Exhibit 10.1

 

 

FIRST AMENDED AND RESTATED

MASTER SERVICES AGREEMENT

BETWEEN

THE GAP, INC.

AND

INTERNATIONAL BUSINESS MACHINES CORPORATION

Dated: March 2, 2009

 

 

This document contains confidential and proprietary information of The Gap, Inc.
Except with the express prior written permission of The Gap, Inc., this document
and the information contained herein may not be published, disclosed, or used
for any other purpose.

Gap Confidential and Proprietary Information

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions       2    1.1    “Acceptance Test” and “Acceptance Tests”   
   2    1.2    “Additional Resource Charge” or “ARC”       2    1.3    “Affected
Employees”       2    1.4    “Affiliate”       2    1.5    “Aggregated
Service(s)”       2    1.6    “Aggregate Withhold Amount”       2    1.7   
“Agreement”       2    1.8    “Annual Services Charge”       2    1.9   
“Applications”       3    1.10    “Approve” or “Approval”       3    1.11   
“Approved Reassignments”       3    1.12    “Authorized Users”       3    1.13
   “Benchmark”       3    1.14    “Benchmarker”       3    1.15   
“Benchmarking”       3    1.16    “Best Practices”       3    1.17    “Business
Day(s)”       3    1.18    “Business Objectives”       4    1.19    “CAS”      
4    1.20    “Change”       4    1.21    “Change Control Procedures”       4   
1.22    “Charges”       4    1.23    “Consents”       4    1.24    “Contract
Year”       4    1.25    “Damage Limit”       4    1.26    “Data Center”       4
   1.27    “Days”       4    1.28    “Deficiencies”       4    1.29   
“Deliverable”       5    1.30    “Disabling Device(s)”       5    1.31   
“Disclosing Party”       5    1.32    “Documentation”       5    1.33   
“Effective Date”       5    1.34    “Egregious Act Damage”       5    1.35   
“Egregious Acts”       5    1.36    “Embedded Supplier Proprietary
Documentation”       5    1.37    “Embedded Supplier Proprietary Intellectual
Property”       6    1.38    “Embedded Supplier Proprietary Software”       6   
1.39    “Embedded Supplier Third Party Documentation”       6    1.40   
“Embedded Supplier Third Party Intellectual Property”       6    1.41   
“Embedded Supplier Third Party Software”       6    1.42    “Employment
Claim(s)”       6    1.43    “Equipment”       7    1.44    “Excluded Fields”   
   7    1.45    “Extended Term”       7    1.46    “Extraordinary Event”       7
   1.47    “Finally Determined”       7    1.48    “Full-Time”       7    1.49
   “Functional Service Area”       7

 

Gap Confidential and Proprietary Information

ii



--------------------------------------------------------------------------------

   1.50    “Functional Service Area Statement(s) of Work”    7    1.51    “Gap”
   8    1.52    “Gap Custom Documentation”    8    1.53    “Gap Custom
Intellectual Property”    8    1.54    “Gap Custom Software”    8    1.55   
“Gap Data”    8    1.56    “Gap Data Center”    8    1.57    “Gap Delay Claim”
   8    1.58    “Gap Documentation”    9    1.59    “Gap Equipment”    9    1.60
   “Gap Infrastructure Partnership Executive”    9    1.61    “Gap Infringement
Claim(s)”    9    1.62    “Gap Infringement Exclusions”    9    1.63    “Gap
Infringement Trigger”    9    1.64    “Gap Initiated Policy Change”    9    1.65
   “Gap Intellectual Property”    9    1.66    “Gap IT Environment”    9    1.67
   “Gap Licensed Property”    9    1.68    “Gap Modified Documentation”    10   
1.69    “Gap Modified Intellectual Property”    10    1.70    “Gap Modified
Software”    10    1.71    “Gap Owned Intellectual Capital”    10    1.72   
“Gap Policies and Procedures”    10    1.73    “Gap Proprietary Documentation”
   10    1.74    “Gap Proprietary Intellectual Property”    10    1.75    “Gap
Proprietary Software”    10    1.76    “Gap Regulatory Requirements”    11   
1.77    “Gap Service Locations”    11    1.78    “Gap Sites”    11    1.79   
“Gap Software”    11    1.80    “Gap Systems”    11    1.81    “Gap Third Party
Claim(s)”    11    1.82    “Gap Third Party Documentation”    11    1.83    “Gap
Third Party Intellectual Property”    11    1.84    “Gap Third Party Software”
   11    1.85    “Gap Third Party Vendor”    12    1.86    “Generally Available”
   12    1.87    “GID”    12    1.88    “HIPAA”    12    1.89    “HVAC”    12   
1.90    “Implementation Agreement(s)”    12    1.91    “Including”    12    1.92
   “Income Tax”    12    1.93    “Initial Term”    12    1.94    “Initiation
Date”    13    1.95    “insource”    13    1.96    “Intellectual Property”    13
   1.97    “Interface(s)”    13    1.98    “*”    13    1.99    “Managed
Strategic Supplier”    13    1.100    “Material Move”    13    1.101   
“Migrated Service(s)”    13    1.102    “Monthly Baseline”    14

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

iii



--------------------------------------------------------------------------------

   1.103    “Monthly Performance Review”    14    1.104    “Moral Rights”    14
   1.105    “New Services”    14    1.106    “New Sourcing Line(s)”    14   
1.107    “Non-Service Catalog Item(s)”    14    1.108    “Non-Referral Quarter”
   14    1.109    “Non-Service Catalog Request”    14    1.110    “Notice of
Failure”    14    1.111    “Object Code”    14    1.112    “Open Source
Software”    15    1.113    “Parties” or “Party”    15    1.114    “Permitted
Auditors”    15    1.115    “PHI”    15    1.116    “Primary Event”    15   
1.117    “Procedures Manual”    15    1.118    “Proprietary or Confidential
Information”    15    1.119    “Provisioned”    15    1.120    “Quarterly
Executive Meetings”    16    1.121    “Receiving Party”    16    1.122   
“Reduced Resource Credit” or “RRC”    16    1.123    “Reference Date”    16   
1.124    “Refresh”    16    1.125    “Release”    16    1.126    “Residual
Knowledge”    16    1.127    “Resource Unit”    16    1.128    “Revisions”    16
   1.129    “Sarbanes-Oxley Reporting Requirements and Process”    16    1.130
   “Service Catalog Item(s)”    16    1.131    “Service Levels”    17    1.132
   “Service Level Agreement(s)”    17    1.133    “Service Locations”    17   
1.134    “Service Taxes”    17    1.135    “Services”    17    1.136    “Shared
Subcontractors”    17    1.137    “Software”    17    1.138    “Source
Materials”    18    1.139    “Specifications”    18    1.140    “Statement(s) of
Work”    18    1.141    “Stranded Costs”    18    1.142    “Subcontractor”    18
   1.143    “Supplier”    19    1.144    “Supplier Assumed”    19    1.145   
“Supplier Data Center”    19    1.146    “Supplier Documentation”    19    1.147
   “Supplier Embedded Items”    19    1.148    “Supplier Equipment”    19   
1.149    “Supplier Infringement Claims”    19    1.150    “Supplier Infringement
Exclusions”    19    1.151    “Supplier Infringement Trigger”    19    1.152   
“Supplier Intellectual Property”    20    1.153    “Supplier Key Employee”    20
   1.154    “Supplier Modified Documentation”    20    1.155    “Supplier
Modified Intellectual Property”    20    1.156    “Supplier Modified Items”   
20    1.157    “Supplier Modified Software”    20

 

Gap Confidential and Proprietary Information

iv



--------------------------------------------------------------------------------

   1.158    “Supplier’s Outsourcing Relationship Executive”    21    1.159   
“Supplier Personnel”    21    1.160    “Supplier Proprietary Documentation”   
21    1.161    “Supplier Proprietary Intellectual Property”    21    1.162   
“Supplier Proprietary Software”    21    1.163    “Supplier Reference
Intellectual Property”    21    1.164    “Supplier Regulatory Requirements”   
22    1.165    “Supplier Service Locations”    22    1.166    “Supplier Shared
Service Center”    22    1.167    “Supplier Software”    22    1.168   
“Supplier Systems”    22    1.169    “Supplier Third Party Claim(s)”    22   
1.170    “Supplier’s Remedial Acts”    22    1.171    “Supplier Third Party
Documentation”    22    1.172    “Supplier Third Party Intellectual Property”   
22    1.173    “Supplier Third Party Software”    23    1.174    “Supplier
Tools”    23    1.175    “Technology Change”    23    1.176    “Term”    23   
1.177    “Termination Assistance Services”    23    1.178    “Termination
Transition Period”    23    1.179    “Termination Transition Plan”    23   
1.180    “Third Party Service(s)”    23    1.181    “Third Party Vendor”    24
   1.182    “third source”    24    1.183    “Transition”    24    1.184   
“Transition Period”    24    1.185    “Transitioned Employees”    24    1.186   
“Transition-In Plan” or “Transition Plan”    24    1.187    “UPS”    24    1.188
   “Update”    25    1.189    “VAT Taxes”    25    1.190    “Version”    25   
1.191    “Virus(es)”    25 2.    Term    25    2.1    Initial Term    25    2.2
   Options to Extend    25    2.3    Fees During Extended Term    25 3.   
Services    25    3.1    Services    25    3.2    Changes in Policies and
Procedures    26    3.3    Documentation    26    3.4    Managed Network
Services    27    3.5    Cross Functional Services    27    3.6    End User
Support Services    27    3.7    RESERVED    27    3.8    Server Services    27
   3.9    Store Services and Stores Help Desk Services    27    3.10   
Transition-In    27    3.11    Equipment    28    3.12    Replacement Services
   28

 

Gap Confidential and Proprietary Information

v



--------------------------------------------------------------------------------

   3.13    Technology Refresh Services    28    3.14    Software Services    28
   3.15    Licenses and Permits    28    3.16    Knowledge Transfer and Best
Practices    29    3.17    Strategic / Business Planning and Process
Implementation    29    3.18    Budgeting Services    29    3.19    Reporting
Services    29    3.20    Data Protection and Privacy    30    3.21    New
Services    30 4.    Single Relationship Agreement    31 5.    Implementation
Agreements    31    5.1    Execution    31    5.2    Order of Precedence    31
   5.3    Terms and Conditions    32    5.4    Parental Guarantee    32 6.   
Unapproved Work    32    6.1    Gap Approval    32    6.2    Right to Reject   
33    6.3    Failure to Obtain Approval    33 7.    Service Levels    34    7.1
   Service Level Agreements    34    7.2    Reports    34    7.3    Root-Cause
Analysis and Resolution    34    7.4    Cost and Efficiency Reviews    34 8.   
Benchmarking    35    8.1    Benchmarking Process    35    8.2    Benchmark
Adjustments    36 9.    Strategic Relationship Management    37    9.1   
Definitions    37    9.2    Managed Strategic Supplier Services    37    9.3   
Appointment as Limited Agent    39    9.4    Lease Management    39 10.   
Service Locations    40    10.1    Service Locations    40    10.2    Shared
Environment    40    10.3    Safety Procedures    40    10.4    Security
Procedures    41    10.5    Access To Gap Sites    42    10.6    Furniture,
Fixtures and Equipment    42    10.7    Gap’s Responsibilities Regarding
Utilities    42    10.8    Supplier’s Responsibilities Regarding Facilities   
43    10.9    Physical Security    43    10.10    Employee Services    43   
10.11    Use of Gap Sites    43    10.12    Damage to Gap Facilities, Buildings,
or Grounds    44    10.13    Use of Supplier Service Locations    44

 

Gap Confidential and Proprietary Information

vi



--------------------------------------------------------------------------------

11.    Data Backup and Disaster Plan    44    11.1    Data Backup    44    11.2
   Disaster Plan    44    11.3    Disaster Avoidance    45    11.4    Disaster
Recovery    46    11.5    Public Telecommunications Facilities    46 12.   
Communications Systems and Access to Information    46 13.    Non-Exclusive
Relationship    46    13.1    Non-Exclusivity    46    13.2    Multi-Vendor
Environment    47 14.    Human Resources    47 15.    Statements of Work    47
16.    Gap Authorized User Satisfaction    47    16.1    Baseline Gap Authorized
User Satisfaction Survey    47    16.2    Gap Authorized User Satisfaction
Survey    48 17.    Gap Responsibilities    48    17.1    Obligations    48   
17.2    Interfering Acts    48    17.3    Strategic Control    49 18.   
Services Team    49    18.1    Supplier Outsourcing Relationship Executive    49
   18.2    Supplier Key Employees    49    18.3    Conduct of Supplier Personnel
   50    18.4    Substance Abuse    50    18.5    Union Agreements and WARN Act
   51 19.    Management And Control    51    19.1    Governance    51    19.2   
Meetings    51    19.3    Gap Policies and Procedures    52    19.4    Change
Control Procedures    52    19.5    Gap Infrastructure Partnership Executive   
52    19.6    Gap Personnel    53 20.    Data and Reports    53    20.1   
Provision of Data    53    20.2    Ownership of Gap Data    53    20.3   
Correction of Errors    54    20.4    Return of Data    54    20.5    Reports   
54    20.6    Safeguarding Client Data    54    20.7    Data Retention    54 21.
   Consents    54    21.1    Obtaining Consents    54    21.2    Consent Remedy
   55

 

Gap Confidential and Proprietary Information

vii



--------------------------------------------------------------------------------

22.    Software, Documentation and Intellectual Property       55    22.1    Gap
Licenses to Supplier       55    22.2    Gap Owned Intellectual Capital       56
   22.3    Joint Patent and Patent License Rights       57    22.4    Supplier
Embedded Items and Supplier Modified Items       58    22.5    Supplier
Proprietary Software and Supplier Third Party Software       59    22.6   
Supplier Proprietary Documentation and Supplier Third Party Documentation      
59    22.7    Supplier Proprietary Intellectual Property and Supplier Third
Party Intellectual Property       60    22.8    Supplier Reference Intellectual
Property       60    22.9    License Restriction       60    22.10    Works Made
For Hire       60 23.    Authority to License, Quiet Enjoyment, Proprietary
Rights and Indemnity       61    23.1    Authority to License and
Non-Infringement       61    23.2    Quiet Enjoyment       61    23.3   
Supplier’s Proprietary Rights Indemnity       62    23.4    Gap’s Proprietary
Rights Indemnity       63    23.5    Conditions to Indemnity Obligations      
65    23.6    *       65 24.    Documentation       66 25.    Installation and
Acceptance Tests       66    25.1    General       66    25.2    Installation
Tests       67    25.3    Additional Testing       67    25.4    Failed
Acceptance Testing       67 26.    Pricing       68    26.1    General       68
   26.2   

Non-Service Catalog Item Pricing and Service Catalog Item Pricing

      68    26.3    Cost of Living Adjustment       68    26.4    All Fees
Stated       68    26.5    Taxes       68    26.6    Payment Does Not Imply
Approval       71    26.7    Withhold Remedy       71    26.8    Technology
Changes       72 27.    Invoices and Payments       72    27.1    General      
72    27.2    Invoice Summary       73    27.3    Billing Adjustments       74
   27.4    Billing Disputes And Reports       74 28.    Limitations of Liability
and Damages       74    28.1    Damage Recovery Exclusion       74    28.2   
Limitation of Liability Amount       74    28.3    Exclusions       75    28.4
   Egregious Acts       75    28.5    Direct Damages       76

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

viii



--------------------------------------------------------------------------------

29.    Representations, Warranties, and Covenants    76    29.1    General    76
   29.2    Performance Warranty    77    29.3    Service    77    29.4   
Litigation Warranty    77    29.5    Licensed Users and Rights to Use Software
   77    29.6    Support Not to be Withheld    77    29.7    Assignment of
Warranties    77    29.8    Viruses    78    29.9    Disabling Devices    78   
29.10    Insurance Premiums    78    29.11    Compliance with Laws    78   
29.12    Changes in Law and Regulations    79    29.13    Inducements    79   
29.14    Technical Architecture and Product Standards    79    29.15    Open
Source Warranty    79    29.16    Representations and Warranties Throughout
Agreement    80    29.17    Warranty Disclaimer    80 30.    Remedy Waiver    80
31.    Internal Dispute Resolution    81    31.1    Intent    81    31.2   
Informal Resolution    81    31.3    Fact Finding Report    81    31.4   
Dispute Resolution Mandatory    82    31.5    Applicability To Disputes With
Suppliers Other than Supplier    82 32.    [Reserved]    82 33.    Termination
   82    33.1    Change of Control    82    33.2    Termination for Cause by Gap
   82    33.3    Termination for Cause by Supplier    83    33.4    Termination
for Insolvency    83    33.5    Termination for Failure to Implement Benchmark
Adjustments    83    33.6    Termination for Convenience    83    33.7   
Termination Assistance    83    33.8    Payment of Fees    84    33.9   
Cumulative Remedies    84 34.    Termination/Expiration Assistance Services   
84    34.1    Termination/Expiration Transition Plan    84    34.2   
Performance of Services    84    34.3    Termination Transition Period    85   
34.4    Transition Services    85 35.    Insurance and Indemnity    88    35.1
   Required Insurance Coverage    88    35.2    Claims Made Coverages    88   
35.3    Certificates Of Insurance    88    35.4    Subcontractors To Be Insured
   89    35.5    Cancellation Or Lapse Of Insurance    89

 

Gap Confidential and Proprietary Information

ix



--------------------------------------------------------------------------------

   35.6    Other Insurance Requirements    89    35.7    General Indemnity    90
   35.8    Damage to Gap Facilities, Buildings, or Grounds    91    35.9   
Indemnities Throughout Agreement    92 36.    Confidentiality    92    36.1   
Definition of Proprietary or Confidential Information    92    36.2   
Exclusions    92    36.3    Non-Disclosure and Non-Use    93    36.4   
Treatment of Gap Data    93    36.5    Compelled Disclosures    94    36.6   
Return of Proprietary or Confidential Information    94    36.7    Solicitation
of Gap Customers    94    36.8    Nonexclusive Equitable Remedy    95    36.9   
Residual Knowledge    95 37.    Audit, Inspection, and Examination of Records   
95    37.1    Maintenance of Books and Records    95    37.2    Audits
Authorized by Gap    95    37.3    Audit Settlements    96    37.4    Internal
Audits    97 38.    Bankruptcy and Liquidation    97 39.    Assignment and
Merger    98    39.1    Assignment    98    39.2    Separation    99    39.3   
Acquisitions and Mergers by Gap    99 40.    Extraordinary Events    99    40.1
   Defined    99    40.2    Extraordinary Event Pricing    100 41.    Use of
Reduced Resource Credits    100    41.1    Business Impacts    100    41.2   
Third Source and Insource Limits on RRCs    100 42.    Amendment of Agreement   
101 43.    Waiver    101 44.    Independent Contractor    101 45.   
Subcontractors    101    45.1    Approval Required    101    45.2    Request for
Approval    102    45.3    Review of Request    102    45.4    Supplier
Obligations Remain Unchanged    102    45.5    Approval of Subcontractor
Personnel/Termination    102 46.    Interpretation of Agreement    103    46.1
   Conflict Between Agreement and Exhibits    103    46.2    Choice of Law   
104

 

Gap Confidential and Proprietary Information

x



--------------------------------------------------------------------------------

   46.3    Venue and Jurisdiction    104    46.4    Agreement Drafted by All
Parties    104    46.5    Terminology    104    46.6    Section Headings    104
   46.7    Counterparts    104    46.8    Appointment of Agent for Service of
Process    104 47.    Notices    105 48.    Entire Agreement    106 49.   
Severability    106 50.    Electronic Transfer of Intellectual Property    106
51.    Force Majeure    106 52.    Liens    107 53.    Demonstrations and
Promotions    107    53.1    Promotions Referring to Gap    107    53.2   
Demonstration and Promotions Not Warranties    107    53.3    *    107

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

xi



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

This First Amended and Restated Master Services Agreement is made effective as
of March 2, 2009 for all other purposes (the “Effective Date”). This First
Amended and Restated Master Services Agreement is made by and between The Gap
Inc., a Delaware corporation with offices at Two Folsom Street, San Francisco,
California 94105, and International Business Machines Corporation, a New York
corporation with its principal offices in Armonk, New York, and amends and
restates that specific Master Services Agreement executed by the Parties on
January 13, 2006 (the “Reference Date”).

RECITALS

 

A. Gap desires to contract with Supplier, and Supplier desires to contract with
Gap, to provide the Services (as defined below) in accordance with the Service
Levels (as defined below), the Business Objectives (as defined below), and the
other requirements of this Agreement.

 

B. Gap’s strategic and business objectives, to be accomplished through this
Agreement, include: (1) implementing the standardized, strategic architecture as
quickly as possible without major disruption to Gap’s business; (2) obtaining a
dramatic reduction in Gap’s overall operating expense to reduce Gap’s total cost
of ownership; (3) improving deployment of new Authorized User (as defined below)
equipment; (4) reducing downtime to Authorized Users; (5) supporting the old and
new Gap IT infrastructures during migration; (6) receiving reliable & flexible
Services from Supplier; (7) obtaining an end state that results in a
best-in-class solution for all aspects of Gap’s IT infrastructure;
(8) dramatically reducing complexity as compared to Gap’s current IT
infrastructure; (9) improving overall management of Gap’s IT infrastructure;
(10) achieving flexibility to quickly expand and contract the Services and the
Gap IT infrastructure to meet Gap’s business requirements, address changes in
the global marketplace, and/or facilitate moving toward a strategic
architecture; (11) creating an IT infrastructure which allows Gap IT to
instantly react to business requests for functionality without requiring the
time and expense of implementing a totally new IT environment for each request
(e.g., functionality, capacity, or reduction on demand); (12) defining and
implementing key statistics, metrics, and monitoring for the Gap IT
infrastructure to facilitate proactive IT management rather than reactive IT
management; (13) Gap retention of overall strategic responsibility for the IT
infrastructure; (14) Supplier’s compliance with Gap’s Policies and Procedures
(as defined below), including Gap’s IT delivery model; (15) obtaining
highly-motivated Supplier Personnel (as defined below) that will provide
high-quality services at a competitive cost; (16) utilizing Gap strategic
business partner’s products within the Gap IT infrastructure; (17) increasing
the level of customer service and satisfaction; (18) compliance with the
Sarbanes-Oxley Corporate Reform Act and Gap’s Sarbanes-Oxley Reporting
Requirements and Process (as defined in Section 1.129 below); and (19) proactive
management of the Services to improve overall business value, performance,
availability, and reliability ((1) – (19) are collectively referred to herein as
the “Business Objectives”).

 

C. Both Parties acknowledge that a principal objective of Gap in entering into
this Agreement is to insure that the Services enable Gap to achieve the Business
Objectives stated above.

 

D. The Parties also intend for this Agreement to provide a contractual
infrastructure to facilitate the acquisition of new sourcing service lines by
Gap from Supplier such as logistics and supply chain management, supply chain
applications, and human resources support; it being understood that Gap’s
decisions to introduce such services and which supplier it will utilize are in
its sole discretion.

 

Gap Confidential and Proprietary Information



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing Recitals (which are incorporated herein) and
the mutual covenants and agreements contained herein, the Parties hereto agree
as follows:

1. Definitions

The following terms, when used in this Agreement, shall have the following
meanings:

1.1 “Acceptance Test” and “Acceptance Tests”

“Acceptance Test” and “Acceptance Tests” shall have the meaning specified in
Section 25.3 (Additional Testing).

1.2 “Additional Resource Charge” or “ARC”

“Additional Resource Charge” or “ARC” shall have the meaning specified in
Exhibit C (Fees and Resource Baselines).

1.3 “Affected Employees”

“Affected Employees” shall have the meaning specified in Exhibit H (Human
Resources).

1.4 “Affiliate”

“Affiliate” as to Supplier or Gap, shall mean any corporation, partnership,
limited liability company, or other domestic or foreign entity (a) of which a
controlling interest is owned directly or indirectly by a Party, or
(b) controlled by, or under common control with, a Party.

1.5 “Aggregated Service(s)”

“Aggregated Service(s)” shall have the meaning specified in Section 8.1A
(Benchmarking Process).

1.6 “Aggregate Withhold Amount”

“Aggregate Withhold Amount” shall have the meaning specified in Section 26.7
(Withhold Remedy).

1.7 “Agreement”

“Agreement” shall mean this First Amended and Restated Master Services
Agreement, together with the Exhibits, Schedules, Documentation, future
Gap-Approved Statements of Work, and all other materials incorporated herein by
reference.

1.8 “Annual Services Charge”

“Annual Services Charge” shall have the meaning specified in Exhibit C (Fees and
Resource Baselines).

 

Gap Confidential and Proprietary Information

2



--------------------------------------------------------------------------------

1.9 “Applications”

“Applications” shall mean those items of Software owned, licensed, leased, or
otherwise obtained by Gap as are identified in Exhibit D.8 (Existing Agreements)
as amended from time to time by Gap in its sole discretion. All Applications
shall be implemented in accordance with Section 19.4 (Change Control Procedures)
of the Agreement.

1.10 “Approve” or “Approval”

“Approve” or “Approval” shall mean (1) the written authorization by Gap’s Chief
Information Officer (or his or her designee) or the Gap Infrastructure
Partnership Executive (or his or her designee) for any consent, authorization,
amendment, and/or other approval required from Gap under this Agreement, and
(2) with respect to any consent, authorization, amendment, and/or approval
requiring the authorization of payment, or imposing an obligation on Gap for any
fees, costs, or other expenses, the written authorization of the applicable Gap
Infrastructure Partnership Executive.

1.11 “Approved Reassignments”

“Approved Reassignments” shall have the meaning specified in Section 18.1
(Supplier Outsourcing Relationship Executive).

1.12 “Authorized Users”

“Authorized Users” shall mean any individual or entity authorized by Gap to use
the Services under this Agreement, whether on-site or accessing remotely.

1.13 “Benchmark”

“Benchmark” shall have the meaning specified in Section 8.1D (Benchmarking
Process).

1.14 “Benchmarker”

“Benchmarker” shall have the meaning specified in Section 8.1A (Benchmarking
Process).

1.15 “Benchmarking”

“Benchmarking” shall have the meaning specified in Section 8.1D (Benchmarking
Process).

1.16 “Best Practices”

“Best Practices” shall mean (whether or not capitalized) established procedures
or processes developed or used by Supplier, utilizing its accumulated knowledge
as a world class technology service provider, to deliver Services in a high
quality, effective and efficient manner.

1.17 “Business Day(s)”

“Business Day(s)” shall mean Gap’s designated business days for Gap or the Gap
Affiliate in the specific country in which the Services are being provided by
Supplier.

 

Gap Confidential and Proprietary Information

3



--------------------------------------------------------------------------------

1.18 “Business Objectives”

“Business Objectives” shall have the meaning specified in the Recitals.

1.19 “CAS”

“CAS” shall have the meaning specified in Section 10.4G (Security Procedures).

1.20 “Change”

“Change” shall have the meaning specified in Exhibit A.1 (Glossary).

1.21 “Change Control Procedures”

“Change Control Procedures” shall have the meaning specified in Section 19.4
(Change Control Procedures).

1.22 “Charges”

“Charges” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines)

1.23 “Consents”

“Consents” shall have the meaning specified in Section 21.1 (Obtaining
Consents).

1.24 “Contract Year”

“Contract Year” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines).

1.25 “Damage Limit”

“Damage Limit” shall have the meaning specified in Section 28.2 (Limitation of
Liability Amount).

1.26 “Data Center”

“Data Center” shall mean Supplier Data Center(s) and the Gap Data Center(s).

1.27 “Days”

“Days” shall mean (whether or not capitalized) calendar days.

1.28 “Deficiencies”

“Deficiencies” or “Deficiency” shall mean and include: (1) defect(s) in design,
materials, services, or workmanship; (2) Incidents (as defined in Exhibit A.1
(Glossary to the Statements of Work)) and Problems (as defined in Exhibit A.1
(Glossary to the Statements of Work)); and (3) error(s), omission(s),or
deviation(s) from any of the Specifications which result in the Services not
performing, or the Services not being performed, in accordance with the
provisions of this Agreement.

 

Gap Confidential and Proprietary Information

4



--------------------------------------------------------------------------------

1.29 “Deliverable”

“Deliverable” shall mean (whether or not capitalized) an item and/or a service
to be provided by Supplier under this Agreement identified as a deliverable in a
Statement of Work, Exhibit, or Schedule.

1.30 “Disabling Device(s)”

“Disabling Device(s)” shall have the meaning specified in Section 29.9
(Disabling Devices).

1.31 “Disclosing Party”

“Disclosing Party” shall have the meaning specified in Section 36.2
(Exclusions).

1.32 “Documentation”

“Documentation” shall mean all written or electronic policies and procedures
relating to Services, training course materials (including computer-based
training programs or modules), technical manuals, logical and physical designs,
application overviews, functional diagrams, data models, production job run
documents, specifications, reports, or other written materials used to provide
Services under this Agreement or developed under this Agreement (as to each,
whether in hard or soft copy).

1.33 “Effective Date”

“Effective Date” shall have the meaning set forth in the introductory paragraph.

1.34 “Egregious Act Damage”

“Egregious Act Damage” shall have the meaning specified in Section 28.4
(Egregious Acts).

1.35 “Egregious Acts”

“Egregious Acts” shall have the meaning specified in Section 28.4 (Egregious
Acts).

1.36 “Embedded Supplier Proprietary Documentation”

“Embedded Supplier Proprietary Documentation” shall mean all Documentation:
(1) developed or otherwise acquired and owned by Supplier, or (2) developed by a
third party for, and owned by Supplier, to the extent embedded or incorporated
by Supplier into a Deliverable, the Gap Intellectual Property, the Gap Software,
or the Gap Documentation during the Term pursuant to performance of the
Services.

 

Gap Confidential and Proprietary Information

5



--------------------------------------------------------------------------------

1.37 “Embedded Supplier Proprietary Intellectual Property”

“Embedded Supplier Proprietary Intellectual Property” shall mean all
Intellectual Property: (1) developed or otherwise acquired and owned by
Supplier, or (2) developed by a third party for, and owned by Supplier, to the
extent embedded or incorporated by Supplier into a Deliverable, the Gap
Intellectual Property, the Gap Software, or the Gap Documentation during the
Term pursuant to performance of the Services.

1.38 “Embedded Supplier Proprietary Software”

“Embedded Supplier Proprietary Software” shall mean Software and related
Documentation: (1) developed or otherwise acquired and owned by Supplier, or
(2) developed by a third party for, and owned by Supplier, to the extent
embedded or incorporated by Supplier into a Deliverable, the Gap Intellectual
Property, the Gap Software, or the Gap Documentation during the Term pursuant to
performance of the Services.

1.39 “Embedded Supplier Third Party Documentation”

“Embedded Supplier Third Party Documentation” shall mean all Documentation
(excluding any and all such Documentation that is Generally Available and/or
provided with Software that is Generally Available) licensed, leased, or
otherwise obtained (unless it is otherwise Provisioned by Supplier for Gap, in
which case it will be deemed Gap Documentation) from a Third Party Vendor by
Supplier to the extent embedded or incorporated by Supplier into a Deliverable,
the Gap Intellectual Property, the Gap Software, or the Gap Documentation during
the Term pursuant to performance of the Services.

1.40 “Embedded Supplier Third Party Intellectual Property”

“Embedded Supplier Third Party Intellectual Property” shall mean Intellectual
Property (excluding any and all such Intellectual Property that is Generally
Available) licensed, leased, or otherwise obtained (unless it is otherwise
Provisioned by Supplier for Gap, in which case it will be deemed Gap
Intellectual Property) from a Third Party Vendor by Supplier to the extent
embedded or incorporated by Supplier into a Deliverable, the Gap Intellectual
Property, the Gap Software, or the Gap Documentation during the Term pursuant to
performance of the Services.

1.41 “Embedded Supplier Third Party Software”

“Embedded Supplier Third Party Software” shall mean all Software (excluding any
and all such Software that is Generally Available) licensed, leased, or
otherwise obtained (unless it is otherwise Provisioned by Supplier for Gap, in
which case it will be deemed Gap Software) from a Third Party Vendor by Supplier
to the extent embedded or incorporated by Supplier into a Deliverable, the Gap
Intellectual Property, the Gap Software, or the Gap Documentation during the
Term pursuant to performance of the Services.

1.42 “Employment Claim(s)”

“Employment Claim(s)” shall have the meaning specified in Section 44
(Independent Contractor).

 

Gap Confidential and Proprietary Information

6



--------------------------------------------------------------------------------

1.43 “Equipment”

“Equipment” shall mean the Gap Equipment and Supplier Equipment.

1.44 “Excluded Fields”

“Excluded Fields” shall have the meaning specified in Section 22.3C (Joint
Patent and Patent License Rights).

1.45 “Extended Term”

“Extended Term” shall have the meaning specified in Section 2.2 (Options to
Extend).

1.46 “Extraordinary Event”

“Extraordinary Event” shall have the meaning specified in Section 40.1
(Defined).

1.47 “Finally Determined”

“Finally Determined” shall mean when a claim or dispute has been finally
determined by a court of competent jurisdiction, arbitration, mediation, or
other agreed-upon governing party.

1.48 “Full-Time”

“Full-Time” shall mean a forty (40) hour work week providing services solely and
exclusively for Gap.

1.49 “Functional Service Area”

“Functional Service Area” shall mean a reference to the aggregation of Services
and Deliverables to be performed pursuant to a Functional Service Area Statement
of Work.

1.50 “Functional Service Area Statement(s) of Work”

“Functional Service Area Statement(s) of Work” shall mean the following
statements of work: (1) Cross Functional Services Statement of Work attached
hereto as Exhibit A.2 (as amended from time to time in accordance with this
Agreement); (2) Store Services Statement of Work attached hereto as Exhibit
A.3.1 (as amended from time to time in accordance with this Agreement);
(3) Stores Help Desk Services Statement of Work attached hereto as Exhibit A.3.2
(as amended from time to time in accordance with this Agreement); (4) End User
Support Services Statement of Work attached hereto as Exhibit A.4 (as amended
from time to time in accordance with this Agreement); (5) Managed Network
Services Statement of Work attached hereto as Exhibit A.5 (as amended from time
to time in accordance with this Agreement); (6) Mainframe Services Statement of
Work attached hereto as Exhibit A.6.1 (as amended from time to time in
accordance with this Agreement); (7) Production Environment Server Services
Statement of Work attached hereto as Exhibit A.6.2 (as amended from time to time
in accordance with this Agreement); and (8) Non-Production Environment Server
Services Statement of Work attached hereto as Exhibit A.6.3 (as amended from
time to time in accordance with this Agreement). Whether provided in a Statement
of Work or not, the Glossary to the Statements of Work attached hereto as
Exhibit A.1 shall be incorporated into the above-mentioned Statements of Work.

 

Gap Confidential and Proprietary Information

7



--------------------------------------------------------------------------------

1.51 “Gap”

“Gap” shall mean The Gap, Inc., a Delaware corporation, and its Affiliates and
all Gap facilities and departments receiving Services under this Agreement.

1.52 “Gap Custom Documentation”

“Gap Custom Documentation” shall mean any Documentation developed specifically
for Gap by, or on behalf of, Supplier (or jointly with others) as part of the
Services (i) in accordance with Gap’s requirements, and (ii) which is specific
to Gap’s business operations. Gap Custom Documentation does not include any
Supplier Documentation or Supplier Modified Documentation. Gap Custom
Documentation shall be identified as a Deliverable.

1.53 “Gap Custom Intellectual Property”

“Gap Custom Intellectual Property” shall mean any Intellectual Property
developed specifically for Gap by, or on behalf of, Supplier (or jointly with
others) as part of the Services (i) in accordance with Gap’s requirements, and
(ii) which is specific to Gap’s business operations. Gap Custom Intellectual
Property does not include any Supplier Intellectual Property or Supplier
Modified Intellectual Property. Gap Custom Intellectual Property shall be
identified as a Deliverable.

1.54 “Gap Custom Software”

“Gap Custom Software” shall mean any Software developed specifically for Gap by,
or on behalf of, Supplier (or jointly with others) as part of the Services
(i) in accordance with Gap’s requirements, and (ii) which is specific to Gap’s
business operations. Gap Custom Software does not include any Supplier Software
or Supplier Modified Software. For purposes of clarity, Software developed by
Supplier to facilitate the efficient delivery of Services, including software
interfaces, shall be Supplier Proprietary Software. Gap Custom Software shall be
identified as a Deliverable.

1.55 “Gap Data”

“Gap Data” shall mean all of the Gap data, records, and information to which
Supplier has access, or otherwise is provided to Supplier, that is entered into,
is transmitted by, or is transmitted through the Gap IT Environment (including,
but not limited to, any modifications to any such data, records and information,
and any derivative works created therefrom,) under this Agreement in connection
with providing the Services. Gap Data shall exclude Supplier Confidential
Information, Supplier Documentation, Supplier Software, Supplier Modified
Documentation, Supplier Modified Software, Supplier Modified Intellectual
Property or other Supplier Intellectual Property.

1.56 “Gap Data Center”

“Gap Data Center” shall mean Gap’s data centers specified in Exhibit D.22 (Gap
Data Centers) or as otherwise agreed in writing by the Parties.

1.57 “Gap Delay Claim”

“Gap Delay Claim” shall have the meaning specified in Section 3.10.B (Failure to
Comply with the Transition-In Plan).

 

Gap Confidential and Proprietary Information

8



--------------------------------------------------------------------------------

1.58 “Gap Documentation”

“Gap Documentation” shall mean all the Gap Proprietary Documentation, Gap
Modified Documentation and Gap Third Party Documentation.

1.59 “Gap Equipment”

“Gap Equipment” shall mean the hardware, machines, and other equipment owned,
leased or otherwise obtained by Gap as of the Reference Date and utilized by
Supplier to provide the Services.

1.60 “Gap Infrastructure Partnership Executive”

“Gap Infrastructure Partnership Executive” shall have the meaning specified in
Section 19.5 (Gap Infrastructure Partnership Executive).

1.61 “Gap Infringement Claim(s)”

“Gap Infringement Claim(s)” shall have the meaning specified in Section 23.4A
(Gap’s Proprietary Rights Indemnity).

1.62 “Gap Infringement Exclusions”

“Gap Infringement Exclusions” shall have the meaning specified in Section 23.4D
(Gap’s Proprietary Rights Indemnity; Gap Infringement Exclusions).

1.63 “Gap Infringement Trigger”

“Gap Infringement Trigger” shall have the meaning specified in Section 23.4A
(Gap’s Proprietary Rights Indemnity; Indemnification).

1.64 “Gap Initiated Policy Change”

“Gap Initiated Policy Change” shall have the meaning specified in Section 3.2
(Changes in Policies and Procedures).

1.65 “Gap Intellectual Property”

“Gap Intellectual Property” shall mean *.

1.66 “Gap IT Environment”

“Gap IT Environment” shall mean Supplier Systems used to deliver the Services
and Gap Systems.

1.67 “Gap Licensed Property”

“Gap Licensed Property” shall have the meaning specified in Section 22.1A (Gap
Licenses to Supplier).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

9



--------------------------------------------------------------------------------

1.68 “Gap Modified Documentation”

“Gap Modified Documentation” shall mean any item of Gap Documentation that has
been modified, enhanced, or otherwise altered by Supplier, after the Reference
Date, pursuant to the performance of the Services.

1.69 “Gap Modified Intellectual Property”

“Gap Modified Intellectual Property” shall mean any item of Gap Intellectual
Property that has been modified, enhanced, or otherwise altered by Supplier,
after the Reference Date, pursuant to the performance of the Services.

1.70 “Gap Modified Software”

“Gap Modified Software” shall mean any item of Gap Software that has been
modified, enhanced, or otherwise altered by Supplier, after the Reference Date,
pursuant to the performance of the Services.

1.71 “Gap Owned Intellectual Capital”

“Gap Owned Intellectual Capital” shall mean *.

1.72 “Gap Policies and Procedures”

“Gap Policies and Procedures” shall mean the Gap Documentation, policies,
procedures, and guidelines as set forth in Exhibit D.1 (Gap Policies and
Procedures), and as such Documentation, policies, procedures, and guidelines are
amended, modified, and/or replaced by Gap from time to time and made available
to Supplier during the Term of this Agreement.

1.73 “Gap Proprietary Documentation”

“Gap Proprietary Documentation” shall mean Documentation (1) developed and owned
by Gap, or (2) developed by a third party for, and owned by, Gap, and which is
used by Supplier in connection with providing the Services.

1.74 “Gap Proprietary Intellectual Property”

“Gap Proprietary Intellectual Property” shall mean Intellectual Property
(1) developed and owned by Gap, or (2) developed by a third party for, and owned
by, Gap, and which is used by Supplier in connection with providing the
Services.

1.75 “Gap Proprietary Software”

“Gap Proprietary Software” shall mean Software (1) developed and owned by Gap,
or (2) developed by a third party for, and owned by, Gap, and which is used by
Supplier in connection with providing the Services, excluding, the Applications.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

10



--------------------------------------------------------------------------------

1.76 “Gap Regulatory Requirements”

“Gap Regulatory Requirements” shall have the meaning specified in Section 29.11
(Compliance with Laws).

1.77 “Gap Service Locations”

“Gap Service Locations” shall mean the premises that are occupied, owned,
operated, or leased by Gap from which Supplier is authorized to provide
Services.

1.78 “Gap Sites”

“Gap Sites” shall mean the premises occupied, owned, operated or leased by Gap
from which Supplier may provide Services, and/or to which Supplier provides the
Services, as set forth in Exhibit D.17 (Gap Sites), as such Exhibit may be
amended from time to time by Gap.

1.79 “Gap Software”

“Gap Software” shall mean the Gap Proprietary Software, Gap Modified Software,
Gap Third Party Software, and the Applications.

1.80 “Gap Systems”

“Gap Systems” shall mean the Gap Equipment, Gap Software, Gap Intellectual
Property, and Gap Owned Intellectual Capital.

1.81 “Gap Third Party Claim(s)”

“Gap Third Party Claim(s)” shall have the meaning specified in Section 35.7B
(General Indemnity; Gap’s Indemnity).

1.82 “Gap Third Party Documentation”

“Gap Third Party Documentation” shall mean any Documentation licensed, leased,
or otherwise obtained from a Third Party Vendor by Gap and used by Supplier in
connection with providing the Services.

1.83 “Gap Third Party Intellectual Property”

“Gap Third Party Intellectual Property” shall mean all Intellectual Property
licensed, leased, or otherwise obtained from a Third Party Vendor by Gap and
which is used by Supplier in connection with providing the Services.

1.84 “Gap Third Party Software”

“Gap Third Party Software” shall mean all Software licensed, leased, or
otherwise obtained from a Third Party Vendor by Gap and which is used by
Supplier in connection with providing the Services, excluding, the Applications.

 

Gap Confidential and Proprietary Information

11



--------------------------------------------------------------------------------

1.85 “Gap Third Party Vendor”

“Gap Third Party Vendor” shall mean any Third Party Vendor (other than Supplier
or any Supplier Third Party Vendor) contracting directly or indirectly with Gap
to provide any products or services.

1.86 “Generally Available”

“Generally Available” shall mean available as a non-development product,
licensed, or available for purchase, in the general commercial marketplace
(e.g., Microsoft Word, SAP, OS/390, DB2).

1.87 “GID”

“GID” shall mean Gap Inc. Direct.

1.88 “HIPAA”

“HIPAA” shall have the meaning specified in Section 36.4 (Treatment of Gap
Data).

1.89 “HVAC”

“HVAC” shall have the meaning specified in Section 10.7 (Gap’s Responsibilities
Regarding Utilities).

1.90 “Implementation Agreement(s)”

“Implementation Agreement(s)” shall mean agreements to be executed by Gap or Gap
Affiliates and Supplier or Supplier Affiliates in various countries other than
the United States, that (1) incorporate by reference this Agreement in its
entirety; (2) include modifications to this Agreement required to comply with
specific foreign national, provincial, state, and local laws, rules, directives,
and regulations; and (3) address identified tax and related issues as directed
by Gap.

1.91 “Including”

“Including,” and its derivatives (such as “include” and “includes”), shall mean
“including without limitation.” This term is as defined, whether or not
capitalized in the Agreement.

1.92 “Income Tax”

“Income Tax” shall have the meaning specified in Section 26.5A (Taxes;
Definitions).

1.93 “Initial Term”

“Initial Term” shall have the meaning specified in Section 2.1 (Initial Term).

 

Gap Confidential and Proprietary Information

12



--------------------------------------------------------------------------------

1.94 “Initiation Date”

“Initiation Date” shall mean the date on which Supplier is responsible for
provision of all Services.

1.95 “insource”

“insource” shall have the meaning specified in Section 41.2 (Third Source and
Insource Limits on RRCs).

1.96 “Intellectual Property”

“Intellectual Property” shall mean all inventions (whether or not subject to
protection under patent laws) works of authorship and other expressions fixed in
any tangible or electronic medium (whether or not subject to protection under
copyright laws), Moral Rights, trademarks, trade names, trade dress, trade
secrets, publicity rights, know-how, ideas (whether or not subject to protection
under trade secret laws), and all other subject matter subject to protection
under patent, copyright, Moral Right, trademark, trade secret or other laws,
including, all new or useful art, configurations, Documentation, methodologies,
best practices, operations, routines, combinations, discoveries, formulae,
manufacturing techniques, technical developments, artwork, Software,
programming, applets, scripts, designs, or other business processes.

1.97 “Interface(s)”

“Interface(s)” when used as a noun, shall mean either a computer program
developed by, or licensed to, Gap or Supplier to (1) translate or convert data
from a Gap or Supplier format into another format used by Supplier at Gap as a
standard format, or (2) translate or convert data in a format used by Supplier
or a Third Party Vendor to a format supported by Supplier at Gap or vice versa.
“Interface” when used as a verb, shall mean to operate as described above.

1.98 “*”

“*” shall have the meaning specified in Section 23.6 (*).

1.99 “Managed Strategic Supplier”

“Managed Strategic Supplier” shall have the meaning specified in Section 9.1
(Definitions).

1.100 “Material Move”

“Material Move” shall have the meaning specified in Section 10.11 (Use of Gap
Sites).

1.101 “Migrated Service(s)”

“Migrated Service(s)” shall have the meaning specified in Section 13
(Non-Exclusive Relationship).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

13



--------------------------------------------------------------------------------

1.102 “Monthly Baseline”

“Monthly Baseline” shall have the meaning specified in Section 3 (Definitions)
of Exhibit C (Fees and Resource Baselines).

1.103 “Monthly Performance Review”

“Monthly Performance Review” shall have the meaning specified in Section 19.2B
(Meetings; Monthly Performance Reviews).

1.104 “Moral Rights”

“Moral Rights” shall mean any personal or non-economic right to a work,
including rights of attribution, integrity of the work, any right to object to
any distortion or other modification of a work, and any similar right existing
under the law of any country in the world or under any treaty.

1.105 “New Services”

“New Services” shall mean those services that are materially different in
purpose from, and in addition to, the Services. All New Services require Gap
Approval.

1.106 “New Sourcing Line(s)”

“New Sourcing Line(s)” shall have the meaning specified in Section 3.21C (New
Services; New Sourcing Lines).

1.107 “Non-Service Catalog Item(s)”

“Non-Service Catalog Item(s)” shall mean a discrete unit of non-recurring work
that is not (1) an inherent, necessary, or customary part of the day-to-day
Services in any Functional Service Area, (2) a Service Catalog Item, and
(3) required to be performed by Supplier to meet the existing Service Levels
(other than Service Levels related to Non-Service Catalog Item performance). All
Non-Service Catalog Items require Gap Approval.

1.108 “Non-Referral Quarter”

“Non-Referral Quarter” shall have the meaning specified in Section 53.3 (*).

1.109 “Non-Service Catalog Request”

“Non-Service Catalog Request” shall mean a request for Supplier to provide a
Non-Service Catalog Item.

1.110 “Notice of Failure”

“Notice of Failure” shall have the meaning specified in Section 25.4 (Failed
Acceptance Testing).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

14



--------------------------------------------------------------------------------

1.111 “Object Code”

“Object Code” shall mean the form of computer software resulting from the
compiling, assembly, or other translation or processing of the Source Materials
of such software by a computer into machine language or intermediate code, which
is not convenient to human understanding of the program logic, but which is
appropriate for execution or interpretation by a computer.

1.112 “Open Source Software”

“Open Source Software” shall mean any Intellectual Property that is subject to
the GNU General Public License, GNU Library General Public License, Artistic
License, BSD License, Mozilla Public License, or any similar license, including,
those licenses listed at www.opensource.org/licenses.

1.113 “Parties” or “Party”

“Parties” or “Party” shall mean Gap and Supplier in the plural and Gap or
Supplier, as the case may be, in the singular.

1.114 “Permitted Auditors”

“Permitted Auditors” shall have the meaning as specified in Section 37.2 (Audits
Authorized by Gap).

1.115 “PHI”

“PHI” shall have the meaning as specified in Section 36.4 (Treatment of Gap
Data)

1.116 “Primary Event”

“Primary Event” shall mean (whether or not capitalized) an event upon which a
cause of action, claim or other liability can be based.

1.117 “Procedures Manual”

“Procedures Manual” shall mean the procedures manual set forth in Exhibit D.1
(Gap’s Policies and Procedures).

1.118 “Proprietary or Confidential Information”

“Proprietary or Confidential Information” shall have the meaning set forth in
Section 36.1 (Definition of Proprietary or Confidential Information).

1.119 “Provisioned”

“Provisioned” shall mean items licensed, leased, or otherwise obtained by
Supplier at the request of and on behalf of Gap for which Gap is financially
responsible as set forth on the Financial Responsibility Matrix (Exhibit C.7).

 

Gap Confidential and Proprietary Information

15



--------------------------------------------------------------------------------

1.120 “Quarterly Executive Meetings”

“Quarterly Executive Meetings” shall have the meaning specified in Section 19.2C
(Meetings; Quarterly Executive Meetings).

1.121 “Receiving Party”

“Receiving Party” shall have the meaning specified in Section 36.2 (Exclusions).

1.122 “Reduced Resource Credit” or “RRC”

“Reduced Resource Credit” or “RRC” shall have the meaning specified in Exhibit C
(Fees and Resource Baselines).

1.123 “Reference Date”

“Reference Date” shall have the meaning set forth in the introductory paragraph.

1.124 “Refresh”

“Refresh” shall have the meaning specified in Section 3.133.13 (Technology
Refresh Services).

1.125 “Release”

“Release” shall mean a redistribution of Software that contains new features,
new functionality, and/or performance improvements.

1.126 “Residual Knowledge”

“Residual Knowledge” shall have the meaning specified in Section 36.9 (Residual
Knowledge).

1.127 “Resource Unit”

“Resource Unit” shall have the meaning specified in Exhibit C (Fees and Resource
Baselines).

1.128 “Revisions”

“Revisions” shall mean Updates, Releases, and Versions.

1.129 “Sarbanes-Oxley Reporting Requirements and Process”

“Sarbanes-Oxley Reporting Requirements and Process” shall be as attached hereto
as Exhibit O (Sarbanes-Oxley Reporting Requirements and Process).

1.130 “Service Catalog Item(s)”

“Service Catalog Item(s)” shall have the meaning specified in Exhibit D.26
(Service Catalog).

 

Gap Confidential and Proprietary Information

16



--------------------------------------------------------------------------------

1.131 “Service Levels”

“Service Levels” shall mean those Supplier performance criteria as set forth in
the Service Level Agreement.

1.132 “Service Level Agreement(s)”

“Service Level Agreement(s)” shall mean the service level agreement(s) attached
hereto as Exhibit B (Service Level Agreements).

1.133 “Service Locations”

“Service Locations” shall have the meaning specified in Section 10.1 (Service
Locations).

1.134 “Service Taxes”

“Service Taxes” shall have the meaning specified in Section 26.5 (Taxes;
Definitions).

1.135 “Services”

“Services” shall mean all functions, responsibilities, tasks, subtasks,
Deliverables, goods, and other services: (1) identified in the Statements of
Work, or Specifications; (2) identified in this Agreement as being part of the
required services; (3) identified in the Transition-In Plan; (4) of a nature and
type, consistent with Supplier’s best practices, that would generally be
performed by the information technology department/group of a multinational
Fortune 200 company, even if not specifically described in the Agreement;
(5) necessary to keep pace with technological advances and advances in the
methods of delivering services, to enable Gap to stay competitive in the field
of corporate information technology delivery; and (7) otherwise necessary to
comply with the terms of this Agreement. Without increasing the scope of the
Services, if any component task, subtask, service, or function is; (A) an
inherent or necessary part of the Services defined in subparts (1), (2), (3),
(4), (5), (6), or (7) of this Section; or (B) a customary part of the Services
defined in subparts (1), (2), (3), (4), (5), (6), or (7) of this Section, and
not in conflict with Supplier’s established methods of providing services; and,
as to a service(s) within either subpart (A) or (B) of this sentence above, is
not specifically described in this Agreement, then such service or function
shall be deemed to be part of the Services. Any hardware and/or software
provided to Gap by Supplier pursuant to this Agreement shall be deemed part of
the Services.

1.136 “Shared Subcontractors”

“Shared Subcontractors” shall have the meaning specified in Section 45.1
(Approval Required).

1.137 “Software”

“Software” shall mean individually each, and collectively all, of the computer
programs and/or software, licensed by Gap or Supplier from a Third Party Vendor,
or otherwise provided by Supplier or Gap under this Agreement, including any:
(1) embedded and/or re-marketed Third Party Vendor software and/or computer
programs, (2) Interfaces, (3) Source Materials, and/or (4) Object Code. Software
shall include any and all Revisions thereto, and any and all programs provided
by a Third Party

 

Gap Confidential and Proprietary Information

17



--------------------------------------------------------------------------------

Vendor, Supplier, or Gap in the future under this Agreement. Notwithstanding
anything in this Agreement to the contrary, Supplier shall have no obligation to
provide Gap any Software that is Source Materials other than where the Source
Material is Gap Custom Software and/or Gap Modified Software.

1.138 “Source Materials”

“Source Materials” shall mean, with respect to Software, the source code of such
Software and all related compiler command files, build scripts, scripts relating
to the operation and maintenance of such Software, application programming
interface (API), graphical user interface (GUI), object libraries, all relevant
instructions on building the Object Code of such Software, and all Documentation
relating to the foregoing.

1.139 “Specifications”

“Specifications” shall mean (1) the Statements of Work, as attached and as
modified and appended, including all documents incorporated therein; (2) all
other performance requirements included or incorporated by reference into this
Agreement, including: Gap’s Policies and Procedures (Exhibit D.1) and the
Service Level Agreement (Exhibit B); and (3) to the extent it is not
inconsistent with the above, the Documentation.

1.140 “Statement(s) of Work”

“Statement(s) of Work” shall mean the Functional Service Area Statement(s) of
Work and such other statements of work that Gap and Supplier may enter into from
time to time to document and authorize additional Services (including
Non-Service Catalog Items) and/or New Services.

1.141 “Stranded Costs”

“Stranded Costs” shall mean (i) all substantiated fees payable to third parties
for Approved non-cancelable contracts entered into, or as to those portions of
existing agreements amended by Supplier with Approval on or after the Reference
Date, to provide the Services, including leases and service contracts, and all
reasonable termination or assignment fees payable in connection with the
termination or assignment to Gap of any such contracts (“Stranded Contracts”),
(ii) the substantiated cost of any assets, less depreciation, purchased by or
placed into service by Supplier after the Reference Date solely for use in the
performance of the Services (“Stranded Assets”), (iii) actual and substantiated
salary, redeployment and severance costs paid, not to exceed * compensation
(salary and benefits), for Supplier Personnel during the period they are not
re-deployed as a result of termination under this Agreement, and (iv) those
Transition Fees and Unrecovered Transition Costs (as defined in Exhibit C (Fees
and Resource Baselines)) incurred through the effective date of termination, but
not yet billed by Supplier and paid by Gap.

1.142 “Subcontractor”

“Subcontractor(s)” shall mean any person, entity, or organization to which
Supplier proposes to delegate or has delegated any of its obligations hereunder
in accordance with Section 45 (Subcontractors).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

18



--------------------------------------------------------------------------------

1.143 “Supplier”

“Supplier” shall mean International Business Machines Corporation, a New York
corporation (“IBM”), and any Affiliates, Subcontractors, employees, consultants,
agents, contractors, or other third parties providing services on behalf of
Supplier under this Agreement.

1.144 “Supplier Assumed”

“Supplier Assumed” shall mean those expenses designated as Supplier’s
responsibility in Exhibit C (Fees and Resource Baselines).

1.145 “Supplier Data Center”

“Supplier Data Center” shall mean Supplier’s operations monitoring and data
centers specified in Exhibit D.20 (Supplier Locations) or as otherwise agreed in
writing by the Parties.

1.146 “Supplier Documentation”

“Supplier Documentation” shall mean Supplier Proprietary Documentation, Supplier
Modified Documentation, Embedded Supplier Proprietary Documentation, Supplier
Third Party Documentation, and Embedded Supplier Third Party Documentation.

1.147 “Supplier Embedded Items”

“Supplier Embedded Items” shall have the meaning specified in Section 22.4
(Supplier Embedded Items and Supplier Modified Items).

1.148 “Supplier Equipment”

“Supplier Equipment” shall mean the hardware, machines, and other equipment
owned or leased by Supplier after the Reference Date and used by Supplier to
perform the Services.

1.149 “Supplier Infringement Claims”

“Supplier Infringement Claims” shall have the meaning specified in Section 23.3A
(Supplier’s Proprietary Rights Indemnity).

1.150 “Supplier Infringement Exclusions”

“Supplier Infringement Exclusions” shall have the meaning specified in
Section 23.3D (Supplier Infringement Exclusions).

1.151 “Supplier Infringement Trigger”

“Supplier Infringement Trigger” shall have the meaning specified in
Section 23.3A (Supplier’s Proprietary Rights Indemnity).

 

Gap Confidential and Proprietary Information

19



--------------------------------------------------------------------------------

1.152 “Supplier Intellectual Property”

“Supplier Intellectual Property” shall mean *.

1.153 “Supplier Key Employee”

“Supplier Key Employee” shall have the meaning specified in Section 18.2
(Supplier Key Employees).

1.154 “Supplier Modified Documentation”

“Supplier Modified Documentation” shall mean any item of Supplier Documentation
(other than any Supplier Documentation that constitutes Supplier Reference
Intellectual Property) that has been modified, enhanced, or otherwise altered by
Supplier, after the Reference Date, pursuant to the performance of the Services.
Supplier Modified Documentation shall not include any such Supplier
Documentation that is modified, enhanced or otherwise altered by Supplier:
(1) specifically for any of its other customers concurrently with, or prior to,
the same modification, enhancement, or other alteration of any such Supplier
Documentation for Gap, or (2) for general use in connection with the performance
by Supplier of services for customers receiving services similar to the Services
(to the extent such modification, enhancement or other alteration is not first
made for Gap pursuant to the performance of the Services), such Documentation
identified in (1) and (2) shall be Supplier Documentation. The rights of Gap to
Supplier Modified Documentation do not expand or alter the rights of Gap to the
underlying Supplier Documentation as set forth in this Agreement.

1.155 “Supplier Modified Intellectual Property”

“Supplier Modified Intellectual Property” shall mean any item of Supplier
Intellectual Property (other than any Supplier Intellectual Property that
constitutes Supplier Reference Intellectual Property) that has been modified,
enhanced, or otherwise altered by Supplier, after the Reference Date, pursuant
to the performance of the Services. Supplier Modified Intellectual Property
shall not include any such Supplier Intellectual Property that is modified,
enhanced or otherwise altered by Supplier: (1) specifically for any of its other
customers concurrently with, or prior to, the same modification, enhancement, or
other alteration of any such Supplier Intellectual Property for Gap, or (2) for
general use in connection with the performance by Supplier of services for
customers receiving services similar to the Services (to the extent such
modification, enhancement or other alteration is not first made for Gap pursuant
to the performance of the Services), such Intellectual Property identified in
(1) and (2) shall be Supplier Intellectual Property. The rights of Gap to
Supplier Modified Intellectual Property do not expand or alter the rights of Gap
to the underlying Supplier Intellectual Property as set forth in this Agreement.

1.156 “Supplier Modified Items”

“Supplier Modified Items” shall have the meaning specified in Section 22.4
(Supplier Embedded Items and Supplier Modified Items).

1.157 “Supplier Modified Software”

“Supplier Modified Software” shall mean any item of Supplier Software (other
than any Supplier Software that constitutes Supplier Reference Intellectual
Property) that has been

 

*

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap Confidential and Proprietary Information

20



--------------------------------------------------------------------------------

modified, enhanced, or otherwise altered by Supplier, after the Reference Date,
pursuant to the performance of the Services. Supplier Modified Software shall
not include any such Supplier Software that is modified, enhanced or otherwise
altered by Supplier: (1) specifically for any of its other customers
concurrently with, or prior to, the same modification, enhancement, or other
alteration of any such Supplier Software for Gap, or (2) for general use in
connection with the performance by Supplier of services for customers receiving
services similar to the Services (to the extent such modification, enhancement
or other alteration is not first made for Gap pursuant to the performance
Services), such Software identified in (1) and (2) shall be Supplier Software.
The rights of Gap to Supplier Modified Software do not expand or alter the
rights of Gap to the underlying Supplier Software as set forth in this
Agreement.

1.158 “Supplier’s Outsourcing Relationship Executive”

“Supplier’s Outsourcing Relationship Executive” shall have the meaning specified
in Section 18.1 (Supplier Outsourcing Relationship Executive).

1.159 “Supplier Personnel”

“Supplier Personnel” shall mean the employees, agents, contractors,
subcontractors, or representatives of Supplier, Supplier Subcontractors, and
Supplier Affiliates who perform any Services under this Agreement.

1.160 “Supplier Proprietary Documentation”

“Supplier Proprietary Documentation” shall mean all Documentation: (1) developed
and owned by Supplier, or (2) developed by a third party for, and owned by
Supplier, which is used for the performance of the Services, excluding the
Embedded Supplier Proprietary Documentation.

1.161 “Supplier Proprietary Intellectual Property”

“Supplier Proprietary Intellectual Property” shall mean all Intellectual
Property: (1) developed and owned by Supplier, or (2) developed by a third party
for, and owned by Supplier, which is used in the performance of the Services,
excluding, the Embedded Supplier Proprietary Intellectual Property.

1.162 “Supplier Proprietary Software”

“Supplier Proprietary Software” shall mean Software and related Documentation:
(1) developed and owned by Supplier, or (2) developed by a third party for, and
owned by Supplier, which is used for the performance of the Services, excluding,
the Embedded Supplier Proprietary Software.

1.163 “Supplier Reference Intellectual Property”

“Supplier Reference Intellectual Property” shall mean Supplier Documentation,
Supplier Software and Supplier Intellectual Property (a) which is used by
Supplier to assist in the delivery or development of the Services, (b) which is
generally used by Supplier in connection with the performance of services for,
and/or provision of tangible property to, customers, and (c) which is not
embedded or otherwise incorporated into a Deliverable.

 

Gap Confidential and Proprietary Information

21



--------------------------------------------------------------------------------

1.164 “Supplier Regulatory Requirements”

“Supplier Regulatory Requirements” shall have the meaning specified in
Section 29.11 (Compliance with Laws).

1.165 “Supplier Service Locations”

“Supplier Service Locations” shall mean the premises occupied, owned, operated,
or leased by Supplier to provide the Services.

1.166 “Supplier Shared Service Center”

“Supplier Shared Service Center” shall mean a Supplier Service Location from
which Supplier performs, for other customers, services similar to the Services.

1.167 “Supplier Software”

“Supplier Software” shall mean Supplier Proprietary Software, Supplier Modified
Software, Embedded Supplier Proprietary Software, Supplier Third Party Software,
and Embedded Supplier Third Party Software.

1.168 “Supplier Systems”

“Supplier Systems” shall mean Supplier Equipment, Supplier Intellectual
Property, Supplier Modified Software, Supplier Modified Intellectual Property,
and Supplier Software.

1.169 “Supplier Third Party Claim(s)”

“Supplier Third Party Claim(s)” shall have the meaning specified in
Section 35.7A (General Indemnity; Supplier’s Indemnity).

1.170 “Supplier’s Remedial Acts”

“Supplier’s Remedial Acts” shall have the meaning specified in Section 23.4C
(Gap’s Proprietary Rights Indemnity; Remedial Acts).

1.171 “Supplier Third Party Documentation”

“Supplier Third Party Documentation” shall mean all Documentation (excluding any
and all such Documentation that is Generally Available and/or provided with
Software that is Generally Available) licensed, leased, or otherwise obtained
(unless it is otherwise Provisioned by Supplier for Gap, in which case it will
be deemed Gap Documentation) from a Third Party Vendor by Supplier which is used
for the performance of the Services, excluding, the Embedded Supplier Third
Party Documentation.

1.172 “Supplier Third Party Intellectual Property”

“Supplier Third Party Intellectual Property” shall mean Intellectual Property
(excluding any and all such Intellectual Property that is Generally Available)
licensed, leased, or otherwise obtained (unless it is otherwise Provisioned by
Supplier for Gap, in which case it will be deemed Gap Intellectual Property)
from a Third Party Vendor by Supplier which is used in the performance of the
Services, excluding, the Embedded Supplier Third Party Intellectual Property.

 

Gap Confidential and Proprietary Information

22



--------------------------------------------------------------------------------

1.173 “Supplier Third Party Software”

“Supplier Third Party Software” shall mean all Software (excluding any and all
such Software that is Generally Available) licensed, leased, or otherwise
obtained (unless it is otherwise Provisioned by Supplier for Gap, in which case
it will be deemed Gap Software) from a Third Party Vendor by Supplier which is
used for the performance of the Services, excluding, the Embedded Supplier Third
Party Software.

1.174 “Supplier Tools”

“Supplier Tools” shall have the meaning specified in Section 22.9 (License
Restriction).

1.175 “Technology Change”

“Technology Change” shall have the meaning specified in Section 26.8 (Technology
Changes).

1.176 “Term”

“Term” shall mean the Initial Term and the Extended Term, if any.

1.177 “Termination Assistance Services”

“Termination Assistance Services” shall mean those transition, information
technology, and related services provided by Supplier to Gap upon the
termination or expiration of this Agreement for any reason as set forth in the
Termination Transition Plan or in Section 34 (Termination/Expiration Assistance
Services) of this Agreement (as applicable). The Termination Assistance Services
shall be deemed part of the Services.

1.178 “Termination Transition Period”

“Termination Transition Period” shall have the meaning specified in Section 34.3
(Termination Transition Period).

1.179 “Termination Transition Plan”

“Termination Transition Plan” shall mean an integrated plan developed by Gap and
Supplier to effectuate a seamless transition of the Services, from Supplier to
Gap (or another vendor) in the event of termination or expiration of this
Agreement for any reason and as further set forth in Section 34.1
(Termination/Expiration Transition Plan).

1.180 “Third Party Service(s)”

“Third Party Service(s)” shall have the meaning specified in Section 13
(Non-Exclusive Relationship).

 

Gap Confidential and Proprietary Information

23



--------------------------------------------------------------------------------

1.181 “Third Party Vendor”

“Third Party Vendor” shall mean any person or entity (excluding Gap or Supplier)
contracting directly or indirectly with Gap or Supplier to provide Equipment,
Intellectual Property, Services or other products or services that are used or
provided under this Agreement.

1.182 “third source”

“third source” shall have the meaning specified in Section 41.2 (Third Source
and Insource Limits on RRCs).

1.183 “Transition”

“Transition” means the transition described in Section 3.10 (Transition-In) and
in Exhibit D.15 (Transition-In Plan).

1.184 “Transition Period”

“Transition Period” means the period of time commencing on the Effective Date
and ending one hundred and eighty (180) Days thereafter, unless otherwise agreed
by the Parties in writing.

1.185 “Transitioned Employees”

“Transitioned Employees” shall have the meaning specified in Exhibit H (Human
Resources).

1.186 “Transition-In Plan” or “Transition Plan”

“Transition-In Plan” or “Transition Plan” shall mean the timeline and services
relating to the transition of responsibility for the Services (1) from Gap or
Gap’s current third party vendors to Supplier and/or (2) from Supplier back to
Gap, as appropriate, as set forth in Exhibit D.15 (Transition-In Plan). The
Transition-In Plan and all reports or other Documentation developed by Supplier
pursuant to the Transition-In Plan shall automatically become a part of this
Agreement immediately upon their creation or delivery, as the case may be. The
Transition-In Plan shall include, at a minimum: (a) all of the transition tasks
required to be performed by Supplier, (b) all of the tasks required to be
performed by Gap (in the case services are being transitioned from Gap or Gap’s
current third party vendors to Supplier, any responsibility not explicitly
allocated to Gap is deemed to be a transition task to be performed by Supplier),
(c) the specific resources to be provided by Gap, (d) the completion date for
each transition task, (e) the acceptance criteria (and, if appropriate, testing)
to be applied by Gap in evaluating transition deliverables, (f) a complete
description of any one-time or other charges to Gap which are associated with
the Transition-In Plan, including deliverable criteria and timing for
payment(s), other than the Charges, and (g) all other pertinent details.

1.187 “UPS”

“UPS” shall have the meaning specified in Section 10.7 (Gap’s Responsibilities
Regarding Utilities).

 

Gap Confidential and Proprietary Information

24



--------------------------------------------------------------------------------

1.188 “Update”

“Update” shall mean a redistribution of Software that corrects an error as well
as addressing common functional and performance issues.

1.189 “VAT Taxes”

“VAT Taxes” shall have the meaning specified in Section 26.5 (Taxes;
Cooperation; Invoices).

1.190 “Version”

“Version” shall mean any delivery of Software that is a Release and/or a
collection of Updates.

1.191 “Virus(es)”

“Virus(es)” shall have the meaning specified in Section 29.8 (Viruses).

2. Term

2.1 Initial Term

This Agreement shall be effective as of the Reference Date and shall continue in
effect for ten (10) years after the Initiation Date (the “Initial Term”), unless
earlier terminated as provided herein.

2.2 Options to Extend

Gap may elect to extend the term of this Agreement for up to three
(3) additional terms each of which, at Gap’s sole discretion, may range in
length from thirty (30) days to one (1) year (“Extended Term”). If Gap does not
exercise its option to extend at the end of the Initial Term, the extension
option shall automatically lapse. Gap shall exercise its extension option by
providing Supplier written notice no later than one hundred twenty (120) days
prior to the expiration of the Initial Term. Such notice shall include the
length of the Extended Term.

2.3 Fees During Extended Term

The fees to be paid by Gap during the Extended Term(s) of this Agreement shall
be the applicable fees set forth in Section 26 (Pricing), adjusted for COLA in
accordance with Exhibit C (Fees and Resource Baselines), and pursuant to the
benchmarking process set forth in Section 8 (Benchmarking).

3. Services

3.1 Services

As of the Effective Date, Supplier shall provide Transition Services, and as of
the Initiation Date and continuing throughout the Term, Supplier shall provide
the Services to Gap and the Authorized Users as such Services may evolve or are
otherwise supplemented, enhanced, modified or replaced in accordance with this
Agreement. Except as specifically set forth in this Agreement, Supplier

 

Gap Confidential and Proprietary Information

25



--------------------------------------------------------------------------------

shall provide all Supplier Equipment, Supplier Intellectual Property, Supplier
Third Party Intellectual Property, Supplier Personnel, and other resources
necessary to provide the Services in accordance with the Service Levels and
other performance requirements of this Agreement. Supplier shall provide the
Services to Gap as an integrated service offering in accordance with this
Agreement and without regard to the lines of business, intra-Affiliate
relationships, or geographic locations within Supplier’s organization from which
such Services are offered, or the internal profit center within Supplier’s
organization to which the financial accounting for a Service is ultimately
attributed. To the extent specific Equipment, Intellectual Property, tools,
policies, procedures, and/or guidelines are identified, referenced, or referred
to in the Agreement or any Exhibits, such Equipment, Intellectual Property,
tools, policies, procedures, and/or guidelines shall include any amendments,
modifications, updates, and/or replacements to such Equipment, Intellectual
Property, tools, policies, procedures, and/or guidelines by Gap from time to
time during the Term of this Agreement.

3.2 Changes in Policies and Procedures

If Supplier determines that its compliance with (i) a Gap Initiated Policy
Change, (ii) an additional reporting requirement pursuant to Section 3.19
(Reporting Services) or (iii) complying with architectural or technical
standards as provided in Section 17.3 (Strategic Control), will increase
Supplier’s actual cost of delivering the Services by an amount equal to or
greater than $* during the remainder of the Term, Supplier shall notify Gap in
writing within three (3) months of implementing such change, and shall provide
Gap with supporting documentation and data necessary to substantiate Supplier’s
estimated actual cost increase. Upon validation by Gap of Supplier supporting
documentation and data, Gap shall have the option of either (a) rescinding the
particular Gap Initiated Policy Change or additional reporting request; or
(b) (i) in the event there is no Resource Unit Charge applicable to the increase
in Supplier’s actual cost and such actual cost increase is between $* and $*, by
adjusting the fees to be paid hereunder to Supplier to offset the demonstrated
increased cost to Supplier, (ii) in the event there is no Resource Unit Charge
applicable to the increase in Supplier’s actual cost and such actual cost
increase exceeds $*, as agreed by the parties through Change Control Procedures
or (iii) in the event there is a Resource Unit Charge applicable to the increase
in Supplier’s actual cost, through an ARC. In the event Supplier is required to
implement multiple changes as a result of a single Gap Initiated Policy Change
or an additional reporting requirement, such multiple changes may be aggregated
by Supplier for purposes of calculating the increase in Supplier’s actual cost
of delivering the Services under this Section (Changes to Policies and
Procedures).

“Gap Initiated Policy Change” shall mean a change to Gap Policies and Procedures
that is initiated by Gap, but shall not include changes made to address
regulatory compliance issues (which changes are addressed in Section 29.12
(Changes in Law and Regulations)) or changes made to address a Supplier failure
to provide Services in accordance with this Agreement.

3.3 Documentation

Supplier shall provide the Services required with respect to all Documentation
in accordance with Section 24 (Documentation) and the Functional Service Area
Statements of Work and as otherwise provided under this Agreement. In addition,
at no additional charge to Gap, Supplier shall provide Gap with at least three
(3) copies of Documentation developed for Gap under this Agreement (or otherwise
required to be provided to Gap under this Agreement and which Supplier is
authorized to provide) to enable Gap to fully utilize as permitted under this
Agreement the Services, Equipment, and Software.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

26



--------------------------------------------------------------------------------

3.4 Managed Network Services

Supplier shall provide the managed network services set forth in Exhibit A.5
(Managed Network Services), and as otherwise provided under this Agreement.

3.5 Cross Functional Services

Supplier shall provide the cross functional services set forth in Exhibit A.2
(Cross Functional Services), and as otherwise provided under this Agreement.

3.6 End User Support Services

Supplier shall provide the end user support services set forth in Exhibit A.4
(End User Support Services), and as otherwise provided under this Agreement.

3.7 RESERVED

3.8 Server Services

Supplier shall provide the mainframe services and application and utility server
services set forth in Exhibits A.6.1 (Mainframe Services), A.6.2 (Production
Environment Server Services), and A.6.3 (Non-Production Environment Server
Services), and as otherwise provided under this Agreement.

3.9 Store Services and Stores Help Desk Services

Supplier shall provide (1) the store services set forth in Exhibit A.3.1 (Store
Services), and as otherwise provided under this Agreement, and (2) the stores
help desk services set forth in Exhibit A.3.2 (Stores Help Desk Services), and
as otherwise provided under this Agreement.

3.10 Transition-In

A. Transition-In Plan

Supplier shall provide to Gap the transition-in services described in Exhibit
D.15 (Transition-In Plan) and in accordance with the transition schedule set
forth in Exhibit D.15 (Transition-In Plan). Supplier shall provide the
transition-in services without materially (i) disrupting or adversely impacting
the business or operations of Gap or Gap Authorized Users, (ii) degrading the
Services being provided, or (iii) interfering with the ability of Gap or Gap
Authorized Users to obtain the benefit of the Services, except as may be
otherwise provided in the Transition-In Plan. Unless otherwise stated in the
Agreement, the transition-in services shall not defer any obligations or
liabilities of Supplier under this Agreement.

B. Failure to Comply with the Transition-In Plan

Supplier shall, upon the occurrence of acts or omissions by Gap which have been
determined by Supplier to, or are likely to, adversely impact its ability to
deliver or meet a Transition-In Plan Critical Deliverable by the date set forth
in the Transition-In Plan (“Gap Delay Claim”), advise Gap’s Infrastructure
Partnership Executive of such Gap Delay Claim in writing promptly, but in no
event

 

Gap Confidential and Proprietary Information

27



--------------------------------------------------------------------------------

longer than five (5) business days, of Supplier having knowledge of such
occurrence, of the facts surrounding such claim and time impact, and Gap shall
provide a response and/or resolution plan to Supplier within two (2) days
thereafter. If Gap determines that the Gap Delay Claim was a primary cause for a
delay of Supplier in delivering a Transition-In Plan Critical Deliverable, the
time for Supplier to meet that Transition-In Plan Critical Deliverable shall be
extended to adjust for the impact of such occurrence as well as those
Transition-In Plan Critical Deliverables directly dependant upon the extended
Transition-In Plan Critical Deliverable. If Supplier does not agree with Gap’s
decision, Supplier shall submit the Gap Delay Claim to the Dispute Resolution
Process described in Section 31 (Internal Dispute Resolution). If, at the
conclusion of the Dispute Resolution Process, it is determined that the delay
was caused by Gap’s acts or omissions, the time for Supplier to meet the
Transition-In Plan Critical Deliverable will be extended to account for the Gap
delay. Supplier’s failure to advise Gap of a Gap Delay Claim as provided above
shall preclude it from raising such acts or omissions as a basis for avoiding a
credit under this Section.

3.11 Equipment

Supplier shall provide the Services using, or through access to, the Equipment
that is either (1) Supplier Equipment, or (2) Gap Equipment. The Parties
financial responsibilities with respect to Equipment (including any updates or
refresh of such Equipment) are set forth in Exhibit C.7 (Financial
Responsibility Matrix). Gap shall be responsible for the risk of loss of, and
damage to, Gap Equipment (unless such Gap Equipment is in Supplier’s custody).
Supplier shall be responsible for the risk of loss of, and damage to, Supplier
Equipment unless such Supplier Equipment is located in a Gap Store or in a Gap
location at which there are no Supplier Personnel assigned full time and the
loss or damage is not caused by Supplier.

3.12 Replacement Services

As more specifically described in the Statements of Work, Supplier shall, upon
Gap’s Approval, and at no additional cost to Gap other than any applicable ARCs
and the terms of any New Services, replace, upgrade, and provide additional
Supplier Equipment as may be necessary for Supplier to perform the Services in
accordance with the Service Levels and as provided in this Agreement.

3.13 Technology Refresh Services

A. The financial responsibility of the Parties for Equipment and Software used
in conjunction with the Services, including Refresh, shall be as set forth in
Exhibit C.7 (Financial Responsibility Matrix) and the operational responsibility
for Refresh is set forth in Exhibit D.18 (Refresh).

3.14 Software Services

Supplier shall procure any additional software required by Supplier to provide
the Services, meet Service Levels, or otherwise comply with this Agreement (the
“New Software”), subject to Exhibit C (Fees and Resource Baselines) and, as
applicable, New Services.

3.15 Licenses and Permits

Supplier is responsible for obtaining all licenses, approvals, permits and
authorizations required by applicable federal, state, or local laws or
regulations that Supplier is required to have in order to perform the Services
and, except as otherwise agreed to in writing by the Parties or as otherwise
provided in this Agreement, Supplier is financially responsible for all fees,
costs and taxes associated with such licenses, approvals, permits and
authorizations. Supplier shall provide to Gap all such licenses, approvals,
permits and authorizations within three (3) Business Days after Supplier’s
receipt of Gap’s request.

 

Gap Confidential and Proprietary Information

28



--------------------------------------------------------------------------------

3.16 Knowledge Transfer and Best Practices

Supplier shall implement the knowledge transfer process set forth in this
Agreement to ensure that Supplier Personnel share the knowledge they have gained
while performing the Services with Gap and the Gap Authorized Users. The
knowledge transfer process shall ensure that important knowledge, information,
and practices pass from Supplier and Supplier Personnel to Gap and Gap
Authorized Users. At a minimum, such knowledge transfer processes will include
Supplier meeting with Gap and designated Gap Authorized Users at least once
every twelve (12) months, or more frequently as Gap may request, to (a) explain
how the Gap IT Environment operates in connection with the provision of the
Services; (b) explain how the Services are provided; and (c) provide such
training, Documentation and other materials as Gap may require for Gap to
understand and operate the Gap IT Environment and understand and provide the
Services after the expiration or termination of the Agreement.

As part of the Monthly Performance Reviews, Supplier shall report to the Gap
Infrastructure Partnership Executive on Supplier observed opportunities for the
introduction of best practices into Gap’s information technology processes.
Beginning in the second year of the Agreement, and annually thereafter, Supplier
shall work with Gap’s Infrastructure Partnership Executive to develop and
present a yearly forum/briefing to Gap (1) to recommend best practice
improvements to the Services, (2) to assist Gap in understanding how the use of
such best practices is intended to align Gap’s technology investments with its
Business Objectives, and (3) to assist Gap in analyzing return on its technology
investments related to the Services.

3.17 Strategic / Business Planning and Process Implementation

Supplier shall provide the strategic and other business planning and process
implementation services as required pursuant to the applicable Functional
Service Area Statements of Work.

Supplier will provide business and technology intelligence and recommendations
to support Gap’s optimization of its Equipment and Software refresh strategy as
described in the Functional Service Area Statements of Work. Supplier shall
provide Gap with prioritized availability and knowledge of Supplier’s new
technology developments that have been discussed publicly at no additional cost
(for avoidance of doubt, the reference to ‘no additional cost’ refers only to
the prioritized availability and knowledge, not provision of the actual
technology) to the extent Supplier has made such developments Generally
Available.

3.18 Budgeting Services

Supplier shall provide the budgeting services as required pursuant to applicable
the Functional Service Area Statements of Work.

3.19 Reporting Services

In order to monitor the status, performance, and quality of the Services
provided to Gap, Supplier shall provide Gap with various written reports
described in Exhibit D.13 (Management Reports), as such reports may be amended
from time to time by Gap. The nature and time frame of the reports shall be
determined by Gap.

 

Gap Confidential and Proprietary Information

29



--------------------------------------------------------------------------------

Unless stated otherwise in a Statement of Work or as directed by Gap, each of
such reports shall be comprised of three (3) hard copies and (1) electronic copy
to be delivered to each of Gap’s Infrastructure Partnership Executive and the
applicable Program Manager, together with a formal transmittal letter executed
by Supplier’s Outsourcing Relationship Executive and the applicable Program
Manager. If no time period is designated by Gap, after the reports have been
defined and Approved by Gap, reports are due five (5) days from the end of the
reporting period, or issue occurring.

3.20 Data Protection and Privacy

Supplier shall comply with Gap’s Data Protection and Privacy Procedures as set
forth in the Exhibit D.1 (Gap Policies and Procedures). In addition, subject to
mandatory compliance with applicable law, Supplier shall perform a reference and
criminal background investigation on all Supplier Personnel with access to Gap
Data and/or the Gap IT Environment. Notwithstanding the foregoing, *. Within
five (5) days of any investigation, Supplier shall notify Gap of adverse results
of any such reference and criminal background investigation to the extent
permitted by law. Supplier shall not permit any Supplier Personnel who Supplier
knows has been convicted of a crime of dishonesty, breach of trust, or money
laundering to provide Services under this Agreement, or to have access to any
Gap Proprietary or Confidential Information or Gap Data.

3.21 New Services

A. New Services Proposal

If Gap requests that Supplier perform any New Services, Supplier shall promptly
prepare a New Services proposal for Gap’s consideration. Supplier shall prepare
New Services proposals at no additional charge to Gap and shall deliver such
proposal to Gap within a timeframe that is reasonable based on the nature and
scope of the proposed New Services and, in event the proposed New Services are
being competitively bid, in compliance with the competitive bidding
requirements. A New Services proposal shall include, among other things, (i) a
reasonably detailed project plan and a price estimate for the New Service;
(ii) a reasonably detailed breakdown of such price or estimate, (iii) a
reasonably detailed description of the service levels to be associated with such
New Service; (iv) a schedule for commencing and completing the New Service;
(v) a description of the new hardware or software to be provided by Supplier in
connection with the New Service; (vi) a description of the software, hardware
and other resources, including Resource Unit utilization, necessary to provide
the New Service; and (vii) additional facilities, hardware, software or labor
resources to be provided by Gap in connection with the proposed New Services. If
Gap accepts Supplier’s proposal, the Parties will negotiate a mutually agreed to
Statement of Work. Upon execution of the applicable Statement of Work, the scope
of the Services included in the Charges will be expanded and this Agreement will
be modified to include such New Services. Notwithstanding any provision to the
contrary, the pricing proposed by Supplier shall be reasonable and shall be no
less favorable to Gap than the pricing and labor rates set forth herein for the
same or substantially similar resources in the same country and shall take into
account the existing and future volume of business between Gap and Supplier. All
New Services must be Approved by Gap’s Chief Information Officer in accordance
with Section 6.1 (Gap Approval).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

30



--------------------------------------------------------------------------------

B. Competing Bids

Gap may elect to solicit and receive bids from third parties to perform any New
Services; provided, however, that Gap shall not disclose any Confidential and
Proprietary Information provided by Supplier to Gap in any proposal for New
Services. If Gap elects to use third parties to perform New Services, (i) such
New Services shall not be deemed “Services” under the provisions of this
Agreement and (ii) Supplier shall cooperate with such third parties as provided
in Section 9 (Strategic Relationship Management).

C. New Sourcing Lines

In the event Gap elects to utilize Supplier to provide a new line of sourcing
services (e.g., logistics and supply chain management, supply chain
applications, and human resources support) (individually and collectively
referred to as “New Sourcing Line(s)”), such services will be treated as New
Services under this Agreement, provided that each New Sourcing Line will include
in the proposal a unique Exhibit C (Fees and Resource Baselines); Statement(s)
of Work; Service Level Agreement attachments, and as applicable, supporting
exhibits. To the extent any provisions of this Agreement are deemed by the
Parties to be inapplicable to such New Sourcing Line(s) or it is agreed that new
provisions are required, such modifications will be addressed through an
amendment to this Agreement, unless the Parties otherwise agree that a stand
alone agreement that leverages the terms agreed to herein as applicable will
facilitate the provision or management of the services.

4. Single Relationship Agreement

All Services provided by Supplier shall be governed by this Agreement, and to
the extent separate Implementation Agreements are approved in writing by Gap,
such Implementation Agreements shall not change, alter, or modify any term of
this Agreement, except as required by the law of the country in which Services
are to be provided under such Implementation Agreement or as set forth in
Section 5.3 (Terms and Conditions).

5. Implementation Agreements

5.1 Execution

In each country in which Services shall be provided, Supplier Affiliate shall,
before commencement of the Services, sign an Implementation Agreement. In the
event Supplier Affiliate refuses to execute an Implementation Agreement,
Supplier shall be responsible for (a) contracting with a third party as a
Subcontractor under this Agreement to provide the Services required under such
Implementation Agreement, and (b) all costs (i) related to obtaining the
services from such Subcontractor in excess of those costs that would have been
charged by Supplier Affiliate and (ii) related to integrating such Subcontractor
services into the Services.

5.2 Order of Precedence

Except for those country-specific terms and conditions set forth in Section 5.3
(Terms and Conditions) below, all the terms and conditions of this Agreement
shall be incorporated in full and remain in full force and effect in all
Implementation Agreements. Except for those country specific terms and
conditions set forth in Section 5.3 (Terms and Conditions) below, in the event
of any conflict or inconsistency between the terms and conditions of this
Agreement, and the terms and conditions of an Implementation Agreement, the
terms and conditions of this Agreement shall prevail.

 

Gap Confidential and Proprietary Information

31



--------------------------------------------------------------------------------

5.3 Terms and Conditions

Each Implementation Agreement shall contain only the following country specific
terms and conditions. There shall be no additional terms and conditions included
in any Implementation Agreement except as set forth in this Section 5.3 (Terms
and Conditions).

A. Any requirements specifically mandated by the laws, rules, regulations,
directives, and/or statutes of the country of Supplier Affiliate and Gap
Affiliate, including: (i) any country specific human resource requirements in
relation to the Transitioned Employees, and (ii) any data protection
requirements.

B. Those provisions necessary to allow both parties to operate within their
respective tax structures and implement their respective internal payment
processes. In the event the two structures are in conflict, Gap’s tax structure
and payment processes shall take precedence, provided, however, in the event
Supplier demonstrates that compliance with the above precedence requirement will
create a material adverse impact as to Supplier, the Parties shall work
cooperatively to reach a commercially reasonable and mutually beneficial
resolution. Notwithstanding the foregoing, nothing in this paragraph B is
intended to alter the agreement of the Parties as to the allocation of taxes set
forth in Section 26.5 (Taxes).

C. Any provision necessary to establish jurisdiction and venue as to Supplier
Affiliate as provided in Section 46.3 (Venue and Jurisdiction).

D. To the extent there are additional provisions not addressed above which are
proposed to be included in an Implementation Agreement, such proposed provisions
must be approved by Gap Corporate Counsel and Supplier Corporate Counsel. In the
event the Parties are unable to agree upon such proposed additional provisions,
such proposed additional provisions shall not be incorporated into the
Implementation Agreement.

5.4 Parental Guarantee

Each Party shall provide a parental guarantee simultaneously with the execution
of an Implementation Agreement. Each Party’s provision of a parental guarantee
for any Affiliate executing an Implementation Agreement under this Agreement
shall be made in the same or substantially similar form as that of Exhibit N.1
(Supplier Guarantee) and Exhibit N.2 (Gap Guarantee), as applicable.

6. Unapproved Work

6.1 Gap Approval

A. When Gap’s consent, authorization, amendment, and/or other approval is
expressly required under this Agreement, such consent, authorization, amendment,
and/or other approval must be obtained by Supplier in writing from Gap’s Chief
Information Officer or Gap’s Infrastructure Partnership Executive.
Notwithstanding the foregoing, any consent, authorization, amendment, and/or
other approval requiring the authorization of payment, or imposing an obligation
on Gap for any fees, cost, or other expenses, must be obtained by Supplier in
writing from Gap’s Chief Information Officer subject to the following
exceptions:

(1) any consent, authorization, amendment, and/or other approval in an amount
less than *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

32



--------------------------------------------------------------------------------

per entire Statement of Work or authorized activity) can be approved by Gap’s
Senior Director, IBM Strategy and Administration; and

(2) any consent, authorization, amendment, and/or other approval in an amount
less than * per entire Statement of Work or authorized activity) can be approved
by a Gap Program Manager.

B. After Supplier has obtained the consent, authorization, amendment, and/or
other approval as set forth in this Section, Supplier is not required to obtain
a consent, authorization, amendment, and/or other approval for the tasks related
to the day to day execution of the applicable matter, unless additional
consents, authorizations, amendments, and/or other approvals are specifically
provided for in the Agreement.

C. For purposes of this Agreement, the writings constituting any consent,
authorization, amendment, and/or other approval shall be (i) as to New Services,
a signed and numbered Service Request, Change Request, or Statement of Work, as
applicable; and (ii) as to Non-Service Catalog Items, a signed and numbered
Statement of Work. Supplier’s monthly invoices shall detail separately Charges
for New Services, with reference to the specific numbered Service Request,
Change Request, or Statement of Work constituting the consent, authorization,
amendment, and/or other approval. Each calendar month, Gap’s Infrastructure
Partnership Executive (or his or her designee) and Supplier’s Outsourcing
Relationship Executive shall meet to review the Services invoiced to Gap in the
previous calendar month, including the status of issues, if any, relating to
Charges for New Services. Gap will make a good faith attempt to raise any
disputes relating to any consent, authorization, amendment, and/or other
approval of the Services performed promptly upon discovery of such dispute;
provided that in no event shall Gap be permitted to dispute such consent,
authorization, amendment, and/or other approval of the Services performed (and
invoiced as provided in this Section) more than * (*) days after the date of the
original invoice for such Service(s) and, thereafter, any such Charges shall be
deemed to have Gap’s consent, authorization, amendment, and/or other approval.

6.2 Right to Reject

Gap reserves the right to reject any Services not Approved by Gap pursuant to
Section 6.3 (Failure to Obtain Approval) or other provisions of this Agreement.
Gap Approval is not required for those Services, other than Non-Service Catalog
Items, included in the Charges, including any ARCs or RRCs as to such Services.

6.3 Failure to Obtain Approval

A. Unless otherwise specified in Section 6.1 (Gap Approval) or otherwise
specifically set forth in this Agreement, any consents, authorizations,
amendments, or other approvals required under this Agreement must be obtained
from Gap’s Chief Information Officer or Gap’s Infrastructure Partnership
Executive.

B. If Supplier provides Services (or services other than those specified in this
Agreement) to Gap without obtaining Gap Approvals in writing, as set forth in
this Section, such Services (or other services) shall be deemed to be a
gratuitous effort on the part of Supplier and Supplier shall have no claim
whatsoever against Gap therefor (it being understood by the Parties that
Supplier shall have no obligation to continue to provide such gratuitous
Services (or other services) unless Approved by Gap in which case Gap shall
compensate Supplier in accordance with this Agreement). Any services other than
those specified under this Agreement that are Approved by Gap under the
preceding sentence shall become a part of the Services and shall be subject to
the terms and conditions of this Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

33



--------------------------------------------------------------------------------

C. If Supplier provides Services (or services other than those specified in this
Agreement) that are deemed to be a gratuitous effort pursuant to subparagraph B
above, constituting Equipment, Supplier Proprietary Software or commercially
available off-the-shelf Supplier Third Party Software (e.g., Microsoft NT, Sun
Solaris, HP Open View) and unless otherwise Approved, Gap shall permit Supplier
to remove such Equipment, Supplier Proprietary Software or commercially
available off-the-shelf Supplier Third Party Software at Supplier’s sole cost
and expense and at Gap’s reasonable convenience.

D. If Supplier provides Services (or services other than those specified in this
Agreement) that are deemed to be a gratuitous effort pursuant to subparagraph B.
above, constituting Gap Custom Software, Gap shall be entitled to retain and use
such Gap Custom Software free of Charge, except that such Gap Custom Software
shall not be deemed to be part of the Services subject to this Agreement and
shall be provided to Gap by Supplier on an “AS IS” basis.

E. Gap shall provide Supplier with notice of any such gratuitous effort to the
extent such gratuitous effort is known by Gap’s Governance Team as detailed in
Section 19.1 (Governance).

7. Service Levels

7.1 Service Level Agreements

Supplier shall provide all Services in accordance with the Service Levels.

7.2 Reports

Supplier shall collect all data and maintain all records and documentation
required by this Agreement, the Statements of Work and to comply with the
Service Levels. Supplier shall provide regular performance reports to Gap in
accordance with Section 3.16 (Reporting Services) and Section 19.1 (Governance).

7.3 Root-Cause Analysis and Resolution

Within ten (10) days (or as otherwise agreed to by the Parties in writing) of
receipt of a notice from Gap of Supplier’s failure to provide the Services in
accordance with the Service Levels, Supplier shall (a) provide such services
necessary to identify the cause of such failure, (b) provide Gap with a written
report detailing the cause of, and procedures for correcting, such failure, and
(c) provide Gap with reasonable evidence that applicable corrective steps have
been taken. The foregoing does not limit other remedies available to Gap under
this Agreement for such Service Level failures.

7.4 Cost and Efficiency Reviews

Supplier shall perform, on an annual basis, cost and efficiency reviews of the
Services it provides and make recommendations to Gap for reducing the cost to
Gap of the Services. Supplier’s recommendations shall include methods to
efficiently utilize resources chargeable to Gap under the Agreement, including,
but not limited to:

(1) Recommendations for aligning technology processes, tools, skills and
organizational changes with Gap’s business requirements; and

 

Gap Confidential and Proprietary Information

34



--------------------------------------------------------------------------------

(2) Employing new technologies in general use by Supplier to replace existing
technologies used by Supplier to provide the Services, even if the use of such
new technologies will result in a reduction in monthly revenues to Supplier
under the Agreement. For example, in a circumstance in which manual tape mounts
were a Resource Unit, it is required that Supplier would recommend use of
automated tape mounts, if appropriate, even if implementation of such solution
would result in a RRC under the Agreement.

In the event Supplier fails to include in its annual recommendations employment
of new technologies (made Generally Available by Supplier to other customers for
at least six (6) months) to replace existing technologies used by Supplier to
provide the Services, and (1) Gap demonstrates through the Internal Dispute
Resolution process that employment of such new technologies would result in a
reduction to Gap of the Charges of the Services, and (2) if Gap elects to
implement a subject new technology in accordance with this Agreement, it shall
receive a $50,000.00 credit off of any Charge associated with the implementation
of any such new technology by Supplier.

8. Benchmarking

8.1 Benchmarking Process

A. Commencing *, Gap may initiate a benchmark analysis of (1) *, (2) *, (3) *,
and/or (4) * (individually each, and collectively all, referred to as
“Aggregated Service(s)”). For purposes of this Section 8 (Benchmarking), *.
Supplier will provide, as reasonably requested by Gap in order to facilitate a
meaningful and effective benchmark analysis, a detailed charge(s) breakdown of
the Aggregated Services subject to the benchmark analysis into the elements of
*. Additionally, as may be required to normalize the benchmark analysis, the
fixed price component of the Annual Services Charge set forth in Table C-1
(Annual Services Charge) shall be allocated on a prorated basis to each of the
Aggregated Service(s). Such allocation will be accomplished by dividing the then
current Contract Year Charges for the applicable Aggregated Service(s) subject
to the benchmark analysis by the total Annual Services Charge for the then
current Contract Year to obtain the percentage of the fixed price Annual
Services Charge to add to the Aggregated Service(s) in order to establish the
then current total price for the Aggregated Service(s) subject to the benchmark
analysis. Gap agrees not to duplicate a benchmarking for Aggregated Services
within any * period. Gap will select and contract with an independent third
party that routinely provides benchmarking as identified on Exhibit D.21
(Approved Benchmarkers) or as otherwise mutually agreed to in writing by the
Parties (the “Benchmarker”) to objectively perform such benchmarking.

B. Each Party shall have the right to review the benchmarking procedures to be
utilized by the Benchmarker. If and to the extent Gap and Supplier agree on
specific directions, processes or methodologies to be provided to or applied by
the Benchmarker, the Benchmarker shall be provided such directions and
instructed to apply such processes or methodologies. Otherwise, the Benchmarker
shall be instructed to use its professional judgment as to the appropriate
processes and methodologies to be applied.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

35



--------------------------------------------------------------------------------

C. The Benchmarker shall execute an appropriately protective confidentiality
agreement consistent with the terms of this Agreement that contains standard
non-disclosure agreement protections, provided that Supplier shall have no
obligation hereunder to (i) provide the Benchmarker any proprietary information
or data relating to Supplier’s agreements with other customers or (ii) disclose
to the Benchmarker Supplier’s cost of delivering the Services under this
Agreement.

D. The Benchmarker shall have no financial incentive in the outcome of its
analysis. The Benchmarker shall compare (using data from a representative
sampling of contracts) the quality, resource utilization, and charges of the
Aggregated Service(s) against the quality, resource utilization and charges of
information technology service providers performing similar services to ensure
that Gap is obtaining pricing and levels of service that are competitive with
market prices and service levels, given the nature, volume, performance
standards and type of Aggregated Service(s) provided by Supplier hereunder
(“Benchmarking”). The prices established as a result of the Benchmarking shall
be the “Benchmark”. In making this comparison, the Benchmarker shall insure its
comparison accounts for vendor financing and other factors including:
(i) whether vendor transition-in charges are paid by the customer as incurred or
amortized over the term of the agreement; (ii) the extent to which vendor
pricing includes the purchase of customer’s existing assets and on what basis;
and (iii) the extent to which vendor pricing includes the cost of acquiring
future assets. The Benchmarker shall identify such factors considered and the
methodology used to account for such factors in its comparison.

8.2 Benchmark Adjustments

A. The Benchmarker shall issue a preliminary written report reflecting its
findings. The Parties will review the preliminary benchmark analysis report and
provide any comments in writing to the Benchmarker and the other Party within
fifteen (15) days of receipt of the analysis. The Benchmarker will be instructed
to consider any such comments received within such fifteen (15) day period and,
after such consideration and making any appropriate adjustments, to issue a
final written report. The Benchmarker may accept or reject the comments of
either Party in its sole discretion.

B. In the event that the Parties agree to the Benchmark result and Supplier’s
prices for the Aggregated Service(s) is priced higher than the Benchmark, then
Supplier shall either:

(1) in the event Supplier’s prices for the Aggregated Service(s) exceed the
Benchmark by * or less, then Supplier shall reduce its prices for the Aggregated
Service(s) down to the * in the next billing cycle. “*” shall mean the amount
equal to * over Supplier’s prices for the Aggregated Service(s). For example, if
the Benchmark for the Aggregated Services exceeds the then current Supplier
Charges for the Aggregated Services by *, then Supplier shall reduce its prices
for the Aggregated Services down by *; or

(2) in the event Supplier’s prices for the Aggregated Service(s) exceed the
Benchmark by more than *, Supplier shall reduce its prices for the Aggregated
Service(s) (i) down by * in the next billing cycle (ii) *. Within * of receiving
the

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

36



--------------------------------------------------------------------------------

Benchmarking with a Benchmark triggering the pricing discussion requirement,
Supplier shall provide Gap with a written proposal on *. The proposal shall *.
Supplier’s proposal must be accompanied with sufficient detail to demonstrate to
Gap what specific pricing metrics will be affected and how and may include
discussion of technology architecture issues. The Parties shall structure and
support the pricing discussions to proceed rapidly with the objective of
completing such discussions within * of the date of receiving the Benchmarking.
Failure of the Parties to agree on all pricing adjustments to be implemented
within * of the date of receiving the Benchmarking, shall be deemed a rejection
of Supplier’s proposal to reduce prices by Gap, unless the Parties otherwise
agree in writing.

C. Should the Parties agree to adjust pricing as provided herein, such
adjustments shall be *.

D. If (1) Supplier fails to adjust its pricing as required under subpart B
above, or (2) Gap (in its sole discretion) does not accept Supplier’s proposal
to reduce its prices to the Benchmark as set forth in subpart B(2) above, Gap
may terminate this Agreement in accordance with Section 33.5 (Termination for
Failure to Implement Benchmark Adjustments).

E. All third party costs of the benchmarking shall be shared equally by the
Parties.

9. Strategic Relationship Management

9.1 Definitions

For purposes of this Section 9 (Strategic Relationship Management), the term
“Managed Strategic Supplier” shall mean those Third Party Vendors identified by
Gap as having responsibility under a separate agreement with Gap for the
delivery of a critical service segment that must integrate with the Services. As
of the Reference Date, Exhibit D.12 (Managed Strategic Suppliers) lists the
Managed Strategic Suppliers. The listing of Managed Strategic Suppliers
contained in Exhibit D.12 (Managed Strategic Suppliers) shall be updated from
time to time by the written agreement of the Parties either through the Change
Control Procedures or by a signed amendment to the Agreement.

9.2 Managed Strategic Supplier Services

A. Supplier’s obligations with regard to Managed Strategic Suppliers shall be as
set forth in the applicable Statements of Work and include the following:

(1) work with Gap to plan the scope, requirements and specifications as to all
Managed Strategic Suppliers for any particular project or engagement; provided,
however, Gap will provide Supplier with a copy of the applicable agreements with
its Managed Strategic Suppliers as needed to identify Supplier’s obligations
under this Section;

(2) assume primary responsibility for properly fulfilling Gap’s operational,
management, and administrative obligations under any agreement with a Managed
Strategic Supplier; provided, however, nothing under this subpart obligates
Supplier to accept financial or other liability as between it and the Managed
Strategic Supplier;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

37



--------------------------------------------------------------------------------

(3) working with Gap to identify its business needs and assuming primary
responsibility for incorporating those business needs in the design and
development of specifications for the Managed Strategic Supplier’s services;

(4) act as Gap’s limited agent and coordinate the implementation of all projects
and performance;

(5) assume responsibility for managing the relationship and monitoring the
Managed Strategic Supplier’s continuing performance under the terms of the
agreement with the Managed Strategic Supplier and bring all performance issues
under the applicable service levels to resolution in accordance with the terms
of the agreement with the Managed Strategic Supplier, including but not limited
to managing the Managed Strategic Supplier’s development and implementation of
corrective action plans;

(6) monitor the Managed Strategic Supplier’s continuing timeliness under the
terms of the agreement with the Managed Strategic Supplier, including, but not
limited to managing the Managed Strategic Supplier’s development and
implementation of corrective action plans;

(7) monitor and assess the Managed Strategic Supplier’s ability to efficiently
and effectively deliver the agreed services under the terms of the agreement
with the Managed Strategic Supplier; and

(8) review and verify the accuracy and compliance with the terms of the
agreement with the Managed Strategic Supplier, including applicable statements
of work and project agreements, of all invoices received by Gap from Managed
Strategic Supplier and pursue all credits to which Gap may be entitled.

B. In the event of any failure of a Managed Strategic Supplier to achieve the
service levels under the applicable service level agreement, Supplier shall
promptly advise Gap’s Infrastructure Partnership Executive and the appropriate
Program Manager of any performance or other issues. In addition to providing the
Services set forth in Section 9.2A.(5), within ten (10) days of receipt of a
corrective action plan and/or a root cause analysis of a service level failure
from the Managed Strategic Supplier, Supplier shall provide Gap with a written
analysis of the Managed Strategic Supplier’s corrective action plan and root
cause analysis and an identification of mitigation measures that are determined
by Supplier to minimize the likelihood of a recurrence of the failure. If
further investigation into the root cause of the failure is required, then
Supplier shall, as applicable, manage the Managed Strategic Supplier’s efforts
with regard to such further investigation and/or perform such investigation.
Supplier shall provide a report to Gap of relevant information discovered in the
further investigation and such other information regarding the failure as Gap
may reasonably request. Upon becoming aware of acts or omissions of a Managed
Strategic Supplier that Supplier reasonably believes are likely to cause a
failure to achieve a service level under the applicable Service Levels, Supplier
will provide Gap with prompt written notice of such acts or omissions.

C. Gap shall be responsible for the payment of all invoices issued by the
Managed Strategic Supplier for services rendered.

D. Supplier has to the right to approve any changes to any agreement with a
Managed Strategic Supplier which would materially change or increase the level
of Services provided by Supplier under this Section 9 (Strategic Relationship
Management).

 

Gap Confidential and Proprietary Information

38



--------------------------------------------------------------------------------

9.3 Appointment as Limited Agent

Gap hereby appoints Supplier as Gap’s limited agent for managing any agreements
covering services or systems provided to Gap by a Managed Strategic Supplier.
Gap agrees promptly to notify all appropriate third parties in writing of the
nature and scope of such appointment of Supplier. Supplier’s appointment as
Gap’s limited agent shall not include the authority to obligate Gap to pay any
fees, costs or other expenses without obtaining in advance a Gap Approval.
Supplier’s appointment as Gap’s limited agent as to a Managed Strategic Supplier
or as to a specific applicable agreement between Gap and a Managed Strategic
Supplier may be terminated by Gap. Any change by Gap to an existing Managed
Strategic Supplier relationship or termination of Supplier’s status as limited
agent as to such Managed Strategic Supplier shall be subject to an appropriate
modification to Supplier’s rights and obligations under this Agreement. Gap
agrees to cooperate with Supplier in its role as Gap’s limited agent with
respect to a Managed Strategic Supplier. As of the Reference Date, Gap is not
aware of any material breach under any Managed Strategic Supplier agreement nor
are there any disputes pending in dispute resolution.

9.4 Lease Management

A. Definitions

For purposes of this Section 9.4 (Lease Management), the term “Gap Selected
Lease Supplier” shall mean those third parties selected and identified by Gap as
having responsibility under a separate agreement with Gap for the leasing of
certain Gap Equipment. As of the Reference Date, Exhibit D.11 (Gap Selected
Lease Agreements) lists the Gap Selected Lease Suppliers and the applicable
agreements. The listing of Gap Selected Lease Agreements contained in Exhibit
D.11 (Gap Selected Lease Agreements) shall be updated from time to time by the
written agreement of the Parties either through the Change Control Procedures or
by a signed amendment to the Agreement.

B. Lease Management Supplier Services

(1) Supplier’s obligations with regard to a Gap Selected Lease Supplier shall be
as set forth below:

(a) work with Gap to plan the scope, requirements and specifications as to all
Gap Equipment; provided, however, Gap will provide Supplier with a copy of the
applicable agreements with its Gap Selected Lease Suppliers as needed to
identify Supplier’s obligations under this Section;

(b) assume primary responsibility for properly fulfilling Gap’s operational,
management, and administrative obligations under any agreement with a Gap
Selected Lease Supplier; provided, however, nothing under this subpart obligates
Supplier to accept financial or other liability as between it and the Gap
Selected Lease Supplier;

(c) working with Gap to identify its business needs and assuming primary
responsibility for incorporating those business needs in the design and
development of specifications for the Gap Equipment;

(d) act as Gap’s limited agent and coordinate the implementation of all Gap
Equipment;

 

Gap Confidential and Proprietary Information

39



--------------------------------------------------------------------------------

(e) assume responsibility for managing the relationship and monitoring the Gap
Selected Lease Supplier’s performance under the terms of the agreement with the
Gap Selected Lease Supplier; and

(f) review and verify the accuracy and compliance of all invoices received by
Gap from a Gap Selected Lease Supplier with the terms of the agreement with the
Gap Selected Lease Supplier, and pursue all credits to which Gap may be
entitled.

C. Upon becoming aware of acts or omissions of a Gap Selected Lease Supplier
that Supplier reasonably believes are likely to cause a failure to achieve a
service level under the applicable Service Levels, Supplier will provide Gap
with prompt written notice of such acts or omissions.

D. Gap shall be responsible for the payment of all invoices issued by the Gap
Selected Lease Supplier for services rendered.

10. Service Locations

10.1 Service Locations

The Services shall be provided from (1) the Gap Sites, (2) Supplier Service
Locations, and (3) any other data center or location designated by Gap or
Supplier; provided, however, that any such other data center or location must be
Approved by Gap in writing and in advance ((1), (2), and (3) collectively, the
“Service Locations”).

10.2 Shared Environment

Prior to migrating or relocating any of the Services to a Supplier Shared
Service Center (other than those contemplated as of the Reference Date),
Supplier shall provide to Gap, for Gap’s Approval, a proposal for the migration
or relocation of such Services, including benefits, savings, or risks to Gap
during the Term and upon the expiration or termination of this Agreement. Gap
agrees to evaluate such migration or relocation proposals in good faith,
acknowledging the potential that such relocation, while achieved at no
additional cost or savings to Gap, may enable Supplier to optimize its financial
and delivery commitments under this Agreement.

10.3 Safety Procedures

A. Supplier shall maintain and enforce at Supplier Service Locations safety
procedures that are at least (1) equal to industry standards for such Supplier
Service Locations and (2) as rigorous as those procedures in effect at Supplier
Service Locations as of the Reference Date.

B. At all Gap Service Locations, Supplier shall comply with Gap’s safety
procedures provided in writing to Supplier or generally posted at a Gap Service
Location. Supplier shall observe and comply with all Gap rules (disclosed to
Supplier or Supplier Personnel in writing or by other means generally used by
Gap to disseminate such information to employees or contractors) with respect to
safety, health, facility security, and the environment and shall take all action
necessary to avoid injury, property damage, spills or emissions of hazardous
substances, materials or waste, and other dangers to persons, property or the
environment. To the extent required by Gap, Supplier Personnel shall receive
prescribed training from Gap without charge prior to entering certain Gap Sites
or Gap Service Locations.

 

Gap Confidential and Proprietary Information

40



--------------------------------------------------------------------------------

10.4 Security Procedures

As more specifically required pursuant to Section 2 (Security) of Exhibit A.2
(Cross Functional Services), Supplier shall adopt security measures for itself
and its employees which shall include, but not be limited to:

A. Prohibition of the disclosure of Proprietary or Confidential Information
within Supplier’s organization except to individuals requiring access to such
information to perform Supplier’s obligations or exercise its rights under this
Agreement;

B. Precluding access to Proprietary and Confidential Information by any Supplier
employee, representative, agent or Subcontractor until such individual has been
trained with regard to the handling of the Proprietary or Confidential
Information, use of security measures identified herein, and (1) with respect to
Supplier’s employees, has completed Supplier’s applicable * (or its successors)
(provided, however, for purposes of this Agreement and with respect to
Supplier’s employees providing Services under this Agreement, * (or its
successors) shall be deemed to apply to and include all of the Gap Systems), and
(2) with respect to Supplier’s representatives, agents, or Subcontractors,
Supplier has included provisions comparable to *;

C. Requiring all (1) new employees to complete Supplier’s applicable * (or its
successors) (provided, however, for purposes of this Agreement and with respect
to Supplier’s employees providing Services under this Agreement, * (or its
successors) shall be deemed to apply to and include all of the Gap Systems), and
(2) representatives, agents, or Subcontractors, to execute Subcontractor, agent,
or other agreements with provisions comparable to *;

D. Providing each individual authorized to electronically access Proprietary or
Confidential Information with a unique access code and notifying such individual
that disclosure of any password, access code, or security device shall result in
disciplinary action, including termination;

E. Promptly canceling any password or security access code when an individual is
terminated, transferred, or on a leave of absence and providing prompt notice of
such event to Gap as agreed in the Gap Policies and Procedures and consistent
with Gap System security requirements;

F. In the event employment is terminated involuntarily, ensuring that the
individual’s access to Proprietary or Confidential Information is blocked prior
to notifying the individual of the involuntary termination;

G. Requiring that Gap procedures (provided in writing to Supplier or generally
posted at the Gap Service Locations) are followed by Supplier Personnel to
physically safeguard all telecommunication switches, computer rooms, and tape
libraries, as well as restricting access to such sites to authorized personnel
through card access system (“CAS”) badges where such systems are utilized;

H. Requiring that audit trails are established and maintained with regard to
Trusted Identifications created by Supplier and provide such audit trails to Gap
upon Gap’s request.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

41



--------------------------------------------------------------------------------

Without limitation, *; and

I. Requiring, to the extent consistent with Gap Polices and Procedures (Exhibit
D.1), that the Equipment and the Gap IT Environment have the firewalls,
segmentation, encryption, or other safeguards designed to (1) protect the
transmission of Gap Data and Proprietary or Confidential Information,
(2) properly authenticate users, and (3) prohibit the unauthorized access to Gap
Data or Confidential or Proprietary Information or the Gap IT Environment, all
as set forth in Section 2 (Security) of Exhibit A.2 (Cross Functional Services).

10.5 Access To Gap Sites

Gap shall provide Supplier with access to and use of the Gap Sites (or
equivalent space) as necessary for Supplier to comply with the terms of this
Agreement. All Gap owned or leased assets provided for the use of Supplier under
this Agreement shall remain in Gap Sites unless Gap otherwise agrees in writing.
Supplier shall have no tenancy, or any other property or other rights, in Gap
Sites. In addition, all leasehold improvements made by or for Supplier during
the Term shall be and remain part of the Gap Site. All such improvements shall
be made: (i) only with Gap’s prior written Approval; and (ii) at Supplier’s sole
cost and expense. Supplier acknowledges and agrees that, as of the Reference
Date, the Gap Sites are sufficient, together with Supplier Service Locations, to
enable Supplier to provide the Services as required by this Agreement. All Gap
Sites are provided hereunder on an “as is, where is” basis.

10.6 Furniture, Fixtures and Equipment

The facilities provided by Gap for the use of Supplier will be generally
comparable to the standard space then occupied by similarly-situated Gap
employees. Gap shall provide, for the use of Supplier Personnel occupying space
at Gap Sites, office furniture and fixtures generally comparable to the
furniture and fixtures provided to similarly-situated Gap employees. Supplier
Personnel using the facilities provided by Gap will be accorded reasonable
access to the communications wiring in such facilities (including fiber, copper,
and wall jacks) and the use of, certain shared office equipment and services
such as photocopiers, local and long distance telephone service for Gap-related
calls, mail service, office support service (e.g., janitorial), heat, light, and
air conditioning. Supplier shall be responsible for providing all other office,
data processing and computing equipment, and services needed by Supplier or
Supplier Personnel to provide the Services, and for upgrades, improvements,
replacements, and additions to such equipment or services provided that those
affected Gap employees may continue to utilize their current workstations until
such time that the workstation is scheduled for refresh or otherwise requires
replacement. At that time, Supplier shall replace such workstation with Supplier
Equipment.

10.7 Gap’s Responsibilities Regarding Utilities

Gap shall provide, or shall cause Supplier to be provided with, site
maintenance, site management, site administration and similar services for Gap
Sites used by Supplier or Supplier Personnel to provide the Services and
maintain at historical levels the building and property electrical

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

42



--------------------------------------------------------------------------------

systems; water, sewer, lights, heating, ventilation, and air conditioning
(“HVAC”) systems; physical security services; general custodial/landscape
services, including monitoring and maintaining the uninterruptible power supply
(“UPS”) system; and air handlers and water chillers; and shall pay for
electrical power, water, natural gas used or consumed by Supplier or Supplier
Personnel at such Gap Sites. Gap shall maintain the account relationship with
power utility, the water utility, and the natural gas utility companies.

10.8 Supplier’s Responsibilities Regarding Facilities

Except as provided in Sections 10.5 (Access to Gap Sites), 10.6 (Furniture
Fixtures and Equipment), and 10.7 (Gap’s Responsibilities Regarding Utilities),
Supplier shall be responsible for providing all furniture, fixtures, equipment,
space, tools, vehicles and other facilities required to perform the Services and
all upgrades, improvements, replacements and additions to such furniture,
fixtures, equipment, space, tools, and facilities. Without limiting the
foregoing, Supplier shall: (i) provide all site maintenance, site management,
site administration and similar services at Supplier Service Locations, other
than Gap Sites; and (ii) provide all necessary emergency power supply and
uninterrupted power supply services at Supplier Service Locations, other than
Gap Sites; and (iii) provide such other services as required pursuant to Gap’s
Policies and Procedures. To the extent Supplier identifies methods of optimizing
use of Gap facilities with regard to Supplier’s use of such facilities for
delivering the Services (e.g., more efficient use of floor space, more efficient
usage of power and air conditioning) it will advise Gap of such recommendations.

10.9 Physical Security

Gap is responsible for the physical security of the Gap Sites; provided, that
Supplier will be responsible for access and control of the areas that Supplier
is using in performance of this Agreement and as more specifically required
pursuant to the Gap Policies and Procedures. Supplier shall not authorize any
person to have access to, or control of, any such area unless such access or
control is permitted in accordance with control procedures Approved by Gap.

10.10 Employee Services

Subject to applicable security requirements that are provided in writing to
Supplier or posted at a Gap Site, Gap will permit Supplier Personnel to use all
employee facilities (e.g., parking, cafeteria, and common facilities) at the Gap
Sites that are generally made available to the employees of Gap or Gap
Authorized Users. Supplier Personnel will not be permitted to use such employee
facilities designated by Gap for the exclusive use of certain Gap or Gap
Authorized User employees.

10.11 Use of Gap Sites

Unless Supplier obtains Gap’s prior written agreement, which may be withheld by
Gap in its sole discretion, Supplier shall use the Gap Sites, and the Gap
Equipment and Software located therein, only to provide the Services to Gap and
the Authorized Users. Gap reserves the right in its sole discretion to relocate
a Gap Site (or the space within a Gap Site) from which the Services are then
being provided by Supplier to another location; provided that, in such event,
Gap will provide Supplier with ninety (90) days advance written notice and with
comparable space in the new location. In advance of a Material Move, Supplier
and Gap shall identify one-time or recurring additional or reduced costs or
expense associated with such relocation, and agree upon methods of mitigating
and equitable allocation of such cost and/or expenses. The Parties agree that a
“Material Move” for purposes of this Section 10.11 (Use of Gap Sites) is one
that creates an additional commute for Supplier Personnel of * or more

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

43



--------------------------------------------------------------------------------

miles. When the Gap Sites are no longer required for the performance of the
Services, Supplier shall return such Gap Sites to Gap in substantially the same
conditions as when Supplier began use of the Gap Sites, subject to reasonable
wear and tear. Nothing in this Section 10.11 (Use of Gap Sites) is intended to
pre-determine whether Supplier services relating to a Material Move constitute a
Non-Service Catalog Item or are included within the Services.

Gap also reserves the right to direct Supplier to cease using all or part of the
space in a Gap Site from which the Services are then being provided by Supplier
and to thereafter use such space for its own purposes. In such event, Gap shall
reimburse Supplier for any reasonable incremental costs incurred by Supplier as
a result of such direction; provided that such direction is not expressly
contemplated in this Agreement and that Supplier notifies Gap of such additional
incremental costs and uses commercially reasonable efforts to minimize such
costs.

10.12 Damage to Gap Facilities, Buildings, or Grounds

Supplier shall repair, or cause to be repaired, at its own cost, any and all
damage to Gap Sites caused by Supplier or Supplier Personnel. Such repairs shall
be made immediately after Supplier has become aware of such damage, but in no
event later than thirty (30) days after the occurrence. If Supplier fails to
make timely repairs, Gap may make any necessary repairs. All costs incurred by
Gap, as determined by Gap, for such repairs shall be repaid by Supplier by cash
payment upon demand, or without limitation of all Gap’s other rights and
remedies provided by law or under this Agreement, Gap may deduct such costs from
any amounts due to Supplier from Gap under this Agreement.

10.13 Use of Supplier Service Locations

During the Term, Supplier will provide to Gap at no charge (i) temporary access
to and reasonable use of Supplier Service Locations, and (ii) temporary access
to reasonable work/conference space at Supplier Service Locations for Gap to
exercise its rights under this Agreement, subject to Gap’s compliance with
Supplier’s posted security policies and procedures while at such facilities. The
facilities provided by Supplier for the use of Gap will be generally comparable
to the standard space then occupied by similarly-situated Supplier employees.

11. Data Backup and Disaster Plan

11.1 Data Backup

Supplier shall back-up all Gap Data as provided in the applicable Functional
Service Area Statements of Work.

11.2 Disaster Plan

Supplier shall maintain and implement disaster avoidance procedures as required
pursuant to Section 3 (Disaster Recovery Services) of Exhibit A.2 (Cross
Functional Services). The Disaster and Recovery Plan for Supplier Service
Locations shall be reviewed and updated during the Term to conform with ISO 9000
standards. Supplier shall notify Gap of the completion of the ISO 9000 annual
compliance certification or audit, and make such certification or audit
available to Gap or its designee for review. Recommendations of new technology
by Supplier’s or Gap’s communications, equipment, and uninterruptible power
supply vendors shall also be reviewed on a regular basis and be included in
Supplier’s planning process as appropriate.

 

Gap Confidential and Proprietary Information

44



--------------------------------------------------------------------------------

11.3 Disaster Avoidance

As to those Supplier Service Locations (other than Gap Sites), Supplier shall
maintain disaster avoidance procedures designed to safeguard the Gap Data and
the availability of the Services, throughout the Term. Such disaster avoidance
procedures include, but are not limited to, the following:

A. Physical Security

Access to Supplier Service Locations shall be strictly controlled by Supplier.
An electronic badge system or other appropriate systems will be maintained and
utilized by Supplier to control access to Supplier Service Locations. *. In
addition, Supplier shall, on a twenty-four (24) hours a day, seven (7) days a
week basis, monitor Supplier Service Locations access. Supplier shall also (to
the extent such acts do not violate any union agreement) maintain, to the extent
Supplier deems necessary, operational video cameras to monitor the main
entrance, parking facilities, and critical areas within Supplier Service
Locations twenty-four (24) hours a day, seven (7) days a week.

B. Fire Protection

As to Supplier Data Center(s), fire detection, containment, and fire suppression
systems and processes shall meet Supplier, Industrial Risk Insurers (IRI), and
National Fire Protection Association (NFPA) requirements and shall be regularly
reviewed and updated.

C. Power Supply

As to Supplier Data Center(s), Supplier shall maintain two levels of power
backup designed to provide uninterrupted operation of Supplier Data Center(s)
and equipment located in such Supplier Data Center(s) in the event of a loss of
power. Supplier Data Center(s) will also have EPS generation as a second source
of backup power.

D. Equipment/Air Conditioning

As to Supplier Data Center(s), Supplier shall maintain two (2) levels of
protection against loss of cooling, including a primary backup system and a
secondary backup system that shall be capable of providing continuous cooling
during a power outage.

E. Hardware and Software Changes

Supplier shall strictly comply with the Change Management procedures as set
forth in Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services), and shall ensure that Supplier Personnel are familiar with such
procedures and that such procedures are used for both hardware and software
Changes.

As to the Gap Data Centers occupied by Supplier, Supplier shall be vigilant of
the Disaster avoidance services and systems provided by Gap or third party
suppliers on behalf of Gap; and report in writing to Gap issues known by
Supplier to create a physical risk to the Data Center of the personnel working
therein.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

45



--------------------------------------------------------------------------------

11.4 Disaster Recovery

Supplier shall maintain disaster recovery plans to be used in the event of any
unplanned interruption of the operations of, or accessibility to, the Gap IT
Environment throughout the Term in accordance with Section 3 (Disaster Recovery
Services) of Exhibit A.2 (Cross Functional Services).

11.5 Public Telecommunications Facilities

Except as to the obligations of Supplier contained in this Agreement, Supplier
shall not be responsible for corruption, damage, loss or mistransmission of data
during transmission via a network transport carrier, nor shall it be responsible
for the security of data during transmissions via a network transport carrier.

12. Communications Systems and Access to Information

Supplier understands that Supplier may receive access to Gap’s computers and
electronic communications systems, including voicemail, email, customer
databases, and internet and intranet systems (for purposes of this paragraph,
“systems”). Such systems are intended for legitimate business use related to
Gap’s business. Supplier acknowledges that Supplier does not have any
expectation of privacy as between Supplier and Gap in the use of or access to
Gap’s systems and that all communications made with such systems by or on behalf
of Supplier are subject to Gap’s scrutiny, use and disclosure (subject to the
protections of Proprietary or Confidential Information herein), in Gap’s sole
discretion. Gap reserves the right, for business purposes, to monitor, review,
audit, interpret, access, archive and/or disclose (subject to the protections of
Proprietary or Confidential Information herein) materials sent over, received by
or from, or stored in any of its systems. This includes, without limitation,
email communications sent by users across the internet and intranet from and to
any and all domain names maintained by Gap. Gap reserves the right to override
any security passwords to obtain access to Gap’s Systems. Subject to the Policy
and Procedures Manual provisions regarding coordination of investigations set
forth in Exhibit D.1 (Gap Policies and Procedures), Supplier also acknowledges
that Gap reserves the right, for legitimate business purposes related to
investigations of wrongful use of Gap’s systems, to search all work areas at Gap
Sites (for example, offices, cubicles, desks, drawers, cabinets, computers,
computer disks and files), or in cooperation with Supplier and subject to
Supplier’s consent, at Supplier’s sites, and all personal items brought onto Gap
property.

13. Non-Exclusive Relationship

13.1 Non-Exclusivity

Notwithstanding anything else to the contrary, this Agreement shall be
non-exclusive in nature, and Gap shall at all times have the right to perform
any of the Services itself or to contract with a third party to perform any
service included in the Services or other obligations of Supplier in this
Agreement (“Migrated Service(s)”). In the event Gap contracts with a third party
to perform any Migrated Service or performs such Migrated Service itself,
Supplier shall reasonably cooperate with Gap and any such third party, including
providing: (1) the necessary information related to the Migrated Services that
Gap reasonably requests to enable Gap to draft a request for proposal(s)
relating to the Migrated Services and to provide existing information to support
due diligence for recipients of such request for proposal; (2) access to
Supplier Service Locations being used by Supplier to provide the Services as
necessary for Gap or a third party to survey the current environment being used
to deliver the Migrated Service(s); (3) existing written requirements,
standards, and policies for systems operations so that any developments of such
third party may be operated by Supplier; (4) assistance and support services to

 

Gap Confidential and Proprietary Information

46



--------------------------------------------------------------------------------

Gap or such third party to the extent related to the Services; (5) to the extent
permitted by the applicable third party agreements, access to the Gap IT
Environment in connection with such Migrated Service; and (6) such information
regarding the operating environment, system constraints and other operating
parameters related to the Services as a person with reasonable commercial skills
and expertise would find reasonably necessary for Gap or a third party to
perform the Migrated Service. Gap shall require any such third party to comply
with Supplier’s reasonable requirements regarding operations, confidentiality,
and security and Supplier shall not be required to disclose any confidential
information other than as necessary to comply with the obligations of this
Section, but in no event shall Supplier be required to disclose information of a
Supplier customer (other than Gap) or any Supplier cost data.

13.2 Multi-Vendor Environment

Supplier acknowledges that it will be delivering the Services in a multi-vendor
environment, with Gap and the Gap Third Party Vendor(s) providing services
relating to the Gap IT Environment. Effective operation of such an environment
requires not only the cooperation among all service providers, including
Supplier, but also collaboration in addressing service-related issues that may
cross over from one service area or provider to another and related to the
Services (“Cross-Over Issues”). As part of the Services, Supplier will actively
provide and support tasks associated with operating and maintaining a
collaborative approach to Cross-Over Issues in the same manner as if the
Supplier Service relevant to the Cross-Over Issue was being provided in-house by
Gap rather than by Supplier.

Supplier shall use commercially reasonable efforts to identify all work efforts
and deliverables of which Supplier has knowledge, whether performed by Supplier,
Subcontractors, Supplier Third Party Vendors, Gap, or the Gap Third Party
Vendor(s) that may impact the delivery of the Services (the “Service
Interdependency”).

14. Human Resources

As to the United States and Canada, the terms and conditions relating to human
resources and transitioned employees are as set forth in Exhibit H (Human
Resources). For all other countries, the terms and conditions relating to human
resources and transitioned employees shall be as set forth in that country’s
Implementation Agreement.

15. Statements of Work

Supplier and Gap shall execute a Statement of Work for any Non-Service Catalog
Item.

16. Gap Authorized User Satisfaction

16.1 Baseline Gap Authorized User Satisfaction Survey

At Gap’s option, an independent third party selected by Gap shall conduct a
baseline Gap Authorized User satisfaction survey for affected users at each Gap
Service Location and/or Gap Site Approved by Gap measuring their satisfaction
with their receipt of the Services. This Gap Authorized User Satisfaction Survey
shall be mutually agreed upon by the Parties, and shall be administered as
determined by the selected organization and shall be the initial baseline for
measurement of user satisfaction improvement described in Section 16.2 (Gap
Authorized User Satisfaction Survey).

 

Gap Confidential and Proprietary Information

47



--------------------------------------------------------------------------------

16.2 Gap Authorized User Satisfaction Survey

Every six (6) months during the first four (4) years of the Term and annually
thereafter (unless otherwise agreed in writing by the Parties), an independent
third party selected by Gap shall conduct a Gap Authorized User Satisfaction
Survey for each Gap Service Location and/or Gap Site. The survey shall, at a
minimum, cover at least the following classes of users: (1) sample of end users
of the Services and (2) all senior management of Gap. The content, scope, and
method of the survey shall be consistent with the baseline Gap Authorized User
Satisfaction Survey conducted pursuant to Section 16.1 (Baseline Gap Authorized
User Satisfaction Survey) and the timing of the above surveys are subject to
Gap’s Approval. It is the goal of Supplier to increase Gap Authorized User
satisfaction for each class of Gap Authorized Users. The baseline for
determining the initial gap shall be the results of the surveys conducted
pursuant to Section 16.1 (Baseline Gap Authorized User Satisfaction Survey). The
baseline for determining subsequent gaps will be the results of the Gap
Authorized User Satisfaction Survey compared to the immediately prior Gap
Authorized User Satisfaction Survey. Supplier agrees that increasing measured
Gap Authorized User satisfaction shall be a key performance incentive for
compensation for key executives assigned to Gap’s account. The costs for all Gap
Authorized User Satisfaction Surveys shall be borne solely by Gap.
Notwithstanding the foregoing, in the event that any Gap Authorized User
Satisfaction Survey fails to meet the applicable Service Level, the cost of all
surveys following such failure shall be borne solely by Supplier until the
Service Level failure has been remedied by Supplier (after a survey Service
Level failure is remedied Gap again shall bear the costs of the subsequent
survey); provided, however, that the first Gap Authorized User Satisfaction
Survey immediately following any Service Level failure shall be conducted no
earlier than six (6) months, and no later than seven (7) months, after such
failure.

17. Gap Responsibilities

17.1 Obligations

During the Term, Gap shall on a timely basis and at no charge to Supplier:

A. Maintain the Gap Infrastructure Partnership Executive in accordance with
Section 19.5 (Gap Infrastructure Partnership Executive).

B. Cooperate with Supplier to the extent reasonably necessary in the performance
by Supplier of Supplier’s obligations to offer employment to and hire the
Transitioned Employees.

17.2 Interfering Acts

Supplier shall be excused from its responsibility to perform a specific
obligation under this Agreement if and only to the extent such non-performance
of the specific obligation is caused by Gap’s breach of its performance
obligation(s) under the Agreement; provided that upon the occurrence of acts or
omissions by Gap in breach of Gap’s performance obligation(s) under the
Agreement which have been determined by Supplier to be likely to adversely
impact its ability to deliver or meet such specific obligation, Supplier shall
advise Gap’s Infrastructure Partnership Executive of such occurrence in writing
promptly and identify the reason for Supplier’s inability to perform its
obligation as a result of Gap’s failure to perform its obligation(s) under this
Agreement. Nothing in the forgoing shall (1) relieve Supplier of any portion of
liability Finally Determined by a court to be Supplier’s arising from a breach
of contract claim as to such failure to perform (2) preclude Gap from asserting
such failure by Supplier to perform an obligation under this Agreement as a
basis for Gap to terminate the Agreement for cause if subsequently discovered
facts demonstrate the failure was not caused by Gap’s failure to perform its
obligations under

 

Gap Confidential and Proprietary Information

48



--------------------------------------------------------------------------------

this Agreement; or (3) preclude Gap from asserting such failure by Supplier to
perform an obligation under this Agreement as a basis for Gap to terminate the
Agreement for cause if Supplier conduct, not caused by Gap’s failure to perform
its obligation(s) under this Agreement, contributing to the failure is
determined to be one of numerous breaches of its duties or obligations under the
Agreement which in the aggregate are material as provided in Section 33.2(iii)
(Termination For Cause By Gap).

17.3 Strategic Control

Gap shall retain strategic control of all aspects of the services, products and
processes used in Gap’s business, including decisions concerning the Services,
Gap IT Environment, architecture, and technical standards. In connection with
implementing such strategic control, Gap shall: (i) establish processes and
designate decision-makers to exercise strategic control over the Services; and
(ii) establish procedures to consult with Supplier and other suppliers when and
to the extent Gap determines it to be appropriate. As part of the Services,
Supplier shall provide business intelligence and analysis to Gap in connection
with strategy development, assessment, and implementation strategy. All final
decisions on matters relating to strategic control over the Services shall be
made by Gap.

18. Services Team

18.1 Supplier Outsourcing Relationship Executive

Supplier shall (1) present three (3) candidates from which Gap will select an
individual who (from the Reference Date) shall be in charge of implementing the
Services on a Full-Time basis and (2) replace this individual when required or
permitted pursuant to this Section 18.1 (Supplier Outsourcing Relationship
Executive) or Section 18.3 (Conduct of Supplier Personnel). Supplier’s
appointment of any Supplier Outsourcing Relationship Executive shall be subject
to Gap’s written consent. The initial Supplier Outsourcing Relationship
Executive shall be *. Unless otherwise agreed by the Parties, Supplier
Outsourcing Relationship Executive shall be located at 850 Cherry Avenue, San
Bruno, CA 96066. Supplier shall not reassign or replace any Supplier Outsourcing
Relationship Executive or Supplier Key Employees, during the * of his or her
assignment unless, but in no event sooner than * from the Reference Date:
(1) Supplier obtains Gap’s consent in writing (with respect to Supplier Key
Employees which such consent shall not be unreasonably withheld) to such
reassignment or replacement; or (2) the individual (a) voluntarily resigns from
Supplier, or (b) is dismissed by Supplier for (i) misconduct (e.g., fraud, drug
abuse, theft) or (ii) unsatisfactory performance in respect of his or her duties
and responsibilities to Gap or Supplier, or (c) is removed from Supplier
Personnel pursuant to Section 18.3 (Conduct of Supplier Personnel), or (d) is
unable to work due to his or her death or disability, or (e) as to Supplier Key
Employees (excluding Supplier Outsourcing Relationship Executive) the individual
requests reassignment under compassionate circumstances (e.g. relocation of a
spouse) (subparts (1) and (2) are collectively referred to as “Approved
Reassignments”); provided, however, that even for Approved Reassignments,
Supplier shall not reassign or replace any Supplier Technology executive or
Supplier Key Employee if such reassignment or replacement would materially
disrupt Gap’s operation, until the completion or Gap Approved transition of any
projects to which Supplier Outsourcing Relationship Executive or Supplier Key
Employee is assigned. No Approved reassignment shall occur without at least
thirty (30) days (or reasonably practical under the circumstances) prior written
notice to Gap.

18.2 Supplier Key Employees

As of the Initiation Date and from time to time as Gap and Supplier may agree
during the Term, but no less frequently than annually, Gap and Supplier shall
designate certain employees of Supplier as key employees (collectively, the
“Supplier Key Employees,” and individually,

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

49



--------------------------------------------------------------------------------

each a “Supplier Key Employee”). Supplier Key Employees shall be dedicated to
the Gap account Full-Time. The Supplier Key Employees are those individuals
listed in Exhibit M (Key Employees). Except for a replacement or reassignment of
Supplier Key Employees due to the occurrence of an Approved Reassignment,
Supplier shall not reassign or replace any Supplier Key Employee, if such
reassignment or replacement would materially disrupt Gap’s operations, until the
completion of any projects to which Supplier Key Employee is assigned. No
Approved Reassignment of a Supplier Key Employee shall occur without at least
thirty (30) days (or as reasonably practical under the circumstances) prior
written notice to Gap. *.

18.3 Conduct of Supplier Personnel

While at the Gap Service Locations, Supplier Personnel shall (1) comply with
reasonable requests, standard rules, and regulations of Gap communicated to
Supplier regarding personal and professional conduct (including the wearing of a
particular uniform or identification badge and adhering to Gap regulations and
general safety practices or procedures) generally applicable to such Gap Service
Locations, and (2) otherwise conduct themselves in a businesslike manner.

Gap’s Chief Information Officer or the Gap Infrastructure Partnership Executive
shall have the right to Approve or request the removal of any member of
Supplier’s Personnel at a Gap Service Location (including, but not limited to,
Supplier Outsourcing Relationship Executive, Supplier HR Representative,
Supplier Key Employees, and Project Staff) assigned to perform under this
Agreement. Should Gap, in its sole discretion, be dissatisfied with the
performance, competence, responsiveness, capabilities, cooperativeness, or
fitness for a particular task of any person assigned by Supplier to perform
Services at a Gap Service Location under this Agreement (including, but not
limited to, Supplier Outsourcing Relationship Executive, Supplier HR
Representative, Supplier Key Employees, and Project Staff) Gap may request the
replacement of that person; provided, however, before Supplier shall be required
to remove such individual, Supplier shall have a reasonable opportunity to
remedy such situation with Gap’s Chief Information Officer or the Gap
Infrastructure Partnership Executive. Supplier shall make reasonable efforts to
furnish a qualified replacement within fifteen (15) business days. In the event
Supplier should ever need to remove any member of Supplier’s Personnel from
performing services under this Agreement at a Gap Service Location, Supplier
shall provide Gap with adequate notice, except in circumstances in which such
notice is not possible, and shall work with Gap on a mutually agreeable
transition plan so as to provide an acceptable replacement and ensure project
continuity.

Supplier agrees that all Supplier Personnel assigned to performing this
Agreement must have experience or suitable training and skills in the areas in
which they are responsible for performing the tasks to which they will be
assigned under this Agreement. In the event that the actions or inactions of
Supplier Personnel create additional work in connection with the performance of
the Services that would have otherwise been unnecessary in the absence of such
action or inaction, Supplier shall perform all such additional work at no
additional charge to Gap, unless such action or inaction is demonstrated by
Supplier to be at the direction of Gap. In addition, Supplier agrees that it
will take all commercially reasonable steps to assure continuity over time of
the membership of the group constituting Supplier Personnel. Supplier shall
promptly fill any vacancy on a Non-Service Catalog Item for which Gap is paying
on a time and materials basis with personnel having qualifications comparable in
the area of the Non-Service Catalog Item to those of Supplier Personnel being
replaced.

18.4 Substance Abuse

Supplier agrees to immediately remove any Supplier Personnel who engage in
substance abuse while on Gap Service Locations, in a Gap vehicle, or while
performing Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

50



--------------------------------------------------------------------------------

Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or alcohol, or the misuse of prescription or
non-prescription drugs. Supplier shall adhere strictly to its own substance
abuse policy in the event of any suspected substance abuse by any Supplier
Personnel. Supplier represents and warrants that Supplier and Supplier
Affiliates have and will maintain a substance abuse policy and that such policy
will be applicable to all Supplier or Supplier Affiliate Personnel performing
Services under this Agreement. Supplier also represents and warrants that each
of its Subcontractors has and will maintain a substance abuse policy and that
such policy will be applicable to all employees of such Subcontractor performing
Services under this Agreement.

18.5 Union Agreements and WARN Act

Supplier shall provide Gap not less than ninety (90) days written notice of the
expiration of any collective bargaining agreement with unionized Supplier
Personnel if the expiration of such agreement or any resulting labor dispute
could potentially interfere with or disrupt the business or operations of Gap or
an Authorized User or impact Supplier’s ability to timely perform its duties and
obligations under this Agreement, and shall meet with Gap on a weekly basis (or
such other timeframe as designated by Gap) thereafter to jointly develop an
appropriate contingency/risk mitigation plan.

Supplier shall not, for a period of * after the Initiation Date, cause any of
the Transitioned Employees to suffer “*” as that term is construed pursuant to
the WARN Act, if * could create any liability for Gap or the Gap Authorized
Users, unless Supplier delivers notices under the WARN Act in a manner and at a
time such that Gap or the Gap Authorized Users bear no liability with respect
thereto.

* shall be responsible for any liability, cost, claim, expense, obligation or
sanction attributable to any breach by * of this Section that results in * being
in violation of the WARN Act or the regulations promulgated thereunder.

19. Management And Control

19.1 Governance

Supplier shall comply with Gap’s governance model as set forth on Exhibit D.2
(Governance).

19.2 Meetings

A. Weekly Operational Meeting

Every week, Gap’s Infrastructure Partnership Executive and Supplier’s
Outsourcing Relationship Executive shall meet to discuss ongoing operational
issues, including, any Service Level issues.

B. Monthly Performance Reviews

Every month, Gap and Supplier shall meet to discuss the status of the Agreement
(the “Monthly Performance Reviews”). All Monthly Performance Reviews shall, at a
minimum, address the issues set forth in the Monthly Performance Review Agenda
attached hereto as Exhibit L (Monthly Performance Review—Standing Agenda). Gap
and Supplier shall be entitled to designate specific members of its staff to
attend the Monthly Performance Reviews; provided, however, the Gap
Infrastructure Partnership Executive and Supplier’s Outsourcing Relationship
Executive shall be required

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

51



--------------------------------------------------------------------------------

to attend all Monthly Performance Reviews in person at the Gap Site designated
by Gap prior to such meeting. Supplier shall prepare a written report addressing
the standing agenda issues and be prepared to discuss the reports and the
variances, if any, from the Gap view of the same issues.

C. Quarterly Executive Meetings

One (1) time every calendar quarter, Gap’s Chief Information Officer,
Infrastructure Partnership Executive and invited executives and subject matter
experts and Supplier’s Industry Vice President, Outsourcing Relationship
Executive, and invited executives and subject matter executives shall meet at a
time and place designated by Gap (the “Quarterly Executive Meetings”). The
agenda for all Quarterly Executive Meetings shall include, at a minimum, the
following information: (1) a summary report of the Monthly Performance Reviews
occurring since the last Quarterly Executive Meeting, (2) key items for
discussion and major issues for resolution, and (3) relationship “next steps”
(i.e., specific items relating to relationship management and proposed methods
to derive new and/or additional value out of Supplier’s and Gap’s relationship).

D. Meetings Cumulative

The meetings set forth in this Section 19.2 (Meetings) are in addition to, and
cumulative with, all other meetings set forth in a Statement of Work or
otherwise requested by Gap from time to time.

19.3 Gap Policies and Procedures

Supplier shall provide all Services under this Agreement in accordance with
Gap’s Policies and Procedures, and to the extent it is not inconsistent with
Gap’s Policies and Procedures, Supplier’s best practices.

19.4 Change Control Procedures

All Changes to the Gap IT Environment that would materially alter the
functionality or technical environment of the Gap IT Environment shall be made
pursuant to the Change Control Procedures, pursuant to Exhibit A.2 (Cross
Functional Services). No Change shall be implemented without Gap’s Approval
except as may be necessary on a temporary basis to maintain the continuity of
the Services. Supplier shall (1) schedule all Non-Service Catalog Items and
Changes so as not to unreasonably interrupt Gap’s business operations,
(2) prepare and deliver to Gap each month a rolling schedule for ongoing and
planned Changes for the next three (3) month period, (3) monitor the status of
Changes against the applicable schedule, and (4) document and provide to Gap
notification (which may be given orally provided that such oral notice is
confirmed in writing to Gap within two (2) business days) of all Changes
performed on a temporary basis to maintain the continuity of the Services no
later than the next business day after the Change is made.

In the event information contained in any Documentation developed by Supplier
under this Agreement is no longer accurate or current due to the implementation
of a Change, Supplier shall, within one (1) month of the Change, revise the
impacted Documentation and provide revised Documentation to Gap. The Change
Control Procedures shall be included in the Procedures Manual.

19.5 Gap Infrastructure Partnership Executive

A. Gap’s Infrastructure Partnership Executive for this Agreement shall be as set
forth below (or his or her designee):

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

52



--------------------------------------------------------------------------------

B. Gap shall notify Supplier in writing of any change in the name or address of
Gap’s Infrastructure Partnership Executive.

C. Gap’s Infrastructure Partnership Executive shall be responsible for Gap’s
performance of its tasks under the Statements of Work.

D. Gap’s Infrastructure Partnership Executive shall meet or confer with Supplier
Outsourcing Relationship Executive on a regular basis.

E. Gap Infrastructure Partnership Executive shall have the right to inspect any
and all Services provided by or on behalf of Supplier.

19.6 Gap Personnel

Unless otherwise stated in this Agreement, all Gap personnel assigned to this
Agreement shall be under the exclusive supervision of Gap. Except as otherwise
provided in this Agreement, Supplier understands and agrees that all such Gap
personnel are assigned only for the convenience of Gap. Supplier hereby
represents that its price and performance hereunder are based solely on the work
of Supplier’s personnel, except as otherwise expressly provided by this
Agreement; provided, however, that nothing in this Section 19.6 (Gap Personnel)
shall relieve Supplier of its obligations under this Agreement.

20. Data and Reports

20.1 Provision of Data

Gap shall supply to Supplier, in connection with the Services required, data in
the form and on such time schedules as may be agreed upon by Gap and Supplier
from time to time in order to permit Supplier to perform the Services in
accordance with the Service Levels and perform all critical services.

20.2 Ownership of Gap Data

As between Gap and Supplier, all of the Gap Data is and shall remain the
property of Gap and Gap shall retain exclusive rights and ownership of the Gap
Data. In addition to any other rights and obligations set forth in Section 36
(Confidentiality), the Gap Data or any part of such data shall not be (1) used
by Supplier for any purpose other than as required under this Agreement in
connection with providing the Services, (2) disclosed, sold, assigned, leased or
otherwise provided to third parties by Supplier, or (3) commercially exploited
or otherwise used by or on behalf of Supplier, its officers, directors,
employees, or agents, other than in accordance with this Agreement. In the event
that Supplier becomes legally compelled to disclose any of the Gap Data to a
court, administrative agency, or other governmental body, Supplier shall provide
Gap with written notice thereof within five (5) calendar days of such event so
that Gap may seek a protective order or other appropriate remedy. If such
protective order or other remedy is not obtained, Supplier agrees to furnish
only that portion of the Gap Data which is legally required to be furnished, and
to exercise commercially reasonable efforts to obtain assurance that
confidential treatment will be accorded such data.

 

Gap Confidential and Proprietary Information

53



--------------------------------------------------------------------------------

20.3 Correction of Errors

Supplier shall (1) promptly correct any errors or inaccuracies in the Gap Data
and the Reports caused by Supplier, its agents or subcontractors and
(2) identify Service Level issues caused by any errors or inaccuracies in the
Gap Data.

20.4 Return of Data

Upon request by Gap, Supplier shall, as identified by Gap, (1) promptly return
to Gap, in the format and on the media as reasonably requested by Gap, Gap Data
and (2) erase or destroy Gap Data in Supplier’s possession. Any archival tapes
containing Gap Data shall be used solely for back-up purposes or as otherwise
required to provide the Services.

20.5 Reports

Supplier shall provide to Gap those management and production reports described
in Exhibit D.13 (Management Reports) as may be modified in writing by Supplier
and Gap from time to time.

20.6 Safeguarding Client Data

Supplier shall develop security policies and procedures as provided in Sections
10.3 (Safety Procedures), 10.4 (Security Procedures), and 11 (Data Backup and
Disaster Plan) and as required pursuant to Section 2 (Security) of Exhibit A.2
(Cross Functional Services) designed to protect Gap against the destruction,
loss, or alteration of Gap Data which shall be no less rigorous than those
maintained by Supplier for its own data and shall incorporate Gap’s existing
policies. Notwithstanding anything in this Agreement to the contrary, provided
Supplier has performed its back-up responsibilities for Gap Data as described in
Section 11.1 (Data Backup), Supplier’s sole obligation shall be to restore such
data or information to the most recently available electronic back-up copy.

20.7 Data Retention

Supplier shall adhere to all established Gap Data retention policies provided to
Supplier by Gap. The Gap Data retention policies applicable as of the Reference
Date are attached as Exhibit D.5 (Gap Record Retention Policy). Supplier shall
not destroy any Gap Data in violation of a Gap Record Retention Policy without
Gap’s prior written authorization.

21. Consents

21.1 Obtaining Consents

Supplier shall obtain all consents, assignments, amendments, modifications,
and/or approvals necessary (1) to effectuate the proper use and/or transfer of
the Intellectual Property, Equipment, Services, or any other documents,
technology assets, or instruments contemplated under this Agreement by Supplier
or Gap (as appropriate) and (2) to ensure the transactions contemplated by this
Agreement shall not result in any default with respect to any law, rule,
regulation, order, decree, license, agreement, contract, commitment or
instrument to which Gap or Supplier is a party or by which Gap or Supplier is
bound ((1) and (2) collectively the “Consents”). Gap will use commercially
reasonable efforts

 

Gap Confidential and Proprietary Information

54



--------------------------------------------------------------------------------

to cooperate with Supplier in obtaining required Consents. Supplier shall
perform all administrative activities associated with obtaining such Consents as
part of the Services. Supplier shall pay the first $* of all transfer,
licensing, termination, and/or other fees or expenses associated with obtaining
any Consents, or terminating any licenses or agreements from Third Party Vendors
as to which Supplier is unable to obtain such Consents, and Supplier and Gap
shall share equally any such fees and expenses in excess of $*. Nothing in this
Section 21.1 (Consents) is intended to alter the indemnity obligations of the
Parties under Sections 23.3 (Supplier’s Proprietary Rights Indemnity) or 23.4
(Gap’s Proprietary Rights Indemnity).

21.2 Consent Remedy

If, despite documented commercially reasonable efforts, either Party is unable
to obtain a Consent, then, unless and until such Consent is obtained, Supplier
shall use commercially reasonable efforts to identify and implement, subject to
Gap Approval, such alternative approaches as are necessary and sufficient to
provide the Services without such Consent. If such alternative approaches are
required for a period longer than ninety (90) days following the Reference Date,
the Parties will reduce the charges (1) by any additional expenses incurred by
Gap to a third party in connection with Consent issues arising from such failure
and (2) to reflect any Services not being received by Gap or the impact of such
Service being provided by Supplier in an alternative fashion. In addition, for
that Software for which Supplier is responsible as set forth in Exhibit C.7
(Financial Responsibility Matrix), if Supplier fails to obtain a Consent within
ninety (90) days of the Reference Date and such failure has a material adverse
impact on the Services, whether as a whole or as to any part thereof, by Gap or
the Authorized Users, Gap may terminate the Agreement or any affected portion
thereof without any cost or other penalty subject to the payment of Stranded
Costs. Except as otherwise expressly provided herein, failure to obtain any
Consent shall not relieve Supplier of its obligations under this Agreement.

22. Software, Documentation and Intellectual Property

22.1 Gap Licenses to Supplier

A. Subject to Section 36 (Confidentiality), Gap hereby grants to Supplier,
solely to provide the Services, a * of (1) the *, (2) the *, and (3) the * (the
“Gap Licensed Property”). The Gap Licensed Property shall be and will remain the
exclusive property of Gap (or the applicable Third Party Vendor) as appropriate.

B. Supplier shall be entitled to grant to Supplier Affiliates and Subcontractors
and their respective agents, solely to assist Supplier in the provision of, or
to provide, the Services, a *.

C. Upon the later of: (a) expiration of this Agreement or termination of this
Agreement for any reason or (b) the completion of all Termination Assistance
Services as described in Section 34 (Termination/Expiration Assistance
Services), (i) the license rights granted to Supplier, Supplier Affiliates,
Subcontractors and their respective agents in this Section shall immediately
terminate, and (ii) Supplier shall (a) deliver to Gap, at no cost to Gap, a
current copy of all of the Gap Licensed Property in the form in use as of the
date of such termination and (b) destroy or erase all other copies of the Gap
Licensed Property in Supplier’s or its Affiliates’ or Subcontractors’ or their
respective agents’ possession, provided that Supplier may retain one
(1) archival copy solely as a record of its services or for use as evidence in
the event of a dispute between the Parties.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

55



--------------------------------------------------------------------------------

22.2 Gap Owned Intellectual Capital

A. The Gap Owned Intellectual Capital shall be and will remain the exclusive
property of Gap (or the applicable Third Party Vendor) as appropriate and
subject to Section 22.3 (Joint Patent and Patent License Rights) below. In
consideration of the payments made pursuant to Section 27 (Invoices and
Payments) and in addition to Gap’s rights under Section 22.10 (Works Made for
Hire), Supplier hereby assigns and agrees to assign, and Gap accepts and agrees
to accept, all *. Notwithstanding the two proceeding sentences or any other
provision(s) in this Agreement, Gap acknowledges and agrees that the Gap Owned
Intellectual Capital may include *, all of the preceding which will be or remain
the exclusive property of Supplier, and the sole rights of Gap to such items
will be the applicable licenses from Supplier to Gap set forth in Section 22.4
(Supplier Embedded Items and Supplier Modified Items) below.

B. At Gap’s expense, Supplier further agrees to provide, and agrees to cause its
employees, Affiliates, Subcontractors and agents to provide, to Gap, assistance
to enable Gap to perfect, for the benefit of Gap, * that is granted in the
second sentence of this Section 22.2 and in Section 22.10 (Works Made for Hire).
Such assistance shall include, but not be limited to:

(1) signing patent and copyright applications, oaths or declarations, grants,
assignments, and acknowledgments, in favor of Gap, as well as such ancillary and
confirmatory documents as may be required or appropriate, to enable title in the
Gap Owned Intellectual Capital to be clearly and, subject to Supplier’s
ownership rights in Supplier Embedded Items, exclusively vested in Gap, within
the United States and any and all foreign countries; provided, however, Gap is
responsible for preparing such documentation, and

(2) upon the request of Gap, furnishing all relevant information and
documentation in the possession of Supplier and not otherwise reasonably
available to Gap, including information and documentation required by Gap for
submission to the United States Patent and Trademark Office and/or to the United
States Copyright Office.

C. Upon adequate notice by Gap and at Gap’s expense, Supplier also shall make
commercially reasonable efforts to make available to Gap at reasonable times and
places for interviewing purposes, necessary employees or agents of Supplier, in
order that Gap might obtain information relating to the application for and
prosecution of such right, title and interest in Gap Owned Intellectual Capital.
Supplier also agrees to secure from each of its employees, Affiliates,
Subcontractors or agents, to the extent necessary and upon the request of Gap,
the assignment of the above-mentioned right, title and interests in Gap Owned
Intellectual Capital, as well as the execution of all papers submitted relating
to the application for and prosecution of such rights.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

56



--------------------------------------------------------------------------------

D. During the Term, Gap hereby grants to Supplier, solely to perform the
Services (and * in Deliverables, Gap Intellectual Property, Gap Software, and/or
Gap Documentation), a *. Supplier shall be entitled to grant to Supplier
Affiliates and Subcontractors and their respective agents, solely to assist
Supplier in the provision of, or to provide, the Services, a *. Unless a
separate agreement relating to Supplier’s use of the Gap Owned Intellectual
Capital is entered into between the Parties, upon expiration of this Agreement
or termination of this Agreement for any reason, the rights granted to Supplier
in this Section 22.2 (Gap Owned Intellectual Capital) shall terminate, subject
to Section 34 (Termination/Expiration Assistance Services) and subject to
Supplier’s rights in Gap Customer Intellectual Property, Gap Customer
Documentation, and Gap Customer Software, and Supplier shall (i) deliver to Gap,
at no cost to Gap, a current copy of all such Gap Owned Intellectual Capital in
the form in use by Supplier in connection with the performance of the Services
as of the date of such expiration or termination and (ii) destroy or erase all
other copies of the Gap Owned Intellectual Capital which is and will remain the
exclusive property of Gap and any related documentation in Supplier’s
possession; provided that Supplier may retain one (1) archival copy solely as a
record of its services or for use as evidence in the event of a dispute between
the Parties. Supplier’s obligations herein shall survive termination or
expiration of this Agreement for any reason.

Gap hereby grants to Supplier for its internal use only, a *.

E. In the event any rights, title or interests of Gap to Gap Owned Intellectual
Capital granted by Supplier to Gap pursuant to this Section 22.2 (Gap Owned
Intellectual Capital) are Finally Determined to be invalid, Supplier grants to
Gap, during the Term and upon termination or expiration of this Agreement for
any reason, a *, provided, however, nothing in this Section requires Supplier to
grant a license to Gap to which it does not have the underlying rights to grant
such license.

22.3 Joint Patent and Patent License Rights

A. Any inventions and patents in such inventions developed pursuant to the *
will be jointly owned by the Parties without the need for accounting and without
any Excluded Field (defined below) restriction. For purposes of this Agreement,
“invention” (whether or not capitalized) shall mean any idea, design, concept,
technique or improvement that constitutes patentable subject matter and is first
conceived and reduced to practice in the course of performance under this
Agreement.

B. Except as to the Excluded Field (defined below), as to *, Gap and Supplier
shall jointly own such *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

57



--------------------------------------------------------------------------------

C. As to the Excluded Field, unless otherwise agreed by the Parties in a
separate written agreement, Supplier is * as to any inventions and patents in
such inventions under this Section, but will * provided herein. “Excluded Field”
shall mean *.

D. As to * (i) in which Supplier has a *, and (2) for which the *, Gap grants
Supplier, subject to Supplier’s compliance with the terms of this license:

(1) for its internal use only, a nonexclusive, nontransferable, worldwide,
perpetual, irrevocable, paid-up, license to use, have used, make, have made,
import, export, and to practice and have practiced methods on all such * and the
right to grant sublicenses of the same scope to Supplier Affiliates;

(2) the license granted in subsection D(1) above shall be modified by
eliminating the “internal use only” restriction with respect to Suppliers right
to use a separate function of such * for which the * of that separate function
is *, and the right to grant sublicenses of the same scope to Supplier
Affiliates.

E. The Parties agree that in the event * becomes strategic to Gap, each will, in
good faith, discuss the prospective expansion of the Excluded Field to include
the *.

F. As to any jointly owned patents, separate exploitation of such jointly owned
patents by either Party shall be subject to each parties indemnity obligations
as set forth in Sections 23.3 (Supplier’s Proprietary Rights Indemnity) and 23.4
(Gap’s Proprietary Rights Indemnity).

G. Nothing in this Section requires Gap to grant a license to Supplier to which
it does not have the underlying rights to grant such license.

H. The Parties acknowledge and agree that, subject to (i) all applicable
patents, copyrights, trademarks, or service marks and (ii) the intellectual
property rights of the Parties as expressly provided in this Agreement, any
idea, design, concept, technique, discovery or improvement developed in the
course of performance under this Agreement may be freely used by either Party.
For the avoidance of doubt, nothing in this Section 22.3(H) waives, limits, or
otherwise modifies the Parties respective rights and obligations under
Section 36 (Confidentiality) of this Agreement.

22.4 Supplier Embedded Items and Supplier Modified Items

As to (1) Embedded Supplier Proprietary Software, Embedded Supplier Third Party
Software, Embedded Supplier Proprietary Documentation, Embedded Supplier Third
Party Documentation, Embedded Supplier Third Party Intellectual Property, and/or
Embedded Supplier Proprietary Intellectual Property (individually each, and
collectively all, the “Supplier Embedded Items”), or (2) Supplier Modified
Software, Supplier Modified Documentation, and/or Supplier Modified Intellectual
Property (individually each, and collectively all, the “Supplier Modified
Items”), Supplier hereby grants to Gap, during the Term and upon termination or
expiration of this Agreement for any reason, a *,

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

58



--------------------------------------------------------------------------------

provided Supplier Embedded Items and/or Supplier Modified Items are not * and
(1) as to Supplier Modified Items, the use of and right to such items shall
(i) be consistent with the * (ii) be used to the extent necessary to perform of
have performed on its behalf, *, and (iii) to the extent such Supplier Modified
Items are used by a third party to provide the services comparable to the
Services, the right to use such Supplier Modified Items shall expire, as to such
third party’s use, * following conclusion of the Termination Assistance
Services, and (2) as to Supplier Embedded Items, such items *. Except as
provided for in this Section, Supplier grants no other license rights to
Supplier Embedded Items and/or Supplier Modified Items. In addition, with regard
to any derivative works of the Gap Owned Intellectual Capital, any Deliverable,
Gap Intellectual Property, Gap Software, and/or Gap Documentation created by
Gap, or with regard to any functional module thereof, Gap’s rights with regard
to Supplier Embedded Items and/or Supplier Modified Items shall be limited to
the license grant in this Section 22.4 (Supplier Embedded Items and Supplier
Modified Items). Supplier Embedded Items and/or Supplier Modified Items shall
remain the sole and exclusive property of Supplier or its Subcontractors.

22.5 Supplier Proprietary Software and Supplier Third Party Software

Supplier Proprietary Software shall be and shall remain the exclusive property
of Supplier, and Supplier Third Party Software shall be and remain the exclusive
property of licensors to Supplier. Supplier hereby grants to Gap during the Term
and for a period of * after the transition period set as forth in Section 34.3
(Termination Transition Period), solely to receive and use the Services, a * to
Supplier Proprietary Software and Supplier Third Party Software used in
connection with the Services. Notwithstanding the foregoing, Supplier shall
transfer the Generally Available Supplier Proprietary Software (and related
Documentation) then being used at the end of the Term, and Generally Available
Supplier Third Party Software (and related Documentation) then being used at the
end of the Term, to Gap subject to the standard license terms and conditions
associated with such Generally Available Supplier Proprietary Software and
Generally Available Supplier Third Party Software (as applicable) and at no
additional cost (including any transfer, assignment or license fees); provided,
however, Gap will be required to pay the ongoing license fees associated with
licenses that are not one-time charge or perpetual licenses and, with respect to
any Gap-requested ongoing maintenance and support, will also pay all fees in
accordance with the standard licensing terms. Gap agrees to use commercially
reasonable efforts to complete its transition from Supplier Proprietary Software
during the Termination Transition Period.

22.6 Supplier Proprietary Documentation and Supplier Third Party Documentation

Supplier Proprietary Documentation shall be and shall remain the exclusive
property of Supplier, and Supplier Third Party Documentation shall be and
remain, the exclusive property of licensors to Supplier. Supplier hereby grants
to Gap during the Term and for a period of * after the transition period set as
forth in Section 34.3 (Termination Transition Period), solely to receive and use
the Services, a * to Supplier Proprietary Documentation and Supplier Third Party
Documentation used in connection with the Services. Gap agrees to use
commercially reasonable efforts to complete its transition from Supplier
Proprietary Documentation during the Termination Transition Period.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

59



--------------------------------------------------------------------------------

22.7 Supplier Proprietary Intellectual Property and Supplier Third Party
Intellectual Property

Supplier Proprietary Intellectual Property shall be and shall remain the
exclusive property of Supplier, and Supplier Third Party Intellectual Property
shall be and remain the exclusive property of licensors to Supplier. Supplier
hereby grants to Gap during the Term and for a period of * after the transition
period set as forth in Section 34.3 (Termination Transition Period), solely to
receive and use the Services, a * to Supplier Proprietary Intellectual Property
and Supplier Third Party Intellectual Property. Gap agrees to use commercially
reasonable efforts to complete its transition from Supplier Proprietary
Intellectual Property during the Termination Transition Period.

22.8 Supplier Reference Intellectual Property

Supplier Reference Intellectual Property shall be and shall remain the exclusive
property of Supplier. Supplier hereby grants to Gap during the Term, solely to
receive and use the Services, a * to Supplier Reference Intellectual Property.

22.9 License Restriction

The licenses granted by Supplier to Gap pursuant to each of Sections 22.5
(Supplier Proprietary Software and Supplier Third Party Software), 22.6
(Supplier Proprietary Documentation and Supplier Third Party Documentation), and
22.7 (Supplier Proprietary Intellectual Property and Supplier Third Party
Intellectual Property) with respect to Supplier Software, Supplier Documentation
and Supplier Intellectual Property (collectively, “Supplier Tools”) do not
include the right of Gap to modify, alter or create derivative works thereof.
Supplier does not grant to Gap any license or other rights in any “*” other than
the licenses or other rights granted in this Section 22 (Software, Documentation
and Intellectual Property).

22.10 Works Made For Hire

In addition to rights granted by Supplier to Gap elsewhere in this Agreement,
and subject to the license rights granted to Supplier herein, the following
interests in copyright shall vest in Gap with respect to the Gap Owned
Intellectual Capital:

A. All Gap Owned Intellectual Capital that is first created and prepared by
Supplier under this Agreement that are covered by the definition of a “work made
for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of 1976 will be
considered a “work made for hire,” and Gap will be deemed the sole author and
owner of all copyrights in any such works.

B. With respect to all Gap Owned Intellectual Capital that is first created and
prepared by Supplier under this Agreement that are not covered by the definition
of a “work made for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of
1976, such that Supplier would be regarded as the copyright author and owner,
Supplier hereby assigns and agrees to assign to Gap, and Gap accepts and agrees
to accept, Supplier’s entire right, title, and interest in and to such works,
including all copyrights therein.

C. Supplier further agrees to execute, or cause to be executed by its employees,
Affiliates, Subcontractors or agents, whatever assignments of copyright and
ancillary and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

60



--------------------------------------------------------------------------------

confirmatory documents that may be prepared by Gap and required or appropriate
so that title to any Gap Owned Intellectual Capital under subparagraphs (A) and
(B) above and to the copyright therein will be clearly and exclusively held by
Gap or any nominee thereof.

23. Authority to License, Quiet Enjoyment, Proprietary Rights and Indemnity

23.1 Authority to License and Non-Infringement

A. Each Party warrants that it has full power and authority to grant the rights
granted by this Agreement to the other Party, and that no consent of any other
person or entity is required by either Party to grant such rights (other than
consents that have been or will be timely obtained and are valid and in effect).

B. Each Party further warrants that neither its performance of this Agreement,
nor its grant of a license to, or the use by, the other Party of (i) in the case
of Supplier and except as expressly provided in subpart B of this Section 23.1
(Authority to License and Non-Infringement), the Services, Supplier Equipment,
Supplier Software, Supplier Documentation, Supplier Intellectual Property,
Supplier Modified Documentation, Supplier Modified Software, Supplier Modified
Intellectual Property, and the Gap Owned Intellectual Capital, and (ii) in the
case of Gap, the Gap Software, the Gap Equipment, the Gap Documentation, and the
Gap Intellectual Property, will in any way violate any non-disclosure and/or
non-use agreement, nor constitute an infringement or other violation of any
copyright, trade secret, trademark, service mark, patent, invention, proprietary
information, or other rights of any third party; provided, however, the warranty
obligations set forth in this subpart B of this Section 23.1 (Authority to
License and Non-Infringement) shall: (1) as to Supplier, be subject to Supplier
Infringement Exclusions set forth in Section 23.3D (Supplier Infringement
Exclusions) and, (2) as to Gap, be subject to the Gap Infringement Exclusions
set forth in Section 23.4D (Gap Infringement Exclusions).

C. Neither Party’s warranty obligations set forth in subpart B of this
Section 23.1 (Authority to License and Non-Infringement) nor its infringement
indemnity obligations set forth in Sections 23.3 (Supplier’s Proprietary Rights
Indemnity) and 23.4 (Gap’s Proprietary Rights Indemnity) shall apply to
Generally Available Software (and accompanying Documentation) purchased from a
third party and subject to a separate license agreement (e.g., Microsoft NT, Sun
Solaris, HP Open View) or Generally Available Equipment purchased from a third
party pursuant to a separate purchase agreement, but only to the extent a
similar non-infringement warranty or, if such a warranty cannot be obtained
through commercially reasonable efforts on the part of Supplier, a warranty that
is standard in the industry for the same or similar software or equipment, is
made in such license or purchase agreement and such warranty can be applied
and/or assigned to Gap or Supplier (as applicable).

23.2 Quiet Enjoyment

Supplier represents and warrants that this Agreement is neither subject nor
subordinate to any right or claim of any third party, including, without
limitation, Supplier’s creditors. Further, Supplier represents and warrants that
during the Term (including in connection with any assignment permitted under
Section 39.1 (Assignment)), it will not subordinate this Agreement or any rights
hereunder to any third party without the prior written consent of Gap, and
without providing in such subordination instrument for non-disturbance of Gap’s
use of the Services, Supplier Equipment, and Supplier Software in accordance
with this Agreement.

 

Gap Confidential and Proprietary Information

61



--------------------------------------------------------------------------------

23.3 Supplier’s Proprietary Rights Indemnity

A. Indemnification

(1) At Supplier’s expense and as described herein, Supplier agrees to defend and
indemnify (as set forth in (2) below) Gap, its Affiliates, and its
subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings and liability,
damages, costs, or expenses, arising under such third party claims, actions, or
proceedings, that the (i) Services, (ii) Supplier Software (subject to
Section 23.1C above, (iii) Supplier Documentation (subject to Section 23.1C
above), (iv) Supplier Intellectual Property (including jointly owned patents
under this Agreement to the extent any such third party claims, actions, or
proceedings and liability, damages, costs, or expenses arising from the separate
exploitation by Supplier), (v) Supplier Modified Intellectual Property,
(vi) Supplier Modified Documentation, (vii) Supplier Modified Software,
(viii) Supplier Equipment (subject to Section 23.1C above), (ix) Gap Owned
Intellectual Capital, or (x) the modifications made by Supplier to the
Applications (to the extent such modifications caused such infringement)
(individually each, and collectively all, of the items listed in (i) through
(x) above are referred to in this Section as the, or a, “Supplier Infringement
Trigger”): (i) infringes upon or otherwise violates any copyright, trademark,
service mark, patent or misappropriates the trade secrets of any third party; or
(ii) that Gap’s use (as permitted by this Agreement) of Supplier Infringement
Trigger otherwise violates or misappropriates any copyright, trade secret,
trademark, service mark, or patent of any third party (collectively referred to
for purposes of this Section 23 (Authority to License, Quiet Enjoyment,
Proprietary Rights and Indemnity) as “Supplier Infringement Claim(s)”).

(2) Supplier shall pay all amounts that a court finally awards to such third
party, or that Supplier, as provided in Section 23.5 (Conditions to Indemnity
Obligations), agrees to in settlement with such third party of any such Supplier
Infringement Claim(s), as well as any and all reasonable attorneys’ fees and
costs of investigation arising from such Supplier Infringement Claim(s) incurred
by Gap or any other party indemnified under this Section 23.3 (Supplier’s
Proprietary Rights Indemnity) associated with such Supplier Infringement Claim
and incurred prior to Supplier’s assumption of the defense against any Supplier
Infringement Claim. After Supplier assumes the defense against any Supplier
Infringement Claim in accordance with this Section, Supplier shall not be
responsible for the payment of expenses or charges incurred by Gap in connection
with such Supplier Infringement Claim, except

(a) to the extent Supplier pre-approves any such charge or expense after
Supplier assumes control of the defense of such Supplier Infringement Claim,
provided such approval by Supplier is not to be unreasonably withheld; or

(b) charges or expenses incurred by Gap in connection with the cooperation by
any Gap employee with Supplier’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Supplier shall reimburse Gap for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.

B. Continued Right to Use

Gap also agrees that, if its use of Supplier Infringement Trigger, or any part
thereof becomes, or in Supplier’s opinion is likely to become, the subject of a
Supplier Infringement Claim(s), Gap will permit Supplier, at Supplier’s option
and expense for all associated costs, either to timely procure the right for Gap
to continue to use Supplier Infringement Trigger, or part thereof, or to timely
replace or modify Supplier Infringement Trigger with another item of comparable
quality and performance capabilities to become non-infringing, provided such
replacement or modification allows Supplier to provide the Services in
accordance with this Agreement, including the Service Levels. If such
replacement causes an increase in Gap’s expenditure of time or resources in
connection with the Services, the Charges will be equitably adjusted. If
Supplier is unable, after exercising diligent efforts, to

 

Gap Confidential and Proprietary Information

62



--------------------------------------------------------------------------------

procure the above referenced rights, or modify or replace the Infringement
Trigger, Supplier may discontinue use of the Infringement Trigger but shall not
be excused from any of its obligations under this Agreement.

C. Remedial Acts

In the event (i) Gap’s ongoing use of Supplier Infringement Trigger, or any part
thereof, is the subject of any action by a third party arising from a Supplier
Infringement Claim that would preclude or impair Gap’s use of Supplier
Infringement Trigger as provided for under this Agreement, or any part thereof,
(e.g., an injunction prohibiting or limiting use), or (ii) if Gap’s continued
use of Supplier Infringement Trigger as provided for under this Agreement, or
any part thereof, may subject it to damages or statutory penalties, Gap shall
give prompt written notice to Supplier of such fact(s). Upon notice of such
facts, Supplier shall use commercially reasonable efforts to: (i) procure the
right for Gap to continue to use Supplier Infringement Trigger, or part thereof,
or (ii) replace or modify Supplier Infringement Trigger, with another system or
components of comparable quality and performance capabilities to become
non-infringing. If Supplier fails to complete the remedial acts set forth above
within sixty (60) days of the date of the written notice from Gap and Gap’s
ongoing use of Supplier Infringement Trigger remains impaired, Gap shall have
the right to take such remedial acts that are commercially reasonable to
mitigate any impairment of its use of Supplier Infringement Trigger (hereafter
referred to as “Gap’s Remedial Acts”). Supplier shall credit Gap for all
documented commercially reasonable amounts paid by Gap to implement Gap’s
Remedial Acts. All such amounts shall be credited to Gap on the monthly invoice
immediately following Gap’s demand for such credit. Failure by Supplier to
credit such amounts as set forth above shall, in addition to, and cumulative to
all other remedies available to Gap under this Agreement, entitle Gap to
immediately withhold payments due to Supplier under this Agreement up to the
amount to be credited under this Section. In the case where there will be no
further invoices, Supplier will pay the amount of the credits to Gap within
forty-five (45) days after (1) the end of the last month of the Term or (2) the
effective date of termination or expiration of this Agreement for any reason.

D. Supplier Infringement Exclusions

Supplier shall have no obligation under this Section 23 (Authority to License,
Quiet Enjoyment, Proprietary Rights and Indemnity) with respect to any Supplier
Infringement Claim to the extent such Supplier Infringement Claim is Finally
Determined to be caused by: (i) modifications to Supplier Infringement Trigger,
or any part thereof, made by Gap, its Affiliates, or their respective agents
(except as directed, authorized, or approved by Supplier); (ii) combination or
use of Supplier Infringement Trigger, or any part thereof, with products, data,
equipment or software not provided by Supplier; (iii) Supplier’s compliance with
Specifications or written direction provided by Gap, including Gap’s business
processes that Supplier utilizes in connection with the performance of the
Services; (iv) use by Gap of Supplier Infringement Trigger, or any part thereof,
after Supplier has provided modifications to Gap (at no cost to Gap) that would
have avoided the allegedly infringing activity, or (v) the Gap Owned
Intellectual Capital, Gap Software, Gap Documentation, or Gap Intellectual
Property in which the basis of Supplier Infringement Claim(s) existed prior to
the Reference Date ((i), (ii), (iii), (iv) and (v) above are collectively
referred to herein as the “Supplier Infringement Exclusions”).

23.4 Gap’s Proprietary Rights Indemnity

A. Indemnification

(1) At Gap’s expense and as described herein, Gap agrees to defend and indemnify
(as set forth in (2) below) Supplier, its Affiliates, and its Subcontractors
(and their respective directors, officers, agents, and employees) from and
against any third party claims, actions, or

 

Gap Confidential and Proprietary Information

63



--------------------------------------------------------------------------------

proceedings and liability, damages, costs, or expenses, arising under such third
party claims, actions, or proceedings, that the (i) Gap Software (subject to
Section 23.1C above), (ii) Gap Documentation (subject to Section 23.1C above),
(iii) Gap Intellectual Property (including jointly owned patents under this
Agreement to the extent any such third party claims, actions, or proceedings and
liability, damages, costs, or expenses arising from the separate exploitation by
Gap), or (iv) Gap Equipment (subject to Section 23.1C above) (individually each,
and collectively all, of the items listed in (i) through (iv) above are referred
to in this Section as the, or a, “Gap Infringement Trigger”): (i) infringes upon
or otherwise violates any copyright, trademark, service mark, patent or
misappropriates the trade secrets of any third party; or (ii) that Supplier’s
use (as permitted by this Agreement) of the Gap Infringement Trigger otherwise
violates or misappropriates any copyright, trade secret, trademark, service
mark, or patent of any third party (collectively referred to for purposes of
this Section 23 (Authority to License, Quiet Enjoyment, Proprietary Rights and
Indemnity) as “Gap Infringement Claim(s)”).

(2) Gap shall pay all amounts that a court finally awards to such third party or
that Gap, or as provided herein Supplier, agrees to in settlement with such
third party of any such Gap Infringement Claim(s), as well as any and all
reasonable attorneys’ fees and costs of investigation arising from such Gap
Infringement Claim(s) incurred by Supplier or any other party indemnified under
this Section 23.4 (Gap’s Proprietary Rights Indemnity) associated with such Gap
Infringement Claim and incurred prior to Gap’s assumption of the defense against
any Gap Infringement Claim. After Gap assumes the defense against any Gap
Infringement Claim in accordance with this Section, Gap shall not be responsible
for the payment of expenses or charges incurred by Supplier in connection with
such Gap Infringement Claim, except

(a) to the extent Gap pre-approves any such charge or expense after Gap assumes
control of the defense of such Gap Infringement Claim, provided such approval by
Gap is not to be unreasonably withheld; or

(b) charges or expenses incurred by Supplier in connection with the cooperation
by any Supplier employee with Gap’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Gap shall reimburse Supplier for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.

B. Continued Right to Use

Supplier also agrees that, if its use of the Gap Infringement Trigger, or any
part thereof becomes, or in Gap’s opinion is likely to become, the subject of an
Gap Infringement Claim(s), Supplier will permit Gap, at Gap’s option and expense
for all associated costs, either to timely procure the right for Supplier to
continue to use the Gap Infringement Trigger, or part thereof, or to timely
replace or modify the Gap Infringement Trigger with another item of comparable
quality and performance capabilities to become non-infringing, provided such
replacement or modification allows Gap to continue meeting its obligations under
this Agreement. If such replacement causes an increase in Supplier’s expenditure
of time or resources to deliver the Services, the Charges will be equitably
adjusted. If Gap is unable, after exercising diligent efforts, to procure the
above referenced rights, or modify or replace the Infringement Trigger, Gap may
discontinue use of the Infringement Trigger but shall not be excused from any of
its obligations under this Agreement.

C. Remedial Acts

In the event (i) Supplier’s ongoing use of the Gap Infringement Trigger, or any
part thereof, is the subject of any action by a third party arising from a Gap
Infringement Claim that would

 

Gap Confidential and Proprietary Information

64



--------------------------------------------------------------------------------

preclude or impair Supplier’s use of the Gap Infringement Trigger as provided
for under this Agreement, or any part thereof, (e.g., an injunction prohibiting
or limiting use), or (ii) if Supplier’s continued use of the Gap Infringement
Trigger as provided for under this Agreement, or any part thereof, may subject
it to damages or statutory penalties, Supplier shall give prompt written notice
to Gap of such fact(s). Upon notice of such facts, Gap shall use commercially
reasonable efforts to: (i) procure the right for Supplier to continue to use the
Gap Infringement Trigger, or part thereof, or (ii) replace or modify the Gap
Infringement Trigger, with another system or components of comparable quality
and performance capabilities to become non-infringing. If Gap fails to complete
the remedial acts set forth above within sixty (60) days of the date of the
written notice from Supplier, and Supplier’s ongoing use of the Gap Infringement
Trigger remains impaired, Supplier shall have the right to take such remedial
acts that are commercially reasonable to mitigate any impairment of its use of
the Gap Infringement Trigger (hereafter referred to as “Supplier’s Remedial
Acts”). Gap shall pay Supplier for all documented commercially reasonable
amounts paid by Supplier to implement Supplier’s Remedial Acts. Failure by Gap
to pay such amounts within forty-five (45) days of invoice by Supplier shall, in
addition to, and cumulative to all other remedies available to Supplier under
this Agreement, entitle Supplier to exercise the payment escalation rights under
Section 27.1 (Invoices and Payments – General).

D. Gap Infringement Exclusions

Gap shall have no obligation under this Section 23 (Authority to License, Quiet
Enjoyment, Proprietary Rights and Indemnity) with respect to any Gap
Infringement Claim to the extent such Gap Infringement Claim is Finally
Determined to be caused by: (i) modifications to the Gap Infringement Trigger,
or any part thereof, made by Supplier, its Affiliates, or their respective
agents (except as directed, authorized, or approved by Gap); (ii) combination or
use of the Gap Infringement Trigger, or any part thereof, with products, data,
equipment or software not provided by Gap; (iii) Gap’s compliance with
Specifications or written direction provided by Supplier, including Supplier’s
business processes; or (iv) use by Supplier of the Gap Infringement Trigger, or
any part thereof, after Gap has provided modifications to Supplier (at no cost
to Supplier) that would have avoided the allegedly infringing activity ((i),
(ii), (iii), and (iv) above are collectively referred to herein as the “Gap
Infringement Exclusions”).

23.5 Conditions to Indemnity Obligations

The indemnitor’s obligation to defend and indemnify the indemnitee, as
applicable, pursuant to this Agreement shall be subject to indemnitee having
given the indemnitor prompt written notice of the claim or of the commencement
of the related action, as the case may be, and information and reasonable
assistance, at the indemnitor expense, for the defense or settlement thereof.
The indemnitor shall have sole control of the defense and settlement of such
claim or related action, provided that the indemnitor shall not settle such
claim or related action in a manner which imposes any obligation on the
indemnitee without the prior written consent of the indemnitee. The indemnitee
shall be entitled to engage counsel at its sole expense to consult with the
indemnitor with respect to the defense of the claim and related action.

23.6 *

Supplier has obtained a license authorizing its use of the * (defined below) as
of the Reference Date in support of its delivery of the Services following
completion of transition as set forth in Exhibit D.15 (Transition-In Plan). In
the event the manner of the delivery of the Services is modified after the
Reference Date the foregoing representation may not apply. Notwithstanding
anything in the Agreement to the contrary, * and its * shall not be liable to *
or its * or be required to indemnify *, its Affiliates, and their respective
officers, directors, employees, agents, successors, and assigns for any claims
of *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

65



--------------------------------------------------------------------------------

or by his or its successors or assigns (collectively, the “*”); provided, that
the foregoing shall not apply to Services provided by Supplier which meet the
following three criteria: (i) *; (ii) such Services must be provided solely from
facilities *; and (iii) with respect to *. Neither * nor * shall be responsible
in any manner, including financially responsible, for: (i) determining whether *
require a *; (ii) obtaining any such *; or (iii) paying any fees relating to any
such *.

24. Documentation

Supplier will have access to all existing Gap Documentation on the Gap Systems,
all of which shall be deemed to be Proprietary or Confidential Information of
Gap. On an ongoing basis, as of the Reference Date, Supplier must document the
Services it provides consistent with its best practices in sufficient detail
that a qualified third party could understand the nature and scope of the
Services. Subject to the licenses set forth in Section 22 (Software,
Documentation and Intellectual Property), as requested by Gap from time to time,
and at no additional charge to Gap, Supplier shall provide Gap with at least
three (3) copies of all Documentation developed for Gap under this Agreement or
required to enable Gap to fully utilize as permitted under this Agreement, the
Services, Equipment, Supplier Intellectual Property, Gap Custom Intellectual
Property, and Supplier Third Party Intellectual Property at least one (1) copy
of which shall be in a Gap standard electronic form. Gap’s standard electronic
form shall utilize generally available commercial software products. Supplier
shall update and maintain all Documentation on a regular basis as appropriate to
the item of Documentation. When such Documentation is revised or supplemented,
Supplier shall deliver a copy of such revised or supplemental Documentation to
Gap within ten (10) days of its general availability, at no cost to Gap. Gap
may, at any time, reproduce copies of all Documentation provided by Supplier
under this Section, distribute such copies to the Authorized Users (subject to
the confidentiality and non-use provisions contained herein), and incorporate
such copies into its own technical manuals and subject to Section 22
(Intellectual Property) and Section 36 (Confidentiality), provided that such
reproduction, use and incorporation relates solely to Gap’s use of the Services
or the Gap IT Environment, and copyright notices of Supplier and its licensors,
if any, are reproduced thereon. Gap will be responsible for the failure of any
Authorized User to comply with the confidentiality and non-use provisions
contained herein with respect to any such Documentation.

25. Installation and Acceptance Tests

25.1 General

For purposes of this Section 25 (Installation and Acceptance Tests) the
reference to Statements of Work shall apply only to the Deliverables pursuant to
Non-Service Catalog Items.

As to Non-Service Catalog Items, unless otherwise agreed pursuant to a Statement
of Work, Supplier shall comply with the following installation and acceptance
test criteria for all Statements of Work in order to confirm that the Statement
of Work components satisfy the specifications set forth in a Statement of Work
in all material respects. Each component of the installation and acceptance
tests may not apply in all circumstances.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

66



--------------------------------------------------------------------------------

25.2 Installation Tests

Supplier will confirm that the installation tests have been completed.

25.3 Additional Testing

After Supplier delivers a notice of completion of the installation test to Gap,
(1) Gap shall, with Supplier’s assistance, perform those acceptance tests as set
forth in a Statement of Work or (2) if no such tests are set forth in a
Statement of Work, then Gap shall, with Supplier’s assistance, perform such test
as are reasonable, timely, and appropriate, including, as applicable, the
following tests (individually, an “Acceptance Test” and collectively, the
“Acceptance Tests”):

A. “Initial Component Testing” to determine whether the Statement of Work
components have been properly installed and are operating in accordance with
applicable Specifications;

B. “Integrated Test” to determine whether the Statement of Work components
interface and integrate with the Gap IT Environment, and whether each such
Statement of Work components operate in the approved operating configuration and
in accordance with applicable specifications; and

C. “Final Test” to test the same functionality as the Integrated Test using
actual data from Gap’s day-to-day operations.

To the extent set forth in a Statement of Work, Supplier shall assist Gap in the
performance of acceptance testing.

25.4 Failed Acceptance Testing

As to an individual Statement of Work, if Gap makes a good faith determination
that a tested component and/or module has not successfully completed an
Acceptance Test, Gap shall promptly notify Supplier in writing of such failure
(hereinafter “Notice of Failure”), specifying with as much detail as possible
the manner in which the component and/or module failed to pass an applicable
Acceptance Test. Supplier shall immediately commence all reasonable efforts to
complete, as quickly as possible, such necessary corrections, repairs and
modifications to the applicable component and/or module as will permit the
component and/or module to be ready for retesting. Supplier shall notify Gap
when such corrections have been completed, and the Acceptance Tests shall begin
again. If, after applicable Acceptance Tests are completed for a third time, Gap
makes a good faith determination that the tested component and/or module again
fails to pass the applicable Acceptance Test, Gap shall promptly notify Supplier
in writing specifying in the Notice of Failure its election either to:
(1) afford Supplier the opportunity to repeat the correction and modification
process as set forth above, or (2) depending on the nature and extent of the
failure, and the parts of the Statement of Work impacted by such failure, in
Gap’s sole judgment, (a) terminate that portion of the tested component and/or
module associated with the Statement of Work in accordance with Section 33.2
(Termination for Cause by Gap) as a non-curable default, or (b) if the failure
to pass the applicable Acceptance Test materially impacts the function to Gap of
the Statement of Work as a whole, terminate the entire Statement of Work. The
foregoing correct and modify procedure shall be repeated until Supplier, based
on Gap’s good faith determination, passes the applicable Acceptance Test, Gap
elects to terminate the tested component and/or module or Statement of Work as
set forth above, or the Parties agree otherwise. In the event of a termination
under this Section 25.4 (Failed Acceptance Testing), Supplier shall credit to
Gap, within * of written notice of termination, *. In the event Gap retains any
portion of a tested component and/or module associated with the

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

67



--------------------------------------------------------------------------------

Statement of Work, Gap shall pay Supplier for such retained tested component
and/or module. In the event Gap exercises its remedies under this Section 25.4
(Failed Acceptance Tests), such remedy shall be Gap’s sole and exclusive remedy
for termination and damages for the failure to meet the Acceptance Tests as to
such terminated tested component and/or module and/or Statement of Work (as
applicable).

26. Pricing

26.1 General

During the Term of this Agreement, Gap shall pay Supplier the fees and charges
as set forth in Exhibit C (Fees and Resource Baselines) for the Services.

26.2 Non-Service Catalog Item Pricing and Service Catalog Item Pricing

A. All Non-Service Catalog Items and Service Catalog Items require Gap Approval
in accordance with Section 6 (Unapproved Work).

B. For all Non-Service Catalog Items, Gap Approval will be pursuant to an
Approved Statement of Work and Gap shall pay Supplier the Gap Approved amounts
set forth in the Statement of Work at the rates specified in Exhibit C (Fees and
Resource Baselines).

C. For all Service Catalog Items, Gap shall pay Supplier the Gap Approved
amounts in accordance with Exhibit D.26 (Services Catalog).

26.3 Cost of Living Adjustment

Cost of living adjustments (“COLA”) shall be as provided in Exhibit C (Fees and
Resource Baseline).

26.4 All Fees Stated

Except as provided in this Section 26 (Pricing) and Exhibit C (Fees and Resource
Baselines) or as otherwise Approved in advance by Gap, there are no other rates
or charges applicable to the Services provided under this Agreement.

26.5 Taxes

A. Definitions

(1) “Income Tax” means any (i) tax on or measured by the net income of a Party
(including, without limitation, franchise taxes, gross receipts taxes, taxes on
capital or net worth that are imposed as an alternative to a tax based on net or
gross income and the Michigan Single Business Tax), or (ii) taxes which are of
the nature of excess profits tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, capital
gains tax, withholding tax or franchise tax for the privilege of doing business,
to the extent such taxes as set forth in (i) and/or (ii) above are imposed on
such Party by any federal, state, or local government of or in the United
States, any taxing authority of any possession of the United States, or any
government of a foreign country, including subdivisions thereof.

 

Gap Confidential and Proprietary Information

68



--------------------------------------------------------------------------------

(2) “Service Taxes” means all sales, lease, service, value-added, use, personal
property, excise, consumption, goods and services, provincial sales, retail
sales and other taxes or duties that are assessed on the provision of the
Services to Gap as a whole, or on any particular Service received by Gap from
Supplier; excluding, however, state and local business and occupation tax,
Income Tax and other similar taxes.

B. Taxes

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

(1) Income Tax.

(a) Each Party shall be responsible for its Income Taxes.

(b) As between Supplier and Gap under this Agreement, (i) Gap shall be
responsible for the employment tax withholding, employer payroll taxes, and
related reporting responsibilities with respect to its employees and Gap
Affiliate employees, and (ii) Supplier shall be responsible for the employment
tax withholding, employer payroll taxes, and related reporting responsibilities
with respect to its employees, Supplier Affiliate employees, and Supplier
Subcontractors.

(2) Service Taxes.

(a) Except as set forth in Sections 26.5B(2)(b) and 26.5B(2)(d) below, Gap shall
be responsible for the payment of all Service Taxes and new Service Taxes. In
the event there is a new Service Tax that is not clearly allocated to Gap or
Supplier under this Section 26.5B(2), Gap and Supplier shall work together, in
good faith, to reach agreement regarding the responsibility for such new Service
Tax. If Gap and Supplier are unable to reach agreement with respect to such new
Service Tax, Supplier shall be responsible for and pay the amount of such tax.
Supplier shall correctly invoice all applicable taxes at the time of purchase
and if necessary, shall reissue any invoice, along with the appropriate tax, if
it is determined, subsequent to the actual purchase date, that tax should have
applied. Except as provided in Section 26.5B(2)(c)(vi), Supplier shall not
provide tax-only invoices.

(b) Supplier shall be responsible for any Service Taxes and new Service Taxes on
(i) Equipment or Software, or (ii) real property and/or other tangible or
intangible property, in each case as to (i) and (ii), (a) it owns (or leases or
rents from a third party) or (b) for which it is financially responsible under
the Financial Responsibility Matrix attached as Exhibit C.7 (Financial
Responsibility Matrix).

(c) Prior to agreeing to any Service Tax assessment, Supplier shall work with
the Gap Tax Department in order to ensure that the proposed tax assessment is
fairly and accurately determined. Supplier shall also ensure that all taxable
and nontaxable components are separately stated at the time of purchase, with an
adequate description for tax purposes as to the taxable nature of the items
purchased. In the event that a Service Tax is assessed on the receipt of any of
the Services, the Parties shall work together to segregate the payments under
this Agreement into five (5) payment streams on the invoice:

 

  i) those for taxable Services;

 

Gap Confidential and Proprietary Information

69



--------------------------------------------------------------------------------

  ii) those for other nontaxable Services;

 

  iii) those for exempt Services;

 

  iv) in respect of goods, Services, or supplies where Service Tax has already
been paid by Gap or Supplier;

 

  v) those for which Supplier functions merely as a payment agent for Gap in
receiving goods, supplies, or services (including leasing and licensing
arrangements); or

 

  vi) To the extent that the number of taxable transactions subject to a Service
Tax assessment exceeds three transactions, Supplier will provide Gap with a
detailed electronic summary of any related tax-only invoices based on Gap Tax
Department specifications. Such electronic summary shall be in the format set
forth in Exhibit C.8.5 (Tax-Only Invoice).

(d) Supplier shall be responsible for all current and any new Service Taxes
payable by Supplier on any goods or third party services acquired, used, or
consumed by Supplier in providing the Services where such tax is imposed on
Supplier’s acquisition or use of such goods or services.

(e) Supplier shall make purchases of goods and services that are delivered or
provisioned to Gap on a sale for resale basis, when applicable, so that double
taxation of goods and services does not occur.

(f) Except for Federal Universal Service Fund (“USF”) charges, which are
included in the Charges, Gap shall be responsible for telecommunication
surcharges or user fees imposed by government authorities and mandated by law or
regulation that are applicable to end users; provided that in no event shall the
cumulative total of such taxes (excepting USF) exceed, in any Contract Year, the
following amounts:

 

  i) as to long distance minutes, * of the Charges invoiced for long distance
minutes, net of all taxes for such Services; and

 

  ii) as to data circuits, * of the Charges invoiced for data circuits, net of
all taxes for such Services.

In addition, in the event any such fee or surcharge for which Gap is responsible
is or may be subsequently reduced or vacated by the appropriate

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

70



--------------------------------------------------------------------------------

government authority or court of competent jurisdiction, Supplier shall use
commercially reasonable efforts to obtain on behalf of Gap a refund of any
overpayment of such fee or surcharge by Gap.

C. Cooperation; Invoices

The Parties agree to reasonably cooperate with each other to enable each to more
accurately determine its own tax liability and to minimize such liability to the
extent legally permissible. Supplier invoices shall separately state the amounts
of any taxes (by taxing jurisdiction) Supplier is properly collecting from Gap
pursuant to the terms hereof. Each Party will make available to the other Party
any resale certificates, information regarding out-of-state or out-of-country
sales or use of equipment, materials, or services, and other exemption
certificates or information reasonably requested by the other Party.
Specifically, Gap requires the following:

The total amount invoiced for Services will include any and all freight, duty,
and taxes, with the exception of the following items, which, if applicable, must
be identified and listed separately on Supplier invoice (i) any U.S. state or
local sales or use tax imposed on the transaction; and (ii) any value-added
taxes, whether based on gross receipts, income, or consumption and regardless of
what such value-added taxes might be called, imposed by taxing authorities
outside the United States of America (“VAT Taxes”). In the event that VAT Taxes
are imposed, Supplier shall reasonably cooperate with Gap to minimize any
adverse effect of such VAT Taxes, including separating the Charges into taxable
and non-taxable components. For purposes of VAT invoices, Supplier shall invoice
the appropriate Gap entity (such as Gap (Canada) Inc. for Canadian purposes),
and shall also include the appropriate vendor registration number on each
invoice as required by law.

26.6 Payment Does Not Imply Approval

The making of any payment or payments by Gap, or the receipt thereof by
Supplier, shall not imply Approval by Gap of any Services or the waiver of any
warranties or requirements of this Agreement.

26.7 Withhold Remedy

A. In addition to, and cumulative of all other remedies in law, at equity and
provided under this Agreement or this Section 26.7 (Withhold Remedy), in the
event Supplier is in default of a material duty or obligation under this
Agreement and it fails to cure the default within fifteen (15) days after
receipt of written notice of default from Gap setting forth with specificity the
nature of the default of a material duty or obligation and the requested remedy
or cure, Gap may, without waiving any other rights under this Agreement, elect
to withhold from the payments due to Supplier under this Agreement during the
period beginning with the 16th day after Supplier’s receipt of notice of
default, and ending on the date that the default has been cured to the
reasonable satisfaction of Gap, but in no event shall the amount of such
withhold be greater than the Charges associated with the specific Services which
Gap alleged are in default or the Services that Supplier is not providing. Upon
curing of the default by Supplier, Gap will cause the withheld payments to be
paid to Supplier, without interest. Notwithstanding the forgoing, the amount Gap
may withhold at any one time shall not in the aggregate for all disputes exceed
an amount equal to Supplier’s fees and charges for the * immediately preceding
such withhold (the “Aggregate Withhold Amount”). Gap shall pay to Supplier any
disputed fees and charges in excess of the Aggregate Withhold Amount, provided
that Gap shall retain any and all rights to contest its obligation to pay to
Supplier such fee or charge.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

71



--------------------------------------------------------------------------------

B. If a dispute regarding billing is not resolved in accordance with
Section 27.4 (Billing Disputes And Reports) within thirty (30) calendar days and
Gap has elected not to pay the disputed amount in accordance with this
Section 26.7 (Withhold Remedy), no late payment charges will apply to the
disputed amount pending resolution of the claim through the procedures set forth
in Section 31 (Internal Dispute Resolution). Upon resolution of the claim,
Supplier shall issue to Gap any applicable credit or reinstitute the disputed
amount as an amount due within thirty (30) days from the final resolution of the
dispute.

26.8 Technology Changes

If a Technology Change (defined below) occurs, Gap and Supplier will identify
the efficiencies, economies, and net savings resulting from such Technology
Change and will, in good faith, * as to the affected Service(s). “Technology
Change” shall mean a * resulting from * of (1) *; (2) *; or (3) *. For purposes
of this Section 26.8 (Technology Changes), an increase in Supplier Personnel
providing Services off shore or near shore by * or more shall be deemed a *
change.

27. Invoices and Payments

27.1 General

A. Supplier shall invoice Gap monthly in two separate invoices, one for the
baseline Services and the second for the appropriate variable adjustments for
the Services that have been provided by Supplier pursuant to the terms of this
Agreement. Supplier shall not invoice Gap, and Gap shall not be obligated to
pay, any charges or other invoiced amounts (including pass through expenses)
that are not properly invoiced within * after the end of the period in which
such charges were incurred (or, in the case of amounts charged by any Transport
Services Provider, after the date of Supplier’s receipt of the invoice from the
Transport Services Provider), unless a request for an extension is approved in
writing by the Gap Infrastructure Partnership Executive within the * window.
Invoices shall be due upon receipt and payable by electronic funds transfer
within forty-five (45) days of receipt by Gap. Supplier shall be permitted to
invoice Gap for the baseline Services forty-five (45) days in advance of the
payment date for such invoice. In no event shall Supplier invoicing result in
baseline Service amounts being payable prior to the end of the month Services
are actually delivered. Supplier shall invoice for the variable charges in the
billing period following the billing period in which the actual charges are
incurred. If any undisputed amount due Supplier under this Agreement remains
unpaid for more than * after the date Gap receives the invoice, then within * of
written notice by Supplier, Supplier’s Technical Executive and Gap’s
Infrastructure Partnership Executive shall meet regarding the payment of such
undisputed amount; if the undisputed amount is not paid within * of Supplier’s
initial notice; then Supplier’s Industry Vice President shall meet with Gap’s
Chief Information Officer regarding the payment of such undisputed amount within
* of Supplier’s initial notice; if the undisputed amount is not paid within * of
Supplier’s initial notice; then *. Gap will have the right to set off against
amounts owed by Gap under the Agreement any amount Supplier is obligated to pay
or credit Gap under the Agreement (included but not limited to Service Level
Credits).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

72



--------------------------------------------------------------------------------

B. Unless otherwise stated in an Implementation Agreement, all invoices under
this Agreement shall be submitted to the following address:

*

27.2 Invoice Summary

Supplier shall render, by means of an electronic file, a single consolidated
invoice for all charges incurred each month. If Gap Affiliates are the
recipients of the Services, Supplier shall first send an informational invoice
to Gap world headquarters for Gap Approval. After such Gap Approval, a separate
invoice shall be sent to each Affiliate directly for payment. Such informational
invoice shall be conspicuously marked “Information Invoice-Do Not Pay.” For
purposes of calculating the payment due date, the forty five (45) day period
shall commence upon receipt of the Information Invoice. Except as otherwise
directed by Gap in writing, each invoice submitted by Supplier shall be
substantially similar to the invoice attached hereto as Exhibit C.8 (Monthly
Invoice and Invoice Sample), and shall include a summary section that includes,
at minimum, the following information:

(1) Period of time covered by the invoice;

(2) Total invoice amount for Gap and Gap department according to Service type;

(3) Current month payments;

(4) Balance due;

(5) Calculations utilized to establish the charges;

(6) Identification of all pass-through expenses for the month to which the
invoice corresponds;

(7) Global activity summary, including a country-by-country breakdown that
enables Gap to Approve the Charges in each individual country for the Services,
including, a breakdown of chargeable units for Services, taxes, and VAT (where
applicable);

(8) Individual country invoices that enable each Gap Affiliate to pay for the
Services on an country-by-county basis, including a breakdown of chargeable
units for Services, taxes, and VAT (where applicable);

(9) Identification of the amounts of any taxes Supplier is collecting from Gap
in accordance with Section 26.5 (Taxes); and

(10) Such other details and billing information as is necessary to satisfy Gap’s
internal accounting or as specified by Gap to meet its Sarbanes-Oxley
requirements, including as necessary to allow Gap to accurately allocate charges
by legal entity, business unit, department, Gap Site, Statement of Work, and/or
any client.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

73



--------------------------------------------------------------------------------

27.3 Billing Adjustments

Supplier shall provide Gap’s Infrastructure Partnership Executive with a monthly
summary of credit and debit billing adjustments. The summary shall include, but
not be limited to, the number and types of billing adjustments identified, the
number of billing adjustments resolved, and the number and types of billing
adjustments that are outstanding. Supplier shall insure that all billing debits
and credits, including associated taxes, are distributed on the billing reports
and the invoice and are shown at the proper hierarchy level. If a billing
adjustment is found to exceed *, then Supplier shall notify Gap’s Infrastructure
Partnership Executive before processing the billing adjustment to the billing
report and the invoice. Supplier shall process all billing adjustments on the
reports and invoice. In no event shall a billing adjustment result in a net
increase to any Charge invoiced more than * days after the original invoice date
for that Charge.

27.4 Billing Disputes And Reports

Supplier and Gap shall exercise good faith efforts to resolve all billing
disputes to their mutual satisfaction within thirty (30) calendar days;
provided, however, that in the event the billing dispute relates to Services
provided to Supplier by a Subcontractor and the obligation to pay for such
Service is passed through by Supplier directly to Gap, the aforementioned thirty
(30) day period shall commence on the date Gap receives the invoice at issue
from Supplier. Gap shall be entitled to withhold amounts in dispute under this
Section 27.4 (Billing Disputes and Reports) in accordance with Section 26.7
(Withhold Remedy) without Supplier claiming a default of a material duty or
obligation by Gap. A “billing dispute number” will be assigned by Supplier to
all billing disputes. The billing dispute number will be used by Supplier and
Gap on all correspondence and reports to identify the dispute. Supplier shall
provide Gap’s Infrastructure Partnership Executive and agency department(s) with
a monthly report of the status of pending billing disputes.

28. Limitations of Liability and Damages

28.1 Damage Recovery Exclusion

IN NO EVENT SHALL EITHER PARTY (OR A PARTY’S AFFILIATES, SUBCONTRACTORS,
EMPLOYEES, OFFICERS OR DIRECTORS) BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, COLLATERAL, PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
WHETHER IN CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND
STRICT LIABILITY IN TORT) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

28.2 Limitation of Liability Amount

Supplier’s and Gap’s (and their respective Affiliates, subcontractors,
employees, officers or directors) aggregate liability for all direct damages
whatsoever, arising out of this Agreement including all costs of cover,
regardless of the form of the action or the theory of recovery whether in
contract or tort (including breach of warranty, negligence and strict liability
in tort) shall be limited, for all claims under this Agreement, to an aggregate
amount equal to the total Charges paid to Supplier pursuant to this Agreement
for *; provided that if the event giving rise to liability occurs during the *,
liability shall be limited to an amount equal to the * (the “Damage Limit”).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

74



--------------------------------------------------------------------------------

28.3 Exclusions

The limitations of liability and exclusions of certain damages set forth in this
Section 28 (Limitations of Liability and Damages) shall not apply to claims or
liability arising from:

A.*;

B.*;

C.*;

D.*;

E.*;

F.*;

G.*; and

H.*.

28.4 Egregious Acts

For purposes of this Agreement, “Egregious Acts” shall mean *, or other similar
*. As to Egregious Acts, the limitation of liability amount set forth in
Section 28.2 (Limitation of Liability Amount) shall be modified as follows:
Supplier’s and Gap’s (and their respective Affiliates, subcontractors,
employees, officers or directors) aggregate liability for all direct damages
whatsoever, arising out of this Agreement including all costs of cover,
regardless of the form of the action or the theory of recovery whether in
contract or tort (including breach of warranty, negligence and strict liability
in tort) shall be limited, for all claims under this Agreement, to an aggregate
amount equal to the total Charges paid to Supplier pursuant to this Agreement
for the * prior to the month in which the first Primary Event giving rise to
liability occurred; provided that if the event giving rise to liability occurs
during the first * after the Reference Date of this Agreement, liability shall
be limited to an amount equal to the total Charges to be paid to Supplier in *
pursuant to this Agreement (the “Egregious Act Damage Limit”). For purposes of
clarity, the Egregious Act Damage Limit is inclusive of the Damage Limit set
forth in Section 28.2 (Limitation of Liability Amount) above (as opposed to in
addition to such Damage Limit).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

75



--------------------------------------------------------------------------------

In the event that at any time during the Term, the Egregious Act Damage Limit
has been depleted such that the remaining Egregious Act Damage Limit as to a
Party falls below an amount that is * or less of the Egregious Act Damage Limit
then either (1) that Party shall agree, upon request by the other Party, by
Amendment to this Agreement to reset the Egregious Act Damage Limit to an amount
equal to the total Charges paid to Supplier pursuant to this Agreement for the *
prior to the month in which the first Primary Event giving rise to liability
occurred; or (2) in the event the Party does not agree to reset the Egregious
Act Damage Limit, the other Party shall have the option to terminate this
Agreement without termination fees and (i) as to Gap, the payment to Supplier of
Stranded Costs and (ii) as to Supplier, the payment to Gap of an amount that
would be equal to the Stranded Cost amount Supplier would receive from Gap, if
Gap was terminating the Agreement for convenience as of that date.

28.5 Direct Damages

The Parties agree that the following costs and damages, if incurred by either
Party, shall be deemed direct damages and neither Party shall assert, and each
is estopped from asserting, that they are special, indirect, incidental,
consequential or exemplary damages, lost profits or other damages for which
recovery is limited or excluded:

A. Costs of reloading data from last available back-up;

B. Costs of performing work-arounds regarding a service failure;

C. Costs of replacing lost, stolen or damaged goods or materials for which a
Party is liable;

D. Costs payable to an alternate source to procure replacement services from
that alternate source as a result of a failure to perform, to the extent in
excess of the applicable charges; and

E. Overtime, straight time and related expenses and allocated overhead
(including travel, lodging and wages) as a result of a failure to perform or
provide all or a portion of the Services incurred in connection with (A) through
(D) above.

The Parties acknowledge that by defining the foregoing as direct damages, they
are not precluding the recovery of other damages that may be determined by a
court to be direct.

29. Representations, Warranties, and Covenants

29.1 General

A. Each Party represents and warrants to the other Party that the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by the
requisite corporate action on the part of such Party.

B. Each Party represents and warrants to the other Party that the execution,
delivery, and performance of this Agreement by it will not constitute (i) a
violation of any of its respective Regulatory Requirements; (ii) a violation of
any judgment, order, or decree; (iii) a material default under any material
contract by which it or any of its material assets are bound; or (iv) an event
that would, with notice or lapse of time, or both, constitute such a default.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

76



--------------------------------------------------------------------------------

29.2 Performance Warranty

Supplier represents, warrants and agrees that during the Term of this Agreement,
Supplier will provide the Services in accordance with the Service Levels and the
Specifications.

29.3 Service

Supplier represents, warrants and agrees that all Services to be provided under
this Agreement shall be performed in a professional, competent, and timely
manner by appropriately qualified Supplier Personnel in accordance with this
Agreement and consistent with Supplier’s best practices.

29.4 Litigation Warranty

Supplier represents, warrants and agrees that as of the Reference Date there are
no existing or threatened legal proceedings against Supplier that would have a
material adverse effect upon its ability to perform its obligations under this
Agreement or its financial condition or operations. Gap represents, warrants and
agrees that as of the Reference Date there are no existing or threatened legal
proceedings against Gap that would have a material adverse effect upon its
ability to perform its obligations under this Agreement or its financial
condition or operations.

29.5 Licensed Users and Rights to Use Software

Supplier represents and warrants that it shall acquire, maintain, and
continuously update (as applicable) the type and number of license(s) required
to grant Gap and the Gap Authorized Users the right to use the Software provided
by Supplier in order to utilize the Services, and otherwise comply with the
terms of this Agreement. All third party license fees for such Software provided
by Supplier shall be at no additional cost to Gap, provided following the
Termination Transition Period, Gap will be required to pay the third party
licensor maintenance and support fees to the same extent Supplier would be bound
to do so under Supplier’s license with such third party licensor. To the extent
that a third party license imposes a limit or restriction on Gap’s right to use
the Software provided by Supplier as permitted in this Agreement and such limit
or restriction has not been identified in this Agreement, Supplier shall take
commercially reasonable actions and pay the license fees required to provide Gap
with all the rights to use and modify the Software provided by Supplier afforded
by this Agreement to the extent permitted.

29.6 Support Not to be Withheld

Subject to Section 26.7 (Withhold Remedy), each Party agrees to continue
performing its obligations under this Agreement while any dispute between the
Parties is being resolved except only to the extent the issue in dispute
directly precludes such performance (dispute over payment shall not be deemed to
preclude performance) unless and until such obligations are terminated by the
termination or expiration of this Agreement.

29.7 Assignment of Warranties

Supplier represents, warrants and agrees that it shall assign and deliver, and
agrees to assign and deliver, to Gap all representations and warranties received
by Supplier from Third Party Vendors, to the extent such warranties are
assignable and relate to the Services, including rights to

 

Gap Confidential and Proprietary Information

77



--------------------------------------------------------------------------------

recovery. Supplier shall, upon Gap’s request and at Gap’s cost, enforce such
warranties that are not assignable, and track and notify Gap of each warranty,
and deliver to Gap any documentation issued by a warrantor evidencing such
warranty. Nothing in this Section 29.7 (Assignment of Warranties) shall require
Supplier to initiate litigation against any such Third Party Vendors.

29.8 Viruses

Supplier represents, warrants and agrees that it shall use its best practices to
ensure that no forms of harmful or surreptitious code, including, Malware (as
defined in the Glossary to the Statement of Work), Trojan horses, system
monitors/keyloggers, dialers, adware, and adware cookies (collectively,
“Virus(es)”) are introduced into the Gap IT Environment. If a Virus is found to
have been introduced into the Gap IT Environment by Supplier, Supplier shall
promptly notify Gap in writing in accordance with Gap’s security incident
response procedures and, at no additional charge to Gap, shall provide
commercially reasonable assistance to Gap in reducing the effects of, and
mitigating the losses and restoring any Deficiencies resulting from, the Virus.
Notwithstanding the foregoing, if a Virus is found to have been introduced into
the Gap IT Environment, whether or not by Supplier, Supplier shall upon learning
of any such Virus promptly notify Gap in writing in accordance with Gap’s
security incident response procedures and shall provide commercially reasonable
assistance to Gap in reducing the effects of, and mitigating the losses from,
the Virus to the extent it can do so with its resources then currently dedicated
to the delivery of the Services and without impacting its ability to deliver the
Services in accordance with this Agreement.

29.9 Disabling Devices

Supplier represents, warrants and agrees that it shall not knowingly cause any
unplanned interruption of the operations of, or accessibility to the Gap IT
Environment through any device, method or means including, the use of any
“virus,” “lockup,” “time bomb,” “key lock” device program, or disabling code,
for which a purpose is to: (1) cause any unplanned interruption of the
operations of (other than devices that are necessary to safeguard the device or
the Gap IT Environment) or prevent the accessibility of the Gap IT Environment
to Gap or any Authorized User, (2) alter, destroy, or inhibit the use of the Gap
IT Environment, or (3) block access to, or prevent the use/accessibility of, the
Gap IT Environment by Gap or Authorized Users (collectively referred to for
purposes of this Section as “Disabling Device(s)”). Supplier agrees that it has
not, and will not, place any Disabling Device in the Gap IT Environment (other
than licensing limitation controls (e.g., keys) that are incorporated into
commercially available Software), nor shall it invoke any Disabling Devices
contained on the Gap IT Environment at any time (including upon expiration or
termination of this Agreement for any reason). In the event of a breach of this
Section (Disabling Devices) by Supplier, Supplier shall remove the Disabling
Device and restore such data or information to the most recently available
electronic back-up copy and supporting transaction logs at no cost to Gap.

29.10 Insurance Premiums

Supplier represents, warrants and agrees that it will pay all premiums,
deductible amounts, and other costs required to maintain all insurance policies
in accordance with Section 35 (Insurance and Indemnity) herein.

29.11 Compliance with Laws

Supplier represents, warrants and agrees that it shall comply, and shall require
its Subcontractors to comply, as applicable, with all foreign and U.S.,
national, provincial, state, and local laws, rules, directives, and regulations
relating to Supplier’s capacity as an information technology service

 

Gap Confidential and Proprietary Information

78



--------------------------------------------------------------------------------

provider and/or data processor, including, OSHA regulations, environmental laws,
HIPAA, those directives such as the European Union Data Protection Directive and
regulations/directives relating to EU Works Councils (collectively “Supplier
Regulatory Requirements”). Supplier shall identify, obtain and pay for permits,
certificates, approvals, and inspections required under such Supplier Regulatory
Requirements. Supplier agrees to provide the information regarding the Services,
and the Charges relating to the Services, that Gap identifies as necessary for
Gap to comply with the Sarbanes-Oxley Corporate Reform Act. For the avoidance of
doubt, unless specifically otherwise mandated by the Sarbanes-Oxley Corporate
Reform Act, the above does not include Supplier’s cost data or confidential or
proprietary information of any of Supplier’s other customers. Gap shall comply,
and shall require its subcontractors to comply, as applicable, with all foreign
and U.S., national, provincial, state, and local laws, rules, directives, and
regulations relating to Gap business, including, OSHA regulations, environmental
laws, HIPAA, those directives such as the European Union Data Protection
Directive and regulations/directives relating to EU Works Councils (collectively
“Gap Regulatory Requirements”).

29.12 Changes in Law and Regulations

Supplier represents, warrants and agrees that it shall identify the impact of
changes in Supplier Regulatory Requirements on its ability to deliver the
Services and perform its obligations under the Agreement. Supplier shall notify
Gap of such Supplier Regulatory Requirements within ten (10) days after it
learns of the enactment of any such Supplier Regulatory Requirements and shall
work with Gap to identify the impact of such changes on how Gap uses the
Services or on how Supplier delivers the Services. Gap and Supplier shall
promptly make any resulting modifications to the Services as reasonably
necessary as a result of changes in such Supplier Regulatory Requirements.
Supplier shall comply with changes to all Supplier Regulatory Requirements and
shall implement any necessary modifications to the Services prior to the
deadline imposed, or extensions authorized by, the regulatory or other
governmental body having jurisdiction for such Supplier Regulatory Requirements.
All costs associated with identification and compliance with Supplier Regulatory
Requirements shall be borne by Supplier. Upon Approval by Gap of an applicable
change request pursuant to the Change Control Procedures, Supplier shall
(i) implement Gap Regulatory Requirements, and (ii) shall implement any
necessary modifications to the Services, in accordance with Gap’s Policies and
Procedures and/or an applicable Statement of Work, as applicable. Except as
provided in this Section, Supplier shall have no obligation to identify
regulatory changes.

29.13 Inducements

Supplier represents, warrants and agrees that it has not and will not violate
foreign and U.S., national, provincial, state, and local laws, rules,
directives, and regulations, or any Gap policies of which Supplier has been
given advance notice, regarding the offering or receiving of unlawful
inducements in connection with the Agreement.

29.14 Technical Architecture and Product Standards

Supplier represents, warrants and agrees that it shall (1) comply with Gap’s
Policies and Procedures and (2) obtain Gap’s written approval for any material
deviation from Gap’s Policies and Procedures.

29.15 Open Source Warranty

Supplier represents, warrants, and agrees that it will not introduce any Open
Source Software into the Gap Systems without Gap’s prior written consent. In the
event of a breach of this Section 29.15 (Open Source Warranty), Supplier shall
provide a replacement to such Open Source

 

Gap Confidential and Proprietary Information

79



--------------------------------------------------------------------------------

Software product at no extra cost and expense to Gap, and fully install and
implement such replacement Software product into the Gap Systems without
interference to Gap’s information technology environment and operations.

29.16 Representations and Warranties Throughout Agreement

It is understood and agreed by the Parties that Supplier’s representations and
warranties are set forth throughout this Agreement and are not confined to this
Section 29 (Representations, Warranties, and Covenants).

29.17 Warranty Disclaimer

THE WARRANTIES SET FORTH IN THIS AGREEMENT (AND IN ANY IMPLEMENTATION DOCUMENTS
ISSUED HEREUNDER) ARE MADE TO, AND FOR THE BENEFIT OF, GAP AND SUPPLIER
EXCLUSIVELY AND ARE IN LIEU OF ALL OTHER WARRANTIES. EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, SUPPLIER MAKES AND GAP RECEIVES NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

Unless otherwise expressly agreed to in a writing executed by the Parties after
the Reference Date, Supplier does not warrant uninterrupted or error-free
operations of a Service or that Supplier will find or correct all defects. For
the avoidance of doubt, the Parties acknowledge that nothing in the foregoing
sentence is intended to waive or restrict Supplier’s express representations,
warranties or obligations set forth in this Agreement.

30. Remedy Waiver

This Agreement utilizes a number of “interim remedies” (including service level
remedies, dispute resolution processes, payment withholds, and credit assessment
mechanisms) to assist the Parties in effectively addressing performance issues
that may arise during the Term. Gap deems the various remedies as essential
tools to its management of this Agreement. Nevertheless, Supplier’s effective
ongoing performance is the critical behavior such remedies are designed to
achieve.

Consequently, recognizing that circumstances may arise in which the imposition
of the interim remedies as structured may not fairly reflect corrective and
other efforts made by Supplier, subject to Section 43 (Waiver), Gap’s Chief
Information Officer, may, in such individual’s sole discretion waive, in an
individual occurrence, Gap’s right to use, or collect a credit resulting from,
such interim remedies. Factors that will be considered by Gap’s Chief
Information Officer in assessing whether to waive an interim remedy include:
(1) Supplier’s proactive involvement in identifying a problem before operational
impacts are manifested; (2) the timing, quality, and accuracy of communications
from Supplier relating to a problem; (3) the speed with which corrective actions
are taken and the problem is fixed; (4) the quality of Supplier’s root cause
analysis and the likelihood that appropriate steps have been taken to prevent a
reoccurrence of the problem; (5) the quality of Supplier’s overall performance
at the time the remedy right accrues and during the Term; and (6) the impact of
other causal factors, including Gap’s actions or inaction relating to the
problem.

Any waiver under this Section must be in writing, expressly state that it is a
waiver under this Section, and be signed by Gap’s Chief Information Officer and
the Gap Infrastructure Partnership Executive.

 

Gap Confidential and Proprietary Information

80



--------------------------------------------------------------------------------

31. Internal Dispute Resolution

31.1 Intent

The Parties shall resolve their disputes informally to the maximum extent
possible. The Parties shall negotiate all matters of joint concern in good
faith, with the intention of resolving issues between them in a mutually
satisfactory manner. Only disputes within the scope of this Agreement are
subject to this Section. However, nothing in this Section shall preclude the
Parties from exercising their termination rights pursuant to Section 33
(Termination) following the period specified in Section 31.2 (Informal
Resolution). Each Party shall bear its own attorney’s fees and costs in
connection with the internal dispute resolution process; except, to the extent
the Parties otherwise agree in writing to incur certain costs to support the
internal dispute resolution process, such costs shall be shared equally by the
Parties. The Parties agree all statements made in connection with internal
dispute resolution efforts shall not be considered admissions or statements
against interest by either Party. The Parties further agree that they will not
attempt to introduce such statements at any later trial, arbitration, or
mediation between the Parties.

31.2 Informal Resolution

If a dispute arises under this Agreement, then within seven (7) Business Days
after a written request by either Party, Gap’s Infrastructure Partnership
Executive and Supplier Outsourcing Relationship Executive shall promptly confer
to resolve the dispute. If these representatives cannot resolve the dispute or
either of them determines they are not making progress toward the resolution of
the dispute within seven (7) Business Days after their initial conference, then
the dispute shall be submitted to the Gap Chief Information Officer and Supplier
Industry Vice President, who shall promptly confer to resolve the dispute.

31.3 Fact Finding Report

The Gap Outsourcing Relationship Executive and Supplier Outsourcing Relationship
Executive shall provide the Gap Chief Information Officer and Supplier Industry
Vice President with a written description of the dispute, including the
particular issues on which the Parties seek recommendations.

A. Fact Finding

The Gap Chief Information Officer and Supplier Industry Vice President shall
engage in fact finding as required by the dispute and recommend how best to
resolve the dispute. The Gap Chief Information Officer and Supplier Industry
Vice President may submit written questions to the Parties, may request oral
statements, and may review relevant documents.

B. Report

Within thirty (30) days after the Gap Chief Information Officer and Supplier
Industry Vice President have convened to resolve the dispute, the Gap Chief
Information Officer and Supplier Industry Vice President shall cause a joint
written report to be prepared, including their findings of fact and
recommendations for resolution. Upon conclusion of the dispute resolution
process by the Gap Chief Information Officer and Supplier Industry Vice
President, any documentation created by a Party for such dispute resolution
process shall be returned to the Party submitting such documentation and copies
shall either be returned or destroyed.

 

Gap Confidential and Proprietary Information

81



--------------------------------------------------------------------------------

31.4 Dispute Resolution Mandatory

The dispute resolution process provided in this Section 31 (Internal Dispute
Resolution) is a prerequisite to the exercise of any judicial remedies available
to the Parties (including, any claim for breach of contract pursuant to
Section 33.2 (Termination for Cause by Gap) or Section 33.3 (Termination for
Cause by Supplier)), except in cases where a Party is seeking injunctive or
other equitable relief.

31.5 Applicability To Disputes With Suppliers Other than Supplier

At no Charge to Gap, Supplier agrees that on Gap’s written request, it will
reasonably participate in dispute resolution in accordance with this Section 31
(Internal Dispute Resolution) with Gap and Gap’s Third Party Vendors to resolve
any disputes between and/or among such vendors, including Supplier and Gap, as
to responsibility by any particular vendor for issues arising from warranty and
other information system performance obligations to the extent related to the
Services. Neither Party shall be required to submit Proprietary or Confidential
Information to such Third Party Vendor(s) unless the Third Party Vendor(s) has
executed an appropriate confidentiality or non-disclosure agreement as to the
information that will be disclosed to it in connection with the dispute
resolution process.

32. [Reserved]

33. Termination

33.1 Change of Control

Gap may terminate this Agreement on one hundred eighty (180) days written notice
in the event of the acquisition of all or substantially all of Supplier’s
assets, or any merger by or with Supplier in which Supplier is not the surviving
entity or in which Supplier’s principals do not remain in control of the
surviving entity; provided, however, that Gap must deliver any notice of
termination pursuant to this Section 33.1 (Change of Control) within twelve
(12) months of the effective date of any such transaction. Notwithstanding the
foregoing, Gap shall be responsible for the Termination Charges for Change of
Control as detailed in Exhibit C.6 (Termination for Convenience Fees), and in
the event the surviving entity is a Gap Competitor, Gap shall be responsible for
Stranded Costs only.

33.2 Termination for Cause by Gap

Gap may terminate this Agreement, in whole or in part, if Supplier: (i) breaches
a (1) material obligation, or (2) warranty or representation under this
Agreement; and fails to cure such breach within thirty (30) days after written
notice from Gap, (ii) breaches a (1) material obligation, or (2) warranty or
representation under the Agreement which is not capable of being cured within
thirty (30) days and for which an acceptable plan of correction has not been
submitted within that time; or (iii) commits numerous breaches of its duties or
obligations under the Agreement which in the aggregate are material and fails to
cure such numerous breaches within thirty (30) days after written notice. Gap
notice shall specify the acts, omissions or events alleged to constitute such
material breach and shall state that the notice is being provided in accordance
with this Section 33.2 (Termination for Cause by Gap). In the event of
Supplier’s failure to cure such breach, or, as applicable, submit an acceptable
plan of correction, within the applicable cure period, Gap may terminate this
Agreement as of the date set forth in such written notice, which date of
termination shall in no event be less than thirty (30) days from the date of the
notice of termination.

 

Gap Confidential and Proprietary Information

82



--------------------------------------------------------------------------------

33.3 Termination for Cause by Supplier

In the event of a material breach by Gap of its obligations under this
Agreement, Supplier shall promptly provide Gap with written notice specifying in
detail the acts, omissions or events alleged to constitute such material breach
and Gap shall have thirty (30) days within which to cure such breach or propose
a reasonable plan to cure such breach. In the event of Gap’s failure within such
thirty (30) day period as the case may be to cure such breach or to propose a
reasonable plan for the cure thereof, Supplier may terminate this Agreement upon
written notice to Gap.

33.4 Termination for Insolvency

In addition to Gap’s rights under Section 38 (Bankruptcy and Liquidation), in
the event Supplier becomes or is declared insolvent, becomes subject to a
voluntary or involuntary bankruptcy or similar proceeding, or makes an
assignment for the benefit of all or substantially of all of its creditors, then
in such event Gap may terminate this Agreement on ten (10) days written notice
to Supplier.

33.5 Termination for Failure to Implement Benchmark Adjustments

If (1) Supplier fails to adjust its pricing as required under Section 8.2B
(Benchmark Adjustments), or (2) Gap (in its sole discretion) does not accept
Supplier’s proposal to reduce its prices to the Benchmark as set forth in
Section 8.2B(2) (Benchmark Adjustments), Gap may, upon sixty (60) days notice to
Supplier, (a) terminate this Agreement, at no fee to Gap, as to the Aggregated
Service or Aggregated Services that were not reduced to the Benchmark, or (b) at
Gap’s option, the Agreement as a whole. Notwithstanding the preceding sentence,
Gap shall be responsible for Stranded Costs. Gap’s election to terminate under
this Section shall be made within one hundred and eighty (180) days of either
(1) Supplier fails to adjust its pricing as required under Section 8.2B
(Benchmark Adjustments), or (2) Gap (in its sole discretion) does not accept
Supplier’s proposal to reduce its prices to the Benchmark as set forth in
Section 8.2B(2) (Benchmark Adjustments).

33.6 Termination for Convenience

Gap may at any time, elect to terminate this Agreement or a Statement of Work as
to New Services at its convenience provided it shall, at the time of such
election, provide Supplier with one-hundred eighty (180) days notice. In the
event of termination of this Agreement and/or a Statement of Work as to New
Services, other than payments for non-cancelable leases and service contracts,
Gap shall pay the termination for convenience charges specified in Exhibit C.6
(Termination for Convenience Fees).

Gap may terminate any Non-Service Catalog Item for convenience upon providing
Supplier with three (3) business days prior written notice. Upon any such
termination, Gap shall only be liable for any Charges incurred though the
effective date of termination and applicable Stranded Contracts and Stranded
Assets.

33.7 Termination Assistance

After the effective date of any termination pursuant to this Section 33
(Termination), Supplier shall continue to provide Services in accordance with
Section 34 (Termination/Expiration Assistance Services) for which it shall be
compensated by Gap as provided in Section 34.2 (Performance of Services).

 

Gap Confidential and Proprietary Information

83



--------------------------------------------------------------------------------

33.8 Payment of Fees

In the event of termination under this Section 33 (Termination), Gap agrees to
pay to Supplier the Charges for the Services satisfactorily performed by
Supplier under this Agreement through the date of actual termination, but shall
not pay other charges or fees related to such termination, unless specifically
described in this Section 33 (Termination).

33.9 Cumulative Remedies

The Parties understand and agree that the rights and remedies available to
either Party at law, in equity and/or under this Agreement shall be cumulative
and nonexclusive in nature.

34. Termination/Expiration Assistance Services

34.1 Termination/Expiration Transition Plan

Supplier understands and agrees that Gap’s business operations are dependent on
the Services, and that Gap’s inability to receive the Services would result in
irreparable damages to Gap. Therefore, upon the expiration of this Agreement or
its termination by either Party for any reason, including the breach of this
Agreement by the other Party, Termination Assistance Services shall be provided
as set forth in this Section 34 (Termination/Expiration Assistance Services). If
no Termination Transition Plan has yet been agreed to at the time of
termination, the rights of Gap upon any expiration or termination of this
Agreement shall be as set forth in this Section 34 (Termination/Expiration
Assistance Services). If a Termination Transition Plan has been agreed to, then
the rights of Gap upon any expiration or termination of this Agreement shall be
as set forth in the most recent approved Termination Transition Plan, and also
as set forth in this Section 34 (Termination/Expiration Assistance Services). In
the event of any inconsistency between this Section 34 (Termination/Expiration
Assistance Services) and the applicable Termination Transition Plan, this
Section shall govern. If no Termination Transition Plan has been agreed to by
the Parties at the time of any termination of this Agreement, then Supplier
shall provide the professional services staff necessary to provide (1) the
Services (as requested by Gap in accordance with Section 34.3 (Termination
Transition Period) at performance standards and Service Levels in effect at the
time of termination or expiration, and (2) the Termination Assistance Services.

34.2 Performance of Services

Supplier and Gap acknowledge and agree that their mutual cooperation is
important to an effective transition of technology services provided by Supplier
to Gap or its designated provider(s). As requested by Gap in accordance with
Section 34.3 (Termination Transition Period), Supplier shall provide Gap with
all of the Services, including all of the Termination Assistance Services set
forth in this Section 34 (Termination/Expiration Assistance Services) and in the
then most recent version of the Termination Transition Plan. Supplier shall have
no right to withhold or limit any of the Services (including the Termination
Assistance Services) on the basis of any alleged breach of this Agreement by
Gap, other than a failure by Gap to timely pay the amounts due for the Services
(including Termination Assistance Services) rendered during the Termination
Transition Period (as set forth in Section 34.3 (Termination Transition Period).
Gap shall have the right to seek specific performance of this Section 34
(Termination/Expiration Assistance Services). In addition to the Services as set
forth in this Agreement, the Termination Assistance Services shall include, at a
minimum, (i) converting data; (ii) providing parallel services until transition
to a new system, (iii) providing on-site technical support, (iv) cooperating
with Gap or its designated vendor in developing required interfaces, (v) meeting
with Gap as soon as practicable after a notice of termination or notice of a
decision to not extend this Agreement has been given, to discuss any potential
modifications to the then most current Termination Transition Plan;

 

Gap Confidential and Proprietary Information

84



--------------------------------------------------------------------------------

(vi) using all commercially reasonable efforts to assist Gap in effecting a
transition of the Services, in accordance with best practices, to Gap or another
vendor chosen by Gap; (vii) providing the number and types of resources
necessary to complete the transition in accordance with the Termination
Transition Plan; and (viii) such other services as shall be necessary or
appropriate to facilitate, without interruption to the Services, the orderly
transition of the Services to Gap or its new provider of services in accordance
with best practices. If Supplier is providing any Services hereunder at the time
of such transition utilizing any software license from a Third Party Vendor, the
responsibility for obtaining and paying for the transfer of such licenses shall
be in accordance with Section 21 (Consents). Notwithstanding anything in this
Agreement to the contrary, Gap shall be entitled to increase and/or decrease the
scope of the Services and Termination Assistance Services in its sole discretion
during any Termination Transition Period. Supplier shall be compensated on a
time and material basis or fixed fee basis (as agreed by the Parties) for all
Termination Assistance Services by payment by Gap, with respect to time and
materials charges, in accordance with the rates set forth in this Agreement or,
if applicable rates for time and materials charges are not contained in this
Agreement, and for all fixed fee charges, at commercially reasonable rates, it
being understood that the charges for the Termination Assistance Services are
not included in the Charges.

34.3 Termination Transition Period

Unless otherwise directed by Gap, commencing: (i) six (6) months prior to the
expiration of the Agreement; (ii) upon any notice of termination or non-renewal
of the Agreement; or (iii) six (6) months prior to any other ceasing of Service
under the Agreement, and continuing for a period defined in the Termination
Transition Plan but in no event less than twelve (12) months following the
expiration or termination of this Agreement (unless a shorter time period is
requested by Gap), Supplier will continue to provide the Services (including the
Termination Assistance Services) as requested by Gap. After such twelve
(12) month period (or such shorter time period as requested by Gap), unless
otherwise directed by Gap, Supplier shall provide extensions of the Services
(including the Termination Assistance Services) as requested by Gap in serial
thirty (30) day extension terms for up to an additional six (6) months (such
period, the “Termination Transition Period”). The total Termination Transition
Period shall not exceed eighteen (18) months.

In addition to the Services as set forth in this Agreement, the Termination
Assistance Services shall include, at a minimum, converting data, providing
parallel services until transition to a new system, providing on-site technical
support, cooperating with Gap or its designated vendor in developing required
interfaces, and such other services as shall be necessary or appropriate to
facilitate, without material or extended interruption to the Services, the
orderly transition of the Services to Gap or its new provider of services in
accordance with Supplier’s best practices. Gap shall have the same rights to
Software and such other intellectual property rights as provided in Section 22
(Software, Documentation, and Intellectual Property) during the transition
period as it does during the Term.

34.4 Transition Services

Supplier will provide the following Termination Assistance Services at Gap’s
request:

A. Supplier shall (i) assist Gap in developing a written transition plan for the
transition of the Services to Gap or Gap’s designee, which plan shall include
capacity planning, facilities planning, human resources planning, and data
transport/telecommunications planning necessary to effect the transition,
(ii) perform programming and consulting services as requested to assist in
implementing the transition plan, (iii) train personnel designated by Gap in the
use of any Equipment, Software, materials or processes to be transferred,
(iv) catalog all Software, Gap Data and Equipment used to provide the Services,
provide machine readable and printed listings of source code for Software in

 

Gap Confidential and Proprietary Information

85



--------------------------------------------------------------------------------

accordance with Section 22 (Software, Documentation and Intellectual Property)
to the extent such source code is generally made available for such Software and
assist in its reconfiguration, (v) analyze and report on the space required for
the Gap Data and the Software needed to provide the Services, (vi) assist in the
execution of a parallel operation, data migration and testing process until the
transition to Gap or Gap’s designee has been successfully completed,
(vii) create and provide copies of the Gap Data in the format and on the media
reasonably requested by Gap and, when directed by Gap to do so, delete (and
certify in writing such deletion) all Gap Data in Supplier’s possession or
control from any tapes or other data storage media, including written records,
in Supplier’s possession or control except archival records as necessary for
documentation of Supplier’s engagement with Gap, (viii) provide a complete and
up-to-date, electronic copy of the Policy and Procedures Manual, in the format
and on the media reasonably requested by Gap, (ix) identify, and assist Gap in
Provisioning, a suitable functionally equivalent replacement for any shared
hardware or software then used by Supplier to provide the Services, and
(x) provide other technical assistance as requested by Gap.

B. Gap or Gap’s designee shall be permitted to undertake, without interference
from Supplier or Supplier Affiliates (including counter-offers), to hire,
effective after the later of the termination of the Term or completion of any
Termination Assistance Services, any employees of Supplier or Supplier
Affiliates primarily assigned to the performance of Services within the twelve
(12) month period prior to the expiration or termination date by providing
Supplier with written notice of its intent to hire any such employees no later
than the latter of (i) forty-five (45) days prior to the expiration of the Term
or (ii) forty-five (45) days prior to the completion of any Termination
Assistance Period. Supplier shall waive, and shall cause its Affiliates to
waive, their rights, if any, under contracts with such personnel restricting the
ability of such personnel to be recruited or hired by Gap or its designee. Gap
or its designee shall have reasonable access to such employees of Supplier or
Supplier Affiliates for interviews, evaluations and recruitment. Gap shall
conduct the above-described hiring activity in a manner that is not
unnecessarily disruptive of the performance by Supplier of its obligations under
this Agreement or any of the Implementation Agreements.

C. To the extent Gap or its designee is entitled under Section 22 (Software,
Documentation and Intellectual Property) to a license, sublicense or other right
to use any Software or other Intellectual Property utilized in performing the
Services, Supplier shall provide Gap or its designee with such license,
sublicense or other right, including, Source Materials (where Gap has the right
to such Source Materials), Object Code and Documentation related to Software
(where Gap has the right to such Documentation), in Supplier’s possession or
control in a form reasonably requested by Gap. Notwithstanding anything in this
Agreement to the contrary, Supplier shall have no obligation to provide Gap any
Software that is Source Materials other than where the Source Material is Gap
Custom Software and/or Gap Modified Software.

D. Gap or its designee shall have the right (but not the obligation, except as
set forth in Sections 3.10B (Failure to Comply with the Transition-In Plan),
33.1 (Change of Control), 33.4 (Termination for Insolvency), 33.6 (Termination
for Convenience), or 33.5 (Termination for Failure to Implement Benchmark
Adjustments) upon reasonable notice to purchase any Equipment owned by Supplier
and which, on the date of expiration or termination of this Agreement, Supplier
is using on a dedicated basis to perform the Services. In addition, at Gap’s
request, Supplier shall use commercially reasonable efforts to provide Gap with
the right to either (i) lease directly from the applicable third party lessor
(other than a Supplier Affiliate) any leased Equipment that on the date of
expiration or termination of this Agreement Supplier is using on a dedicated
basis to perform the Services, or (ii) assume Supplier’s lease for any such
Equipment (other than as to Equipment provided by a Supplier Affiliate);
provided that Supplier shall use commercially reasonable efforts to minimize any
costs associated with the exercise of any such right by Gap and any transfer,
assumption or termination fees or expenses associated with the exercise of any
such right shall be the responsibility of, and paid for by, Gap. Gap shall
assume such lease obligations (or pay for the applicable lease buy-out) if
obligated to do so in

 

Gap Confidential and Proprietary Information

86



--------------------------------------------------------------------------------

accordance with Exhibit C.7 (Financial Responsibility Matrix). Gap shall execute
such documents as necessary for Supplier to be relieved of Supplier’s
obligations under such assumed leases after the transfer date. In the case of
leases entered into specifically to provide the Services, Supplier shall use
commercially reasonable efforts to obtain such rights in advance and shall not
enter into any such lease not offering such rights without Gap’s prior written
consent, which shall not be unreasonably withheld or delayed (provided that the
withholding of consent shall not preclude Supplier from then using a lease not
entered into specifically for this engagement to acquire such Equipment). In all
cases, such owned or leased Equipment shall be transferred in good working
condition, reasonable wear and tear excepted, as of the expiration or
termination date or the completion of any Services associated with such
Equipment requested by Gap under this Agreement, whichever is later. In the case
of Supplier-owned equipment, Supplier shall grant to Gap a warranty of title and
a warranty that such Equipment is free and clear of all liens and encumbrances.
Such conveyance by Supplier to Gap shall be at net book value (not to exceed
fair market value at the time placed in service) calculated in accordance with
generally accepted accounting principles using the depreciation schedule
customarily used by Supplier for the applicable type of equipment (including
equipment dedicated to Supplier internal use, used at shared Supplier service
facilities and dedicated to specific Supplier customers). In the case of leased
Equipment, Supplier shall represent and warrant that the lease is not in default
and that all payments thereunder have been made through the date of transfer.

E. Supplier shall return to Gap, if not previously returned, all Gap Equipment,
in condition at least as good as the condition thereof on the Reference Date,
ordinary wear and tear excepted. Such Equipment shall be returned at the
expiration or termination date or the completion of any Services or Termination
Assistance Services associated with such Equipment requested by Gap under this
Agreement, whichever is later.

F. Supplier shall inform Gap of Subcontracts or Third Party Vendor contracts
primarily dedicated by Supplier, Supplier Subcontractors or Supplier Affiliates
to perform the Services. Gap shall retain the right to contract directly with
any such Subcontractor or Third Party Vendor. In addition, Supplier shall use
commercially reasonable efforts to provide Gap with the right to contract
directly with any Subcontractor or Third Party Vendor previously utilized by
Supplier to perform any Services or to assume Supplier’s contract with such
Subcontractor or Third Party Vendor.

G. In the event that Supplier is able to obtain the right for Gap to assume such
Subcontracts and Third Party Vendor contracts in accordance with the Subsection
(F) above, Supplier shall assign the designated Subcontracts and Third Party
Vendor contracts to Gap or its designee as of the expiration or termination date
or the completion of any Services associated with such Subcontracts or Third
Party Vendor contracts, whichever is later. There shall be no charge or fee
imposed by Supplier on Gap related to such assignment and Supplier shall use
commercially reasonable efforts to minimize or eliminate any such charges or
fees imposed by any Subcontractors or Third Party Vendor. To the extent charges
or fees are imposed by any Subcontractors or Third Party Vendor, such costs
shall be paid by Gap. Supplier shall (i) represent and warrant that it is not in
default of such Subcontracts and Third Party Vendor contracts; (ii) represent
and warrant that all payments have been made thereunder through the date of
assignment; and (iii) notify Gap of any defaults by Subcontractors or Third
Party Vendor contractors with respect to such Subcontracts and Third Party
Vendor contracts of which Supplier is then aware. Subject to Supplier’s
compliance with the requirements of this subsection, Gap shall represent and
warrant to Supplier that, from the date of assumption, it will assume all
contractual responsibilities and liability associated with such Subcontracts and
Third Party Vendor contract assigned to Gap hereunder.

 

Gap Confidential and Proprietary Information

87



--------------------------------------------------------------------------------

35. Insurance and Indemnity

35.1 Required Insurance Coverage

Supplier shall obtain, pay for, and maintain in full force and effect during the
term of this Agreement insurance as follows:

A. Workers’ compensation and employers’ liability insurance with limits as
required by law or * for each accident, including occupational disease coverage,
with a limit of * per person subject to an aggregate limit of * per annum. These
policies will contain waivers of the insurer’s subrogation rights against Gap
where permitted by law;

B. Commercial general liability insurance, and excess liability insurance
coverage, with limits of * combined single limit for bodily injury, death, and
property damage, including personal injury, contractual liability, independent
contractors, broad-form property damage, and products and completed operations
coverage;

C. Commercial automobile liability insurance with limits of not less than * for
each occurrence combined single limit of liability for bodily injury, death, and
property damage, including owned and non-owned and hired automobile coverages,
as applicable;

D. Professional Liability Insurance (Errors and Omissions) with limits of *
annual aggregate for all claims each policy year for technology errors and
omissions. This coverage should not exclude Virus Liability, Intellectual
Property Liability, Denial of Electronic Access Liability, Electronic
Information Damage Liability, liabilities assumed under contract, and direct
damages;

E. All Risk Property Liability Insurance with limits not less than the full
replacement cost value of Supplier’s Equipment situated at a Gap Site during the
Term of the Agreement; and

F. Employee Dishonesty and Computer Fraud Insurance with limits not less than *
per occurrence.

35.2 Claims Made Coverages

To the extent any insurance coverage required under this Section 35 (Insurance
and Indemnity) is purchased on a “claims-made” basis, such insurance shall cover
all prior acts of Supplier during the Term of this Agreement and for at least
two (2) years after the Term of the Agreement.

35.3 Certificates Of Insurance

Certificates of insurance evidencing all coverages described in this Section 35
(Insurance and Indemnity) shall be furnished to the Gap within two (2) weeks of
the Reference Date with the following endorsements:

A. In the name of The Gap, Inc., its officers, directors and employees, and its
Affiliates as additional insureds limited to coverage B (Commercial General
Liability Insurance) and C (Commercial Automobile Liability Insurance) in
Section 35.1 (Required Insurance Coverage) above where allowable by country law;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

88



--------------------------------------------------------------------------------

B. To provide that each of the policies is primary insurance, not contributing,
with respect to any other insurance available to Gap as to any claim for which
coverage is afforded under the policy, except for coverage D (Professional
Liability Insurance) and F (Employee Dishonesty and Computer Fraud Insurance) in
Section 35.1 (Required Insurance Coverage) above and will be limited in other
areas of coverage to the acts omissions of Supplier in the performance of this
agreement;

C. To provide that the policy shall apply separately to each insured against
whom a claim is made or suit is brought (required for Comprehensive General
Liability, and Automobile Liability only where allowable by country law); and

D. The Gap, Inc., its officers, directors, employees, or its Affiliates shall be
named as a “Loss Payee” under All Risk Property Insurance, as respects their
interest in the property insured.

None of the requirements contained herein as to types, limits and approval of
insurance coverage to be maintained by Supplier are intended to and shall not in
any manner limit or qualify the liabilities and obligations assumed by Supplier
under this Agreement. Receipt of any certificate showing less coverage than
requested is not a waiver of Supplier’s obligation to fulfill its requirements.
Supplier may utilize reasonable deductibles given its size and financial
stability. Supplier will be responsible to pay any loss amount that lie within
its deductible, up to the maximum amount of the deductible.

35.4 Subcontractors To Be Insured

Supplier shall require all of its Subcontractors to carry insurance coverages
and limits as agreed to and approved in writing by Gap, and shall require all
such insurance policies to name Gap, its officers and employees as additional
insureds limited to coverage B and C in Section 35.1 (Required Insurance
Coverage) above where allowable by country law.

35.5 Cancellation Or Lapse Of Insurance

Supplier shall give thirty (30) days prior written notice to Gap of
cancellation, non-renewal, or material change in coverage, scope, or amount of
any policy, except it shall provide timely written notice of cancellation,
non-renewal, or material change in coverage, scope, or amount of any policy for
Professional Liability and Crime insurance policies referenced above.

35.6 Other Insurance Requirements

Whenever commercially reasonable or possible, insurance policies required
hereunder shall be issued by insurance companies: (i) authorized to do business
in the State of California; and (ii) with a financial rating of at least an A10
status as rated in the most recent edition of Best’s Insurance Reports except
for “All-Risk” property insurance above which supplier can self insure; provided
that Gap shall be afforded protection in the same manner and to the same extent
it would have been covered had Supplier obtained such coverage through a third
party insurer. Should Supplier decide to purchase coverage that is at the time
self insured by Supplier, it is agreed that this Agreement shall be considered
an insured contract under such policy.

 

Gap Confidential and Proprietary Information

89



--------------------------------------------------------------------------------

35.7 General Indemnity

A. Supplier’s Indemnity

(1) At Supplier’s expense and as described herein, Supplier agrees to defend and
indemnify (as set forth in (2) below) Gap, its Affiliates, and its
subcontractors (and their respective directors, officers, agents, and employees)
from and against any third party claims, actions, or proceedings (and liability,
damages, costs, or expenses arising under such third party claims, actions, or
proceedings) arising out of, or in connection with, any alleged act or failure
to act by Supplier or its directors, officers, agents, or employees which has
caused, or which is alleged to have caused (including, without limitation,
negligent or willful misconduct): (i) any injury to any person or persons or
damage or loss to tangible property, (ii) a breach the provisions of Sections
36.3 (Non-Disclosure and Non-Use), 36.4 (Treatment of Gap Data), 36.6 (Return of
Proprietary or Confidential Information), 36.7 (Solicitation of Gap Customers)
and 36.9 (Residual Knowledge) relating to Supplier’s use of confidential
information owned or controlled by Gap, or (iii) Supplier’s breach of a Supplier
Regulatory Requirement set forth in Section 29.11 (Compliance with Laws) ((i),
(ii), and (iii) above are individually each, and collectively all, referred to
for purposes of this Section 35.7A (Supplier’s Indemnity) as “Supplier Third
Party Claim(s)”). For avoidance of doubt, if a Gap employee suffers personal
injury because of Supplier and brings a claim in his or her individual capacity,
then such claims shall be deemed a third party claim.

(2) Supplier shall pay all amounts that a court finally awards to a third party
or that Supplier agrees to in settlement with a third party of any such Supplier
Third Party Claim(s), as well as any and all reasonable attorneys’ fees and
costs of investigation arising from such Supplier Third Party Claim(s) incurred
by Gap or any other party indemnified under this Section 35.7A (Supplier’s
Indemnity) associated with such Supplier Third Party Claim and incurred prior to
Supplier’s assumption of the defense against any Supplier Third Party Claim.
After Supplier assumes the defense against any Supplier Third Party Claim in
accordance with this Section, Supplier shall not be responsible for the payment
of expenses or charges incurred by Gap in connection with such Supplier Third
Party Claim, except:

(a) to the extent Supplier pre-approves any such charge or expense after
Supplier assumes control of the defense of such Supplier Third Party Claim,
provided such approval by Supplier is not to be unreasonably withheld; or

(b) charges or expenses incurred by Gap in connection with the cooperation by
any Gap employee with Supplier’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Supplier shall reimburse Gap for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.

(3) Supplier’s obligation to defend and indemnify Gap, as applicable, pursuant
to this Agreement shall be subject to Gap having given Supplier prompt written
notice of the claim or of the commencement of the related action, as the case
may be, and information and reasonable assistance, at Supplier’s expense, for
the defense or settlement thereof. Supplier shall have sole control of the
defense and settlement of such claim or related action, provided that Supplier
shall not settle such claim or related action in a manner which imposes any
obligation on Gap without the prior written consent of Gap. Gap shall be
entitled to engage counsel at its sole expense to consult with Supplier with
respect to the defense of the claim and related action.

 

Gap Confidential and Proprietary Information

90



--------------------------------------------------------------------------------

B. Gap’s Indemnity

(1) At Gap’s expense and as described herein, Gap agrees to defend and indemnify
(as set forth in (2) below) Supplier, its Affiliates, and its Subcontractors
(and their respective directors, officers, agents, and employees) from and
against any third party claims, actions, or proceedings (and liability, damages,
costs, or expenses arising under such third party claims, actions, or
proceedings) arising out of, or in connection with, any alleged act or failure
to act by Gap or its directors, officers, agents, or employees which has caused,
or which is alleged to have caused (including, without limitation, negligent or
willful misconduct): (i) any injury to any person or persons or damage or loss
to tangible property, (ii) a breach the provisions of Sections 36.3
(Non-Disclosure and Non-Use), 36.6 (Return of Proprietary or Confidential
Information), and 36.9 (Residual Knowledge) relating to Gap’s use of
confidential information owned or controlled by Supplier, or (iii) Gap’s breach
of a Gap Regulatory Requirement set forth in Section 29.11 (Compliance with
Laws) ((i), (ii), and (iii) above are individually each, and collectively all,
referred to for purposes of this Section 35.7B (Gap’s Indemnity) as “Gap Third
Party Claim(s)”). For avoidance of doubt, if a Supplier employee suffers
personal injury because of Gap and brings a claim in his or her individual
capacity, then such claims shall be deemed a third party claim.

(2) Gap shall pay all amounts that a court finally awards to a third party or
that Gap agrees to in settlement with a third party of any such Gap Third Party
Claim(s), as well as any and all reasonable attorneys’ fees and costs of
investigation arising from such Gap Third Party Claim(s) incurred by Supplier or
any other party indemnified under this Section 35.7B (Gap’s Indemnity)
associated with such Gap Third Party Claim and incurred prior to Gap’s
assumption of the defense against any Gap Third Party Claim. After Gap assumes
the defense against any Gap Third Party Claim in accordance with this Section,
Gap shall not be responsible for the payment of expenses or charges incurred by
Supplier in connection with such Gap Third Party Claim, except:

(a) to the extent Gap pre-approves any such charge or expense after Gap assumes
control of the defense of such Gap Third Party Claim, provided such approval by
Gap is not to be unreasonably withheld; or

(b) charges or expenses incurred by Supplier in connection with the cooperation
by any Supplier employee with Gap’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Gap shall reimburse Supplier for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.

(3) Gap’s obligation to defend and indemnify Supplier, as applicable, pursuant
to this Agreement shall be subject to Supplier having given Gap prompt written
notice of the claim or of the commencement of the related action, as the case
may be, and information and reasonable assistance, at Gap’s expense, for the
defense or settlement thereof. Gap shall have sole control of the defense and
settlement of such claim or related action, provided that Gap shall not settle
such claim or related action in a manner which imposes any obligation on
Supplier without the prior written consent of Supplier. Supplier shall be
entitled to engage counsel at its sole expense to consult with Gap with respect
to the defense of the claim and related action.

35.8 Damage to Gap Facilities, Buildings, or Grounds

Supplier shall repair, or cause to be repaired, at its own cost, any and all
damage to Gap’s facilities, buildings or grounds caused by Supplier or employees
or agents of Supplier. Such repairs shall be made immediately after Supplier has
become aware of such damage, but in no event later than thirty (30) days after
the occurrence. If Supplier fails to make timely repairs, Gap may make any
necessary repairs. All reasonable costs incurred by Gap, as determined by Gap,
for such repairs shall be repaid by Supplier by cash payment upon demand, or
without limitation of all Gap’s other rights and remedies provided by law or
under this Agreement, Gap may deduct such costs from any amounts due to Supplier
from Gap under this Agreement.

 

Gap Confidential and Proprietary Information

91



--------------------------------------------------------------------------------

35.9 Indemnities Throughout Agreement

It is understood and agreed by the Parties that Supplier’s indemnification
obligations are set forth throughout this Agreement and are not confined to this
Section 35 (Insurance and Indemnity). Furthermore, Gap shall approve in writing
any attorney Supplier selects to represent Supplier for any indemnification
claim under this Agreement.

36. Confidentiality

36.1 Definition of Proprietary or Confidential Information

“Proprietary or Confidential Information” shall mean, with respect to a Party
hereto, all information or material that: (i) is either (a) marked
“Confidential,” “Restricted,” “Proprietary,” or with some other, similar,
marking, (b) known by the Parties to be considered confidential and proprietary,
or (c) from all the relevant circumstances should reasonably be assumed (1) to
be confidential and proprietary; (2) to give the Disclosing Party a competitive
business advantage, or (3) to be detrimental to the interest of the Disclosing
Party if disclosed; and (ii) any unpublished information concerning research
activities and plans, customers, marketing, business plans, or sales plans,
product development or time to market, sales forecasts or results of marketing
efforts, pricing or pricing strategies, costs, operational techniques, strategic
plans, and unpublished financial information, including information concerning
revenues, profits and profit margins will be deemed proprietary and confidential
to the Disclosing Party, regardless of whether such information under this
subpart (ii) of this Section was disclosed intentionally or unintentionally or
marked as “confidential” or “proprietary”. Provided, however, that Proprietary
or Confidential Information may also be used as otherwise expressly permitted by
license or otherwise in this Agreement.

36.2 Exclusions

Proprietary or Confidential Information will not include any information or
material, or any element thereof, whether or not such information or material is
Proprietary or Confidential Information for the purposes of this Agreement, to
the extent any such information or material, or any element thereof:

 

  (a) has previously become or is generally known, unless it has become
generally known through a breach of this Agreement or a similar confidentiality
or non-disclosure agreement;

 

  (b) was already rightfully known to the Party receiving such information (the
“Receiving Party”) prior to being disclosed by or obtained from the Party (or
its agents or affiliates) disclosing such information (the “Disclosing Party”)
as evidenced by written records kept in the ordinary course of business of or by
proof of actual use by the Receiving Party;

 

  (c) has been or is hereafter rightfully received by the Receiving Party from a
third person (other than the Disclosing Party) without restriction or disclosure
and without breach of a duty of confidentiality to the Disclosing Party; or

 

Gap Confidential and Proprietary Information

92



--------------------------------------------------------------------------------

  (d) as been independently developed by the Receiving Party without access to
Proprietary or Confidential Information of the Disclosing Party.

It will be presumed that any Proprietary or Confidential Information in a
Receiving Party’s possession is not within exceptions (b), (c) or (d) above, and
the burden will be upon the Receiving Party to prove otherwise by records and
documentation.

36.3 Non-Disclosure and Non-Use

The Parties agree, both during the Term of this Agreement and for a period of *
after termination of this Agreement, to hold each other’s Proprietary or
Confidential Information in strict confidence; provided, however, that as to any
portion of the Disclosing Party’s Confidential Information that constitutes a
trade secret under applicable law, the obligations of this Section will continue
for as long as the information continues to constitute a trade secret under
applicable law. Each Party recognizes the importance of the other’s Proprietary
or Confidential Information. In particular, each Party recognizes and agrees
that the Proprietary or Confidential Information of the other is critical to
their respective businesses and that neither Party would enter into this
Agreement without assurance that such information and the value thereof will be
protected as provided in this Section 36 (Confidentiality) and elsewhere in this
Agreement. Accordingly, each Party agrees as follows:

 

  (a) The Receiving Party will hold any and all Proprietary or Confidential
Information it obtains in accordance with the standards it employs with respect
to its own confidential information (but in no event less than a reasonable
standard) and will use and permit use of Proprietary or Confidential Information
solely for the purposes of this Agreement; and

 

  (b) The Receiving Party may disclose or provide access to its responsible
employees, consultants, attorneys and/or subcontractors who have a need to know
and may make copies of Proprietary or Confidential Information only to the
extent reasonably necessary to carry out its obligations hereunder.

The Receiving Party will notify the Disclosing Party immediately of any
unauthorized disclosure or use, and will cooperate with the Disclosing Party to
protect all proprietary rights in and ownership of its Proprietary or
Confidential Information.

36.4 Treatment of Gap Data

The Gap Data is and shall remain the property of Gap and Gap shall retain
exclusive rights and ownership of the Gap Data. Without limiting any other
warranty or obligation specified in this Agreement, and in particular the
confidentiality provisions of this Section 36 (Confidentiality), during the Term
(and with respect to PHI, as defined below, and personally identifiable employee
information, thereafter in perpetuity), Supplier will not gather, store, log,
archive, use or otherwise retain (with the exception of Service Level Agreement
information and as otherwise required to meet the audit obligations of this
Agreement) any Gap Data or protected health information (as such term is defined
in the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”))
(“PHI”) in any manner and will not disclose, distribute, sell, share, rent or
otherwise transfer any Gap Data to any third party, except as expressly provided
in this Agreement or as Supplier may be expressly directed in advance in writing
by Gap. Supplier represents, covenants, and warrants that Supplier will use Gap
Data and PHI only in compliance with (i) this Agreement, (ii) Gap’s then current
privacy policies and (iii) all applicable laws (including but not limited to
applicable policies and laws related to spamming, privacy (including HIPAA and
the laws implementing the EU Privacy Directive), and consumer protection).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

93



--------------------------------------------------------------------------------

36.5 Compelled Disclosures

To the extent required by applicable law or by lawful order or requirement of a
court or governmental authority having competent jurisdiction over the Receiving
Party, the Receiving Party may disclose Proprietary or Confidential Information,
including Gap Data, in accordance with such law or order or requirement, subject
to the following conditions: as soon as possible after becoming aware of such
law, order or requirement and prior to disclosing Proprietary or Confidential
Information, including Gap Data, pursuant thereto, the Receiving Party will so
notify the Disclosing Party in writing and, if possible, the Receiving Party
will provide the Disclosing Party notice not less than five (5) Business Days
prior to the required disclosure. The Receiving Party will use reasonable
efforts not to release Proprietary or Confidential Information, including Gap
Data, pending the outcome of any measures taken by the Disclosing Party to
contest, otherwise oppose or seek to limit such disclosure by the Receiving
Party and any subsequent disclosure or use of Proprietary or Confidential
Information, including Gap Data, that may result from such disclosure. The
Receiving Party will cooperate with and provide assistance to the Disclosing
Party regarding such measures. Notwithstanding any such compelled disclosure by
the Receiving Party, such compelled disclosure will not otherwise affect the
Receiving Party’s obligations hereunder with respect to Proprietary or
Confidential Information, including Gap Data, so disclosed. Notwithstanding
anything to the contrary in this Agreement, the Parties acknowledge that
confidentiality requirements herein do not preclude disclosures with regard to
tax treatment or tax structure of transactions under this Agreement.

36.6 Return of Proprietary or Confidential Information

On either Party’s written request or upon expiration or termination of this
Agreement for any reason, the Receiving Party will promptly:

 

  (a) return or destroy, at requester’s option, all originals and copies of all
documents and materials it has received containing requester’s Proprietary or
Confidential Information, including Gap or Supplier Data as applicable; and

 

  (b) deliver or destroy, at requester’s option, all originals and copies of all
summaries, records, descriptions, modifications, negatives, drawings, adoptions
and other documents or materials, whether in writing or in machine-readable
form, prepared by Supplier, prepared under its direction, or at its request from
the documents and materials referred to in subparagraph (a), and provide a
notarized written statement to requester certifying that all documents and
materials referred to in subparagraphs (a) and (b) have been delivered to
requester or destroyed, as requested by requester.

36.7 Solicitation of Gap Customers

During the Term and thereafter in perpetuity, Supplier agrees not to use the Gap
Data, whether directly or indirectly, to target or solicit Gap customers and
business partners, as such, on behalf of itself or any third party, including,
on behalf of entities in direct competition with Gap or commit any other act or
assist others to commit any other act which might injure the business of Gap.
Supplier agrees that it will not use or sell to others lists containing
information obtained in connection with this Agreement about any Gap customers.
Nothing contained herein shall preclude Supplier from providing services to any
Gap customers or business partners who independently contact Supplier, who are
responding to a general solicitation of Supplier, or are contacted by Supplier
based on information independently derived by Supplier.

 

Gap Confidential and Proprietary Information

94



--------------------------------------------------------------------------------

36.8 Nonexclusive Equitable Remedy

Each Party acknowledges and agrees that due to the unique nature of Proprietary
or Confidential Information, including Gap Data, there can be no adequate remedy
at law for any breach of its obligations hereunder, that any such breach or
threatened breach may result in irreparable harm to such Party, and therefore,
that upon any such breach or any threat thereof, each Party will be entitled to
seek appropriate equitable and injunctive relief from a court of competent
jurisdiction without the necessity of posting any undertaking or bond. Any
breach of the confidentiality obligations under this Section 36
(Confidentiality) will constitute a material breach of this Agreement and be
grounds for immediate termination of this Agreement in the exclusive discretion
of the non-breaching Party; such termination to be effective upon written notice
to the other Party.

36.9 Residual Knowledge

Provided * the patent rights, copyrights, trademarks or service marks of the
Disclosing Party or third parties who have licensed or provided materials to the
Disclosing Party, * relating to the Services (collectively, “Residual
Knowledge”) retained by an individual without reference, within * of the use of
such Residual Knowledge, to any writing, whether written or electronic, and
which either Party, individually or jointly, develops or discloses under this
Agreement. Proprietary and Confidential Information that the Recipient Party’s
personnel deliberately commit to memory *. This Section shall not apply to
personally identifiable employment information. Other than as set forth herein,
nothing contained in this Section gives * the: (i) * of the Residual Knowledge,
(ii) the Disclosing Party’s *, or (iii) the Disclosing Party’s *.

37. Audit, Inspection, and Examination of Records

37.1 Maintenance of Books and Records

Supplier shall maintain accurate and complete financial records of its
activities and operations relating to this Agreement in accordance with
generally accepted accounting principles. Supplier shall also maintain accurate
and complete corporate documents, contractual agreements, employment agreements,
and all other documents, agreements, and records relating to this Agreement.
Supplier shall promptly make available to Gap a summary of the results of any
reviews or audits conducted by Supplier, its Affiliates, Subcontractors or their
agents or representatives (including internal and external auditors), relating
to Supplier’s operating practices and procedures to the extent relevant to the
Services or Gap.

37.2 Audits Authorized by Gap

Supplier agrees that Gap, (i) Gap’s governmental regulators, (ii) Gap’s internal
auditors, or (iii) Gap’s external auditors which are not direct competitors of
Supplier in the IT outsourcing business and have been retained on a
non-contingent basis (which such direct competitors shall not be deemed to
include the accounting division of accounting firms) (collectively, the
“Permitted Auditors”) shall have access to any Supplier Service Locations and
Supplier’s Subcontractors’ locations, and any of Supplier’s or Supplier’s
Subcontractor’s agents, employees or representatives, and the right to examine
and audit such Supplier Service Locations and Supplier’s Subcontractors’
locations, and to examine and audit any and all pertinent documents, records,
agreements, transaction, activity, or records relating to the provision of
Services under this Agreement for the purpose of: (a) verifying the accuracy of
Charges

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

95



--------------------------------------------------------------------------------

and invoices; (b) cooperating with audits and examinations by Gap’s regulatory
authorities; (c) validating performance by Supplier of its obligations as
required by this Agreement; (d) the conduct of Supplier operations and
procedures; (e) validating compliance with Section 29.11 (Compliance with Laws);
(f) validating compliance with Gap’s Policies and Procedures; (g) validating
Suppliers compliance with Gap’s Sarbanes-Oxley Reporting Requirements and
Process (h) assisting Gap with its compliance with the Sarbanes-Oxley Corporate
Reform Act; (i) the functionality of the Gap IT Environment; and (j) validating
Supplier’s compliance with Supplier’s security obligations under this Agreement.
Supplier shall provide to such auditors and agents any assistance they may
reasonably require in connection with such audits and inspections. All such
material, including, all documents, agreements, financial records, time cards
and other employment records shall be kept and maintained by Supplier and
Supplier’s contractors and shall be made available to Gap during the Term and
for a period of five (5) years thereafter unless Gap’s written permission is
given to dispose of any such material prior to such time. Such audit shall take
place two times per year or more frequently in the event Gap finds a material
discrepancy on any audit. The Permitted Auditors shall execute a confidentiality
agreement with Gap with provisions which allow Gap to comply with its
obligations to Supplier hereunder prior to commencing any audit or examination,
and shall comply with Supplier’s reasonable security requirements. Except as set
forth in Section 37.3 (Audit Settlements) below, Gap shall pay any costs and
expenses which are payable to the Permitted Auditors. As necessary to conduct
the audit, the Permitted Auditors shall have the right to excerpt, copy, or
transcribe any and all pertinent documents, agreements, transaction activity, or
records relating to the provision of the Services under this Agreement.

In Supplier’s provision of access for the foregoing purposes, Supplier shall not
be obilgated to provide such access rights to the extent such access would
constitute an unlawful invasion of the privacy rights of any Supplier’s,
Supplier’s Affiliates’, or Supplier’s Subcontractors’ employees and would, in
the reasonable opinion of Supplier, subject Supplier, Supplier’s Affiliates, or
Supplier’s Subcontractors to legal liability arising solely as a result of
providing such access. Supplier shall provide to Gap, or individuals or entities
authorized by Gap, reasonable office facilities at Supplier’s, Supplier’s
Affiliate’s, or Supplier’s Subcontractor’s locations adequate for Gap to
exercise its rights under this Section. Neither Gap nor its Permitted Auditors
shall have access to Supplier’s costs data or to confidential or proprietary
information of any of Supplier’s other customers.

Audits will be conducted (1) expeditiously, efficiently, and at reasonable
business hours; and (2) upon reasonable prior written notice, excepting physical
security audits, which may be conducted without notice.

37.3 Audit Settlements

If any audit reveals that Supplier is not in compliance with any generally
accepted accounting principle or other requirement of this Agreement, Supplier
and Gap shall promptly meet to review the audit report, and shall mutually agree
upon an appropriate and effective manner in which to respond to identified
deficiencies, and implement changes suggested by the audit at Supplier’s cost
and expense. If corrective action is suggested by an auditor or regulatory
authority, and mutually agreed to by the Parties in accordance with the
preceding sentence as a Supplier responsibility, Supplier shall implement such
corrective action (at its cost and expense) within the period of time specified
by such auditor or regulatory authority. If, at any time during or after the
Term, a Permitted Auditor conducts an audit of Supplier regarding the work
performed under this Agreement, and if the results of such audit find that Gap’s
dollar liability for any such work is less than payments made by Gap to Supplier
for the work that is the subject of the audit then the difference plus the net
present value of the difference as incurred calculated using an interest rate
equal to * at the time of audit finding (“Cost of Funds”), which amounts shall
be either repaid by Supplier to Gap by cash payment upon demand or, at the sole
option of Gap, deducted from any amounts due to Supplier from Gap, whether under
this Agreement or otherwise. If the results of such audit find that Gap’s dollar
liability for

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

96



--------------------------------------------------------------------------------

any such work is less than payments made by Gap to Supplier for the work that is
the subject of the audit by * or more, then Supplier shall also pay Gap’s
reasonable costs of audit associated with discovering such difference as
provided above. Notwithstanding the foregoing, (1) Supplier shall be required to
pay for the audit up to the amount of the difference, and (2) all amounts of the
audit in excess of the difference shall be split equally among the Parties.
Supplier shall not be responsible to pay the Cost of Funds as to audits
conducted thirty (30) months or more after an overcharge occurred.

37.4 Internal Audits

In addition to the audits authorized by Gap as set forth above, to the extent
Supplier performs any assessment or an internally conducted audit of its
business and operations to evaluate its compliance with Gap’s Policies and
Procedures and/or Supplier’s Service delivery or account management, Supplier
shall provide Gap with a written report outlining the results of the audit or
assessment.

At Supplier’s sole cost and expense, Supplier shall cooperate with Gap on SAS 70
Type II audits and on Sarbanes-Oxley related documentation and/or testing
activities at the Gap Sites. At Supplier’s sole cost and expense, Supplier shall
provide a multi-client SAS 70 Type II covering the common processes performed by
Supplier in delivering, controlling and governing client accounts from an
independent third party auditor. Supplier shall perform the SAS 70 Type II audit
either (i) on a quarterly basis, or (ii) on an annual basis with quarterly
updates throughout the year. Supplier shall provide Gap with an electronic and
written copy of the SAS 70 Type II audit opinion within sixty (60) days after
the completion of (i) the annual or quarterly SAS 70 Type II audit, and (ii) all
updates thereto (if annual audit option is elected by Supplier). Supplier shall
retain, in its sole discretion, either PricewaterhouseCoopers, Ernst & Young,
Deloitte & Touche or KPMG for purposes of performing the SAS 70 Type II audit
under this Section 37.4 (Internal Audits), unless otherwise agreed by the
Parties in writing.

If a SAS 70 Type II audit reveals a significant deficiency in Supplier’s
implementation of a control specified in Exhibit O (Sarbanes Oxley Reporting
Requirements and Process), Supplier shall notify Gap promptly upon being advised
of such significant deficiency, provide the audit report to Gap within the time
provided above, and within fifteen (15) days of receipt by Supplier of the
audit, initiate such corrective action (at its cost and expense) as necessary to
remediate the subject control(s) and have the control(s) re-audited and
validated by the auditor as functioning effectively. In the event Supplier has
not delivered to Gap a supplemental audit report reflecting that the significant
deficiency have been corrected on or before September 30 of the applicable
Contract Year, then Supplier shall reimburse Gap *.

38. Bankruptcy and Liquidation

In the event Supplier shall: (1) make an assignment for the benefit of
creditors, or petition or apply to any tribunal for the appointment of a
custodian, receiver, or trustee for all or a substantial part of its assets;
(2) commence any case, proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law or statute of
any jurisdiction whether now or hereafter in effect; (3) have had any such
petition or application filed or any such case or proceeding commenced against
it in which an order for relief is entered or an adjudication or appointment is
made, and which is not dismissed for a period of sixty (60) days or more;
(4) take any corporate action indicating its consent to, approval of, or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver, or trustee for all or substantial
part of its assets; or (5) permit any such custodianship, receivership, or
trusteeship to continue undischarged for a period of sixty (60) days or more
causing Supplier or any third party, including, a trustee in bankruptcy, to be
empowered under state or federal law to reject this Agreement or any agreement
supplementary hereto, Gap shall have the following rights:

A. In the event of a rejection of this Agreement or any agreement supplementary
hereto, Gap shall be permitted to retain and use any back-up or archival copies
of the Intellectual Property under this Agreement for the purpose of enabling it
to mitigate damages caused to Gap because of the rejection of this Agreement.
Gap shall exert reasonable efforts to mitigate such damages by use of such
back-up or archival copies.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

97



--------------------------------------------------------------------------------

B. In the event of a rejection of this Agreement or any agreement supplementary
hereto, Gap may elect to retain its rights under this Agreement or any agreement
supplementary hereto as provided in Section 365(n) of the Bankruptcy Code. Upon
written request of Gap to, as applicable, Supplier or the bankruptcy trustee or
receiver, Supplier or such bankruptcy trustee or receiver shall not interfere
with the rights of Gap as provided in this Agreement or in any agreement
supplementary hereto to obtain the Source Material(s) from the bankruptcy
trustee or from a third-party escrow agent and shall, if requested, cause a copy
of such Source Material(s) to be available to Gap.

C. Supplier acknowledges and agrees that in the event of Supplier’s bankruptcy:

(1) any and all property belonging to Gap of any nature whatsoever, including
Gap Intellectual Property, Custom Intellectual Property, Gap Data, and Gap
Proprietary or Confidential Information, in Supplier’s possession or under
Supplier’s control shall not constitute part of Supplier’s estate in bankruptcy
under Section 541 of the Bankruptcy Code; and

(2) in addition to any other rights and remedies of Gap as stated herein, to the
maximum extent permitted by law, Gap will have the immediate right to retain and
take possession for safekeeping any and all property belonging to Gap of any
nature whatsoever, including Gap Intellectual Property, Custom Intellectual
Property, Gap Data and Gap Proprietary or Confidential Information, in
Supplier’s possession or under Supplier’s control until such time as the trustee
or receiver in bankruptcy can provide Gap with adequate assurances and evidence
to Gap that all of Gap’s property will be protected from sale, release,
inspection, publication or inclusion in any publicly accessible record,
document, material or filing. Supplier and Gap agree that without this material
provision, Gap would not have entered into this Agreement.

39. Assignment and Merger

39.1 Assignment

Neither Party may assign this Agreement without the prior written consent of the
other, except that Gap may assign its rights and obligations under the Agreement
without the approval of Supplier (i) to an entity which acquires all or
substantially all of the assets of Gap; or (ii) to any subsidiary or Affiliate
provided, however, with respect to this subsection (ii), Gap remains fully
liable for and is not relieved from the full performance of its obligations
hereunder (including the obligations accruing after such assignment); or
(iii) to any successor in a divestiture, merger, or acquisition of all or
substantially all of the shares of Gap. Any assignment by Gap as permitted
herein must: (1) be in writing; and (2) contain a written acknowledgement of the
assignee that it is accepting all obligations of Gap under this Agreement, and
agrees to be bound by and discharge each of the Agreement’s terms, conditions,
and obligations as if it were the original Party hereto.

 

Gap Confidential and Proprietary Information

98



--------------------------------------------------------------------------------

39.2 Separation

In connection with the sale, transfer, or other disposition of any of Gap’s
Affiliates, lines of business, or business units for which Supplier was
providing Services at the time of sale, transfer, or other disposition, such
successor entity shall be entitled to continue to receive Services under the
terms of this Agreement for a period of up to twenty-four (24) months after the
closing date of such transaction. Gap will remain liable for all its obligations
under the Agreement including, payment of all Charges relating to such entity’s
use of the Services and unique one-time charges (such as obtaining additional
consents or licenses) resulting from the sale, transfer or other disposition to
a third party, which Charges are not otherwise included in Exhibit C (Fees and
Resource Baselines). Gap shall be entitled to terminate any or all such Services
upon thirty (30) days written notice to Supplier. There shall be no termination
fee or penalty to Gap or a successor entity arising from the exercise of Gap’s
rights hereunder. Notwithstanding the foregoing, in the event Gap terminates one
or more Services provided by Supplier under this Agreement, but not the entire
Agreement, Gap shall pay redeployment costs that may be incurred as a result of
such termination provided that Supplier provides Gap in advance with a
reasonable written identification and estimate of such costs. In addition to the
Services set forth in Section 34 (Termination/Expiration Assistance Services),
as part of such separation, Supplier shall provide Gap with separation support
including assessments, transition planning, and migration support.

39.3 Acquisitions and Mergers by Gap

If Gap acquires, or merges with, an entity contracting for services from
Supplier, Supplier and the several entities will negotiate in good faith in an
attempt to integrate the service being provided by Supplier to the several
entities in order to reach a mutually beneficial agreement for Supplier and the
several entities, including, reducing redundancies, increasing efficiencies, and
migrating the entities to a unified platform. In the event the Parties reach an
agreement, there shall be no early termination or other penalty under the
several entities’ existing agreement(s). In the event of an acquisition or
merger in accordance with this Section 39.3 (Acquisitions and Mergers by Gap),
Supplier shall provide the Services required pursuant to Section 15 (Ongoing
Business Divestitures and Acquisitions) of Exhibit A.2 (Cross Functional
Services).

40. Extraordinary Events

40.1 Defined

As used in this Agreement, an “Extraordinary Event” shall mean a circumstance in
which an event or discrete set of events has occurred or is planned with respect
to the business of Gap that results or will result in a change in the scope,
nature or volume of the Services that Gap will require from Supplier, and which
is expected to increase or decrease Gap’s utilization of any billable Resource
Unit by * or more, and such changes persist or are expected to continue for * or
more months.

Examples of the kinds of events that might cause such substantial increases or
decreases include:

A. changes in locations where Gap operates, including plant closures;

B. changes in products of, or in markets served by, Gap;

C. mergers, acquisitions or divestitures by Gap;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

99



--------------------------------------------------------------------------------

D. changes in the method of service delivery;

E. changes in market priorities or market conditions; or

F. changes in the number of business units being serviced by Supplier that were
not anticipated as of the Reference Date.

40.2 Extraordinary Event Pricing

If an Extraordinary Event occurs, *. Supplier and Gap shall determine the
efficiencies, economies, and savings resulting from such Extraordinary Event and
Supplier shall implement such efficiencies, economies or savings in accordance
with a mutually agreed to Statement of Work. Charge adjustments shall be based
on * (including *) and related *, and shall be phased in accordance with the
Statement of Work as required to pass through to Gap the full benefit of the
efficiencies, economies, and savings. An Extraordinary Event shall not result in
Charges to Gap being * than such Charges would have been if the * had been
applied, unless and to the extent such Extraordinary Event results in New
Services (e.g., Gap requires that Supplier create a new infrastructure to
support an acquired entity). Gap may, at its sole option, elect at any time to
forego its rights under this Section 40 (Extraordinary Events) and instead,
apply the *.

41. Use of Reduced Resource Credits

41.1 Business Impacts

*.

41.2 Third Source and Insource Limits on RRCs

Gap’s use of RRCs arising from its decision to perform Services that are
provided by Supplier and included in the Charges, either by itself (“insource”)
or through the engagement of a third party (“third source”), shall not exceed in
any Contract Year * of the first Contract Year’s total Charges, provided that
the RRCs as to voice and data transport Charges shall not exceed in any Contract
Year * of the Base Charge for voice and data transport Charges scheduled for
that Contract Year in Exhibit C (Fees and Resource Baselines). To the extent
RRCs in a single Functional Service Area exceed * of the first Contract Year’s
total Charges for that Functional Service Area, Gap will pay for Stranded Assets
to the extent the RRCs cause such assets to be unnecessary for Supplier to
deliver the Services. RRCs resulting from a business impact as provided in
Section 41.1 (Business Impacts) shall be included in the determination of the
total RRCs available to Gap in any Contract Year arising from its decision to
third source or insource.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

100



--------------------------------------------------------------------------------

42. Amendment of Agreement

No alteration, amendment, or modification of the terms of this Agreement shall
be valid or effective unless in writing and signed by Supplier and Gap.

43. Waiver

All waivers under this Agreement shall be in writing in order to be effective.
No waiver by a Party of any breach of this Agreement or waiver of any warranty,
representation, or other provision hereunder shall be deemed to be a waiver of
any other breach, warranty, representation, or provision (whether preceding or
succeeding, and whether or not of the same or similar nature), and no acceptance
of performance by a Party after any breach by the other Party shall be deemed to
be a waiver of any breach of this Agreement or of any representation, warranty,
or other provision, whether or not the Party accepting performance knows of such
breach at the time of acceptance. No failure or delay by a Party to exercise any
right it may have by reason of the default of the other Party shall operate as a
waiver of default or modification of this Agreement or shall prevent the
exercise of any right of the non-defaulting Party under this Agreement.

44. Independent Contractor

Supplier acknowledges that it is at all times acting as an independent
contractor under this Agreement and except as specifically provided herein, not
as an agent, employee, or partner of Gap. Each Party agrees to be solely
responsible for all matters relating to compensation of its employees,
including, compliance with local, state, federal, and foreign laws governing its
personnel, including, workers’ compensation, Social Security, withholding and
payment of any and all federal, state and local personal income taxes,
disability insurance, unemployment, and any other taxes for such persons,
including any related employer assessment or contributions required by law, and
all other regulations governing such matters, and the payment of all salary,
vacation and other employee benefits. At each Party’s expense as described
herein, such Party agrees to defend, indemnify, and hold harmless the other
Party, its officers, agents, employees, and successors in interest from and
against any claim, action, proceeding, liability, loss, damage, cost, or
expense, including, attorneys’ fees as provided herein paid to a third party
arising out of such Party’s alleged failure to pay, when due, all such taxes and
obligations (collectively referred to for purposes of this Section 44 as
“Employment Claim(s)”). The indemnifying Party shall pay to the other Party any
and all amounts that a court finally awards to a third party or that Supplier
agrees to in settlement with a third party of any such Employment Claim as
provided in Section 35.7 (General Indemnity).

45. Subcontractors

45.1 Approval Required

Gap has relied, in entering into this Agreement, on the reputation of, and on
obtaining the personal performance of, Supplier itself and Supplier Approved
Subcontractors listed in Exhibit D.23 (Subcontractors). Consequently, no
performance of this Agreement, or any additional portion thereof, shall be
subcontracted by Supplier without the prior written consent of Gap. Any attempt
by Supplier to subcontract any performance, obligation, or responsibility under
this Agreement, without the prior written consent of Gap, shall be null and void
and shall constitute a material breach of this Agreement.

Notwithstanding the above, Supplier may, in the ordinary course of business,
subcontract (i) for third party services or products that are not a material
portion of the Services, that are

 

Gap Confidential and Proprietary Information

101



--------------------------------------------------------------------------------

not exclusively dedicated to Gap and that do not include regular direct contact
with Gap or Gap Affiliate personnel or the performance of Services at Gap sites,
or (ii) with temporary personnel firms for the provision of temporary contract
labor (collectively, “Shared Subcontractors”); provided, that such Shared
Subcontractors possess the training and experience, competence and skill to
perform the work in a skilled and professional manner. Gap shall have no
approval right with respect to such Shared Subcontractors. If, however, Gap
expresses dissatisfaction with the services of a Shared Subcontractor, Supplier
shall work in good faith to resolve Gap’s concerns on a mutually acceptable
basis and, at Gap request, replace such Shared Subcontractor at no additional
cost to Gap.

45.2 Request for Approval

If Supplier desires to subcontract any portion of its performance, obligations,
or responsibilities under this Agreement, Supplier shall make a written request
to Gap for written Approval to enter into the particular subcontract. Supplier’s
request to Gap shall include:

(a) The reason(s) for the particular subcontract;

(b) A detailed description of the work to be performed by the proposed
Subcontractor;

(c) Identification of the proposed Subcontractor and an explanation of why and
how the proposed Subcontractor was selected; and

(d) Any other information reasonably requested by Gap.

45.3 Review of Request

Gap will review Supplier’s request to subcontract and determine, in its sole and
absolute discretion, whether or not to consent to such request on a case-by-case
basis.

45.4 Supplier Obligations Remain Unchanged

Supplier shall remain responsible to Gap for any and all performance required
under this Agreement by Supplier or its approved Subcontractors, including, the
obligation to properly supervise, coordinate, and perform all work required
under the Services, and no subcontract shall bind or purport to bind Gap or
excuse Supplier of performance. Supplier shall be solely liable and responsible
for any and all payments and other compensation to, and the performance of, all
Subcontractors and their officers, employees, agents, and independent
contractors. All agreements between Supplier and any Subcontractors shall
include provisions at least as favorable to Gap as those contained in this
Agreement.

45.5 Approval of Subcontractor Personnel/Termination

In the event Gap consents to any subcontracting, such consent shall be subject
to Gap’s right to give prior and continuing approval of any and all
Subcontractor personnel providing services under such subcontract. Supplier
shall assure that any Subcontractor personnel, excluding Shared Subcontractors,
not reasonably approved in writing by Gap shall be immediately removed from the
provision of any services under the particular subcontract or that other action
is taken as requested by Gap.

 

Gap Confidential and Proprietary Information

102



--------------------------------------------------------------------------------

Further, in the event that Gap consents to any subcontracting, such consent
shall be subject to Gap’s right to require the removal of a Subcontractor, in
whole or in part, at any time upon written notice to Supplier upon the
occurrence of a material breach of this Agreement, provided such breach is not
cured within thirty (30) days of such notice. Gap shall not be liable or
responsible in any way to Supplier, to any Subcontractor, or to any officers,
employees, or agents of Supplier or any Subcontractor, for any claims, demands,
damages, liabilities, losses, costs, or expenses, including, defense costs and
legal, accounting and other expert, consulting or professional fees, in any way
arising from or related to Gap’s exercise of such rights.

46. Interpretation of Agreement

46.1 Conflict Between Agreement and Exhibits

Exhibits A, B, C, D, E, F, G, H, J, K, L, M, N, and O are attached to,
incorporated herein by reference, and form a part of this Agreement. Exhibits A
through O are referred to individually and collectively below as the “Exhibits.”
The Schedules attached to the Exhibits are also incorporated herein by
reference, and form a part of this Agreement.

In the event of any conflict or inconsistency in the definition or
interpretation of any word, responsibility, schedule, or the contents or
description of any task, subtask, deliverable, goods, service, or other work, or
otherwise, between the body of this Agreement, the Exhibits, and/or Schedules,
between Exhibits, or between Schedules such conflict or inconsistency shall be
resolved by giving precedence first to the body of this Agreement, and then to
the Exhibits and Schedules according to the following priority:

(1) Exhibit A.2 (Cross Functional Services Statement of Work), Exhibit A.3.1
(Store Services Statement of Work), Exhibit A.3.2 (Stores Help Desk Services
Statement of Work), Exhibit A.6.1 (Mainframe Services Statement of Work),
Exhibit A.6.2 (Production Environment Server Services Statement of Work),
Exhibit A.6.3 (Non-Production Environment Server Services), Exhibit A.5 (Managed
Network Services Statement of Work), and Exhibit A.4 (End User Support Services
Statement of Work);

(2) Exhibit A.1 (Glossary to the Functional Service Area Statements of Work);

(3) Exhibit B (Service Level Agreement);

(4) Exhibit C (Fees and Resource Baselines);

(5) Exhibit C.7 (Financial Responsibility Matrix);

(6) Exhibit E (Innovation Proposals), Exhibit F (Form of Implementation
Agreement), Exhibit G (Service Recipients), Exhibit H (Human Resources), Exhibit
J (Gap Competitors), Exhibit L (Monthly Performance Review – Standing Agenda),
Exhibit M (Key Employees), Exhibit N.1 (Supplier Guarantee) and Exhibit N.2 (Gap
Guarantee), and Exhibit O (Sarbanes-Oxley Reporting Requirements and Process);
and

(7) Exhibit D (Additional Exhibits).

 

Gap Confidential and Proprietary Information

103



--------------------------------------------------------------------------------

46.2 Choice of Law

This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of California, without the application of
its conflict of laws provisions.

46.3 Venue and Jurisdiction

The Parties agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the state or federal
(if permitted by law and a Party elects to file an action in federal court)
courts located in San Francisco, California. This choice of venue is intended by
the Parties to be mandatory and not permissive in nature, and to preclude the
possibility of litigation between the Parties with respect to, or arising out
of, this Agreement in any jurisdiction other than that specified in this
Section 46.3 (Venue and Jurisdiction). Each Party waives any right it may have
to assert the doctrine of forum non conveniens or similar doctrine or to object
to venue with respect to any proceeding brought in accordance with this
Section 46.3 (Venue and Jurisdiction). Notwithstanding the foregoing, if any
action or proceeding outside of the state or federal courts in San Francisco,
California, is necessary to collect or enforce any order, injunction, award or
judgment of the United States court, there shall be no contractual restriction
on the jurisdiction or venue for such action or proceeding.

46.4 Agreement Drafted by All Parties

This Agreement is the result of arm’s length negotiations between the Parties
and shall be construed to have been drafted by all parties such that any
ambiguities in this Agreement shall not be construed against either Party.

46.5 Terminology

All personal pronouns used herein, whether used in the feminine, masculine, or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection or other
subpart. The words “include” and “including” shall not be construed as terms of
limitation.

46.6 Section Headings

The section headings contained herein are for convenience in reference and are
not intended to define or limit the scope of any provision of this Agreement.

46.7 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and will become effective and binding upon the Parties as
of the Reference Date at such time as all the signatories hereto have signed a
counterpart of this Agreement.

46.8 Appointment of Agent for Service of Process

During the Term of this Agreement and for a period of two (2) years thereafter,
Supplier shall maintain, for each Affiliate rendering Services under this
Agreement and any Implementing Agreements, registered agents authorized to
receive service of process within the State of California, and shall provide the
name and street address of such registered agents to Gap within thirty (30) days
of the Reference Date and any change during the Term.

 

Gap Confidential and Proprietary Information

104



--------------------------------------------------------------------------------

47. Notices

Any notices required or permitted to be given hereunder by either Party to the
other shall be given in writing: (1) by personal delivery; (2) by electronic
facsimile with confirmation sent by United States first class registered or
certified mail, postage prepaid, return receipt requested; (3) by bonded courier
or by a nationally recognized overnight delivery company; or (4) by United
States first class registered or certified mail, postage prepaid, return receipt
requested, in each case, addressed to the Parties as follows (or to such other
addresses as the Parties may request in writing by notice given pursuant to this
Section):

All Notices:

 

To Company:

       *    Fax:   *    With copies to:        *    Fax:   *    And        *   
  And    To: Supplier        *    Fax:   *    With copy to:        *      *   

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

105



--------------------------------------------------------------------------------

Notices shall be deemed received on the earliest of personal delivery, upon
delivery by electronic facsimile with confirmation from the transmitting machine
that the transmission was completed, twenty-four (24) hours following deposit
with a bonded courier or overnight delivery company; or seventy-two (72) hours
following deposit in the U.S. Mail as required herein.

48. Entire Agreement

This Agreement contains the entire agreement between Supplier and Gap with
respect to the subject matter of this Agreement, and it supersedes all other
prior and contemporary agreements, understandings, and commitments between
Supplier and Gap with respect to the subject matter of this Agreement.

49. Severability

If any provision of this Agreement is found to be invalid or unenforceable by
any court, such provision shall be ineffective only to the extent that it is in
contravention of applicable laws without invalidating the remaining provisions
hereof.

50. Electronic Transfer of Intellectual Property

Whenever practical, Supplier agrees to deliver Software deliverable under this
Agreement including any updates or patches, via download, File Transfer Protocol
(FTP), or through the use of Supplier’s copy of the tangible software media.
Notwithstanding anything to the contrary in Section 3.3 (Documentation), upon
completion of such delivery, Supplier shall remove the tangible software media
and not provide any of the tangible software media to Gap.

51. Force Majeure

Neither Party shall be liable for any delay or failure to perform (i) if and to
the extent such delay or failure arises from an act of God or of the public
enemy, act of civil disobedience, epidemic, war, or insurrection; and
(ii) provided the non-performing Party is without fault and the delay or failure
could not have been prevented by reasonable precautions. In such event, the
non-performing Party is excused from further performance for as long as such
circumstances prevail and the Party continues to use its best efforts to
recommence performance and mitigate the impact of its non-performance. Any Party
so delayed shall promptly notify the other Party and describe the circumstances
causing the delay. If an event substantially prevents or delays performance of
the Services necessary for the performance of critical Gap functions for more
than *, Gap, at its sole discretion, may procure Services from an alternate
source, and Supplier shall be liable for payment for such Services. If Supplier
is unable to perform the Services within *, Gap, at its sole discretion, may
(i) terminate any portion of the Agreement affected by the nonperformance and
the charges shall be equitably adjusted; or (ii) terminate the Agreement as of
the date specified by Gap in a written notice to Supplier without payment of
Termination Charges as set forth in Exhibit C.6 (Termination for Convenience
Fees). Gap shall be responsible for the Stranded Costs arising from the
termination. Supplier shall not have the right to any additional payments from
Gap as a result of any force majeure occurrence. The existence of a force
majeure event shall not relieve Supplier of its obligation to use its best
efforts to execute Gap’s business continuity plan and disaster and recovery plan
for Gap, or to pursue its best practice processes, including, as to stores,
Severity 1 response obligations to restore Gap operations, except to the extent
that execution of the business continuity plan, disaster and recovery plan, or
operation restoration activity is itself prevented by the force majeure event.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

106



--------------------------------------------------------------------------------

52. Liens

Supplier agrees to keep Gap, all of the real and personal property of Gap, and
the Services free and clear of all liens or lien claims. Should any lien or lien
claim be asserted for any reason, Gap may, at its sole discretion (i) pay the
amount of such lien or lien claim; (ii) deduct such amounts from payments due to
Supplier; and/or (iii) require Supplier to obtain a properly executed release of
lien satisfactory to Gap.

53. Demonstrations and Promotions

53.1 Promotions Referring to Gap

Supplier agrees that Gap shall be entitled to review and Approve any and all
promotional materials that contain a reference to Gap as contemplated herein
before publication or distribution of same. No public disclosures by Supplier
relating to this Agreement, except for internal announcements or disclosures
required to meet legal or regulatory requirements, shall be made without the
prior written approval of authorized representatives of the other Party.

53.2 Demonstration and Promotions Not Warranties

In no event shall any demonstration or any promotional materials pursuant to
this Section constitute an endorsement, representation or warranty, express or
implied, by Gap. In the event of a dispute between Gap and Supplier, Gap’s
agreement to participate in promotions and demonstrations under this Section and
all statements made by Gap in connection with such activities shall not be
deemed an admission or declaration against interest of Gap in any trial or
dispute resolution proceeding between the Parties.

53.3 *

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Gap Confidential and Proprietary Information

107



--------------------------------------------------------------------------------

[Signature Page Follows]

 

Gap Confidential and Proprietary Information

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Effective Date.

 

THE GAP, INC.     INTERNATIONAL BUSINESS MACHINES CORPORATION By:  

 

    By:  

 

Name:   Michelle Banks     Name:   Michael L. Going Title:  

Senior Vice President and General

Counsel

    Title:  

Vice President

Global Senior Project Executive

  The Gap, Inc.       IBM Global Technology Services Date:       Date:  

 

THE GAP, INC. By:  

 

Name:   Sabrina Simmons Title:   Executive Vice President and Chief Financial
Officer   The Gap, Inc. Date:  

 

Gap Confidential and Proprietary Information

109



--------------------------------------------------------------------------------

EXHIBIT LIST

 

Exhibit A    Functional Service Area Statements of Work

A.1

  

Glossary to Statements of Work

A.2

  

Cross Functional Services SOW

A.2.1

  

Information Security Controls (GSD331 version 2)

A.3.1

  

Store Services SOW

A.3.2

  

NA Stores Help Desk Services SOW

A.4

  

End User Support Services SOW

A.5

  

Managed Network Services SOW

A.6.1

  

Mainframe Services SOW

A.6.2

  

Production Environment Server Services SOW

A.6.3

  

Non-Production Environment Server Services SOW

Exhibit B    Service Level Agreement

B.1

  

Service Level Matrix

B.2

  

Critical Deliverables

B.3

  

Measuring Tools and Methodology

Exhibit C    Fees and Resource Baselines

C.1.1

  

Charges – U.S. & Canada

C.1.2

  

Charges – by Country

C.1.3

  

Baseline Deadbands

C.2.1

  

Service Catalog

C.2.2

  

Named FTE

C.3.1.1

  

IBM Sprint Pricing

C.3.1.2

  

Network Transport Rate Table – Corporate Circuits

C.3.1.3

  

Utilization Boundaries – Long Distance Minutes

C.6

  

Termination for Convenience Fees

C.7

  

Financial Responsibility Matrix

C.7.1

  

Financial Responsibility Matrix – Personnel

C.7.2

  

Financial Responsibility Matrix – Software

C.7.4

  

Financial Responsibility Matrix – Hardware

C.7.5

  

Financial Responsibility Matrix – Facilities

C.9

  

Project Labor Rates – Hourly

C.9.1

  

Consultant Labor Rates

C.9.2

  

Project Labor Rates – FTE

C.9.3

  

Labor Rate Definitions

C.12.4

  

Symbol Maintenance

C.12.5

  

Kiosk Maintenance

C.15.1

  

Per event Pricing -Stores

C.15.2

  

Other Charges – Stores

C.15.3

  

Cancelled Event Pricing - Stores

C.15.4

  

Pass Through Expenses - Stores

Exhibit D    Additional Exhibits

D.1

  

Gap Policies and Procedures

D.2

  

Governance

D.3

  

Projects

D.5

  

Gap Record Retention Policy

D.6

  

Technical Architecture and Product Standards

D.7

  

GID Demarcation

D.8

  

Existing Agreements

D.12

  

Managed Strategic Suppliers

 

Gap Confidential and Proprietary Information

110



--------------------------------------------------------------------------------

D.13

  

Management Reports

D.14

  

Termination Transition Plan

D.15

  

Transition-In Plan

D.16

  

Gap Equipment

D.17

  

Gap Sites

D.18

  

Refresh Schedule

D.19

  

Systems Operation Schedule

D.20

  

Supplier Locations

D.21

  

Approved Benchmarkers

D.22

  

Gap Data Centers

D.23

  

Subcontractors

D.25

  

Gap Work Procedures

Exhibit E    Innovation Center Exhibit F    Form of Implementation Agreement
Exhibit G    Service Recipients Exhibit H    Human Resources Exhibit I    Form
of Non-Service Catalog Request SOW Exhibit J    Gap Competitors Exhibit K   
RESERVED Exhibit L    Monthly Performance Review – Standing Agenda Exhibit M   
Key Employees Exhibit N    Guarantees

N.1

  

Supplier Guarantee

N.2

  

Gap Guarantee

Exhibit O    Sarbanes-Oxley Reporting Requirements and Process

 

Gap Confidential and Proprietary Information

111



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A – Functional Service Area Statements of Work

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A – Functional Service Area Statements of Work

 

A.1    Glossary A.2    Cross Functional Services Statement of Work A.3    Store
Services Statement of Work A.3.1    North American Stores Help Desk Statement of
Work A.4    End User Support Services Statement of Work A.5    Managed Network
Services Statement of Work A.6.1    Mainframe Services Statement of Work A.6.2
   Server Services Production Statement of Work A.6.3    Server Services
Non-Production Statement of Work

 

Exhibit A    Gap/IBM Confidential and Proprietary Information    Page 2 of 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.1 - Glossary

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

EXHIBIT A.1

GLOSSARY

TO STATEMENTS OF WORK

Whenever used in the Exhibits or Schedules to the Agreement, the words and
phrases listed below shall have the meanings given in the glossary below (the
“Glossary”). Capitalized terms not otherwise defined in the Glossary shall have
the meanings ascribed to them in Section 1 (Definitions) of the Agreement or in
other Exhibits.

In the event there is a conflict between how a term is defined in the Glossary
and any other portion of the Agreement, the order of precedence for
understanding the meaning of that term, shall be as follows: (a) how that term
is defined in the Agreement; (b) how that term is defined in the Glossary; and
(c) how that term is defined in the Exhibit.

 

1. “7x24x365” shall mean 24 hours, 7 days per week, and 365 days per year,
including Supplier holidays.

 

2. “Acceptance Criteria” shall mean the criteria used to determine whether the
Deliverables are mutually agreed to. Acceptance Criteria include: (i) any
mutually agreed written criteria identified as Acceptance Criteria,
(ii) Compliance with all Specifications, and/or (iii) for all software and
system deliverables that process data, such item’s successful integration with
all other Services, Software, Equipment, Systems, and other resources and its
documentation such that the anticipated end user can utilize the functionality
of such Deliverable and that reasonable knowledgeable professionals can
understand, maintain, support, and modify such item.

 

3. “Add” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

4. “Agreement” shall mean the First Amended and Restated Master Services
Agreement between Gap and Supplier dated as of March 2, 2009.

 

5. “At Risk Amount” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

 

6. “Annual Plan” shall have the meaning set forth in Section 1.3 (Definitions)
of Exhibit A.2 (Cross Functional Services Statement of Work).

 

7. “Annual Planning” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

8. “Asset Inventory and Management” shall have the meaning set forth in
Section 1.2 (Definitions) of Exhibit A.6.2 (Server Services – Production
Environment Statement of Work).

 

9.

“Availability” shall mean, subject to Exhibit B (Service Level Agreement), of
the Scheduled Hours specified in Exhibit D.19 (Systems Operation Schedule), the
aggregate

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 1 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

number of hours in any month during which each defined and supported system to
be measured for the Service Level, such as Equipment, Software, Application, LAN
or data, is actually available for use by Authorized Users during the Scheduled
Uptime for the defined system.

 

10. “Break/Fix” shall mean returning the Equipment and/or Software to its
original functional state immediately prior to the Incident that caused it to
cease functioning.

 

11. “Build” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

12. “Business Hours” shall mean (whether capitalized or not) the local hours of
operation of Gap for each Business Day as expressed in Exhibit D.19 (Systems
Operation Schedule); provided, however, that for Stores, the term Business Hours
shall include any hours during which the particular Store is made accessible to
Supplier.

 

13. “Cabling” shall mean the peripheral wires that interconnect Standard
electronic computing equipment, exclusive of Wiring within walls.

 

14. “Call” shall mean an end user initiated request to the Help Desk either
through the telephone or through electronic means (e.g., fax, voice-mail, e-mail
or web). The Help Desk will then handle the request either by an agent, status
messaging on an ACD or through automation.

 

15. “Campus” shall mean the facilities identified as such in Exhibit D.17 (Gap
Sites).

 

16. “Cascade” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

17. “Change(s)” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

18. “Change Management” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

19. “Client Device” shall mean a complete computing configuration for use by an
Authorized User, including standard hardware identified in the Standard Product
Catalog (e.g., keyboard, monitor, CPU, mouse, peripherals, network, video
adapters, modem and removable media drives) and core System and Software (e.g.,
operating System Software, memory manager, device drives, configuration scripts,
e-mail, and/or productivity tools).

 

20. “Coordinate” shall mean that Supplier will, while providing the Services,
communicate, cooperate and collaborate with Gap and Third Party Vendors whose
products and services have a direct impact on the ability of Supplier to deliver
the Services. Coordination includes communicating, cooperating and collaborating
with Gap and the applicable Third Party Vendor to organize the scheduling and
performance of the Services and Gap’s and the Third Party Vendor’s tasks.
Supplier will inform Gap of occurrences in which Gap and/or the identified Third
Party Vendor fails to communicate, cooperate or collaborate with Supplier
relating to the performance of the Services and the identified Third Party
Vendor’s tasks.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 2 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

21. “Critical Services Levels” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

 

22. “CSSC” shall mean the *.

 

23. “Currently Deployed Products” shall have the meaning set forth in
Section 1.2 (Definitions) of Exhibit A.6.2 (Server Services – Production
Environment Statement of Work), and Section 1.2 (Definitions) of Exhibit A.6.3
(Server Services – Non-Production Environment Statement of Work).

 

24. “DAS” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

25. “DBMS” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

26. “De-Install” shall have the meaning set forth in Section 1.3 (Definitions)
of Exhibit A.4 (End User Support Services Statement of Work).

 

27. “Domain Controller” shall have the meaning set forth in Section 1.2
(Definitions) of Exhibit A.6.2 (Server Services – Production Environment
Statement of Work) and Section 1.2 (Definitions) of Exhibit A.6.3 (Server
Services – Non-Production Environment Statement of Work).

 

28. “Deskside” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

29. “Disaster” shall mean any event, occurrence or Problem causing widespread
failure, damage to Gap’s IT Environment or components thereof, as declared by
Gap, that interrupts information processing for Gap, as declared by Gap.
Examples include: (1) loss of a facility to fire, or (2) inability to access the
facility due to a chemical spill.

 

30. “Disaster Recovery” shall mean the implementation of the Disaster Recovery
plan following a declared Disaster as further described in Section 3 (Disaster
Recovery Services) of Exhibit A.2 (Cross Functional Services Statement of Work)
of the Agreement and in the Procedures Manual.

 

31. “Disaster Recovery Activities” shall have the meaning set forth in
Section 1.3 (Definitions) of Exhibit A.2 (Cross Functional Services Statement of
Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 3 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

32. “Disaster Recovery Planning” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

33. “Disaster Recovery Services” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

34. “Disaster Recovery Testing” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

35. “End-to-End Delay” shall mean the network call path between originating
customer premise and terminating customer premise, including access but
excluding customer premises equipment.

 

36. “External Storage Media” shall mean *, *, and *.

 

37. “FAQ’s” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

38. “First Call Resolution” shall mean the percentage of calls resolved (closed)
while the customer is on the phone with a Help Desk agent on his/her first call.
This includes warm transfers to another person and typically excludes calls
related to (i) Installs/Moves/Adds/Changes, (ii) Hardware Break/Fix, (iii) Gap
Retained Responsibilities, (iv) technology refresh, (v) nonstandard software
(unique to contract; customer brings in new software that requires interfacing
with product vendors or required fixes), (vi) procurement, (vii) access
administration that requires authorization, (viii) automation, (ix) abandoned
calls, and (x) out of scope items.

 

39. “FTE” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

40. “Gap’s Disaster Recovery Plans” shall have the meaning set forth in
Section 1.3 (Definitions) of Exhibit A.2 (Cross Functional Services Statement of
Work).

 

41. “Gap IT Defect(s)” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

42. “Help Desk” shall mean the facilities, associated technologies, and fully
trained staff who responds to Calls, Coordinates all Incident and Problem
Management activities, and acts as the primary point of contact for Authorized
Users in regard to the Services. The Help Desk provides a single point of
contact for entitled Authorized Users to call in regard to the Services.

 

43. “Help Desk Support” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

44. “High Availability Systems” shall mean *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 4 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

45. “IMAC” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

46. “Implement” or “Implementation” shall mean the process by which Equipment,
Software or Services are placed into operation in a manner consistent with its
purpose, design or applicable Statement of Work or Specifications.

 

47. “Incident” shall mean any event or occurrence that is not part of the
standard operation of a Service and that causes, or may cause, an interruption
to, or a reduction in, the quality of that Service.

 

48. “Incident and Problem Management” shall have the meaning set forth in
Section 1.3 (Definitions) of Exhibit A.2 (Cross Functional Services Statement of
Work).

 

49. “Initial Pilot” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

 

50. “Install” or “Installation” shall mean the activities to be performed by
Supplier to put Equipment or Software into position, make it ready for use by
Gap and confirm that it operates in accordance with applicable specifications.

 

51. “IP” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.5 (Managed Network Services Statement of Work).

 

52. “IT” shall mean information technology.

 

53. “Knowledge Database” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

54. “LAN Services” shall have the meaning set forth in Section 1.2 (Definitions)
of Exhibit A.5 (Managed Network Services Statement of Work).

 

55. “Mainframe” shall mean the Equipment and Software associated with the *.

 

56. “Mainframe Environment” shall mean that component of the Gap IT Environment
comprised of all Mainframe Equipment and Software, including all aspects of its
operation, integration and other interfaces with the Gap IT Environment.

 

57. “Maintain” or “Maintenance” shall mean: (A) with respect to Equipment,
supporting and maintaining all Equipment in good operating condition, subject to
normal wear and tear, undertaking and performing repairs and maintenance on
Equipment in accordance with the applicable manufacturer’s recommendations and
specifications, and such other services and repairs required to maintain the
Equipment so that it operates properly and in accordance with the applicable
specifications; and (B) with respect to Software, supporting and correcting or
causing to be corrected any failure of the Software to perform in accordance
with the applicable specifications, (including fixed, patched, upgrades, defect
repairs, programming corrections, and remedial programming) and providing such
services and repairs required to maintain the Software so that it operates
properly and in accordance with the applicable specifications.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 5 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

58. “Malware” shall mean malicious Software, code, or programs that are
developed for the purpose of adversely impacting a System or data, enabling
unauthorized access to or disclosing confidential data stored on a System, and
includes, but is not limited to, the following malicious code types: viruses,
worms, Trojan horse programs, and Spyware.

 

59. “Manage” and “Management” shall mean to administer, supervise, direct and/or
control, and as to Managed Strategic Suppliers shall include the functions set
forth in Section 9 of the Agreement and in this Exhibit.

 

60. “Managed Workstation Replacement Project” shall have the meaning set forth
in Section 1.3 (Definitions) of Exhibit A.4 (End User Support Services Statement
of Work).

 

61. “MDC Services” or “Mobile Data Communications Services” shall have the
meaning set forth in Section 1.2 (Definitions) of Exhibit A.5 (Managed Network
Services Statement of Work).

 

62. “Move” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

63. “N” shall have the meaning set forth in Section 1.3 (Definitions) of Exhibit
A.4 (End User Support Services Statement of Work).

 

64. “N-1” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

65. “NAS” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services—Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

66. “Network” shall mean any interconnected grouping of Systems, Equipment,
Software and associated attachments, features, accessories, peripherals and
Cabling, together with all modifications, substitutions, upgrades or
enhancements used to deliver the Services to Authorized Users, as in existence
as of the Initiation Date and as modified by or for Gap following such date.

 

67. “Network Based Appliances” shall have the meaning set forth in Section 1.2
(Definitions) of Exhibit A.6.2 (Server Services—Production Environment Statement
of Work), and Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services –
Non-Production Environment Statement of Work).

 

68. “Network Delay” shall mean the average time in the Measurement Period for
data traffic to be transmitted between all applicable IP Access Nodes within a
region (Intra-Region) or between applicable IP Access Nodes connecting two
regions (Inter-Region).

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 6 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

69. “Next Business Day” or “NBD” shall mean Monday through Friday, excluding Gap
holidays (i.e., New Years, Christmas, Thanksgiving, Memorial Day, Fourth of
July, Labor Day), during local store business hours.

 

70. “NFS” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

71. “NGF” shall have the meaning set forth in Section 1.3 (Definitions) of
Exhibit A.4 (End User Support Services Statement of Work).

 

72. “NIS” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

73. “Nonstandard Product” shall mean Equipment or Software that is not a
Standard Product. Supplier will provide commercially reasonable Problem
determination and Resolution support efforts for Nonstandard Products based upon
available resources and Gap Approval.

 

74. “NTP” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

75. “OCC” shall mean the *.

 

76. “OEM” shall mean the original equipment manufacturer.

 

77. “Operate” shall mean all tasks and functions required to cause the
Equipment, Software and Systems to function and to provide the Services.

 

78. “Packet Loss” shall mean the average percentage of packets in the
Measurement Period that are dropped between applicable IP Access Nodes within a
region (Intra-Region) or between applicable IP Access Nodes connecting two
regions (Inter-Region). See Table 3 for applicable committed network parameters.

 

79. “PDAs” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.5 (Managed Network Services Statement of Work).

 

80. “POS” shall have the meaning set forth in Section 1.b (Definitions) of
Exhibit A.3 (Stores Services Statement of Work).

 

81.

“Port Availability” shall mean the percentage of time in a given month the *
network was available. Port Availability is calculated as: Total amount of time
in a calendar month (30 days x 24 hours x 60 minutes) minus the total amount of
validated

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 7 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

port outage time as measured by carrier trouble tickets (not including
maintenance windows and planned outages) divided by the total amount of time in
a calendar month (as stated above) and multiplied by 100 (for the percentage).

 

82. “Problem” shall mean any event or occurrence that is not part of the
standard operation of a Service and that causes, or may cause, an interruption
to, or a reduction in, the quality of that Service, that results in an entry
into the Problem Management system.

 

83. “Problem Management” shall mean the services described in Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services).

 

84. “Problem Resolution Time” shall mean the elapsed time between (i) the time
that a Problem Ticket is created, until (ii) the point in time that the Problem
is Resolved and the Problem Ticket is updated reflecting the time of such
Resolution. For Problems requiring dispatch to a remote site, the reasonable
travel time to the remote site and/or depot ship-to and ship-from time is
subtracted from the total Resolution time. Depending on the Problem severity
code, Problem Resolution Time may be reflected in location scheduled hours of
support, rather than actual clock time according to the Procedures Manual.
Duplicate Problem Tickets (i.e., Problem Tickets created for the same outage)
shall be eliminated from calculating Problem Resolution Time. Problem Resolution
Time may be tracked and reported upon by the Automated Resolution Process.

 

85. “Procedures Manual” shall mean the documentation mutually agreed to by Gap
and Supplier (provided by Supplier in electronic or hard copy form) describing
the operating processes and procedures governing the performance of the Services
under the Agreement. The Procedures Manual may contain Supplier and Gap
confidential and proprietary information.

 

86. “Procure” or “Procurement” shall mean that a party will purchase, or
otherwise acquire, in its name and at its expense, certain goods and services
that are required to provide the Services.

 

87. “Removal/Disposal Services” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

 

88. “Resolve” or “Resolution” shall mean to correct an Incident or Problem for
which Supplier is responsible with either a permanent solution or an interim
work around solution.

 

89. “SAN” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services – Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

90. “Server(s)” shall mean that Equipment described in Exhibit A.6.2 (Server
Services – Production Environment), and Exhibit A.6.3 (Server Services –
Non-Production Environment Statement of Work), including racks and other
peripheral Equipment, and Software that provides Server Services.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 8 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

91. “Server Environment” shall mean that component of the Gap IT Environment
comprised of all Server Equipment, * or * Equipment, and Software, including all
aspects of its operation, integration and other interfaces with the Gap IT
Environment.

 

92. “Service Level Credit” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

 

93. “Service Level Defaults” shall have the meaning set forth in Attachment A
(Definitions) of Exhibit B (Service Level Agreement).

 

94. “Service Request” shall mean the submission of a written service request by
either Supplier or Gap for a Change or a Project proposal (e.g., end user
IMACs).

 

95. “Services Defect(s)” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

96. “Severity Level” shall mean the categorization of a problem associated with
the Services based on the potential impact of the problem as described below.

 

Severity Level

   Definition

Severity 1 (Highest Impact)

*

   *

Severity 2 (High Impact)

*

   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 9 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Severity 3

*

   *

Severity 4 (Low Impact)

*

   *

 

97. “SRM” shall have the meaning set forth in Section 1.2 (Definitions) of
Exhibit A.6.2 (Server Services - Production Environment Statement of Work), and
Section 1.2 (Definitions) of Exhibit A.6.3 (Server Services – Non-Production
Environment Statement of Work).

 

98. “Standard” shall mean the Equipment and Software of Gap in place as of the
Reference Date, including the Equipment and Software identified in Exhibit D.6
(Technical Architecture and Product Standards).

 

99. “Store Equipment” shall have the meaning set forth in Section 1.b
(Definitions) of Exhibit A.3 (Stores Services Statement of Work).

 

100. “Store Locations” shall have the meaning set forth in Section 1.b
(Definitions) of Exhibit A.3 (Stores Services Statement of Work).

 

101. “Store Server” shall have the meaning set forth in Section 1.b
(Definitions) of Exhibit A.3 (Stores Services Statement of Work).

 

102. “Store Workstation” shall have the meaning set forth in Section 1.b
(Definitions) of Exhibit A.3 (Stores Services Statement of Work).

 

103. “System(s) Software” shall mean those programs and Software, including
documentation and materials, that perform tasks basic to the functioning of the
Equipment and which are required to operate the Applications Software or
otherwise support the provision of Services by Supplier as set forth in Exhibit
D.8 (Existing Agreements). Systems Software includes operating Software, systems
utilities, and any other Software not designated as Application Software.

 

104. “Tier 1 Support” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

105. “Tier 2 Support” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

106. “Tier 3 Support” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 10 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

107. “Time and Materials” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

 

108. “WAN Services” shall have the meaning set forth in Section 1.2
(Definitions) of Exhibit A.5 (Managed Network Services Statement of Work).

 

109. “Warehouse Devices” shall have the meaning set forth in Section 1.3
(Definitions) of Exhibit A.4 (End User Support Services Statement of Work).

 

110. “Wiring” shall mean the connection between the network equipment and wall
jack, including physical cabling media and all terminating hardware and cross
connect fields, including conduits and pathways.

 

111. “Workstation” shall have the meaning set forth in Section 1.3 (Definitions)
of Exhibit A.4 (End User Support Services Statement of Work).

 

112. “Workstation Replacement Program” shall have the meaning set forth in
Section 1.3 (Definitions) of Exhibit A.4 (End User Support Services Statement of
Work).

 

Exhibit A.1    Gap/IBM Confidential and Proprietary Information    Page 11 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.2 - Statement of Work Cross Functional Services

To

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

         Page No.

I.

  General    1

II.

  Security    5

III.

  Disaster Recovery Services    8

IV.

  IT Environment Management and Reporting    11

V.

  Change Management    12

VI.

  Service Request Management    16

VII.

  Facilities Management and Support    17

VIII.

  Documentation    17

IX.

  Performance Management and Quality Assurance    18

X.

  Corporate Help Desk, Tier 2 and Tier 3 Support    20

XI.

  Incident and Problem Management    25

XII.

  Systems Engineering    28

XIII.

  Ongoing Business Divestitures and Acquisitions    29

XIV.

  Training and Education    30

XV.

  Gap Responsibilities    30

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of Work

Cross Functional Services

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.2 (Cross Functional Services Statement of Work) to the Agreement
(this “Statement of Work”) supersedes previous versions of Exhibit A.2 (Cross
Functional Services Statement of Work) and is effective as of March 2, 2009, and
sets forth the minimal cross functional services that Supplier shall provide as
of March 2, 2009, with respect to the following service areas: (1) Security;
(2) Disaster Recovery Services; (3) IT Environment Management and Reporting;
(4) Change Management; (5) Service Request Management; (6) Facilities Management
and Support; (7) Documentation; (8) Performance Management and Quality
Assurance; (9) Help Desk, Tier 2 and Tier 3 Support; (10) Incident and Problem
Management; (11) Systems Engineering; (12) Ongoing Business Divestitures and
Acquisitions; and (13) Training and Education Services, all as more particularly
described in this Statement of Work (collectively described as the “Cross
Functional Services”). The Cross Functional Services described herein apply
generally to all Services provided by Supplier to Gap pursuant to the Agreement
and shall be provided utilizing Supplier’s best practices. All such improved
Cross Functional Services shall require Gap Approval.

Supplier shall provide information on the Cross Functional Services using a
media that is efficient, easy to use, and easily accessible by Gap Authorized
Users and subject to Approval by Gap. Gap expects that Supplier will bring value
to areas in addition to those identified in the Agreement and this Statement of
Work.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Cross Functional Services as required to meet or
exceed the Service Levels in Exhibit B.1 (Service Level Matrix). Supplier
(i) has responsibility for the performance of the Cross Functional Services
detailed in this Statement of Work; and (ii) shall be held responsible for the
performance of the Cross Functional Services without regard to the use by
Supplier of third-party products or suppliers (including Third Party Vendors).
All changes to this Statement of Work will be mutually agreed to by Gap and
Supplier and implemented and managed using the Change Control Procedures.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 1 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.2 Annual Planning

Supplier’s responsibilities with respect to Annual Planning include:

 

  (a) Assisting Gap in developing and updating the annual and long-range,
comprehensive plan for Gap’s IT Environment, processes, technology architecture,
and standards (such plan, the “Annual Plan” and such planning, the “Annual
Planning”).

 

  (b) Assisting Gap in developing and updating its long range IT plan on an
annual basis, and includes a rolling * projection of anticipated Changes to the
Gap IT Environment to be made by Supplier in connection with its performance of
the Services.

 

  (c) Providing IT intelligence, technology forecasts, analysis, and other
intelligence in the form of recommendations and proposed solutions to facilitate
Gap’s ability to understand alternatives in terms of features, functions, costs,
and risks and to assist Gap in developing future IT requirements for Gap’s
business.

 

  (d) Assisting Gap in projecting future volume and technology Changes that
could impact Gap’s IT Environment.

 

  (e) Identifying to Gap opportunities, candidates and requirements for the
deployment of new technology within Gap and automation of tasks associated with
the Services and/or Gap’s business processes.

 

  (f) Proactively seeking to automate manual tasks associated with the Services.

 

  (g) Supporting Gap in the discussions and presentation of potential new
technology products and service offerings to Gap management.

 

  (h) Proactively identifying strategies and approaches for future IT delivery
that Supplier believes may result in increased efficiency, performance, or cost
savings to Gap.

As requested by Gap, Supplier will provide on a Work Order (a contractual stand
alone SOW) basis:

 

  (a) Proactively submitting proposals, when new technological capabilities
warrant, regarding new technology and automation to Gap for its review and
Approval.

 

  (b) Providing access to specialists within Supplier’s organization to assist
Gap to develop and update its Annual Plan.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 2 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.3 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

“Agreement” shall mean the Revised and Amended Master Services Agreement dated
as of the Effective Date between Gap and Supplier.

“Annual Plan” shall have the meaning set forth in Section 1.2(a) (Annual
Planning).

“Annual Planning” shall have the meaning set forth in Section 1.2(a) (Annual
Planning).

“Change(s)” shall mean any and all revisions, substitutions, additions,
installations, deinstallations, or other modifications in the nature, scope, or
operations of the Gap IT Environment.

“Change Management” shall have the meaning set forth in Section 5 (Change
Management).

“Critical Systems” includes those applications and systems that are necessary in
order to (i) *, (ii) *, (iii) *, (iv) *, (v) *, and (vi) *. For the avoidance of
doubt, Critical Systems shall include * and * required to keep *.

“Cross Functional Services” shall have the meaning set forth in Section 1.1
(Introduction).

“Disaster Recovery Activities” shall have the meaning set forth in Section 3.3
(Disaster Recovery Activities).

“Disaster Recovery Planning” shall have the meaning set forth in Section 3.1
(Disaster Recovery Planning).

“Disaster Recovery Services” shall mean the Disaster Recovery Planning, Disaster
Recovery Testing, and Disaster Recovery Activities.

“Disaster Recovery Testing” shall have the meaning set forth in Section 3.2
(Disaster Recovery Testing).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 3 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Emergency Operations Center” shall mean the * in *, *, *, * and other mutually
agreed upon locations that are required to monitor and control Disaster Recovery
Activities.

“Facilities Management” shall have the meaning set forth in Section 7
(Facilities Management and Support).

“FAQs” shall have the meaning set forth in Section 10.2(c)(4) (Supplier’s Help
Desk, Tier 2 and Tier 3 Support Responsibilities).

“Gap IT Defect(s)” shall mean any problem, defect, error, deficiency, failure,
or other issue arising from, related to, or otherwise impacting the Gap IT
Environment. Gap IT Defect(s) shall specifically exclude any and all Services
Defect(s).

“Gap’s Disaster Recovery Plans” shall have the meaning set forth in
Section 15.2(g) (Gap Retained Responsibilities).

“Help Desk Support” shall have the meaning set forth in Section 10.1(a) (General
Definitions).

“Incident and Problem Management” shall have the meaning set forth in Section 11
(Incident and Problem Management).

“Knowledge Database” shall mean the electronic repository, and associated
authoring, approval and search tools, which contains known errors and their
resolutions or workarounds, procedural guidelines, how-to information and
frequently asked questions.

“Ongoing Business Divestitures and Acquisitions Services” shall have the meaning
set forth in Section 13 (Ongoing Business Divestitures and Acquisitions).

“Point of Contact” shall have the meaning set forth in Section 15.2(l) (Gap
Retained Responsibilities).

“Services Defect(s)” shall mean any problem, defect, error, deficiency, failure,
or other issue arising from, related to, or otherwise impacting the Services.

“Tier 1 Support” shall have the meaning set forth in Section 10.1(a) (General
Definitions).

“Tier 2 Support” shall have the meaning set forth in Section 10.1(b) (General
Definitions).

“Tier 3 Support” shall have the meaning set forth in Section 10.1(c) (General
Definitions).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 4 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

II. SECURITY

 

  2.1 Logical Security Administration

Supplier’s logical security administration responsibilities include:

 

  (a) Compliance with Gap Policies and Procedures, as they may be revised or
updated from time to time during the Term of the Agreement.

 

  (b) Working in conjunction with Gap security, establish and maintain
safeguards against the unauthorized access, destruction, loss or alteration of
Gap assets, data, and information under the control of Supplier. Supplier shall
implement safeguards in compliance with the Procedures Manual and the Service
Levels set forth in Exhibit B (Service Level Agreement) of the Agreement.

 

  (c) Reviewing with Gap all documented information security procedures
pertaining to Supplier-operated systems and developing, maintaining, updating
and implementing security procedures for Supplier-operated systems with Gap’s
Approval, including physical access strategies, procedures and standards. Such
approval shall not be unreasonably withheld. Supplier shall follow the
requirements of the GSD331 version 2.0 dated March 2, 2009 (Attachment A.2.1 to
Exhibit A.2). * from the Effective Date, Gap will have * to review the GSD to
confirm that all needed controls are identified in the GSD and that all such
controls are effective. Gap will base its review on the Gap IT Security Policies
in place as of March 2, 2009, as reflected in the GSD331 version 2.0. Should Gap
determine that the GSD does not contain needed controls or that the controls as
designed are ineffective, Gap will notify Supplier identifying the impacted
controls or areas needing additional controls. Upon receipt of such notification
from Gap, Gap and Supplier will have * to agree on the changes needed to meet
Gap’s Security Policies. Should the parties fail to agree within this * period,
this matter will be resolved through the process specified in Section 31
(“Internal Dispute Resolution”) of the Agreement.

 

  (d) Assisting in the development, Documentation and utilization of an action
plan and escalation procedures for any potential or detected electronic or
physical security breaches and reporting any detected security breaches to Gap
per the action plan.

 

  (e) In conjunction with Gap security, monitoring the systems and Services for
authorized access, including:

 

  (1) Using *, monitoring, reviewing and responding in a timely and appropriate
manner to violations of internal and external physical or electronic access as
identified in the Procedures Manual.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 5 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Assisting with periodic reviews, as appropriate and in accordance with the
Procedures Manual to validate that access to programs and data maintained on
Supplier-operated systems is appropriate and that the use thereof is consistent
with the scope of such employee’s access authority.

 

  (3) Upon identification, immediately notify Gap (including appropriate Gap
security personnel) in the event of a security violation or unauthorized attempt
to access or alter Gap’s assets, systems, information, or data.

 

  (4) Assist in reviews as required by the Procedures Manual to validate that
access and levels to programs and data is authorized.

 

  (5) Capturing data regarding routine and non-routine access exceptions for
audit trail purposes, archiving such data according to Gap data retention
policies, and making such data available to Gap upon Gap’s request.

 

  (6) Assisting with security audits, providing Incident investigation support,
and initiating corrective actions to minimize and prevent security breaches as
directed and Approved by Gap. Supplier shall conduct for the Gap IT Environment,
* of * and * and shall report the result of * to Gap.

 

  (7) Provide to Gap reports on violation and access attempts, and retaining
Documentation of the investigation.

 

  (f) With prior Gap Approval, installing, updating and maintaining Software as
listed in Exhibit D.8 (Existing Agreements) that provides security monitoring,
alarming, and access tracking functionality for Supplier-operated systems and
Software.

 

  (g) Providing security access control tools for Gap’s performance of user id
administration for systems, data, Software, and Networks for which Supplier is
responsible in compliance with the Procedures Manual and maintaining such
security and access control devices in proper working order.

 

  (h) Accepting and complying with instructions from Gap on the security
configuration of Equipment and Software.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 6 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (i) Responding to all security audit or security compliance review requests
from Gap and/or regulatory authorities.

 

  (j) Cooperating and assisting with efforts by Gap and/or representatives of
Gap for security tests, security compliance reviews, and investigations (e.g.,
assistance with capturing emails and other electronic files as may be requested
by Gap to comply with litigation discovery rules and regulations).

 

  2.2 Malware Protection

Supplier’s responsibilities for Malware protection include:

 

  (a) Installing, updating, implementing revisions to, operating and Maintaining
Gap’s Approved security Software on all Equipment used to deliver or support the
Services in accordance with the Procedures Manual.

 

  (b) Updates to Gap-Approved Malware-protection Software shall be installed as
directed by Gap, per Gap’s vulnerability ratings attached and in accordance with
the Service Levels set forth in Exhibit B.1 (Service Level Matrix).

 

  (c) Performing Malware scans on Equipment and Software as appropriate and
dictated by good Management practices, the Service Levels set forth in Exhibit
B.1 (Service Level Matrix) and the Procedures Manual.

 

  (d) Upon detection of Malware, taking immediate steps per the Procedures
Manual to notify the * and *; assessing the scope of damage; arresting the
spread and progressive damage from the Malware; eradicating the Malware; and (to
the greatest extent possible) restoring all data and Software to its original
state.

 

  (e) Maintaining the capability for Gap Authorized Users to scan all
appropriate storage media for Malware per the Procedures Manual.

 

  (f) Jointly developing plans necessary to provide Malware protection as agreed
to by Gap and Supplier.

 

  2.3 Physical Security Administration

In performing its responsibilities with respect to physical security
administration, Supplier shall comply with Gap’s Policies and Procedures and the
Procedures Manual, which shall include, at a minimum, the following:

 

  (a) Where Supplier uses locations and facilities at Gap Sites, Supplier’s
responsibilities include:

 

  (1) Compliance with the Procedures Manual, as they may be revised or updated.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 7 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Where Supplier uses other locations and facilities to support the
provision of Services to Gap, Supplier’s responsibilities include:

 

  (1) Providing security processes, facilities, Equipment, and Software that
meets or exceeds Gap’s physical security policies, standards and procedures.

 

  (2) Upon Gap’s request, providing Gap, its representative(s), and/or
regulatory agencies access to all facilities and assets used in providing the
Services for audits, investigations and compliance reviews.

 

  (3) Assuming accountability for all Equipment from the time Supplier takes
possession or assumes responsibility of such Equipment until such time as it
relinquishes custody of the Equipment back to Gap. The chain of custody for all
Equipment shall be documented in an auditable custody document in a form
Approved by Gap. Supplier shall be responsible for assuring the safety of all
Equipment while such Equipment is in Supplier’s possession.

 

  (4) Performing all * functions (for example *) at facilities under Supplier’s
control.

 

III. DISASTER RECOVERY SERVICES

 

  3.1 Disaster Recovery Planning

Supplier’s Disaster Recovery Planning and Disaster Recovery Activities in
support of Gap, shall be Approved by Gap in advance. Supplier’s responsibilities
for Disaster Recovery Planning related to the Services includes: (“Disaster
Recovery Planning”):

 

  (a) Providing key Supplier recovery contacts;

 

  (b) Providing * for Disaster Recovery plans, related communications and other
activities that are Supplier’s responsibility.

 

  (c) Working with appropriate Gap organization to participate in annual
disaster response planning and preparation meetings and to review
roles/responsibilities for Gap and Supplier. This would include but not be
limited to hurricane preparation prior to hurricane season and tornado
preparation prior to tornado season.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 8 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Participating in strategy and planning sessions with Gap related to crisis
management and crisis support. Examples would include but are not limited to:
technical requirements and implementation around the configuration of Gap’s
Emergency Operations Centers and technical strategy recommendations to support
Avian Flu workplace impact (remote support etc). Any additional costs for new
Equipment or new Applications, will be part of the RFS process.

 

  (e) Providing IT best practices, technology forecasts, analysis, and other
intelligence in the form of recommendations and proposed solutions to facilitate
Gap’s ability to understand alternatives in terms of features, functions, costs,
and risks and to assist Gap in developing future IT requirements for Gap’s
business as it relates to resiliency/recovery options.

 

  (f) Supplier’s Disaster Recovery Planning responsibilities includes
Coordinating with Gap and Gap Third Party Vendors to:

 

  (1) Document new and maintain/update existing Gap infrastructure/system
recovery procedures to support Disaster Recovery of all Critical Systems as
described under the Disaster Recovery Plan, with priority given to the most * as
determined by Gap.

 

  (2) Promptly inform Gap of any changes to procedures used by Supplier in
implementation of the Disaster Recovery Plan.

 

  (3) Promptly update Gap of any change in Supplier key personnel involved in
Disaster Recovery.

 

  (4) Support Gap in Critical Systems Disaster Recovery Testing on all * in
accordance with the Procedures Manual as modified from time to time by the
Parties.

 

  (g) Performing record retention (e.g., using magnetic media) for compliance
and other audits, all in accordance with the Agreement.

 

  (h) Updating desktop recovery images with Third Party Vendors as requested by
Gap.

Gap retains the right to Approve all Supplier Disaster Recovery plans in support
of Gap, and modifications to such plans.

 

  3.2 Disaster Recovery Testing

Supplier’s responsibilities for Disaster Recovery Testing related to the
Services includes (“Disaster Recovery Testing”):

 

  (a) Coordination and managing Third Party Vendors utilized by Supplier to
provide the Services during Disaster Recovery Testing in accordance with the
Disaster Recovery plans.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 9 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Continuing to perform the Services during Disaster Recovery Testing in
accordance with the Agreement.

 

  (c) Performing a root cause analysis (“RCA”) as it relates to
infrastructure/system recovery failures as needed and then participating with
Gap in a debrief following * Disaster Recovery Tests which will include:
successful outcomes, unsuccessful outcomes with detailed RCAs for Gap’s review,
any steps taken to advance the exercise which would not be available during a
true disaster, analysis of communication methods used for the planning and
execution of the exercise and any other pertinent information to assess the true
capability of Supplier and Gap to perform a recovery operation.

 

  3.3 Disaster Recovery Activities

Supplier’s responsibilities for Disaster Recovery Activities related to the
Services include (“Disaster Recovery Activities”):

 

  (a) In the event a Disaster is declared, * or otherwise * the * or any other
information associated with the execution of any Disaster Recovery plan *.

 

  (b) In accordance with the applicable Disaster Recovery plans and to
facilitate the restoration of Services as quickly as possible after Gap has
declared a Disaster, determining what Supplier resources to deploy, conducting,
supervising, administering the operation and implementation of such resources,
making commercially reasonable efforts to provide additional resources to
maintain provision of the Services for unaffected areas and re-aligning
technical resources to maintain normal business operations.

 

  (c) In accordance with the Disaster Recovery plans, assuming coordination and
administrative responsibility for Third Party Vendors utilized by Supplier to
provide the Services.

 

  (d) Regardless of whether a formal Disaster Recovery plan exists or not,
attempting to restore Services within the timeframes specified in the Service
Levels.

 

  (e) Following the occurrence of any Disaster, participating in post-Disaster
meetings with Gap to understand that cause of the Disaster and developing plans
to eliminate or mitigate future occurrences.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 10 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Coordinating Disaster Recovery activities (subject to Section 5 (Change
Management)) for all Services with Gap’s Disaster Recovery Plan.

 

  (g) Training Supplier personnel in Disaster Recovery procedures and
implementing a process to obtain immediate access to such procedures in a
Disaster situation.

 

  (h) With respect to all Services covered by a Disaster Recovery plan,
providing and maintaining * (including * where available) utilized to process
data in accordance with the applicable Disaster Recovery plan.

 

  (1) Gap and Supplier shall establish the time period required for backups and
recovery to be included in the Disaster Recovery plan.

 

  (2) Supplier shall backup Gap’s data, * and *, using *, or other * Approved by
Gap and accessible to Gap in accordance with the schedule agreed upon by the
Parties.

 

  (3) Supplier shall provide * in a secure facility for the foregoing, as well
as * pickup and delivery *.

 

  (4) Supplier shall perform the foregoing functions in accordance with the
applicable Disaster Recovery plans.

 

  (5) Supplier shall execute the Disaster Recovery plans as specified in the
plans, including operating the Equipment, restoring all * and * and data
associated with such * and *, verifying that data is * and providing other
functions within the scope of the Services. Backup frequency is dependent upon
the specific * requirements and those requirements must be provided to Supplier
from Gap.

 

  (i) In the event of a Disaster, delivering the Services in accordance with the
Disaster Recovery plans.

 

IV. IT ENVIRONMENT MANAGEMENT AND REPORTING

 

  4.1 Meetings

Except as otherwise requested by Gap in writing, Gap and Supplier shall
participate in the meetings required by this Statement of Work and such other
meetings as may be requested by Gap to monitor the status of the Services and
the Gap IT Environment. The specific date, time frame, scope, attendance, and
nature of any such meetings shall coincide with Gap’s requirements.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 11 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.2 Reports

Except as otherwise requested by Gap, Supplier shall provide Gap with the
written reports required by this Statement of Work, and such other written
reports as may be reasonably requested by Gap to monitor the status of the
Services and the Gap IT Environment. The written reports shall include, as
appropriate, an overview of activities occurring during the reporting period,
issues to be Resolved, issues Resolved, and any other information that Gap may,
from time to time, request or Supplier may deem appropriate. The specific date,
time frame, scope, and nature of any such reports shall coincide with Gap’s
requirements.

 

V. CHANGE MANAGEMENT

Supplier is responsible to support Changes (“Change Management”) as described
below. All Changes will be made in accordance with the Change Control
Procedures. Supplier’s responsibilities for Change Management include the
following:

 

  5.1 Change Management Support

Supplier’s responsibilities for interfacing among Gap, Supplier and Third Party
Vendor personnel implementing Changes in the Gap IT Environment and the support
function to meet the requirements contained in this Statement of Work and in the
Procedures Manual include:

 

  (a) Implementing Changes with the Gap IT Environment to comply with Gap’s
Documentation requirements and orderly turnover, all in accordance with
Section 5 (Change Management) and the Procedures Manual.

 

  (b) Coordinating, managing and cooperating with Third Party Vendors as
required to Implement changes.

 

  (c) Obtaining Gap Approvals for production testing and installation
timetables.

 

  (d) Developing comprehensive operational Documentation.

 

  (e) Providing coordination and acceptance of New Services.

 

  (f) Enforcing Documentation standards, task lists and run sheet updates.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 12 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  5.2 Change Management

 

  (a) General Requirements

Supplier’s Change Management responsibilities shall also include:

 

  (1) Making all Changes in Gap’s IT Environment arising from, relating to, or
impacting the Services and Coordinating such Changes with Gap and Gap Third
Party Vendors, as appropriate.

 

  (2) Making all Changes in accordance with the Change Control Procedures,
Section 5 (Change Management) and in compliance with the Procedures Manual and
the Agreement.

 

  (3) Performing all Changes to individual components of Equipment and Software
for which it is operationally responsible.

 

  (4) Implementing the Change Control Procedures that include the efficient
implementation of Changes, clear accountability within Supplier and to Gap,
effective coordination and communication between and among Gap, Gap Authorized
Users, Supplier and Third Party Vendors. Supplier’s Change Control Procedures
must integrate seamlessly with the Change Control Procedures described in
Section 5 (Change Management).

 

  (5) Making any Changes necessary to provide the Services in accordance with
Section 5 (Change Management).

 

  (6) Responding to Change requests from Gap Authorized Users and making Changes
in accordance with Section 5 (Change Management).

 

  (7) For the Services, maintaining clear ownership for Changes throughout the
entire Change Management process. Supplier shall not make any Change without
Gap’s Approval or in contravention of Section 5 (Change Management).

 

  (8) Moving all programs from the * and * to the * in a controlled and
documented manner such that no Changes are introduced into the programs during
such activity without the Approval of Gap.

 

  5.3 Oversight of Change Management

Supplier’s responsibilities for providing performing and oversight of Changes
include:

 

  (a) Coordinating all of Supplier’s Change Management activities with the Gap
Change Coordinator in accordance with Gap’s Change Control Procedures.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 13 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Making any Changes necessary to provide the Services and meeting all
required Service Levels, in accordance with agreed upon Change Control
Procedures.

 

  (c) In an emergency, Supplier must obtain Gap Approval prior to any Change to
the Gap IT Environment.

 

  (d) Without prior Gap Approval, Supplier shall not make any Changes that:

 

  (1) Adversely affects the function, performance, or efficiency of any of the
Services;

 

  (2) Increases Gap’s retained costs or external fees; or

 

  (3) Impacts the way in which Gap conducts its business or operations.

 

  5.4 Change Management Process and Procedures

Supplier’s responsibilities with respect to Change Management processes and
procedures include:

 

  (a) Participating in Change meetings. Supplier’s representative in these
meetings shall have the requisite authority to make binding and enforceable
commitments on behalf of Supplier.

 

  (b) Submitting all proposed Changes in advance to Gap for Approval. Unless
otherwise mutually agreed, all proposed Changes shall be submitted to Gap, at a
minimum, on a * rolling calendar, with special notice for major Changes proposed
on a longer term but requiring more preparation and Coordination.

 

  (c) At a minimum, each submitted proposed Change shall include all standard
applicable information to provide effective Change Management and Supplier shall
include in each submission a schedule of proposed Implementation dates for
determination of any existing conflict with business events communicated to
Supplier by Gap, including:

 

  (1) A description of the proposed Change;

 

  (2) A statement of purpose and justification for the proposed Change;

 

  (3) A list of Service(s), Gap Authorized User(s), and Third Party Vendor(s)
potentially affected by the proposed Change;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 14 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (4) The proposed schedule, including Implementation date(s) and approximate
time(s);

 

  (5) The proposed Implementation process; and

 

  (6) A statement of the potential risk, business impact, and/or complexity of
the proposed Change.

 

  (d) For proposed Changes that represent a potentially high risk or high impact
to Gap’s operations or business, or at the request of Gap, Supplier shall
include a comprehensive end-to-end test plan (including clear Change acceptance
criteria); notification and escalation lists per agreement of Gap and Supplier;
and work-around plans and a comprehensive contingency plan, including a back-out
plan and procedures (with specific criteria to initiate the execution of the
back-out plan).

 

  (e) Reviewing proposed Changes and schedules with Gap, obtaining all necessary
approvals and coordinating all Supplier Change Management activities with Gap
and all affected third parties to minimize disruption of normal business
process.

 

  (f) Reporting the status of scheduled Changes including maintaining a
comprehensive list of projects and dates.

 

  (g) Providing regular progress updates to Gap and other known affected third
parties.

 

  (h) Testing Changes to the Gap IT Environment and Resolving Incidents and
Problems prior to production Implementation, in the Gap provided Test
environment.

 

  (i) Controlling Changes to systems and activities required by moves, upgrades,
replacements, and migrations.

 

  5.5 Gap IT Environment Maintenance Periods

Supplier’s responsibilities include:

 

  (a) Performing * during * scheduled in advance and Approved by Gap, or unless
otherwise agreed to, and keeping systems unavailability during maintenance
windows to the minimum required for systems maintenance purposes.

 

  (b) Providing prior notice to Gap of the maintenance to be performed during
scheduled maintenance windows and changing scheduled maintenance windows at
Gap’s written request and upon prior notice.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 15 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Scheduling outages for maintenance, expansions and modifications during
hours that meet Gap’s operational needs.

 

  (d) Performing routine maintenance during scheduled maintenance windows.
Scheduled maintenance windows are the specific times as Approved by Gap.

 

  (e) Scheduled times for all maintenance windows shall be reviewed and
pre-Approved by Gap on at least a *.

 

  (f) At Gap’s request, Supplier shall change scheduled maintenance windows for
Equipment located at Supplier Sites to meet Gap’s operational needs as
identified by Gap to Supplier. Supplier shall give Gap at least * prior written
notice of the maintenance to be performed during scheduled maintenance windows.
In the event that there is a need for emergency systems maintenance, Supplier
shall provide Gap with as much notice as possible, and shall perform such
maintenance so as to minimize interference with the business and operational
needs of Gap and in compliance with the Procedures Manual.

 

  (g) Gap, at any time and at its discretion, may specify “quiet” periods during
which Supplier shall not make any Changes without the specific Approval of Gap.
Supplier shall use the scheduled maintenance windows (and non-scheduled
maintenance windows required by Gap) for purposes of supporting and maintaining
Equipment and Software, including Installing upgrades, patches, and all other
related activities to eliminate the need for non-scheduled maintenance windows.

 

  (h) To the extent Supplier requests any maintenance windows outside of the
scheduled maintenance windows, such non-scheduled maintenance windows shall not
be excluded from downtime for the purposes of measuring Supplier’s compliance
with applicable Service Levels.

 

VI. SERVICE REQUEST MANAGEMENT

Supplier’s service request management responsibilities include:

 

  (a) Tracking, managing, processing and implementing appropriately Gap Approved
Requests for Service in accordance with the Policies and Procedures Manual.

 

  (b) Managing relevant Requests for Service in the Gap-supported Service
Request Tracking system.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 16 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VII. FACILITIES MANAGEMENT AND SUPPORT

Supplier’s responsibilities related to facilities management and support include
(“Facilities Management”):

 

  (a) Establishing and maintaining proper and adequate Supplier facilities,
Equipment and supplies at Supplier Service Locations with a properly trained and
appropriately sized management and support staff.

 

  (b) Maintaining a clean, clutter-free IT environment in all Data Centers and
Gap Sites where Supplier has on-site personnel or upon Supplier completing IMAC
activities (e.g., Cabling, equipment and packing material).

 

  (c) At Supplier-owned Data Centers, initiating and tracking requests for
space, power and other Data Center modifications in support of Equipment
installations.

 

  (d) Providing requests to Gap in advance as appropriate, but no later than *
in advance of installation, for space and power requirements in support of
Equipment at the Gap Data Center(s), computer room(s), LAN closet(s), etc.
operated by Supplier.

 

  (e) Cooperating with the activities of Third Party Vendors who provide support
for Gap with respect to the Services (excluding Client Devices), including at
Sites for which Supplier is responsible for providing on-site LAN/WAN support.
Supplier shall provide physical access to the applicable site and shall monitor
the activities of all such Third Party Vendors.

 

VIII. DOCUMENTATION

Supplier shall develop and maintain Documentation in accordance with its best
practices. Such Documentation will be made readily accessible to Gap.

 

  (a) Supplier’s responsibilities for developing and maintaining Documentation
include:

 

  (1) Maintaining comprehensive Documentation on all operations procedures,
services, Equipment and Software for which Supplier is responsible under the
Agreement and provide a means of access to Documentation from Third Party
Vendors or the Gap staff that is acceptable to Gap.

 

  (2) Documenting and implementing a process for developing new or updating
existing Documentation, provided that all Changes to Documentation shall comply
with Section 5 (Change Management) above.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 17 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) Providing Documentation to Gap in paper copies, electronically, and on a
web-enabled basis wherever possible, for access by Authorized Users and Gap.

 

  (b) Supplier’s responsibilities relating to operations Documentation include:

 

  (1) Documenting and maintaining Documentation on all operations procedures,
services, Equipment and Software for which Supplier is operationally
responsible.

 

  (2) Documenting and maintaining procedures in the Procedures Manual to be
utilized by Gap relative to the Services.

 

  (c) Auditing Documentation developed by Supplier regularly for completeness
and accuracy, including (1) verifying that all Documentation is complete,
present, organized, readable, and updated, and (2) reporting the resulting audit
findings to Gap on a regular basis and where it is determined that Documentation
is inaccurate (for example, erroneous or out of date), correcting and replacing
such Documentation.

 

IX. PERFORMANCE MANAGEMENT AND QUALITY ASSURANCE

Supplier is responsible for providing performance management services described
in this section including, proactive and predictive monitoring and management of
the Gap IT Environment as it relates to the Services.

 

  9.1 Proactive Performance Management

Supplier’s responsibilities for proactively monitoring the performance of the
Gap IT Environment include:

 

  (a) Proactively monitoring the Gap IT Environment, where feasible in the
current environment, as it relates to the Services to identify and Resolve
Incidents and Problems where possible before they affect Gap.

 

  (b) Monitoring and managing the performance of the Gap IT Environment.

 

  (c) Performing proactive Incident and Problem detection and Incident and
Problem Resolution where feasible in the current environment, in accordance with
Section 11 (Incident and Problem Management).

 

  (d) Performing necessary * on Equipment.

 

  (e) Managing and Resolving error messages that allow for resumption of normal
operational status.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 18 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Providing notification to Gap according to predetermined guidelines of any
need for an unscheduled interruption and Coordinating that activity with
designated Gap personnel.

 

  (g) Detecting, managing and resolving exceeded thresholds for all Services.

 

  (h) Providing the operational status of the Gap IT Environment as it relates
to the Services, to be updated on a near real-time basis.

 

  9.2 Predictive Performance Management

Supplier’s predictive performance management responsibilities include:

 

  (a) Working jointly with Gap, conducting * meetings (or as otherwise mutually
agreed to in writing by the parties) to make recommendations for Changes to the
Gap IT Environment based on Gap analysis.

 

  (b) Tuning and refining the delivery of the Services based on the monitored
data.

 

  (c) Employing management system tools or other tools required to monitor
events that exceed thresholds. Install and configure agreed to base OS
monitoring agents.

 

  (d) At Gaps direction, implementing alternate methods and procedures subject
to the Change Control Procedures. Monitoring Gap established thresholds for base
OS functions, CPU, Disk and Memory usage.

 

  (e) Responding to threshold alerts following Gap Incident / Problem
procedures.

 

  (f) Implementing Gap recommended performance tuning recommendations.

 

  9.3 Quality Assurance

Supplier’s responsibilities for quality assurance with respect to the Services
as a whole include:

 

  (a) Developing and employing a quality assurance program, subject to Gap
Approval, designed to promote performance of the Services at a high level of
quality, focusing on measuring and improving reliability, speed, cost
effectiveness, and customer satisfaction.

 

  (b) Writing and maintaining procedures and measurements on all quality
assurance activities associated with the Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 19 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Employing quality metrics and procedures that are consistent with similar
standards in Gap’s peer group and/or in the provision of similar professional
services.

 

  (d) Compliance with a published quality assurance program, with adequate
internal controls and verification activities.

 

  (e) Allowing Gap to perform audits that shall focus on Supplier’s adherence to
its quality assurance procedures and standards; on the metrics gathered to
support quality assurance activities; and on Supplier’s efforts to improve
overall quality. Supplier shall Cooperate fully and assist Gap with any such
audits.

 

X. CORPORATE HELP DESK, TIER 2 AND TIER 3 SUPPORT

 

  10.1 General Definitions

 

  (a) “Help Desk Support” means the level of support provided by the Help Desk
which takes the initial call or request from the Authorized User and attempts
initial Incident resolution (“Tier 1 Support”) and includes activities such as
initial Incident identification, reporting, logging of Incident records and
initial Incident resolution, tracking of Incident, reporting and Incident
status, closing Incidents, or other assistance in accordance with the Procedures
Manual. Tier 1 may include dispatching of Supplier or Gap third party on-site
technicians.

 

  (b) “Tier 2 Support” means the next level of support after the Help Desk for
Incidents assigned to Supplier by the Help Desk. If Tier 1 Support does not
Resolve the Authorized User’s Incident or questions, the Incident shall be
referred to Supplier for in-scope Problems or Incidents. Tier 2 Support provides
a higher level of expertise that goes beyond Tier 1. Limited programming, if
any, may occur at this level. Tier 2 Support may include the use of on-site
technicians.

 

  (c) “Tier 3 Support” means the provision of advanced technical support,
consultation and guidance to the Tier 1 Help Desk Support and Supplier’s Tier 2
Support team by subject matter experts and the assistance in the final
resolution of complex Incidents. Tier 3 Support also involves interacting with
OEM groups or development teams that provide consultation in Incident
determination and resolution, including the development of programming
workarounds, patches and fixes. This Tier 3 Support provides specific systems or
product knowledge and/or programming expertise.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 20 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  10.2 Supplier’s Help Desk, Tier 2 and Tier 3 Support Responsibilities

 

  (a) The Help Desk shall handle initial Incident and Problem Resolution as
follows as part of its Tier 1 Help Desk Support:

 

  (1) *.

 

  (2) *.

 

  (3) *.

 

  (4) *.

 

  (5) *.

 

  (6) Respond to end user requests with accurate and appropriate information.

 

  (7) *.

 

  (8) *.

 

  (9) *.

 

  (10) *.

 

  (11) Call customer for further information.

 

  (12) *.

 

  (13) Close the call.

 

  (14) *. Tier 1 will search its contact database to see if it can identify
where the customer should be calling for support and provide the information to
the customer. *.

 

  (15) Utilize a variety of tools and technical knowledge to Resolve the
Authorized User’s Incident or Problem.

 

  (16) Instruct Authorized User to invoke the * or similar * and * the
Authorized User to a * and Authorized User’s data, if unable to solve the
Authorized User’s problem via other methods.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 21 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (17) Determine if Tier 2 Support is required and, if necessary, *.

 

  (b) Supplier’s Tier 2 and Tier 3 Support includes:

 

  (1) Providing facilities, associated technologies, and fully trained staff to
provide Tier 2 and Tier 3 Support.

 

  (2) Personnel providing Tier 2 Equipment and Software Support shall be
appropriately certified and Supplier shall at all times maintain the appropriate
number of certified technicians to meet agreed upon Service Levels.

 

  (3) Receiving and processing all Incidents assigned to Supplier by the Help
Desk, from the appropriate queue into the Incident and Problem Management
system.

 

  (4) Processing all Incidents identified by Supplier as a result of its
monitoring of the Gap IT Environment into the Gap Incident and Problem
Management system.

 

  (5) Having the necessary * and * administrative privileges to perform remote
deskside Break/Fix services (e.g., clear print queues, add Equipment to domain).

 

  (6) Providing Authorized User information to Gap Tier 1 Help Desk Support
personnel and Supplier personnel providing Tier 2 and Tier 3 Support before any
new functionality is Installed into production.

 

  (7) Providing the Help Desk with a continuously updated list of other Help
Desks and/or “on call” personnel who are responsible for Tier 2 and Tier 3
Support, available * to receive and appropriately respond to notice of problems,
including contact phone numbers.

 

  (8) Providing status updates to Gap during Incident resolution, according to
the Procedures Manual.

 

  (9) Providing support, analysis and assistance to Gap Authorized Users for
Applications in response to the Gap Tier 1 Help Desk Support personnel
referrals/transfers according to the Procedures Manual.

 

  (10) Providing Application-specific support to Application Authorized Users,
via the Help Desk or directly, as authorized by Gap, which include investigating
and Resolve Problems where possible; providing technical support and analysis;
supporting Application Installations; and answering Authorized User queries.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 22 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (11) Identifying and reporting to Gap opportunities that may increase
Authorized User satisfaction and decrease Incident and Problem reports.

 

  (12) Performing all other Tier 2 and Tier 3 Support activities as requested by
the Help Desk.

 

  (13) Ownership of Incidents and Problems shall revolve around and be driven by
the Authorized User’s needs and Supplier shall minimize transfers to multiple
parties to the greatest extent possible.

 

  (14) For Severity 1 Problems, assigning a coordinator as a single point of
contact for the Problem.

 

  (15) Supplier’s support personnel shall route the Incident or Problem to the
appropriate person or entity for Resolution and including in the Problem record
the technical justification for the routing; track the progress of Resolution
efforts; escalate Incidents and Problems to the appropriate levels for
Resolution in accordance with the Procedures Manual; and close an Incident or
Problem after receiving confirmation from the affected Authorized User that the
Incident or Problem has been Resolved.

 

  (16) Supplier shall act proactively and cooperate fully with all other
internal or external parties to Resolve the Incident or Problem.

 

  (17) Developing and documenting for Gap’s Approval processes regarding
interfaces, interaction, and responsibilities between Tier-1 Support personnel,
Tier-2, and Tier-3 Support personnel, and any other internal or external persons
or entities that may either submit an Incident or Problem, or receive an
Incident or Problem.

 

  (18) Providing Supplier’s Tier 2 and Tier 3 Support personnel with adequate
training on new products and services as may become part of Supplier’s
responsibilities under the Agreement from time to time.

 

  (c) Other operational and technical requirements for the Help Desk, Tier 2 and
Tier 3 Support include:

 

  (1) Providing * coverage for Tier 2 and Tier 3 Support.

 

  (2) Providing and paying for a single, toll free telephone number for the US
and Canada. Authorized Users in a particular country shall use the toll free
number in that country for Incidents or Problems to the Help Desk.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 23 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) Providing support in English.

 

  (4) Providing and continuously updating a list of frequently asked questions
(“FAQs”) regarding the Services, and publishing and Maintaining an archive of
answers to the FAQs.

 

  (5) Providing the FAQs and answers using a media that is efficient, easy to
use, and easily accessible for Authorized Users, and subject to Gap Approval.

 

  (6) Conducting random surveys (subject to Gap Approval) of Authorized Users
immediately after they have used the Tier 2 and/or Tier 3 support and reporting
the results to Gap. These random surveys shall be performed and reported each
month and includes a minimum survey sample of * of the Incidents or Problems.

 

  (7) Calculating statistics and publishing reports, on at least a *, on the
number of Incidents or Problems; sources of Incidents or Problems; frequency
regarding the types or categories of Incidents or Problems; length of open
Incidents or Problems; number of Incidents or Problems Resolved upon first
contact; abandoned rate; number of Incidents or Problems requiring Tier-2/3
Support; and other pertinent information regarding Incidents and Problems.

 

  10.3 Mobile Access and Support for Authorized Users

Supplier’s responsibilities for mobile access and support include:

 

  (a) Providing Help Desk, Tier 2 and Tier 3 Support for Authorized Users who
are remotely accessing (or attempting to remotely access) Gap’s IT Environment
from any location.

 

  (b) Providing Software updates in emergency situations to remote and mobile
Authorized Users (for example, Malware detection and protection, security
threats, etc.). The distribution of these Software updates to mobile Authorized
Users shall be delivered by the most expeditious method, including being
automatically executed during remote access sessions.

 

  (c) Providing Software deployment and patch distribution for mobile and remote
Authorized Users in a timely fashion.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 24 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Providing a process for replacement of stolen or damaged machines used by
mobile Authorized Users, including installation of Authorized User-specific
Software portfolio, and assisting Authorized Users in data restoration and
configuration.

 

  (e) Supporting a Gap-Approved solution to protect machines that are directly
connected to the Internet.

 

  (f) Deploying and supporting standard Applications in a mobile environment as
well as Applications that require Authorized User-specific databases (for
example, CRM), subject to Change Management.

 

XI. INCIDENT AND PROBLEM MANAGEMENT

Supplier’s Incident and Problem Management responsibilities include (“Incident
and Problem Management”):

 

  11.1 General Requirements

 

  (a) Tracking and Managing all Incidents and Problems that are assigned to
Supplier by the Help Desk or as automatically generated by the applicable Tool.

 

  (b) Resolving those Incidents and Problems arising from or related to the
Services.

 

  (c) Emphasizing and promoting the elimination or quick resolution of Incidents
and Problems.

 

  (d) Maintaining clear accountability within Supplier and to Gap.

 

  (e) Meeting specified Service Levels.

 

  (f) Performing proactive where possible, and reactive troubleshooting to
identify and Resolve Incidents and Problems.

 

  (g) Employing procedures for proactive monitoring, logging, tracking and
escalation for appropriate Incidents and Problems in accordance with the
Procedures Manual.

 

  (h) Categorizing, documenting and communicating to Gap the relative importance
of each Incident according to the Severity Levels described in Exhibit B.1
(Service Level Matrix).

 

  (i) Monitoring, controlling and managing each Problem and Incident arising
from or relating to the Services until it is Resolved, and confirmed with the
Authorized User in accordance with the Procedures Manual.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 25 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (j) Maintaining regular communications of the status of an Incident or Problem
between all parties and Gap Authorized Users until the Incident or Problem is
Resolved.

 

  (k) Implementing measures to avoid unnecessary reoccurrence of Incidents and
Problems.

 

  (l) Performing root cause analysis and event correlation for all Incidents and
Problems, identifying and document preventive measures and making
recommendations to fix root causes. Root cause analysis reports are to be
presented to Gap for all Supplier-owned Severity 1 and Severity 2 Problems as
agreed to, and shall include a description of the failure, root cause analysis
performed, proposed actions (with timing and the party responsible to Implement
such actions) to eliminate or reduce the likelihood of a recurrence of the
failure, and confirmation that proposed actions addressed the Problem.

 

  11.2 Incident and Problem Management System

 

  (a) Supplier shall use the Gap Incident and Problem Management Tracking system
to track Incidents and Problems relating to the Gap IT Environment.

 

  (b) Tracking information for each Incident and Problem submitted to (and
originating from) the Help Desk or Supplier, to include those agreed to by Gap
and Supplier. Such information shall include at a minimum:

 

  (1) the date and time the Incident or Problem was raised;

 

  (2) an Incident or Problem tracking number;

 

  (3) a description of the Incident or Problem;

 

  (4) relevant information about the Gap Authorized Users affected and/or Gap
Site affected;

 

  (5) the Priority Level of the Incident or Problem;

 

  (6) the Incident or Problem status and next steps to be taken; and

 

  (7) the date and time the Incident or Problem was Resolved.

 

  (c) Regularly updating the Incident and Problem Management Tracking system
(including the Knowledge Database) in accordance with agreed to procedures by
Gap and Supplier and Supplier solutions and Supplier’s best practices as they
are developed. Upon Gap’s request, Supplier shall provide Gap with periodic
updates based on “lessons learned” and Incidents and Problems experienced by
Supplier’s other customers.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 26 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Providing reports to Gap and Third Party Vendors regarding Incidents and
Problems as relevant.

 

  11.3 Additional Incident and Problem Communication and Notification
Requirements

Supplier’s additional Incident and Problem communication and reporting
responsibilities include:

 

  (a) Providing communications regarding the Incident or Problem to Authorized
Users upon request to the Help Desk.

 

  (b) At a minimum, Supplier’s notification and communications shall include:

 

  (1) The Severity Level of the Incident or Problem.

 

  (2) The location of the Incident or Problem and the name and/or number of
affected Gap Authorized Users.

 

  (3) The elapsed time before a Problem is escalated to the next higher Severity
Level.

 

  (4) The levels of involvement (and notification) of Supplier Management and
Gap Management at each Severity Level.

 

  (c) Communicating the status of in-scope Severity Level 1 and Severity Level 2
Incidents and Problems on a timely basis appropriate to the impact of the
Incident or Problem to Gap and agreed to by Gap and Supplier in accordance with
the Procedures Manual.

 

  (d) Tracking and reporting any in-scope backlog of Incident and Problems that
are not Resolved on *, or more frequently as requested by Gap.

 

  (e) If Supplier believes an Incident or Problem cannot be Resolved (for
in-scope services), Supplier shall communicate to Gap the nature of the Incident
or Problem, the reason why Supplier believes it cannot be Resolved and the
efforts employed by Supplier to Resolve the Incident or Problem to the
appropriate level within Gap as agreed to by Gap and Supplier.

 

  (f) In the event there is a recurrent Incident or Problem, Supplier shall,
upon Gap’s request, conduct meetings with Gap and any required third parties to
address Supplier’s Incident and Problem Resolution activities, including
providing a root cause analysis report.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 27 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) Providing Incident and Problem resolution exception reports.

 

XII. SYSTEMS ENGINEERING

 

  12.1 General Requirements

Supplier shall provide engineering support for the IT infrastructure including
voice and data network, workstations, and necessary Supplier provided management
tools.

 

  12.2 Infrastructure Standards

 

  (a) Supplier will work with Gap retained engineers. Supplier will, on an
ongoing basis, assess the infrastructure elements in the above environments and
revise existing standards in Exhibit D.6 (Technical Architecture and Product
Standards) to provide reliable and secure operations and manage costs.

 

  (b) Supplier will bring best practices to Gap.

 

  (c) Supplier will assist Gap teams in updating the standards documents to
reflect any changes.

 

  12.3 Standard Builds

 

  (a) Supplier will be responsible for developing the approved software images
for deployment throughout Gap Inc, worldwide, as contained in Exhibit D.6
(Technical Architecture and Product Standards).

 

  (b) Standard builds will cover appropriate workstation and network
environments.

 

  (c) Supplier will maintain the minimum number of builds necessary to meet
Gap’s business needs.

 

  12.4 Operations Support

 

  (a) Supplier will provide, * the resources needed to support ongoing
operations of the Gap IT Environment working with Tier 1 and Tier 2 teams. This
includes hands-on support, as determined by Supplier, in locations supported by
Supplier and remote support for other locations. These resources will be
responsible for:

 

  (1) Assisting Gap resources in production problem resolution associated with
Severity 1 and Severity 2 problems;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 28 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Working with other Gap teams to mitigate or respond to a situation that
compromises Gap’s environment (e.g. vulnerabilities and viruses).

 

  (b) Supplier will assist the application teams in the routine maintenance of
application software including installation of patches, tuning and routine
upgrades (e.g. the addition of memory, CPUs, load balancing or I/O paths) to
meet service level demands.

 

XIII. ONGOING BUSINESS DIVESTITURES AND ACQUISITIONS

From time to time, Gap has, and intends to, acquire or divest businesses (or
parts of businesses). Supplier shall participate in the planning for such
acquisitions and divestitures and shall, pursuant to an approved Non Recurring
Initiative, provide responsibilities related to supporting Gap’s ongoing
business divestitures and acquisitions which shall include the following
(“Ongoing Business Divestitures and Acquisitions Services”):

 

  (a) Regarding business divestitures and at the request of Gap, performing any
or all of the following functions:

 

  (1) Assisting Gap in planning, preparing and implementing any transition or
Changes related to the Services as a result of a divestiture.

 

  (2) Providing the Services (or various components of the Services (i.e.,
IMACs, infrastructure Changes, increased Gap Data and physical security,
increased Disaster Recovery planning, etc.)) to a divested business, for up to *
after the divestiture. Such Services will be provided pursuant to the terms and
conditions of the Agreement.

 

  (b) Regarding business acquisitions and at the request of Gap, performing any
or all of the following functions:

 

  (1) Assisting Gap in planning, preparing and implementing any transition or
Changes related to the Services because of an acquisition. Such activities
include analysis of the acquired business’ (or to-be-acquired business’) current
information technology services and the impacts to the acquired business and
Gap.

 

  (2) Providing the Services (or various components of the Services (i.e.,
IMACs, infrastructure Changes, increased Gap Data and physical security,
temporary staffing, increased Disaster Recovery planning, etc.)) to the acquired
business. Such Services will be provided pursuant to the terms and conditions of
the Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 29 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) The Charges associated with providing the Services to an acquired business
shall be as set forth in the Agreement, taking into account economies of scale
and other synergies between the acquired business and Gap, and striving to
reduce the per unit Charges associated with the Services.

 

XIV. TRAINING AND EDUCATION

As mutually agreed, Supplier will provide Gap with documentation, tips and other
“how to” information as appropriate, to facilitate the education of Authorized
Users on the use of Services provided or the adoption of Supplier initiated
activities or projects.

 

XV. GAP RESPONSIBILITIES

 

  15.1 General

Except as otherwise agreed by the Parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 15 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.

 

  15.2 Gap Retained Responsibilities

 

  (a) Gap will provide general training, as reasonably requested by Supplier, on
Gap’s custom Applications to Supplier’s Tier 2 and Tier 3 Support personnel.

 

  (b) Gap shall provide * access to Gap personnel authorized to Approve Changes
to the Gap IT Environment.

 

  (c) For purposes of Disaster Recovery Activities, Gap shall be responsible for
declaration of Disasters with respect to Gap facilities.

 

  (d) Gap shall provide the Help Desk with a continuously updated list of other
Help Desks and/or “on call” personnel who are responsible for * and *, available
* to receive and appropriately respond to notice of problems, including contact
phone numbers, for Gap retained responsibilities.

 

  (e) Gap will provide written notification to Supplier as Gap Policies and
Procedures are revised or updated.

 

  (f) Gap retains *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 30 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) Gap will manage and maintain the Disaster Recovery plans of Gap, as they
exist on the Initiation Date, as may be modified, amended or updated as set
forth in the Agreement (“Gap’s Disaster Recovery Plans”).

 

  (h) Gap will maintain and update Gap’s Disaster Recovery Plans throughout the
Term. Such updates may include Changes required due to the introduction and use
of new technologies (e.g., Equipment and Software), Resource Units, processes,
business functions, locations, and priorities.

 

  (i) Gap will integrate the Disaster Recovery plans related to the Services
with Gap’s business continuity plans in accordance with Section 5 (Change
Management).

 

  (j) Gap will document the manner and procedures by which Supplier shall
perform backups and provide Disaster Recovery Services.

 

  (k) Gap will document Gap’s priorities for Disaster Recovery backups and
communicate same to Supplier.

 

  (l) Gap will designate a person (“Point of Contact”) to whom Supplier
communications will be addressed and who has the authority to act for Gap in all
aspects of Section 3 (Disaster Recovery Services). The Point of Contact’s
responsibilities are:

 

  (1) Ownership of the Change Management and Disaster Recover process
refinements.

 

  (2) Serve as the interface between Supplier and all Gap departments,
organizations and sites participating in Section 3 (Disaster Recovery Services).

 

  (3) Provide the Supplier Project Manager with information as reasonably
requested related to the development of the project plan.

 

  (4) Work with the Supplier Project Manager to administer project Change
Control.

 

  (5) Attend meetings as needed.

 

  (6) Use commercially reasonable efforts to obtain and provide information,
data, decisions and approvals, within * of Supplier’s reasonable request, unless
both Supplier and Gap have agreed to a different response time.

 

  (7) Help resolve project issues and escalate issues within the Gap
organization, as necessary.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 31 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (m) Gap will provide a Gap focal point to Supplier for notification of system
outages on * and *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.2    Gap/IBM Confidential and Proprietary Information    Page 32 of 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.3.1 - Statement of Work Store Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

     Page No.

I. Introduction

   1

II. Operating Principles and Objectives

   3

III. Changes of exhibits and additions, modifications or deletions to store
equipment

   4

IV. Maintenance Services

   4

V. imac services

   5

VI. Warehouse Services

   5

VII. Cabling Services

   5

VIII. Gap Responsibilities

   5

Attachment A: Maintenance Services (Canada, United States and Puerto Rico)

   7

Attachment B: Intentionally Left Blank

   39

Attachment C: Intentionally Left Blank

   40

Attachment D: IMAC Services - Store Installs, Moves, Adds, and Changes (United
States, Canada and Puerto Rico)

   41

Attachment E: Warehouse Services (United States, Canada and Puerto Rico)

   50

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of Work

Store Services

I. INTRODUCTION

 

a) Introduction

This Exhibit A.3.1 (Store Services Statement of Work) to the First Amended and
Restated Master Services Agreement (this “Statement of Work”) is effective as of
March 2, 2009 and sets forth the minimal Services that Supplier shall provide as
of March 2, 2009, including Services to provide (1) Maintenance Services;
(2) IMAC Services; (3) Warehouses Services and (4) Cabling Services, as further
described herein (collectively described as the “Store Services”), references in
the Agreement to Services shall be deemed to include Store Services. The Store
Services described herein will be provided by Supplier to Gap pursuant to the
Agreement and shall be provided utilizing Supplier’s best practices. With
respect to the Store Services, Supplier will also perform activities and
requirements as specified in Exhibit A.2 (Cross Functional Services), Exhibit
A.4 (End User Services), and Exhibit A.5 (Network Services).

Supplier shall provide information on the Store Services using a media that is
efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Store Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Store Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Store Services without regard to the use by Supplier of third-party products or
suppliers. Changes to this Statement of Work will be mutually agreed to by the
Gap and Supplier and implemented and managed using the Change Control
Procedures.

 

b) Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work) or in Section 1
of the Agreement.

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information    Page 1 



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.

“Auto-Add” shall mean the process of adding warranted and non-warranted IBM
Branded Machines and Non-IBM Branded Machines purchased or licensed in
conjunction with the Store Services as Store Equipment.

“Covered Locations” shall mean the Gap Store Locations and Store Lab Facilities
and other locations listed in Exhibit D.17.

“Covered Machines” shall mean, at any given point in time during the Term, IBM
Branded Machines and Non-IBM Branded Machines that are of the type listed in
Exhibit D.16.d (Covered Machines), and which includes Third Party Covered
Machines (as defined in Attachment A and as listed in D.16.e). Notwithstanding
the above, only In-Service Machines shall be deemed Covered Machines for
purposes of receiving Store Services hereunder.

“CSR” shall mean an IBM field and/or network technician (Customer Service
Representative) who performs Store Services pursuant to this Statement of Work.

“Gap Store Support” means the Gap-retained Help Desk which is the primary point
of contact for users regarding Attachment A. (Note: Update pending North America
Stores Helpdesk revision.)

“IBM Branded Machines” shall mean a machine that bears an IBM logo, an item of
equipment that bears an IBM logo, or an item of hardware that bears an IBM logo,
and its features, conversions, upgrades, elements or accessories, or any
combination of them.

“In-Service Machines” are those IBM Branded Machines or Non-IBM Branded Machines
which are listed in Exhibit D.16.d or D.16.e that are included in the actual
usage counts for the month for charging purposes as described in Exhibit C.
In-Service Machines includes those which are included in the actual usage counts
for the month for charging purposes pursuant to Exhibit C, despite the fact that
Exhibits D.16.d and D.16.e have not yet been updated to include such new
In-Service Machines.

“Non-IBM Branded Machine” shall mean a machine that does not bear an IBM logo,
an item of equipment that does not bear an IBM logo, or an item of hardware that
does not bear an IBM logo, and its features, conversions, upgrades, elements or
accessories, or any combination of them.

“Out of Service Machines” are those IBM Branded Machines or Non-IBM Branded
Machines which are listed in Exhibit D.16.d and D.16.e which are not included in
the actual usage counts for the month for charging purposes pursuant

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

to Exhibit C. Out of Service Machines will be reclassified as In-Service
Machines when such machines are included in the actual usage counts for the
month for charging purposes pursuant to Exhibit C.

“POS” means point of sale.

“Store Equipment” means Covered Machines.

“Store Locations” means those Gap locations with Store Equipment as specified in
Exhibit D.17 (Gap Sites).

“Store Server” has the meaning set forth in Section IV

“Store Workstation” has the meaning set forth in Section IV.

“Supplier Customer Solution Centre” (or “Supplier CSC”) shall mean the Supplier
facility located in *, *, *, which is used to perform applicable Store Services
under Attachment D and Attachment E to this Exhibit A.3.

“Supplier Integration Center” shall mean the Supplier facility located in *, *
or *, *, which is used to perform applicable Services under Attachment D and
Attachment E.

II. OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Store Services in accordance with the terms of this
Statement of Work:

 

  a) Supplier shall be responsible for the Store Services described herein at
Covered Locations as provided as of the Initiation Date or as of the date agreed
for any changes to this Statement of Work.

 

  b) Precedence of obligations: The Parties acknowledge that certain obligations
may be set forth in both this Statement of Work and elsewhere in the Agreement,
and that in the event of a conflict, such conflict shall be resolved in
accordance with Section 46.1 of the Agreement.

 

  c) If in Supplier’s provisioning of the Store Services under this Statement of
Work, Gap is provided * or * owned by or licensed from (i) a Third Party Vendor,
including Non-IBM Branded Machines or (ii) by Supplier, Supplier shall hereby
grant to Gap (or has secured for Gap from such Third Party Vendor) a *. Supplier
shall ensure that Gap has the * such * or * to execute and use the Store
Services and * as specified herein and in the Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

III. CHANGES OF EXHIBITS AND ADDITIONS, MODIFICATIONS OR DELETIONS TO STORE
EQUIPMENT

 

  a) Gap may add, delete or modify Exhibit D.16.d (Covered Machines), D.16.e
(Third Party Covered Machines) or Exhibit D.17 (Covered Locations) in accordance
with this Statement of Work. In order to add, delete or modify Non-IBM Branded
Covered Machines, IBM’s prior consent is required, which consent shall not be
unreasonably withheld or delayed. Modifications to Exhibits will be processed in
accordance with the Change Control Procedure described in Section 19.4 of the
Master Services Agreement, Modifications to this Statement of Work, shall be
processed twice per calendar year and the Parties shall cooperate in good faith
to process such requests promptly, however Store Services will be provided for
such Store Equipment, regardless whether or not the Exhibits specified above
have been updated.

 

  b) Supplier will provide Auto-Add services in conjunction with Store Equipment
(including Software accompanying such Store Equipment) purchased or licensed by
IBM or Gap during the Term.

 

  c) Gap may request from time to time that In-Service Machines be changed to
Out of Service Machines and vice versa.

IV. MAINTENANCE SERVICES

For purposes of this Statement of Work, “Maintenance Services” are those
Services specified in Attachment A of this Statement of Work, for the Covered
Machines.

 

  a) Store Servers includes a *. Typically a store will have *. Maintenance
Services include warranty and off-warranty hardware maintenance to provide
responses in accordance with Exhibit B (Service Level Agreement). New Store
Servers will include the purchase by Gap of a * warranty upgrade.

 

  b) Store Workstations include a *. Maintenance Services include warranty and
off-warranty hardware maintenance to provide responses in accordance with
Exhibit B (Service Level Agreement).

 

  c) “POS Configuration” includes POS devices which together make up an
automated POS register. These components are (A) a * such as *, (B) a *, such as
*, and (C) a * such as *. Maintenance Services include warranty and off-warranty
hardware maintenance to provide responses in accordance with Exhibit B (Service
Level Agreement). New POS Configurations will include the purchase of a *
warranty by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

V. IMAC SERVICES

For purposes of this Statement of Work, “IMAC Services” shall be those Services
specified in the description in Attachment D of this Statement of Work. “IMAC”
means Stores Installs, Moves, Adds, and Changes.

VI. WAREHOUSE SERVICES

For purposes of this Statement of Work, “Warehouse Services” shall be those
Services specified in the description in Attachment E of this Statement of Work.

VII. CABLING SERVICES

For purposes of this Statement of Work, “Cabling Services” shall be those store
cabling Services specified in the description in Exhibit A.5. Cabling Services
shall be performed as specified in Exhibit A.5.

VIII. GAP RESPONSIBILITIES

 

  a) General

Except as otherwise agreed by the parties under this Statement of Work, Gap will
be responsible for the items listed in the sections referenced below. Subject to
Section 17.2 (Interfering Acts) of the Agreement, nothing in this Section VII
(Gap Responsibilities) shall relieve Supplier of its obligations under this
Statement of Work or the Agreement. With respect to the items and access
provided by Gap, as set forth in this Section and the relevant sections
referenced below, Supplier shall utilize such items and access to such Gap
Systems and Store Equipment only to the extent necessary for, and only in the
performance of Store Services under this Statement of Work.

 

  b) Gap Retained Responsibilities

Gap shall be responsible for the Retained Responsibilities provided in Section 7
(Gap Retained Responsibilities) of Attachment A (Maintenance Services)) to this
Statement of Work, Section 1.7 of Attachment D (IMAC Services) and Section

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap/IBM Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment A: Maintenance Services (Canada, United States and Puerto Rico)

Generally

Under this Attachment A, Supplier shall provide the Maintenance Services and
Third Party Maintenance Services during the Term as described in this Attachment
A for Covered Machines, at Covered Locations. Supplier’s use of any
Subcontractors to perform the Maintenance Services and Third Party Maintenance
Services shall be subject to the provisions of Section 45 of the Agreement.

Definitions

Solely for the purposes of this Attachment A, the following capitalized terms
used in this Attachment A shall have the meanings given below. Capitalized terms
used but not defined in this Attachment A will have the meanings given them in
the Statement of Work or the Agreement.

“Abused Units” shall mean units damaged due to physical abuse, malicious intent
or gross misuse as described below:

 

  a) For external plastics including keypads, triggers, and other external
components, and units with no trouble found and Abused Unit would contain damage
that includes excessive permanent markings, broken plastics, broken screw boss,
damaged or scratched display or exit windows.

 

  b) For circuit boards, an Abused Unit would be one where the circuit board has
become unattached from the equipment.

 

  c) For overall equipment issues, and Abused Unit is one where unauthorized
alternations or attempted repair have been made, direct lightning damage, or
damages due to other natural or manmade disasters.

“Advance Exchange Service” means the Supplier Advance Exchange Service (*)

“Advanced Exchange Service (*)” covers the * Third Party Covered Machines listed
in Exhibit D.16.e and includes:

 

  a) Supplier Help Desk and Technical Support, *.

 

  b) Comprehensive Coverage Repairs.

 

  c) Advance shipment of the replacement unit to the Covered Location prior to
return of the malfunctioning Third Party Covered Machine.

 

  d) Shipment of the replacement unit will be provided to meet the Service Level
defined in Exhibit B.1.3

 

  e) Upon receipt at the Repair Center, the malfunctioning Covered Machine will
be repaired to manufacturer specifications and returned to the Spare Pool
inventory within * following completion of repair.

 

  f) Third Party Maintenance Services, as described in the section entitled,
Third Party Maintenance Services below.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 6 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Annual Performance Summary” shall have the meaning set forth in Section 8
(Deliverables) of this Attachment A.

“Accidental Damage” shall mean as the provision of Maintenance Services for
Covered Machines damaged by incidental acts in the normal course of Gap’s
business (including damages caused by liquid spills, foreign objects, loose or
disconnected cables, or other such accidents).

“Beginning Inventory” shall mean the count of Covered Machines, by machine type,
on the Reference Date. The Parties deem the Beginning Inventory to be as set
forth in Exhibit D.16.d and D.16.e without regard to the actual count of Covered
Machines at Covered Locations on the Initiation Date.

“CCO” shall mean *.

“Comprehensive Coverage Repairs” shall mean restoring, repairing or replacing:
damaged housings: cracked or broken displays and touch screens/digitizers;
cracked or missing keyboards/keypads; missing or broken triggers; and cracked or
damaged exit windows that occur during normal usage. Comprehensive Coverage
Repairs is available for new purchases of * Third Party Covered Machines.
Comprehensive Coverage excludes: damages from natural or man-made disasters such
as, fire, theft, water damage and floods that would cause internal and external
component damage or destruction.

“Current Inventory” shall mean, at any given point in time during the Term, the
Beginning Inventory as increased to reflect the number of Covered Machines added
to Maintenance Services coverage subsequent to the Reference Date and as
decreased to reflect the number of Covered Machines removed from Maintenance
Services coverage subsequent to the Initiation Date.

“Customer Replaceable Unit” or “CRU” shall mean a part which is designated in
Table C-12.1 to Exhibit C as a CRU, which is provided by IBM to Gap for
replacement by Gap.

“Customer Services Manager” shall have the meaning set forth in Section 5
(Maintenance Services Administration and Management) of this Attachment.

“Dispatch Order” shall mean the creation of an order in IBM’s electronic call
management system to dispatch an IBM CSR to a Covered Location for the
performance of On-site Break/Fix Services.

“Gap Service Center Database” shall mean Gap’s designated asset management
application(s) and database(s).

“Lost/Stolen” means a non-functioning Third Party Covered Machine unit that has
not been received at the Repair Center from a Store for * or more and that has
been reported by the Store to be lost or stolen.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 7 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Non-returnable Part” shall mean a part which is not returned to Supplier
inventory and for which Gap incurs no charge and which is listed in Table
C-12.1. Additional Non-returnable Parts shall be added to the list by mutual
agreement of the Parties.

“IBM Support Office” shall mean the Supplier Project Manager and other people
Supplier may deem necessary or appropriate.

“Maintenance Services” shall mean the Store Services to be provided by Supplier
hereunder for Covered Machines as described in this Attachment A, in accordance
with the Service Levels specified in Exhibit B.

“Maintenance Services for *” shall mean the * Maintenance Services to be
provided by Supplier hereunder for Covered Machines set forth in Exhibit D.16 h,
as described in this Attachment A, and in accordance with the Service Levels
specified in Exhibit B.

“MIA – Missing in Action” shall mean non-functioning missing Third Party Covered
Machine that has not been received at the Repair Center from a Covered Location
for thirty (30) days or more after being replaced with a functioning Covered
Machine.

“Monthly Performance Review” shall have the meaning set forth in Section 8
(Deliverables) of this Attachment A.

“OEM” shall mean Third Party Vendor, who is the original equipment manufacturer
of Non IBM Branded Machines,

“On-site Arrival Period” shall mean the elapsed period of time it takes for a
Supplier CSR to arrive on site at a Covered Location to perform On-site
Break/Fix Services, measured from the time the Service Request is placed by Gap
until the CSR’s arrival at the applicable Covered Location.

“On-site Break/Fix Services” shall mean the Supplier provision of Maintenance
Services as detailed in this Attachment A, (including parts and labor and, where
required, replacement of IBM Branded and Non IBM Branded Machines) on-site at
the affected Covered Location to restore malfunctioning Covered Machines to
proper operation in accordance with their Specifications. On-site Break/Fix
Services are described generally in Section 1.4 (Service Request Monitoring and
Management) of this Attachment A.

“Pass-through Basis,” whether or not capitalized, shall mean at Supplier’s
actual, direct out-of-pocket cost without mark-up or administrative or service
fee of any kind.

“Priority Response Level” or “PRL” shall mean the various priority levels for
the On-site Break/Fix Services, together with their respective associated
Service Levels for On-site Arrival Period and Problem Resolution Period.

“Priority Response Service” is an upgrade to Supplier’s standard level of
maintenance service permitting Gap to specify the Priority Response Level for
On-site Break/Fix Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 8 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Problem Resolution Period” shall mean the elapsed period of time it takes for
Supplier to fully restore a malfunctioning Covered Machine to proper operation
in accordance with its Specifications, with the elapsed time for Problem
Resolution measured from the time the Service Request is placed by Gap and
received by Supplier until the time when the full operation of the Covered
Machine has been restored to its Specifications and Supplier has entered the
relevant data concerning the Service Call into Supplier’s electronic call
management system.

“Quarterly Comparison” shall have the meaning set forth in Section 8
(Deliverables) of this Attachment A.

“Replacement Services” (*) includes:

 

  a) Maintenance Services during Depot Business Hours in accordance with
Section 1.10 A 9)

 

  b) Comprehensive Coverage Repair

 

  c) Supplier Help Desk and Technical Support, *.

 

  d) Shipment of the replacement unit to the Covered Location will be provided
to meet the Service Level defined in Exhibit B.1.3

 

  e) Upon receipt of the malfunctioning Covered Machine at the Repair Center
from a Covered Location, a replacement unit will be shipped to the Covered
Location

 

  f) The malfunctioning Covered Machine will be repaired to manufacturer
specifications and returned to the Spares Pool Inventory to meet SLA in Exhibit
B.1.3.

 

  g) Supplier Maintenance Services, as described in Section 1.10

“Scheduled Call” shall mean a Service Call for which Gap has agreed that the
Supplier CSR is to arrive at the affected Covered Location at a mutually agreed
date and time.

“Service Call” shall mean each individual instance of Supplier providing
Maintenance Services hereunder in response to a Gap Service Request.

“Service Request” or “Gap Service Request” shall mean a Gap call or request to
Supplier for the provision of specific Maintenance Services.

“Service Request Call Duration” shall mean the duration of a Gap Service Request
call with Supplier, with the duration measured from the time Gap’s Service
Request is placed electronically by Gap and received by Supplier (or when Gap
makes the telephone call to Supplier in the case of Service Requests made by
telephone) until the call has been completed by either being resolved by phone
during the call or through Supplier’s issuance of a Dispatch Order for On-site
Break/Fix Services. For the avoidance of doubt, the Service Request Call
Duration includes the time it takes Supplier and Gap to conduct technical call
screening, as well as any other time spent by Supplier attempting to resolve the
Problem remotely during the call.

“Spares Pool Inventory” shall mean the repaired spare inventory of Equipment
located at the * Repair Center or Gap facilities used to replace broken Third
Party Covered

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 9 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Machines in Stores. Spares Pool will be maintained at *% of the currently
deployed Equipment for each model. Should Gap choose to use the Advanced
Exchange Services, the Spares Pool will increase to *% of the currently deployed
Equipment.

“Standard Coverage” whether or not capitalized, shall have the meaning set forth
in Section 1 (Maintenance Services and Tasks) to this Attachment A.

“Supplier Maintenance Services” shall be as described in Section 1.10 A of this
Attachment A.

“* Repair Center” shall mean the location(s) at which Third Party Maintenance
Services for * are provided.

“Technical Call Screening Process” shall have the meaning set forth in
Section 1.1 (Service Request Call Handling and Technical Call Screening) to this
Attachment A.

“Third Party Maintenance Term” shall mean a * term for the Maintenance Services
for the Third Party Covered Machines listed in Exhibit D.16.e. Supplier will
notify Gap at least * prior to the end of the Third Party Maintenance Term
whether it will be able to offer such Third Party Maintenance Services for such
additional * term and any changes to term, conditions or pricing that would be
required in order to extend the term of this Attachment A.

“Third Party Covered Machines” means those Non-IBM Branded Machines, i.e., *
Equipment specified as being Third Party Covered Machines in Exhibit D.16.e.

“Third Party Maintenance Services” shall be as described in Section 1.10 of this
Attachment A.

“Year” shall mean each twelve (12) month period during the Term, starting
February 1, of such period; provided, however, that in the case of the first
Year the period shall be from the Reference Date through and including
January 31, 2007.

 

1. Maintenance Services and Tasks

Supplier shall provide the Maintenance Services for Covered Machines according
to the Service Levels set forth in Exhibit B.1 (Service Level Matrix) of the
Agreement.

Supplier will track, maintain and keep up-to-date the Current Inventory
utilizing Supplier’s inventory records to reflect the addition of, the changes
to, the relocation of and the removal of Covered Machines to the extent
performed by Supplier or, if performed by Gap or a third party on behalf of Gap,
to the extent Gap has provided Supplier notice thereof.

The Maintenance Services shall include performance of the tasks and activities
described below.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 10 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.1 Service Request Call Handling and Technical Call Screening

Gap Store Support will provide a help desk to receive the initial call from
users reporting problems with Covered Machines or seeking technical support with
respect to Covered Machines. In the case of calls reporting Problems with
Covered Machines, Gap Store Support will perform the initial Problem
determination, including those tasks in Section 7, Gap Retained
Responsibilities, and any responsibilities specifically identified as a Gap
responsibility as part of the Technical Call Screening Process technical call
screening process mutually developed and agreed to pursuant to Section 1.2
(Customer Replaceable Units (CRU)) of this Attachment A. If Gap Store Support
requires technical support from Supplier to assist in resolving a reported
Problem or determines that On-site Break/Fix Services will be necessary to
resolve the Problem, Gap Store Support will place a Service Request to Supplier
indicating the Priority Response Level requested. Supplier will provide the
Maintenance Services as described in this Attachment A and the Agreement to
resolve such Problem.

Supplier’s call placement system shall be available to receive Gap Service
Request calls (and conduct technical call screening and remote Problem
resolution) *. In addition, electronic access to Supplier’s call placement
system and the * to Gap’s current electronic trouble ticket system shall be
available (i.e., on-line and available to accept data input or entry) *, subject
to the Supplier Call Center Availability Service Level in Exhibit B (Service
Level Agreement). If Supplier’s call placement system, electronic access to
Supplier’s call placement system or the * to Gap’s current electronic trouble
ticket system are unavailable to a degree that causes disruptions to Gap that
Gap reasonably believes to be significant to Gap’s business, Gap may so notify
Supplier, in which event Supplier shall promptly take appropriate remedial
actions to correct the issue or provide a workaround that is reasonably
acceptable to Gap.

Supplier shall provide Gap at least twenty-four (24) hours advance notice of
scheduled maintenance downtime. In addition, Supplier shall provide Gap prompt
notice of any emergency maintenance downtime and any other outages.

Gap and Supplier shall work jointly to implement changes to the Technical Call
Screening Process (for Covered Machines other than *) to enhance the
effectiveness of the Problem determination process, with the objective of
reducing the number of instances in which a Supplier CSR is dispatched
unnecessarily to perform On-site Break/Fix Services (the “Technical Call
Screening Process”). Any change to the Technical Call Screening Process from
such joint efforts shall be approved by Gap prior to implementation by Supplier.

Gap will participate in the technical call screening for at least * percent (*%)
of Service Requests, provided, however, Gap shall retain the right, in its
reasonable discretion, to terminate any such call(s) and request a dispatch.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 11 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

If a reported Problem is not corrected remotely within the applicable time
period noted in the Procedures Manual for Service Request Call Duration set
forth in Exhibit B (Service Level Agreement), with a CRU or a Resolution to the
Problem is not imminent, Gap may request Supplier to dispatch a CSR to perform
On-site Break/Fix Services according to this Attachment A and the Agreement or
continue with the technical call.

Supplier and Gap shall review and evaluate the effectiveness and cost-efficiency
of the Technical Call Screening Process at * intervals during the first Year and
* thereafter and shall work together in good faith to determine whether it
should be continued and, if it should, what changes, if any, should be made to
the process going forward to enhance its effectiveness and cost-efficiency for
both Parties.

 

  1.2 Customer Replaceable Units (CRU)

On a case by case basis Gap shall decide whether a problem is reasonably
resolvable through use of CRU. For reported Problems determined by Gap to be
reasonably resolvable through use of a CRU, Supplier will ship the applicable
CRU to the designated Covered Location in accordance with the applicable Service
Levels set forth in Exhibit B (Service Level Agreement), at which point Gap
store personnel will be responsible for removing the defective CRU from the
malfunctioning Covered Machine, replacing the defective CRU with the replacement
CRU provided by Supplier and, unless otherwise instructed by Supplier, using
commercially reasonable efforts to return the defective CRU to Supplier within *
after Gap’s receipt of the replacement CRU. Gap shall not be entitled to
identify a Problem as resolvable through use of a CRU unless the underlying part
is listed on Table C-12.1 to Exhibit C. Supplier may update Table C-12.1 to
Exhibit C from time to time with Gap’s approval which shall not be unreasonably
withheld or delayed.

Replaced CRU parts shall be returned as specified above employing the process
set forth in Section 7 (Gap Retained Responsibilities) of this Attachment A
below. If Gap has not returned a replaced CRU part to Supplier within * of
shipment by Supplier of the replacement CRU, Supplier may invoice Gap Store
Support for the replaced CRU at the amount set forth on Table C-12.1 to Exhibit
C; however, if Gap returns the replaced CRU within * after receipt of the
replacement CRU from Supplier, Supplier shall credit Gap for any amounts already
invoiced. Supplier will notify both the store and Gap Store Support within * of
the replacement CRU shipping if the replaced part has not been received by
Supplier. Supplier shall continue to provide to Gap “Non-returnable Parts as
needed throughout the Term of the Agreement. Gap shall not incur any charge for
Non-returnable Parts and the Non-returnable Parts will not be required to be
returned to Supplier.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 12 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.3 On-site Break/Fix Services

The type of Maintenance Services for which Gap has subscribed hereunder entitles
Gap to specify the Priority Response Level it requires for On-site Break/Fix
Services on a Service Request by Service Request basis, based on the nature and
severity of the reported Problem. Descriptions of the different Priority
Response Levels and their respective timeframes for On-site Arrival and Problem
Resolution Periods are contained in Exhibit B (Service Level Agreement). Gap
will specify the Priority Response Level it requires during the Service Request
call. If Gap does not specify a Priority Response Level during the Service
Request call, Supplier will consider the request to be Urgent.

Supplier will dispatch its CSR(s) for arrival on-site at the affected Covered
Location in accordance with the applicable timeframe for On-site Arrival as set
forth in Exhibit B (Service Level Agreement).

Upon arriving at a Gap location, the CSR will inform the Gap store manager on
duty of his or her presence and obtain his or her consent to perform the On-site
Break/Fix Service. If the manager on duty consents the CSR will carry out the
On-site Break/Fix Service in accordance with the applicable timeframe for
Problem Resolution Service Level set forth in Exhibit B (Service Level
Agreement). If the Gap manager on duty does not consent, the CSR will contact
Gap Store Support for a final decision about whether to proceed with the On-site
Break/Fix Service or to defer it to a Scheduled Call and Gap Store Support shall
communicate this decision to the CSR and the Gap manager on duty. If Gap Store
Support defers the On-site Break/Fix Service, that Service Call shall be
excluded from the measurement of Supplier’s compliance with the Service Levels
for the affected month.

The Supplier CSR(s) will reload or reconfigure, as necessary, any Software from
the appropriate backup media, if available and provided by Gap, to restore the
Covered Machine(s) so that it functions in accordance with its Specifications
provided that this work is required due to a Covered Machine malfunction.

If requested by Gap Store Support personnel the Supplier CSR(s) will stand by on
site for up to one hour upon completion of the On-site Break/Fix Service for the
CSR to call Gap Store Support and for Gap to verify the successful completion of
the On-site Break/Fix Service provided Gap promptly after receipt of the call
from the CSR (i) verifies successful completion of the On-site Break/Fix
Service, or (ii) informs the CSR that the On-site Break/Fix Service has not been
successful. If (a) the CSR leaves the Gap site prior to Gap’s verification of
successful completion, (b) the original Problem reported remained unresolved,
and (c) Gap places another Service Request with respect to that Problem, then
Supplier will use the same trouble ticket for second and any subsequent Service
Requests with respect to the same original Problem on the same Covered Machine
and the initial Service Request shall be considered unresolved until the Problem
is in fact Resolved.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 13 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

The Supplier CSR(s) will report to Supplier and to * the device type, model,
serial number and Covered Location of any de-installed * and replacement *
installed as part of the On-site Break/Fix Service. An IBM Branded Covered
Machine that replaces another of the same model shall retain the same serial
number as appropriate. Supplier will record the actual On-site Arrival Period
and Problem Resolution Period in Supplier’s call tracking system, which will
electronically communicate that information to Gap’s problem management system.

 

  1.4 Service Request Monitoring and Management

Supplier will provide Service Request management for Store Services * for Gap
Service Requests, including performing the following tasks for each Gap Service
Request:

 

  i. Utilize an automated trouble ticket management system to view and monitor
Gap Service Requests;

 

  ii. Coordinate Service Request activities and the scheduling of Supplier CSRs
providing On-site Break/Fix Services;

 

  iii. Measure, track and evaluate the progress of open Service Requests and
provide relevant information to Supplier and Gap Store Support as needed to
facilitate the expeditious resolution of each Service Call; and

 

  iv. Promptly identify and escalate to the appropriate Supplier escalation
personnel any Service Calls that have the potential to miss the applicable
On-site Arrival Period set forth in the Procedures Manual or Problem Resolution
Period set forth in Exhibit B (Service Level Agreement), with the escalation
personnel stepping in to use commercially reasonable efforts to complete such
Service Calls within the applicable On-time Arrival Period and Problem
Resolution Period, including the use of the escalation processes described in
Section 1.5 (Escalation 1.6 (Out of Service Calls) to this Attachment below.

 

  1.5 Escalation of Service Calls

For any Service Call in Priority Response Level category Critical - T2/C2 - for
which Supplier fails to resolve the problem within the period set forth in
Exhibit B (Service Level Agreement), Supplier will provide initial notification
to Gap within * after the failure to resolve the Problem within the allotted
period, providing Gap an explanation of the reason for the failure and an
estimated time by which the Problem will be Resolved, and provide Gap frequent
and relevant updates electronically thereafter until the Problem is Resolved.
(Alternatively, if Supplier has reason to believe that it is likely to fail to
Resolve the problem within the allotted time, Supplier may place this call
before actually failing to Resolve the Problem within the allotted time.) For
any Service Call in Priority Response Level category Urgent - T4/C4 - for which
Supplier fails to resolve the Problem within the period set forth in Exhibit B
(Service Level Agreement), Supplier, will provide electronic updates via *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1

   Gap Confidential and Proprietary Information   

Page 14 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.6 Out-of-Scope Repairs

 

  A. The Maintenance Services do not cover the following:

i. Service of a Covered Machine damaged by malicious intent, gross misuse,
modification of the Covered Machine (other than by Supplier or its agents),
natural causes such as fire or flood, improper maintenance by Gap or its agents,
or unsuitable physical operating environment outside of Covered Machine
Specifications. For this purpose, assuming Supplier performs the initial
installation, Gap’s operating environment as of the date of installation is
deemed to be suitable;

ii. Service of a Covered Machine with removed, or altered Covered Machine parts,
or parts identification labels; provided, however, that alterations and removals
by Supplier or its agents, or by virtue of the CRU process, shall not trigger
the application of this exclusion;

iii. Accidental Damage;

iv. Failures caused by a product for which Supplier is not responsible; or

v. Accessories, and supply items listed as such in the applicable product
manual; parts designed to be replaced or consumed periodically during the useful
life of the product (e.g., batteries and printer cartridges) that are listed as
such in the product Documentation, and structural or cosmetic parts (or damage
to structural or cosmetic parts, including damage and warping of any kind to the
Covered Machine frames, housings and bezels) to the extent such parts or damage
either have no impact on the operation of the Covered Machine or result from the
circumstances described in Section 0 (Non-IBM Branded Machines) of this
Attachment A. Notwithstanding the foregoing, in the case of an IBM Branded
Machine, repair of a manufacturer’s defect shall not be treated as out of scope.

In addition to (d) above, Maintenance Services for Non-IBM Branded Machines does
not cover:

 

  1. Covered Machine installation or engineering change activity;

 

  2. Correction of date related errors;

 

  3. Service of micro-code or firmware; or

 

  4. Service of features, parts, or devices not supplied by either (1) the
Covered Machine’s OEM, or (2) Supplier during the performance of Maintenance
Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 15 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

If Gap requests Supplier to effect out-of-scope repairs for Covered Machines,
then Supplier will do so for the appropriate charges set forth in Tables C-15.1
Per Event Pricing and C-15.2 Other Charges to Exhibit C (Pricing) of the
Agreement, as approved by Gap.

 

  B. During the original * manufacturer’s warranty period, the * warranty
services do not cover the following: (Notwithstanding the foregoing, * will
still be covered by Maintenance Services provided that Section 1.7 A (a) –
(e) does not apply.) (As further clarification, the * manufacturer’s Warranty
period allows for the reimbursement of repair costs from the manufacturer to
Supplier, with a pass through to Gap. Post-Manufacturer’s warranty, Gap is not
entitled to the pass through, nor if the below occurs. The manufacturer’s
warranty time period is *; with the end date * from the installation date.
Following the manufacturer’s warranty, and upon the Covered Machines not being
subject to the below, the maintenance services described in Section 1.11 C
apply.)

The * manufacturer’s Warranty period does not allow for the reimbursement in *
of repair costs from the manufacturer to Supplier, therefore there will be no
pass through to Gap in *.

 

  a. * Maintenance Exclusions: After the Covered Machine warranty period
expires, Section 1.7 A (a) – (e) above, shall apply to the Supplier provide
maintenance services. (Notwithstanding the forgoing, the * will still be covered
by Maintenance Services provided that Section 1.7 A (a) – (e) does not apply.)
The following shall make a * ineligible for the * warranty, during the Covered
Machine warranty period:

 

  i. any defect, failure, or damage caused by improper use or inadequate or
improper maintenance and care (not caused by Supplier);

 

  ii. repair or damage resulting from attempts by personnel other than Supplier
or Supplier representatives, excluding attempts to repair during problem
determination in accordance with the manufacturer’s or Supplier’s recommended
procedures and processes;

 

  iii. installation repair, or service of the product unless directed by
Supplier or Supplier representatives, excluding attempts to repair during
problem determination in accordance with the manufacturer’s or Supplier’s
recommended procedures and processes)

 

  iv. repair damage (excluding problem determination by Supplier), malfunction,
or degradation of performance resulting from improper use or connection to
incompatible equipment or memory;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 16 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  v. repair damage, malfunction, or degradation of performance caused by the use
of non-like manufacturer supplies or consumables or the use of like manufacturer
supplies not specified for use by the manufacturer or by Supplier, with this
Covered Machine;

 

  vi. not performing product maintenance in accordance with manufacturer
published specifications or Supplier instructions;

 

  vii. repair damage, malfunction, or degradation of performance resulting from
use of the product in an environment not meeting the operating specifications
set forth in the product’s documentation. It is agreed that the original
installation environment is deemed to be acceptable if installed by Supplier. If
the environment is altered after installation by other than Supplier, and the
change in the environment causes the need for the repair damage, malfunction, or
degradation of performance the warranty coverage will not apply;

 

  viii. repair damage, malfunction, or degradation of performance resulting from
failure to properly prepare and transport the product as prescribed in published
product materials, other than transport of the product or provision of the
services rendered by Supplier

 

  ix. repair damage, malfunction, or degradation of performance resulting from
acts of God or nature, acts of terrorism, explosion, flood, fire, war, and
riots;

 

  x. replace consumables that have been refilled, are used up, abused, misused,
or tampered with in any way, excluding consumables recommended by manufacturer
or Supplier.

 

  xi. install replacement items that are not considered customer replaceable;

 

  xii. support software not supplied by Supplier or Supplier representatives;

 

  xiii. provide software or firmware updates or upgrades, that are not
manufacturer or Supplier recommended

 

  b. Any service identified in the above list, that is outside of Maintenance
Services, and provided by Supplier or Supplier representatives at the Gap’s
request shall be invoiced to Gap at the labor rates established in Exhibit
C.15.2 to the Agreement (excluding parts). Gap will not reimburse Supplier for
costs of travel to perform services.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 17 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.7 Repair Parts and Spares

Supplier will maintain, at its own expense, adequate inventories of and supply
arrangements for repair parts and replacement spares (including hard drives) for
Covered Machines, at suitable geographic locations, to enable Supplier to meet
the timeframes for On-site Arrival and Problem Resolution set forth in Exhibit B
(Service Level Agreement).

Supplier shall determine, acting reasonably, whether a malfunctioning Covered
Machine can be repaired properly through the use of repair parts or whether such
Covered Machine should be replaced with a functionally equivalent Covered
Machine.

Repair parts will be functionally equivalent to, and of at least the same
quality as, the part replaced. Supplier may use new or used parts, OEM parts,
IBM Branded parts and non-OEM parts which are certified through the
certification process noted below. If Gap or Supplier determine that a
replacement part does not function in Gap’s operating environment, the Parties
will promptly work together to determine root cause of the problem. Supplier
will diligently and promptly work with Gap to certify the part, or another new
part, in Gap’s operating environment. Gap will diligently and promptly work to
certify such new part and will not unreasonably withhold or delay certification.
Once the new part is certified by Gap, Supplier will use such certified part to
correct the reported Problem. Supplier shall not be measured on such Service
Calls for Service Levels calculation, including Service Level Defaults until a
work-around is implemented by Gap or a part is certified by Gap. Service Calls
by Gap related to these failing parts will not be measured by Supplier for call
distribution purposes as defined in Exhibit B (Service Level Agreement). While a
part is being identified and or certified, the Parties will promptly work
together to determine whether there is a reasonable workaround and, if there is
such a workaround, implement it.

Gap will acquire title to the replacement parts or replacement IBM or Non-IBM
Branded Machines at the time of exchange and, conversely, as appropriate,
Supplier will acquire title to the failing parts or failing IBM or Non-IBM
Branded Machines at the time of exchange, provided that before Supplier will
acquire title to any such parts or machines, Supplier will perform a drive wipe
on storage devices using a mutually agreed process as documented in the
Procedures Manual. The replacement item will assume the warranty or Maintenance
Service status of the replaced item. Before Supplier exchanges an IBM or Non-IBM
Machine or part, Supplier will disconnect peripheral devices prior to the
exchange of such Covered Machine or part. Gap will reimburse Supplier, at
Supplier’s costs, for replacement parts that are not part of a Covered Machine
as authorized by Gap. The replaced IBM or Non-IBM Machine or part shall be free
of any legal obligations or restrictions that prevent its exchange.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 18 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.8 Depot Services for * (* and *) (IBM Branded Machines) are defined as the
following:

 

  1. Maintenance Services during Depot Business Hours: *.

 

  2. Repair coverage does not include any excluded items listed in Section 1.6
(Out of Scope Repairs.) Any repairs for items listed on 1.6 will be made on a
time basis at the Depot Hourly rate set forth in Exhibit C.15.2.

 

  3. Supplier Help Desk and Technical Support as described in Section 1 of this
SOW will be available * to support the troubleshooting efforts undertaken by Gap
to increase the rate of remote resolution.

 

  4. If Gap has a concern with the performance of the *, Supplier’s Product
Division has and will continue to work with Gap to resolve the concern in a
manner that is mutually agreeable to both parties. During the problem discovery
process, Gap will not * from Supplier while Supplier escalates the issue
internally and makes recommendations to resolve the * Covered Machine’s
performance and durability issues in the Gap environment.

 

  5. For Store Equipment needing repair, Supplier will receive shipments from
Gap Covered Locations and complete repairs within SLAs specified in Exhibits B.1
and B.3.

 

  6. Shipping:

 

  i. For the US: Ground shipping from the Covered Location to the Supplier’s
Repair Facility (defined as Supplier’s depot facility located in *) and from the
Supplier’s Repair Facility to the Gap-specified location are both at Supplier’s
cost. Shipping shall be via Supplier’s designated carrier.

 

  ii. For Canada: Ground shipping from the Covered Location to the Supplier’s
Repair Facility in the U.S. is at Supplier’s cost. Shipping from the Supplier’s
Repair Facility in the U.S. to a Gap-specified location in the U.S. are also at
Supplier’s expense. Gap, or Gap’s subcontractor, will arrange for all
international shipments from the specified location in Canada to the IBM Repair
Facility. Gap will be responsible for the cost of shipping the repaired
equipment from the Gap US location/or Gap’s designated subcontractor in the
U.S., to the designated location in Canada.

 

  7. Supplier shall inspect the exterior box for damage before accepting any
shipment of Equipment for repair from Gap Covered Locations, notify the carrier
of such damage, and reasonably assist Gap in the pursuit of claims for such
damage.

 

  8. Supplier shall contact the Gap designated focal point when necessary to
complete the Depot Services and processes, including the escalation of issues.

 

  9. Supplier will provide a return material authorization (RMA) number to Gap
for return of * to Supplier. Should Gap elect to process a service request under
the ‘do not screen or DNS call placement option,’ the associated IBM problem
ticket provided electronically will be used as the return authorization. With
the return of each piece of repaired equipment to Gap or Gap’s designated
subcontractor, Supplier will provide a box with return shipping label to Gap or
Gap’s designated subcontractor for use in future returns of defective equipment

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 19 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  10. Supplier shall provide accurate and timely delivery of reports on standard
break/fix monthly reporting on trends, failure rates, SLA reporting, or
otherwise as agreed in writing by the Parties in accordance with the report
delivery requirements contained in Section 3.19 of the Agreement and this
Section 1.8 of Attachment A to Exhibit A.3.

 

  11. Supplier shall track and report Missing in Action (MIA) and Lost/Stolen
inventory by Incident ID, Store number, and when provided by Gap, serial
numbers. For clarification, for *, the MIA will include the Incident ID and the
Gap-designated shipping tracking number and IBM will reimburse Gap for the
shipping expenses related to that shipment. MIA and Lost/Stolen inventory will
fall into one of the following categories:

 

  i. Equipment tracked for return will be tracked for return for *, reported on
the a * basis, then fall onto the MIA or Lost/Stolen Report;

 

  ii. Equipment that has not been returned for over * shall be considered MIA
and reported on the MIA Report.

 

  12. Supplier shall obtain written Gap approval for repair of Covered Machines
that are considered Abused Units prior to providing repair services. Supplier
will produce and email digital photos of Covered Machines returned to the Repair
Facility that appear to be abused which Supplier claims would not be covered
under maintenance along with a quote of the costs to repair. Gap will pay
shipping costs for Covered Machines determined to be Abused Units. Repair, if
authorized, will be completed on a case by case basis. If prior written approval
is not obtained, Gap will not be responsible for any fees for such repairs and
Supplier will be responsible to replace any items scrapped. If approval to
complete the repairs is provided by Gap, Supplier shall invoice Gap for the
shipping costs and repair of the Covered Machines on a time basis utilizing the
Depot Hourly rate set forth in Exhibit C.15.2. Approval shall be obtained from:

For Stores:

*

(or a designee specified by Gap in writing)

 

  13. Supplier shall contact the Gap designated focal point when necessary to
resolve issues or provide clarification, for example, to report any Equipment
received where the origin is not clearly marked on the shipping packaging.

 

  14. Supplier shall generate a notification to Gap’s Service Center application
to automatically update or close Service Center tickets once the Covered Machine
has been repaired and shipped back to the Gap designated location.

 

  15. Supplier is not responsible for performing re-image of the hardware. This
responsibility will be performed and retained by Gap and/or Gap’s third party
supplier.

 

  16. De-installation of a failed Covered Machine and the installation of the
repaired Covered Machine is Gap’s responsibility. Supplier will use a courier to
transport the Covered Machine to the Repair Facility and will not repair the
failed Covered Machine on-site. .

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 20 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.9 Non-IBM Branded Machines

Supplier’s provision of the Maintenance Services for Covered Machines that are
Non-IBM Branded Machines shall be subject to the following:

a. Repair of Non-IBM Branded Machines is subject to the availability of repair
parts and any technical support required of the OEM. If repair parts or OEM
technical support become generally unavailable from the OEM for any type of
Non-IBM Branded Machine that is a Covered Machine, Supplier shall so notify Gap
and will use commercially reasonable efforts to provide the Maintenance Services
in respect of that Covered Machine type for * after the date of such
notification to Gap. Supplier shall be excused from any failure to meet Service
Levels applicable to the performance of such Maintenance Services during the *
period where Supplier can establish to Gap’s reasonable satisfaction that
Supplier’s failure to meet the applicable Service Level was attributable to the
general unavailability of repair parts or technical support required of the OEM
and is not the result of Supplier’s failure to enter into appropriate agreements
for such support with the OEM. The Parties agree that commercially reasonable
efforts may be insufficient to accomplish a repair in the absence of such repair
parts or OEM technical support;

b. Gap will comply with the OEM’s guidelines for Non-IBM Branded Machines
pertaining to operator responsibilities, user maintenance procedures and
supplies prior to placing a Service Request where reasonable and practical under
the circumstances. Gap will also comply with such Supplier guidelines for
Non-IBM Branded Machines where mutually agreed;

c. Supplier will provide preventative maintenance for Non-IBM Branded Machines
where prescribed by the Covered Machine’s OEM in the OEM’s documentation for the
Covered Machine;

d. Where Supplier is responsible for maintenance of a Non-IBM Branded Machine,
and IBM has an agreement with the OEM that IBM is allowed to provide warranty
service, Supplier shall coordinate with and manage the provision of any warranty
service from the OEM; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 21 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

e. Supplier shall provide reasonable cooperation with third parties providing
maintenance or warranty services for non-Covered Machines. With respect to the
*, IBM will pass back to Gap as a * on the appropriate * any manufacture’s *
respective to hardware maintenance services, received by IBM while the Covered
Machine is under warranty.

 

  1.10 *.

In addition to the other provisions of this Attachment A, the following
provisions shall apply to *.

In addition to the Maintenance Services provided generally by Supplier for
Covered Machines, Supplier shall also do the following with respect to *:

 

  vi. Supplier shall support each major release and version of * Software for
the longer of a period of * from * first commercial shipment of such release or
version or the period it is generally supported by *;

 

  vii. Supplier shall perform Problem determination remotely via the Supplier
remote support center for such *;

 

  viii. Supplier shall dispatch a CSR if On-site Break/Fix Services are
required;

 

  ix. Upon arrival at the applicable Covered Location and before beginning work,
the *. The Supplier CSR will call and work with Supplier’s network operations
center;

 

  x. Supplier shall re-load network configuration information as required,
either remotely or on-site; and

 

  xi. Supplier shall authorize Gap for electronic access to * (“*”), which will
provide Gap with technical and general information on * products, access to *
online software library and solutions to known software problems.

 

  1.11 Third Party Covered Machines.

Notwithstanding the other provisions of this Attachment A, the following
provisions shall apply to Third Party Covered Machines. During the Third Party
Maintenance Term, Supplier will provide Supplier and Third Party Maintenance
Services for * and * in accordance with the Service Level specified for such
Third Party Covered Machines in Exhibit B.1.3. All Third Party Covered Machines
by type at a Covered Location must be maintained at the configuration level as
specified by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 22 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  A. * Third Party Maintenance Services:

The * Third Maintenance Services include the following.

 

  1. Shipping as follows for new equipment:

 

  i. new Store Equipment—arrange shipments of new Store Equipment to the
Supplier Integration Center.

 

  ii. * Repair Center – (as outlined in A 6) below

 

  iii. New Spares—arrange shipments of new spares to the * Repair Center, as
requested by Gap

 

  2. Shipping as follows for Equipment from the * Repair Depot via Gap
designated carrier and method as follows

 

  i. arrange shipments of repaired * Machines from the Repair Center to
designated Covered Locations

 

  ii. ship Equipment for overnight delivery on all outbound repairs * the order
was placed providing the order was received prior to the *, for *, including *.
Orders placed after * will be shipped * for *, including *.

 

  iii. The shipment to the Covered Location will include in the box: pre-printed
return air bill, easy return instructions and appropriate customs forms for all
Canadian shipments from the United States. The pre-printed return air bill form
will include; incident ID number, equipment serial number and Repair Center
address. This shipment will be delivered as follows:

 

  ii. Canadian Stores: by * local store time

 

  iii. United States: by * local store time

 

  3. Be responsible for * to inspect the exterior box for damage before
accepting any shipment of Equipment for repair from Gap Stores, notify the
carrier of such damage, and assist Gap in the pursuit of claims for such damage

 

  4. Be responsible for OEMs to meet the SLA define in Exhibit B.1.3 for the
Covered Machines listed in D.16.e…

 

  5. Contact the Gap designated focal point when necessary to complete the Third
Party Maintenance Services and processes, including the escalation of issues.

 

  6. Promptly escalate Service Calls as necessary including to the Third Party
for the Covered Machines listed in D.16.e, if requested by Gap.

 

  7. Address inventory discrepancies within * and replace missing Equipment
within *.

 

  8. Ensure that * assigns a Return Material Authorization number (or other
identifying number) for each Gap request to return Covered Machines (Exhibit
D.16.e) for Maintenance Services

 

 

9.

Ensure that * provides Services during Depot Business Hours as follows: *
excluding holidays observed by *—New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and two
discretionary holidays identified by Supplier before January 5th each year;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 23 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  10. Ensure * stores, secures, and tracks the Covered Machines as listed in
Exhibit D.16.e in the Spares Pool inventory.

 

  11. Be responsible for * providing accurate and timely delivery of the reports
specified in Attachment 2 of this Attachment A for covered Machines listed in
Exhibit D.16.e. Reporting will be completed by * and delivered directly to Gap.

 

  12. Be responsible for * to track and report Missing in Action (MIA) and
Lost/Stolen inventory by Incident ID, Store number, and when provided by Gap,
serial numbers. MIA and Lost/Stolen inventory will fall into one of the
following categories:

 

  iii. Equipment tracked for return, the Equipment will be tracked for return
for *, reported on the a * basis, then fall onto the MIA or Lost/Stolen Report;

 

  iv. Equipment that has not been returned for over * shall be considered MIA
and reported on the MIA Report

 

  13. Invoice Gap for Third Party Repair Services for Third Party Covered
Machines that are considered Abused Units after providing adequate information
to Gap and Gap authorizes the repair of the Abused Unit in accordance with item
14 in this section

 

  14. Obtain written Gap approval for repair of Covered Machines or units that
are considered Abused Units prior to providing repair services. Supplier will
produce and email digital photos of Covered Machines returned to the Repair
Center that appear to be abused which Supplier claims would not be covered under
maintenance. Repair, if authorized, will be accomplished on a case by case
basis. Supplier will submit a quote. If prior written approval is not obtained,
Gap will not be responsible for any fees for such repairs and Supplier will be
responsible to replace any items scrapped. Approval shall be obtained from:

For Stores:

*

(or a designee specified by Gap in writing)

 

  15. Contact the Gap designated focal point when necessary, for example, to
report any Equipment received not having a Service Request call record (Blind
calls)

 

  16. Generate a notification to Gap’s Service Center application to
automatically close Service Center tickets once the order has been shipped from
the * Repair Center

 

  17. The * Spares Pool Inventory is not to be relocated without Gap’s prior
written approval and a mutually agreed upon transition plan. If the * Pool
Inventory is relocated, * will arrange for the transportation of Gap-owned
equipment to the new location at * expense.

 

  B. Third Party Maintenance Services for * Branded Third Party Covered
Machines. (“*”)

Supplier shall be responsible for providing the following: Third Party
Maintenance Services for all * listed in Exhibit D.16.e. Supplier is fully

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 24 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

responsible to ensure that these * Maintenance Services are provided by * at the
agreed upon Service Levels specified in Exhibit B.1.3. Supplier will contract
with * to provide these * Maintenance Services to Gap with no discontinuity of
other Services provided by * for Gap. The * Services to be provided for such *
includes the following. Supplier shall ensure that * will:

 

  1. Provide Advanced Exchanged Services (*)

 

  2. Provide Replacement Services (*)

 

  C. * Maintenance Services (“*”) include:

 

  1. * maintenance for the * in the Gap Covered Locations for the Stores located
in the * and *.

 

  2. Maintenance Services will commence upon the date the * is installed and
shall be co-terminous with the Agreement. Maintenance Services for * shall be
provided as outlined in Section 1 Maintenance Services and Tasks and in
accordance with the Service Level specified for such Third Party Covered
Machines in Exhibit B.

 

  3. Supplier will provide interim support for the *, as set forth below, and
for a time period reasonably determined by IBM, anticipated to last
approximately *, not to exceed *, from the commencement of the * Maintenance
Services (For clarification, the interim start period is required to bridge the
gap pending the commencement of * Maintenance Services. The interim process that
will be followed from the first installation date of approximately * until IBM
service delivery is prepared, is estimated to be *, not to exceed *, shall be:

 

  i. The Gap Desk receives problem calls from a Store Covered Location and will
‘warm’ transfer the call to the * call center for technical screening. Gap
agrees to perform basic tasks to attempt a phone resolution before contacting
the * call center. Supplier, and Gap, through Supplier agreements, shall
continue to use the * during the interim *, not to exceed * period. For
clarification, the supplier agreement is the ‘Designated Third Party Maintainer’
agreement that Supplier has with * respective to Supplier’s ability to perform
maintenance on a * product during the warranty period in order not to void the
manufacturer’s warranty.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 25 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  ii. If a phone resolution is not available, the Gap Store Support Desk would
break the call and place a request with Supplier to ship a replacement device
from a pool held at the Supplier repair center. Requests will be fulfilled by
Supplier’s Staging and Integration Center *. For requests received prior to *
the * will be shipped to the store for * delivery including * and an IBM
technician will be scheduled for * to install the printer and pack up the old
printer and return it to Supplier’s Staging and Integration Center for warranty
services. For requests received after *, the printer will be shipped *. All
shipments to stores will be sent for * delivery including *.

 

  iii. Supplier will provide warranty repair service at Supplier’s staging and
integration center once the defective * is returned and the repaired printer
would be returned to the replacement pool. The replacement pool is not
anticipated to exceed * (*) * at any one time, but this number may be adjusted
depending on failure rate, as mutually agreed by the Parties.

 

  iv. There shall be * for Gap during the interim process to receive assistance
from *.

 

  4. As part of deployment, Supplier will arrange shipments of the * from
Supplier’s Staging and Integration Center to the Gap Covered Locations. Shipping
from Supplier’s Staging and Integration Center to the Gap Sites will be borne by
Supplier, by standard ground freight. Expedited or priority shipments are the
responsibility of Gap, and Gap shall pay the difference between the cost of
ground and the priority or expedited shipment.

 

  5. Promptly escalate Service Calls if requested by Gap.

 

  6. Invoice Gap for * for Covered Machines applying actual credits received
from *. Credits shall be applied to Gap in the *

 

  7. Section 1.7 (B) is hereby incorporated by reference.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 26 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  E. Procurement

 

  1. Supplier will purchase Equipment pursuant to the terms of the Machine
Purchase, Implementation Services and Maintenance Services Agreement.

 

  2. If Gap procures * Third Party Covered Machines from IBM:

 

  a) Supplier Maintenance will be purchased at the time of purchase

 

  b) Supplier will require up to * from receipt of equipment at the Gap
designated ship to location to complete the process of adding Third Party
Covered Machines into the IBM Maintenance database

 

  3. If Gap procures * Third Party Covered Machines from * and if Gap chooses to
procure IBM Maintenance Services:

 

  a) Supplier Maintenance Services will be purchased *

 

  b) Supplier will need up to * from receipt of equipment at the Gap designated
ship to location to complete the process of adding Third Party Covered Machines
in the IBM Maintenance database

 

  4. If Gap procures * Third Party Covered Machines from another Third Party
Supplier and if Gap chooses to purchase IBM Maintenance Services:

 

  a) Gap will need to submit Manufacturer’s Warranty Information and machine
type and serial information

 

  b) Supplier will need * to complete the adding Third Party Covered Machines in
the IBM Maintenance database

 

  F. Gap Responsibilities

In support of the Third Party Maintenance Services Gap agrees:

 

  1. to designate a technically qualified representative who will be Gap’s focal
point for all communications with Supplier and * relative to the Third Party
Maintenance Services and will have the authority to act on Gap’s behalf in
matters regarding the Third Party Maintenance Services or arrange for Supplier
and * access to the Gap personnel with such authority.

 

  2. to follow basic troubleshooting procedures prior to placing a Service
Request.

 

  3. to be responsible for the cost of a repair or replacement unit whenever a
unit sent by Gap for repair is agreed by Gap to be an Abused Unit.

 

  4. to be responsible for all data contained on Third Party Covered Machines
sent by Gap for repair.

 

  5. arrange for shipment of malfunctioning Third Party Covered Machines to the
Repair Center from a Covered Location

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 27 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  6. Gap is responsible for all transportation costs, including risk of loss and
damage associated with the return of the malfunctioning Third Party Covered
Machine to the Repair Center.

 

  7. to place Service Requests electronically to *, including requests for *

 

  8. For Supplier Advanced Exchange Service or Replacement Services, Gap agrees
to:

 

  a. to provide the replacement inventory of spare Equipment (Hardware spares)
as specified in the Store Wireless Project (SWIP) rollout schedule, for stocking
at the Repair Center * prior to the start of Service.

 

  b. Provide Supplier the at the specific configuration level for all Radio
Frequency (RF) products.

 

  1.9 Preventative Maintenance

As part of the Maintenance Services, Supplier will perform preventative
maintenance of IBM Branded Covered Machines in accordance with the Covered
Machine Specifications (i.e. register printers). In general, Supplier CSRs will
perform preventative maintenance throughout the Year while at Covered Locations
to perform On-site Break/Fix Services.

Supplier’s obligations to perform preventative maintenance for Non-IBM Branded
Covered Machines are set forth in Section 1.8, Non IBM Branded Machines
Section 1.9 (Preventative Maintenance) of this Attachment A above.

 

5. Maintenance Services Administration and Management

The Maintenance Services will be provided and managed by customer facing teams
and operational units within Supplier.

Supplier will appoint a Customer Service Manager (who shall also be considered
the Supplier Project Manager for this Attachment A), subject to Gap’s approval,
who will serve as Gap’s primary point of contact for the Maintenance Services.
The Customer Service Manager will be responsible for communicating and
coordinating with Gap with regard to aspects of the Maintenance Services,
scheduling and organizing monthly service review meetings between Supplier and
Gap, managing the preparation and presentation to Gap of each of the
Deliverables listed in Section 8 (Deliverables) of the Attachment A and
otherwise managing and administering Supplier’s performance of the Maintenance
Services. Supplier will provide * prior written notice for changes of the
Supplier Customer Service Manager. The Supplier Customer Service Manager will
not be removed until a replacement is in place and trained. Supplier will not
transfer the Customer Service Manager at a time or in a manner that would have a
material adverse impact on delivery of Maintenance Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 28 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

The Supplier Customer Service Manager or designate shall be responsible to
perform tasks which include:

 

  i. Preparing and submitting on a timely basis the periodic reports required
hereunder (“Service Delivery Reports”), with *;

 

  ii. Conducting regularly scheduled * meetings with Gap to review monthly
Service Delivery Reports and conducting meetings with Gap to discuss other
reports Gap may reasonably request and that Supplier can provide from data
reasonably available to Supplier hereunder;

 

  iii. Coordinating the provision of Maintenance Services to Covered Locations,
acting as Gap’s primary point of contact with respect to such Maintenance
Services and providing consolidated management and administration of such
Maintenance Services;

 

  iv. Tracking and managing Supplier’s overall plans relating to the provision
of the Maintenance Services, including monitoring Gap plans made available to
the Supplier Customer Service Manager for changes to Covered Machines;

 

  v. Forecasting, with the assistance of Gap, and maintaining and keeping
up-to-date the Current Inventory of Covered Machines;

 

  vi. Escalating any product quality, end-of-life or parts availability issues
to the Gap Project Manager promptly after Supplier becomes aware of such issues;

 

  vii. Tracking and making available to Gap, Maintenance Service performance
trends and monitoring the performance of the Maintenance Services to identify,
resolve, and/or avoid issues and problems; and

 

  viii. Providing and using * maintenance management tools and methodologies.

 

6. Electronic Communications System

In providing the Maintenance Services, Supplier will use an *. Supplier has
provided and will maintain a software link from such system to Gap’s * call
tracking system so that data is exchanged between the two (2) systems on a near
real time basis in order to facilitate electronic creation of Service Requests,
status monitoring and trouble ticket closing.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 29 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

7. Gap Retained Responsibilities

In support of the Maintenance Services set forth in this Attachment A, except as
otherwise agreed in the Agreement or this Statement of Work, Gap agrees:

 

  a. to notify Supplier whenever Gap wishes to add Covered Machine types to an
existing Covered Location or set up new Covered Locations;

 

  b. once the * Process for at least * percent (*%) of Service Requests. Gap
acknowledges that such participation will require reasonable participation of
store personnel;

 

  c. to strive to achieve the call distribution targets of (T2) Critical —*%,
(T4) Urgent—*%, (T9) Next Business Day *% and CRU – *%;

 

  d. where determined by Gap that a Customer Replaceable Unit can reasonably be
used to repair a Covered Machine, Gap Store personnel will receive, install and
if required, return the CRU as specified in Section 1.2 of this Attachment A;

 

  e. to restrict use of any access codes Supplier provides to Gap so that such
codes are used only by those who are authorized to do so;

 

  f. to timely provide Supplier with information Supplier reasonably requests
but only to the extent necessary for Supplier to perform the Maintenance
Services. Gap shall also notify Supplier of any changes to such information to
the extent necessary for Supplier to perform its obligations under this
Attachment A;

 

  g. to not use any electronic diagnostic and service delivery facilities
provided by Supplier for purposes other than to support Covered Machines;

 

  h. to use the information obtained from Supplier in the course of Supplier
performing the Maintenance Services only to support Gap’s information processing
requirements within Gap’s enterprise;

 

  i. to designate a person called the Gap Project Manager who will be Gap’s
focal point for communications with Supplier relative to the Maintenance
Services and will either have the authority to act on Gap’s behalf in matters
regarding the Maintenance Services or arrange for Supplier access to the Gap
personnel with such authority. Gap’s Project Manager will coordinate and arrange
for Supplier to be given access to Gap personnel, data, and information that is
reasonably required by Supplier to fulfill Supplier’s responsibilities under
this Attachment A. In executing this responsibility the Gap Project Manager will
interface with the Supplier Customer Service Manager;

 

  j. to promptly review and consider problem determination, problem analysis,
and Service Request procedures and changes thereto proposed by Supplier to
facilitate the performance of the Services;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 30 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  k. Prior to Supplier performing the Maintenance Services, Gap will secure
funds and appropriate data contained in a Covered Machine. If Gap fails to do
so, Supplier shall nevertheless perform the Services but shall not be
responsible for the consequences related to Gap’s failure to secure programs,
data, and funds contained in a Covered Machine;

 

  l. to use commercially reasonable efforts to increase efficiencies in Gap’s
environment to the extent such efficiencies do not create other costs for Gap or
otherwise have a material adverse impact on Gap;

 

  m. to place Service calls *;

 

  n. to designate initial Covered Locations to be covered by Maintenance
Services and any new or relocated Covered Locations. Provide Supplier thirty
(30) days advance notice of any changes in Covered Locations;

 

  o. to designate Critical Service Levels;

 

  p. to have Gap staff available when Supplier arrives to provide requested
support or schedules a Maintenance Services visit. Gap users, perform initial
Problem determination, place Service Requests as necessary to Supplier, and
indicate the Priority Response Level on the Service Request;

 

  q. to provide appropriate backup media of Software when Gap desires CSR to
reload or reconfigure Software on Covered Machines after the repair of a
malfunctioning Covered Machine;

 

  r. to promptly verify the successful completion of an On-site Break/Fix
Service; and

 

  s. to promptly work with Supplier to determine the root cause when a repair
part does not function in Gap’s operating environment, diligently and promptly
work to certify a replacement part that does work, promptly work with Supplier
to determine whether there is a reasonable workaround, and work with Supplier to
implement such work around if appropriate.

 

8. Deliverables

Supplier shall provide to Gap as the Deliverables under this Attachment A the
documents described in the Table below.

 

Document

  

Description

*    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 31 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Document

  

Description

*    * *    * *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 32 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment 1 to Attachment A – Intentionally Left Blank

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 33 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment 2 to Attachment A - The reports listed in the table below will be
created by * for * listed in Exhibit D.16.e. The Supplier will ensure the
accuracy of the reports and will work with * to resolve the discrepancies.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 34 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 35 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Title

 

Frequency

 

Due

 

Recipients

 

Brief Description

 

Information Included

*

  *   *   *   *   *

*

  *   *   *   *   *

*

  *   *   *   *   *

*

  *   *   *   *   *

*

  *   *   *   *   *

*

  *   *   *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 36 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 37 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment B: Intentionally Left Blank

This section is for future use.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 38 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment C: Intentionally Left Blank

This section is for future use.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 39 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment D: IMAC Services - Store Installs, Moves, Adds, and Changes (United
States, Canada and Puerto Rico)

Generally

Under this Attachment D, Supplier shall provide the Event-Specific Services in
support of stores and field office installations, openings, closing, expansions,
and relocations at Covered Locations

Definitions

Solely for the purposes of this Attachment D, the following capitalized terms
used in this Attachment D shall have the meanings given below. Capitalized terms
used but not defined in this Attachment D will have the meanings given them in
the Agreement and the Statement of Work.

“Change Order” shall mean a modification to a Work Order that requires rework by
Supplier or Supplier subcontractors. This term applies for change or
cancellation fees applicable in the event a modification is requested or a Work
Order is cancelled within * before the date the IMAC Service is scheduled to be
provided.

“Controller” shall mean a *.

“CSR” or “Customer Service Representative” shall mean a Supplier field and/or
installation engineer who performs IMAC Services under this Attachment D to
Exhibit A.3.

“Emergency Work Order” shall mean a Work Order that is received from Gap and
requires that Supplier perform IMAC Services on the day the Work Order is
received, provided the Work Order is received on a business day and before the
time(s) set forth in this Exhibit A.3 (Stores Services SOW) or on the next
business day if received on a non- business day or on a business day but after
the time(s) set forth in this exhibit A.3 (Stores Services SOW).

“Event-Specific Services” shall mean the particular IMAC Services ordered by Gap
for an event pursuant to a Store IMAC Services Work Order.

“Expedited Work Order” shall mean a Work Order other than an Emergency Work
Order that is received from Gap and requires that Supplier perform IMAC Services
on or before the third business day after receipt of the Work Order provided the
Work Order is received on a business day and before the time(s) set forth in
this Exhibit A.3 (Stores Services SOW) , or on the * business day if not
received by Supplier on a business day or if received by Supplier on a business
day but after the time(s) set forth in this Exhibit A.3 (Stores Services SOW).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 40 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Supplier Stores Project Office” shall consist of the Supplier Stores Project
Manager and Project Administrators.

“Supplier Technical Support Staff” (or “Supplier TSS”) shall mean the Supplier
personnel who provide Technical Support Services under this Attachment D.

“Pick and Pack Items” shall mean equipment that does not require configuration
or Software load. This equipment will be picked, packed, and shipped from the
Supplier Integration Center or Supplier CSC to a Gap specified location.

“Work Order” shall mean a request to perform IMAC Services which contains the
information listed in Addendum 1 to Attachment D.

1. IMAC Services

During the Term, Supplier shall provide the following IMAC Services, for the
pricing set forth in Table C.15.1, C.15.2, C.15.3 and C.15.4 to Exhibit C,
including:

 

  a. Project Management

 

  b. Project Administration

 

  c. Technical Support

 

  d. Installation/De-Installation of Store Equipment

 

  e. Procurement of Store Equipment.

 

  f. Deliverables

1.1 Project Management Services

Supplier will provide project management for the Supplier responsibilities in
this Attachment D from *. The objective of this task is to establish a framework
for project communications, reporting, procedural and contractual activities and
to coordinate the delivery and completion of IMAC Services from each Supplier
organization under this Attachment D.

Supplier will appoint a Customer Service Manager (who shall also be considered
the Supplier Project Manager for this Attachment D), subject to Gap’s approval,
who will serve as Gap’s primary point of contact for the IMAC Services. The
Customer Service Manager will be responsible for communicating and coordinating
with Gap with regard to aspects of the IMAC Services, scheduling and organizing
monthly service review meetings between Supplier and Gap, managing the
preparation and presentation to Gap of each of the Deliverables listed in
Section 1.6 (Deliverables) and otherwise managing and administering Supplier’s
performance of the IMAC Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 41 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Supplier will provide ninety (90) days written notice for changes of the
Supplier Customer Service Manager. The Supplier Customer Service Manager will
not be removed until a replacement is in place and trained. Supplier will not
transfer the Customer Service Manager at a time or in a manner that would have a
material adverse impact on delivery of the IMAC Services.

1.2 Project Administration Services

Supplier will provide project administration and support for the Supplier
responsibilities in this Attachment D *. The objective of this task is to
provide administrative support and assistance.

The primary subtasks to be performed by Supplier include:

 

  a. Work Order Processing.

 

  b. Change Order Processing

 

  c. Deliverable Preparation

 

  d. Transportation Scheduling

 

  e. Inventory Administration and Management

 

  f. Coordinate the pick up of de-installed Store Equipment and other Store
Equipment being replaced from a Gap store location.

1.3 Technical Support

Supplier will provide technical support for the Supplier responsibilities in
this Attachment D *. The objective of this task is to provide the Supplier CSRs
with the technical support they require to complete performance of IMAC Services
successfully and in a timely manner.

The primary subtasks to be performed by Supplier include:

 

  a. Confirm that the Supplier CSR is onsite.

 

  b. Notify the Supplier Project Office promptly of any problems reported by a
Supplier CSR.

 

  c. Notify the Supplier Project Office promptly of any visible equipment damage
reported by a Supplier CSR.

 

  d. Provide Problem determination as appropriate on equipment.

 

  e. Complete Gap project-specific checklist and publish the checklists to the
Supplier and Gap Project Manager or designee.

 

  f. Review, approve or make recommendations to change installation instructions
and procedures provided by the Gap project manager or his or her designee.

 

  g. Review and provide changes to and updates to of the installation
instructions and Supplier Integration Center integration procedures.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 42 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  h. Remove the serial numbers of de-installed equipment from the Gap’s asset
tracking database(s).

1.4 Hardware Installation/De-installation

Supplier will perform the tasks and subtasks necessary to complete installation,
testing and de- installation activities for IMAC Services as ordered by Gap *.

Supplier will perform the tasks listed below when performing IMAC Services at
Gap store locations. These tasks include:

 

  a. Survey a Gap store site within the first twenty minutes of arrival time and
report, to the Supplier Project Office, problems which may require standby time
and incur an additional charge.

 

  b. Conduct Pre-Site Survey

 

  c. Check equipment for visible physical damage, and if evident, notify the
Supplier Project Office.

 

  d. Install or de-install Store Equipment in accordance with Supplier’s
standard safety practices.

 

  e. Power-on installed Store Equipment.

 

  f. Perform tests to verify installed equipment is operating properly. For this
purpose installed Store Equipment shall be considered to be operating properly
if the tests produce the results set forth in Gap provided instructions. In the
event the testing discloses that an item of Store Equipment is not operating
properly, Supplier shall promptly determine the nature of the Problem. If there
is a Problem with Store Equipment, Supplier shall repair it in accordance with
the terms of Attachment A Maintenance Services to this Statement of Work.
Otherwise, Supplier will perform Problem determination and escalate in
accordance with the manufacturers or Gap-supplied problem
determination/troubleshooting instructions for such equipment, both of which are
supplied by Gap.

 

  g. Notify the personnel at Supplier’s Technical Support Staff (TSS) Help Desk
of tasks Supplier cannot perform during the course of the visit. Schedule a
return visit if requested or deemed necessary by either Gap or Supplier’s
Project Office.

 

  h. Engage Supplier’s Technical Support Staff when Software Problems are
encountered.

 

  i. Place packing material in the location designated for disposal.

 

  j. Record the serial numbers of the installed and de-installed Store
Equipment.

1.5 Procurement of Store Equipment

Supplier will provide procurement services pursuant to Attachment D as follows:

 

  a. Provide procurement services to Gap for the equipment listed in Exhibit
C12.2.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 43 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  b. Receive Work Orders as specified in Addendum 1 to Attachment D or Purchase
Orders from Gap identifying the models, quantities, Gap specified locations, and
scheduled installation dates.

 

  c. Place the order with the appropriate Third Party Vendor pursuant to the
terms of Gap’s contract with such Third Party Vendor or Supplier’s contract with
such Third Party Vendor, as agreed upon by the parties in writing.

 

  d. Track the units from the Third Party Vendor until arrival at the Supplier
Integration Center.

Procurement shall be considered complete for each Purchase Order when the
equipment has been received at the Supplier Integration Center or at
Gap-requested destination.

1.6 Deliverables

Supplier shall provide as the Deliverables under this Attachment D, the
documents described in the Table below.

 

Report

  

Description

  

Frequency

*    *    * *    *    * *    *    * *    *    * *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 44 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Report

 

Description

 

Frequency

  *   *   *   * *   *   * *   *   * *   *   * *   *   * *   *   * *   *   * *  
*   * *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 45 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1.7 Gap Retained Responsibilities

Gap agrees:

 

  a) To designate a Gap Project Manager who will be Gap’s focal point for
communications with Supplier relative to the IMAC Services and will either have
the authority to act on Gap’s behalf in matters regarding the IMAC Services or
arrange for Supplier access to the Gap personnel with such authority. The Gap
Project Manager will coordinate and arrange for Supplier to be given access to
Gap personnel, data, and information that is reasonably required by Supplier to
fulfill Supplier’s responsibilities under this Attachment D. In executing this
responsibility the Gap Project Manager will interface with the Supplier Project
Manager. The Gap Project Manager shall notify Supplier in writing if he or she
delegates his or her responsibility.

 

  b) To timely provide Supplier with information Supplier reasonably requests
but only to the extent necessary for Supplier to perform the IMAC Services. Gap
shall also notify Supplier of any changes to such information to the extent
necessary for Supplier to perform it obligations under this Attachment D.

 

  c) To schedule project status meetings when mutually agreed such meetings are
necessary.

 

  d) To be reasonably available to answer questions from the Supplier
Integration, Redistribution, and Technical Support teams to support the
completion of the IMAC Services

 

  e) To submit Work Orders in accordance with Addendum 1 to Attachment D. Use
commercially reasonable efforts to notify Supplier of upcoming work activity,
via a Work Order, at least * prior to a scheduled activity date.

 

  f) Use commercial efforts to submit Emergency Work Orders for registers to the
Supplier Project Office no later than *. For the avoidance of doubt, Emergency
Work Orders not received by * will be fulfilled on the following business day
unless Gap authorizes additional resources to be applied to fulfill the order
for delivery on the same day.

 

  g) To submit Emergency Work Orders for Pick and Pack Items to the Supplier
Project Office no later than * for items at the Supplier Integration Center or
Supplier CSC. For the avoidance of doubt, Emergency Work Orders not received by
* will be fulfilled on the following business day unless Gap authorizes
additional resources to be applied to fulfill the order for delivery on the same
day.

 

  h) To submit Emergency Work Orders for * and * to the Supplier Project Office
no later than *. For the avoidance of doubt, Emergency Work Orders not received
by * will be fulfilled on the following business day unless Gap authorizes
additional resources to be applied to fulfill the order for delivery on the same
day.

 

  i) To notify store personnel of the scope, date, and time of up-coming work to
be performed by Supplier and to confirm that the store manager on duty will be
present to open the door for the Supplier CSR.

 

  j) To schedule a Supplier CSR via * for printer swap installations following a
failure of the printer that is to be replaced.

 

  k) To make a Gap Store Technologies analyst available on designated install
days to provide software support to Supplier.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 46 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  l) To provide Gap specific written instructions/procedures to the Supplier
Project Manager. The Parties acknowledge and agree that such directions,
instructions and checklists may not be comprehensive or complete and that
Supplier may be required to perform additional steps as needed to perform the
IMAC Services that are logical and/or reasonable to perform the IMAC Services.
These written instructions/procedures reflect Gap policies as of the Reference
Date of the Agreement. The Parties specifically acknowledge and agree that such
policies may change during the Term. Accordingly, Gap may make reasonable
changes to such Attachments, with Supplier’s consent, which shall not be
unreasonably withheld or delayed. Such changes shall be effective * after
delivery of a copy thereof to Supplier; however, Supplier agrees to use
commercially reasonable efforts to implement such changes within *.

 

  m) To review and update installation instructions and provide such
instructions to the Supplier Project Manager.

 

  n) To use commercially reasonable efforts to ensure that consigned parts and
Store Equipment meet established product Safety requirements of the market
(i.e., UL, CSA, TUV).

 

  o) To submit a written work order to the Supplier Project Office requesting
immediate receipt of equipment into available inventory for use on pending
orders. Authorize additional Supplier Integration Center resources, if needed,
to complete the immediate receipt of equipment to fulfill pending Work Orders.

 

  p) To use commercially reasonable efforts to provide a minimum of * advanced
notice to the Supplier Project Manager to schedule Technical Support Services
(Help Desk) personnel.

 

  q) To provide Supplier adequate space and desktop computer equipment for the
Supplier Technical Support staff who will be located at Gap facilities.

 

  r) To provide training to Supplier personnel regarding use of the Gap Service
Center application. Provide Supplier personnel access to such application for
data entry of serial numbers and call logging from Gap store installations on
the designated install day.

 

  s) To provide in a timely manner Technical Support Staff security clearance
and reasonable access to Gap facilities other than stores, but only to the
extent necessary to perform the IMAC Services. Also, provide CSR’s reasonable
access to stores. Other Supplier Personnel will be provided access in accordance
with Gap’s generally applicable visitor policies and such access by Supplier
will be in accordance with the provisions of the Agreement

 

  t) To supply a floor plan to Supplier depicting final placement of registers
at each store for new and relocating store Work Orders.

 

  u) To use commercially reasonable efforts to prepare sites for installation
prior to the scheduled install date.

 

  v) To provide a store manager or designated Gap representative to be on-site
at each Gap location during the performance of any scheduled Work Order.

 

  w) To designate an area at each store for disposal of packing material.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 47 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  x) To provide the Supplier TSS with an OEM support phone number and/or Gap
technical support contact to provide assistance with OEM Problem determination.

 

  y) In the case of a temporary store Work Order, to disconnect and move Covered
Machines from one store to another prior to the scheduled Supplier installation
services. If Gap requires that Supplier disconnect the Covered Machines in the
existing store, Gap will specify this in the Work Order.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 48 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment E: Warehouse Services (United States, Canada and Puerto Rico)

Generally

During the Term, Supplier will perform and provide Warehouse Services specified
herein in support of the IMAC Services provided by Supplier. Capitalized terms
used but not defined in this Attachment E will have the meanings given them in
the Agreement or this Statement of Work (including its Attachments).

 

1. Warehouse Services

 

  1.1 Warehousing and Integration Facilities.

Supplier will provide facilities at the Supplier Integration Center for storing
and staging Store Equipment prior to shipping it to Gap locations in accordance
with the following requirements:

 

  (a) The Supplier Integration Center shall be *.

 

  (b) The Supplier Integration Center shall have storage facilities to maintain
an active inventory area, quality inspection/control area, staging, and
refurbish area.

 

  (c) The Supplier Integration Center shall use a workbench area dedicated to
Gap when Supplier is staging Gap specific products.

 

  (d) The Supplier Integration Center staging area shall be equipped with an
electro static protective workbench mat. Technicians must wear electro static
bracelets when opening products including servers with internal hard drives and
cards.

 

  1.2 Warehousing Facilities

Supplier will provide suitable facilities at the Supplier CSC in * for storage
of Store Equipment prior to shipping it to Gap locations in accordance with the
following requirements:

 

  (a) The Supplier CSC shall be *.

 

  (b) The Supplier CSC shall have storage facilities to maintain an active
inventory area

 

  1.3 Procurement and Inventory Management.

Warehouse Services include:

 

  (a) Work with the Gap Project Manager to develop quarterly plans and
non-binding projections of IMAC Services equipment requirements.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 49 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Stock inventories of Gap purchased Store Equipment at the Supplier
Integration Center and Supplier CSC.

 

  (c) Stock inventories of Gap purchased equipment for use in connection with
Managed Network Services specified in Exhibit A5 at the Supplier Integration
Center

 

  (d) Track on-order Store Equipment purchased directly from Supplier through
arrival at the Supplier Integration Center or Supplier CSC.

 

  (e) Direct shipment of on-order Store Equipment purchased directly from
Supplier to a Gap store if approved by Gap, provide, track and manage the direct
shipment of Store Equipment to Gap’s location so as to facilitate delivery in a
timely fashion.

 

  1.4 Receipt of New Store Equipment

The Warehouse Services shall include:

 

  (a) The Supplier Integration Center and Supplier CSC shall verify that
shipping manifests match the contents of the boxes by opening and inspecting up
to * (*) percent of each shipment of boxes.

 

  (b) If the contents do not match the manifest, the Supplier Integration Center
and Supplier CSC shall transfer the shipment into the quality area and notify
the Supplier Project Manager promptly after the discrepancy is discovered.

 

  (c) Receive new Store equipment components into active inventory promptly upon
receipt.

 

  (d) Record serial numbers of parts that Gap has specified will be serialized
in the Supplier Inventory System or OEM inventory system.

 

  1.5 Receipt of Used Equipment

The Warehouse Services at Supplier Integration Center Services include:

 

  (a) Receive used Store Equipment into used inventory, by part number,
recording the serial numbers of Gap specified parts. If the Store Equipment is a
Controller, the Supplier Integration Center will remove Gap-specified features
and place the removed features into the used inventory, by part number;

 

  (b) Place used Store Equipment requiring repair or replacement of worn or
defective parts in the quality area promptly following discovery;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 50 of 59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Upon receipt into the quality area, notify the Supplier Project Office if
the equipment is damaged.

(1) If the equipment is an In Service Machine, as defined in Attachment A of
this Exhibit A.3, a * service call will be placed under the terms of Attachment
A.

(2) If repair required is Out of Scope or Out of Service Machine the Supplier
Project Office will repair equipment as authorized by Gap according to
Section 1.6 of Attachment A (Out of Scope Repairs).

(3) If equipment is not a Covered Machine, Supplier will follow directions
provided by Gap.

 

  (d) Prior to shipping Store Equipment to Gap stores for installation,
assemble, configure, integrate and test the products and pack them in “kits” to
facilitate successful installation. Each kit will include the Store Equipment
configured according to Gap’s specific requirements and associated cables,
mounting hardware, software and installation documentation;

 

  (e) Stage Store Equipment in accordance with the applicable Work Order. Test
Products in accordance with the instructions provided by Gap. This may include
loading the operating system, testing I/O devices and performing diagnostics.
Selected Store Equipment will be configured with store-specific information as
requested by Gap;

(1) Confirm that items required for an order have been picked, staged and
packaged per Gap’s requirements prior to shipping;

(2) Apply asset tags to Store Equipment specified by Gap; and

(3) complete equipment staging to support onsite delivery date(s) as requested
in the Work Order so as to ship orders using the least expensive of those
shipping alternatives generally utilized by Supplier (unless otherwise directed
by Gap).

 

  1.6 Refurbishing Store Equipment

The Supplier Integration Center Services include:

 

  (a) Refurbish the used Store Equipment that Gap requires to be refurbished.

 

  (b) Upon completing the refurbishment, receive the Store Equipment into active
inventory under a part number that designates it as refurbished Store equipment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 51 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.7 Emergency/Expedite Order Processing - Supplier Integration Center.

The Supplier Integration Center Services include:

 

  (a) Fulfill Emergency/Expedite Work Orders received before *. Work Orders not
received by * will be fulfilled on the following Business Day unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day. Supplier shall not be required under this provision to fulfill
orders to integrate stage and ship of the equipment for a new store.

 

  1.8 Emergency/Expedite Order Processing - Supplier CSC

The Supplier CSC Services include:

 

  (a) Fulfill Emergency/Expedite Work Orders for Pick and Pack Items received
before *. Work Orders not received by the * will be fulfilled on * unless Gap
authorizes additional resources to be applied to fulfill the order for delivery
on the same day.

 

  1.9 Emergency/Expedite Work Order for Pick/Pack Items

The Supplier Integration Center and Supplier CSC Services include:

 

  (a) Receive the request for an Emergency/Expedite Work Order for Pick/Pack
Items from the Supplier Project Office.

 

  (b) Perform an assessment of “work in progress.” Upon completion of the
assessment the Supplier Integration Center or Supplier CSC will notify the
Supplier Project Office of the feasibility of completing the Work Order in time
to make the next transportation pickup.

 

  (c) If additional resources are required, the Supplier Project Office will
contact the Gap Project Manager or his or her designee for authorization to
apply additional resources to complete the Work Order.

(1) If approval is obtained from the Gap Project Manager or his or her designee,
the Supplier Integration Center or Supplier CSC will process the Work Order.

(2) Notify the Supplier Project Office of the transportation carrier used to
ship the ordered Store Equipment and the estimated arrival time of the shipment.

(3) Notify the Supplier Project Office promptly if the Supplier Integration
Center or Supplier CSC is unable to complete the Emergency/Expedite Work Order.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 52 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.10 Standby during Supplier Designated Holidays

The Supplier Integration Center Warehouse Services include:

 

  (a) Be on call during Supplier designated holidays at the request of Gap. A
minimum of * will have to be on call to fulfill the various positions at the
Supplier Integration Center and a minimum of four hours per person will be
charged at the holiday rate whether or not these people actually work provision
to fulfill orders to integrate stage and ship of the equipment for a new store.

 

  1.11 The Supplier Gap Visits to Supplier Integration Center or Supplier CSC.

The Supplier Project Manager will provide Warehouse Services in support of Gap
visits which include:

 

  (a) Arrange for a member of the Supplier Project Office to escort
representative(s) of Gap on up to * (*) visits per Year to the Supplier
Integration Center or Supplier CSC.

 

  (b) Gap will have the right upon request to visit the Supplier Integration
Center or Supplier CSC and to conduct an inventory count on the Gap Store
Equipment at the Integration Center or Supplier CSC. Supplier shall take
whatever steps are required so that such inventory is in an area accessible to
Gap personnel so that such personnel can inspect and count each part. Supplier
shall also cooperate with such Gap personnel. Gap’s access to the Supplier
Integration Center will be limited to areas specifically designated by Supplier;
provided, however, that such areas are reasonably sufficient to allow Gap to
conduct the inventory count and inspection.

 

  (c) The Gap Project Manager will arrange for appropriate Gap personnel to
perform the inventory audit. Gap and Supplier will cooperatively work together
to schedule such visits and audit so that they do not impact Supplier’s
performance and delivery schedules.

 

  (d) Gap will provide * notice to the Supplier Project Manager to schedule
visits with the exception of full inventory audits. Gap will provide * notice to
the Supplier Project Manager to schedule a full inventory audit.

 

  (e)

Supplier will address discrepancies noted between the latest inventory report
and the physical inventory performed by Gap within * of the audit, or longer as
the Parties may mutually agree. In the event any item that is a Supplier product
is not recovered within * after the inventory report is issued, Supplier will

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 53 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

promptly take action to replace such item as soon as possible and in any event
within a reasonable period of time. In the event the item that is not recovered
is a third party product, Supplier at its election will promptly take action to
replace such product or reimburse Gap for the cost of the actual replacement
item as soon as possible and in any event within a reasonable period of time.
Replacement items must be of equivalent functionality and configuration.

 

  (f) If the location of the Supplier Integration Center or Supplier CSC changes
after the start date of this Attachment E, Supplier will arrange for the
transportation of Gap-owned equipment to the new location at their own expense.
In addition, Gap must perform an onsite inspection and validation of the new
facility’s processes and software code loads for Gap owned equipment. Supplier
will reimburse Gap for travel expenses incurred by * (*) Gap personnel due to a
move to a new facility and onsite inspection (i.e., economy air fare, hotel, and
one (1) car).

 

  1.12 Gap Retained Responsibilities:

In support of the Warehouse Services set forth in this Attachment E, Gap agrees:

 

  (a) To test new Software updates prior to delivery to the Supplier Integration
Center for installations. Gap shall not send updates that in Gap’s reasonable
judgment have not been successfully tested by Gap.

 

  (b) To use commercially reasonable efforts to deliver new and/or updated
Software to the Supplier Integration Center * prior to the first requested
onsite date. This includes a backup hard copy if the new or updated Software is
delivered via *.

 

  (c) To designate which parts are serialized and which are not serialized.

 

  (d) To designate which used units of Store Equipment are to be refurbished and
which are not to be refurbished and to monitor the refurbished inventory so that
Supplier can be notified when more items need to be refurbished.

 

  (e) To supply to Supplier a *, certain controllers, *, monitors and keyboards,
cradles, Access Point units and cables, but only to the extent required for
Supplier to complete Gap-specific testing and/or Gap-supplied code load methods.
Supplier shall only use such equipment for Gap’s benefit pursuant to the
requirements of this Attachment E.

 

  (f) To provide Gap specific written instructions and procedures regarding the
staging and integration of the registers at least * prior to the first scheduled
installation date.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 54 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) To use commercially reasonable efforts to provide inventory to the
Supplier Integration Center or Supplier CSC to meet service delivery
requirements; and to provide written notification to the Supplier Project
Manager at least * prior to the scheduled arrival date for Store Equipment not
purchased from Supplier, including quantities and projected arrival date at the
Supplier Integration Center or Supplier CSC.

 

  (h) To use commercially reasonable efforts to provide asset tags to the
Supplier Integration Center to meet service delivery requirement.

 

  (i) To provide a manifest or bill of lading to the Supplier Integration Center
for Store Equipment not purchased from Supplier showing Gap as the customer,
description, and quantities in shipment for inbound OEM and consigned supplies
that are shipped from a Third Party Vendor. Shipments not identified as Gap’s
are subject to be returned to the sender due to lack of proper identification.

 

  (j) To use commercially reasonable efforts to promptly resolve shipping
discrepancies for Store Equipment not purchased from Supplier after notification
by Supplier.

 

  (k) To provide written direction to the Supplier Project Manager for the
disposal or return of Store Equipment that is not reasonably repairable at the
Supplier Integration Center within * of notification from Supplier.

 

  (l) To provide written direction to Supplier within * of Supplier’s
notification for any Store Equipment not included in the current Gap Inventory
Report that has been received by an Supplier Integration Center to either 1) add
such Store Equipment to the Gap Inventory Report and create a part number or 2)
initiate a return of this Store Equipment to a Gap- identified vendor or store.

 

  (m) To purchase and maintain up to * at the Supplier Integration Center or
Supplier CSC to meet emergency shipping needs.

 

  (n) To schedule up to * (*) customer visits to the Supplier Integration Center
or Supplier CSC during each year of the Term.

 

  (o) To provide * notice to the Supplier Project Manager to schedule surprise
or partial inventory visits.

 

  (p) To provide * notice to the Supplier Project Manager to schedule a full
inventory audit.

 

  (q) To arrange for and schedule Gap resources to participate in Supplier
Integration Center or Supplier CSC visits.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 55 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (r) To provide Gap store profile data and IP addresses required for Work
Orders for configuration of * and *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 56 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

ADDENDUM 1 TO ATTACHMENT D

Each Event Services Work Order shall contain the following information:

 

  1. Order number

 

  2. Store Number or RCN

 

  3. Shipping Address and phone number

 

  4. Division (when applicable)

 

  5. Event Service requested (e.g., new store installation)

 

  6. Number of Registers (when applicable)

 

  7. Exceptions to the standard equipment template for new or relocating store
orders or special

 

  8. instructions (when applicable)

 

  9. Order revision number and description of changes (when applicable)

 

  10. Type of * and * (when applicable)

 

  11. Scheduled installation date

 

  12. Equipment Pack/Pick- up date (when applicable)

 

  13. Number of Boxes and Box delivery date (when applicable)

A Work Order may be sent electronically by the Gap project manager or his or her
designees -provided the Gap project manager has communicated to Supplier the
delegation of authority to his or her designee prior to or simultaneously with
Supplier’s receipt of the Work Order. Similarly, the Supplier Project Manager
may accept the Work Order electronically.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.1    Gap Confidential and Proprietary Information    Page 57 of 59
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.3.2 - Statement of Work

North American Stores Help Desk Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit A.3.2   

Gap/Supplier Confidential and Proprietary Information

     



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

         Page No.

I.

  GENERAL    2

II.

  NA STORES HELP DESK SERVICES    4

III.

  NA STORES HELP DESK SERVICE DELIVERY MANAGEMENT & TECHNICAL EXPERTISE    5

IV.

  NA STORES HELP DESK SERVICES    5

V.

  INCIDENT MANAGEMENT    12

VI.

  COMMUNICATION & REPORTING    14

VII.

  BUSINESS CONTINUITY PLANNING AND SERVICES    14

VIII.

  GAP RESPONSIBILITIES    14

IX.

  SUPPLIER RESPONSIBILITIES    16

10.2

  INTERFACES TO GAP’S PROBLEM MANAGEMENT SYSTEM    16 APPENDIX B-1 CONTRACT AND
SERVICE DELIVERY MANAGEMENT    17 APPENDIX B-2 INTENTIONALLY LEFT BLANK    17
APPENDIX B-3 MINIMUM NA STORES HELP DESK SYSTEM REQUIREMENTS    18 APPENDIX B-4
SEVERITY LEVEL MATRIX    19 APPENDIX B-5 TICKET LOGGING REQUIREMENTS    23
APPENDIX B-6 PRICE TICKET HANDLING    24 APPENDIX B-7 TRAINING REQUIREMENTS   
25 APPENDIX B-8 SERVICE DELIVERY CHANGE MANAGEMENT PROCEDURES    26

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. GENERAL

 

  1.1. Introduction

This Exhibit A.3.2 (North American Stores Help Desk Services Statement of Work)
to the First Amended and Restated Master Services Agreement (this “Statement of
Work” or “SOW”) sets forth the store support services that Supplier shall
provide as of September 1, 2009 (the “Services Start Date”), or as otherwise
agreed upon by the Parties, with respect to the following services as more
particularly described in this Statement of Work (collectively described as the
“NA Stores Help Desk”); references in the Agreement to Services shall be deemed
to include the NA Stores Help Desk services. The NA Stores Help Desk services
herein shall be provided utilizing Supplier’s best practices.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Services as required to meet or exceed the applicable
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Services detailed in this Statement of
Work; and (ii) shall be held responsible for the performance of the Services
without regard to the use by Supplier of third-party products or suppliers. All
changes to this Statement of Work will be mutually agreed to by Gap and Supplier
and implemented and managed using the Change Control Procedures

Unless otherwise stated, references to time be the local time (the “Local Time”)
at the location at which Gap and/or the Covered Locations receive the Services.

The Appendices to this Statement of Work are incorporated in and made a part of
this Statement of Work

 

  1.2. Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary).

“Covered Locations” shall mean, for the purposes of this SOW, Gap’s stores,
regional offices and store labs located in the *.

“Disaster Recovery” means the restoration of Services following a Disaster to
full functionality.

“Gap Authorized User” shall mean a Gap employee or contractor who is authorized
by Gap to contact the NA Stores Help Desk.

“Global Problem” shall mean a large group of stores, usually greater than *,
experience the same problem accessing an application or the data is not correct.
The status is determined by the NA Store Help Desk with the information
available at the time of the issue.

“Global Ticket” shall mean a Ticket relating to global Problems concerning the
Stores Help Desk (e.g., a network connection failure or a power outage), as
described in Section 4.5.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 2   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Knowledge Base” shall mean the Supplier-maintained tool used by the NA Stores
Help Desk, which is an electronic repository, and associated authoring, approval
and search tools, that stores documents of known errors and their resolutions or
workarounds, procedural guidelines, how-to information and frequently asked
questions. Gap shall be provided * access to the Knowledge Base; third parties
will *.

“Knowledge Database” shall mean the Gap-owned *, a central and consolidated
knowledge database system for the Covered Locations that is used to capture,
store and retrieve best practices, methods, processes, troubleshooting and other
information and solutions used for re-use and sharing by Supplier, Gap, Gap
Authorized Users, and Third Party Vendors.

“NA Stores Help Desk CSRs” shall mean Customer Service Representatives
responsible for responding to Authorized User calls.

“NA Stores Help Desk Manager” shall mean person(s) responsible for managing
Supplier’s performance against this SOW and managing the overall NA Stores Help
Desk delivery, as described in Section 3.3.

“NA Stores Help Desk Team Lead” shall mean person(s) responsible for day to day
operations of the NA Stores Help Desk as described in Section 3.4.

“Peak Season” shall mean the period of time beginning * of each calendar year
and ending on * of each calendar year.

“Problem Management System” means the Gap * system.

“Offline” shall mean the registers are unable to receive critical programming
from the controller (e.g. price files) so that automated authorization for
electronic tender transactions can be completed.

“Resolve” or “Resolution” shall mean to correct an Incident or Problem for which
Supplier is responsible with either a permanent solution or an interim work
around solution.

“Service Center” shall mean the * or any successor Problem Management System
being utilized by Gap.

“Service Delivery Manager” shall mean persons responsible for assisting Gap in
setting its service strategy and direction, and managing the overall NA Stores
Help Desk delivery.

“Service Delivery Team” shall mean those persons responsible for managing the
provision of all NA Stores Help Desk Services, as required in Section 3.

“Service Delivery Change Management Procedures” shall mean service delivery
change management procedures set forth in Appendix B-8.

“NA Stores Help Desk” shall mean the facilities, associated technologies, and
fully trained staff who responds to calls, coordinates all Problem Management
activities, and acts as the primary point of contact for Authorized Users in
regard to Gap IT environments or Covered Locations.

“Stores Help Desk Agents” shall mean person(s) responsible for responding to
Authorized User calls.

“Ticket(s)” shall mean documentation created in Problem Management System
(including electronic documentation) containing information (e.g., date, Covered
Location, description, status, etc.) relating to a service request, Incident
and/or Problem concerning the NA Stores Help Desk.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 3   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

II. NA STORES HELP DESK SERVICES

 

  2.1. General

Supplier will provide the * (Level 1 Help Desk) for all in-scope questions or
requests and perform the services, functions or responsibilities described in
this Exhibit A.3.2 to Gap and the Covered Locations via a single toll free
number. Supplier will provide the NA Stores Help Desk Services in accordance
with the Agreement, including the Procedures Manual, and will meet the Services
requirements, including the applicable Service Levels set forth in Exhibit B.1
(Service Level Matrix).

Gap’s business requirements may be subject to constant change over the Term and
it is acknowledged by both Parties that this may have an impact on the scope and
methods of delivery of the Services over the Term. Supplier acknowledges that it
has an obligation to work with Gap to supplement and enhance the Services as
necessary to meet Gap’s changing business needs, to enable Gap to gain the
benefit of developments in technology and to continuously improve the
environment. Gap acknowledges that it has an obligation to work with Supplier to
enable service delivery to Gap, and to work with Supplier to implement Gap
Approved Supplier changes in remote technical support delivery, identifying call
drivers and opportunities to fix Problem root causes. Changes in scope, new
technologies, or methods of delivery shall be addressed utilizing the Change
Control Procedures.

During the Term, Gap will provide Supplier with access and Consents, where
required, to use the agreed upon Problem Management System (currently *).

 

  2.2. Geographic Scope

As of the Services Start Date, the NA Stores Help Desk will be provided by
Supplier to support Gap’s Covered Locations in the *.

During the Term, Gap may request Supplier to provide the Services to Covered
Locations in other countries and languages. Supplier confirms that it will
expand the scope of the Stores Help Desk Services to add such additional
countries, as requested by Gap as provided in the Agreement, where Supplier has
a presence, in accordance with the Change Control Procedures.

As of the Services Start Date, the services of this SOW will be provided at the
IBM facility located in * (the “Supplier Facility”). Gap will have the right to
visit the Supplier Facility and to observe the delivery of service; provided Gap
has given reasonable advance notice to Supplier of such visit. Supplier may not
relocate the Supplier Facility without Gap’s prior written approval, which will
not be unreasonably withheld. If the location of the Supplier Facility changes
after the start date, Supplier will coordinate the training of the Stores Help
Desk CSRs at the new location at its own expense. In addition, Gap is entitled
to perform an on-site inspection and validation of the new facility’s processes,
following reasonable advance notice to Supplier. *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 4   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  2.3. Language

All documentation and reports produced as part of the NA Stores Help Desk or to
support the delivery of the Services will be written in English. Where Supplier
chooses to translate any such materials for use by its personnel, Supplier will
be responsible for any translation costs.

 

III. NA STORES HELP DESK SERVICE DELIVERY MANAGEMENT & TECHNICAL EXPERTISE

 

  3.1. Supplier Service Delivery Team: The Supplier Service Delivery Team will
be responsible for proactively managing the provision of all NA Stores Help Desk
Services, including the provision of the agreed management reports as described
in Exhibit D.13 Gap to list and sample of reports to Gap and the effective use
of the escalation procedures as defined in Appendix B-4.

 

  3.2. Service Delivery Manager: The Service Delivery Manager serves as an
escalation point and the primary Supplier management focal point to Gap.

 

  3.3. The NA Stores Help Desk Manager’s core hours will be *, * (excluding *),
and such additional hours as reasonably required to support the Services. The
Help Desk Manager is responsible for Supplier’s performance against this
Statement of Work and SLAs and for staffing levels to meet call volume.

 

  3.4. The NA Stores Help Desk Team Lead will be responsible for day-to-day
operations of the NA Stores Help Desk.

 

  (a) The NA Stores Help Desk Team Lead will track and report the backlog of
unresolved Incidents on a * basis; and

 

  (b) The NA Stores Help Desk Team Lead will coordinate the updating of the
Knowledge Base with Supplier solutions and best practices as they are developed
by Supplier and approved by Gap. This includes updates based on: (i) lessons
learned from providing the Services; (ii) experience with similar technologies;
and (iii) industry best practices.

 

  3.5. Categories of Services

The categories of Services to be provided to Gap and the Covered Locations by
Supplier under this SOW are as follows:

 

  (i) NA Stores Help Desk Services

 

  (ii) Incident Management

 

  (iii) Communication & Reporting

Except where expressly stated otherwise, the above NA Stores Help Desk Services
will support all Gap Covered Locations. The details of the Services to be
provided are more fully set out in this Statement of Work.

 

IV. NA STORES HELP DESK SERVICES

 

  4.1. Overall Requirement

Supplier will provide a NA Stores Help Desk that provides a * for all Authorized
Users in the Covered Locations in relation to their use of the Gap Covered
Machines set forth in Exhibit D.16 (“Tier 1 Support”). Tier 1 Support will rely
on *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 5   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

that will be used by the NA Stores Help Desk CSRs such that problem
determination and Resolution activities are performed consistently by the CSRs.
Problems that cannot be Resolved via the * will be referred to Tier 2 Support or
Tier 3 Support.

Changes to the Covered Machines and stores applications shall be made in
accordance with the Change Control Procedures. Tier 2 Support and Tier 3 Support
are out of scope for purposes of this SOW. *. Tier 2 Support and Tier 3 Support
are defined in Exhibit A.2 (Cross Functional SOW).

 

  4.2. NA Stores Help Desk Hours

“Scheduled Stores Help Desk Hours” means that for * or *, the NA Stores Help
Desk will be available as follows:

 

    

Monday through Friday

  

Saturday

  

Sunday

*

   *    *    *

*

   *    *    *

 

  (i) “NA Stores Help Desk Availability” means that an appropriately trained NA
Stores Help Desk CSR will be available sufficient to meet the Service Levels
contained in Exhibit B.1 to: (1) receive Gap Authorized User calls, and
(2) manage additional support required in response to such Gap Authorized User
calls;

 

  (ii) Gap may provide written notice to Supplier that it would like to vary the
Scheduled NA Stores Help Desk Hours. The Parties will address any such changes
in accordance with the Change Control Procedure, provided, however, that
Supplier will implement the revised Scheduled Stores Help Desk Hours within * of
receiving written notice from Gap. For temporary changes to the Scheduled Stores
Help Desk Hours to accommodate store environment or business needs (e.g., Peak
Period changes), the * notice requirement will not apply and instead Supplier
shall make the required changes as soon as reasonably possible after Gap’s
notice is received. Any changes in Services Charges resulting from changes in
the Scheduled NA Stores Help Desk Hours will be addressed in accordance with the
Change Control Procedure

 

  (iii) For the avoidance of doubt, Supplier is responsible for providing Stores
Help Desk Agents to meet its requirements under this Statement of Work and, in
particular, to meet the agreed Service Level.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 6   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.3. Language Capability for NA Stores Help Desk CSRs

 

  (i) It is a key business requirement of Gap that the NA Stores Help Desk
Service is able to provide written and spoken support in the national languages
of the Gap Covered Locations as identified in Section 2.2 above;

 

  (ii) Supplier will therefore provide NA Stores Help Desk CSRs during the
Scheduled NA Stores Help Desk Hours who are fluent, written and spoken,
including fluency in business and technical concepts and practices in the
support languages specified in Section 2.2 above for the geographic location
that each CSR supports. Additionally, all NA Stores Help Desk CSRs must be
fluent, written and spoken, including fluency in business and technical concepts
and practices in English and must be capable of both comprehending and writing
documentation in English. The Parties shall develop fluency testing protocols
and standards to be used by Supplier personnel assigned to take Gap calls; and

 

  (iii) Supplier will provide the ability for Covered Locations to select *
(*) of the supported languages through an option on the ACD.

 

  4.4. Supplier Personnel Training and Quality

The Supplier NA Stores Help Desk CSRs will have the necessary training,
knowledge and skill to: answer a call, identify the root cause of a Problem; log
the issue in the Problem Management System; and solve or escalate the issue as
specified in Appendix B-4. This will require that Supplier NA Stores Help Desk
CSRs have knowledge and understanding of the call flow processes and an overview
of the Covered Location’s infrastructure, including configuration and use of
hardware and software applications and the general operating environment in the
Covered Locations.

Supplier will ensure that NA Stores Help Desk CSRs receive new hire training,
ongoing skills development, performance coaching, and training on new technology
rollouts as defined in Appendix B-7.

For the purposes of training and monitoring, *.

All Gap specific training materials will be provided by Gap. Supplier training
responsibilities include:

 

  (i) While providing the Services, Supplier will provide training to each NA
Stores Help Desk CSR, Team Lead and Manager such that they remain current with
the Gap technical environment, including the hardware, software and network
environments, and the Gap business environment;

 

  (ii) Supplier will be responsible for all ongoing training. For training
relating to changes in the Gap IT Environment or new releases of software and
other non-Supplier maintained hardware, Gap will provide the documentation and
Supplier is responsible to ensure training is completed for all Supplier NA
Stores Help Desk CSRs;

 

  (iii)

Supplier will promptly notify Gap upon discovering that the NA Stores Help Desk
is receiving calls concerning technology for which the NA Stores Help

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 7   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  Desk CSRs have not received training. Gap and Supplier will work together to
determine the training necessary to bring the NA Stores Help Desk CSRs to the
necessary level of knowledge and skill and Supplier will be responsible to train
the Help Desk CSRs accordingly;

 

  (iv) For each Contract Year, *, Supplier will provide a * (*) hours of
training and Knowledge Base documentation for changes to the Gap IT Environment.
Additional hours required to perform training and Knowledge Base documentation
shall be * to Gap as agreed upon through the Change Control Procedures;

 

  (v) Supplier will include as part of its training the use by NA Stores Help
Desk CSRs of the Gap Stores lab equipment. *. Gap will provide the initial lab
equipment and will ensure that it reflects all elements of the Gap technical
environment being used across Covered Locations. Supplier is responsible for
maintaining the the equipment’s availability and proper functioning to assist
the Help Desk CSRs with troubleshooting;

 

  (vi) Upon mutual agreement by the Parties, Gap may train Supplier’s NA Stores
Help Desk CSRs. In the event that Gap provided training, the Parties will
jointly agree on training schedules such that Supplier’s ability to handle
incoming call volume and meet Service Levels will not be adversely affected;

 

  (vii) Supplier will maintain up-to-date on-line support documentation in the
Knowledge Base to assist the NA Stores Help Desk CSRs in providing the Services;

 

  (viii) Supplier will ensure that the training programs and all support
documentation for the NA Stores Help Desk CSRs and technicians are integrated so
that issues identified or Problems experienced by any part of the Supplier
Stores Help Desk Service can be used to improve the overall Services provided by
Supplier to Gap and the Covered Locations;

 

  (ix) Continually investigating and analyzing opportunities to improve NA Store
Help Desk CSRs’ skills and service delivery through ongoing training. Such
analysis will be performed with the objectives of increasing the first call
resolution, reducing the frequency of NA Stores Help Desk calls and preparing NA
Stores Help Desk CSRs for the introduction of new technology and/or procedures’
and

 

  (x) Supplier will address Authorized User inquiries from Covered Locations in
an outcome-focused, prompt, courteous and efficient manner and in accordance
with the requirements of this Statement of Work and the Service Levels. When
contacted by a Covered Location, Supplier will provide timely status reports in
relation to open issues.

 

  4.5 Stores Help Desk Responsibilities

Supplier Stores Help Desk Services will include the following:

 

  (i) Supplier will provide an automatic call distribution and handling system
within the minimum functionality as set out in Appendix B-3;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2

   Gap/Supplier Confidential and Proprietary Information       Page 8   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (ii) Supplier will provide a toll-free access number that will receive calls
that have been * in *. Supplier will be responsible for the * associated with
the Supplier-provided toll free number;

 

  (iii) Supplier will work with Gap to establish and maintain the call work
flows, including scripts as agreed with Gap, and support the call flow outlined
in the Policy and Procedures Manual or any revised call work flows or scripts as
agreed by the Parties in accordance with the Change Control Procedure. Supplier
will respond to requests to revise call work flows and scripts within * of
receiving written notification from Gap. Changes to call work flows requested by
Gap that necessitate changes to the Voice Response Unit will require a * to
complete reprogram the call tree only. However, in the event of a disaster
declared by either Gap or Supplier, Supplier will promptly change the Voice
Response Unit as needed based upon the severity of the disaster;

 

  (iv) When receiving a call, the NA Stores Help Desk CSR will confirm the
Covered Location’s and employee’s entitlement to support by validating the
Covered Location and employee information in * and by following the agreed call
work flow procedures. Any North American Gap employee, store, regional office,
or store lab that calls the NA Stores Help Desk is entitled to receive support.
Any issue that arises in relation to a Covered Location’s entitlement which
would otherwise prevent that Location from receiving support will be immediately
escalated in accordance with the escalation procedures as described in Appendix
B-4; provided that during the escalation process, IBM will continue to provide
the required support to Gap Covered Location at issue;

 

  (v) Supplier will provide initial Problem determination, troubleshooting
assistance, routing and tracking in relation to all Covered Location calls
received. In the event that a call * (i.e., * , the NA Stores Help Desk CSR will
follow the call flow as outlined in the Policy and Procedures Manual to refer
the call or escalate as appropriate;

 

  (vi) In relation to Authorized User calls which are within Supplier’s scope of
responsibility, NA Stores Help Desk CSRs will provide technical support to the
Covered Location. The NA Stores Help Desk CSR will provide technical assistance
consistent with the Procedures Manual, using the Knowledge Base and supporting
documentation relating to the Gap Covered Location technical environment and
applications, and the agreed training requirements for NA Stores Help Desk CSRs.
As appropriate, the NA Stores Help Desk CSR will use Gap lab equipment to assist
with Problem determination and resolution;

 

  (vii) A Stores Help Desk CSR, having diligently followed the Problem
determination and resolution process may conclude that the Problem requires Gap
Second Level Support. Prior to referring any Problem to Gap Second Level
Support, the NA Stores Help Desk CSR must provide all required information set
out in Appendix B-5 in a referred Ticket. Referrals which are submitted without
the detail required by Gap Second Level * and *. * will be processed once the
Ticket logging requirements outlined in Appendix B-5 are completed;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 9   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (viii) For each initial call to the NA Stores Help Desk CSR the NA Stores Help
Desk will create a Ticket in the Problem Management System, in accordance with
the Ticket logging requirements defined in Appendix B-5; For all subsequent
calls related to the same Incident the initial Ticket will be updated with a
record of the second and all later Covered Location calls;

 

  (ix) A Ticket will be opened in Service Center for each call and closed *. If
the Problem is not resolved, the Ticket will remain open and monitor by the Tier
1 Help Desk or the escalation resolver. A Ticket will be opened for all inbound
calls. If an inbound call is related to an existing open Ticket, a new ticket
will not be created and the open Ticket will be updated with the record of the
call;

 

  (x) Supplier will open Tickets for Covered Locations, route the Tickets to the
appropriate support Tier (“Resolver” or “Resolver Group”) and will escalate
Tickets to the Supplier NA Stores Help Desk Manager in accordance with the
agreed call work flow procedures and escalation procedures set out in the
Policies and Procedures Manual and the Knowledge Base;

 

  (xi) The Resolver Group (either Supplier or a Third Party) to which a Ticket
has been assigned is responsible for *, * and *. If Supplier is the Resolver
Group, Supplier will make *. *. Gap will not accept * with respect to NA Stores
Help Desk Services where Tickets have not been *, *;

 

  (xii) The Stores Help Desk will proactively monitor multiple calls relating to
Global Problems (e.g., *, * or *) and will establish a Global Ticket with
respect to such global Problems within * of the identification of the Global
Problem and follow the escalation procedures outlined in the Policies and
Procedures Manual and the Knowledge Base;

 

  (xiii) All Tickets created prior to the creation of the Global Ticket which
relate to the relevant Global Problem will be consolidated into the Global
Ticket and all calls received subsequent to the creation of the Global Ticket
will be recorded on the Global Ticket;

 

  (xiv) Where a Ticket requires on-site support, Supplier is responsible for
(1) *; and (2) * (*) to provide support to the Covered Location. The assigned
Resolver Group (Supplier or Third Party) is responsible for *, *;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 10   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (xv) Supplier will be responsible for creating, tracking and closing
Supplier-owned Tickets in accordance with the agreed Service Levels, and for
providing Gap with all the agreed reports and management information, as defined
in Exhibit D.13, relating to Ticket management;

 

  (xvi) The Supplier NA Stores Help Desk will be responsible to Resolve or
escalate all reported Incidents according to the escalation procedures outlined
in Appendix B-4. Prior to escalating all troubleshooting must be completed and
the Incident Ticket complete as outlined in Appendix B-5;

 

  (xvii) The NA Stores Help Desk will utilize a variety of tools and technical
knowledge to Resolve reported Incidents, whether this Resolution occurs: via the
NA Stores Help Desk CSR, by referral to Gap Second or Third Level Support, by
the Services of a Supplier Technician providing on-site in-store Maintenance
Services at the Covered Location, or by support provided by a third party;

 

  (xviii) Supplier will document all calls in the Problem Management system and
will record the appropriate resolution code;

 

  (xix) Supplier will perform only * at the Level 1 NA Stores Help Desk for *
for which Gap has provided Supplier *. Gap will provide all Help Desk CSRs, Team
Leads and Managers with the required *. Gap is responsible for *;

 

  (i) Supplier will perform pricing ticket handling, as described in Appendix
B-6;

 

  (ii) Apply content updates developed by Gap to the Gap-owned *, which provides
a central and consolidated knowledge database system for the Covered Locations
that is used to capture, store and retrieve best practices, methods, processes,
troubleshooting and other information and solutions used for re-use and sharing
by Supplier, Gap, Gap Authorized Users, and Third Party Vendors (the “Knowledge
Database”); Supplier will make recommendations for content updates based on call
trends;

 

  (iii) Escalation-related calls, e-mails or pieces of work at the Help Desk
will be *; and

 

  (iv) Project work (work not related to an open problem ticket) is * and may be
provided by Supplier upon request on a * basis.

 

  4.6. NA Stores Help Desk Services for Tender Impacting Problems

Certain Covered Locations will require support from the NA Stores Help Desk and
Supplier generally on a priority basis for tender impacting Problems.

Supplier will provide on the VRU a dedicated option that Authorized Users may
select when experiencing a tender impacting Problem. Calls coming through on
this VRU option will be * and handled on a priority basis.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 11   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

V. INCIDENT MANAGEMENT

The Supplier is responsible for tracking, managing, Resolving or escalating
Incidents (“Incident Management”).

The Supplier’s Incident Management responsibilities include the following:

 

  (i) Employing processes, procedures, and tools for proactive and reactive
monitoring, identification, logging, tracking, escalation, review, Resolution,
and/or reporting) for all Incidents, with the objective of improving Supplier’s
ability to identify and resolve Incidents before they impact the Gap IT
Environment or the Services. The NA Stores Help Desk will utilize tools that
allow the NA Stores Help Desk the ability to remotely access the Covered
Location’s systems and remotely Resolve issues with or without the Covered
Location’s knowledge.

 

  (ii) Updating communication tools, bulleting board and stores support web
site, real time for the NA Covered Locations to be aware of Global Problems;

 

  (iii) Engaging and Coordinating Supplier and Third Party Vendors in the root
cause analysis, Resolution and implementation of the Gap-approved solution;

 

  (iv) Supporting Gap and Third Party Vendors in their analysis, Resolution and
implementation of solutions for Problems assigned to them;

 

  (v) Updating all impacted procedures and Documentation to reflect the Changes
in accordance with the Change Management Procedures;

 

  (vi) Maintaining communications to all parties affected, regarding status of
Problems and Incidents. The communication shall commence upon assignment of a
Problem, through Resolution, and through any follow-up communication and work
required post-Resolution;

 

  (vii) For all Incidents, update the Problem Management System on a real-time
basis with the status on the Incident, potential alternatives, estimated time of
completion and the final resolution across all Services performed and provided
by Supplier or other Third Party Vendors providing Services;

 

  (viii) Establishing responsibility and ownership of each Incident. Ownership
of the Incident will be driven by the Gap Covered Location’s needs and will
minimize transfers to multiple parties;

 

  (ix) Coordinating and providing Incident Management and engaging Supplier, Gap
or Third Party Vendors via Ticket escalation to Resolve Incidents;

 

  (x) The Resolver Group to which the Incident Ticket is assigned is responsible
to monitor and manage each Incident until it is Resolved (either by Supplier or
a Third Party Vendor as appropriate), and a Gap Authorized User confirms such
Resolution;

 

  (xi) If a Ticket remains with the NA Stores Help Desk, Supplier will make
commercially reasonable efforts to resolve the Ticket within the timelines
outline in Appendix B-4 (Severity Levels Matrix);

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 12   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (xii) At Gap’s request, following up on a reported Ticket that had been
assigned to the NA Stores Help Desk and reviewing documentation in Service
Center to respond to issue. If the call was not handled appropriately, Supplier
will call the Covered Location back to resolve the issue;

 

  (xiii) Providing notification to Gap within * of * that have been raised as
Incidents by Covered Locations, and * so they are treated with the * as
identified in Appendix B.4;

 

  (xiv) If Supplier believes that an Incident cannot be Resolved,
(1) communicating the nature of the Incident and efforts employed by Supplier to
Resolve the Incident to the appropriate level within Gap as directed by Gap;
(2) escalating unresolved Incidents according to procedures approved by Gap in
the Procedures Manual; (3) communicating within the Problem Management System
the reasons why the Supplier believes the Incident cannot be Resolved; and
(4) obtaining Gap approval before closing the Incident;

 

  (xv) At Gap’s request, conducting meetings to address the Supplier’s Incident
Management and associated Resolution activities in the event that there is a
recurrent Incident.

 

  (xvi) Providing Gap with * and * reports on Incidents including: statistics on
total numbers of Incidents; outstanding Incidents; Resolution time; chronic
outages; performance; and Incident trend analysis as illustrated in Exhibit D.13
(Management Reports);

 

  (xvii) Providing Incident Management services as described in this SOW, and
Resolving or escalating all Incidents, in accordance with this SOW and the
Service Levels defined in Exhibit B.1 (Service Level Matrix;

 

  (xviii) Engaging and managing Third Party Vendors as necessary to Resolve
Services Defects, including engaging and managing specialized or local Third
Party Vendors within the scope of NA Stores Help Desk Services. All information
related to calls from Third Party Vendors who did not have access to Service
Center will be updated in the related Ticket;

 

  (xix) Continuously analyzing trends in the volume and nature of Incidents in
order to identify areas for improvement of the Services (and report on
improvements). This trend analysis will be performed and reported to Gap on *,
with the objective of driving down repeatable instances, call volume and
dispatches;

 

  (xx) Regularly updating the Problem Management System (including the Knowledge
Base) with Supplier solutions and best practices as they are developed and
approved by Gap. This includes updates based on (a) “lessons learned,”
(b) experience with similar technologies used, (c) Incidents experienced by
Supplier’s other customers, and (d) industry best practices;

 

VI. COMMUNICATION & REPORTING

Supplier shall continuously update Supplier’s NA Stores Help Desk
troubleshooting documentation and FAQs regarding the Services based on analysis
of issues (“Call Drivers”) that generate a larger than average number of calls
or an increased number of calls from the Covered Locations to the NA Stores Help
Desk.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 13   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Supplier shall facilitate the meetings and provide Gap with the documents
described in Exhibit D.13 (Reports).

 

VII. BUSINESS CONTINUITY PLANNING AND SERVICES

 

  7.1. Business Continuity Plan. Supplier will be responsible for developing a
business continuity plan which will incorporate procedures to address
disruptions to the Supplier systems and facilities supporting the NA Stores Help
Desk. Prior to the completion of Transition, Supplier will hold a presentation
(via teleconference or as otherwise agreed by the Parties) for Gap summarizing
the business continuity plan in relation to the Services. Gap will provide
feedback on the plan and, as necessary, work with Supplier to resolve any issues
identified by Gap.

 

  7.2. Disaster Recovery Activities

Supplier is responsible for Disaster Recovery of the Supplier’s NA Stores Help
Desk facility. Supplier’s responsibilities in support of Disaster Recovery in
the event of an Emergency (or potential Disaster) related to the Services
include the following (“Disaster Recovery Activities”):

(i) Reporting Emergencies and Disasters to Gap immediately upon identification
based on parameters defined in the business continuity plans, and consulting
with Gap for official declaration of a Disaster as appropriate. Gap will be
responsible for declaration of Disasters with respect to Gap Sites and Gap
Covered Locations;

(ii) Declaring Disasters in accordance with procedures existing at the time of
declaration and notifying Gap of situations that may escalate to Disasters as
soon as practicable; and

(iii) Use commercially reasonable efforts to attempt to restore service within *
(*) * in accordance with Supplier’s business continuity plan for the Supplier’s
NA Stores Help Desk facility

 

VIII. GAP RESPONSIBILITIES

 

  8.1. LAB Support

 

  (a) Gap will provide and be financially responsible for a full Gap store lab
configuration (hardware and software), to Supplier NA Stores Help Desk in *;

 

  (b) Gap will make available the latest software image to Supplier Stores Help
Desk;

 

  (c) Lab location will maintain a store number so that maintenance can be
performed and tracked;

 

  (d) Gap will be responsible for export regulations compliance and fees for lab
equipment being shipped to *;

 

  (e) Gap will provide the required software licenses to Supplier for the * lab,
and will verify that the software provided is the same version and release as
exists on the * lab equipment shipped to *; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 14   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Gap will be responsible for providing lab hardware, software, shipping and
maintenance for updates/upgrades/refreshes/new technologies for the contract
term to the Supplier NA Stores Help Desk in * as part of its rollout projects.

 

  8.2. Additional Responsibilities

 

  (a) Provide and retain ownership of a toll-free access number (*) to the NA
Stores Help Desk for use by all North American Covered Locations. Calls made to
this number will be automatically transferred to the Supplier Help Desk from the
Gap-owned * in the * facility via a third party service known as “*.” Gap is
responsible for the * for calls made to this number;

 

  (b) *

  (c) Provide Supplier with reasonable access to usage training on Gap systems,
tools, hardware and software;

 

  (d) Provide escalation capabilities, both technical and operational, to
Supplier *. Such escalation shall only be used after appropriate troubleshooting
has been completed by Supplier;

 

  (e) Provide the capability within the Covered Locations to permit remote
access by Supplier for troubleshooting and resolving problems;

 

  (f) Provide Supplier’s Help Desk Manager with a minimum of * (*) * advance
written notice of store openings, closings, or new deployments of software and
hardware; provided, where Supplier is deploying the software or hardware, the
notice from Gap will not be required;

 

  (g) Provide Supplier with * (*) * advance written notice for changes to Gap’s
IT environment that are expected to generate more than * cumulative permanent
calls per month over the baseline in order to allow Supplier to hire and train
additional CSRs to maintain Service Levels;

 

  (h) The following services are not included in Supplier’s Services scope and
pricing for this Statement of Work and remain Gap’s responsibilities:

 

  (i) Reporting and trending (except for reports specifically identified as
Supplier’s responsibility in Exhibit D.13);

 

  (ii) Internal escalations within Gap;

 

  (iii) Depot management for store hardware, including procurement and inventory
management;

 

  (iv) Hardware and Software deployment not related to break/fix;

 

  (v) Deployment of parameter changes on store receipts for the Point of Sale
(POS) systems;

 

  (vi) Monitoring * alerts on the Point of Sale system;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 15   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (vii) Training and support readiness of the NA Stores, including the
development of documentation;

 

IX. SUPPLIER RESPONSIBILITIES

 

  9.1. Stores Lab Environment. Supplier will be responsible for the following
Services to maintain the Stores Lab environment:

 

  (a) Supplier will provide adequate and secure floor space for the Lab
equipment;

 

  (b) Supplier will install Lab equipment provided by Gap in the * Help Desk
facility;

 

  (c) No hardware or software procurement is required by Supplier;

 

  (d) Supplier will install the software image provided by Gap that matches what
is used in the Covered Locations on the equipment in Supplier’s NA Stores Help
Desk Lab;

 

  (e) Supplier will maintain network connectivity to the lab system and maintain
lab systems in working order; and

 

  (f) Lab equipment and software will be installed and maintained by Supplier to
match the hardware, software and network environments used in the Covered
Locations.

 

  10.2. Interfaces To Gap’s Problem Management System

 

  (a) Supplier will provide and maintain an electronic link from * and
Supplier’s Maintenance and IMAC system so that data is exchanged between the two
(2) systems on a near real time basis in order to facilitate service delivery
and Ticket escalation, status monitoring and trouble Ticket closing;

 

  10.3 NA Stores Help Desk Network Support

 

  (a) Supplier is responsible for maintaining the function on the * facility *
that provides the “*” of calls from the * in * to the Supplier’s Help Desk; and

 

  (b) Supplier is responsible to provide network connectivity and router
hardware from Gap’s * Data Center to Supplier’s Help Desk in *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.3.2    Gap/Supplier Confidential and Proprietary Information      
Page 16   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

APPENDIX B-1

Contract and Service Delivery Management

During the Transition, Supplier will create a NA Stores Help Desk specific
section to the PPM.

APPENDIX B-2

Intentionally Left Blank

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 17



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

APPENDIX B-3

Minimum NA Stores Help Desk System Requirements

 

(a) An automated call distribution system (“ACD System”) for the routing,
handling, and reporting of both inbound and outbound calls to NA Stores Help
Desk.

 

  (i) An ACD system that can support * incoming calls.

 

  (ii) A telecom provider that can support * incoming calls.

 

  (iii) An ACD system that can support *.

 

  (iv) A single toll-free access number to the NA Stores Help Desk for use by
all Gap Covered Locations. (Note: Gap will provide and own the current toll free
number *. Calls destined for the NA Stores Help Desk will be *. *.)

 

  (v) A customized greeting (language specific) to all callers.

 

  (vi) A voice bulletin board feature that presents a customized voice message
to all callers updating them on current issues. This should be heard prior to
the caller making a selection.

 

  (vii) Ability for emergency calls from Covered Locations in certain
circumstances to bypass the normal call menu to reach a CSR immediately.

 

  (viii) Ability for calls to go directly to a CSR who can resolve a Problem.

 

  (ix) Ability to route calls to CSRs based on skill as well as routing by
language.

 

  (x) Ability for NA Stores Help Desk CSRs to easily place calls to various
North American countries to dispatch Third Party Vendors for on-site service to
Covered Locations.

 

(a) Ability to move to * coverage.

 

(b) Access to the Gap-provided Problem Management System and the ability to
refer Incidents to identified resolver groups.

 

(c) Ability to page key Gap stakeholders.

 

(d) Access to tools necessary to resolve Incidents.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 18



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

APPENDIX B-4

Severity Level Matrix

The Severity Level Matrix illustrates, with examples, the criticality of
Incidents. Each reported Incident will be assigned a severity level as defined
below.

 

Severity Level

  

Description

  

Example

  

Paging/Communication

  

Workaround,

Resolution Times

*

   *    *    *    *

*

   *    *    *    *

*

   *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 19



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

   *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 20



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

   *    *    *    *

*

   *    *    *    *

*

   *    *       *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 21



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

   *    *      

*

   *    *       *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 22



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

APPENDIX B-5

Ticket Logging Requirements

 

1. NA Stores Help Desk Ticket Logging Requirements

The following information must be logged clearly within the Ticket record:

 

  (a) Summary of the issue and related activities:

 

  (i) Detailed description of the Covered Location’s Problem including business
impact.

 

  (ii) When there is a *, CSRs will review the * to verify if the store is part
of the *.

 

  (iii) Exact error message in its entirety and available options on the error
message screen.

 

  (iv) Description of what the store was attempting to do when the Problem
occurred.

 

  (v) When the issue occurred, if applicable. Briefly describe the event that
preceded the issue. If it is not relevant, or unknown, enter N/A.

 

  (vi) For transaction Incidents, include all transaction information (e.g.,
Transaction #, Register #, Time, Store #). If the transaction number is unknown
or not completed, include the date and time of the transaction.

 

  (b) Troubleshooting performed:

 

  (i) Document all troubleshooting steps taken even if they had no effect.

 

  (ii) Log if the Problem could be recreated and the steps taken to recreate.
Place in the Ticket the exact keystrokes used to recreate the Problem. If the
Problem cannot be recreated, then it is not necessary to enter the keystrokes
into the Ticket.

 

  (c) Next step actions:

 

  (i) Clearly document the next steps for the Covered Location and/or NA Stores
Help Desk CSR to perform (i.e., sending store new LRT, store will call back
after hard boot).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 23



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

APPENDIX B-6

Pricing Ticket Handling

Gap’s pricing tickets generated through the Pricing Ticket tool are handled in
the following manner:

 

  1. *

 

  2. *

 

  3. *

 

  4. *

 

  5. *

 

  6. *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Appendix B-7 Training Requirements

Initial Training

Supplier is responsible for providing the following training for new hires:

Supplier-specific training

NA Stores Help Desk CSRs will receive * (*) * of training on (i) Supplier Help
Desk policies and processes; (2) Knowledge Base usage; (3) telephone, pc and
application operations; (4) call handling and escalation procedures, and
(5) administrative responsibilities.

Gap-specific training

NA Stores Help Desk CSRs will receive * (*) * of Gap-specific training. This
will be a training class that is substantially similar to the training that Gap
provides to its own employees, and will include the following: (i) a general
introduction to Gap’s policies and typical equipment and software for the
Covered Locations; (ii) user interface orientation; (iii) network orientation;
(iv) data protection (backup and security); (v) network log on/off and general
security procedures; (vi) Internet / Intranet access; (vii) changing passwords
(network and email); (viii) accessing Software and communications; (ix) remote
take over procedures (as applicable); (x) Gap applications; and (xi) how to
recreate, troubleshoot and resolve end user reported problems using the Lab
equipment.

Ongoing Training

Supplier-specific training

Supplier shall be responsible for training updates related to changes in
(1) Supplier Help Desk policies and processes; (2) Knowledge Base usage;
(3) telephone, pc and application operations; (4) call handling and escalation
procedures, and (5) administrative responsibilities.

Gap-specific training

For changes in the Gap technical environment, new releases of software, or other
non-Supplier maintained hardware, training that can be completed by Supplier in
* (*) * will be provided by Supplier *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 25



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Appendix B-8

Service Delivery Change Control Procedures

Change Control shall be performed in accordance with Section 19.4 (Change
Control Procedures) of the Master Services Agreement.

 

Exhibit A.10XX    Gap/Supplier Confidential and Proprietary Information   
Page 26



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.4 - Statement of Work End User Support Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

          Page No. I.    General    1 II.    Managed Workstation Replacement
Program    3 III.    Procurement    6 IV.    [Reserved]    7 V.    Pilot
Programs    7 VI.    Asset Management    8 VII.    Level 2 On-site Support    8
VIII.    Installs, Moves, Adds and Changes (IMACs)    14 IX.    Software
Currency and Release Levels    17 X.    Workstation Engineering    18 XI.   
Workstation Software and Integration    19 XII.    Asset Disposal    21 XIII.   
Software Licenses    23 XIV.    Deliverables    23 XV.    Gap Responsibilities
   23

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.4 (End User Support Services Statement of Work), to the Agreement
(this “Statement of Work”), supersedes all previous versions of Exhibit A.4, is
effective as of March 2, 2009, and sets forth the minimal end user support
services that Supplier shall provide as of March 2, 2009, with respect to the
following service areas as identified in the table of contents to this Statement
of Work and as more particularly described in this Statement of Work
(individually each, a “End User Support Service,” and collectively described as
the “End User Support Services”). The End User Support Services described herein
apply generally to all Services provided by Supplier to Gap pursuant to the
Agreement and shall be provided utilizing Supplier’s best practices. With
respect to the End User Support Services, Supplier will also perform all
activities and requirements as specified in Exhibit A.2 (Cross Functional
Services).

Supplier shall provide information on the End User Support Services using a
media that is efficient, easy to use, and easily accessible by Gap Authorized
Users and subject to Approval by Gap. Gap expects that Supplier will bring value
to areas in addition to those identified in the Agreement and this Statement of
Work. Supplier should describe any unique capabilities it possesses for
assisting Gap in achieving additional improvements and describe how it would
make such capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Services as required to meet or exceed the Service
Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has responsibility
for the performance of the Services detailed in this Statement of Work; and
(ii) shall be held responsible for the performance of the Services without
regard to the use by Supplier of third-party products or suppliers. All changes
to this Statement of Work will be mutually agreed to by the Gap and Supplier and
implemented and managed using the Change Control Procedures.

 

  1.2 Statement of Work Functionality

Per Gap requirements, there are several different sets of Statement of Work
functionality defined for several different Gap entity requirements as follows:

 

  (a) Corporate Workstation support services consist of *;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 1 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Corporate Workstations (Off-warranty) support services consist of *;

 

  (c) Distribution Center Workstation support services consist of *. IMACs for
Distribution Center Workstations are not included in the Corporate IMAC
baselines. Warehouse Devices (other than Distribution Center Workstations)
support will be provided by on-site Supplier personnel and shall include
swapping the broken device with a Gap-provided spare, facilitation of repair
(via authorized * charges or ship to/call the Gap third party maintenance or
warranty provider), and redeployment. Support categories and charges for
Warehouse Devices may be updated by Change Management as mutually agreed by the
Parties. Warehouse Devices are set forth in Exhibit D.16 (Gap Equipment);

 

  (d) International/GID Workstation support services consist of *. On-site
support (software and hardware break/fix and hardware maintenance) remains the
responsibility of the local Gap entity; and

 

  (e) Store Workstation services are defined in Exhibit A.3 (Store Services
Statement of Work) and are excluded from this Statement of Work.

 

  1.3 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

“Add” has the meaning set forth in Section VIII(a)(5).

“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.

“Build” has the meaning set forth in Section VIII(a)(7).

“Cascade” has the meaning set forth in Section VIII(a)(4).

“Change” has the meaning set forth in Section VIII(a)(6).

“De-Install” has the meaning set forth in Section VIII(a)(3).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 2 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Deskside” means technical support provided at the location where the equipment
is installed or typically located.

“FTE” or “Full Time Equivalent” means a Full-Time resource or multiple resources
assigned by Supplier to provide the Services. “IMAC” has the meaning set forth
in Section VIII (Installs, Moves, Adds and Changes (IMACs)).

“Initial Pilot” has the meaning set forth in Section 5.1(a).

“Install” the meaning set forth in Section VIII(a)(1).

“Managed Workstation Replacement Project” means the annual process for replacing
older workstation hardware, based on approved funding and targeted hardware age
goals.

“Move” the meaning set forth in Section VIII(a)(2).

“N” has the meaning set forth in Section 9.2(a).

“N-1” has the meaning set forth in Section 9.2(b).

“NGF” means *.

“Removal/Disposal Services” has the meaning set forth in Section 12.1(a).

“Time and Materials” means work performed and filled as a pass-through of actual
expenses incurred for material and an agreed upon labor rate.

“Warehouse Devices” has the meaning set forth in Section 1.2(c).

“Workstation” means a desktop or laptop having a complete end-user computing
configuration, including standard hardware identified in the NGF Product Catalog
(e.g., keyboard, monitor, CPU, mouse, peripherals, network, video adapters,
modem and removable media drives) and core system and user software (e.g.,
operating system software, memory manager, device drives, configuration scripts,
E-mail, productivity tools) whose support is detailed in this Statement of Work.

“Workstation Replacement Program” has the meaning set forth in Section 2.1(a).

“Zenworks” has the meaning set forth in Section 6.1(b).

 

II. MANAGED WORKSTATION REPLACEMENT PROGRAM

 

  2.1 General

 

  (a)

Supplier shall provide the Services as detailed in this Statement of Work to
implement and manage a program for installing new Workstations at domestic Gap
locations in accordance with the annual roll-out schedule to be determined by
Gap (“Workstation Replacement Program”). Gap shall

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 3 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

provide the preliminary Workstation Replacement Program annual roll-out schedule
within * after the Initiation Date for the *, and by * of each year thereafter.
Any updates to such schedule will be provided to Supplier no less than * prior
to any requested activity.

 

  (b) Supplier shall develop, manage, and maintain a project plan and perform
the Services under this Schedule to plan for and implement the Workstation
Replacement Program. Supplier shall incorporate the annual roll-out schedule
provided by Gap into the project plan. The initial project plan, and all
subsequent project plans or schedule updates, shall be approved in writing by
Gap before becoming effective. Without limiting the generality of the foregoing,
if Supplier fails to install a Workstation in accordance with the agreed
roll-out schedule, Supplier will reschedule the installation as reasonably
requested by Gap at no additional charge.

 

  (c) Subject to the restrictions on schedule changes set forth in Section
II(a), the roll out schedule and project plan may be adjusted from time to time
at Gap’s request. Gap estimates that approximately * new Workstations will be
deployed in each calendar year. Gap may use the IMAC baselines for execution of
this scope of work.

 

  (d) Supplier shall install and test all Workstations in accordance with the
terms and defined completion criteria provided in this Statement of Work.
Supplier shall interface with and otherwise coordinate its performance of the
Services with functions performed by Gap personnel and third party equipment
manufacturers.

 

  (e) Within * from the Initiation Date, the Parties shall mutually agree on a
flow chart illustrating the processes that Supplier will follow when providing
Workstation Replacement Program Services. The parties will periodically update
this flow chart during the Term as mutually agreed.

 

  2.2 Managed Workstation Replacement Services

 

  (a) Supplier shall provide the Services outlined in this Statement of Work for
staging and installing Workstations and connecting all other peripheral
equipment ordered or already existing in connection with such Workstations as
specified in Exhibit D.16 (Gap Equipment).

 

  (b) Supplier shall physically install new Workstations as follows:

 

  (1) Verifying that the Gap-initiated automated backup took place;

 

  (2) Disconnecting the existing Workstation, inventorying it, labeling it with
previous owner information, staging where end user data can easily be accessed
through Supplier for one (1) week before removal, and removing it as instructed
by Gap;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 4 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) Connecting the new Workstation to a Gap-supplied * server and initiating a
download of end-user specific applications via the * software, or using other
approved means to add appropriate end user specific applications (e.g., *);

 

  (4) Connecting the new Workstation and the peripherals to the power source,
local area network, and other available connections required to complete and
approve installation;

 

  (5) “Powering up” the new Workstation and other peripherals;

 

  (6) Where appropriate, configuring a Gap designated IP address and maintaining
connectivity, configuring network parameters, logging on to network, mapping to
network drives and printing to an appropriate printer. The information required
to complete this task will be provided to Supplier * before installation;

 

  (7) Testing that the new Workstation powers up and boots and that each
supported peripheral, installed device and communications link is configured and
operating properly to provide functionality and connectivity functionally, and
that each properly connects to and across the network and functions properly
with its associated peripherals;

 

  (8) Migrating all end user data, configurations and settings to the new
Workstation using tools provided by Gap;

 

  (9) Verifying that application installation, conversion of data file
structures, and data migration has occurred through validation that the new
Workstation functions per the manufacturer’s specifications; and

 

  (10) Where appropriate, (A) recovering delivery boxes for shipping removed
Workstations; (B) transporting delivery boxes to an on-site location designated
by Gap for pickup by Gap’s recycling vendor; or (C) if no such location is
specified, removing and discarding delivery boxes on-site at Gap, as directed by
the Gap Location Manager.

 

  (c) Installations shall be scheduled to be performed during normal Business
Hours or outside normal Business Hours, as requested by Gap at each Gap
location.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 5 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Supplier shall arrive at the designated location at the scheduled time and
contact the Gap Location Manager promptly upon arrival.

 

  (e) Supplier shall survey the location for installation readiness within the
first hour and notify the Gap Location Manager of any problems that may require
standby time.

 

  (f) Supplier shall unpack all Workstations, and as appropriate, set aside the
packing materials for use in packing the de-installed equipment. If Gap
determines that the packing material is not required, then Supplier will discard
such packing materials in a Gap identified on-site location.

 

  2.3 End User Documentation

Supplier shall be responsible for the delivery of any Gap approved “leave
behinds” for end users, including instructional documentation relating to the
installed Workstation and Supported Software. The content of “leave behinds”
will be set forth in the Procedures Manual.

 

  2.4 End User Acceptance Testing

Supplier shall be responsible for obtaining sign-off from a Gap employee
designated by Gap that each Workstation has been installed and that all items on
the user acceptance checklist set forth in the Procedures Manual have been
completed.

 

III. PROCUREMENT

 

  3.1 General

 

  (a) Supplier shall support procurement of the workstation hardware and
software in conjunction with Gap. Supplier will use Gap processes, as documented
in the Procedures Manual, as required for assisting the end user in procuring
both hardware & software for the workstation. Gap shall submit purchase orders
for such Services through the NGF system. Where NGF is not yet available, the
parties will mutually agree on another means for submission of purchase orders
in the Procedures Manual, as approved by the Gap Infrastructure Partnership
Executive or his/her designees, provided that any such designees are identified
to Supplier in writing by the Gap Infrastructure Partnership Executive. Gap
agrees to be responsible for all invoices generated as a result of requests from
the NGF system and for orders placed by other approved means.

 

  (b) This Section III (Procurement) provides Gap’s authorized procedures for
procurement of certain Services from Supplier. Supplier will promptly notify the
Gap Infrastructure Partnership Executive of any purchase orders or other related
requests that do not comply with such procedures.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 6 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Gap is in the process of implementing an * application named * (“NGF”).
NGF will serve as the primary IT interface between Gap end users and Supplier
for ordering Services. As set forth in Section 3.1(a), where NGF is not
available, the parties will mutually agree on a process for submission of
purchase orders in the Procedures Manual.

 

  (d) Gap shall be responsible for procuring the Workstations, along with a *
on-site warranty for Workstations and delivering them to a designated secure
location. Supplier will sign for receipt of Workstations upon delivery to
Supplier from Gap, and will track such Workstations from such point though
installation, if received at a Gap site where Supplier has dedicated personnel.
At field/remote sites, Gap personnel will sign for the Workstations.

 

  3.2 Ordering and Tracking

 

  (a) For locations in which NGF is not implemented, Supplier will provide to
Gap the level of information as required by current Gap systems and processes in
such locations as documented in the Procedures Manual.

 

IV. [RESERVED]

 

V. PILOT PROGRAMS

 

  5.1 Pilot Program

 

  (a) Within * of implementation of the NGF interface which allows Gap to order
* Workstations, Supplier shall implement a pilot program (the “Initial Pilot”)
that is mutually approved by Gap and Supplier at a location selected by Gap
under which Gap may test:

 

  (1) Supplier’s proposed workstation replacement processes and procedures; and

 

  (2) Supplier’s ability to meet the applicable Service Levels.

 

  (b) Promptly following the Initial Pilot, Gap and Supplier shall review the
results of the Initial Pilot and jointly develop and implement a plan to remedy
any area of the Services that the Parties identify as not meeting the terms of
this Statement of Work. Remedies may include adjusting or tuning interfaces,
staffing, processes or procedures used to provide the Services at no additional
cost to Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 7 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VI. ASSET MANAGEMENT

 

  6.1 Asset Tracking

 

  (a) Supplier shall adhere to the Gap Asset Management process.

 

  (b) Supplier shall utilize Gap-provided asset tools for Workstation Equipment
and Software that support auto discovery facilitate effective deployment and
re-use of Gap and Supplier-owned Equipment and Software, and enable a common
view in terms of information access and presentation by Gap and Supplier.

 

  (c) Supplier shall verify employee name and asset tag and notify Gap of
variances from Gap-provided inventory via a Problem ticket.

 

  (d) Supplier shall verify, where appropriate, inventory information upon an
Authorized User’s request for IMACs per the Procedures Manual.

 

  (e) Supplier shall verify, where appropriate, inventory information upon an
Authorized User’s request for * service received from the Help Desk.

 

  (f) Supplier shall update the Gap Asset Inventory and Management System by
removing assets that are no longer in use to the extent Supplier is aware of
such assets, modifying asset information due to IMACs, which may include asset
relocation and/or use by a different Authorized User, modifying asset
information to extent Supplier is aware due to building and location moves
completed by other authorized teams, hardware and software upgrades, adding new
asset information upon Implementation of new hardware or Software and when
additional Gap information is provided, and including Third Party information
where appropriate (e.g., Third Party Vendors providing Equipment disposal
services), via a Problem Change ticket to the Gap Asset Management team.

 

VII. LEVEL 2 ON-SITE SUPPORT

This Section VII (Level 2 On-site Support) provides * categories of “Level 2
On-site Support” that is provided by Supplier or that Gap can request. To the
extent Gap orders a category of Level 2 On-site Support pursuant to the
applicable provisions of this Statement of Work, Supplier shall provide the
Services described in the applicable subsection of this Section VII (Level 2
On-site Support).

 

  (a) General Terms Applicable to all Level 2 On-site Support:

 

  (1) Supplier shall provide the following periodic reports on the Services
provided by Supplier: (A) * reports showing Supplier’s performance against the
Service Levels; (B) * trending reports; and (C) * issues list and mitigation
strategies;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 8 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Supplier shall escalate Problems in accordance with escalation procedures
to be described in the Procedures Manual;

 

  (3) Supplier shall maintain routine communications with the Gap Project
Manager and will communicate with affected end users on all Problems through
resolution;

 

  (4) Supplier shall utilize * Service Center to view and monitor Gap Problems;

 

  (5) Supplier shall coordinate Problem resolution activities and the scheduling
of Supplier technicians providing on-site Services;

 

  (6) Supplier shall measure, track and evaluate the progress of open Problems
and provide relevant information to Gap as necessary to facilitate the
resolution of each Problem;

 

  (7) The parties shall jointly assess the Gap environment to identify
Workstations that were they to fail individually, would cause a * Problem. Such
information will be recorded in the Procedures Manual;

 

  (8) Supplier shall provide service personnel who are trained in direct support
of the Workstations they support;

 

  (9) Supplier shall manage a pool of Gap-owned spare parts or hot spare
Workstations for use in supporting Workstations;

 

  (10) Supplier shall provide reasonable cooperation with third parties
providing maintenance or warranty services for all Workstations that are not in
the scope of this Statement of Work;

 

  (11) Supplier’s Level 2 On-site Support Services do not cover the following:

 

  (A) service of a Workstation damaged by malicious intent, gross misuse,
modification of the Workstation (other than by Supplier or its agents), natural
causes such as fire or flood, improper maintenance by Gap or its agents, or
unsuitable physical operating environment outside of Workstation Specifications.
For this purpose, assuming Supplier performs the initial installation, Gap’s
operating environment as of the date of installation is deemed to be suitable;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 9 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) labor to install parts deemed to be “Customer Replaceable Units” by the
manufacturers’ warranties;

 

  (C) service of a Workstation with removed or altered Workstation parts or
parts identification labels; provided, however, that alterations and removals by
Supplier or its agents, or by virtue of the Customer Replaceable Unit process,
shall not trigger the application of this exclusion;

 

  (D) Workstation failures caused by equipment not on Gap’s list of supported
peripheral equipment or software that is other than supported Software;

 

  (E) accessories, supply items and parts designed to be replaced or consumed
periodically during the useful life of the product (e.g., batteries and printer
cartridges);

 

  (F) installation or engineering change activity that is not covered by the
manufacturers’ warranties;

 

  (G) service of features, parts, or devices not supplied by either 1) the
Workstation’s OEM or 2) Supplier during the performance of maintenance services;
or

 

  (H) preventive maintenance.

 

  (12) If Gap requests Supplier to perform out-of-scope repairs for Workstations
(i.e., repairs not within the scope of Section VII(b), Section VII(c), or the
repairs excluded in Section VII(a)(11) above, as applicable), Supplier will do
so for the charges set forth in Exhibit C (Fees and Resource Baselines) per
Section VII(d).

 

  (b) Maintenance Services for Workstations Under Warranty.

 

  (1) In accordance with the Service Levels set forth in Exhibit B.1 (Service
Level Matrix), Supplier shall be responsible for providing or coordinating
on-site warranty hardware repair. If the Workstation cannot be repaired at the
Authorized User’s location, a hot swap will be performed and the Workstation
will be retired to the depot (or another agreed to location) for
warranty-provider break / fix, and then returned to the spare Workstation pool
rather than reintroduced to the end user;

 

  (2) Supplier shall troubleshoot, diagnose and repair reported Problems with
the Workstations. Repair shall be to correct the Problem reported so that the
Workstation is operational and working in accordance with manufacturer’s
Specifications;

 

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 10 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) Supplier shall validate Workstation warranty status;

 

  (4) Supplier shall coordinate and schedule hardware repair activities with the
End User or the Gap focal point;

 

  (5) Supplier shall obtain the proper replacement part(s) if required to
resolve the Problem, and provide such parts, materials, labor, and perform tasks
required to repair covered Workstations to manufacturer’s Specifications;

 

  (6) Supplier shall record, update and close the Problem in * Service Center;

 

  (7) Supplier shall provide and dispatch support specialists to provide on-site
maintenance services as Supplier deems necessary to identify and resolve
Problems;

 

  (8) Supplier shall manage Problem resolution through completion (including
shipment of defective Non-Supplier Workstations to the appropriate manufacturer
to the extent required under the manufacturer’s warranty to complete such
resolution);

 

  (9) Supplier shall provide and dispatch support specialists to provide on-site
maintenance services as Supplier deems necessary to identify and resolve
Problems, subject to any manufacturer Customer Replaceable Unit exclusions; and

 

  (10) Repair of OEM Workstations is subject to the availability of repair parts
and any technical support required of the OEM. If repair parts or OEM technical
support become permanently unavailable for any type of OEM Workstations,
Supplier shall so notify Gap and will use commercially reasonable efforts to
provide the maintenance services in respect to that Workstation type for up to *
after the date of such notification to Gap. Supplier shall be excused from any
failure to meet Service Levels applicable to the performance of such maintenance
services during the * period where Supplier can establish to Gap’s reasonable
satisfaction that Supplier’s failure to meet the applicable Service Level was
attributable to the unavailability of repair parts or technical support required
of the OEM. The Parties agree that commercially reasonable efforts may be
insufficient to accomplish a repair in the absence of repair parts or OEM
technical support. During such * period, the Parties will work together to
(A) find an alternate means for supporting such Workstations, or (B) determine a
replacement Workstation.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 11 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Maintenance for Out-of-Warranty Workstations.

 

  (1) In accordance with the Service Levels set forth in Exhibit B.1 (Service
Level Matrix), Supplier shall be responsible for providing on-site hardware
repair including parts and labor for the Workstations specified in Exhibit D.16
(Gap Equipment) that are not under warranty through Supplier or OEM and are
baselined in Exhibit C (Fees and Resource Charges). Workstations will migrate
off the Corporate Workstation baseline to the Corporate Workstation Off-warranty
baseline as warranty support is concluded;

 

  (2) Supplier shall troubleshoot, diagnose and repair reported Problems with
the Off-warranty Workstations. Repair shall be to correct the Problem reported
so that the Workstation is operational and working in accordance with OEM
Specifications;

 

  (3) Supplier shall coordinate with OEM to resolve Workstation problems as
necessary;

 

  (4) Supplier shall coordinate and schedule hardware repair activities with the
End User or the Gap focal point;

 

  (5) Supplier shall obtain the proper replacement Part(s) if required to
resolve the Problem, and provide such parts, materials, labor, and perform tasks
required to repair Off-warranty Workstations to OEM Specifications;

 

  (6) Supplier shall record, update and close the Problem in * Service Center;
and

 

  (7) Supplier shall provide and dispatch support specialists to provide on-site
maintenance services as Supplier deems necessary to identify and resolve
Problems.

 

  (d) Time and Materials Support.

 

  (1) Supplier will repair Workstations to the extent such repairs are not
included elsewhere in the Services described in this Statement of Work on a Time
and Materials basis at the rates set forth in Exhibit C (Fees and Resource
Baselines). Prior to performing any Time and Materials Services, Supplier will
provide, at no charge, an estimate to Gap for Gap’s review. If Gap approves the
estimate and issues a resulting Purchase Order, Supplier shall promptly proceed
to perform the Services;

 

  (2)

Supplier shall provide additional information technology services related to
Workstations at Gap locations when requested by Gap, including sweeping
buildings during a virus attack, making printer configuration changes after
large department moves, and assisting

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 12 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

with projects requiring desktop visits. These Services will use (A) available
on-site resources at Gap locations, provided that to the extent the Gap
Statement of Work Manager (or his or her designee) directs Supplier Statement of
Work Manager (or his or her designee) to use on-site resources for this purpose,
Supplier shall be excused from meeting the Service Levels to the extent the
failure to meet such Service Levels is caused by such direction; or
(B) incremental resources authorized by Gap that are dispatched to a Gap
location on a Time and Materials basis; and

 

  (3) Supplier shall record, update and close each Problem or Service Request in
* Service Center.

 

  (e) Onsite Software Support.

 

  (1) Supplier shall be responsible for resolving Problems with supported
Software referred to Supplier from Gap that relate to the Workstations at Gap
Sites, except for * Problems that require application-level re-engineering to
resolve;

 

  (2) Supplier shall provide and dispatch support specialists to provide Level 2
On-site Support Services as Supplier deems necessary to identify and resolve
Problems;

 

  (3) Supplier shall support and resolve Problems with supported Software
included in Gap’s standard Workstation configuration, whether pre-existing or
subsequently added during the Term;

 

  (4) Supplier shall provide remote Workstation support for remote dial-in end
users (e.g., end users who are traveling or remotely accessing LAN-based
services);

 

  (5) Supplier shall diagnose and resolve reported supported Software Level 2
Problems that may include, but are not limited to, the following:

 

  (A) Update BIOS, if required;

 

  (B) Resolve device driver conflicts;

 

  (C) Resolve software incompatibility issues; or

 

  (D) Resolve software configuration issues.

 

  (6) Supplier shall provide end user orientation on prevention of same Problem,
when applicable; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 13 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (7) Supplier shall record, update and close the Problem in * Service Center.

 

VIII. INSTALLS, MOVES, ADDS AND CHANGES (IMACS)

As requested by Gap, Supplier shall be responsible for planning, managing,
performing and testing installs, moves, adds, changes, cascades, de-installs,
and refreshes for Workstations and peripheral equipment (“IMACs”). Installs,
moves, adds and changes carried out pursuant to Problem management activities
shall not be treated as IMACs. Supplier’s specific responsibilities with respect
to IMACs are the following:

 

  (a) IMACs are defined as follows:

 

  (1) “Install” means the on-site installation and testing of an Authorized User
Workstation as ordered (with pre-delivery preparation previously completed) and
includes checking that the Equipment and Software are functional with network
operational connectivity, and that standard external devices ordered along with
the system unit are attached and working correctly. If an Authorized User
requests that Supplier (A) manually install Software identified in the standard
configurations or (B) install hardware features, in each case, that are in
addition to the base configuration for that Authorized User, it will be tracked
and charged as the appropriate hard Change. An install also includes updating
ring addresses, IP address and Authorized User printer settings as necessary.

 

  (2) “Move” means:

 

  (A) within a building – disconnecting a currently installed system unit,
including the directly attached peripheral devices, packing the equipment for
movement from the current end user’s location at a building to the new end user
location within the same building and for the same end user, unpacking and
reconnecting the same system unit and the directly attached peripheral devices
and, upon completion of such activities, conducting the manufacturer’s standard
installation tests to verify the hardware and software are functional with
network connectivity, provided Gap has provided such test specifications and
there is a network data line installed at the new location.

 

  (B)

between buildings – disconnecting a currently installed system unit, including
the directly attached peripheral devices, packing the equipment for movement
from the current end user location at a building to the new end user location at
another building for the same end user,

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 14 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

unpacking and reconnecting the same system unit and the directly attached
peripheral devices and, upon completion of such activities, conducting the
manufacturer’s standard installation tests to verify the hardware and software
are functional with network connectivity, provided Gap has provided such test
specifications and there is a network data line installed at the new location.
The actual move is performed by Gap facilities personnel.

 

  (3) “De-install” means disconnect only – for those system units at a building
that are being disconnected and which are not being reconnected at a new
location, disconnecting a currently installed system unit, including the
directly attached peripheral devices, and packaging the equipment for movement
from the current end user location to a Gap-designated storage or staging area
within the building for Gap’s removal or disposal.

 

  (4) “Cascade” means (A) De-installing an Authorized User’s Equipment,
(B) reconfiguring the Equipment and Software to conform to the standard
configurations and (C) Installing and testing the reconfigured unit, including
checking that the Equipment and Software are functional with network operational
connectivity, and that standard external devices ordered along with the system
unit are attached and working correctly.

 

  (5) “Add” means, with respect to:

 

  (A) hardware – installing an additional external device (such as an external
modem, disk, printer scanner) and appropriate device driver to a currently
installed system unit.

 

  (B) software – installing up to * additional supported Software products, to a
currently installed system unit, (via diskette or other method), without any
customization.

 

  (6) “Change” means, with respect to:

 

  (A) hardware – performing a modification to an existing system unit such as a
hardware upgrade (to add functionality) or a downgrade (to remove
functionality), including a device driver and, upon completion of such activity,
conducting the manufacturer’s standard installation tests to verify the hardware
and software are functional with network connectivity, provided Gap has provided
such test specifications and there is a network data line installed at the
location.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 15 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) software – performing a modification to an existing software configuration
according to specific documentation or instructions, such as setting up network
icons or customizing an application load and, upon completion of such
activities, conducting the manufacturer’s standard installation tests to verify
that the hardware and software are functional with network connectivity,
provided Gap has provided such test specifications and there is a network data
line installed at the location.

 

  (7) “Build” means for any new Authorized User Workstation Equipment to be
installed, the activities not performed by the hardware seller prior to
shipment, such as:

 

  (A) build and configure the system in conformance with the standard
configurations;

 

  (B) run diagnostics on all configuration components;

 

  (C) load and configure Software in conformance with the standard
configurations;

 

  (D) install local node addresses supplied by Supplier as applicable;

 

  (E) perform configuration testing;

 

  (F) install Gap asset tags and record on invoice according to the Procedures
Manual; and

 

  (G) perform hardware burn-in; and repackage the fully assembled and tested
system, including configuration documentation and any vendor-provided operations
manuals or other applicable documentation, in one container or as a banded unit,
apply shipping labels, generate appropriate shipping documentation, and drop
ship to the designated Gap Site.

 

  (b) As part of planning an IMAC, Supplier shall prepare IMAC orders in
consultation with Gap and shall validate the correctness of IMAC orders as
defined in the Procedures Manual. In addition, Supplier shall, for each IMAC,
establish a back-out procedure so as to be able to undo such IMAC and restore
pre-IMAC status in the event of unsuccessful testing. If Gap space planning
personnel are involved in an IMAC, Supplier shall coordinate with such Gap
personnel.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 16 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier shall be responsible for coordinating each IMAC from receipt of
service request to completion, including coordinating with Gap groups and third
party suppliers regarding applicable services/products.

 

  (d) Individual service events are complete with the verification that new and
existing Workstation, feature and/or software function per the OEM
Specifications after completion of the IMAC request. If a IMAC occurs after
Business Hours, such support shall begin the next Business Day and continue as
is necessary and appropriate.

 

  (e) Supplier shall test all Workstations detailed in the IMAC following
completion of the IMAC. An IMAC shall be deemed completed when Supplier has
notified Gap that such IMAC has successfully passed the applicable acceptance
testing procedures as defined in the Procedures Manual and the Gap end user has
notified Supplier of its acceptance.

 

  (f) Upon the completion of each IMAC performed by Supplier, Supplier shall
update the asset tracking records in a timely manner to document such IMAC, via
a Problem Change ticket submitted to Gap’s Asset Management team. IMACs shall be
charged to Gap in accordance with Exhibit C (Fees and Resource Charges).

 

  (g) Inclusion of End-to-End Scope. With respect to any particular Workstation,
a single IMAC includes all activities related to the IMAC when requested at the
same time, including determining requirements, generating work orders,
scheduling, setup/staging, transfer of local data, testing, user orientation,
asset tracking notification and quality assurance.

 

IX. SOFTWARE CURRENCY AND RELEASE LEVELS

 

  9.1 Subject to this Section IX (Software Currency and Release Levels),
Supplier shall provide support for all Software versions and release levels that
exist in the Gap IT Environment as of the Initiation Date until otherwise
directed by Gap.

 

  9.2 Unless otherwise directed by Gap, Supplier shall support Software under
its operational responsibility at a recently released and generally available
version of the Software (*).

 

  (a) “N” shall mean the *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 17 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) “N-1” shall mean the *.

 

  9.3 As directed by Gap, Supplier shall support release N-2 and earlier
versions in the Gap IT Environment of the Software until the date the licensor
discontinues standard commercially available support and maintenance for such
version or release.

 

X. WORKSTATION ENGINEERING

 

  10.1 General Requirements

Supplier shall be responsible for the Gap workstation engineering for all
workstations including desktop, laptop and hand held devices to include *,
worldwide.

 

  10.2 Hardware and Software Standards

 

  (a) Working with Gap retained Engineers Supplier will, on an ongoing basis,
assess the hardware, system software and management tools for the workstation
environment and update Exhibits D.6 (Technical Architecture and Product
Standards) to provide reliable operation and manage costs.

 

  (b) Supplier will work with Gap IT teams to update the standards to meet
evolving Gap business needs, worldwide.

 

  (c) Supplier will work with Gap to publish standards for workstations and
peripherals for use by Gap’s users.

 

  10.3 Standard Builds

 

  (a) Supplier will be responsible for developing the approved workstation
software images for deployment throughout Gap Inc, worldwide.

 

  (b) Standard build will cover all * systems.

 

  (c) Supplier will maintain the minimum number of builds necessary to meet
Gap’s business needs.

 

  10.4 Project

Supplier will provide needed resources to support project teams working on Gap
business initiatives per the Agreement. The support will include:

 

  (a) Consulting with project teams on Gap’s workstation standards, environment
and products.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 18 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Necessary support for proof of concepts and pilots even if they fall
outside of the current Gap standards.

 

  (c) Modification of existing Gap workstation standards and standard images as
prudent to support the needs of the business and agreed to by Gap governance
team members.

 

  10.5 Operations Support

Supplier will provide, *, the resources needed to support ongoing operations of
the Gap workstation environment working with * teams. This includes hands-on
support in Campus and distribution centers locations supported by Supplier and
remote support for other locations. These resources will be responsible for:

 

  (a) Assisting Gap resources in production problem resolution associated with *
problems.

 

  (b) Working with other Gap teams to mitigate or respond to a situation that
compromises Gap’s workstation environment (e.g., virus or worm outbreak).

 

XI. WORKSTATION SOFTWARE AND INTEGRATION

 

  11.1 Manage and administer the software distribution system

 

  (a) Define or adopt distribution processes and procedures (based on Gap
requirements).

 

  (b) Manage and maintain the underlying software distribution infrastructure
including management software and servers.

 

  11.2 Manage and administer the Software distribution processes, which
includes:

 

  (a) Perform testing of Software packaging prior to distribution of existing
and new Application Software.

 

  (b) Working with Gap resources, establish schedules and time frames for
distribution.

 

  (c) Monitor the distribution to validate successful completion of the process.

 

  (d) Take corrective action, as appropriate, for problems resulting from the
distribution to correct error conditions and facilitate application stability.

 

  (e) Schedule and coordinate Software distribution with the Gap focal point.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 19 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Communicate to Gap focal point, via Change Control Procedures, any
prerequisites prior to a Software distribution and any post-install
requirements.

 

  (g) Perform file conversion for Software system files where such conversion is
supported by the software or release-to-release software changes.

 

  (h) Install Software which can not be electronically distributed on a project
basis (i.e., *) or IMAC.

 

  (i) Provide verification of each completed Software distribution and update
the asset database, as appropriate.

 

  (j) Define distribution processes and procedures (based on Gap requirements).

 

  (k) Package software according to the Procedures Manual.

 

  (l) Identify environment, build image and test that the software can be
distributed.

 

  (m) Provide integration validation testing scripts, with assistance from Gap.

 

  (n) Provide the distribution processes and procedures to Gap-designated
personnel (e.g., operators, systems engineers, problem support personnel) and
communicate any Gap support requirements.

 

  (o) Establish a distribution plan prior to each major Software distribution,
with Gap assistance.

 

  (p) Conduct an acceptance review (jointly with Gap) for changes to previously
distributed software.

 

  (q) Establish schedules and time windows for distributions.

 

  (r) Provide electronic change notice to all users regarding upcoming
distributions prior to distribution.

 

  (s) Provide Gap a list of failed loads.

 

  (t) Resolve failed loads caused by the software distribution infrastructure.

 

  (u) Provide trend analysis and periodic management reports.

 

  (v) Resolve, in conjunction with Gap, failed loads caused by nonstandard
configuration or lack of hardware resources.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 20 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (w) Leverage existing and install Gap provided test equipment for validating
in scope hardware needed for Software distribution, consistent with the current
equipment across the enterprise.

 

  (x) Distribute software manually, as an IMAC, to clients without the necessary
bandwidth for electronic software distribution.

 

XII. ASSET DISPOSAL

 

  12.1 General

 

  (a) If requested by Gap, Supplier shall provide the Services detailed below to
remove and dispose of existing Workstations that are being replaced as part of
the Workstation Replacement Program or under future Projects submitted under
this Agreement by Gap (“Removal/Disposal Services”). A description of the
options for Removal/Disposal Services is detailed below. The applicable pricing
for such options will be provided as part of the *.

 

  (b) Gap may request that Supplier remove Workstations owned by Gap and dispose
of them as identified below.

 

  (c) On a site-by-site basis during the roll-out of the Workstation Replacement
Program, Supplier shall obtain Gap’s sign-off that the Removal/Disposal Services
have been fully and properly performed in accordance with this Agreement.
Supplier shall obtain such sign-off from the Gap Project Manager (or his or her
designee).

 

  (d) As part of the Removal/Disposal Services, as Supplier takes possession of
any Workstation for the purpose of disposal, Supplier shall inventory and track
such item. The inventory record shall state whether such item was redeployed,
disposed or, if applicable, returned to the lessor. If redeployed, the inventory
record shall include the redeployment date, the new location of any Workstation,
manufacturer, model and serial number. If disposed or returned, the inventory
record shall include disposal/return date, method of disposal/return,
manufacturer, model and serial number.

 

  (e) Prior to removal of the applicable Workstation from the applicable Gap
location, Supplier shall perform a * drive wipe in accordance with the
Procedures Manual on all storage devices using a mutually agreed to process
documented in the Procedures Manual.

 

  (f) Supplier shall provide Gap, via a Problem Change ticket, * following any
removal, relocation, or disposal activities.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 21 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) Supplier shall provide * reports documenting, as applicable, the
Workstations disposed of during such *, the means of disposal, and the
redeployment location.

 

  12.2 Option 1 – Scrap

 

  (a) If requested by Gap, Supplier shall provide the Disposal Services
described below for any Workstation related assets in the U.S. Actual packaging
and shipping charges will be reimbursed by Gap on a pass-through basis. Supplier
will:

 

  (1) Pack and transport assets to a domestic Supplier location;

 

  (2) Dismantle and recycle or scrap the assets;

 

  (3) Obtain certificates of destruction for all serialized units identified by
machine type, model, and serial number that are scrapped;

 

  (4) Use a “hammer destroy” method to destroy hard disk drives on the assets
and then send them to a location for the remaining metal to be smelted; and

 

  (5) Provide Gap with * receipt reports detailing the weights of all assets
received for scrap disposal.

 

  (b) Supplier shall cause disposal to be in compliance with all applicable
federal, state and local laws and regulations, including environmental laws.

 

  (c) Once Supplier’s carrier takes possession of any disposed Workstation, the
risk of loss for such Workstation shall pass to Supplier. Gap will transfer
title to Supplier, free of any legal obligations or restriction on the day
Supplier’s carrier takes possession of the Workstation.

 

  (d) On a * basis, this task is complete upon delivery to Gap of the * report
and the certificates of destruction.

 

  12.3 Option 2 – Lease Return

Gap may request that Supplier return leased Workstations to the appropriate
lessor in accordance with all applicable lease instructions, as provided by Gap.
This task is complete upon receipt of the returned Workstations by the
designated shipping company. Gap will reimburse Supplier for actual packing and
transportation charges.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 22 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

XIII. SOFTWARE LICENSES

Supplier shall be responsible for providing all software and tools required to
provide * Support at no additional charge.

 

XIV. DELIVERABLES

In support of the Services under this Statement of Work, Supplier will prepare
and deliver the Deliverables described in Appendix A-1 of this Statement of
Work.

 

XV. GAP RESPONSIBILITIES

 

  15.1 General

Except as otherwise agreed by the Parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section XV (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.

 

  15.2 Gap Retained Responsibilities

 

  (a) Provide office space, telephone and data lines, reproduction services to
Supplier personnel while working on Gap premises. Access to electronic mail,
LANs, and printers will be provided as appropriate.

 

  (b) Provide Supplier with access to the Gap systems as required.

 

  (c) Provide vendor with annual rollout plan.

 

  (d) Fulfill any applicable Gap internal operational and administrative
approval requirements for installations and MACs.

 

  (e) Approve changes to the Workstation Replacement Program project plan and
opening and closing related service tickets.

 

  (f) Review signed-off installation documentation.

 

  (g) Provide an on-site contact during installation days and additional
personnel to be on call during installation to troubleshoot application, and
facility problems as required.

 

  (h) Provide access and security clearance to Gap locations for all Supplier
resources that are assigned to complete work activities at those locations.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 23 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (i) Address all site/facility requirements prior to installation date, as
agreed in the Procedures Manual (e.g., power, connectivity, access to freight
elevators, trash receptacles).

 

  (j) Assist with the development of the installation and data migration
instructions for the setup of equipment to meet Gap specific requirements.

 

  (k) Provide necessary end user information for Supplier to successfully
perform its functions as mutually agreed in the Procedures Manual.

 

  (l) Advise Supplier and manage any unique installation sites that preclude an
outside vendor from performing work upon the premise.

 

  (m) Provide notification to each site, informing the site management of the
work effort Supplier will be providing on their behalf, giving the appropriate
access and clearance to enter the building.

 

  (n) Provide Workstations with * on-site warranties and associated software to
be installed and supported by Supplier, and coordinate and manage the receipt of
the Workstations at Gap locations.

 

  (o) Provide acceptance of completed work order.

 

  (p) Provide a list of supported Workstation configurations equipment, which
may be updated from time to time by Gap.

 

  (q) Require its Workstation provider to reasonably test Workstations to
confirm that they are working in accordance with their applicable specifications
prior to shipment of such Workstations to Gap. Gap, or its designee, shall also
configure all Workstations with a Gap standard build before delivering a
Workstation to a Gap location.

 

  (r) Be responsible for the shipping costs for the return and replacement of
any Workstations that are defective when shipped or are damaged in shipping.

 

  (s) Provide the following asset management information on all delivered
Workstations in electronic form:

 

  (1) Asset Type (i.e. Hardware: Desktop, Laptop, Monitor);

 

  (2) Manufacturer;

 

  (3) Model Name/Model Number;

 

  (4) Serial Number; and

 

  (5) Warranty start date.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 24 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (t) Assign appropriate employees and subcontractors to the transition team.

 

  (u) Provide points-of-contact for all issues/concerns between organizations
and assist Supplier in developing help desk communication plans and processes.

 

  (v) Communicate all relevant project status, issues, and update information to
end users as appropriate.

 

  (w) Comply with the OEM’s guidelines for Non-Supplier Workstations pertaining
to operator responsibilities, user maintenance procedures and supplies prior to
placing a service request where reasonable and practical under the
circumstances.

 

  (x) Provide the list of appropriate Gap resolver groups for forwarding
out-of-scope issues.

 

  (y) Provide the necessary OEM Workstation Warranty information required to
provide maintenance services.

 

  (z) Provide all applicable Workstation lease return instructions.

 

  (aa) Provide copies of the software licenses for the applications listed in
Section XI (Software Currency and Release Levels) of the Statement of Work.

 

  (bb) Provide a * report of Workstations added to the Gap environment (not
installed by Supplier) for which Gap requires support.

 

  (cc) Provide Supplier with written notice in accordance with the Procedures
Manual of new supported Software to allow for support script development.

 

  (dd) Facilitate remote Gap users to bring or send their Workstation to a Gap
corporate location or distribution center for Level 2 On-site Services.

 

  (ee) Transfer title of disposed Workstations to Supplier, free of any legal
obligations or restriction, on the day Supplier’s carrier takes possession of
such Workstations.

 

  (ff) Provide help desk support for international Authorized Users (except *).

 

  (gg) Provide Gap application support for developing Help Desk scripts; calls
will be directed to Gap Applications group per scripts. Gap development will
accept such directed calls.

 

  (hh) Provide assistance for developing integration test scripts.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 25 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (ii) Provide all Authorized User VIP support.

 

  (jj) Provide use of Gap application development labs for workstation
integration and software packaging testing.

 

  (kk) With Supplier, jointly assess the Gap environment to identify
Workstations that were they to fail individually, would cause a * Problem. Such
information will be recorded in the Procedures Manual.

 

  (ll) Gap shall provide the following Asset inventory information to Supplier:

 

  (1) Asset Type (i.e. Hardware: Desktop, Laptop, Monitor, Software)

 

  (2) Employee Name

 

  (3) Employee ID

 

  (4) Employee Building/Floor/Location Number

 

  (5) Employee RCN/COA

 

  (6) Employee Department

 

  (7) Employee Division

 

  (8) Hardware/Software Manufacturer

 

  (9) Model Name/Model Number

 

  (10) Serial Number/Service Tag Number

 

  (11) Vendor Asset Tag Number

 

  (12) Machine name

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 26 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Appendix A-1

Deliverables

Subject to the provisions of the Agreement, all Deliverables are Type II
materials.

Status Report

Purpose: Supplier will provide a * status report during the project to describe
the activities which took place and Supplier’s performance against the Service
Levels during that period. Significant accomplishments, milestones, and problems
will be described.

Delivery: One hard copy and one electronic copy will be delivered to the Gap
Project Manager before the * of the subsequent *.

Content: The report will consist of the following, as appropriate:

 

  •  

Activities performed during the reporting period

 

  •  

Activities planned for the next reporting period

 

  •  

Project change control activity

 

  •  

Problems, concerns, and recommendations

Managed Workstation Replacement Project Plan

Purpose: Supplier will provide a project plan describing the process, timeline
and responsibilities for the Managed Workstation Replacement Project.

Delivery: One hard copy and one electronic copy will be delivered to the Gap
Project Manager within * following the Initiation Date. This plan will be
updated throughout the course of the project.

Content: The report will consist of the following, as appropriate:

 

  •  

the * roll-out schedule provided by Gap;

 

  •  

the equipment, software and resources Gap and Supplier require to complete the
project;

 

  •  

the technical assumptions and dependencies inherent in the project; and

 

  •  

the required time frames, activity dates and people responsible for individual
tasks throughout the project.

Procedures Manual

Supplier will provide a Procedures Manual for each Service described in this
Statement of Work as described in the Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 27 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Asset Reports

Purpose: Supplier will provide asset reports as described below.

Delivery: One hard copy and one electronic copy will be delivered to the Gap
Project Manager before the * of the subsequent month in the case of a monthly
report, and before the * of the following * in the case of a * report.

Content: The report will consist of the following, as appropriate:

 

  •  

A summary count of the Workstations installed and de-installed;

 

  •  

* reports of the Workstations installed and de-installed in accordance with
Section XIII (Install, Move, Add and Change); and

 

  •  

Workstation disposal reports in accordance with Section XII (Asset Disposal).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.4    Gap/IBM Confidential and Proprietary Information    Page 28 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.5 - Statement of Work Managed Network Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

          Page No. I.    General    1 II.    Common Network Management Services
   2 III.    Wide Area Network (WAN) Services    15 IV.    Remote Access
Services    20 V.    Mobile Data Communications (MDC) (Wireless) Services    21
VI.    Internet Access Secure Zone * and Extranet    22 VII.    LAN Services   
25 VIII.    Network Security    29 IX.    Network Administration    30 X.   
Standard Voice Services    31 XI.    Call Center Services    37 XII.    Audio
and Video Conferencing Services    38 XIII.    Engineering Assistance    39 XIV.
   Store Network / Field Office Network Voice and Data Implementation    39 XV.
   Gap Responsibilities    41 XVI.    Gap and Supplier Responsibilities For
Cabling and Wiring    41

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of Work

Managed Network Services

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.5 (Managed Network Services Statement of Work) to the Agreement
(this “Statement of Work”) supersedes previous versions of Exhibit A.5 (Managed
Network Services Statement of Work) and is effective as of March 2, 2009, and
sets forth the minimal managed network services that Supplier shall provide as
of the Initiation Date, with respect to the following service areas as
identified in the table of contents to this Statement of Work and as more
particularly described in this Statement of Work (individually each, a “Managed
Network Service,” and collectively described as the “Managed Network Services”).
The Managed Network Services described herein apply generally to all Services
provided by Supplier to Gap pursuant to the Agreement and shall be provided
utilizing Supplier’s best practices. With respect to the Managed Network
Services, Supplier will also perform all activities and requirements as
specified in Exhibit A.2 (Cross Functional Services Statement of Work).

Supplier shall provide information on the Managed Network Services using a media
that is efficient, easy to use, and easily accessible by Gap Authorized Users
and subject to Approval by Gap. Gap expects that Supplier will bring value to
areas in addition to those identified in the Agreement and this Statement of
Work. Supplier should describe any unique capabilities it possesses for
assisting Gap in achieving additional improvements and describe how it would
make such capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Managed Network Services as required to meet or
exceed the Service Levels in Exhibit B.1 (Service Level Matrix). Supplier
(i) has responsibility for the performance of the Managed Network Services
detailed in this Statement of Work; and (ii) shall be held responsible for the
performance of the Managed Network Services without regard to the use by
Supplier of third-party products or suppliers. All changes to this Statement of
Work will be mutually agreed to by Gap and Supplier and implemented and managed
using the Change Control Procedures.

 

  1.2 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 1 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

“Agreement” shall mean the First Amended and Restated Master Services Agreement
dated as of the Effective Date between Gap and Supplier.

“Call Center Services” shall have the meaning set forth in Section 11 (Call
Center Services).

“Conferencing Services” shall have the meaning set forth in Section 12.1
(General).

“IP” shall mean Internet protocol.

“LAN Services” shall have the meaning set forth in Section 7 (LAN Services).

“Managed Network Services” shall have the meaning set forth in Section 1.1
(Introduction).

“MDC Services” or “Mobile Data Communications Services” shall have the meaning
set forth in Section 5 (Mobile Data Communications (MDC) (Wireless) Services).

“PDAs” shall have the meaning set forth in Section 5.1(a) (Mobile Data
Communications Services).

“Standard Voice Services” shall have the meaning set forth in Section 10
(Standard Voice Services).

“WAN Services” shall have the meaning set forth in Section 3 (Wide Area Network
(WAN) Services).

 

II. COMMON NETWORK MANAGEMENT SERVICES

As of the Initiation Date, Supplier will assume full management responsibility
for all of Gap’s data, computer, telecommunications, and business partner (i.e.,
Third Party Vendor, OEM, Tier 1, and other business partners) network
connections, including Gap’s network services named above as more fully set
forth in this Section (the “Common Network Management Services”):

 

  2.1 General Requirements

As part of the Services, Supplier’s responsibilities include the following:

 

  (a) Manage Gap’s Network, including:

 

  (1) Supplementing and enhancing the existing Gap assets and providing other
Supplier assets as required in delivering the Services.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 2 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Ordering, installing, and testing Equipment and Software as needed in
order to provide the Services, support projects, and maintain compliance with
current Network architecture and standards.

 

  (3) Providing Services from Supplier Service Locations or Gap Service
Locations as required.

 

  (4) Performing corporate facilities site surveys; staging and configuring the
Equipment; delivering the Equipment; installing the Equipment; managing the
installation of the Services; testing, operating and managing the Network.

 

  (5) Managing site preparation and cleanup including making arrangements for
access and coordination with Gap’s business unit representatives at Gap Sites
and Gap Service Locations.

 

  (6) Regularly informing Gap of Supplier’s progress in evaluating and modifying
the Services on a site-by-site basis.

 

  (7) Managing and maintaining current Network connections with Supplier
resources or Third Party Vendors.

 

  (8) Coordinating all in-scope Supplier activities with other Gap Third Party
Vendors where there are interdependencies between the Network and the services
provided by such Third Party Vendors.

 

  (9) Cooperating with other Gap Third Party Vendors in the resolution of
problems, service disruptions, or any other service degradation, where the
services of each Third Party Vendor interface with Supplier.

 

  (10) Managing billing vendor (including providing adequate invoice auditing to
provide accurate invoices and appropriate credits are obtained and identified
for any overpayments) from the applicable Third Party Vendors providing
transport services and requesting it in the format requested by Gap. In the
event such billing formats are not provided, Gap will work with Supplier to
address this issue with the Third Party Vendor.

 

  2.2 Physical Scope of Services

Supplier will perform the Services within the physical boundaries of the WAN,
voice network, and LAN as agreed between Supplier and Gap and physically defined
by the presence of network voice and data equipment and services configured.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 3 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  2.3 Design Criteria and Standards

 

  (a) On an ongoing and * basis unless otherwise agreed, Supplier will propose
for Gap’s Approval, new Network design criteria and standards consistent with
changes in technology, Gap’s business requirements, accepted industry practices,
and updates to Gap’s technical architecture and product standards.

 

  (b) Upon Gap Approval and in accordance with the Change Management procedures
described in Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work), Supplier will implement such proposals.

 

  (c) Supplier will provide planning, design, implementation, operation and
administration on the following:

 

  (1) Routers and Wide Area Network Services.

 

  (2) Standard voice network premises Equipment – including *, agent evaluation
systems, skills based routing systems, voice mail systems, lightning protection
Equipment, * and backup battery systems.

 

  (3) All LAN premises Equipment – including LAN switches, hubs, load balancing,
firewalls, proxy servers, mail gateways, wireless access points and their
controlling hardware and software, and terminal servers.

 

  (4) Network Security devices such as *.

 

  (5) Performing the design, management of the installation, management, and
Documentation of cabling environments including:

 

  (A) Data Center;

 

  (B) Server rooms in distribution centers and campuses; and

 

  (C) WAN and LAN in the wiring closets at Stores.

 

  (d) Supplier will provide general design and configuration standards for all
network installations covering:

 

  (1) Cabling standards in accordance with generally accepted industry standards
or as defined in the Gap standards, including all work required to manage the
implementation of cabling including the *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 4 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Transport service capacity specifications for *.

 

  (3) Use and configuration of Network protocols – including, *.

 

  (4) Network management systems with * for Gap Authorized Users for the purpose
of viewing complete configuration information and agreed-upon reporting.

 

  (5) Network policy and quality of service management systems to enable the
specification, configuration, enforcement, lifecycle management and process
automation related to applying and managing quality of service controls in all
Network devices.

 

  (6) Such other components of the services as may be agreed by the parties and
are necessary to comply with the Service Levels and to meet Gap’s business and
operational requirements as they may evolve.

 

  2.4 Network Service Management

 

  (a) Supplier’s responsibilities to provide the Services include the following:

 

  (1) Managing and reporting on the capacity and configuration of the Network
and LAN.

 

  (2) Acting as a * for the management of the Network.

 

  (3) Creating, updating and maintaining Equipment inventories, locations lists,
Network diagrams and other Network Documentation and information in a format
acceptable to Gap and as required by Section 8 (Documentation) of Exhibit A.2
(Cross Functional Services Statement of Work). Supplier will provide such
information and Documentation to Gap in an * format available to Gap Authorized
Users.

 

  (4) For new Gap Sites, excluding Stores and those field offices co-located
with Stores, providing design, a physical survey to determine site features,
implementation readiness, and specific installation needs.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 5 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (A) Site surveys will include: *; and any other related Equipment or services.

 

  (5) Designing, implementing and managing of connections and upgrades.

 

  (6) Implementing approved * in support of Gap’s business objectives.

 

  (7) Analyzing and proposing cost effective service alternatives to help Gap in
its cost reduction efforts or to meet its business requirements.

 

  (8) Supplier will design, implement and manage all configurations on all
relative devices within the scope of the Services provided under the Agreement.

 

  (9) Supplier will select, implement and manage optimal routing and data
interchange protocols within the Network as mutually agreed and necessary to
satisfy Gap’s business and operational requirements as they evolve over the
Term. Where feasible, * must be used. Such responsibilities include:

 

  (A) Supporting all protocols, including proprietary protocols, in place as of
the Initiation Date.

 

  (i) To the extent that Supplier will be required to modify its Network
management system to support such proprietary protocols in the transformed
environment, Supplier will modify the Network management system in accordance
with the * procedures described in * of *.

 

  (B) Providing protocol conversion and translation, as required by Gap.

 

  (C) Evolving protocols as appropriate to support new technologies and the
Network over the Term.

 

  (10) Managing naming and IP addressing of all devices based on Gap Approved
addressing schemes provided by Supplier which will follow published standards.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 6 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (11) Providing personnel designated by Gap read-only access to * on an
as-needed basis.

 

  2.5 Voice and Data Network Design and Implementation Management:

 

  (a) Performing the following in respect to installing, rerouting, and resizing
WAN services including, *:

 

  (1) Designing of solutions to meet Network requirements as defined by Gap.

 

  (2) Scheduling, provisioning, and coordinating installation and testing
activities with Supplier’s resources and/or third party vendors in accordance
with Gap Approved schedules.

 

  (3) Updating configuration management in a timely fashion.

 

  2.6 Installs, Moves, Adds, and Changes

 

  (a) Supplier will be responsible for providing or managing, as appropriate,
Supplier-provided IMACs for Services at Gap Sites. For purposes of this
Statement of Work, IMACs include * as defined in Section 8 (Installs, Moves,
Adds and Changes (IMACs)) of Exhibit A.4 (End User Support Services Statement of
Work). The IMAC process is described in Section 8 (Installs, Moves, Adds and
Changes (IMACs)) of Exhibit A.4 (End User Support Services Statement of Work)
and Supplier’s responsibilities shall also include the following:

 

  (1) With respect to authorized IMAC requests, executing the IMAC, including,
*; and tracking the IMAC order form initiation to completion.

 

  (2) Coordinating and executing Gap Approved IMACs, including, *; and
performing configuration functions.

 

  (3) Coordinating physical space requirements as needed to facilitate the
implementation of the IMAC. This should include relocation of Equipment to
install of new racks.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 7 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (4) Creating, documenting the “end-to-end” processes to enable IMAC execution
for each Software and/or Equipment component, and obtaining Gap’s Approval for
such processes and documentation.

 

  (5) Following the required processes in the Procedures Manual to complete the
IMAC.

 

  (6) Canceling Network transport services that are no longer required after
completing the IMAC.

 

  (7) Reporting added and deleted services to the bill pay vendors via IMAC form
through Gap’s telecom cost management group and Gap’s infrastructure partnership
and strategy administration group.

 

  (b) Having received and verified a valid IMAC request and performed all
necessary pre-work, Supplier’s responsibilities for performing the IMAC include
the following:

 

  (1) Providing the appropriate disposal of Supplier’s in-scope Network devices
as required for break/fix.

 

  (2) For Network ports:

 

  (A) Installing Network ports in Gap sites to be certain that they are
connected to the Network and can be used by Applications (central and remote).

 

  (B) Maintaining a list of special Network ports (e.g., administrator/
supervisory ports) and their status for Gap sites.

 

  (C) Maintaining the count of used and unused ports by location and by switch
for capacity planning and metrics.

 

  (c) Additional Supplier’s responsibilities with respect to project IMACs are
as set forth in Exhibit A.4 (End User Support Services Statement of Work).

 

  2.7 Network Operations Management

 

  (a) Supplier will support all operations functions for the services. This
includes monitoring production systems, Network performance monitoring,
participating in performance diagnosis with operations, and problem resolution.

 

  (b) Network operations and monitoring include support through to the Gap
Authorized User device’s *. This includes monitoring/diagnostics,
administration, and if necessary, traveling to remote sites to solve troubles.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 8 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier will schedule, provision, and install all necessary monitoring,
diagnostic, and maintenance systems and Software to perform this function,
including:

 

  (1) Performing operational management of Networks up to the Gap Authorized
User Equipment, including managing the operational * transmission service
delivery; IMAC services; monitoring performance; escalating problems for
resolution; and maintaining technical support relationships.

 

  (2) Providing Network connectivity at the Gap Sites.

 

  (3) Maintaining, monitoring, troubleshooting and dispatching repair crews to
repair equipment.

 

  (4) Interfacing with Equipment suppliers for planning and problem resolution.

 

  (5) Providing operational support for all types of Equipment named in this
Statement of Work.

 

  (6) Providing operational support for Network cabling, wiring, and systems,
including the physical cable plant, cable plant switching devices, * wiring
hubs, and the various monitoring devices.

 

  (7) Supplier will proactively monitor and report to Gap on Network resource
shortages and will report utilization statistics and trends to Gap on a * basis.

 

  (8) Providing statistical reporting as set forth in the report listing
contained in Exhibit D.13 (Management Reports).

 

  2.8 Network Engineering

 

  (a) Supplier will provide Network design and engineering functions as required
to meet Gap business requirements, including planning; design; implementation
planning; implementation; capacity and configuration management; optimization;
efficiency tuning; Third Party Vendor coordination; ordering inclusive of
preparing all required Gap Documentation and installing circuits and Equipment;
conducting site surveys; and performing upgrades for Equipment.

 

  (b) Supplier will also provide engineering services as they relate to
topology; performance; quality of service; projected traffic patterns; business
process and drivers; administrative issues; and management process activities
including Software as may be needed to perform the Services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 9 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier’s responsibilities to provide such Network engineering functions
include the following:

 

  (1) Monitoring and tuning the total Network within the scope of Service
provided under the Agreement for efficiency and cost-effectiveness on an
“end-to-end” basis; all bandwidth; developing, maintaining and adhering to
configuration requirements; and coordinating with other Third Party Vendors.
With respect to these requirements, Supplier is expected to work cooperatively
with Third Party Vendors and Gap staff to facilitate effective communication and
implementation of the services.

 

  (2) Providing technical resources to support the development of a clear,
concise, strategic direction for the Network within the scope of the Services.

 

  (3) Providing Gap with Network engineering consultative services in response
to authorized requests in support of business requirements.

 

  (4) Providing engineering support in developing the design criteria and
standards.

 

  (5) Implementing and managing performance management and monitoring tools of
adequate capacity and scale so that Network devices will be under management as
appropriate. This monitoring will encompass those activities required to
continuously evaluate the principal performance indicators of Network operation;
verify Service Levels; identify actual and potential performance impacting
issues; and to establish and report on trends.

 

  (6) Tuning and managing the Network to meet business requirements and Service
Levels. In the event that Supplier does not have the necessary technology or
services to meet Gap’s requirements with respect to particular modifications,
enhancements or improvements in the services, Supplier will at its expense take
a leadership role in assisting Gap in identifying Third Party Vendor products
and/or services to accomplish Gap’s objectives.

 

  (7) Performing, on *, regular optimization analyses. Such analyses will be
performed *, unless otherwise agreed in writing. Supplier will also optimize the
Network in terms of cost effectiveness and efficiency to the extent possible,
but without sacrificing performance or ability to meet the Service Levels.
Supplier will hold briefings with Gap to review the optimization levels in
greater detail and Gap will have the right to approve any changes to the
Network.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 10 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (8) Continually tracking and managing Network performance, including *, to the
extent required to comply with the Service Levels, and will regularly report on
such performance as described below. Supplier’s Network performance management
responsibilities include:

 

  (A) Reviewing and reporting on the utilization and latency of infrastructure
and transport to determine appropriate sizing and port speed given the topology
of the Network usage patterns.

 

  (B) Evaluating principal performance indicators and verifying performance
against Service Levels.

 

  (C) Identify actual and potential performance impacting problems in the
Network.

 

  (D) Establishing and reporting on trends for decision making and planning of
Network changes.

 

  (E) Analyzing performance data to evaluate the efficiency of the current
design.

 

  (F) Using modeling where applicable to determine methods of improving the
performance of the Network.

 

  (9) Employing * to control and contain traffic levels and secure sensitive
applications and data.

 

  (10) Balancing deployment of Network capacity and quality of service controls
as appropriate to meet business and user requirements.

 

  (11) Subject to Change Management procedures described in Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work), using
the data gathered from its performance management activities set forth to
develop recommendations to optimize or improve the performance of the Network.

 

  (12) On * basis, managing the capacity of the Network to meet the Service
Levels and respond to Gap’s operational requirements as they evolve. Such
modifications will be subject to the Change Management procedure described in
Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services
Statement of Work). Supplier’s Network capacity optimization responsibilities
include:

 

  (A) Monitoring, measuring, and reporting on the physical capacity of the
Network.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 11 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Upgrading, removing, or adding Network capacity as necessary to meet Gap’s
requirements.

 

  (C) Participating in joint * capacity planning reviews during which Supplier
will generate recommendations to Gap based on Network capacity and performance
monitoring.

 

  (D) Identifying future Network loads and utilization that could impact
performance on the Network.

 

  (E) Developing forecasts of Network growth and other changes in response to
the projected business and operational needs of Gap.

 

  (F) Proposing to Gap for Gap Approval, changes to improve performance in
anticipation of such future loads, including performance improvement
expectations.

 

  (d) Developing implementation plans in support of Gap Approved business
requirements.

 

  2.9 Network Control and Connectivity Responsibility

 

  (a) Supplier is responsible for the provision, maintenance, and support of all
Equipment and connectivity used to provide the Services. Gap Approval will be
required prior to Supplier establishing connections to Supplier’s Service
Locations or external networks.

 

  (b) Supplier’s responsibilities to provide Network control Services include
the following:

 

  (1) Providing Gap with a single point-of-contact for Network inquiries and
requests.

 

  (2) Management of vendors including regular status meetings, escalations,
executive briefings and executive relationship building in accordance with
Exhibit D.2 (Governance).

 

  (3)

Verifying and certifying operation and connectivity of Network infrastructure,
and all other directly Network-connected devices. Supplier will provide
specifications for the appropriate

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 12 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

configuration and installation process for in-scope Gap Equipment that will be
attached to, and will communicate over, the Network, subject to Gap Approval.

 

  (4) Providing management services to proactively monitor the Network for
service degradation, including detection, isolation, diagnosis and correction of
Gap IT Defects and Services Defects as described and defined Exhibit A.2 (Cross
Functional Services Statement of Work).

 

  (5) Coordinating IP addressing and voice numbering and dialing plan management
relative to *. Supplier will manage address and voice numbering schemes and
notify Gap of limitations or capacity issues relative to the *.

 

  (6) Provisioning and maintaining sufficient redundancy and alternative
routing, based on the design, to meet the Service Levels, and as required to
meet Gap’s security and disaster recovery requirements.

 

  (7) Promptly disconnecting and end-billing of services including transport
services, and removing related Equipment no longer needed by Gap upon the
termination of the services at a Gap Site.

 

  (8) Removing the applicable Equipment, and providing notice of a Network
component retirement to designated Gap personnel not later than * after
retirement according to Gap infrastructure logistics management and finance
requirements.

 

  2.10 Transport Provisioning

 

  (a) Supplier’s responsibilities for Transport Service Provisioning include:

 

  (1) Provisioning transport services from telecommunications suppliers using
electronic order placement; tracking and receiving services to interact with
transport services suppliers; and providing Web-based, electronic order status
reporting mechanisms.

 

  (2) Confirming that orders are electronically acknowledged by
telecommunications suppliers in a timely manor.

 

  (3) Provisioning upgrades, changes or deletion of transport services, as
appropriate to meet Gap’s changing requirements in accordance with the Change
Management procedures set forth in Section 5 (Change Management) of Exhibit A.2
(Cross Functional Services Statement of Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 13 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (4) Interfacing and escalating with the appropriate transport services
providers for problems related to turning up transport services.

 

  (5) Tracking relevant transport service information in the Network management
system and configuration management system.

 

  (6) Other Provisioning Responsibilities include:

 

  (A) Identifying and documenting bandwidth requirements.

 

  (B) Maintaining Network Equipment in accordance with Third Party Vendor
specifications and maintaining the maintenance inventory with the maintenance
providers.

 

  (C) Troubleshooting new Network devices, and facilitating any repairs required
to fully deploy devices.

 

  (D) Tracking Network assets according to the process identified in the
Procedures Manual.

 

  (E) Performing Network Equipment installations, testing, and turnover to
production according to operations criteria.

 

  2.11 Performance Management

 

  (a) Supplier will provide the following Performance Management Services:

 

  (1) Reviewing and reporting on the utilization of the data circuits to
determine appropriate sizing and port speed given the topology of the data
network;

 

  (2) Following migration to Supplier operations center, for the voice network,
Supplier will report trunk utilization for each dedicated access line at Gap
Sites;

 

  (3) Verifying performance against the Service Levels;

 

  (4) Identifying actual and potential bottlenecks in Gap’s voice transport
services and data transport services;

 

  (5) Establishing and reporting on trends for decision-making and planning of
the data WAN, and voice network; and

 

  (6) Analyzing the data network performance data to evaluate the efficiency of
Gap’s data transport services.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 14 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  2.12 Capacity Management

 

  (a) As part of the voice transport services and data transport services,
Supplier will:

 

  (1) For the data network, monitor such network and analyze and report on WAN
component performance as it relates to capacity thresholds;

 

  (2) For the voice network, monitor the * for each trunk group viewable to
Supplier;

 

  (3) For the data WAN and CSUs, upgrade, remove, or add capacity to Gap’s
transport services as necessary to meet the Service Levels; and

 

  (4) Participate in joint capacity planning reviews with Gap during which time
Supplier will make recommendations to Gap based on capacity management and
performance management.

 

III. WIDE AREA NETWORK (WAN) SERVICES

   Supplier will provide the Services described in this Section for Gap’s Wide
Area Network (the “WAN Services”).

 

  3.1 WAN Technical Requirements

As of the Initiation Date and as necessary to satisfy Gap’s business
requirements as they may change over time and are approved by Gap, Supplier will
comply with or improve the following technical requirements for the WAN:

 

  (a) The specifications as contained in Exhibit D.6 (Technical Architecture and
Product Standards) and as modified during the Term in accordance with Gap’s long
range IT plan.

 

  (b) Consolidation of voice and data transport services * where it is
economically and technically feasible to do so.

 

  (c) Where multiple access is used at a location, the voice and data traffic
will be * where it is economically and technically feasible to do so.

 

  (d) Transport of video protocols over the IP Network between locations where
it is economically and technically feasible to do so and where there is
sufficient Network capacity.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 15 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (e) Management of Gap’s * as well as any * used to transport the above
traffic.

 

  (f) Supplier transmission Services profile will comply with applicable open
system standards and specifications such as *.

 

  (g) Supplier will proactively manage Network conditions such that subscribed,
committed, or incidental traffic from third parties will avoid congestion on
facilities used to provide the Services.

 

  3.2 WAN Design Criteria and Standards

 

  (a) The WANs include premise WAN Equipment, access circuits, backbone
circuits, and WAN Software. These elements are represented in Exhibit D.6
(Technical Architecture and Product Standards) and should be used in designing
the Network.

 

  (b) In its responsibilities for the WAN, Supplier will employ designs that
align with the architecture.

 

  (c) On an ongoing basis, Supplier will propose for Gap’s review and approval,
new Network design criteria and standards consistent with Gap’s Technical
Architecture and Product Standards set forth in Exhibit D.6 (Technical
Architecture and Product Standards), and Gap’s long range IT plan. Upon approval
from Gap and in accordance with the Change Control Procedure, Supplier will
implement such proposals.

 

  (d) Supplier will provide standardized design criteria and processes to
include the following areas:

 

  (1) Routers, multiplexors, channel banks, CSU/DSUs, modems, and related WAN
Equipment.

 

  (2) Physical environmental requirements for Equipment (including * and space
requirements).

 

  (3) Cabling standards in accordance with generally accepted industry standards
and Gap specific cabling standards.

 

  (4) Transport Service capacity specifications for data communications.

 

  (5) Network protocols (including *) and Network addressing.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 16 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (6) Network management systems with * access for Authorized Users for the
purpose of viewing complete configuration information and agreed-upon reporting.

 

  (7) Following completion of migration to Supplier’s environment, Network
Policy and quality of service management systems to enable the specification,
configuration, enforcement, lifecycle management and process automation related
to applying and managing quality of service controls in Network devices.

 

  (8) Such other components of the Services as are necessary to comply with the
Service Levels, and, as the parties agree, to meet Gap’s business and
operational requirements as they may evolve.

 

  3.3 WAN Transport Services

 

  (a) Supplier will design, engineer, order, install, test, cut-over, manage,
and maintain the data WAN.

 

  (b) Supplier will order, install, test, and cutover back-up Data Transport
Services to the primary Data Transport Services where needed to meet the Service
Levels. Such back-up Data Transport Services may include *. Supplier will order,
install, test, cutover, manage, monitor, and maintain the Third Party Vendor
Data Transport Service providers.

 

  (c) Over the Term of the Agreement, and in accordance with the Agreement,
Supplier will provide recommendations regarding Gap’s data network to meet the
changing needs of Gap business units. Gap will review the recommended design
changes and Approve or reject its implementation, in accordance with the Change
Management procedure as set forth in Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services Statement of Work).

 

  (d) Supplier’s Data Network Management

 

  (1) For the data network, Supplier will engineer, design, install, test,
cutover, manage, monitor, and maintain a network node manager to:

 

  (A) monitor the data network components;

 

  (B) capture and correlate element alarms;

 

  (C) auto generate a trouble ticket;

 

  (D) notify the network associates of the alarm; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 17 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (E) assist the network associates in resolving/remedying any defects or other
failures.

 

  (2) On a * basis, Supplier will provide a designated staffed management center
and perform the following management functions for Gap’s data network
components:

 

  (A) Centralized monitoring and proactive management of the primary and back-up
data transport lines and features. Supplier will regularly test the ISDN back-up
lines and monitor ISDN for unusually high usage, especially as it applies to the
Store network.

 

  (B) Centralized maintenance dispatch/technician dispatch for repair of data
network components; and

 

  (C) Coordination with Gap’s cable and wire Third Party Vendors on all issues.

 

  (e) WAN Transport Design and Engineering

 

  (1) This Statement of Work provides Data Transport Services connectivity and
components to connect the Gap Sites identified in Exhibit D.17 (Gap Sites).

 

  (2) Supplier will:

 

  (A) Document Gap’s data network including as-built documentation and testing
troubleshooting criteria;

 

  (B) Document the specifications of the components installed, providing all
necessary information for asset management (cost), the maintenance provider, and
configuration management.

 

  (C) Review with Gap representatives, the hardware configurations for
compatibility with the applications to be implemented in Gap’s data network; and

 

  (D) Document the network addressing plans used for the data network
components, logical network device assignments, and logical parameters.

 

  (3) In support of Supplier’s design and engineering effort of Gap’s data
network, Gap will assist Supplier in obtaining the IP addresses where needed for
data network components.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 18 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) WAN Implementation

 

  (1) In implementing WAN changes, Supplier will develop detailed project
schedules, identify Gap and Supplier activities necessary to implement the
network, identify site contacts and document site specifications at each of the
Gap Sites (a site contact may be responsible for multiple Gap Sites).

 

  (2) Supplier will conduct Gap Site surveys, for all Sites excluding Stores and
those field offices co-located with Stores, where required to determine the
specific location for the installation of the components and to gather Gap Site
details for accurate engineering documentation.

 

  (3) Should Supplier discover a shortfall in the facility infrastructure that
will not support the Services, Supplier will document the shortfall and the
impact on the delivery of Services and installation of components. Supplier will
report such information to Gap and work with Gap or its Third Party Vendors to
mitigate the facility shortfall. Gap will be responsible for expenses incurred
to correct the shortfall in facility preparedness.

 

  (4) For implementation of the Data Transport Services and back-up Data
Transport Services, Supplier will:

 

  (A) Design and engineer the Data Transport Services;

 

  (B) Order, install, test, cutover, monitor, and maintain the Data Transport
Services and manage the delivery of local access lines for the primary data
transport;

 

  (C) Order, install, test, cutover, monitor, and maintain the Data Transport
Services and manage the delivery of local access lines for the back-up data
transport;

 

  (D) Coordinate with Gap’s site contact and the applicable Third Party Vendor
contact to schedule and perform the installation of the Data Transport Services
and/or components;

 

  (E) Plan the migration of Gap’s existing application traffic to the Gap data
network and coordinate with Gap’s site contact and the applicable Third Party
Vendor contact;

 

  (F) Track and manage to completion the installation, testing and cutover of
the Data Transport Services at each Gap Site; and

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 19 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (G) Perform in-scope functions required to implement the data network.

 

  (H) With respect to the router installation, Supplier will:

 

  (i) Load the configurations;

 

  (ii) Stage and ship the routers to the designated Gap Site;

 

  (iii) Test to determine that connected Gap Sites can communicate with each
other and with the appropriate * center;

 

  (iv) Verify connectivity with the network;

 

  (v) Coordinate with Gap to test all applications practical to test to verify
that changes are implemented successfully before closing the change; and

 

  (vi) Coordinate with Gap’s Third Party Vendors to isolate LAN troubles that
affect WAN implementation.

 

IV. REMOTE ACCESS SERVICES

 

  4.1 Remote Access Services

Supplier will manage the distribution of the remote access dialer Software with
the Gap remote access users for remote access services. Supplier will test the
remote access dialer Software for integration into Gap’s standard PC image.
Supplier will alert its remote access users when it is acceptable to download
and use the remote access dialer Software. Supplier will accept dial in remote
access users with *. The remote access dialer Software will connect to Supplier
through the remote access user’s ISPs. The remote access dialer Software will be
configured to provide a global directory to search for local access numbers,
using the area code, or city or country.

 

  (a) Supplier’s selected remote access service supports:

 

  (1) *

 

  (2) *

 

  (3) *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 20 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) As of the Initiation Date, the remote access dialer Software will support
the following operating environments:

 

  (1) *

 

  (2) *

 

  4.2 Remote Access Transport Services

 

  (a) Supplier will manage * as remote access transport provider. * covers *.

 

  (b) Supplier will manage VPN concentrators to manage IP tunnels to individual
employee laptops running the *.

 

  (c) * are administered by *.

 

V. MOBILE DATA COMMUNICATIONS (MDC) (WIRELESS) SERVICES

Supplier will provide the services described in this Section for Gap’s Mobile
Data Communications Services (the “MDC Services” or “Mobile Data Communications
Services”).

 

  5.1 Mobile Data Communications Services

 

  (a) Mobile Data Communications Services include the * that provides *, and the
provisioning of Gap Authorized User various computing devices. The system will
provide *. MDC Services include the * supporting a broad range of personal
devices (i.e., *).

 

  (b) Supplier’s MDC Service responsibilities include call set-up; testing, and
implementation of changes; problem determination; repair dispatch; and
escalation of problems.

 

  (c) Supplier will recommend automated procedures to improve on the processes
in place as of the Initiation Date and implement these procedures as approved by
Gap.

 

  (d) Supplier’s responsibilities to provide Mobile Data Communications include:

 

  (1) Providing configurations appropriate for various business functions (i.e.,
transportation, emergency management and incident command, *, and all Gap
business functions such as merchandising, design).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 21 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Providing Equipment, Software, and service solutions to enable * access to
Gap and Internet data and enterprise applications (i.e., e-mail, Intranet, *).

 

  (3) Providing connectivity from remote locations that enable functionality
similar to local, direct connected network access.

 

  (4) Providing connectivity for Gap Authorized Users for workstations or LANs
that are not operated or maintained by Supplier. This will be accomplished by *.

 

  (5) Providing Gap Authorized Users of * capabilities with access to Gap data
repositories.

 

  (6) Enabling Laptops for * both in locations supported by * as well as
independent locations.

 

  (7) Enabling Cellular Data services such as * through Supplier-contracted
cellular providers and, if possible, personal cellular providers.

 

VI. INTERNET ACCESS SECURE ZONE (*) AND EXTRANET

Supplier will support and maintain the Network and other components used to
provide Internet connectivity to Gap. This will include * in accordance with
Gap’s information security standards. Supplier’s responsibility for such
functions includes the following:

 

  (a) Using technologically current tools, products, and methods, installing,
implementing, operating and maintaining Gap’s Internet/Intranet connectivity and
access systems for all Authorized User computing devices or servers connected to
the LANs, including such * as may be required to operate the Internet access
Services within Service Levels and according to the Procedures Manual.

 

  (b) Managing Internet access and transport.

 

  (1) Providing high-speed connectivity to Internet servers for data access and
file transfers.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 22 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Managing routes and filtering as necessary.

 

  (3) Providing * Services for domains required by Supplier to manage the
Equipment.

 

  (4) Performing capacity management on access connections.

 

  (5) Managing firewalls and proxy servers.

 

  (c) Supplier’s responsibility for such functions includes the following:

 

  (1) Using * as appropriate depending on the specific requirements of each
project, supporting minimal and optional features as follows:

 

  (A) Confidentiality of data transmitted.

 

  (B) Authentication of parties exchanging data.

 

  (C) Data integrity checking of data transmitted.

 

  (D) Guaranteed delivery of data transmitted.

 

  (E) Provide intrusion detection Services on extranet access connections.

 

  (F) *.

 

  (2) Supplier will design, engineer, order, install, test, cutover, manage,
monitor, and maintain access connectivity to the Internet to accommodate Gap’s
Authorized Users at the Gap Sites. Supplier will design, engineer, order,
install, test, cutover, manage, monitor, and maintain Extranet connectivity for
the Data Transport Services. For Gap’s remote access users, Supplier will order,
install, test, cutover, manage, monitor, and maintain the necessary transport
services connectivity.

 

  (3) Supplier will monitor the Internet/Extranet transport services capacity.
As the utilization of the capacity exceeds the mutually agreed to level of
utilization and performance, Supplier will recommend changes to the
Internet/Extranet transport services connectivity. Such transport services
connectivity changes will be processed through the Change Management procedure
as set forth in Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 23 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (4) Internet/Extranet Access Management

 

  (A) For Internet access, Supplier will design, engineer, order, install, test,
cutover, manage, monitor, and maintain consolidated Internet transport services
access connectivity, which, at a minimum, shall equal Gap’s connectivity in
place as of the Reference Date.

 

  (B) For Extranet access, Supplier will design, engineer, order, install, test,
cutover, manage, monitor, and maintain dedicated bandwidth at a centralized
network hub or via a Third Part Vendor.

 

  (C) Infrastructure security management refers to the functions and activities
required for the assigning and administering of security access controls related
to the components installed, managed, and maintained by Supplier to isolate
Gap’s network management from other networks in Supplier’s Data Center(s). To
that extent, Supplier will install firewalls * to isolate Gap’s data network
management infrastructure from other networks.

 

  (5) Firewall Security Management

 

  (A) For firewall security management service, Supplier will:

 

  (i) Design, engineer, order, install, test, cutover, monitor, manage, and
maintain firewall components *, which service, at a minimum, shall equal the
firewall security management service of Gap in place as of the Reference Date;

 

  (ii) Order, install, test, and cutover connectivity from the data network;

 

  (iii) Administer the Gap security policies for the firewall components;

 

  (iv) Implement the Gap security policies for Internet/Extranet;

 

  (v) Report detected attempts to breach the Firewall components to *;

 

  (vi) Manage and resolve/remedy such detected attempts *;

 

  (vii) Maintain firewall Software currency *; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 24 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (viii) Perform configuration and capacity management for the firewall
components.

 

  (B) * will routinely meet to discuss current Internet/Extranet security issues
and identify changes to the Gap security policies and/or firewall infrastructure
to maintain security of the data network.

 

VII. LAN SERVICES

Supplier will provide the services as defined, and any others that may be
required, in this Section for Gap’s LANs (the “LAN Services”).

 

  7.1 LAN Installation and Removal

 

  (a) Performing the following in respect to installing and removing LAN
Equipment:

 

  (1) Procuring and deploying new LAN Equipment and related Software to meet
Gap’s business and Software requirements.

 

  (2) Designing, implementing (where appropriate), coordinating, installing, and
managing new LAN environments subject to Gap Approval. These activities also
include:

 

  (A) Implementing LAN connections for Gap Authorized Users.

 

  (B) Implementing Network connections for Software or the Gap Authorized User
community.

 

  (3) For each piece of LAN Equipment that replaces existing LAN Equipment,
configuring the LAN Equipment within the pre-defined technology standards for
Gap’s business; transporting the LAN Equipment to the Gap Site or Gap Service
Location where it will be installed; coordinating with the appropriate
departments (internal and/or external to Gap) to validate that proper Network
connectivity is obtained; managing the installation/connection of cabling;
configuring and activating the appropriate LAN Equipment monitoring agent; and
testing the LAN Equipment after implementation to include remote monitoring
through agents and monitoring systems.

 

  7.2 LAN Technical Specifications

 

  (a) As of the Initiation Date, and as identified by Gap to satisfy Gap’s
business requirements as they may change over time and are Approved by Gap,
Supplier will comply with or improve the following technical specifications for
the Network:

 

  (1) The specifications as contained in Exhibit D.6 (Technical Architecture and
Product Standards) as agreed by Supplier and Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 25 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) * where it is economically and technically feasible to do so and where
there is sufficient Network capacity.

 

  (3) Provide notice of a Network component retirement to designated Gap
personnel not later than * after site conversion to the transformed Network.

 

  (4) Supplier will provide Gap with a multi-protocol communications Network,
including management of * as well as any * used to transport the above traffic.

 

  (5) Supplier transmission services profile will comply with applicable open
system standards and specifications such as *.

 

  (6) Use of * to monitor LANs remotely.

 

  7.3 LAN Design Criteria and Standards

 

  (a) The LAN consists of premise LAN Equipment, including
intelligent/non-intelligent hubs and switches, Software, and intra-building
wiring and cabling. These elements are represented in Exhibit D.6 (Technical
Architecture and Product Standards) that must be used in designing the Gap LAN
environments.

 

  (b) In its responsibilities for LAN services, Supplier will employ designs
that align with the Network architecture consisting of the access layer,
distribution layer, and core layer.

 

  (c) On an ongoing basis, Supplier will propose for Gap Approval, new Network
design criteria and standards consistent with changes in technology; Gap’s
business requirements; accepted industry practices; and updates to Gap’s
Technical Architecture and Product Standards as set forth in Exhibit D.6
(Technical Architecture and Product Standards). Such proposals will be formally
provided on * unless otherwise agreed.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 26 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Upon Gap Approval and in accordance with the Change Management procedures
described in Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work), Supplier will implement such proposals.

 

  (e) Supplier will provide these standardized design criteria and processes to
include the following areas:

 

  (1) * LAN Equipment including LAN switches and hubs.

 

  (2) Physical environmental requirements for Equipment (including*, electrical,
* and space requirements).

 

  (3) Cabling standards in accordance with generally accepted industry
standards.

 

  (4) Network protocols (including *) and Network addressing.

 

  (5) Network management systems with * access for Gap Authorized Users for the
purpose of viewing complete configuration information and agreed upon reporting.

 

  (6) Network policy and quality of service management systems to enable the
specification, configuration, enforcement, lifecycle management and process
automation related to applying and managing quality of service controls in
Network devices.

 

  (7) Such other components of the Services as are necessary to comply with the
Service Levels and to meet Gap’s business requirements as they may evolve.

 

  7.4 Physical Network Environment

 

  (a) Site Information

 

  (1) Supplier will maintain and update site information for the Gap Sites,
necessary to satisfy Gap’s business and operational requirements as they may
change over time. This information will be stored on the configuration
management system and available online to Gap Authorized Users.

 

  (2) Whenever required to install a new Gap Site on the Network, Supplier will
conduct a physical survey of that site to determine site features,
implementation readiness, and all required work to facilitate the installation
on the Network. Site survey information will be recorded in the configuration
management system. Site survey information includes:

 

  (A) Current transport services.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 27 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Telecommunications supplier point of entry.

 

  (C) Boundaries of responsibility.

 

  (D) Power/* requirements.

 

  (E) Space requirements.

 

  (F) Equipment related special requirements.

 

  (G) Cabling and wiring requirements.

 

  (H) Historical performance analysis.

 

  (I) Other relevant environmental requirements.

 

  7.5 Software Currency and Support

 

  (a) Supplier will interface with other Gap Third Party Vendors to promote
compatibility of connectivity products, and will manage the subcontractors that
provide Software support to Network products for which Supplier is otherwise
responsible hereunder.

 

  (b) Supplier’s responsibilities to provide Software currency include the
following:

 

  (1) Unless otherwise mutually agreed in writing by the parties, Supplier will
not install a new release of Network Software code from the manufacturer that is
less than * from its general availability.

 

  (A) All code revisions will be * and will have been *.

 

  (B) When such a code installation is required *, Supplier will install the
appropriate manufacturer’s code for such Equipment operating system.

 

  (2) Demonstrating compliance with Gap Technical Architecture and Product
Standards (as set forth in Exhibit D.6 (Technical Architecture and Product
Standards)) and compliance with * security policies and standards as required
hereunder.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 28 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) Supplier will be responsible for Network Software (including those
Software products required for connectivity), negotiating site licenses for
Network Software, and answering Network Software questions and solving problems.

 

VIII. NETWORK SECURITY

Supplier will design, implement, manage, and maintain security tools, procedures
and systems required to protect the integrity, confidentiality and availability
of Gap’s Data on the Network as necessary to satisfy Gap’s business and
operational requirements as of the Initiation Date and as they may change over
time, subject to the Change Management described in Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

Subject to Gap Approval, Supplier will be responsible for the selection of the
network security tools as it pertains to Suppliers support of the Network as set
forth in this Statement of Work. Gap reserves the right to review and approve
the use of those respective tools selected.

Supplier’s responsibilities include:

 

  (a) Complying with Gap’s Network security policies and Network Architecture
and Standards (as set forth in Exhibit D.6 (Technical Architecture and Product
Standards)), whereby Supplier will follow its best practices with concurrence by
Gap as set forth in this Statement of Work.

 

  (b) Using * (e.g., *) and assisting Gap in assessing compliance of the Gap
managed Network elements with Gap security policies to include:

 

  (1) As it pertains to the Equipment, recovering or attempting to recover
information that is lost or damaged as a result of a security violation.

 

  (2) Assisting in performing, security audits *.

 

  (3) Implementing * designed to prevent unauthorized access to the Network, in
accordance with Gap’s requirements. This responsibility includes the following
where appropriate:

 

  (A) Using * protocols for access for external networks.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 29 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Shutting down the services to prevent further unauthorized access.

 

  (C) Monitoring usage patterns, and investigating and reporting on significant
discrepancies in those patterns as soon as reasonably practicable.

 

  (D) Reporting all attempts at illicit monitoring, interception, or
eavesdropping or toll-fraud to Gap.

 

  (E) Following Gap standards for segmentation of the intranet to isolate
certain data or applications using firewalls, access lists, * and any other IP
traffic control techniques available.

 

  (4) Instituting Change Management (in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work)
procedures to minimize introduction or exacerbation of security vulnerabilities
occasioned by Network changes.

 

IX. NETWORK ADMINISTRATION

Supplier will administer all Network requirements and activities, including
processing change requests, administering passwords, and monitoring performance.

Other Supplier responsibilities include:

 

  (a) Administering passwords on network devices.

 

  (b) Performing capacity management expressly in support of administration
activities such as checking memory capacity prior to loading a Software image
into a device.

 

  (c) Monitoring usage-based voice or data services (e.g., *) and preventing
inadvertent over usage.

 

  (d) Composing, editing and downloading configuration files to Equipment using
administration platforms designed to provide *.

 

  (e) Upkeep and maintenance and changes to the configuration management
database use as an operational database for network operation and documentation.
Specifically, the *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 30 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

X. STANDARD VOICE SERVICES

Supplier will provide services described in this Section with respect to Gap’s
standard voice services (the “Standard Voice Services”).

 

  10.1 Standard Voice Services Technical Specifications

 

  (a) Subject to Gap Approval, as of the Initiation Date and as necessary to
satisfy Gap’s business and operational requirements as they may change over
time, Supplier will comply with or improve the following technical
specifications for the Standard Voice Services:

 

  (1) Supplier will comply with the specifications as contained in Exhibit D.6
(Technical Architecture and Product Standards).

 

  (2) Supplier will provide Gap with Standard Voice Services that will make use
of * infrastructure as specified by Gap and in accordance with technology
architecture documents maintained by Gap.

 

  10.2 Voice Transport Services

 

  (a) For Gap’s voice network, Supplier will:

 

  (1) Design and engineer the dedicated access trunks for inbound and outbound
calls;

 

  (2) Manage the installation of network access lines;

 

  (3) Order, install, test, and cutover local and long distance access lines and
VPN features where required and where available for inbound and outbound calls;

 

  (4) Maintain an inventory of the circuits in the voice network;

 

  (5) Supply * metrics based on numbers of minutes of each type of inbound and
outbound call;

 

  (6) Order, install, test, cutover, manage, monitor, and maintain * voice
service;

 

  (7) Provide * proactive monitoring (where available) and reactive management
of the voice transport network; and

 

  (8) Provide * on-call operational support.

 

  (b) For the voice network, Supplier will:

 

  (1) Order, install, test, and cutover (as applicable) requests for voice
service with Gap’s Third Party Vendor;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 31 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Track voice transport order status; and

 

  (3) Coordinate installation of access lines and * with Gap’s Site contacts and
* Third Party Vendors.

 

  (c) Supplier will perform remote diagnostics on Supplier provided *.

 

  10.3 Standard Voice Services Design Criteria and Standards

 

  (a) On an ongoing basis, and at least *, Supplier will propose for Gap’s
review and approval, new Network design criteria and standards consistent with
Gap’s Technical Architecture and Product Standards (as set forth in Exhibit D.6
(Technical Architecture and Product Standards)). At a minimum, such proposals
will be formally provided on * basis unless otherwise agreed.

 

  (b) Upon approval from Gap and in accordance with the Change Management
procedures described in Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services Statement of Work), Supplier will implement such proposals.

 

  (c) Supplier will provide these standardized design criteria and processes to
include the following:

 

  (1) Voice network premises Equipment including *, voicemail systems, lightning
protection Equipment, PBX rectifiers, *, skills-based routing systems, call
center statistics systems, and backup battery systems.

 

  (2) Physical environmental requirements for Equipment (including *,
electrical, * and space requirements).

 

  (3) Cabling standards in accordance with generally accepted industry
standards.

 

  (4) Network management systems with online, read-only, real time access for
Gap Authorized Users for the purpose of viewing complete configuration
information and agreed upon reporting.

 

  (5) Such other components of the services as are necessary to comply with the
Service Levels, and, as the parties agree, to meet Gap’s business and
operational requirements as they may evolve.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 32 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  10.4 Standard Voice Services and Systems

 

  (a) Supplier will plan, install, manage, and maintain all applicable premise
voice systems and services, including, voice mail, IP and Traditional *, key
systems, handsets, *, skills-based routing systems, call center statistics
systems, or other systems providing compatible functionality.

 

  (b) Other Supplier responsibilities include:

 

  (1) Updating all voice systems software in accordance with the mutually
developed dialing plan.

 

  (2) Executing and implementing the dial plan as directed by Gap as follows:

 

  (A) Gap’s dialing plan requires modification to grow with the company in the
future and it will be re-designed by Supplier in partnership with Gap to provide
usability of the plan;

 

  (B) As requested, provide on-going design, administration and coordination of
the dial plan changes;

 

  (C) Maintain an inventory of dial plan numbers for Gap’s voice network;

 

  (D) Coordinate with Gap Third Party Vendors to test and turn up new numbers or
changes to the dial plan;

 

  (E) Track dial plan capacity;

 

  (F) Forecast requirements based on Gap business plans for adding Gap Sites to
the voice network and the dial plan;

 

  (G) Manage the dial plan inventory to sustain agreed to spare number inventory
for designated Gap Sites;

 

  (H) For adding new Gap Sites with a dial plan that does not conflict with the
dial plan, Supplier will:

 

  (i) Add, change or delete Gap Sites to the dial plan;

 

  (ii) Update the dial plan database;

 

  (iii) Coordinate such changes with Gap and its Third Party Vendors; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 33 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (iv) Manage the implementation of the change with the Third Party Vendors.

 

  (I) Changes to the dial plan will include adding new area codes, * and
extension number ranges;

 

  (J) Adding a new Gap Site with telephone numbers that conflict with the Gap
voice network dial plan will require changes in the new Gap Site’s dial plan
prior to cutting over the new Gap Site to the voice network, or will require
significant changes to the dial plan. For new Gap Sites with such numbering plan
conflicts, Supplier will coordinate with Gap’s Third Party Vendor to develop a
plan for implementing such changes in the *.

 

  (K) Coordinate with Gap’s * Third Party Vendor to make changes to the *
routing software to allow the Gap Authorized Users at the new Gap Site to
directly access the access lines to the voice network;

 

  (L) Configure the * to route all non 7 digit dialed numbers for the new Gap
Site to the access line (with appropriate over flow routing) that are destined
to the new Gap Site (“*”); and

 

  (M) Changes to the dial plan will be processed through the Change Management
Procedures as set forth in Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services Statement of Work).

 

  (3) Provisioning IP telephony systems and Software.

 

  (4) Maintaining an inventory of the hardware in the voice network.
Specifically maintaining an inventory of all systems for agreement with the
maintenance vendors.

 

  (5) Supplying * metrics with counts of different types of equipment and total
and allocated ports.

 

  (6) Providing * proactive monitoring (where available) and reactive management
of the voice network components.

 

  (7) Providing TDD Support (Telecommunications Device for the Deaf), including:

 

  (A) Supplier will provide TDD capabilities at selected Gap Sites.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 34 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Supplier will provide maintenance and repairs to all TDDs.

 

  (C) Supplier will provide additional TDDs when requested.

 

  (8) Managing and maintaining Voice Response Units (VRU).

 

  (A) Supplier will provide the following management services as defined, and
any others that may be required for Gap’s Voice Response Units in place:

 

  (i) Capacity planning support for port reconfiguration, based on peak call
volume for each VRU application, and for disk or vocabulary memory utilization.

 

  a. Executing scripts to log ports in and out of the *.

 

  b. Verifying VRU Data and * Network availability is stable through system
monitoring.

 

  c. Reassigning/Assigning VRU applications based on application peak times.

 

  d. * application and vocabulary backups.

 

  e. Digitizing of new or updated vocabulary phrases.

 

  f. Providing consistent vocabulary recordings so that all application phrases
are in one voice.

 

  g. Extensive system monitoring for critical peak Software periods such as may
exist in Gap’s business.

 

  (9) Monitoring alarms sent by any Gap phone systems on a * basis and providing
emergency and routine service in response to critical and non-critical problems,
respectively, and preventive maintenance.

 

  (10) For all systems located and maintained in Gap Sites, performing regular
preventive maintenance in accordance with the manufacturer’s specifications as
set forth in the Procedures Manual.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 35 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (11) Sending documentation to Gap verifying that preventive maintenance has
been completed for each location at the time of completion.

 

  (12) Where applicable, the manual activities below shall be carried out by
automated preventive maintenance systems.

 

  (A) *, run * maintenance routines prior to the Business Day.

 

  (i) Dial into and confirm appropriate operation of voice mail systems.

 

  (ii) Verify that the system administration terminals are polling properly.

 

  (iii) Verify that the mail recorder systems are polling properly.

 

  (iv) Dial into such remote offices as prescribed in Supplier maintained
operating guide and perform same procedures.

 

  (v) Verify operation of applicable voice mail, *, skills-based routing
systems, call center statistics systems, key systems, *.

 

  (B) Clear all problems and notify the Gap Site manager.

 

  (C) Complete IMACs.

 

  (D) Review/plan future-move requests.

 

  (E) Maintain Third Party Vendor and Gap inventories current in the
telecommunications asset management system.

 

  (F) Maintain cable records.

 

  (G) Maintain workspace.

 

  (H) Update site logs.

 

  (I) Perform back-ups on voice mail systems, *, and servers such as *.

 

  (13) Managing wireless telephony interfaces to Telephone switches.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 36 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (14) Coordinating order and installation of analog lines for fax machines,
modems, and other purposes within the Stores.

 

  (15) Calling Card inventory is excluded from Supplier’s responsibilities. *.

 

  10.5 Voice Attendant Services and Phone Directories

 

  (a) Telephone operators are supplied by the * in *. Supplier need only make
changes to support them from time to time and must maintain the * to carry the
calls.

 

  (b) Supplier will run appropriate extract and load applications to import
employee data for the Gap Web Directory.

 

XI. CALL CENTER SERVICES

As of the Initiation Date, and as necessary to satisfy Gap’s business
requirements as they may change over time and are approved by Gap, Supplier will
comply with or improve the following technical specifications for the call
center services (“Call Center Services”):

 

  (a) Supplier will provide Gap with Call Center Services utilizing *,
skills-based routing systems, call center statistics systems.

 

  (b) Supplier will provide Gap with Call Center Services that utilize private,
public, toll-free, circuit-switched or packet-based communications
infrastructure as specified by Gap and in accordance with technology
architecture documents maintained by Gap.

 

  (c) Supplier will monitor and record calls on a “handset” basis, which capture
conversations irrespective of which line the trader is speaking on.

 

  (d) Supplier will interact with Gap Authorized Users regarding the
configuration and scripting of * systems.

 

  (e) Supplier will make design changes on call trees and all call center
applications, implement them, and provide the appropriate documentation.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 37 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

XII. AUDIO AND VIDEO CONFERENCING SERVICES

 

  12.1 General

As of the Initiation Date, and as necessary to satisfy Gap’s business and
operational requirements as they may change over time and are approved by Gap,
Supplier will comply with or improve the following technical specifications for
the audio and video conferencing services (“Conferencing Services”):

 

  (a) Supplier will provide Gap with Audio and Video Conferencing Services
utilizing external service providers and in-house systems.

 

  (b) Audio Conferencing will be available using * services, reservationless,
operator assisted and with *.

 

  (c) Video Conferencing can be a combination of the Gap-owned video conference
rooms (either via *), and external bridging vendors.

 

  (d) Voice Operations Staff must be available to schedule, set up, and
troubleshoot video conference calls local to the buildings that use them in *.
Staff may have to coordinate resources at other sites to help coordinate large
meetings like town halls.

 

  (e) Voice Operations Staff must be available to coordinate the audio and video
portions of large, executive hosted meetings such as the *.

 

  12.2 Video Conference Unit Management and Maintenance Service

 

  (a) For the Gap Sites listed in Exhibit D.17 (Gap Sites), Supplier will
establish * as mutually agreed upon by Gap and Supplier.

 

  (b) For video conference unit maintenance, Supplier will:

 

  (1) Maintain an inventory of video conference components and its technical
details such as *;

 

  (2) Maintain a directory of Gap dial numbers associated with the video
conference units;

 

  (3) Establish and comply with a notification procedure in the Procedures
Manual to notify Gap’s video users when a video room is not available due to
scheduled maintenance; and

 

  (4) Order, install, test, and cutover * equipment, if required, for video
conferencing units.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 38 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier will create and maintain an inventory of video conference units
and rooms with their facilities identified. Supplier will maintain an inventory
of video conference unit Gap Site address, video contact name, and telephone
numbers.

 

XIII. ENGINEERING ASSISTANCE

Supplier shall provide the personnel required to design the Gap Network
environment.

 

  (a) Supplier shall participate in all necessary phases of Gap’s IT projects.

 

  (b) Supplier shall:

 

  (1) Collaborate with Gap engineering and architecture teams on:

 

  (A) Architecture and product standards

 

  (B) Project architecture for Gap initiatives

 

  (2) Provide comments and suggestions pertaining to any new and modified
applications that use the network, including network components and network
component sizing.

 

  (3) Provide Gap with the needed Network planning support to:

 

  (A) Assist Gap or Gap vendors engaged in application development and support
such that the Gap Network meets business requirements (performance and
availability) including:

 

  (i) Modeling

 

  (ii) Assistance in performance testing

 

  (iii) Simulation

 

  (iv) Technology assessments

 

XIV. STORE NETWORK / FIELD OFFICE NETWORK VOICE AND DATA IMPLEMENTATION

 

  (a) Supplier will provide adequate manpower and expertise to support Store and
field office openings, closings, remodels, Store activities, and special
projects and initiatives for both voice systems and data systems for the
Network.

 

  (b) Scope of data technology covers the planning, design and implementation of
the following:

 

  (1) WAN.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 39 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Router.

 

  (3) Switch.

 

  (4) Cabling

 

  (5) Wireless Access Points and related control hardware and software.

 

  (6) Network to support other ancillary equipment and services in the Store
such as *, hot spots (employee or customer), employee Workstations, *.

 

  (c) Scope of the voice technology includes the planning, design, and
implementation of:

 

  (1) Telephone system (*, wireless phones).

 

  (2) Telephone lines to support the phones and other ancillary equipment and
services in the Store such as alarms, elevators.

 

  (3) Telephone system cabling.

 

  (4) Ancillary systems such as *.

 

  (5) Support for Store voice trouble tickets.

 

  (d) Supplier shall provide for the Network portion of the Store activities
including openings, closings and remodels by:

 

  (1) Supplier must interface to Gap finance, corporate construction and their
suppliers, real estate departments, and the Gap Store departments such as * (who
implement hand held devices, *, and in Store servers and systems), and voice and
data planning and design personnel.

 

  (2) Supplier must be able to track and communicate numbers of activities,
Schedules for activities and detailed constructions schedules, orders and order
status.

 

  (3) Supplier must manage assets per location and type by using databases and
spreadsheets as required.

 

  (4) Supplier must staff appropriately to meet brand Store activities
schedules.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 40 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (5) Supplier must be able to report on numbers of activities accomplished and
planned as well as use this information for * budgeting.

 

XV. GAP RESPONSIBILITIES

 

  15.1 General

Except as otherwise agreed by the parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 15 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.

 

  15.2 Gap Retained Responsibilities

Gap shall:

 

  (a) Implement the physical environmental requirements for Equipment –
including *, electrical, * and space requirements.

 

  (b) Provide, as required, physical on-site voice network support for the New
York campus.

 

  (c) Be responsible for transforming and translating Gap’s business
requirements into detailed System requirements for the Gap Network.
Specifically, Gap shall:

 

  (1) Verify requirements;

 

  (2) Perform initial assessment and

 

  (3) Provide input to documented requirements.

 

XVI. GAP AND SUPPLIER RESPONSIBILITIES FOR CABLING AND WIRING

This Exhibit sets forth responsibilities to be performed by each Party with
respect to Cabling. Except as otherwise agreed by the parties under this
Agreement, the Parties will be responsible for Cabling as set forth below. A
cabling diagram follows.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 41 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 42 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.5    Gap/IBM Confidential and Proprietary Information    Page 43 of 45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit A.6.1 - Statement of Work Mainframe Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

TABLE OF CONTENTS

 

          Page No.

I.

  

General

   1

II.

  

Operating Principles and Objectives

   2

III.

  

File and Print Services

   2

IV.

  

Database Maintenance, Support and Management

   3

V.

  

Messaging and Integration

   5

VI.

  

Identity Management

   6

VII.

  

Server Environment

   6

VIII.

  

Storage Management

   15

IX.

  

Asset Management

   22

X.

  

Equipment and Software Support

   22

XI.

  

Gap Responsibilities

   26

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of Work

Mainframe Services

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.6.1 (Mainframe Services Statement of Work) to the Agreement (this
“Statement of Work”) sets forth the minimal mainframe services that Supplier
shall provide as of the Initiation Date, including services (1) to support Gap’s
IT Environment, all as more particularly described in this Statement of Work and
(2) with respect to the operation, management and support of Gap’s Server
Environment, all as more particularly described in this Statement of Work
(collectively described as the “Mainframe Services”). The Mainframe Services
described herein apply generally to all Services provided by Supplier to Gap
pursuant to the Agreement and shall be provided utilizing Supplier’s best
practices. With respect to the Mainframe Services hereunder, Supplier will also
perform all activities and requirements as specified in Exhibit A.2 (Cross
Functional Services Statement of Work).

Supplier shall provide information on the Mainframe Services using a media that
is efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Mainframe Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Mainframe Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Mainframe Services without regard to the use by Supplier of third-party products
or suppliers. All changes to this Statement of Work will be mutually agreed to
by Gap and Supplier and implemented and managed using the Change Control
Procedures.

 

  1.2 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 1 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Agreement” means the First Amended and Restated Master Services Agreement dated
as of the Effective Date between Gap and Supplier.

“Currently Deployed Products” has the meaning set forth in Section 10.1
(Currently Deployed Products).

“DBMS” means data base management system.

“Mainframe Services” has the meaning set forth in Section 1.1 (Introduction).

“SRM” means storage resource management.

 

II. OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Services in accordance with the following Gap
operating principles and objectives:

 

  (a) All Equipment and Software configurations shall be standardized and access
to all Equipment and Software must be capable of being restricted based on the
Procedures Manual.

 

  (b) Authorized Users shall have access to all assigned Software and data from
any location when signed in.

 

  (c) Supplier shall use Supplier’s best practices in all aspects of the
Services to provide a reliable and scalable environment and shall follow the
Procedures Manual.

 

  (d) All Services shall be provided in compliance with and controlled by the
Procedures Manual.

 

  (e) The Help Desk is responsible for initial contact with Authorized Users for
IT needs, issues, requests, Incidents, and Problems.

 

  (f) The Authorized User experience shall be managed by the Help Desk.

 

III. FILE AND PRINT SERVICES

 

  3.1 Print and Electronic Output Media Operations

Supplier shall assume full responsibility for the San Francisco centralized
print operations services Servers including:

 

  (a) Supporting, maintaining and coordinating print operations.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 2 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Managing print queues and performing quality control functions as
necessary.

 

  (c) Supporting, maintaining and coordinating all print spooling activities.

 

  (d) Managing print queues and performing quality control functions as
necessary.

 

  (e) Identifying, reporting and resolving Equipment-related Incidents and
Problems with print devices (excluding convenience center printers operated by
Gap).

 

  (f) Scheduling preventive maintenance on print output Equipment based on
reviews, analyzing Equipment performance records and original Equipment
manufacturer recommendations on an as needed basis (excluding convenience center
printers operated by Gap).

 

  (g) Providing Equipment/Software support and print operator support for the
San Francisco Site. All consumables for printer operations shall be the
responsibility of Gap.

 

  (h) Implementing, maintaining and managing Application print Software,
configuration management, and providing troubleshooting/support using Gap
Approved print management tools.

 

IV. DATABASE MAINTENANCE, SUPPORT AND MANAGEMENT

 

  4.1 Database Maintenance and Technical Support

Supplier’s responsibilities for database maintenance and support include:

 

  (a) Performing physical database administration functions for the databases,
including storage management services, installing, maintaining, tailoring and
monitoring of database Software, backup and recovery, standards, system tuning
and support.

 

  (b) Maintaining database Equipment and Software and database management
related tools.

 

  (c) Allocating database storage and identifying and recommending future
database storage needs based on Gap’s usage and trends.

 

  (d) Configuring database storage at the operating system level.

 

  (e) Implementing and maintaining the physical database instance environment
and the primary physical database storage structures (table spaces) once an
Application and its database have been designed.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 3 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Implementing and modifying database security roles and administering
access authorization to database resources.

 

  (g) Debugging database system Incidents and Problems and apply fixes if
necessary, all in accordance with Section 11 (Incident and Problem Management)
and Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services
Statement of Work).

 

  (h) Developing and maintaining job scripts related to physical database
administration.

 

  (i) Providing DBMS ID administration in accordance with the Procedures Manual.

 

  4.2 Database Management

Supplier’s responsibilities for database management include:

 

  (a) Building and installing databases and providing DBMS support for databases
as directed by Gap, which shall include managing database availability and
performing remote database administration.

 

  (b) Maintaining, operating, and upgrading all Supplier-provided automated
monitoring tools to monitor database performance.

 

  (c) Performing database shutdowns and restarts in accordance with Section 11
(Incident and Problem Management) and Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services Statement of Work).

 

  (d) Performing reorganizations and preventative maintenance to optimize
performance as required, including monitoring archive log growth and database
reorganizations.

 

  (e) Maintaining the databases to meet performance standards, maximize
efficiency and minimize outages.

 

  (f) Maintaining, updating, and implementing database archive processes and
procedures as defined by Gap to recover from an outage or corruption to meet
Gap’s business requirements.

 

  (g) Providing physical database management support including providing backups
and restores to recover data and meet Gap’s business requirements.

 

  (h) Installing, maintaining and supporting database Software products (e.g.,
installation of patches and service packs for major and minor releases) and
testing and implementing database environment Changes as Approved by Gap in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 4 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (i) Proactively providing capacity planning to prevent and Resolve Incidents
caused by lack of capacity (e.g., dataset or table space capacity events, full
log datasets etc.).

 

  (j) Performing Incident and Problem detection and fault isolation for downtime
and database utilization events.

 

  4.3 Database Administrative Support

Supplier’s responsibilities for database administrative support include:

 

  (a) Employing database validation to confirm physical database requirements to
support Gap’s business systems.

 

  (b) On request, providing Gap with Documentation of datasets generated by the
Database Management system, including name and utilization statistics.

 

  (c) Developing, documenting and maintaining physical database standards and
procedures subject to Gap’s Approval.

 

  (d) Participating and cooperating with Gap and Third Party Vendors in
determining physical database Changes; the impact of ADM work; and Implementing
necessary Changes to relevant databases, subject to Gap’s Approval and in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

V. MESSAGING AND INTEGRATION

 

     Supplier shall:

 

  5.1 General Requirements

Support the products utilized in this area (such initial products are listed
below) including environment design, product installation, maintenance,
administration and *, * level production support.

 

  5.2 Messaging

Products include: *.

 

  5.3 B2B

Support Gap’s * infrastructure for vendor data interchange.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 5 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VI. IDENTITY MANAGEMENT

Supplier shall assist Gap as needed for audit and investigations.

 

VII. SERVER ENVIRONMENT

 

  7.1 Servers – General Requirements

For this Statement of Work, “Servers” shall mean * servers. As of the Initiation
Date, Supplier shall assume responsibility for the operation, proactive
monitoring, management and support of the Server environment, Equipment and
Software of the types employed by Gap, including:

 

  (a) Mainframe Services shall be performed on all existing and new Servers and
associated peripheral Equipment located at Gap’s * Data Center.

 

  (b) Supplier shall provide support for ADM teams, Gap and Third Party Vendors,
as needed for the successful operations of the applications on Supplier
maintained Servers.

 

  (c) At Supplier Service Locations, Supplier shall provide all support
resources (e.g., Supplier Personnel, Software and Equipment including Cabling,
Wiring), as required to support the Gap Server Environment. At Gap Sites,
Supplier will provide the Cabling and Wiring that interconnects the Equipment as
well as power from the PDU (Gap provides power to/at the PDU). Building wiring
at Gap Sites outside of the computer rooms to be changed or added will be
handled as a Non-Service Catalog Item.

 

  (d) Supplier shall provide the Services and integrate and coordinate them with
Gap’s retained responsibilities.

 

  (e) Supplier’s responsibilities for Server administrative functions include:

 

  (1) Performing Server administration functions, including: development,
establishment, installation, and maintenance of catalogs, catalog structures and
naming conventions.

 

  (2) Purging records, datasets and old Authorized User accounts, as identified
by Gap.

 

  (3) Restoring deleted datasets upon request from the Help Desk.

 

  (f)

Supporting the Incident and Problem Management processes described in Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services
Statement of Work) by tracking, managing, analyzing, resolving all Incidents and
Problems arising from, relating to, or affecting the Server Environment assigned
to it by Gap or self-assigned in

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 6 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

accordance with the Procedures Manual and providing Gap with a root cause
analysis or such other reports as required in Section 11 (Incident and Problem
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (g) Supplier’s responsibilities with respect to Incident and Problem
Management include:

 

  (1) Performing proactive Incident and Problem Management within the Server
Environment as required by Section 11 (Incident and Problem Management) of
Exhibit A.2 (Cross Functional Services Statement of Work) and resolving
Incidents and Problems caused by conditions internal and external to production
programs in accordance with Section 11 (Incident and Problem Management) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (2) Performing failure trend analysis as required.

 

  (3) Analyzing performance metrics.

 

  (4) Responding proactively to potential Incident and Problem areas.

 

  (5) Taking appropriate action to Resolve all Incidents and Problems occurring
with respect to the Server Equipment or Software, including resolving,
escalating internally within Gap and Coordinating with Third Parties respect to
all Incidents and Problems associated with the Servers.

 

  (6) Developing, maintaining, and utilizing an emergency contact list and
escalation procedures to Resolve Incidents and Problems.

 

  (7) Resolving Incidents when possible and performing job restarts or back
outs.

 

  (h) Using agreed upon and standardized tools for system installation, asset
management, performance management, capacity resource management, configuration
management, Change Management, Incident and Problem Management, and backup and
restoration.

 

  (i) Providing management Servers and all Software for management of Servers
(including peripheral Equipment).

 

  7.2 Server Operational Responsibilities; Production Control and Scheduling

Supplier is responsible for all production control and job scheduling functions
for the Gap Server Environment, including:

 

  (a) Assuming responsibility for and performing all master console functions,
including (1) console operations, including monitoring all processing alarms;
(2) monitoring the Server Environment, alarm systems and environmental controls
on a * basis; (3) performing basic Incident and Problem determination on systems
and components managed by Supplier, including Equipment and Software related
Problems; and (4) resolving all such Incidents and Problems. In addition, as
part of Supplier’s participation in a multi-vendor environment, to the extent it
identifies Incidents or Problems affecting the Gap IT Environment, it shall
report such issues to Gap in the same manner as required under Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services
Statement of Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 7 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Scheduling jobs and other processing activities to achieve optimum
performance within completion times designated by Gap.

 

  (c) Checking job outputs and print queues for successful completion and
Changing job priorities.

 

  (d) Defining, creating and controlling all automated operation functions using
Software and programming tools determined by Supplier with Gap Approval.

 

  (e) Enforcing job control and job naming standards.

 

  (f) Issuing network and operator commands to control all Servers platforms.

 

  (g) Completing Gap defined processing, backups, and restores in the correct
sequence and within the time periods designated by Gap.

 

  (h) Identifying job dependencies; and creating and Maintaining job
dependencies.

 

  (i) Integrating all production control and scheduling functions in conformity
with Gap requirements.

 

  (j) Developing, distributing, and obtaining Gap Approval of schedules prior to
Implementation.

 

  (k) Coordinating and modifying schedules for special requests and complying
with Gap priorities.

 

  (l) Preparing and executing Applications job streams for production scheduling
and execution.

 

  (m) Providing schedule status exception updates.

 

  (n) Establishing, documenting and maintaining standards for production jobs.

 

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 8 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (o) Creating problem reports for job abnormalities using the Incident and
Problem Management procedures as described in Section 11 (Incident and Problem
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (p) Coordinating with Gap ADM staff and third party providers of ADM services
as required.

 

  (q) Establishing job schedules and dependencies based on Application and Gap
requirements, execute such schedules as well as monitoring to ensure schedules
and triggers are functioning correctly and on-time.

 

  (r) Resolving interruptions caused by conditions external to production
programs, such as disk or tape Incidents or Problems.

 

  (s) Executing re-runs as requested by Gap and restarting jobs according to *
procedures (for example, procedures for successful back-outs etc.), which
procedures shall be subject to Gap Approval prior to Implementation.

 

  (t) Performing backups and restores (both scheduled and ad hoc), as set forth
in backup and recovery procedures.

 

  (u) Managing, maintaining and applying enhancements to Software scheduling
tools as specified by Gap.

 

  (v) Responding expeditiously to requests from Gap for priority job execution.

 

  (w) Prioritizing and scheduling batch jobs and report distribution systems (in
accordance with Gap schedule parameters) to optimize use of processing windows
and scheduled availability of on-line Applications dependent on batch
processing, while meeting batch completion times.

 

  (x) Performing Documentation control functions on all operational
documentation, including Servers processing.

 

  (y) Resolving scheduling conflicts in coordination with Gap.

 

  (z) Promptly notifying Gap if special requests shall affect the timely
completion of other tasks.

 

  (aa) Providing Gap with all schedule status updates.

 

  (bb) Participating in projects that involve or impact the supported
technologies.

 

  (cc) Continuously enhancing processing capabilities and efficiencies through
system tuning and other improvements.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 9 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (dd) Proactively monitoring utilization needs and efficiencies and reporting
regularly on tuning initiatives.

 

  (ee) Performing * processing for Servers.

 

  (ff) Using agreed upon monitoring tools, monitoring Equipment and Software
used to provide the Services with respect to the Servers on a * basis, verifying
and making adjustments to support proper Server operations, including:

 

  (1) monitoring availability

 

  (2) up/down status of system address spaces;

 

  (3) monitoring and responding to system alerts and events;

 

  (4) monitoring and responding to Equipment alerts and events;

 

  (5) monitoring and Maintaining system error logs;

 

  (6) performing system recycles per pre-defined short term operational schedule
and maintenance windows;

 

  (7) monitoring the performance of an on-line interactive traffic;

 

  (8) monitoring and responding to alarm systems and environmental controls; and

 

  (9) monitoring the transmission of datasets and providing operational support
for data transmission (send/receive) between Gap Sites and any other parties as
designated by Gap consistent with Supplier’s best practices unless otherwise
directed in writing by Gap.

 

  (gg) Performing all systems maintenance in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work) and in
a manner designed to minimize any adverse impact to Gap’s business.

 

  (hh) Performing periodic shutdowns and restarts as required and executing
utility functions in accordance with Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services Statement of Work), providing full functional
restoration after restart.

 

  (ii) Maintaining, administering, and utilizing necessary automated tools and
processes for system management that are required to be delivered or utilized by
Supplier elsewhere in this Agreement or pursuant to any other Exhibit to the
Agreement, all in accordance with Section 5 (Change Management) of Exhibit A.2
(Cross Functional Services Statement of Work).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 10 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (jj) Maintaining and providing to Gap all required calendars, tables,
parameters and definitions for all tools used by Supplier to automate manual
processes and procedures and to automate and improve the quality of the
operation of the Server Environment.

 

  (kk) Maintaining all Documentation existing as of the Initiation Date relating
to the Gap IT Environment. As to Documentation not existing as of the Initiation
Date, providing and maintaining physical and logical diagrams of the existing
Gap IT Environment.

 

  (ll) Maintaining up-to-date operational Documentation for all operations
procedures and services. All such operational Documentation shall be subject to
review and Approval by Gap prior to Implementation.

 

  (mm) Providing Gap with an assessment of the impact of all architecture and
design Changes, all of which must be Approved by Gap in writing in accordance
with Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services
Statement of Work).

 

  (nn) Identifying opportunities for Gap to reduce its Service, Equipment and
Software costs and/or improve system performance. Such opportunities shall be
Implemented in accordance with Section 5 (Change Management) of Exhibit A.2
(Cross Functional Services Statement of Work).

 

  (oo) Complying with agreed standards for configurations, operations,
coordination, metrics collection and reporting.

 

  (pp) Analyzing performance metrics and responding proactively to potential
Incident and Problem areas.

 

  (qq) Identifying and recommending requirements for system upgrades and other
configuration design Changes, and reviewing and coordinating these Changes with
Gap in accordance with Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services Statement of Work).

 

  (rr) Forcing-off Authorized Users to perform or maintain system operations in
accordance with Gap-Approved procedures.

 

  (ss) Updating and maintaining all appropriate definitive software libraries in
accordance with the Procedures Manual.

 

  (tt) Installing, proactively monitoring, supporting and adjusting or
reallocating (up or down) data storage and processing capacity to facilitate the
provision of the Services.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 11 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (uu) Coordinating with Gap to implement test and performing all Disaster
Recovery functions described in Section 3 (Disaster Recovery Services) of
Exhibit A.2 (Cross Functional Services Statement of Work), including performing
regular Disaster Recovery and contingency testing.

 

  (vv) Maintaining and adhering to Gap’s scheduled maintenance window
requirements.

 

  (ww) Supporting and performing data transfers (e.g., – FTP).

 

  (xx) Complying with Gap’s datasets and data backup requirements as set forth
in the Procedures Manual, and, as required by the Help Desk, recovering lost or
damaged datasets from the Server backups.

 

  (yy) Using the agreed upon tools, proactively monitoring and reporting to Gap
on resource shortages, and reporting utilization statistics and trends to Gap on
a * basis. These reports shall include and be based upon mutually agreed upon
parameters, including:

 

  (1) Memory (RAM) (average peak utilization for the applicable monthly period).

 

  (2) Disk (average peak utilization for the applicable monthly period).

 

  (3) Servers that have gone above a defined set of thresholds.

 

  (zz) Working with Gap to minimize the number of Servers and to consolidate
them, or taking such other actions to run the Server Environment as efficiently
as is technically feasible, considering the business needs of Gap.

 

  (aaa) Supplier’s additional responsibilities include:

 

  (1) Subject to Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work), installing Supplier provided backup server,
gateway, tape, disk and other Equipment required to maintain a support level
necessary to meet Gap’s business requirements.

 

  (2) For the purpose of license tracking, monitoring standard licensed
Software, including, where feasible, automated metering and license tracking.

 

  (3) Providing server disk backup, as appropriate, with off-site storage for
Disaster Recovery purposes. If necessary, assisting Gap’s on-site staff in
providing the above services for sites where Supplier does not have appropriate
on-site personnel.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 12 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (4) Coordinating with the Help Desk to assist individual departments and
Authorized Users in recovering lost or damaged dataset recovery from the Server
backups,. If necessary, assisting Gap’s on-site staff in providing the above
services for sites where Supplier does not have appropriate on-site personnel.

 

  (bbb) Complying with Gap’s physical specifications, retention periods and
security and providing compliance reports.

 

  (ccc) Providing adequate data to enable Gap to monitor compliance with
retention and storage requirements.

 

  7.3 Performance Management

Supplier’s responsibilities for performance management of the Servers include:

 

  (a) Performing all activities required for monitoring and optimizing
performance to reduce Gap’s costs or to improve Service Levels including,
maintaining and archiving performance statistics within performance data, and
maintaining and updating performance tools, software and system tasks as needed.

 

  (b) Providing performance monitoring, tuning, and reporting.

 

  (c) Providing written systems performance reviews and analysis to Gap on a *
basis.

 

  (d) Conducting system performance testing when required and when requested by
Gap.

 

  (e) Performing * on * situations.

 

  (f) Resolving * situations.

 

  (g) Providing current performance status reporting to Gap in accordance with
Exhibit D.13 (Management Reports), including performance Incident and Problem
Resolution statistics.

 

  (h) Participation in Gap’s annual performance capacity management process as
part of Gap’s preparation for its Peak season.

 

  7.4 Capacity Management

Supplier’s responsibilities with respect to capacity management include:

 

  (a) Monitoring system utilization, capacity limits, and expected capacity
needs.

 

  (b) Providing * reporting to Gap on system capacity status.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 13 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Implementing additional capacity subject to Gap Approval and Section 5
(Change Management) of Exhibit A.2 (Cross Functional Services Statement of Work)
or advising Gap regarding the need for additional capacity.

 

  (d) Proposing system capacity planning models and methodology to Gap, and
incorporating Gap’s capacity planning recommendations into its planning model.

 

  (e) Implementing and complying with the mutually agreed to system capacity
planning approach.

 

  (f) Monitoring and reporting system utilization, capacity limits, and expected
capacity needs.

 

  (g) Performing capacity planning analysis on all aspects of the Server
Environment (e.g., disk, memory and CPU) and formally reviewing * capacity
requirements and providing recommendations for optimum capacity solutions.

 

  (h) Proactively developing and delivering to Gap forecasts of growth and other
Changes to the projected Gap business and operational needs disclosed by Gap to
Supplier on a * basis, or at such times as Gap may require.

 

  (i) Revising the system capacity-plan based on actual performance, as set
forth in the Procedures Manual.

 

  7.5 Configuration Management

Supplier’s responsibilities for configuration management include:

 

  (a) Maintaining a library of Supplier-provided information and documentation
for any new, enhanced or modified Software Installed by Supplier, and thereafter
maintaining a library of Supplier-provided updates to such materials.

 

  (b) On an ongoing basis, evaluating alternative configurations and
recommending solutions that shall enable significant cost reductions or
performance improvements to Gap.

 

  (c) Complying with the agreed upon standard configurations.

 

  7.6 Engineering Assistance

 

  (a) Supplier shall provide Supplier Personnel required to assist Gap
engineering in designing the Gap Server Environment, including:

 

  (1) Collaborating with Gap retained engineering and architecture teams on:

 

  (A) Architectural standards and product standards; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 14 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Project architecture for Gap initiatives.

 

  (2) Performing implementation, support, and management of the Support for
Gap’s Server Environment.

 

  (3) Supporting Gap engineering with requirements gathering by providing any
requested data pertaining to Gap’s Server Environment.

 

  (4) Providing Gap engineering with * access to the production LPARs and
visibility into any aspect of Gap’s Server Environment.

 

  (5) Consulting with Gap engineering and directly with product vendors in
troubleshooting and supporting Gap’s Server Environment.

 

  (6) Providing comments and suggestions pertaining to any new and modified
Server Environment designs and changes, including: Equipment, Software,
firmware, middleware, operating systems, Network components, and Servers not
located on Gap’s premises.

 

  (7) Performing proactive Management of Gap’s Server Environment, including
identifying areas in which Gap’s Server Environment would be improved or need to
be addressed in order to prevent future issues from arising.

 

  (8) Providing all requested services for Servers residing at a Supplier Site,
including: *.

 

  (9) All Supplier engineering activities shall be subject to Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

VIII. STORAGE MANAGEMENT

Supplier’s responsibilities for Gap’s storage infrastructure:

 

  8.1 General Requirements

 

  (a) Implementing, maintaining, operating, supporting, optimize, and monitoring
Gap’s storage environment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 15 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) At all times, remaining current in the knowledge and use of data storage
technology and management products and applying this knowledge to Gap’s storage
environment.

 

  (c) Adhering to mutually agreed to Gap standards: products, design,
engineering configuration, layout, RAID levels, etc.

 

  (d) Providing for the availability, performance and integrity of Gap’s Data
via storage management operations and processing.

 

  8.2 Online Storage Management

 

  (a) Implementing and maintaining the storage infrastructure solution in
compliance with Gap technology architecture requirements and in accordance with
Gap’s corporate standards.

 

  (b) Allocating storage and assigning and initializing online storage volumes
as response to demand and usage and as otherwise required by Gap.

 

  (c) Configuring volumes on host systems as required by Gap.

 

  (d) Adding or deleting storage volumes based on demand/usage, including
returning freed resources back to the free resource pool.

 

  (e) Conducting pro-active monitoring of storage for availability and optimal
usage and performance (some monitoring and reporting is in support of other
functions such as SRM, etc.).

 

  (f) Performing capacity planning to insure adequate storage is available when
needed, including providing trending data and analysis to Gap for review.

 

  (g) Identifying and recommending additional capacity or improvements to the
storage infrastructure to Gap.

 

  (h) Utilizing the Software tools as mutually agreed upon by Gap and Supplier,
conducting pro-active monitoring to measure the efficiency of online storage
access and taking corrective action as needed (including performance adjustments
to Equipment and Software, or dataset placement as required to maximize
performance).

 

  (i) Monitoring and tuning performance of all components of storage Equipment
and hosts as long as the modifications do not invalidate the design and
configuration as specified by Gap.

 

  (j) Configuring the cache for optimal performance across all environments.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 16 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (k) Using appropriate RAID levels as required by Gap and in accordance with
Gap’s engineering guidelines to provide optimal performance and storage
optimization.

 

  (l) Reporting raw metrics to Gap via native tools for storage environment.

 

  (m) Managing firmware, Software and patches to current levels for storage and
host components.

 

  8.3 Data Lifecycle Management

Supplier’s responsibilities for Implementing and Maintaining the data lifecycle
management solution include:

 

  (a) Conducting Storage Resource Management (SRM) by monitoring * and reporting
* and recommending possible improvements to Gap.

 

  (b) Reporting storage resource usage to Gap on a * basis.

 

  (c) Applying data lifecycle management and providing on-line, nearline and
offline storage based on data use and business requirements.

 

  (d) Optimizing use of storage through increasing or decreasing storage
assigned to host systems.

 

  (e) Managing the archiving of inactive datasets and reporting on online
storage catalogs.

 

  (f) Providing data migration/archive management.

 

  (g) Managing online storage thresholds and data archives.

 

  (h) Providing online storage compression and/or encryption as needed and as
possible within production processing schedules.

 

  8.4 Archiving

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s data archiving solution include:

 

  (a) Providing support for data archiving to off-line storage in support of
business requirements for data retention.

 

  (b) Complying with in-country regulations and requirements for data
archiving/retention.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 17 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  8.5 External Storage Media Management

Supplier’s responsibilities for External Storage Media Management operations and
processing include:

 

  (a) Utilizing efficient and effective External Storage Media, tools and
processes for Gap’s data and programs.

 

  (b) Assuming full operational responsibility for all External Storage Media
Management functions, both on- and off-site.

 

  (c) Administering External Storage Media library operations.

 

  (d) Conforming all off-site storage schedules (including those of all Third
Party Vendors) to Gap’s business continuity plans as agreed to by Gap and
Supplier.

 

  (e) Assuming operational responsibilities for all External Storage Media
Management functions, both on- and off-site, for External Storage Media library
operations and administration, including managing and supporting Gap’s Third
Party Vendors providing external storage services as of the Initiation Date
until such agreements are transitioned and performing system data backup and
recovery as required and in accordance with agreed upon External Storage Media
standards.

 

  (f) Utilizing efficient and effective storage media, tools and processes for
Gap’s data and programs.

 

  (g) Accurately storing production Data on External Storage Media and recopying
External Storage Media as necessary to support read/write errors.

 

  (h) Performing External Storage Media mounts as necessary to support
operational activities at all sites.

 

  (i) Maintaining a database cataloging the archival system for the media
library.

 

  (j) Monitoring External Storage Media for reliability and minimizing of
read/write errors during the entire period of retention.

 

  (k) Monitoring and reporting on External Storage Media usage on a * basis.

 

  (l) Recopying External Storage Media as necessary to support minimizing of
read/write errors, and developing procedures for refreshing media with Gap’s
Approval.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 18 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

  (m) Monitoring External Storage Media to comply with Gap and government
requirements and reporting, including Gap Record Retention Policies set forth in
Exhibit D.5 (Gap Record Retention Policy).

 

  (n) At Gap’s direction and in accordance with Exhibit C (Fees and Resource
Baselines), purchasing and maintaining adequate supplies for the External
Storage and cleaning Media.

 

  (o) Retrieving archived External Storage Media from on-site and off-site
storage as requested by Gap or as required in an emergency.

 

  (p) Following, maintaining and (subject to Gap’s Approval) updating procedures
in the Procedures Manual governing cycling/rotation of External Storage Media,
External Storage Media Management and External Storage Media retention periods,
with attention to auditing requirements as identified by Gap.

 

  (q) Providing and maintaining an inventory control system to properly manage
External Storage Media in storage and preparing them for shipment to the
contingency site or for use as required. A report of the media inventory is to
be provided to Gap on a * basis.

 

  (r) Recycling media regularly, managing media replacement, and recopying media
to provide data integrity and quality.

 

  (s) Disposing of retired media in an environmentally sound manner after
purging any Gap data in accordance with the Procedures Manual and maintaining
records of retired media for reference.

 

  (t) At least once every *, retrieving a randomly selected dataset as a test
and verifying that the data can be restored in a usable fashion and reporting
the results to Gap.

 

  (u) Providing Gap online reports of media usage.

 

  8.6 Off-Site Storage Management

Supplier’s responsibilities for off-site removable media data storage and
reporting include:

 

  (a) Assuming the performance of operational responsibilities for off-site
media storage including integrity checking, defining storage requirements and
assuring compliance with Gap and/or government requirements.

 

  (b) Recommending and managing requirements, procedures, and standards for
off-site storage, as directed and Approved by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 19 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Complying with, and requiring that all Third Party Vendors providing
External Storage Media Services to Gap comply, with the agreed upon
requirements.

 

  (d) Controlling and managing External Storage Media and business-recovery
related Documentation at *. * also includes External Storage Media business
recovery functions such as packaging and transportation to and from storage and
remote computer recovery centers.

 

  (e) Providing * in a physically and environmentally controlled and protected
area with fire protection and * designed to prevent unauthorized access, in
accordance with the Procedures Manual.

 

  (f) Managing compliance with Gap off-site External Storage Media procedures,
including:

 

  (1) Preparing media for off-site storage, or to other Third Parties as
requested by Gap, or as otherwise required.

 

  (2) Logging and tracking all physical External Storage Media in and out of the
data center and/or remote locations.

 

  (3) Shipping and receiving media to and from the off-site storage location(s)
on a * basis, or as required.

 

  (4) Maintaining the rotation of the External Storage Media that is required
for off-site storage.

 

  (5) Returning media as required to the originating Gap location.

 

  (6) Providing materials transportation to and from off-site storage in
environmentally controlled vehicles operated by bonded personnel.

 

  (7) Maintaining the integrity of data shipped to off-site storage.

 

  (8) Managing Third Party Vendors that provide off-site storage services,
auditing them for compliance and control procedures, and notifying Gap of any
issues.

 

  (9) Advising Gap of any modifications to agreements with Third Party Vendors
providing off-site storage that would improve the efficiency of the Services or
otherwise benefit Gap.

 

  (10) Managing the inventory of off-site media.

 

  (11) Providing an emergency media return process.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 20 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (12) Complying with, and reviewing compliance with, physical specifications,
retention periods and Gap’s Policies and Procedures.

 

  8.7 Backup and Recovery – Servers

Supplier’s responsibilities for Server backup and recovery services include:

 

  (a) Assuming full responsibility for Gap’s Server Environment data backup
requirements, including periodic * and * from the *.

 

  (b) Implementing and maintaining the backup and recovery infrastructure
solution in compliance with Gap technology architecture requirements and in
accordance with Gap’s corporate standards and in accordance with the Procedures
Manual.

 

  (c) Performing Server data backup and recovery as required and in accordance
with the Procedures Manual.

 

  (d) Performing Server data backup prior to performing any maintenance on a
Server so that the Server Environment can be successfully rolled back in the
event that the maintenance is not successful.

 

  (e) Periodically, and not less frequently than once per *:

 

  (1) *; and

 

  (f) Managing, maintaining and applying upgrades to backup and recovery
Software tools as specified by Gap and in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (g) Maintaining the backup and recovery environment such that any server can
be backed up and restored in a timeframe acceptable to Gap, including keeping
online versions of all backups for at least * after the backup is performed so
that the majority of restorations are performed disk to disk, not from a tape
backup. (This does not relieve Supplier of the obligation to also maintain
off-site backups.)

 

  (h) Working with Gap in accordance with Section 5 (Change Management) of
Exhibit A.2 (Cross Functional Services Statement of Work) to Resolve Incident
and Problem Resolution and support issues.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 21 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (i) Creating, maintaining and providing Documentation to Gap as required for
Gap to monitor Supplier’s compliance with backup and recovery requirements,
including retention and storage requirements set forth in Gap’s Polices and
Procedures and the Procedures Manual.

 

  (j) Performing Documentation control/update functions on all Operational
Documentation.

 

  (k) Installing backup Servers, tape, disk and other Equipment required to
Maintain a support level for the Servers necessary to meet Gap’s Business
Objectives.

 

IX. ASSET MANAGEMENT

 

  9.1 Asset Inventory and Management Systems

Supplier shall, as part of the Change Management process, notify Gap of any
changes requiring Asset Inventory updates.

 

X. EQUIPMENT AND SOFTWARE SUPPORT

 

  10.1 Current Deployed Products

A description of Gap’s current Equipment and Software requirements that are
Approved by Gap and designated for standard use within the Gap IT Environment
(the “Current Deployed Products”) is set forth on Exhibit D.6 (Technical
Architecture and Product Standards). A description of Gap’s list of approved
Equipment and Software, and configurations for use by Gap Authorized Users is
set forth Gap’s IT architecture framework and IT standards and may be modified
by Gap and agreed to by Supplier from time to time. To the extent Supplier
recommends any additions, Changes or modifications to the Current Deployed
Products, it shall submit such recommendations to Gap for review and Approval.

 

  10.2 Equipment and Software Maintenance and Support

Supplier’s responsibilities for Equipment and Software maintenance include:

 

  (a) Coordinating and managing Third Party Vendors (including Supplier, where
Supplier is the Gap maintenance provider) that provide maintenance-related
support for Equipment and Software used to provide the Services and performing
these responsibilities regardless of the Party (Supplier or Gap) that has
financial responsibility for the underlying asset and maintenance expenses.

 

  (b)

Scheduling all maintenance of Equipment and Software in accordance with this
Section 10 (Equipment and Software Support), and Section 5 (Change Management)
of Exhibit A.2 (Cross Functional Services Statement of Work) and in a manner
that minimizes disruption to Gap’s

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 22 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

business Gap is financially responsible for the underlying Equipment maintenance
expense. At Gap’s request, Supplier shall arrange for such qualified Third Party
Vendors to provide, maintenance for such Equipment and Software. Such
maintenance shall be provided to keep the assets in good operating condition and
in accordance with manufacturer’s specifications or other agreements as
applicable, so that such assets shall qualify for the manufacturer’s standard
maintenance plan upon sale or return to a lessor.

 

  10.3 Equipment Operations and Support

The operational responsibility for various categories of Equipment is provided
in the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Equipment, Supplier’s responsibilities include:

 

  (a) Coordinating Tier 2 and Tier 3 Support in accordance with Section 10
(Corporate Help Desk/Tier 2 and Tier 3 Support) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

  (b) Resolving Incidents and Problems associated with Equipment maintenance and
Break/Fix support (including calling out Gap maintenance providers, where
appropriate) in accordance with Section 11 (Incident and Problem Management) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (c) Providing periodic reporting (on at least a * basis, as requested by Gap)
to Gap on all of Supplier’s Equipment support activity.

 

  (d) Where Supplier has operational responsibility for Equipment, the
operations and support requirements include:

 

  (1) Providing all operations and support for all Standard Equipment and new
Equipment that is deployed throughout the Term.

 

  (2) Electronically monitoring Equipment used to provide the Services to verify
that it is in good working order.

 

  (3) Coordinating efforts with Third Party Vendors providing services or
maintenance to keep Equipment and System Software operating effectively.

 

  (4) Identifying the scope of an Incident and/or Problem relating to Equipment
and providing operational and technical assistance to Resolve the Incident and
Problem.

 

  (e) For all Equipment purchased or leased by Gap, Supplier shall coordinate
and manage all Third Party Vendors that provide OEM warranty service.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 23 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  10.4 Software Support

The operational responsibility for various categories of Software is provided in
the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Software, Supplier’s responsibilities include:

 

  (a) Providing and/or coordinating Tier 2 and Tier 3 Support in accordance with
Section 10 (Corporate Help Desk/Tier 2 and Tier 3 Support) of Exhibit A.2 (Cross
Functional Services Statement of Work).

 

  (b) Correcting Incidents and Problems associated with Software and providing
the necessary maintenance and Break/Fix support in accordance with Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services
Statement of Work). Supplier is ultimately responsible for Resolving all
Problems associated with failure or degradation of Services related to Supplier
supported Software.

 

  (c) Proactively monitoring and assessing recommended and required corrections
to Software from Third Party Software Vendors, and submitting recommendations
for Implementation of these to Gap for Approval.

 

  (d) Installing Third Party supplied corrections and patches to all Software as
Approved by Gap.

 

  (e) Assisting in testing and validating compatibility or special requirements
before Installation.

 

  (f) Providing periodic reporting (at least *, as requested by Gap) to Gap on
all Software support activity.

 

  (g) Complying with the Procedures Manual with respect to creating, maintaining
and updating Documentation that reflects the complexity of the Gap IT
Environment and enhances the Software support process.

 

  (h) Installing and implementing revisions of all Software as required by Gap
and in accordance with the terms of the Agreement.

 

  (i) Recommending appropriate methods and tools to improve and increase
automation in Gap’s IT Environment, and working with Gap and other third parties
to promote compatibility of Software products and Equipment.

 

  (j) Maintaining master copies of the Software associated with Current Deployed
Products in a secure, central location and providing Gap with access to this
Software upon request.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 24 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (k) Installing third party-supplied revisions for Third Party Software
Problems, as scheduled in accordance with Section 5 (Change Management) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (l) *, providing Gap with notice of all Installations and upgrades of Software
that are planned to occur *. The parties shall mutually agree on the timing of
the Implementation of all upgrades in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (m) Coordinating testing, Installation, customization and support of Software
with Supplier’s, Gap’s and Third Party Vendor Application Development and
Maintenance personnel, Gap Authorized Users, and other third parties as required
by Gap.

 

  10.5 Automated and Remote System Management

 

  (a) Supplier shall utilize tools and processes, including those identified on
agreed upon Tools, to allow automated and remote system management of the IT
Environment. Examples of such tools and processes include:

 

  (1) License Management tools.

 

  (2) Performance measurement and tuning.

 

  (3) System monitoring.

 

  (4) Backup/Business Continuity.

 

  (5) Server administration; Server Management re-configuration.

 

  (6) Automatic alerting and the process proposed for notifying Gap.

 

  (b) Supplier shall implement tools to actively monitor and manage Gap’s IT
Environment, with the goal of moving Gap’s IT Environment from reactive to
proactive monitoring; and implement management tools to enhance the stability
and function of the Gap IT Environment.

 

  10.6 Software Currency and Release Levels

 

  (a) Subject to this section 10.6 (Software Currency and Release Levels)
Supplier shall provide support for all Software versions and release levels that
exist in the Gap IT Environment as of the Initiation Date until otherwise
directed by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 25 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Unless otherwise directed by Gap, Supplier shall support Software under
its operational responsibility at a recently released and generally available
version of the Software (the “N” or “N-1” release level for the longer of
(1) the * following version N’s general public availability or (2) the time the
licensor discontinues standard commercially available support and maintenance
for such version or release.

 

  (1) “N” shall mean the current and generally available major release of a
Software product, including all service packs, releases or dot releases (e.g.,
as of the Initiation Date, *, * and *).

 

  (2) “N-1” shall mean the generally available previous major release of a
Software product, including all service packs, updates or dot releases (e.g., as
of the Initiation Date, *, *, *).

 

  (c) As directed by Gap, Supplier shall support release N-2 and earlier
versions in the Gap IT Environment of the Software until the date the licensor
discontinues standard commercially available support and maintenance for such
version or release.

 

  (d) *.

 

  10.7 Connectivity

Supplier’s responsibilities with respect to connectivity include:

 

  (a) Providing and managing telecommunication connectivity (data) in support of
the Services.

 

  (b) All Supplier personnel not physically present at specified Gap Sites shall
connect to the Gap Network via Supplier-provided VPN.

 

XI. GAP RESPONSIBILITIES

 

  11.1 General

Except as otherwise agreed by the parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 11 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 26 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  11.2 Gap Retained Responsibilities

Gap shall:

 

  (a) Provide on-site support at remote locations where there is no permanent
Supplier staff, for Server reset, tape backup mounts, print services, as
mutually agreed. Such support will be English speaking to provide hands and eyes
for Supplier Global Services support staff who are remote to those locations.

 

  (b) Provide information that would assist Supplier in performing Supplier’s
obligations regarding capacity planning based on Gap’s requirements, usage or
business plans.

 

  (c) Provide racks and floor space for all current tapes and archive tapes
required.

 

  (d) Request data restoral services for data if it is required.

 

  (e) Provide Application support, including development and maintenance, and
compliance with the promotion to production process detailed in the Procedures
Manual.

 

  (f) Provide Applications support to assist Supplier in server consolidation as
agreed to in the Server consolidation plan.

 

  (g) Retain asset ownership and financial responsibility for maintenance and
support of all network printers as set forth in the Financial Responsibility
Matrix (Exhibit C.7).

 

  (h) Provide Tier 2 and Tier 3 support for Gap retained Software as identified
and mutually agreed to in writing during Transition Period.

 

  (i) Pay the shipping costs for disposal of Gap-owned Servers.

 

  (j) Be responsible for disposal of the mainframe hardware and Gap owned
Software when the mainframe is retired.

 

  (k) Retain * as set forth in the Agreement.

 

  (l) Retain * and *.

 

  (m) Retain * and * for Gap owned facilities as set forth in the Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 27 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (n) Be responsible for transforming and translating Gap’s business
requirements into system requirements and working on technical designs for the
Gap Server Environment. Specifically, Gap shall:

 

  (1) Verify requirements

 

  (2) Perform initial assessment

 

Exhibit A.6.1    Gap/IBM Confidential and Proprietary Information   
Page 28 of 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit A.6.2 - Statement of Work Server Services – Production Environment

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

          Page No.

I.

   General    1

II.

   Operating Principles and Objectives    3

III.

   Messaging and Collaboration    4

IV.

   File and Print Services; Ad Hoc Document Repositories    5

V.

   Database Maintenance, Support and Management    10

VI.

   Directory Services and Network Based Appliances    13

VII.

   Identity Management    15

VIII.

   Server Environment    16

IX.

   Storage Management    24

X.

   Asset Management    32

XI.

   Equipment and Software Support    33

XII.

   Gap Responsibilities    38

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of Work

Server Services – Production

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.6.2 (Server Services Production Environment Statement of Work) to
the Agreement (this “Statement of Work”) sets forth the minimal server services
that Supplier shall provide as of the Initiation Date, including services (1) to
support Gap’s IT Environment, all as more particularly described in this
Statement of Work and (2) with respect to the operation, management and support
of Gap’s Server Production Environment, all as more particularly described in
this Statement of Work (collectively described as the “Server Services”). The
Server Services described herein apply generally to all Services provided by
Supplier to Gap pursuant to the Agreement and shall be provided utilizing
Supplier’s best practices. With respect to the Server Services hereunder,
Supplier will also perform all activities and requirements as specified in
Exhibit A.2 (Cross Functional Services).

Supplier shall provide information on the Server Services using a media that is
efficient, easy to use, and easily accessible by Gap Authorized Users and
subject to Approval by Gap. Gap expects that Supplier will bring value to areas
in addition to those identified in the Agreement and this Statement of Work.
Supplier should describe any unique capabilities it possesses for assisting Gap
in achieving additional improvements and describe how it would make such
capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Server Services as required to meet or exceed the
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Server Services detailed in this
Statement of Work; and (ii) shall be held responsible for the performance of the
Server Services without regard to the use by Supplier of third-party products or
suppliers. All changes to this Statement of Work will be mutually agreed to by
Gap and Supplier and implemented and managed using the Change Control
Procedures.

 

  1.2 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 1 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Agreement” means the Master Services Agreement dated as of the Reference Date
between Gap and Supplier.

“Asset Inventory and Management” has the meaning set forth in Section 12.1
(Asset Inventory and Management Systems).

“Currently Deployed Products” has the meaning set forth in Section 13.1
(Currently Deployed Products).

“DAS” or Direct Attached Storage” means one (1) or more dedicated storage
devices that connect directly to a single host server and provide block-level
access to storage. The storage devices may reside in a separate physical
enclosure or may reside in separate I/O drawers within the server frame. The
host is connected to the DAS via the disk drives’ native method of connectivity
(i.e. ATA, SCSI, SATA, SSA, or other proprietary method, etc.).

“DBMS” means data base management system.

“Domain Controller” has the meaning set forth in Section 6 (Directory Services
and Network Based Appliances).

“Gold Image” contains the base OS, current OS patches and agreed to standard
system tools. *.

“NAS” or “Network Attached Storage” means a storage device whose primary purpose
is to provide network access to file systems via an Internet Protocol (“IP”)
network. The host servers primarily connect to the NAS via Ethernet Network
Interface Cards (“NICs”) installed in the servers. File system services are
provided by the NAS device itself and the host servers utilizing the LAN access
these file systems via the IP network.

“Network Based Appliances” has the meaning set forth in Section 6 (Directory
Services and Network Based Appliances).

“NFS” means network file system.

“NIS” means network information services.

“NTP” means network time protocol.

“Production Environment” means the Network, Servers, tools and related system
environment used for the purpose of delivering Gap production systems, excluding
the Non-Production Environment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 2 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Production Server Image” means a Server Image that *. A Production Server Image
can be created on a * and uses an account standard Golden Image consisting of an
operating system, system management tools and virtualization technology. *.

“SAN” or “Storage Area Network” means an enterprise class, high-performance
storage subsystem whose primary purpose is to provide block-level access to
storage. Host servers connect to the SAN via a fibre channel network fabric
using Host Bus Adapters (“HBAs”) installed in the servers. The host server
operating system provides file system services.

“Services” has the meaning set forth in Section 1.1 (Introduction).

“SRM” means storage resource management.

“Supplier Provided Infrastructure Tools” means Supplier standard tools listed in
Exhibit D.8(c).

 

II. OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Services in accordance with the following Gap
operating principles and objectives:

 

  (a) All Equipment and Software configurations shall be standardized and access
to all Equipment and Software must be capable of being restricted based on the
Procedures Manual.

 

  (b) Authorized Users shall have access to all assigned Software and data from
any location when signed in.

 

  (c) Supplier shall use Supplier’s best practices in all aspects of the
Services to provide a reliable and scalable environment and shall follow the
Procedures Manual.

 

  (d) All Services shall be provided in compliance with and controlled by the
Procedures Manual.

 

  (e) The Help Desk is responsible for initial contact with Authorized Users for
IT needs, issues, requests, Incidents, and Problems.

 

  (f) The Authorized User experience shall be managed by the Help Desk.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 3 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

III. MESSAGING AND COLLABORATION

Supplier’s responsibilities for Gap’s messaging and collaboration Equipment and
Software include:

 

  3.1 Real Time Collaboration

 

  (a) Installing, operating, supporting and maintaining Gap’s messaging and
collaboration Equipment and Software.

 

  (b) Implementing and Managing instant messaging logging capability, including
for the internal instant messaging gateways within the scope of the Services
provided under the Agreement.

 

  (c) Back up all instant messaging environment configuration data (including
Authorized User contacts, etc.) in accordance with Section 11 (Storage
Management).

 

  3,2 Ad Hoc Collaboration

 

  (d) Installing, operating, supporting and maintaining all Equipment and
Software associated with Gap’s ad hoc document collaboration and storage systems
utilizing tools such as SharePoint.

 

  3.3 Data Conferencing

 

  (a) Supplier shall support data conferencing utility, including mutually
agreed upon acceptable products or data conferencing facilities.

 

  3.4 E-mail Services

 

  (a) Installing, operating, maintaining and supporting all Equipment and
Software associated with Gap’s current messaging environment and message
archiving solution.

 

  (b) Providing Authorized Users with access to historical messages based on
Gap-defined aging and capacity guidelines.

 

  (c) Implement procedures to provide effective mailbox load balancing across
Servers within the Gap IT Environment.

 

  (d) Implement appropriate mailbox and message recovery procedures in
accordance with Section 11 (Storage Management).

 

  (e) Assume all responsibility for Managing the messaging environment
including:

 

  (1) Mailbox management.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 4 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Exchange routing and inter server connectivity.

 

  (3) Public folder management.

 

  (4) Exchange to * connectivity.

 

  (5) Interfacing with the Operation Center to troubleshoot mail delivery and
Authorized User performance issues.

 

  (6) Implementing and supporting Gap-defined and mutually agreed to
anti-Malware/content filtering Software to protect enterprise messaging
environment.

 

  (7) Supporting all necessary security related activities including
investigations, emergency patching, Malware and spam protection. For example
access to Authorized Users mailboxes.

 

  (8) Provide accurate and documented implementation of all necessary name
resolution and inter-op configurations.

 

  (9) Support as needed of additional messaging-related services, including *.

 

IV. FILE AND PRINT SERVICES; AD HOC DOCUMENT REPOSITORIES

 

  4.1 File Services

Supplier’s responsibilities for file services include:

 

  (a) Upon direction from the Help Desk in response to an Incident or Problem,
support the ability of Authorized Users for access to files stored on Gap’s
approved file services solutions including * and * environments.

 

  (b) Installing, operating, maintaining and supporting all Equipment and
Software associated with Gap’s file services environment.

 

  (c) Support the use of file encryption, in depth access control list
capability, access logging and full integration with *.

 

  (d) Support the implementation of * within Gap and associated physical
isolation of data.

 

  (e) Monitor and provide the capacity to cover existing file server storage
needs for Authorized User files in support of Gap’s Network focused strategy.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 5 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) On an ongoing basis, identify locations that might be or are experiencing
less than optimal file access performance.

 

  (g) Implement appropriate backup and restore procedures to preserve the
integrity of the file services environment and its contents in accordance with
Section 11 (Storage Management).

 

  (h) Implement and follow procedures to manage appropriate quota capabilities,
as provided by Gap, that shall allow the limiting of storage usage by Authorized
Users and groups.

 

  (i) Implement and Manage an *.

 

  (j) Provide support for the application and modification of file and directory
permissions.

 

  4.2 Print and Electronic Output Media Operations

In addition to providing all services described in this Section 4.2, for a term
of *, Supplier shall print sysout reports for Gap, which Production Service, as
described in this Section 4.2, it intends to provide through a Subcontractor
(*) approved in writing by Gap, at its Subcontractor’s facility in *. Supplier
will transmit report data to the offsite facility, and through its
Subcontractor, will receive, print and deliver Gap sysout reports to designated
Gap Sites. Supplier remains liable under Section 45 of the Agreement for the
performance of its Subcontractor, *.

 

  4.2.1 Print Production Services

Supplier shall assume full responsibility for the San Francisco centralized
print operations services Servers including:

 

  (a) Supporting, maintaining and coordinating print operations.

 

  (b) Managing print queues and performing quality control functions as
necessary.

 

  (c) Supporting, maintaining and coordinating all print spooling activities.

 

  (d) Managing print queues and performing quality control functions as
necessary.

 

  (e) Implementing, maintaining and managing Application print Software,
configuration management, and providing troubleshooting/support using Gap
Approved print management tools.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 6 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.2.2 Supplier will print the Gap’s sysout reports as follows:

 

  (a) Print the reports on the appropriate paper, then trim and collate the
reports on the printer’s cutter/stacker.

 

  (b) Remove the first one or two pages of the report (which contain the printer
banner page) so that the top page is the CA Deliver banner page.

 

  (c) Separate the output by report.

 

  (d) Staple or rubber band individual reports, depending on the number of pages
in the report.

 

  (e) Sort the reports by delivery location, and by delivery bin within
location.

 

  4.2.3 “No Print” requests. Gap may request that individual jobs or groups of
jobs that have been transmitted to Supplier not be printed. Supplier will honor
such requests if they are made by 2:00 PM on the business day prior to when the
job will be transmitted. Notice should be made by email to a designated email
address.

 

  4.2.4 As described in detail below, Supplier will transmit report data to the
* Facility, where Supplier will receive, print and deliver Gap sysout reports to
designated Gap locations.

 

  4.2.5 Customer Applications. In addition to other services as specified,
Section 4.2 (Print and Electronic Output Media Operations) covers the * printing
and distribution of sysout reports for the Gap. There are several hundred
reports each day in eight categories:

*

Only sysout reports in these categories are in scope.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 7 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.2.6 Volume. The volume of sysout reports is approximately *. This volume is
expected to decline over the * Term provided that, for the avoidance of doubt,
there is no requirement that the volume decrease and Supplier will be required
to continue to provide the Gap required volume of reporting throughout the *
Term .

 

  4.2.7 Paper. Supplier will be responsible for purchasing and maintaining an
inventory of paper according to paper specifications provided by Gap. There are
currently two paper specifications in use.

 

  (a) Sales Reports (DWA): Printed 1-up duplex on 15”, pin fed, 20# white
continuous form paper (not perfed between forms or along the tractor feeds).

 

  (b) All other reports: Printed 2-up duplex on 18”, pin fed, 20# white
continuous form paper with 3-hole punch (not perfed between forms or along the
tractor feeds).

 

  (c) Gap acknowledges that in order to obtain the most favorable paper prices,
Supplier will purchase paper in approximately 6-month quantities. If Gap wishes
to change paper specifications, it shall provide Supplier at least nine
(9) months notice prior to the change to allow time for the existing inventory
to be used. If a paper form change shall be made in less than nine (9) months,
and if such change will result in paper that is no longer usable, or that cannot
be returned to the paper supplier, Supplier will bill Gap for the cost of the
unused paper at its cost.

 

  4.2.8 Delivery

Supplier will print reports to be delivered to the following Gap locations every
*:

 

  (a) *.

 

  (b) *.

 

  (c) *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 8 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) *.

 

  (f) *.

 

  4.2.9 Building Access. Gap will provide designated Supplier employees, that
allow access to the buildings and locations within the buildings, including
loading docks, where Production Services shall be provided.

 

  4.2.10 Service Level Agreement (SLA). For reports destined for the *, * and *
locations, Supplier will print and deliver sysout reports to achieve the Service
Level Objectives set forth in Exhibit B.1 (Service Level Matrix.)

 

  4.2.11 Production Print Termination and Termination Charges. There shall be *
prior to the expiration of * from the beginning of its term *

 

  4.2.12 Production Print Charges. Charges for the Services set forth in this
Section 4.2 shall be reflected in Exhibit C (Pricing) through a * fixed charge
for the * term reflected in the addition of a baseline and a variable component
with ARCs and RRCs through Resource Utilization Units. Prior to the expiration
of the * term, the Parties will discuss an extension to these Services.

 

  4.2.13 Supplier shall provide * Delivery Report to Gap (Note: as defined in
SRM).

 

  4.2.14 Assumptions

 

  (a) As part of the charges for Production Price Services contained in Exhibit
C, Supplier shall provide services from Networking and Mainframe teams to
decommission existing solution at * as well as test and implement a new solution
to support off-site printing prior to *.

 

  (b) A mainframe transport mechanism over * will be needed to communicate with
the Subcontractor’s facility; the transport mechanism will be compatible with
the then current * version.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 9 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier is responsible for setup of the Gap side Networking, Circuit and
installation/configuration of the mainframe components to support this effort.

 

  (d) Supplier will use the Mainframe footprints already in place for this
solution. (*)

 

  (e) Per Gap, * is out of scope.

 

  (f) *.

 

  (g) For the transport mechanism software, * will be substituted for the
current third party solution used by IBM.

 

  (h) Pursuant to the requirements of Section 45 of the Agreement, Gap agrees
that * may perform the Services set forth in this Section 4.2.

 

  (i) * is providing the transport mechanism software, (*)

 

V. DATABASE MAINTENANCE, SUPPORT AND MANAGEMENT

 

  5.1 Database Maintenance and Technical Support

Supplier’s responsibilities for database maintenance and support include:

 

  (a) Performing physical database administration functions for the databases,
including storage management services, installing, maintaining, tailoring and
monitoring of database Software, backup and recovery, standards, tuning and
support.

 

  (b) Maintaining database Equipment and Software and database management
related tools.

 

  (c) Allocating database storage and identifying and recommending future
database storage needs based on Gap’s usage and trends.

 

  (d) Configuring database storage at the operating system level.

 

  (e) Implementing and maintaining the physical database instance environment
and the primary physical database storage structures (table spaces) once an
Application and its database have been designed.

 

  (f) Implementing and modifying database security roles and administering
access authorization to database resources.

 

  (g) Debugging database system Incidents and Problems and apply fixes if
necessary, all in accordance with Section 11 (Incident and Problem Management)
and Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 10 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (h) Developing and maintaining job scripts related to physical database
administration.

 

  (i) Providing Data Base Management System (“DBMS”) ID administration in
accordance with the Procedures Manual.

 

  5.2 Database Management

Supplier’s responsibilities for database management include:

 

  (a) Performing physical DBMS database control functions to support systems
existing as of the Initiation Date, and any planned new systems.

 

  (b) Maintaining, operating, and upgrading all Supplier-provided automated
monitoring tools to monitor database performance.

 

  (c) Performing database shutdowns and restarts in accordance with Section 11
(Incident and Problem Management) and Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services).

 

  (d) Performing reorganizations and preventative maintenance to optimize
performance as required, including monitoring archive log growth and database
reorganizations.

 

  (e) Maintaining the databases to meet Gap defined configuration standards,
maximize efficiency and minimize outages.

 

  (f) Maintaining, updating, and implementing database archive processes and
procedures to recover from an outage or corruption to meet Gap’s business
requirements.

 

  (g) Providing physical database management support including providing backups
to meet Gap’s business requirements and restores of data from an outage or
corruption to meet Gap’s business requirements.

 

  (h) Installing, maintaining and supporting database Software products (e.g.,
installation of patches and service packs for major and minor releases) and
testing and implementing database environment Changes as Approved by Gap in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services).

 

  (i) Resolve Incidents caused by lack of capacity (e.g., dataset or table space
capacity events, full log files etc.).

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 11 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (j) Maintain contacts with third party database and utility Software vendors
who provide updates to keep systems current.

 

  (k) Performing Incident and Problem detection and fault isolation for downtime
and database utilization events.

 

  5.3 Database Administrative Support

Supplier’s responsibilities for database administrative support include:

 

  (a) Employing database performance analysis to confirm physical database
requirements to support Gap’s business systems.

 

  (b) On request, providing Gap with Documentation of files generated by the
file Management system, including name and utilization statistics.

 

  (c) Developing, documenting and maintaining physical database standards and
procedures subject to Gap’s Approval.

 

  (d) Participating and cooperating with Gap and Third Party Vendors in
determining physical database Changes; the impact of ADM work; and Implementing
necessary Changes to relevant databases, subject to Gap’s Approval and in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services).

 

  5.4 Gap Retained Responsibilities

Gap will retain the following responsibilities:

 

  (a) Planning for changes in the size of databases due to business growth and
project Implementation.

 

  (b) Employing database performance analysis to confirm physical database
requirements to support Gap’s business systems.

 

  5.5 DBA Demarcation

Physical Database Administrator (“DBA”) support includes the following:

 

  (a) The structure of the database as well as the database software in database
environments.

 

  (b) Installing software, applying maintenance fixes, building a database
structure, and maintaining up/down availability of the database and monitor
tablespace usage.

 

  (c) Implementing tuning parameter changes as directed by a Logical DBA
resource.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 12 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Maintaining database backups and performing recovery restores of the
database and maintaining database maintenance scripts/jobs.

Logical Database Administrator support includes the following:

 

  (a) Data security/integrity, application schema design, application SQL
performance.

 

  (b) Providing application testing support in development and test
environments, which would encompass application database cloning, selective data
refreshes in support of testing, review of developer code or vendor code and
recommendations for SQL tuning for database performance issues.

 

  (c) Developing and testing the scripts for database code changes and
migrations to production.

 

  *.   

 

VI. DIRECTORY SERVICES AND NETWORK BASED APPLIANCES

Supplier’s responsibilities for supporting, maintaining and operating Gap’s
Network Based Appliances on the same physical device, known as either a “Domain
Controller” or “Network Based Appliance” include:

 

  6.1 Network Based Appliances

 

  (a) Supplier shall provide a common set of services for Domain Controllers or
Network Based Appliances which shall be supported as a caching and Network
performance service.

 

  (b) Supplier shall support the Domain Controllers or Network Based Appliances,
including:

 

  (1) Configure and maintain servers to provide agreed to Server Availability.

 

  (2) Manage the Server recovery process so that the impact to Network traffic
is minimized.

 

  6.2 *

 

  (a) Supplier shall monitor and take appropriate action such that each * is
correctly participating in the overall * environment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 13 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Supplier shall Implement an appropriate series of checks and balances so
that the * are accurately resolving names.

 

  6.3 *

 

  (a) Supplier shall monitor and take appropriate action such that each * is
correctly participating in the overall * environment.

 

  (b) Supplier shall Implement an appropriate series of checks and balances so
that the * are correctly assigning leases and meet the defined configuration
settings.

 

  6.4 *

Supplier’s responsibilities with respect to the management of Gap’s * include:

 

  (a) Monitoring and supporting all * processes on all Domain Controllers.

 

  (b) Monitoring and supporting all * replication and site management (intra and
inter site).

 

  (c) Developing processes and procedures such that Gap’s * environment can be
restored to a functional state in accordance with Section 11 (Storage
Management).

 

  (d) Providing elevated access Group Policy Administration.

 

  (e) Providing Logon Script development and maintenance.

 

  (f) Providing Supplier Organizational Unit (OU) and Supplier User Management.

 

  (g) Providing Trust Relationship Management.

 

  (h) Providing * and * interfaces.

 

  (i) Maintaining and enhancing existing Authorized User and administrator tools
and web interfaces as necessary to support Gap’s * environment.

 

  (j) Managing and deploying global catalog Servers as directed by Gap.

 

  (k) Assuming full responsibility for daily operations and any interactions
with identified Gap groups, necessary for the data integrity of the *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 14 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (l) Supporting all * related features not previously mentioned including *

 

  6.5 Proxy

 

  (a) Supplier shall be responsible for monitoring and maintaining any web cache
proxy services.

 

  (b) Supplier will install, test, cutover, manage, monitor, and maintain the
proxy server components for the data network and implement Gap security policies
with respect to proxy servers. For the proxy servers, Supplier will:

 

  (1) Install, test, cutover, maintain, monitor, and remotely manage the proxy
servers, which services, at a minimum, shall equal the services provided by Gap
in place as of the Reference Date;

 

  (2) Administer and manage the proxy policies in accordance with Gap’s
requirements; and

 

  (3) Provide URL filtering to restrict access by Gap Authorized Users to a
defined set of URLs that are deemed inappropriate. This list will be updated
every *, if required, and notify the Gap Infrastructure Partnership Executive of
attempts to access such restricted URLs.

 

  6.6 Domain Controller

Supplier’s responsibilities with respect to Domain Controllers include:

 

  (a) Monitoring and taking appropriate action such that the * component of each
of these servers is configured for optimal performance and availability.

 

  (b) Monitoring and taking appropriate action such that the * is participating
appropriately in replication.

 

  (c) In the event of a rebuild, providing an efficient Network active directory
recovery procedure that utilizes *.

 

VII. IDENTITY MANAGEMENT

Supplier shall assist Gap as needed for audit and investigations.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 15 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VIII. SERVER ENVIRONMENT

 

  8.1 Servers – General Requirements

For this Statement of Work “Servers” shall mean all classes of Gap Servers
including Servers (*). As of the Initiation Date, Supplier shall assume
responsibility for the operation, proactive monitoring, management and support
of the Server environment, Equipment and Software of the types employed by the
Gap, including:

 

  (a) Server Services shall be performed on all existing and new Servers and
associated peripheral Equipment located at Gap Sites and Data Centers that
support Gap’s business operations.

 

  (b) Supplier shall provide support for ADM teams, Gap and Third Party Vendors,
as needed for the successful operations of the applications on Supplier
maintained Servers.

 

  (c) Supplier shall provide the Services and integrate and coordinate them with
Gap’s retained responsibilities.

 

  (d) Supplier’s responsibilities for Server administrative functions include:

 

  (1) Performing Server administration functions, including: development,
establishment, installation, and maintenance of directories, directory
structures and naming conventions.

 

  (2) Purging records, file and old Authorized User accounts, as appropriate.

 

  (3) Restoring deleted files upon request from the Help Desk.

 

  (e) Supporting the Incident and Problem Management processes described in
Section 11 (Incident and Problem Management) of Exhibit A.2 (Cross Functional
Services) by tracking, managing, analyzing, resolving all Incidents and Problems
arising from, relating to, or affecting the Server Environment assigned to it by
Gap or self-assigned in accordance with the Procedures Manual and providing Gap
with a root cause analysis or such other reports as required in Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services).

 

  (f) Supplier’s responsibilities with respect to Incident and Problem
Management include:

 

  (1)

Performing proactive Incident and Problem Management within the Server
Environment as required by Section 11 (Incident and Problem Management) of
Exhibit A.2 (Cross Functional Services) and resolving Incidents and Problems
caused by conditions internal

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 16 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

and external to production programs in accordance with Section 11 (Incident and
Problem Management) of Exhibit A.2 (Cross Functional Services).

 

  (2) Performing failure trend analysis as required.

 

  (3) Responding proactively to potential Incident and Problem areas.

 

  (4) Taking appropriate action to Resolve all Incidents and Problems occurring
with respect to the Server Equipment or Software, including resolving,
escalating to Gap and Coordinating with Third Parties respect to all Incidents
and Problems associated with the Servers.

 

  (5) Developing, maintaining, and utilizing an emergency contact list and
escalation procedures to Resolve Incidents and Problems.

 

  (6) Providing IBM emergency contacts to Gap.

 

  (7) Resolving Incidents when possible and performing job restarts or back
outs.

 

  (g) Using agreed upon and standardized tools for system installation, asset
management, performance management, capacity resource management, configuration
management, Authorized User ID administration for Supplier system administrators
(including reporting, creation and deletion of Authorized User Ids and provide
related audit trails), Change Management, Incident and Problem Management, and
backup and restoration.

 

  (h) Providing management Servers and all Software for management of Servers
(including peripheral Equipment).

 

  8.2 Server Operational Responsibilities; Production Control and Scheduling

Supplier is responsible for all production control and job scheduling functions
for the Gap Server Environment, including:

 

  (a) Assuming responsibility for and performing all master console functions,
including (1) console operations, including monitoring all processing alarms;
(2) monitoring the Server Environment, alarm systems and environmental controls
on a * basis; (3) performing basic Incident and Problem determination on systems
and components managed by Supplier, including Equipment and Software related
Problems; and (4) resolving all such Incidents and Problems. In addition, as
part of Supplier’s participation in a multi-vendor environment, to the extent it
identifies Incidents or Problems affecting the Gap IT Environment, it shall
report such issues to Gap in the same manner as required under Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 17 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Scheduling jobs and other processing activities to achieve optimum
performance within completion times designated by Gap.

 

  (c) Checking job outputs and print queues for successful completion and
Changing job priorities.

 

  (d) Defining, creating and controlling all automated operation functions using
Software and programming tools determined by Supplier with Gap Approval.

 

  (e) Enforcing job control and job naming standards.

 

  (f) Issuing network and operator commands to control all Servers platforms.

 

  (g) Completing Gap defined processing, backups, and restores in the correct
sequence and within the time periods designated by Gap.

 

  (h) Identifying job dependencies; and creating and Maintaining job
dependencies.

 

  (i) Integrating all production control and scheduling functions in conformity
with Gap requirements.

 

  (j) Developing, distributing, and obtaining Gap Approval of schedules prior to
Implementation.

 

  (k) Coordinating and modifying schedules for special requests and complying
with Gap priorities.

 

  (l) Prepare and execute Applications job streams for production scheduling and
execution for existing and new applications/systems.

 

  (m) Providing schedule status exception updates.

 

  (n) Establishing, documenting and maintaining standards for production jobs.

 

  (o) Creating problem reports for job abnormalities using the Incident and
Problem Management procedures as described in Section 11 (Incident and Problem
Management) of Exhibit A.2 (Cross Functional Services).

 

  (p) Coordinating with Gap ADM staff and third party providers of ADM services
as required.

 

  (q) Establishing job schedules and dependencies based on Application and Gap
requirements, execute such schedules as well as monitoring to ensure schedules
and triggers are functioning correctly and on-time.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 18 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (r) Resolving interruptions caused by conditions external to production
programs, such as disk or tape Incidents or Problems.

 

  (s) Executing re-runs as requested by Gap and restarting jobs according to *
procedures (for example, procedures for successful back-outs etc.), which
procedures shall be subject to Gap Approval prior to Implementation.

 

  (t) Performing backups and restores (both scheduled and ad hoc), as set forth
in backup and recovery procedures.

 

  (u) Managing, maintaining and applying enhancements to Software scheduling
tools as specified by Gap.

 

  (v) Responding expeditiously to requests from Gap for priority job execution.

 

  (w) Prioritizing and scheduling batch jobs and report distribution systems (in
accordance with Gap schedule parameters) to optimize use of processing windows
and scheduled availability of on-line Applications dependent on batch
processing, while meeting batch completion times.

 

  (x) Performing Documentation control functions on all operational
documentation, including Servers processing.

 

  (y) Resolving scheduling conflicts in coordination with Gap.

 

  (z) Promptly notifying Gap if special requests shall affect the timely
completion of other tasks.

 

  (aa) Providing Gap with all schedule status updates.

 

  (bb) Participating in Projects that involve or impact the supported
technologies.

 

  (cc) Continuously enhancing processing capabilities and efficiencies through
system tuning and other improvements.

 

  (dd) Proactively monitoring utilization needs and efficiencies and reporting
regularly on tuning initiatives.

 

  (ee) Performing * processing for Servers.

 

  (ff) Using agreed upon monitoring tools, monitoring Equipment and Software
used to provide the Services with respect to the Servers on a * basis, verifying
and making adjustments to support proper Server operations, including:

 

  (1) monitoring availability

 

  (2) up/down status of system processes;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 19 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (3) monitoring and responding to system alerts and events;

 

  (4) monitoring and responding to Equipment alerts and events;

 

  (5) monitoring and Maintaining system error logs;

 

  (6) performing system recycles per pre-defined short term operational schedule
and maintenance windows;

 

  (7) monitoring and responding to alarm systems; and

 

  (8) monitoring the transmission of files and providing operational support for
data transmission (send/receive) between Gap Sites and any other parties as
designated by Gap consistent with Supplier’s best practices unless otherwise
directed in writing by Gap.

 

  (gg) Performing all systems maintenance in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services) and in a manner designed
to minimize any adverse impact to Gap’s business.

 

  (hh) Performing periodic shutdowns and restarts as required and executing
utility functions in accordance with Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services), providing full functional restoration after
restart.

 

  (ii) Maintaining, administering, and utilizing necessary automated tools and
processes for system management that are required to be delivered or utilized by
Supplier elsewhere in this Agreement or pursuant to any other Exhibit to the
Agreement, all in accordance with Section 5 (Change Management) of Exhibit A.2
(Cross Functional Services).

 

  (jj) Maintaining and providing to Gap all required calendars, tables,
parameters and definitions for all tools used by Supplier to automate manual
processes and procedures and to automate and improve the quality of the
operation of the Server Environment.

 

  (kk) Providing remote monitoring and management for Equipment not located at a
Supplier-operated facility.

 

  (ll) Maintaining all Documentation existing as of the Initiation Date relating
to the Gap IT Environment. As to Documentation not existing as of the Initiation
Date, providing and maintaining physical and logical diagrams of the existing
Gap IT Environment.

 

  (mm) Maintaining up-to-date operational Documentation for all operations
procedures and services. All such operational Documentation shall be subject to
review and Approval by Gap prior to Implementation.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 20 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (nn) Providing Gap with an assessment of the impact of all architecture and
design Changes on the batch systems, all of which must be Approved by Gap in
writing in accordance with Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services).

 

  (oo) Complying with agreed standards for configurations, operations,
coordination, metrics collection and reporting.

 

  (pp) Responding proactively to potential Incident and Problem areas.

 

  (qq) Identifying and recommending requirements for system upgrades and other
configuration design Changes, and reviewing and coordinating these Changes with
Gap in accordance with Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services).

 

  (rr) Forcing-off Authorized Users to perform or maintain system operations in
accordance with Gap-Approved procedures.

 

  (ss) Updating and maintaining all appropriate definitive software libraries in
accordance with the Procedures Manual.

 

  (tt) Installing, proactively monitoring, supporting and adjusting or
reallocating (up or down) data storage and processing capacity to facilitate the
provision of the Services.

 

  (uu) Maintaining and adhering to Gap’s scheduled maintenance window
requirements.

 

  (vv) Supporting and performing data transfers (e.g., – FTP).

 

  (ww) Supporting Server rights and privileges audits as required by Gap.

 

  (xx) Complying with Gap’s file and data backup requirements as set forth in
the Procedures Manual, and, as required by the Help Desk, recovering lost or
damaged files from the Server backups.

 

  (yy) Using the agreed upon tools, proactively monitoring and reporting to Gap
on resource shortages, and reporting utilization statistics and trends to Gap on
a monthly basis. These reports shall include and be based upon mutually agreed
upon parameters, including:

 

  (1) Memory (RAM) (average peak utilization for the applicable monthly period).

 

  (2) Disk (average peak utilization for the applicable monthly period).

 

  (3) Servers that have gone above a defined set of thresholds.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 21 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (zz) Supplier shall work with Gap to minimize the number of Servers and to
consolidate them, or take such other actions to run the Server Environment as
efficiently as is technically feasible, considering the business needs of Gap
and in accordance with Gap provided system engineering requirements.

 

  (aaa) Supplier’s additional responsibilities include:

 

  (1) *.

 

  (2) *.

 

  (3) Providing management of Gap domain structure in accordance with the
Procedures Manual including, but not limited to, verification of the
synchronization of domain controller databases and management of browsing
service.

 

  (4) Providing management of Gap Network Information Services (NIS), Network
Time Protocol (NTP), Network File System (NFS) and auto mounting structure
including synchronization of maps.

 

  (5) Subject to Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services), installing Supplier provided backup server, gateway, tape, disk and
other Equipment required to maintain a support level necessary to meet Gap’s
business requirements.

 

  (6) Updating and maintaining shared-use file server libraries.

 

  (7) Providing server disk backup, as appropriate, with off-site storage for
Disaster Recovery purposes. If necessary, assisting Gap’s on-site staff in
providing the above services for sites where Supplier does not have appropriate
on-site personnel.

 

  (8) Coordinating with the Help Desk to assist individual departments and
Authorized Users in recovering lost or damaged file recovery from the Server
backups, including resetting security passwords for Authorized Users according
to security procedures Approved by Gap. If necessary, assisting Gap’s on-site
staff in providing the above services for sites where Supplier does not have
appropriate on-site personnel.

 

  (9) Providing system administration and operational support for * (as defined
in Exhibit B (Service Level Agreement)).

 

  (10) Providing system administration and operational support for * requiring
manual fail-over methods as agreed to by Gap and Supplier.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 22 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (bbb) Complying with Gap’s physical specifications, retention periods and
security and providing compliance reports.

 

  (ccc) Providing adequate data to enable Gap to monitor compliance with
retention and storage requirements.

Gap will retain the following responsibilities:

 

  (a) Continuously enhancing processing capabilities and efficiencies through
system tuning and other improvements.

 

  8.3 Performance Management

Supplier’s responsibilities with respect to performance management include:

 

  (a) Performing * on * situations.

 

  (b) Resolving * situations, as directed by Gap.

 

  8.4 Capacity Management

Supplier’s responsibilities with respect to capacity management include:

 

  (a) Monitoring system utilization, capacity thresholds as specified by Gap.

 

  (b) Implementing additional capacity, as requested by Gap.

 

  8.5 Configuration Management

Supplier’s responsibilities for configuration management include:

 

  (a) Maintaining a library of Supplier-provided information and documentation
for any new, enhanced or modified Supplier Provided Infrastructure Tools and
Software Installed by Supplier, and thereafter maintaining a library of
Supplier-provided updates to such materials.

 

  (b) Complying with the agreed upon standard configurations.

 

  8.6 Engineering Assistance

 

  (a) Supplier shall provide Supplier Personnel required to assist Gap
engineering in designing the Gap Server Production Environment, including:

 

  (1) Providing Gap engineering with * access and visibility into any aspect of
Gap’s Server Production Environment.

 

  (2) Supporting Gold Image initial Build, Patching and Software Upgrades as
requested by Gap in the Service Catalog.

 

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 23 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

IX. STORAGE MANAGEMENT

Storage within the Production Environment will be Supplier managed only.
Supplier’s responsibilities for Gap’s storage infrastructure (including Direct
Attached Storage (DAS), Network Attached Storage (NAS), and Storage Area Network
(SAN)) include:

 

  9.1 General Requirements

 

  (a) Implementing, maintaining, operating, supporting, allocating per Gap’s
direction, and monitoring Gap’s storage environment.

 

  (b) At all times, remaining current in the knowledge and use of data storage
technology and management products and applying this knowledge to Gap’s storage
environment.

 

  (c) Adhering to mutually agreed to Gap standards: products, design,
engineering configuration, layout, RAID levels, etc.

 

  (d) Provide for the availability, performance and integrity of Gap’s Data via
storage management operations and processing.

 

  9.2 Online Storage Management

 

  (a) Implementing and maintaining the storage infrastructure solution in
compliance with Gap technology architecture requirements and in accordance with
Gap’s corporate standards.

 

  (b) Allocating storage and assigning and initializing online storage volumes
as response to demand and usage and as otherwise required by Gap.

 

  (c) Configuring volumes and file systems on host systems as required by Gap.

 

  (d) Adding or deleting storage volumes and file systems based on demand/usage,
including returning freed resources back to the free resource pool.

 

  (e) Securing Gap Data through the use of * as required by Gap.

 

  (f) Conducting pro-active monitoring of storage for availability, per Gap
defined thresholds.

 

  (g) Identifying and recommending additional capacity or improvements to the
storage infrastructure to Gap.

 

  (h)

Utilizing the Software tools as mutually agreed upon by Gap and Supplier,
conducting pro-active monitoring per Gap defined thresholds to measure the
efficiency of online storage access and taking corrective action as

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 24 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

needed (including performance adjustments to Equipment and Software, or file
placement as required to maximize performance). Monitoring and tuning
performance, as specified by Gap.

 

  (i) Configuring the cache for optimal performance across all environments, as
specified by Gap.

 

  (j) Using appropriate RAID levels as specified by Gap and in accordance with
Gap’s engineering guidelines to provide optimal performance and storage
optimization.

 

  (k) Reporting raw metrics to Gap via native tools for storage environment.

 

  (l) Managing firmware, Software and patches to current levels for storage and
host components.

 

  9.3 SAN Management

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s SAN solution include:

 

  (a) Provisioning and configuring the storage Network (SAN switches, routers,
etc) *, and in compliance with Gap technology architecture requirements and in
accordance with Gap’s corporate standards.

 

  (b) Documenting and providing SAN topology/configuration to Gap.

 

  (c) Maintaining configuration management data and providing to Gap for use
within *.

 

  (d) Monitoring performance of the storage network in compliance with Gap
technology architecture requirements and in accordance with Gap’s corporate
standards. Supplier will tune performance, at Gap’s direction.

 

  (e) Monitoring performance on the host interfaces in compliance with Gap
technology architecture requirements and in accordance with Gap’s corporate
standards. Supplier will tune performance, at Gap’s direction.

 

  (f) Implementing redundant, load balanced connections to storage, in
accordance with Gap’s design.

 

  (g) Managing firmware, Software and patches to current levels for storage
Network and host components.

 

  (h) Securing Gap Data through the use of * as Approved by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 25 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  9.4 Data Lifecycle Management

Supplier’s responsibilities for Implementing and Maintaining the data lifecycle
management solution include:

 

  (a) Conducting Storage Resource Management (SRM) by monitoring * and reporting
* and recommending possible improvements to Gap.

 

  (b) Reporting storage resource usage to Gap on a * basis.

 

  (c) Performing storage administration functions in support of Gap’s defined
data lifecycle management implementation.

 

  (d) Managing the archiving of inactive files and reporting on online storage
directories.

 

  (e) Providing data migration/archive management.

 

  (f) Managing online storage Gap defined thresholds and data archives.

 

  (g) Providing online storage compression and/or encryption as needed and as
possible within production processing schedules.

 

  9.5 Archiving

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s data archiving solution include:

 

  (a) Providing support for data archiving to off-line storage in support of
business requirements for data retention.

 

  (b) Complying with in-country regulations and requirements for data
archiving/retention.

 

  9.6 External Storage Media Management

Supplier’s responsibilities for External Storage Media Management operations and
processing include:

 

  (a) Utilizing efficient and effective External Storage Media, tools and
processes for Gap’s data and programs.

 

  (b) Assuming full operational responsibility for all External Storage Media
Management functions, both on- and off-site.

 

  (c) Administering External Storage Media library operations.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 26 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Conforming all off-site storage schedules (including those of all Third
Party Vendors) to Gap’s business continuity plans as agreed to by Gap and
Supplier.

 

  (e) Assuming operational responsibilities for all External Storage Media
Management functions, both on- and off-site, for External Storage Media library
operations and administration, including managing and supporting Gap’s Third
Party Vendors providing external storage services as of the Initiation Date
until such agreements are transitioned and performing system data backup and
recovery as required and in accordance with agreed upon External Storage Media
standards.

 

  (f) Utilizing efficient and effective storage media, tools and processes for
Gap’s data and programs.

 

  (g) Accurately store production Data on External Storage Media and recopying
External Storage Media as necessary to support read/write errors.

 

  (h) Performing External Storage Media mounts as necessary to support
operational activities at all sites.

 

  (i) Maintaining a database cataloging the archival system for the media
library.

 

  (j) Monitoring External Storage Media for reliability and minimizing of
read/write errors during the entire period of retention.

 

  (k) Monitoring and reporting on External Storage Media usage on a * basis.

 

  (l) Recopying External Storage Media as necessary to support minimizing of
read/write errors, and developing procedures for refreshing media with Gap’s
Approval.

 

  (m) Monitoring External Storage Media to comply with Gap and government
requirements and reporting, including Gap Record Retention Policies set forth in
Exhibit D.5 (Gap Record Retention Policy).

 

  (n) At Gap’s direction and in accordance with Exhibit C (Fees and Resource
Baselines), purchasing and maintaining adequate supplies for the External
Storage and cleaning Media.

 

  (o) Retrieving archived External Storage Media from on-site and off-site
storage as requested by Gap or as required in an emergency, which shall not
include regularly scheduled Disaster Recovery testing.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 27 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (p) Following, maintaining and (subject to Gap’s Approval) updating procedures
in the Procedures Manual governing cycling/rotation of External Storage Media,
External Storage Media Management and External Storage Media retention periods,
with attention to auditing requirements as identified by Gap.

 

  (q) Providing and maintaining an inventory control system to properly manage
External Storage Media in storage and preparing them for shipment to the
contingency site or for use as required. A report of the media inventory is to
be provided to Gap on a * basis.

 

  (r) Recycling media regularly, managing media replacement, and recopying media
to provide data integrity and quality.

 

  (s) Disposing of retired media in an environmentally sound manner after
purging any Gap data in accordance with the Procedures Manual and maintaining
records of retired media for reference.

 

  (t) At least once every *, retrieving a randomly selected data file as a test
and verifying that the data can be restored in a usable fashion and reporting
the results to Gap.

 

  (u) Provide Gap online reports of media usage.

 

  9.7 Off-Site Storage Management

Supplier’s responsibilities for off-site removable media data storage and
reporting include:

 

  (a) Assuming the performance of operational responsibilities for off-site
media storage including integrity checking, defining storage requirements and
assuring compliance with Gap and/or government requirements.

 

  (b) Recommending and managing requirements, procedures, and standards for
off-site storage, as directed and Approved by Gap.

 

  (c) Complying with, and requiring that all Third Party Vendors providing
External Storage Media Services to Gap comply, with the agreed upon
requirements.

 

  (d) Controlling and managing External Storage Media and business-recovery
related Documentation at *. * also includes External Storage Media business
recovery functions such as packaging and transportation to and from storage and
remote computer recovery centers.

 

  (e) Provide * in a physically and environmentally controlled and protected
area with fire protection and *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 28 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

designed to prevent unauthorized access, in accordance with the Procedures
Manual.

 

  (f) Managing compliance with Gap off-site External Storage Media procedures,
including:

 

  (1) Preparing media for off-site storage, or to other Third Parties as
requested by Gap, or as otherwise required.

 

  (2) Logging and tracking all physical External Storage Media in and out of the
data center and/or remote locations.

 

  (3) Shipping and receiving media to and from the off-site storage location(s)
on a * basis, or as required.

 

  (4) Maintaining the rotation of the External Storage Media that is required
for off-site storage.

 

  (5) Returning media as required to the originating Gap location.

 

  (6) Provide materials transportation to and from off-site storage in
environmentally controlled vehicles operated by bonded personnel.

 

  (7) Maintaining the integrity of data shipped to off-site storage.

 

  (8) Managing Third Party Vendors that provide off-site storage services,
auditing them for compliance and control procedures, and notifying Gap of any
issues.

 

  (9) Advising Gap of any modifications to agreements with Third Party Vendors
providing off-site storage that would improve the efficiency of the Services or
otherwise benefit Gap.

 

  (10) Managing the inventory of off-site media.

 

  (11) Providing an emergency media return process.

 

  (12) Complying with, and reviewing compliance with, physical specifications,
retention periods and Gap’s Policies and Procedures.

 

  9.8 Backup and Recovery – Servers

Supplier’s responsibilities for Server backup and recovery services include:

 

  (a) Assuming full responsibility for Gap’s Server Environment data backup
requirements, including periodic * and * from the *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 29 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Implementing and maintaining the backup and recovery infrastructure
solution in compliance with Gap technology architecture requirements and in
accordance with Gap’s corporate standards and in accordance with the Procedures
Manual.

 

  (c) Performing Server data backup and recovery as required and in accordance
with the Procedures Manual.

 

  (d) Performing a server data backup of Servers when they are initially
Installed and configured so that all Servers can be restored to their original
state. Supplier shall verify that these initial backups are valid.

 

  (e) Performing Server data backup prior to performing any maintenance on a
Server so that the Server Environment can be successfully rolled back in the
event that the maintenance is not successful.

 

  (f) Periodically, and not less frequently than once per *:

 

  (1) *; and

 

  (2) *.

 

  (g) Managing, maintaining and applying upgrades to backup and recovery
Software tools and in accordance with Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services).

 

  (h) Maintaining the backup and recovery environment such that any server can
be backed up and restored in a timeframe described in the Procedures Manual,
including keeping online versions of all backups for at least * after the backup
is performed so that the majority of restorations are performed disk to disk,
not from a tape backup. (This does not relieve Supplier of the obligation to
also maintain off-site backups.)

 

  (i) Working with Gap in accordance with Section 5 (Change Management) of
Exhibit A.2 (Cross Functional Services) to Resolve Incident and Problem
Resolution and support issues.

 

  (j) Creating, maintaining and providing Documentation to Gap as required for
Gap to monitor Supplier’s compliance with backup and recovery requirements,
including retention and storage requirements set forth in Gap’s Polices and
Procedures and the Procedures Manual.

 

  (k) Performing Documentation control/update functions on all Operational
Documentation.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 30 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (l) Installing backup Servers, tape, disk and other Equipment required to
Maintain a support level for the Servers necessary to meet Gap’s Business
Objectives.

 

  9.9 Backup and Recovery – Client Data on a Server

Supplier’s responsibilities for client data on a Server backup and recovery
services include:

 

  (a) Assuming full responsibility for Gap’s Client Device system data that is
stored on a Server backup, based upon Gap requirements, including * and * from
the *.

 

  (b) Implementing and maintaining the Client Device data that is stored on a
Server backup and recovery infrastructure solution in compliance with Gap
technology architecture requirements and in accordance with Gap’s corporate
standards and in accordance with the Procedures Manual.

 

  (c) Maintaining the Client Device data that is stored on a Server backup and
recovery environment such that any Client Device can be backed up and restored
in a timeframe acceptable to Gap, including keeping online versions of all
backups for at least * after the backup is performed so that the majority of
restorations are performed disk to disk, not from a tape backup. (This does not
relieve Supplier of the obligation to also maintain off-site backups.)

 

  (d) Managing, maintaining and applying upgrades to Client Device data that is
stored on a Server backup and recovery system Software tools as specified by Gap
and in accordance with the Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services).

 

  (e) Periodically, and not less frequently than once per *:

 

  (1) *; and

 

  (2) *.

 

  (f) Providing * and * for Client Device data that is stored on a server backup
and recovery as required by the Help Desk in response to Authorized User
requests.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 31 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) Contacting Gap and/or Third Parties in accordance with Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services) as necessary and working
with them on Incident and Problem Resolution and support issues.

 

  (h) Creating, maintaining and providing Documentation to Gap as required for
Gap to monitor Supplier’s compliance with backup and recovery requirements,
including retention and storage requirements set forth in the Procedure Manual.

 

  (i) Performing Documentation control/update functions on all operational
Documentation.

 

X. ASSET MANAGEMENT

 

  10.1 Asset Inventory and Management Systems

 

  (a) Supplier’s Asset Inventory and Management responsibilities shall be
limited to the following:

 

  (1) Supplier will have responsibility to execute IMAC and Disposal activities
in accordance with the Procedures Manual.

 

  (2) Verifying, where appropriate, inventory information upon an Authorized
User’s request for * or * received from the Help Desk.

 

  (3) As part of the Change Management process notify Gap of any changes
requiring Asset Inventory updates (i.e., asset relocation, upgrades, Software
updates or Implementation).

 

  10.2 Configuration Management

Subject to the Procedures Manual, Supplier’s responsibilities for configuration
Management for all Equipment and Software include:

 

  (a) Supplier will have responsibility to execute IMAC and Disposal activities
in accordance with the Procedures Manual.

 

  (b) Maintaining and updating a library of information and Documentation for
any new, enhanced or modified Equipment and Software Installed by Supplier in
the Gap IT Environment, by enabling the configuration agent per Gap’s direction.

 

  (c) Complying with the Procedures Manual and Gap’s standard configurations for
Equipment and Software at all times.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 32 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

XI. EQUIPMENT AND SOFTWARE SUPPORT

 

  11.1 Current Deployed Products

A description of Gap’s current Equipment and Software requirements that are
Approved by Gap and designated for standard use within the Gap IT Environment
(the “Current Deployed Products”) is set forth on Exhibit D.6 (Technical
Architecture and Product Standards). A description of Gap’s list of approved
Equipment and Software, and configurations for use by Gap Authorized Users is
set forth Gap’s IT architecture framework and IT standards and may be modified
by Gap and agreed to by Supplier from time to time. To the extent Supplier
recommends any additions, Changes or modifications to the Current Deployed
Products, it shall submit such recommendations to Gap for review and Approval.

 

  11.2 Equipment and Software Maintenance and Support

Supplier’s responsibilities for Equipment and Software maintenance include:

 

  (a) Coordinating and managing Third Party Vendors (including IBM, where IBM is
the Gap maintenance provider) that provide maintenance-related support for
Equipment and Software used to provide the Services and performing these
responsibilities regardless of the Party (Supplier or Gap) that has financial
responsibility for the underlying asset and maintenance expenses.

 

  (b) Scheduling all maintenance of Equipment and Software in accordance with
this Section 13 (Equipment and Software Support), and Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services) and in a manner that
minimizes disruption to Gap’s business operations.

 

  (c) Gap is financially responsible for the underlying Equipment maintenance
expense. At Gap’s request, Supplier shall arrange for such qualified Third Party
Vendors to provide, maintenance for such Equipment and Software. Such
maintenance shall be provided to keep the assets in good operating condition and
in accordance with manufacturer’s specifications or other agreements as
applicable, so that such assets shall qualify for the manufacturer’s standard
maintenance plan upon sale or.

 

  11.3 Equipment Operations and Support

The operational responsibility for various categories of Equipment is provided
in the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Equipment, Supplier’s responsibilities include:

 

  (a) Coordinating Tier 2 and Tier 3 Support in accordance with Section 10 (Help
Desk/Tier 2 and Tier 3 Support) of Exhibit A.2 (Cross Functional Services).

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 33 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Resolving Incidents and Problems associated with Equipment and providing
maintenance and Break/Fix support (including calling out Gap maintenance
providers, where appropriate) in accordance with Section 11 (Incident and
Problem Management) of Exhibit A.2 (Cross Functional Services).

 

  (c) Providing periodic reporting (on at least a * basis, as requested by Gap)
to Gap on all of Supplier’s Equipment support activity.

 

  (d) Where Supplier has operational responsibility for Equipment, the
operations and support requirements include:

 

  (1) Providing all operations and support for all Standard Equipment and new
Equipment that is deployed throughout the Term.

 

  (2) Installing, moving, adding, and changing Equipment and related peripherals
in accordance with Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services) as a *.

 

  (3) Electronically monitoring Equipment used to provide the Services to verify
that it is in good working order.

 

  (4) Mitigating or eliminating Equipment Incidents and Problems in accordance
with Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services) at
Gap’s direction.

 

  (5) Coordinating efforts with Third Party Vendors providing services or
maintenance to keep Equipment and System Software operating effectively.

 

  (6) Performing reactive troubleshooting, which may include maintenance
activities, to effectively identify potential Incidents and Problems, and
attempting to eliminate Incidents relating to or affecting the Equipment before
they occur.

 

  (7) Identifying the scope of an Incident and/or Problem relating to Equipment
and providing operational and technical assistance to Resolve the Incident and
Problem.

 

  (8) In the event Gap must replace Equipment and/or Software to conduct a
repair, copying data and performing backups.

 

  (e) For all Equipment purchased or leased by Gap, Supplier shall coordinate
and manage all Third Party Vendors that provide OEM warranty service or support.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 34 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  11.4 System management

Subject to mutual approval, Supplier shall Install and customize tools and
processes to allow automated and remote system management of the Gap IT
Environment. Such processes shall include Software distribution, backups and
others.

 

  (a) Supplier shall monitor for, work to proactively prevent, and remove
Malware on the Equipment.

 

  11.5 Server Equipment Disposal

Supplier’s responsibilities for the redeployment and disposal of Equipment
include:

 

  (a) To the extent the Equipment is owned or leased by Supplier, Supplier is
financially responsible for all reasonable disposal costs and expenses. Supplier
shall dispose of all such Equipment in an appropriate, environmentally
responsible manner in accordance with the Procedures Manual.

 

  11.6 Software Support

The financial responsibility for various categories of Software is provided in
the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Supplier is obligated to provide operational and technical
support for Software, including:

 

  (a) Providing and/or coordinating Tier 2 and Tier 3 Support in accordance with
Section 10 (Corporate Help Desk/Tier 2 and Tier 3 Support) of Exhibit A.2 (Cross
Functional Services).

 

  (b) Correcting Incidents and Problems associated with Software and providing
the necessary maintenance and Break/Fix support in accordance with Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services).

 

  (c) Monitoring and assessing recommended and required corrections to Software
from Third Party Software Vendors, and submitting recommendations for
Implementation of these to Gap for Approval.

 

  (d) Installing Third Party supplied corrections and patches to all Software as
Approved by Gap.

 

  (e) Complying with the Procedures Manual for enhancement to Software support.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 35 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (f) Installing and implementing “dot” releases of all Software as required by
Gap and in accordance with the terms of the Agreement.

 

  (g) Maintaining master copies of the Software associated with Current Deployed
Products in a secure, central location and providing Gap with access to this
Software upon request.

 

  (h) Unless otherwise directed by Gap, Installing, upgrading, and changing
Software to prescribed release levels. Software currency and release levels are
described in Section 13.10 (Software Currency and Release Levels). Software
version upgrades will be handled as an *.

 

  (i) Installing third party-supplied releases for Third Party Software
Problems, as scheduled in accordance with Section 5 (Change Management) of
Exhibit A.2 (Cross Functional Services).

 

  11.7 Electronic Software Distribution

Supplier’s responsibilities with respect to electronic Software distribution
include:

Utilizing * for Desktop Imaging, Supplier shall provide the following:

 

  (a) Distribute new Software to Equipment. Gap may also require alternative
transport methods (for example, CDs, etc.) due to size and bandwidth parameters.

 

  (b) Scheduling Software distributions with Gap to minimize Authorized User
disruption, and minimal Authorized User assistance and interaction, to support
time-critical release upgrades, deploy urgent patches, follow Gap “quiet
period,” comply with the Procedures Manual and Maintain current projects.

 

  (c) Installing Software via an automated installation package without
Authorized User interaction.

 

  (d) Providing Software distribution processes consistent with the
configurations associated with current deployed products as required to support
different environments in an automated way

 

  (e) Prepare and test Software distribution packages and scripts.

 

  (f) Providing an effective back-out process that is utilized where necessary.

 

  (g) Providing and implementing processes to link Software distributions and
Equipment inventories to verify the success of local and global deployments and
to implemented, track and recorded the configurations in *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 36 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (h) Maintaining systems and procedures to effectively distribute anti-Malware
Software to Gap Server Equipment as currently deployed, in accordance with
Section 2.2 (Malware Protection) of Exhibit A.2 (Cross Functional Services).

 

  11.8 Automated and Remote system management

 

  (a) Supplier shall utilize tools and processes, including those identified on
agreed upon Tools, to allow automated and remote system management of the IT
Environment. Examples of such tools and processes include:

 

  (1) Broadcast Software distribution.

 

  (2) System monitoring.

 

  (3) Backup.

 

  (4) Server administration; Server Management re-configuration

 

  (5) Automatic alerting and the process proposed for notifying Gap.

 

  (b) When requested by Gap, Supplier shall assist Gap in the evaluation,
implementation and maintenance for new tools and processes for automated and
remote system management and restoration of Servers, as a *.

 

  (c) Implementing and using tools allowing automated and remote system
management and monitoring of the Equipment and Software Gap IT Environment. Such
tools shall be used to assist Authorized Users by allowing Supplier to remotely
monitor, manage, or restore Equipment and Software utilized by Authorized Users.
The Party’s shall agree upon Supplier’s use of such tools, and the extent to
which they may be used.

 

  (d) Implementing tools to actively monitor and manage Gap’s IT Environment,
with the goal of moving Gap’s IT Environment from reactive to proactive
monitoring; and implementing management tools to enhance the stability and
function of the Gap IT Environment.

 

  11.9 Software Currency and Release Levels

 

  (a) Subject to this section 11.9 (Software Currency and Release Levels)
Supplier shall provide support for all Software versions and release levels that
exist in the Gap IT Environment as of the Initiation Date until otherwise
directed by Gap.

 

  (b)

Supplier shall support Software under its operational responsibility at a
recently released and generally available version of the Software (the “N” or
“N-1” release level for the longer of (1) the *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 37 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

following version N’s general public availability or (2) the time the licensor
discontinues standard commercially available support and maintenance for such
version or release.

 

  (1) “N” shall mean the current and generally available major release of a
Software product, including all service packs, releases or dot releases (e.g.,
as of the Initiation Date, *, * and *).

 

  (2) “N-1” shall mean the generally available previous major release of a
Software product, including all service packs, updates or dot releases (e.g., as
of the Initiation Date, *, *, *).

 

  (c) As directed by Gap, Supplier shall support release N-2 and earlier
versions in the Gap IT Environment of the Software until the date the licensor
discontinues standard commercially available support and maintenance for such
version or release.

 

  (d) *.

 

  11.10 Connectivity

Supplier’s responsibilities with respect to connectivity include:

 

  (a) Providing and managing telecommunication connectivity (data, voice, video,
or other) in support of the Services.

 

  (b) All Supplier personnel not physically present at specified Gap Sites shall
connect to the Gap Network via Supplier-provided VPN.

 

XII. GAP RESPONSIBILITIES

 

  12.1 General

Except as otherwise agreed by the parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 15 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section, Supplier shall use commercially reasonable efforts to utilize such
items and access to such systems only to the extent necessary for, and only in
the performance of Services under this Statement of Work.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 38 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  12.2 Gap Retained Responsibilities

 

  (a) Provide on-site support at remote locations where there is no permanent
Supplier staff, for Server reset, tape backup mounts, print services, as
mutually agreed. Such support will be English speaking to provide hands and eyes
for Supplier Global Services support staff who are remote to those locations.

 

  (b) Provide racks and floor space for all current tapes and archive tapes
required.

 

  (c) Define data retention requirements and request data restoral services for
data if it is required.

 

  (d) Provide Application support, including development and maintenance, and
compliance with the promotion to production process detailed in the Procedures
Manual.

 

  (e) Retain asset ownership and financial responsibility for maintenance and
support of all network printers as set forth in the Financial Responsibility
Matrix (Exhibit C.7).

 

  (f) Provide Tier 2 and Tier 3 support for Gap retained Software as identified
and mutually agreed to in writing during Transition Period.

 

  (g) Pay the shipping costs for disposal of Gap-owned Servers.

 

  (h) Be responsible for disposal of the mainframe hardware and Gap owned
Software when the mainframe is retired.

 

  (i) Retain * as set forth in the Agreement.

 

  (j) Retain * and *.

 

  (k) Retain * and * for Gap owned facilities as set forth in the Agreement.

 

  (l) Gap engineering shall be responsible for transforming and translating
Gap’s business requirements into system requirements and working on technical
designs for the Gap Server Environment. Specifically, Gap shall:

 

  (m) Verify requirements

 

  (n) Perform initial assessment

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.2    Gap/IBM Confidential and Proprietary Information   
Page 39 of 42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit A.6.3 – Statement of Work Non-Production Environment Server

Services

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

          Page No. I.    General    1 II.    Operating Principles and Objectives
   3 III.    Database Maintenance, Support and Management    4 IV.    Directory
Services and Network Based Appliances    6 V.    Server Environment    9 VI.   
Storage Management    11 VII.    Asset Management    17 VIII.    Equipment and
Software Support    17 IX.    Gap Responsibilities    20

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Statement of WorkServer Services – Non-Production

 

I. GENERAL

 

  1.1 Introduction

This Exhibit A.6.3 (Non-Production Environment Server Services Statement of
Work) to the Agreement (this “Statement of Work”) sets forth the minimal
non-production environment server services that Supplier shall provide as of the
Initiation Date, including services (1) to support Gap’s IT Non-Production
Environment, all as more particularly described in this Statement of Work and
(2) with respect to the operation, management and support of Gap’s Server
Non-Production Environment, all as more particularly described in this Statement
of Work (collectively described as the “Non-Production Environment Server
Services”). The Non-Production Environment Server Services described herein
apply generally to all Services provided by Supplier to Gap pursuant to the
Agreement and shall be provided utilizing Supplier’s best practices. With
respect to the Non-Production Environment Server Services hereunder, Supplier
will also perform all activities and requirements as specified in Exhibit A.2
(Cross Functional Services Statement of Work), except for Section 2 (Security)
of Exhibit A.2 (Cross Functional Services Statement of Work) which shall be
limited to services described in Section 8.5 (Electronic Software Distribution)
of this Statement of Work.

Supplier shall provide information on the Non-Production Environment Server
Services using a media that is efficient, easy to use, and easily accessible by
Gap Authorized Users and subject to Approval by Gap. Gap expects that Supplier
will bring value to areas in addition to those identified in the Agreement and
this Statement of Work. Supplier should describe any unique capabilities it
possesses for assisting Gap in achieving additional improvements and describe
how it would make such capabilities available to Gap.

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Non-Production Environment Server Services as
required to meet or exceed the Service Levels in Exhibit B.1 (Service Level
Matrix). Supplier (i) has responsibility for the performance of the
Non-Production Environment Server Services detailed in this Statement of Work;
and (ii) shall be held responsible for the performance of the Non-Production
Environment Server Services without regard to the use by Supplier of third-party
products or suppliers. All changes to this Statement of Work will be mutually
agreed to by Gap and Supplier and implemented and managed using the Change
Control Procedures.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 1 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  1.2 Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

“Agreement” means the First Amended and Restated Master Services Agreement dated
as of the Effective Date between Gap and Supplier.

“Currently Deployed Products” has the meaning set forth in Section 8.1
(Currently Deployed Products).

“DAS” or “Direct Attached Storage” means one (1) or more dedicated storage
devices that connect directly to a single host server and provide block-level
access to storage. The storage devices may reside in a separate physical
enclosure or may reside in separate I/O drawers within the server frame. The
host is connected to the DAS via the disk drives’ native method of connectivity
(i.e. ATA, SCSI, SATA, SSA, or other proprietary method, etc.).

“DBA” has the meaning set forth in Section 3.4 (DBA Demarcation).

“DBMS” means data base management system.

“Domain Controller” has the meaning set forth in Section 4 (Directory Services
and Network Based Appliances).

“Gold Image” contains the Base OS, current OS patches and agreed to standard
system tools, as set forth in Attachment A (Initial Base OS Gold Images) to
Exhibit D.26 (Service Catalog). *.

“NAS” or “Network Attached Storage” means a storage device whose primary purpose
is to provide network access to file systems via an Internet Protocol (“IP”)
network. The host servers primarily connect to the NAS via Ethernet Network
Interface Cards (“NICs”) installed in the servers. File system services are
provided by the NAS device itself and the host servers utilizing the LAN access
these file systems via the IP network.

“Network Based Appliances” has the meaning set forth in Section 4 (Directory
Services and Network Based Appliances).

“NFS” means network file system.

“NIS” means network information services.

“Non-Production Environment” means Supplier Systems and Gap Systems used to
provide Services for all Non-Production Server Images.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 2 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Non-Production Environment Server Services” has the meaning set forth in
Section 1.1 (Introduction).

“Non-Production Server Image” means a Server Image that *. A Non-Production
Server Image can be created on a * and leverages an account standard Gold Image
consisting of an operating system, system management tools, and virtualization
technology. *.

“NTP” means network time protocol.

“SAN” or “Storage Area Network” means an enterprise class, high-performance
storage subsystem whose primary purpose is to provide block-level access to
storage. Host servers connect to the SAN via a fibre channel network fabric
using Host Bus Adapters (“HBAs”) installed in the servers. The host server
operating system provides file system services.

“SRM” means storage resource management.

 

II. OPERATING PRINCIPLES AND OBJECTIVES

Supplier shall perform the Services in accordance with the following Gap
operating principles and objectives:

 

  (a) All Equipment and Software configurations shall be standardized and access
to all Equipment and Software must be capable of being restricted based on the
Procedures Manual.

 

  (b) Authorized Users shall have access to all assigned Software and data from
any location when signed in.

 

  (c) Supplier shall use Supplier’s best practices in all aspects of the
Services to provide a reliable and scalable environment and shall follow the
Procedures Manual.

 

  (d) All Services shall be provided in compliance with and controlled by the
Procedures Manual.

 

  (e) The Help Desk is responsible for initial contact with Authorized Users for
IT needs, issues, requests, Incidents, and Problems.

 

  (f) The Authorized User experience shall be managed by the Help Desk.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 3 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

III. DATABASE MAINTENANCE, SUPPORT AND MANAGEMENT

 

  3.1 Database Maintenance and Technical Support

Supplier’s responsibilities for database maintenance and support include:

 

  (a) Performing physical database administration functions for the databases,
including storage management services, installing, maintaining, tailoring and
monitoring of database Software, backup and recovery, standards, tuning and
support.

 

  (b) Maintaining database Equipment and Software and database management
related tools.

 

  (c) Allocating database storage and identifying and recommending future
database storage needs based on Gap’s usage and trends.

 

  (d) Configuring database storage at the operating system level.

 

  (e) Implementing and maintaining the physical database instance environment
and the primary physical database storage structures (table spaces) once an
Application and its database have been designed.

 

  (f) Implementing and modifying database security roles and administering
access authorization to database resources.

 

  (g) Debugging database system Incidents and Problems and apply fixes if
necessary, all in accordance with Section 11 (Incident and Problem Management)
and Section 5 (Change Management) of Exhibit A.2 (Cross Functional Services
Statement of Work).

 

  (h) Developing and maintaining job scripts related to physical database
administration.

 

  (i) Providing DBMS ID administration in accordance with the Procedures Manual.

 

  3.2 Database Management

Supplier’s responsibilities for database management include:

 

  (a) Performing physical DBMS database control functions to support systems
existing as of the Initiation Date, and any planned new systems .

 

  (b) Maintaining, operating, and upgrading all Supplier-provided automated
monitoring tools to monitor database performance.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 4 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Performing database shutdowns and restarts in accordance with Section 11
(Incident and Problem Management) and Section 5 (Change Management) of Exhibit
A.2 (Cross Functional Services Statement of Work).

 

  (d) Performing reorganizations and preventative maintenance to optimize
performance as required, including monitoring archive log growth and database
reorganizations.

 

  (e) Maintaining the databases to meet performance Gap defined configuration
standards, maximize efficiency and minimize outages.

 

  (f) Maintaining, updating, and implementing database archive processes and
procedures to recover from an outage or corruption to meet Gap’s business
requirements.

 

  (g) Providing physical database management support including providing backups
to meet Gap’s business requirements and restores of data from an outage or
corruption to meet Gap’s business requirements.

 

  (h) Installing, maintaining and supporting database Software products (e.g.,
installation of patches and service packs for major and minor releases) and
testing and implementing database environment Changes as Approved by Gap in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

  (i) Resolving Incidents caused by lack of capacity (e.g., dataset or table
space capacity events, full log files etc.).

 

  (j) Maintaining contacts with third party database and utility Software
vendors who provide updates to keep systems current.

 

  (k) Performing Incident and Problem detection and fault isolation for downtime
and database utilization events.

 

  3.3 Database Administrative Support

Supplier’s responsibilities for database administrative support include:

 

  (a) Employing database performance analysis to confirm physical database
requirements to support Gap’s business systems.

 

  (b) On request, providing Gap with Documentation of files generated by the
file Management system, including name and utilization statistics.

 

  (c) Developing, documenting and maintaining physical database standards and
procedures subject to Gap’s Approval.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 5 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Participating and cooperating with Gap and Third Party Vendors in
determining physical database Changes; the impact of ADM work; and Implementing
necessary Changes to relevant databases, subject to Gap’s Approval and in
accordance with Section 5 (Change Management) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

  3.4 DBA Demarcation

Physical Database Administrator (“DBA”) support includes the following:

 

  (a) The structure of the database as well as the database software in database
environments.

 

  (b) Installing software, applying maintenance fixes, building a database
structure, and maintaining up/down availability of the database and monitor
tablespace usage.

 

  (c) Implementing tuning parameter changes as directed by a Logical DBA
resource.

 

  (d) Maintaining database backups and performing recovery restores of the
database and maintaining database maintenance scripts/jobs.

Logical Database Administrator support includes the following:

 

  (a) Data security/integrity, application schema design, application SQL
performance.

 

  (b) Providing application testing support in development and test
environments, which would encompass application database cloning, selective data
refreshes in support of testing, review of developer code or vendor code and
recommendations for SQL tuning for database performance issues.

 

  (c) Developing and testing the scripts for database code changes and
migrations to production.

*.

 

IV. DIRECTORY SERVICES AND NETWORK BASED APPLIANCES

Supplier’s responsibilities for supporting, maintaining and operating Gap’s
Non-Production Network Based Appliances on the same physical device, known as
either a “Domain Controller” or “Network Based Appliance” include:

 

  4.1 Network Based Appliances

 

  (a) Supplier shall provide a common set of services for Domain Controllers or
Network Based Appliances which shall be supported as a caching and Network
performance service.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 6 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Supplier shall support the Domain Controllers or Network Based Appliances,
including:

 

  (1) Configure and maintain servers to provide agreed to Server Availability.

 

  (2) Manage the Server recovery process so that the impact to Network traffic
is minimized.

 

  4.2 *

 

  (a) Supplier shall monitor and take appropriate action such that each * is
correctly participating in the overall * environment.

 

  (b) Supplier shall Implement an appropriate series of checks and balances so
that the * are accurately resolving names.

 

  4.3 *

 

  (a) Supplier shall monitor and take appropriate action such that each * is
correctly participating in the overall * environment.

 

  (b) Supplier shall Implement an appropriate series of checks and balances so
that the * are correctly assigning leases and meet the defined configuration
settings.

 

  4.4 *

Supplier’s responsibilities with respect to the management of Gap’s
Non-Production * include:

 

  (a) Monitoring and supporting all * processes on all Domain Controllers.

 

  (b) Monitoring and supporting all * replication and site management (intra and
inter site).

 

  (c) Developing processes and procedures such that Gap’s * environment can be
restored to a functional state in accordance with Section 6 (Storage
Management).

 

  (d) Providing elevated access Group Policy Administration.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 7 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (e) Providing Logon Script maintenance.

 

  (f) Providing Supplier Organizational Unit (OU) and Supplier User Management.

 

  (g) Providing Trust Relationship Management.

 

  (h) Providing * and * interfaces.

 

  (i) Maintaining and enhancing existing Authorized User and administrator tools
and web interfaces as necessary to support Gap’s * environment.

 

  (j) Managing and deploying global catalog Servers as directed by Gap.

 

  (k) Assuming full responsibility for daily operations and any interactions
with identified Gap groups, necessary for the data integrity of the *.

 

  (l) Supporting all * related features not previously mentioned including *.

 

  4.5 Proxy

 

  (a) Supplier shall be responsible for monitoring and maintaining any web cache
proxy services.

 

  (b) Supplier will install, test, cutover, manage, monitor, and maintain the
proxy server components for the data network and implement Gap security policies
with respect to proxy servers. For the proxy servers, Supplier will:

 

  (1) Install, test, cutover, maintain, monitor, and remotely manage the proxy
servers, which services, at a minimum, shall equal the services provided by Gap
in place as of the Reference Date;

 

  (2) Administer and manage the proxy policies in accordance with Gap’s
requirements; and

 

  (3) Provide URL filtering to restrict access by Gap Authorized Users to a
defined set of URLs that are deemed inappropriate. This list will be updated
every *, if required, and notify the Gap Infrastructure Partnership Executive of
attempts to access such restricted URLs.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 8 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.6 Domain Controller

Supplier’s responsibilities with respect to Non-Production Domain Controllers
include:

 

  (a) Monitoring and taking appropriate action such that the * component of each
of these servers is configured for optimal performance and availability.

 

  (b) Monitoring and taking appropriate action such that the * is participating
appropriately in replication.

 

  (c) In the event of a rebuild, providing an efficient Network active directory
recovery procedure that utilizes *.

 

V. SERVER ENVIRONMENT

 

  5.1 Servers – General Requirements

For this Statement of Work, “Servers” shall mean all classes of Gap Servers
including Servers (*) in the Non-Production Environment.

Supplier will provide Gap with the Software tools for remote monitoring of the
Non-Production Environment. These Software tools will be included in the Gold
Image for the Non-Production Environment. At Gap’s request, Supplier will
participate in the creation and test of the Non-Production Gold Image as
described in the Service Catalog Item.

 

  (a) Non-Production Environment Server Services shall be performed on all
existing and new Servers and associated peripheral Equipment in the
Non-Production Environment.

 

  (b) Supplier’s responsibilities for Server administrative functions include:

 

  (1) Monitoring Gap’s Non-Production Images based upon Gap provided desired
system thresholds contained in the Build Sheet for initial Images or as agreed
through the Change Management process. Supplier will perform standard health
checks to ensure awareness of unsatisfactory results. These health checks will
include OS system measures such as resource utilization levels, system-generated
error messages, etc. Automation of the monitoring function includes “event”
records and “alerts”.

 

  (2) Responding to events, alerts, problems, or unsatisfactory health checks,
within agreed to thresholds by providing:

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 9 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (A) Problem identification according to Gap identified thresholds.

 

  (B) Performing standard operational bypass, recovery, and/or resolution
actions according to Gap provided procedures.

 

  (C) Where resolution is not possible, notification to Gap by creation of a
Problem ticket for Gap resolution, as described in Section 11 (Incident and
Problem Management) of Exhibit A.2 (Cross Functional Services Statement of
Work).

 

  (3) Providing Supplier emergency contacts to Gap.

 

  (c) Performing backup and restoration, as requested by Gap, as configured in
the Backup client by the Gap system administrator.

 

  (d) Supplier managed production anti-virus infrastructure services will be
made available to push patches to Non-Production Servers.

 

  5.2 Server Operational Responsibilities

Supplier is responsible for:

 

  (a) Using agreed upon monitoring tools, monitoring Equipment and Software used
to provide the Services with respect to the Servers, verifying and making
adjustments to support proper Server operations, including:

 

  (1) monitoring up/down status of system processes;

 

  (2) monitoring and responding to system alerts and events, as described in
Section 5.1(b)

 

  (3) monitoring and responding to Equipment alerts and events, as described in
Section 5.1(b); and

 

  (4) monitoring and Maintaining system error logs.

 

  5.3 Capacity Management

Supplier’s responsibilities with respect to capacity management include:

 

  (a) Monitoring system utilization, capacity thresholds as specified by Gap per
Section 5.1(b).

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 10 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VI. STORAGE MANAGEMENT

Supplier’s responsibilities for Gap’s storage infrastructure (including Direct
Attached Storage (DAS), Network Attached Storage (NAS), and Storage Area Network
(SAN)) include:

 

  6.1 General Requirements

 

  (a) Implementing, maintaining, operating, supporting, allocating for the SAN
environment per Gap’s direction and monitoring Gap’s storage environment.

 

  (b) At all times, remaining current in the knowledge and use of data storage
technology and management products and applying this knowledge to Gap’s storage
environment.

 

  (c) Adhering to mutually agreed to Gap standards: products, design,
engineering configuration, layout, RAID levels, etc.

 

  (d) Providing for the availability, performance and integrity of Gap’s Data
via storage management operations and processing.

 

  6.2 Online Storage Management

 

  (a) Implementing and maintaining the storage infrastructure solution in
compliance with Gap technology architecture requirements and in accordance with
Gap’s corporate standards.

 

  (b) Allocating storage and assigning and initializing online storage volumes
as response to demand and usage and as otherwise required by Gap.

 

  (c) Securing Gap Data through the use of * as required by Gap.

 

  (d) Conducting pro-active monitoring of storage for availability, per Gap
defined thresholds.

 

  (e) Identifying and recommending additional capacity or improvements to the
storage infrastructure to Gap.

 

  (f) Utilizing the Software tools as mutually agreed upon by Gap and Supplier,
conducting pro-active monitoring per Gap defined thresholds to measure the
efficiency of online storage access and taking corrective action as needed
(including performance adjustments to Equipment and Software, or file placement
as required to maximize performance). Monitoring and tuning performance, as
specified by Gap.

 

  (g) Configuring the cache for optimal performance across all environments, as
specified by Gap.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 11 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (h) Using appropriate RAID levels as specified by Gap and in accordance with
Gap’s engineering guidelines to provide optimal performance and storage
optimization.

 

  (i) Reporting raw metrics to Gap via native tools for storage environment.

 

  (j) Managing firmware, Software and patches to current levels for storage and
host components.

 

  6.3 SAN Management

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s SAN solution include:

 

  (a) Provisioning and configuring the storage Network (SAN switches, routers,
etc) *, and in compliance with Gap technology architecture requirements and in
accordance with Gap’s corporate standards.

 

  (b) Documenting and providing SAN topology/configuration to Gap.

 

  (c) Maintaining configuration management data and providing to Gap for use
within *.

 

  (d) Monitoring performance of the storage network in compliance with Gap
technology architecture requirements and in accordance with Gap’s corporate
standards. Supplier will tune performance, at Gap’s direction.

 

  (e) Monitoring performance on the host interfaces in compliance with Gap
technology architecture requirements and in accordance with Gap’s corporate
standards. Supplier will tune performance, at Gap’s direction.

 

  (f) Implementing redundant, load balanced connections to storage, in
accordance with Gap’s design.

 

  (g) Managing firmware, Software and patches to current levels for storage
Network.

 

  (h) Securing Gap Data through the use of * as Approved by Gap.

 

  6.4 Data Lifecycle Management

Supplier’s responsibilities for Implementing and Maintaining the data lifecycle
management solution include:

 

  (a) Reporting storage resource usage to Gap on a * basis.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 12 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  6.5 Archiving

Supplier’s responsibilities for Implementing, maintaining, operating,
supporting, optimize, and monitoring Gap’s data archiving solution include:

 

  (a) Providing support for data archiving to off-line storage in support of
business requirements for data retention.

 

  (b) Complying with in-country regulations and requirements for data
archiving/retention.

 

  6.6 External Storage Media Management

Supplier’s responsibilities for External Storage Media Management operations and
processing include:

 

  (a) Utilizing efficient and effective External Storage Media, tools and
processes for Gap’s data and programs.

 

  (b) Assuming full operational responsibility for all External Storage Media
Management functions, both on- and off-site.

 

  (c) Administering External Storage Media library operations.

 

  (d) Conforming all off-site storage schedules (including those of all Third
Party Vendors) to Gap’s business continuity plans as agreed to by Gap and
Supplier.

 

  (e) Assuming operational responsibilities for all External Storage Media
Management functions, both on- and off-site, for External Storage Media library
operations and administration, including managing and supporting Gap’s Third
Party Vendors providing external storage services as of the Initiation Date
until such agreements are transitioned and performing system data backup and
recovery as required and in accordance with agreed upon External Storage Media
standards.

 

  (f) Utilizing efficient and effective storage media, tools and processes for
Gap’s data and programs.

 

  (g) Accurately storing Data on External Storage Media and recopying External
Storage Media as necessary to support read/write errors.

 

  (h) Performing External Storage Media mounts as necessary to support
operational activities at all sites.

 

  (i) Maintaining a database cataloging the archival system for the media
library.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 13 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (j) Monitoring External Storage Media for reliability and minimizing of
read/write errors during the entire period of retention.

 

  (k) Monitoring and reporting on External Storage Media usage on a * basis.

 

  (l) Recopying External Storage Media as necessary to support minimizing of
read/write errors, and developing procedures for refreshing media with Gap’s
Approval.

 

  (m) Monitoring External Storage Media to comply with Gap and government
requirements and reporting, including Gap Record Retention Policies set forth in
Exhibit D.5 (Gap Record Retention Policy).

 

  (n) At Gap’s direction and in accordance with Exhibit C (Fees and Resource
Baselines), purchasing and maintaining adequate supplies for the External
Storage and cleaning Media.

 

  (o) Retrieving archived External Storage Media from on-site and off-site
storage as requested by Gap or as required in an emergency, which shall not
include regularly scheduled Disaster Recovery testing.

 

  (p) Following, maintaining and (subject to Gap’s Approval) updating procedures
in the Procedures Manual governing cycling/rotation of External Storage Media,
External Storage Media Management and External Storage Media retention periods,
with attention to auditing requirements as identified by Gap.

 

  (q) Providing and maintaining an inventory control system to properly manage
External Storage Media in storage and preparing them for shipment to the
contingency site or for use as required. A report of the media inventory is to
be provided to Gap on a * basis.

 

  (r) Recycling media regularly, managing media replacement, and recopying media
to provide data integrity and quality.

 

  (s) Disposing of retired media in an environmentally sound manner after
purging any Gap data in accordance with the Procedures Manual and maintaining
records of retired media for reference.

 

  (t) Providing Gap online reports of media usage.

 

  6.7 Off-Site Storage Management

Supplier’s responsibilities for off-site removable media data storage and
reporting include:

 

  (a) Assuming the performance of operational responsibilities for off-site
media storage including integrity checking, defining storage requirements and
assuring compliance with Gap and/or government requirements.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 14 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Recommending and managing requirements, procedures, and standards for
off-site storage, as directed and Approved by Gap.

 

  (c) Complying with, and requiring that all Third Party Vendors providing
External Storage Media Services to Gap comply, with the agreed upon
requirements.

 

  (d) Controlling and managing External Storage Media and business-recovery
related Documentation at *. * also includes External Storage Media business
recovery functions such as packaging and transportation to and from storage and
remote computer recovery centers.

 

  (e) Providing * in a physically and environmentally controlled and protected
area with fire protection and * designed to prevent unauthorized access, in
accordance with the Procedures Manual.

 

  (f) Managing compliance with Gap off-site External Storage Media procedures,
including:

 

  (1) Preparing media for off-site storage, or to other Third Parties as
requested by Gap, or as otherwise required.

 

  (2) Logging and tracking all physical External Storage Media in and out of the
data center and/or remote locations.

 

  (3) Shipping and receiving media to and from the off-site storage location(s)
on a * basis, or as required.

 

  (4) Maintaining the rotation of the External Storage Media that is required
for off-site storage.

 

  (5) Returning media as required to the originating Gap location.

 

  (6) Providing materials transportation to and from off-site storage in
environmentally controlled vehicles operated by bonded personnel.

 

  (7) Maintaining the integrity of data shipped to off-site storage.

 

  (8) Managing Third Party Vendors that provide off-site storage services,
auditing them for compliance and control procedures, and notifying Gap of any
issues.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 15 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (9) Advising Gap of any modifications to agreements with Third Party Vendors
providing off-site storage that would improve the efficiency of the Services or
otherwise benefit Gap.

 

  (10) Managing the inventory of off-site media.

 

  (11) Providing an emergency media return process.

 

  (12) Complying with, and reviewing compliance with, physical specifications,
retention periods and Gap’s Policies and Procedures.

 

  6.8 Backup and Recovery – Servers

Supplier’s responsibilities for Server backup and recovery services include:

 

  (a) Assuming full responsibility for Gap’s Server Environment data backup
requirements, including periodic * and * from the *.

 

  (b) Implementing and maintaining the backup and recovery infrastructure
solution in compliance with Gap technology architecture requirements and in
accordance with Gap’s corporate standards and in accordance with the Procedures
Manual.

 

  (c) Managing, maintaining and applying upgrades to backup and recovery
infrastructure (non-host based) Software tools and in accordance with Section 5
(Change Management) of Exhibit A.2 (Cross Functional Services Statement of
Work).

 

  (d) Maintaining the backup and recovery infrastructure such that any server
can be backed up and restored in a timeframe described in the Procedures Manual,
including keeping online versions of all backups for at least * after the backup
is performed so that the majority of restorations are performed disk to disk,
not from a tape backup. (This does not relieve Supplier of the obligation to
also maintain off-site backups.)

 

  (e) Working with Gap in accordance with Section 5 (Change Management) of
Exhibit A.2 (Cross Functional Services Statement of Work) to Resolve Incident
and Problem Resolution and support issues.

 

  (f) Creating, maintaining and providing Documentation to Gap as required for
Gap to monitor Supplier’s compliance with backup and recovery requirements,
including retention and storage requirements set forth in Gap’s Polices and
Procedures and the Procedures Manual.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 16 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (g) Performing Documentation control/update functions on all Operational
Documentation.

 

  (h) Installing backup Servers, tape, disk and other Equipment required to
Maintain a support level for the Servers necessary to meet Gap’s Business
Objectives.

 

VII. ASSET MANAGEMENT

 

  7.1 Asset Inventory and Management Systems

Supplier shall, as part of the Change Management process, notify Gap of any
changes requiring Asset Inventory updates.

 

VIII. EQUIPMENT AND SOFTWARE SUPPORT

 

  8.1 Current Deployed Products

A description of Gap’s current Equipment and Software requirements that are
Approved by Gap and designated for standard use within the Gap IT Environment
(the “Current Deployed Products”) is set forth on Exhibit D.6 (Technical
Architecture and Product Standards). A description of Gap’s list of approved
Equipment and Software, and configurations for use by Gap Authorized Users is
set forth Gap’s IT architecture framework and IT standards and may be modified
by Gap and agreed to by Supplier from time to time. To the extent Supplier
recommends any additions, Changes or modifications to the Current Deployed
Products, it shall submit such recommendations to Gap for review and Approval.

 

  8.2 Equipment and Software Maintenance and Support

Supplier’s responsibilities for Equipment and Software maintenance include:

 

  (a) Coordinating and managing Third Party Vendors that provide
maintenance-related support for Equipment and Software used to provide the
Services and performing these responsibilities regardless of the Party (Supplier
or Gap) that has financial responsibility for the underlying asset and
maintenance expenses.

 

  (b) Scheduling all maintenance of Equipment and Software in accordance with
this Section 8 (Equipment and Software Support), and Section 5 (Change
Management) of Exhibit A.2 (Cross Functional Services Statement of Work) and in
a manner that minimizes disruption to Gap’s business operations.

 

  (c)

Gap is financially responsible for the underlying Equipment maintenance expense.
At Gap’s request, Supplier shall arrange for such qualified Third Party Vendors
to provide, maintenance for such Equipment and Software. Such maintenance shall
be provided to keep the assets in good operating

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 17 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

condition and in accordance with manufacturer’s specifications or other
agreements as applicable, so that such assets shall qualify for the
manufacturer’s standard maintenance plan upon sale or return to a lessor.

 

  (d) Coordinating maintenance for Equipment and Software to meet specified
Service Levels at all times.

 

  8.3 Equipment Operations and Support

The operational responsibility for various categories of Equipment is provided
in the Financial Responsibility Matrix (Exhibit C.7) and as is described in the
Statements of Work. Where Supplier is obligated to provide operational and
technical support for Equipment, Supplier’s responsibilities include:

 

  (a) Coordinating Tier 2 and Tier 3 Support in accordance with Section 10
(Corporate Help Desk/Tier 2 and Tier 3 Support) of Exhibit A.2 (Cross Functional
Services Statement of Work).

 

  (b) Resolving Incidents and Problems associated with Equipment maintenance and
Break/Fix support (including calling out Gap maintenance providers, where
appropriate) in accordance with Section 11 (Incident and Problem Management) of
Exhibit A.2 (Cross Functional Services Statement of Work).

 

  (c) Providing periodic reporting (on at least a * basis, as requested by Gap)
to Gap on all of Supplier’s Equipment support activity.

 

  (d) Where Supplier has operational responsibility for Equipment, the
operations and support requirements include:

 

  (1) Providing all operations and support for all Standard Equipment and new
Equipment that is deployed throughout the Term.

 

  (2) Installing, moving, adding, and changing Equipment and related peripherals
in accordance with Section 5 (Change Management) of Exhibit A.2 (Cross
Functional Services Statement of Work) as a*.

 

  (3) Electronically monitoring Equipment used to provide the Services to verify
that it is in good working order.

 

  (4) Coordinating efforts with Third Party Vendors providing services or
maintenance to keep Equipment and System Software operating effectively.

 

  (5) Identifying the scope of an Incident and/or Problem relating to Equipment
and providing operational and technical assistance to Resolve the Incident and
Problem.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 18 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (e) For all Equipment purchased or leased by Gap, coordinating and managing
all Third Party Vendors that provide OEM warranty service or support.

 

  8.4 Server Equipment Disposal

Supplier’s responsibilities for the redeployment and disposal of Equipment
include:

 

  (a) To the extent the Equipment is owned or leased by Supplier, Supplier is
financially responsible for all reasonable disposal costs and expenses. Supplier
shall dispose of all such Equipment in an appropriate, environmentally
responsible manner in accordance with the Procedures Manual.

 

  8.5 Electronic Software Distribution

Supplier’s responsibilities with respect to electronic Software distribution
include:

 

  (a) Maintaining systems and procedures to effectively distribute anti-Malware
Software to Gap Server Equipment as currently deployed, in accordance with
Section 2.2 (Malware Protection) of Exhibit A.2 (Cross Functional Services
Statement of Work).

 

  8.6 Automated and Remote System Management

 

  (a) Supplier shall utilize tools and processes, including those identified on
agreed upon Tools, to allow automated and remote system management of the IT
Environment. Examples of such tools and processes include:

 

  (1) Broadcast Software distribution.

 

  (2) System monitoring.

 

  (3) Backup.

 

  (4) Automatic alerting and the process proposed for notifying Gap.

 

  (b) Supplier shall implement tools to actively monitor and manage Gap’s IT
Environment, with the goal of moving Gap’s IT Environment from reactive to
proactive monitoring; and implement management tools to enhance the stability
and function of the Gap IT Environment.

 

  8.7 Software Currency and Release Levels

 

  (a) Subject to this Section 8.7 (Software Currency and Release Levels),
Supplier shall provide support for all Software versions and release levels that
exist in the Gap IT Environment as of the Initiation Date until otherwise
directed by Gap.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 19 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Supplier shall support Software under its operational responsibility at a
recently released and generally available version of the Software (the “N” or
“N-1” release level for the longer of (1) the * following version N’s general
public availability or (2) the time the licensor discontinues standard
commercially available support and maintenance for such version or release.

 

  (1) “N” shall mean the current and generally available major release of a
Software product, including all service packs, releases or dot releases (e.g.,
as of the Initiation Date, *, * and *).

 

  (2) “N-1” shall mean the generally available previous major release of a
Software product, including all service packs, updates or dot releases (e.g., as
of the Initiation Date, *, *, *).

 

  (c) As directed by Gap, Supplier shall support release N-2 and earlier
versions in the Gap IT Environment of the Software until the date the licensor
discontinues standard commercially available support and maintenance for such
version or release.

 

  (d) *.

 

  8.8 Connectivity

Supplier’s responsibilities with respect to connectivity include:

 

  (a) Providing and managing telecommunication connectivity (data, voice, video,
or other) in support of the Services.

 

  (b) All Supplier personnel not physically present at specified Gap Sites shall
connect to the Gap Network via Supplier-provided VPN.

 

IX. GAP RESPONSIBILITIES

 

  9.1 General

Except as otherwise agreed by the parties under this Agreement, Gap will be
responsible for the items listed below. Subject to Section 17.2 (Interfering
Acts) of the Agreement, nothing in this Section 9 (Gap Responsibilities) shall
relieve Supplier of its obligations under this Statement of Work or the
Agreement. With respect to the items and access provided by Gap, as set forth in
this Section,

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 20 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Supplier shall use commercially reasonable efforts to utilize such items and
access to such systems only to the extent necessary for, and only in the
performance of Services under this Statement of Work.

 

  9.2 Gap Retained Responsibilities

Gap shall:

 

  (a) Provide on-site support at remote locations where there is no permanent
Supplier staff, for Server reset, tape backup mounts, print services, as
mutually agreed. Such support will be English speaking to provide hands and eyes
for Supplier Global Services support staff who are remote to those locations.

 

  (b) Provide racks and floor space for all current tapes and archive tapes
required.

 

  (c) Define data retention requirements and request data restoral services for
data if it is required.

 

  (d) Provide Application support, including development and maintenance, and
compliance with the promotion to production process detailed in the Procedures
Manual.

 

  (e) Retain asset ownership and financial responsibility for maintenance and
support of all network printers as set forth in the Financial Responsibility
Matrix (Exhibit C.7).

 

  (f) Provide Tier 2 and Tier 3 support for Gap retained Software as identified
and mutually agreed to in writing during Transition Period.

 

  (g) Pay the shipping costs for disposal of Gap-owned Servers.

 

  (h) Be responsible for disposal of the mainframe hardware and Gap owned
Software when the mainframe is retired.

 

  (i) Retain * as set forth in the Agreement.

 

  (j) Retain * and *.

 

  (k) Retain * and * for Gap owned facilities as set forth in the Agreement.

 

  (l) Be responsible for transforming and translating Gap’s business
requirements into system requirements and working on technical designs for the
Gap Server Environment. Specifically, Gap shall:

 

  (1) Verify requirements

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 21 of 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Perform initial assessment

 

  (m) Retain responsibility to perform all Non-Production host based (i.e., OS
level) Storage configuration activities.

 

  (n) Plan for changes in the size of databases due to business growth and
project Implementation.

 

  (o) Employ database performance analysis to confirm physical database
requirements to support Gap’s business systems.

 

  (p) Provide emergency call out list to Supplier.

 

Exhibit A.6.3    Gap/IBM Confidential and Proprietary Information   
Page 22 of 24



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Exhibit A.10

Statement of Work

European Stores Help Desk Services

Ver. 0.0 (CCR030-06)

Dated: December 27, 2006

 

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

TABLE OF CONTENTS

 

         Page No.

I.

  GENERAL    3

II.

  STORES HELP DESK SERVICES    5

III.

  GEOGRAPHIC AND LANGUAGE SCOPE OF THE AGREEMENT    6

IV.

  STORES HELP DESK SERVICE DELIVERY MANAGEMENT & TECHNICAL EXPERTISE    7

V.

  OVERVIEW OF THE STORES HELP DESK    8

VI.

  STORES HELP DESK    8

VII.

  PROBLEM MANAGEMENT    14

VIII.

  DEFECT MANAGEMENT    16

IX.

  COMMUNICATION & REPORTING    20

X.

  STORE LOCATION INFORMATION    21

XI.

  TRAINING    21

XII.

  BUSINESS CONTINUITY PLANNING AND SERVICES    23

XIII.

  EMERGENCY MANAGEMENT SERVICES    23

XIV.

  LAB SUPPORT    24

XV.

  DEVELOPMENT OF INTERFACES TO GAP’S MANAGEMENT SYSTEMS    24

XVI.

  * – NOTE – SUPPLIER TO EXPLORE    24 APPENDIX B-1 CONTRACT AND SERVICE
DELIVERY MANAGEMENT    26 APPENDIX B-2 INTENTIONALLY LEFT BLANK    27 APPENDIX
B-3 MINIMUM STORES HELP DESK SYSTEM REQUIREMENTS    28 APPENDIX B-4    29
APPENDIX B-5 TICKET LOGGING REQUIREMENTS    33 APPENDIX B-6 GAP PRIORITY
LOCATIONS    34 APPENDIX B-7 TRAINING REQUIREMENTS    35 APPENDIX B-8 SERVICE
DELIVERY CHANGE MANAGEMENT PROCEDURES    36

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

I. GENERAL

 

  1.1. Introduction

This Exhibit A.10 (European Stores Help Desk Services Statement of Work) to the
Agreement (this “Statement of Work” or “SOW”) sets forth the minimal store
support services that Supplier shall provide as of the IA Initiation Date, with
respect to the following service areas as identified in the table of contents to
this Statement of Work and as more particularly described in this Statement of
Work (collectively described as the “Stores Help Desk”), references in the
Agreement to Services shall be deemed to include the Stores Help Desk services.
The Stores Help Desk described herein apply generally to all Services provided
by Supplier to Gap pursuant to the Agreement and shall be provided utilizing
Supplier’s best practices. With respect to the Stores Help Desk, Supplier will
also perform all activities and requirements as specified in Exhibit A.3.a
(European Store Maintenance Services SOW).

Unless otherwise provided, references to Sections will be to Sections of this
Statement of Work and references to Exhibits will be to Exhibits of the
Agreement. The section headings in this Statement of Work are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Statement of Work.

Supplier shall provide the Services as required to meet or exceed the applicable
Service Levels in Exhibit B.1 (Service Level Matrix). Supplier (i) has
responsibility for the performance of the Services detailed in this Statement of
Work; and (ii) shall be held responsible for the performance of the Services
without regard to the use by Supplier of third-party products or suppliers. All
changes to this Statement of Work will be mutually agreed to by the Gap and
Supplier and implemented and managed using the Change Control Procedures.

 

  1.2. Definitions

Except as otherwise expressly provided herein, or unless the context clearly
requires otherwise, capitalized terms used in this Statement of Work shall have
the meanings set forth below. Capitalized terms used in this Statement of Work
but not otherwise defined in this Statement of Work shall have the meanings
ascribed to them in Exhibit A.1 (Glossary to Statements of Work).

“Disaster Recovery” means the restoration of Services following a Disaster to
full functionality.

“Gap IT Defect(s)” shall mean any *. For the purposes of this SOW, the Gap IT

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Environment refers only to the Gap IT Environment utilized by the Covered
Locations.

“Global Ticket” shall mean a Ticket relating to generic Problems concerning the
Stores Help Desk (e.g., a network connection failure or a power outage), as
described in Section 6.3.

“IA Initiation Date” shall mean *, or as otherwise defined in the Implementation
Agreement(s).

“Incident” shall mean any event or occurrence that is not part of the standard
operation of a Service, and that *.

“Knowledge Database” shall mean the central and consolidated knowledge database
system defined in Section 7.1(vii).

“Problem Management System” means the Gap * system.

“Priority Covered Locations” shall mean the Gap Store Locations and Store Lab
Facilities identified in Appendix B-6.

“Problem” shall mean an unknown underlying cause of one or more Incidents.

“Resolve” or “Resolution” shall have the meaning set forth in Exhibit A.1
(Glossary of Statement of Work).

“Service Center” shall mean the * or any successor Problem Management System
being utilized by the Gap.

“Services Defect(s)” shall have the meaning set forth in Section 1.2
(Definitions) of Exhibit A.2 (Cross Functional Services Statement of Work).

“Service Delivery Account Manager” shall mean persons responsible for assisting
Gap in setting its service strategy and direction, and managing the overall
Stores Help Desk delivery, as required in Section 4.2.

“Service Delivery Team” shall mean those persons responsible for managing the
provision of all Stores Help Desk Services, as required in Section 4.

“Service Delivery Change Management Procedures” shall mean service delivery
change management procedures set forth in Appendix B-8.

“Stores Help Desk” shall mean the facilities, associated technologies, and fully
trained staff who responds to calls, coordinates all Problem Management
activities, and acts as the primary point of contact for Authorized Users in
regard to the Services as described in Section 6.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

“Stores Help Desk Agents” shall mean person(s) responsible for responding to End
User calls.

“Stores Help Desk Delivery Analyst” shall mean person(s) responsible for day to
day operations of the Stores Help Desk as described in Section 4.3.

“Ticket(s)” shall mean documentation created in Problem Management System
(including electronic documentation) containing information (e.g., date, Covered
Location, description, status, ect.) relating to an Incident and/or Problem
concerning the Stores Help Desk.

 

II. STORES HELP DESK SERVICES

 

  2.1. General

Supplier will provide and perform the services, functions or responsibilities
described in this Exhibit A.10 to Gap and the Covered Locations. Supplier will
provide the Stores Help Desk in accordance with the Agreement, including the
Procedures Manual, and will meet the Services requirements, including the
applicable Service Levels set forth in Exhibit B.1 (Service Level Matrix).
Supplier and Gap will agree on appropriate modifications to the Procedures
Manual for the Stores Help Desk, including the content, frequency and reporting
format for Service Levels.

Gap’s business requirements may be subject to constant change over the Term and
it is acknowledged by both Parties that this will have an impact on the scope
and methods of delivery of the Services over the Term. Supplier acknowledges
that it has an obligation to work with Gap to supplement and enhance the
Services as necessary to meet Gap’s changing business needs and to enable Gap to
gain the benefit of developments in technology – drive continuous improvement to
the environment. Gap acknowledges that it has an obligation to work with
Supplier to enable service delivery to Gap, and to work with Supplier in
implementing Gap Approved Supplier changes in remote technical support delivery,
identifying call drivers and opportunities to fix Problem root causes.

 

  2.2. Responsibilities and Duties

Supplier acknowledges and agrees that Supplier has end to end responsibility for
the performance of the Stores Help Desk.

Gap acknowledges and agrees that:

 

  (i) Gap will provide Supplier with scripting for Ticket logging and escalation
procedures in a manner consistent with Appendix B-5 to this Exhibit A.10.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (ii) Gap will provide Supplier with reasonable access to usage training on Gap
systems, tools, hardware and software.

 

  (iii) Gap and Supplier will develop and update instructions to End Users on
how to place a call to Supplier to initiate a service request and Gap will
distribute such instructions and train its End Users.

 

  (iv) As of the IA Initiation Date, Gap will provide to Supplier a current
listing of Covered Locations.

 

  (v) Gap will have escalation capabilities, both technical and operational,
available to Supplier *. Such escalation shall only be used after appropriate
troubleshooting has been completed.

 

  (vi) Gap will ensure that there is capability within the Covered Locations to
permit remote access.

References to time in this Exhibit A.10 will, unless otherwise stated, be the
local time (the “Local Time”) at the location at which Gap and/or the Covered
Locations receive the Services.

The Appendices to this Statement of Work are incorporated in and made a part of
this Statement of Work.

 

III. GEOGRAPHIC AND LANGUAGE SCOPE OF THE AGREEMENT

 

  3.1. Geographic Scope

As of the IA Initiation Date, the Stores Help Desk will be provided by Supplier
to support Gap and the Covered Locations in the *.

It is anticipated by the Parties that during the Term, Gap may request Supplier
to provide the Services to Covered Locations in other countries and languages as
follows; *. Supplier confirms that it will expand the scope of the Stores Help
Desk Services to such additional countries, as requested by Gap as provided in
the Agreement, where Supplier has a presence and subject to reasonable notice
and in accordance with the Service Delivery Change Management Procedure outlined
in Appendix B-8.

As of the IA Initiation Date, the services of this SOW will be provided at the
IBM facility located in * (the “Supplier Facility”). Gap will have the

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 6



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

right upon request to visit the Supplier Facility and to observe the delivery of
service. Supplier may not relocate the Supplier Facility without Gap’s prior
written approval, which will not be unreasonably withheld. If the location of
the Supplier Facility changes after the start date, Supplier will coordinate the
training of the Stores Help Desk Analysts at the new location at their own
expense. In addition, Gap must perform an on-site inspection and validation of
the new facility’s processes. *.

 

  3.2. Language

All documentation and reports produced as part of the Stores Help Desk or to
support the delivery of the Services will be written in English. Where Supplier
chooses to translate any such materials for use by its personnel, Supplier will
be responsible for any translation costs.

 

IV. STORES HELP DESK SERVICE DELIVERY MANAGEMENT & TECHNICAL EXPERTISE

 

  4.1. The Supplier Service Delivery Team will be responsible for proactively
managing the provision of all Stores Help Desk Services, including the provision
of the agreed management reports and information to Gap and the effective use of
the escalation procedures as defined in Appendix B-4.

 

  4.2. The Service Delivery Account Manager core hours will be * (*), and such
additional hours as reasonably required to support the Services. Supplier will
assist Gap in setting its service strategy and direction and will provide Gap
with reasonable access to knowledge and information relating to technology
developments, including new product information acquired through Supplier
marketing and technology research facilities. Such information may include,
among others, proactive feedback and solutions driven from call trending.

 

  4.3. Supplier will provide a Stores Help Desk Delivery Analyst as set out in
this SOW.

The Stores Help Desk Delivery Analyst will be responsible for day-to-day
operations of the Stores Help Desk.

The Stores Help Desk Delivery Analyst will track and report any backlog of
unresolved Incidents on a * basis, or more frequently as requested by Gap, as
identified in Appendix B-5.

The Stores Help Desk Delivery Analyst will co-ordinate the updating of the
Knowledge Database with Supplier solutions and best practices as they are
developed and approved by Gap. This includes updates based on: (i) lessons
learned; (ii) experience with similar technologies; and (iii) industry best
practices.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 7



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

The Stores Help Desk Service Analyst will manage the reporting documents as
outlined in Section 9 (Communication & Reporting).

 

V. OVERVIEW OF THE STORES HELP DESK

 

  5.1. Categories of Services

The categories of Services to be provided to Gap and the Covered Locations by
Supplier under this SOW are as follows:

 

  (i) Stores Help Desk

 

  (ii) Problem Management

 

  (iii) Defect Management

 

  (iv) Communication & Reporting

Except where expressly stated otherwise, the above Stores Help Desk Services
will support all Gap Covered Locations.

The details of the Services to be provided are more fully set out in this
Statement of Work.

 

VI. STORES HELP DESK

 

  6.1. Overall Requirement

Supplier will provide a Stores Help Desk that provides a * for all End Users in
the Covered Locations in relation to their use of the Gap Covered Machines set
forth in Exhibit D.16.e, and the stores applications listed in Exhibit D.16.f.
Supplier acknowledges that it is a key business requirement of Gap’s that the
Stores Help Desk is provided and managed in an integrated manner across all
Services categories and all Covered Locations. The account management procedures
are described in Appendix B-1.

The Supplier Stores Help Desk Agents will have the necessary training to:
(i) identify root cause of a Problem; (ii) log the issue in *; and (iii) solve
or escalate the issue. This will require an understanding of the call flow
processes and an overview of the Covered Location’s infrastructure, including
configuration and use of hardware and software applications and general
operating environment in the Covered Locations. This is collectively referred to
in this Exhibit as “Problem Management.”

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 8



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Stores Help Desk Agents responding to End User calls will be fully trained in
accordance with the Gap Stores Help Desk training requirements. Appendix B-7
defines the Stores Help Desk training requirements. Supplier will ensure that
Stores Help Desk Analysts receive new hire training, ongoing skills development,
performance coaching, and training on new technology rollouts.

The Stores Help Desk will utilize a variety of tools and technical knowledge to
Resolve reported Incidents, whether this Resolution occurs: via the Stores Help
Desk Agent, by referral to Gap Second Level Support, by the Services of a
Supplier Technician providing on-site in-store Maintenance Services at the
Covered Location, or by monitoring the support provided by a third party.

The Supplier Stores Help Desk will be responsible for ensuring that all
Incidents reported are Resolved or escalated according to the escalation
procedures outlined in Appendix B-4. Prior to escalating all troubleshooting
must be completed and the Incident Ticket complete as outlined in Appendix B-5.

Supplier will ensure that such End User inquiries from Covered Locations are
dealt with in an outcome-focused, prompt, courteous and efficient manner and in
accordance with the requirements of this Statement of Work and the Service
Levels. Supplier will provide regular and timely status reports to Covered
Locations in relation to Problems and Incidents as outlined in Exhibit D.13
(Management Reports).

Supplier will ensure that all calls are documented in the Problem Management
system and the appropriate resolution code is applied.

For the purposes of training and monitoring, *.

Supplier shall continuously update troubleshooting documentation and FAQ’s
regarding the Services as call drivers are analyzed and trended.

 

  6.2. Stores Help Desk Hours and Language Capability

Scheduled Stores Help Desk Hours, as from the IA Initiation Date, will be the
hours set out below or any revised hours agreed in accordance with the Change
Control Procedures.

“Scheduled Stores Help Desk Hours” means that for * or * (*), the Stores Help
Desk will be available:

 

    

Monday to Friday

  

Saturday

  

Sunday

*

   *    *    *

*

   *    *    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 9



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (i) “Stores Help Desk Availability” means that an appropriately trained Stores
Help Desk Agent will be available to: (1) receive Gap End User calls, and
(2) initiate and manage additional support required in response to such Gap End
User calls. Gap may provide written notice to Supplier that it would like to
vary the Scheduled Stores Help Desk Hours. The Parties will address any such
changes in accordance with the Change Control Procedure, provided, however, that
Supplier will implement the revised Scheduled Stores Help Desk Hours within * of
receiving written notice from Gap. For temporary changes to the Scheduled Stores
Help Desk Hours to accommodate store environment or business needs (e.g., Peak
Period changes), the * notice requirement will not apply. Any changes in
Services Charges resulting from changes in the Scheduled Stores Help Desk Hours
will be addressed in accordance with the Service Delivery Change Management
Procedure.

 

  (ii) It is a key business requirement of Gap that the Stores Help Desk Service
is able to provide support in the national languages of the Gap Covered
Locations. Supplier will therefore provide Stores Help Desk Agents during the
Scheduled Stores Help Desk Hours who are fully fluent, written and oral,
including to a business and technical standard, in the support languages
outlined in Section 3.1. Additionally all Stores Help Desk Agents must be
fluent, written and oral, to a business and technical standard, in English and
must be capable of both comprehending and writing documentation in English. As
of the IA Initiation Date, the language requirements are fluency in * and *. The
Parties shall develop fluency testing protocols and standards to be used by
Supplier personnel assigned to take Gap calls.

 

  (iii) For all hours other than the Scheduled Stores Help Desk Hours, Supplier
will provide a voicemail service for * which will inform callers of the hours of
service and allow the Covered Location to place a message. Voicemail messages
received outside the Scheduled Stores Help Desk Hours will be responded to by
the Stores Help Desk within * of the Stores Help Desk opening, except where as a
result of a * and/or * or *, Supplier is unable to respond within * and such

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 10



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

 

circumstances are identified in writing by Supplier to Gap. In no event shall
the response to such *, even in an *, exceed * from Stores Help Desk opening.
The agent process will include * and * received in the first line of the
work-log for audit purposes.

 

  (iv) * received outside the Scheduled Stores Help Desk Hours will be
transferred by a * to on-call Stores Help Desk Agents who will be familiar with
Gap processes and will have all necessary tools, including support documentation
and contact lists, to appropriately resolve, refer or escalate an emergency
call.

 

  (v) For the avoidance of doubt, Supplier is responsible for dedicating
sufficient Stores Help Desk Agents to meet its requirements under this Statement
of Work and, in particular, to meet the agreed Service Level.

 

  6.3. Stores Help Desk Responsibilities

Supplier Stores Help Desk Services will include the following:

 

  (i) Supplier will make available to Gap Covered Locations the Stores Help Desk
Services during the agreed Scheduled Stores Help Desk Hours.

 

  (ii) Supplier will provide an automatic call distribution and handling system
within the minimum functionality as set out in Appendix B-3.

 

  (iii) Supplier will work with Gap to establish and maintain the call work
flows, including scripts as agreed with Gap, and set out to support the call
flow outlined in the Policy and Procedures Manual or any revised call work flows
or scripts as agreed by the Parties in accordance with the Change Control
Procedure. Supplier will respond to requests to revise call work flows and
scripts within * of receiving written notification from Gap.

 

  (iv) When receiving a call, the Stores Help Desk Agent will confirm the
Covered Location’s entitlement to support by validating the Covered Location
information in *, and by following the agreed call work flow procedures. Any
issue which arises in relation to a Covered Location’s entitlement which would
otherwise prevent that Location from receiving support will be immediately
escalated in accordance with the escalation procedures as described in Exhibit
B-4.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 11



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (v) Supplier will provide initial Problem determination, assistance, routing
and tracking in relation to all Covered Location calls received. In the event
that a call * (i.e., *), the Stores Help Desk Agent will follow the call flow as
outlined in the Policy and Procedures Manual.

 

  (vi) In relation to End User calls which are within Supplier’s scope of
responsibility, Stores Help Desk Agents will provide technical support to the
Covered Location. The Stores Help Desk Agent will provide technical assistance
consistent with the Procedures Manual, using the Knowledge Database and
supporting documentation relating to the Gap Covered Location technical
environment and applications, and the agreed training requirements for Stores
Help Desk Agents. As appropriate, the Stores Help Desk Agent will use Gap lab
equipment to assist with Problem determination and resolution purposes.

 

  (vii) A Stores Help Desk Agent, having diligently followed the Problem
determination and resolution process detailed in Section 6.3(vi), may conclude
that the Problem requires Gap Second Level Support. Prior to referring any
Problem to Gap Second Level Support, the Stores Help Desk Agents must provide
all required information set out in Appendix B-5 in a referred Ticket. Supplier
will ensure that escalations of issues known to be within the resolution
capability of the Stores Help Desk do not exceed *. Referrals which are
submitted without the detail required by Gap Second Level * and *. * will be
processed once the Ticket logging requirements outlined in Appendix B-5 is
completed. The Ticket referral percentage may be revised upon new technology
implementation, and will be subject to the Service Delivery Change Management
Procedures set forth in Appendix B-8.

 

  (viii) For each initial call to the Stores Help Desk Agent the Stores Help
Desk will create a Ticket in the Problem Management System , in accordance with
the Ticket logging requirements defined in Appendix B-5.

 

  (ix) A Ticket will be created for the initial call relating to a Problem.
Further in-bound and out-bound calls relating to a Problem for which a Ticket
already exists will be tracked in the relevant Ticket but will not result in the
creation of an additional Ticket.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 12



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (x) Supplier will track all open Tickets and will escalate Tickets to the Gap
Stores Support Manager in accordance with the agreed call work flow procedures
and escalation procedures set out in the Policies and Procedures Manual and the
Knowledge Database.

 

  (xi) Supplier will update Covered Locations who have reported Problems and/or
have made follow-up enquiries on the state of progress in relation to Problems
which have been reported. The level of updates and feedback should reflect the
nature and priority of the Problem reported as defined in Appendix B-4.

 

  (xii) Tickets may only be closed once the Stores Help Desk Agent has confirmed
that the Problem has been *. Gap will not accept * with respect to Stores Help
Desk Services where Tickets have not been *. Supplier will operate a *.

 

  (xiii) The Stores Help Desk will proactively monitor multiple calls relating
to generic Problems (e.g., a network connection failure or a power outage) and
will immediately establish a Global Ticket with respect to such generic Problems
and follow the escalation procedures outlined in the Policies and Procedures
Manual and the Knowledge Database.

 

  (xiv) All Tickets created prior to the creation of the Global Ticket which
relate to the relevant generic Problem will be consolidated into the Global
Ticket and all calls received subsequent to the creation of the Global Ticket
will be recorded on the Global Ticket.

 

  (xv) Supplier will provide a toll-free access number by country to the Stores
Help Desk for use by all Covered Locations.

 

  (xvi) Where a Ticket requires on-site support, Supplier is responsible for
ensuring that: (1) *; (2) * to provide a status to the Covered Location *; and
(3) *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 13



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  6.4. Priority Locations - Stores Help Desk Services for Priority Locations

Certain Covered Locations may require support from the Stores Help Desk and
Supplier generally on a priority basis. These Covered Locations will be
designated by Gap as Priority Locations as listed in Appendix B-6. Changes to
this list are subject to the Service Delivery Change Management Procedures
defined in Appendix B-8.

Calls from Priority Covered Locations will be handled in accordance with the
call work flow procedures specified in Appendix B-4, and priorities as
enumerated in Appendix B-5.

All Covered Locations identified by Gap as “*” locations will be treated as
Priority Covered Locations. See Appendix B-6 for “*” locations.

In addition, Gap may notify Supplier in writing, as outlined in the Service
Delivery Change Management Procedures, that it requires any other Covered
Location to be treated as a Priority Covered Location for any period of time.
Following receipt of such a notification by Gap, Supplier will ensure that this
information is recorded in its systems in a way which makes the status of a
Priority Covered Location immediately apparent to Stores Help Desk Agents and
Technicians and will implement the Priority Covered Location service delivery as
indicated in Appendix B-6. Supplier will revise call work flows and scripts
within * of receiving written notification from Gap.

 

  6.5. Ticket Management

Supplier will be responsible for creating, tracking and closing all Tickets in
accordance with the agreed Service Levels, and for providing Gap with all the
agreed reports and management information relating to Ticket management.

 

VII. PROBLEM MANAGEMENT

 

  7.1. Overall Requirements

Supplier’s Problem Management responsibilities include the following;

 

  (i) Employing processes, procedures and tools for tracking, managing and
escalating or resolving all Incidents with the objective of integrating and
improving the Problem Management processes and procedures.

 

  (ii) Supplier Stores Help Desk will utilize tools that allow the Stores Help
Desk the ability to remote access the Covered Location’s systems to remotely
resolve issues with or without the Covered Location’s knowledge.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 14



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (iii) Establishing processes to ensure that all logged Incidents are managed
to closure or escalated to the team / Third Party Vendor who is accountable for
resolution as defined by the Policy and Procedures Manual.

 

  (iv) Co-ordinate processes that are flexible and which facilitate effective
co-ordination of Problem Management activities across Gap Inc., the Covered
Locations and other Third Party Vendors.

 

  (v) Providing the functionality for quickly referring Incidents to the
appropriate Third Party Vendor for resolution.

 

  (vi) Providing the functionality to track information for each Incident
submitted to (or originating from) Supplier to include the Ticket logging
requirements as defined in Appendix B-5.

 

  (vii) Providing a central and consolidated knowledge database system covering
the Covered Locations and used to capture, store and retrieve best practices,
methods, processes, troubleshooting and other information and solution used for
re-use and sharing by Supplier, Gap, Gap Authorized Users, and Third Party
Vendors (the “Knowledge Database”). Gap shall not provide access to the
Knowledge Database without prior written consent of Supplier.

 

  (viii) Providing prompt notification to Gap of * that have been raised as
Incidents by Covered Locations, * so that they are treated with the * as
identified in Appendix B.2.

 

  (ix) If Supplier believes an Incident cannot be resolved:

 

  (A) Communicate the nature of the Incident and efforts employed by Supplier to
resolve the Service Center Ticket to the correct resolution group defined in the
Knowledge Database;

 

  (B) Escalate unresolved Incidents according to the procedures approved by Gap
as described in the Policies and Procedures Manual and the Knowledge Database.;
and

 

  (C) Communicating the reason(s) why the Incident cannot be resolved within the
Problem Management System.

 

  (x) Provide Gap, *, with access to all information relevant to the Services
from Supplier’s Knowledge Database through a *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 15



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (xi) Provide Gap, during the Term, *, with appropriate licenses and/or
integration/interfaces, equipment, systems and software, and data
communications, to use Supplier’s Problem Management System and training in the
use of the system. For the avoidance of doubt, the Parties intend for Supplier
to provide Gap with a turn key solution, *, to enable it to use the Problem
Management System.

 

  (xii) For all Incidents, update the Problem Management System on a real-time
basis with the status on the Incident, potential alternatives, estimated time of
completion and the final resolution across all Services performed and provided
by Supplier or other Third Party Vendors providing Services.

 

  (xiii) Using Supplier’s best practices, document and implement a flexible
process for the effective coordination of Problem Management activities across
the Services performed and provided by Supplier and with other Third Party
Vendors providing Services.

 

VIII. DEFECT MANAGEMENT

The Supplier is responsible (1) for tracking and managing all Gap IT Defects;
and (2) for Resolving or escalating all Services Defects ((1) and (2) above are
collectively referred to in this Exhibit as “Defect Management”).

The Supplier’s Defect Management responsibilities include the following:

 

  (i) Employing processes, procedures, and tools for proactive and reactive
monitoring, identification, logging, tracking, escalation, review, Resolution,
and/or reporting (historical and predictive) for all Gap IT Defects and all
Services Defects, with the objective of integrating the Defect Management
processes, procedures, and tools with the Problem Management System to improve
Supplier’s ability to identify Gap IT Defects and Services Defects, and Resolve
Services Defects, before they impact the Gap IT Environment or the Services. The
Stores Help Desk will utilize tools that allow the Stores Help Desk the ability
to remote access the Covered Location’s systems and remotely Resolve issues with
or without the Covered Location’s knowledge.

 

  (ii) Proactively reviewing and analyzing Incidents for recurring events or
trends to identify potential Problems, opportunities to prevent future Incidents
and Problems, and escalation to Gap.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 16



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (iii) Resolving and implementing Gap-approved solutions in accordance with the
Change Management Procedures.

 

  (iv) Engaging and Coordinating Supplier and Third Party Vendors in the root
cause analysis, Resolution and implementation of the Gap-approved solution.

 

  (v) Supporting Gap and Third Party Vendors in their analysis, Resolution and
implementation of solutions for Problems assigned to them.

 

  (vi) Updating all impacted procedures and Documentation to reflect the Changes
in accordance with the Change Management Procedures.

 

  (vii) Maintaining communications to all parties affected, regarding status of
Problems. The communication shall commence upon assignment of a Problem, through
Resolution, and through any follow-up communication and work required
post-Resolution.

 

  (viii) Providing Gap with real time status communications regarding the
Problem through the Problem Management System.

 

  (ix) Establishing responsibility and ownership of each Services Defect and
each Gap IT Defect by a single Supplier support. Ownership of the Services
Defect and/or Gap IT Defect will revolve around and be driven by the Gap Covered
Location’s needs and will minimize transfers to multiple parties.

 

  (x) Implementing a process that is flexible and facilitates effective
coordination of Defect Management activities across functions, Gap Covered
Locations and other Third Party Vendors providing services to Gap.

 

  (xi) Monitoring, controlling and managing each Services Defect and each Gap IT
Defect until it is Resolved (either by Supplier or a Third Party Vendor as
appropriate), and a Gap Authorized User confirms such Resolution.

 

  (xii) Providing the functionality for quickly referring any Gap IT Defect to
the appropriate Third Party Vendor for Resolution.

 

  (xiii) Providing the functionality to track information for each Gap IT Defect
and Services Defect submitted to (or originating from) the Supplier, to include
(at a minimum): the date and time the Gap IT Defect or Services Defect was
raised; a tracking number; a description of the Gap IT Defect or Services
Defect; relevant information about the Gap Authorized User(s) affected and/or
Gap

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 17



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Site / Gap Covered Location affected; the Severity Level of the Gap IT Defect or
Services Defect; root cause analysis performed; estimated time to completion;
potential short term alternatives; the Gap IT Defect or Services Defect status
and next steps (with timing and who is responsible to implement such actions);
and the date and time the Gap IT Defect or Services Defect was closed.

 

  (xiv) Providing a central and consolidated Knowledge Database; provided,
however, Gap shall not provide access to the Knowledge Database to third parties
without the prior written consent of Supplier.

 

  (xv) Communicating with and providing regular and timely reports to Gap as
Exhibit D.13 (Management Reports), and, as necessary, Third Party Vendors
regarding Gap IT Defects and Services Defects. The communication and reporting
will commence upon identification of a Gap IT Defect or Services Defect, through
Resolution, and, as necessary, through any follow-up communication and work
required post-Resolution.

 

  (xvi) Providing prompt notification to Gap of * on the Gap IT Environment, and
automatically * so they are treated with the * as identified in Appendix B.2.

 

  (xvii) Tracking and reporting any backlog of unresolved Gap IT Defects and/or
Services Defects on a * basis, or more frequently as requested by Gap, as
identified in Appendix B.5

 

  (xviii) If the Supplier believes that a Gap IT Defect and/or Services Defect
cannot be Resolved, (1) communicating the nature of the Gap IT Defect and/or
Services Defect and efforts employed by Supplier to Resolve the Gap IT Defect
and/or Services Defect to the appropriate level within Gap as directed by Gap;
(2) escalating unresolved Gap IT Defects and Services Defects according to
procedures approved by Gap; (3) communicating the reasons why the Supplier
believes the Gap IT Defect and/or Services Defect cannot be Resolved; and
(4) obtaining Gap approval before closing the Gap IT Defect and/or Services
Defect.

 

  (xix) At Gap’s request, conducting meetings to address the Supplier’s Defect
Management and associated Resolution activities in the event that there is a
recurrent Gap IT Defect and/or Services Defect. These meetings will be managed
through the Supplier Stores Help Desk Delivery Analyst.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 18



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (xx) Providing Gap with *, and *, * reports on Gap IT Defects and Services
Defects including: statistics on total numbers of Gap IT Defects and Services
Defects; outstanding Gap IT Defects and Services Defects; Resolution time;
chronic outages; performance; and Gap IT Defect and Services Defect trend
analysis as illustrated in Exhibit D.13 (Management Reports).

 

  (xxi) Providing all Defect Management services, and Resolving or escalating
all Services Defects, in accordance with the Service Levels defined in Exhibit
B.1 (Service Level Matrix).

 

  (xxii) Engaging and managing Third Party Vendors as necessary to Resolve
Services Defects, including engaging and managing specialized or local Third
Party Vendors within the scope of Stores Help Desk Services.

 

  (xxiii) Continuously analyzing trends in the volume and nature of Gap IT
Defects and Services Defects in order to identify areas for improvement of the
Services (and report on improvements). This trend analysis will be performed and
reported to Gap *, with the objective, among others, of driving down repeatable
instances/call volume and dispatches.

 

  (xxiv) Regularly updating the Problem Management System (including the
Knowledge Database) with Supplier solutions and best practices as they are
developed and approved by Gap. This includes updates based on (A) “lessons
learned,” (B) experience with similar technologies used, (C) Services Defects
and Gap IT Defects experienced by Supplier’s other customers, and (D) industry
best practices.

 

  (xxv) Providing Gap, during the Term, *, with appropriate licenses and/or
integration/interfaces, equipment, systems and software, and data
communications, to use the Problem Management System and Knowledge Database (or
any replacement thereof) and training in the use of the systems. For the
avoidance of doubt, the Parties intend for Supplier to provide Gap with a turn
key solution, *, to enable it to use the Problem Management System.

 

  (xxvi) Providing Supplier personnel, Gap, Gap Authorized Users, and Third
Party Vendors access to the Problem Management System from Supplier service
locations, Gap Covered Locations, and the applicable Third Party Vendor
facilities; provided, however, Gap shall not provide access to the Problem
Management System to any third party without the prior written consent of
Supplier or *.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 19



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (xxvii) Providing Gap and Gap Covered Locations with appropriate training in
using the Problem Management System.

 

  (xxviii) Handling calls from Gap Covered Locations, escalating issues to the
appropriate team and communicating defects as outlined in the Policies and
Procedures Manual and the Knowledge Database.

 

IX. COMMUNICATION & REPORTING

 

   Supplier shall facilitate the meetings and provide Gap with the documents
described in the Table below:

 

Document/Meeting

 

Description

 

Frequency

*   *   * *   *   * *   *   * *   *   * *   *   * *     *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 20



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

X. STORE LOCATION INFORMATION

 

  10.1. “Store Location Information” shall mean information relating to the
individual Gap Covered Locations, including each Covered Location’s store
number, Gap trading (brand) name, Gap store number, address and phone number.
Gap will provide this information for existing stores at least * prior to the IA
Initiation Date.

 

  10.2. Supplier will be responsible for entering Store Location Information and
equipment into the system for all IMAC activity post the IA Initiation Date.

 

  10.3. Supplier will be responsible in accordance with Section 10.1 for
maintaining Gap Store Location Information in its systems. Thereafter, Supplier
will update the information contained in its systems to revise any Location
reference information within * of receiving the data from Gap.

 

  10.4. All Store Location Information will be Gap Data for the purposes of this
Agreement.

 

XI. TRAINING

 

  11.1. Supplier Personnel Training

Supplier will be responsible for ensuring that all its personnel, including
Stores Help Desk Agents, are appropriately skilled and fully trained. All Gap
specific training materials will be provided by Gap. Supplier training
responsibilities include:

 

  (i) Supplier will ensure that each Stores Help Desk Agent remains current with
the Gap technical environment and the Gap business environment while providing
Services.

 

  (ii) Supplier will be responsible for all ongoing training, other than
training relating to major changes in the Gap technical environment or major new
releases of software and other non Supplier maintained hardware, in which case
Gap will provide initial training to the Supplier in a “train the trainer”
approach. In some cases Gap may train Supplier’s Stores Help Desk Agents.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 21



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (iii) Supplier will alert Gap where the Stores Help Desk is receiving calls
concerning technology for which the Stores Help Desk Agents have not received
training. Gap and Supplier will work together to determine how any additional
training requirements should be met.

 

  (iv) Supplier will ensure that back up agents are trained in relation to the
Gap technical and business environment to the minimum level required to provide
additional cover while the Stores Help Desk Agents are receiving their training
or to provide cover for any other absences or call volume variances.

 

  (v) Supplier will include as part of its training the use by Stores Help Desk
Agents of the Gap lab equipment. * and Gap will ensure that the equipment
reflects all elements of the Gap technical environment being used across all
Covered Locations.

 

  (vi) Supplier will maintain up-to-date on-line support documentation in the
Knowledge Database in alignment with the Gap knowledge base to assist the Stores
Help Desk Agents in providing the Services.

 

  (vii) Supplier will ensure that the training programs and all support
documentation for the Stores Help Desk Agents and technicians are integrated so
that issues identified or Problems experienced by any part of the Supplier
organization can be used to improve the overall Services provided to Gap and the
Covered Locations.

 

  (viii) Supplier will *.

Supplier will provide the following for new Stores Help Desk Agents:

 

  (A) Scheduling and providing training for all new Stores Help Desk Agents;

 

  (B) Providing the materials for the training; and

 

  (C) Providing training classes which include but are not limited to the
following: (i) a general introduction to Gap’s policies and typical equipment
and software for the Covered Locations; (ii) user interface orientation;
(iii) network orientation; (iv) data protection (backup and security);
(v) network log on/off and general security procedures; (vi)

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 22



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

       Internet / Intranet access; (vii) changing passwords (network and email);
(viii) accessing Software and communications; (ix) Supplier help desk procedures
and contact information; and (x) remote dial-up procedures (as applicable).

Ongoing training for Store Help Desk Agents shall include the following:

 

  (i) Continually investigating and analyzing Store Help Desk Agents’ training
needs. Such analysis will be performed with the objectives of reducing the
frequency of Stores Help Desk calls and preparing Stores Help Desk Agents for
the introduction of new technology and/or procedures; and

 

  (ii) Providing instruction led group training as necessary to address the
needs set forth in 11.1(ii) above.

 

XII. BUSINESS CONTINUITY PLANNING AND SERVICES

 

  12.1. Supplier will be responsible for developing a business continuity plan
which will incorporate procedures to address disruptions to the Supplier systems
and facilities supporting Gap, including but not limited to the Stores Help Desk
systems.

 

  12.2. Within * of the IA Initiation Date, if requested by Gap, Supplier will
hold a presentation (via teleconference or as otherwise agreed by the Parties)
for Gap summarizing the business continuity plan in relation to the Services.
Gap will provide feedback on the plan and, as necessary, work with Supplier to
resolve any issues identified by Gap.

 

XIII. EMERGENCY MANAGEMENT SERVICES

 

  13.1. Disaster Recovery Activities

Supplier is responsible for Disaster Recovery. Supplier’s responsibilities in
support of Disaster Recovery in the event of a Emergency (or potential Disaster)
related to the Services include the following (“Disaster Recovery Activities”):

 

  (i) Reporting Emergencies and Disasters to Gap * upon identification based on
parameters defined in the business continuity plans, and consulting with Gap for
official declaration of a Disaster as appropriate. Gap will be responsible for
declaration of Disasters with respect to Gap Sites and Gap Covered Locations.

 

  (ii) For all facilities where Supplier has responsibility, declaring Disasters
in accordance with procedures existing at the time of declaration and notifying
Gap of situations that may escalate to Disasters as soon as practicable.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 23



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

  (iii) Fill in other emergency situation management responsibilities.
Expectations are that all service is restored in * from point of service
interruption.

 

XIV. LAB SUPPORT

 

  14.1. Gap will provide a full Gap store configuration, hardware and software,
to Supplier Stores Help Desk.

 

  14.2. Gap will ensure latest software image is available to Supplier Stores
Help Desk center.

 

  14.3. Supplier will maintain network connectivity to lab system and ensure lab
systems are in working order

 

  14.4. Lab location will maintain a store number so that maintenance can be
performed and tracked

 

  14.5. Lab equipment will be setup, installed and maintained by Supplier.

 

XV. DEVELOPMENT OF INTERFACES TO GAP’S MANAGEMENT SYSTEMS

 

  15.1. It is a business requirement of Gap’s that by *, the capability is put
in place to allow * between Gap’s information systems and those systems used by
Supplier to provide, monitor and report on the Services. Currently the relevant
systems are Supplier’s service center and Gap’s service center applications.

 

  15.2. The Parties will cooperate to complete a connection by *.

 

  15.3. Supplier will provide and maintain an electronic link from the * and
Supplier’s Maintenance and IMAC system so that data is exchanged between the two
(2) systems on a near real time basis in order to facilitate service delivery
and Ticket escalation, status monitoring and trouble Ticket closing.

 

  15.4. Supplier will provide an electronic link between Supplier and Gap for
escalation of Tickets between the two (2) systems on a near real time basis in
order to facilitate service delivery and Ticket escalation, status monitoring
and trouble Ticket closing.

 

  15.5. Supplier will provide the capability to open and update Tickets from Gap
(US) in to the *.

 

XVI. * – NOTE – SUPPLIER TO EXPLORE

 

     As of the IA Initiation Date, the Covered Locations *. However, the Parties
anticipate that *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 24



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

     by Supplier for Gap’s use within * of the IA Initiation Date. The Parties
agree that Supplier will provide the following functionality which will be
implemented by the Parties as mutually agreed pursuant to Statement of Work.
Supplier responsibilities include:

 

  16.1. Providing a * which Gap and the Covered Locations may use to view *
performance reports and to access the *, or the then applicable Problem
Management System, open Tickets * from the Covered Locations, and accessing
troubleshooting tips used by the Stores Help Desk Agents.

 

  16.2. Access via * will also allow Gap and the Covered Locations to obtain
status on an open Ticket and review a Ticket closed within the *.

 

  16.3. Supplier will provide Gap and the Covered Locations the * and *
information necessary to make use of the * functionality.

 

  16.4. Supplier will ensure the security of the * and will carry out
appropriate tests to validate the authorized use of the * made available to Gap
and the Gap Covered Locations.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 25



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-1

Contract and Service Delivery Management

Procedures Manual

The Parties will develop and follow specific procedures during the Term which
are to be set out in the European Stores Help Desk, Break Fix and IMAC
Procedures Manual. This Section sets out the requirements for the Procedures
Manual and the process by which the Procedures Manual will be developed. The
Procedures Manual is intended to be an operational document with continuous
updates using version control. It will include but not be limited to: Stores
Help Desk, Break Fix and IMAC procedures. It will also reference other
documentation such as help files; engineering support procedures, and new store
support procedures.

The Procedures Manual will describe:

 

  •  

How Supplier will perform and deliver the Services under the agreement

 

  •  

Locations of documentation used to deliver and support the contract

 

  •  

How Supplier will resubmit the Procedures Manual, once revised for the
transition changes, to Gap for approval.

The Procedures Manual will be accepted by Gap and in place on the IA Initiation
Date. Supplier will resubmit the Procedures Manual, once revised for the
transition changes, to Gap for approval.

The continuous updates to the Procedures Manual will be shared and approved as
required by Gap on an ongoing basis via a change register. In addition, Supplier
will maintain current versions and updates will be incorporate changes to the
Procedures Manual within *. Within * after * of the IA Initiation Date, the
consolidated set of Procedures Manual documents shall be provided to Gap for
their convenience and the change approvals received throughout the year shall be
summarized into one approved version update.

The Procedures Manual will not contradict the provisions of this Agreement and
any Exhibit without the prior written consent of Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 26



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-2

Intentionally Left Blank

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 27



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-3

Minimum Stores Help Desk System Requirements

 

(a) An automated call distribution system (“ACD System”) for the routing,
handling, and reporting of both inbound and outbound calls to Stores Help Desk.

 

  (i) An ACD system that can support * incoming calls.

 

  (ii) A telecom provider that can support * incoming calls.

 

  (iii) An ACD system that can support *.

 

  (iv) A toll-free access number to the Stores Help Desk by country for use by
all Gap Covered Locations.

 

  (v) A customized greeting (language specific) to all callers.

 

  (vi) A voice bulletin board feature that presents a customized voice message
to all callers updating them on current issues. This should be heard prior to
the caller making a selection.

 

  (vii) Ability for emergency calls from Covered Locations in certain
circumstances to bypass the normal call menu to reach an analyst immediately.

 

  (viii) Ability for calls to go directly to an analyst who can resolve a
Problem.

 

  (ix) Ability to route calls to analysts based on skill as well as routing by
language.

 

  (x) Ability for Stores Help Desk Agents to easily be able to place calls to
various European countries to dispatch 3rd party vendors for on-site service to
Covered Locations.

 

(b) Ability to move to * coverage.

 

(c) Access to the Gap approved Problem Management System and the ability to
refer Incidents to Gap Teams.

 

(d) Ability to page key Gap stakeholders

 

(e) Access to tools necessary to resolve Incidents

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 28



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-4

 

(a) The Severity Level Matrix illustrates with examples the criticality of
Incidents. Each reported Incident will be assigned a severity level using the
attached guideline and troubleshooting documentation as a guideline.

 

Severity

Level

 

Description

 

Example

 

Exception

(With justification)

 

Paging/Communication

*

  *   *   *   *

*

  *   *   *   *

*

  *   *     *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 29



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Severity

Level

 

Description

 

Example

 

Exception

(With justification)

 

Paging/Communication

*

  *   *     *

*

  *   *   *   *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 30



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Severity

Level

 

Description

 

Example

 

Exception

(With justification)

 

Paging/Communication

*

  *   *     *

*

  *   *     *

*

  *   *    

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 31



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Severity

Level

 

Description

 

Example

 

Exception

(With justification)

 

Paging/Communication

*

  *   *    

 

** Offline –Legacy: *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 32



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-5

Ticket Logging Requirements

 

1. Stores Help Desk Ticket Logging Requirements

Clearly within the Ticket the following information must be logged using the
following categories:

 

  (a) Summary of the issue and related activities:

 

  (i) Detailed description of the Covered Location’s Problem including business
impact.

 

  (ii) When there is a *, analysts will need to review the * to verify if the
store is part of the *.

 

  (iii) Exact error message in its entirety and available options on the error
message screen.

 

  (iv) Description of what the store attempting to do when the Problem occurred.

 

  (v) When Issue Occurred (If Applicable):

 

  (vi) Briefly describe the event that preceded the issue. If it is not
relevant, or unknown, enter N/A.

 

  (vii) For transaction Incidents include all transaction information (e.g.,
Trans #, Reg #, Time, Store #). If the transaction number is unknown or not
completed include the date and time of the transaction.

 

  (b) Troubleshooting performed:

 

  (i) Document all troubleshooting steps taken even if it had no effect

 

  (ii) Log if Problem could be recreated and steps taken to recreate. Place in
the Ticket the exact keystrokes used to recreate the Problem. If the Problem
cannot be recreated then it is not necessary to enter in the keystrokes into the
Ticket.

 

  (c) Next step actions

 

  (i) Clearly document the next steps for the Covered Location and/or Stores
Help Desk Analyst to perform (i.e., sending store new LRT, store will call back
after hard boot).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 33



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

APPENDIX B-6

Gap Priority Locations

 

Store Number

 

Store Name

 

Store Address

 

Telephone Number

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

*

  *   *   *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 34



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Appendix B-7

Training Requirements

Insert training overview

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 35



--------------------------------------------------------------------------------

LOGO [g67911g78d35.jpg]

 

Appendix B-8

Service Delivery Change Management Procedures

Supplier or Gap may request changes to the SOW, Attachments, and the local
transaction document (“LTD”). Such requests may result in a change to the
charges or other terms in this SOW, Attachments, or the LTD’s. All change
requests will be submitted to the other Party in writing.

The change request must describe the change, the rationale for the change, and
the effect the change will have to this SOW, Attachments, and the LTD’s.

All submitted change requests will be accepted or rejected by mutual agreement
of the Parties within * (*) * of submission, unless a different period is agreed
to by the Parties or required by the Agreement, in Supplier or Gap’s reasonable
determination, to complete the analysis.

Unless the Parties agree to continue to address the change request at the end of
* (*) *, the change request will be considered rejected.

There will be * by the Supplier for the investigation of the change request.

Upon mutual acceptance of the change(s), Supplier may prepare a written
Amendment for signature by both Parties which will describe the change(s) and
set forth any modifications to the terms and/or charges in the SOW and
Appendices.

If the agreed to change results in a change to established procedures only, then
Supplier will modify and redistribute the procedures and call flow process in
lieu of a written Amendment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit A.10    Gap/Supplier Confidential and Proprietary Information    Page 36



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Exhibit B - Service Level Agreement

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

     Page 1.    GENERAL    1 2.    EXHIBITS    1 3.    REPORTING    1 4.   
SERVICE LEVEL CREDITS    2 5.    *    4 6.    PRESUMPTIVE SERVICE LEVELS    5 7.
   SET SERVICE LEVELS    6 8.    ADDITIONS, DELETIONS, MODIFICATIONS AND NOTICE
REQUIREMENTS    7 9.    PROCESS FOR ADDITIONS AND DELETIONS OF SERVICE LEVELS   
7 10.    COMMENCEMENT OF OBLIGATIONS    8 11.    COOPERATION    9 12.   
IMPROVEMENT PLAN FOR SERVICE LEVELS    9 13.    MEASURING TOOLS    9 14.   
SINGLE INCIDENT/MULTIPLE DEFAULTS    10 15.    CONTINUOUS IMPROVEMENT - SERVICE
LEVELS    10 16.    EXCLUSIONS    11 17.    TERMINATION FOR CHRONIC SERVICE
LEVEL DEFAULT    12 1.    DEFINITIONS    2

 

Exhibit B    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

1. GENERAL

This Exhibit B (Service Level Agreement) to the Agreement (this “Service Level
Exhibit”) shall supersede previous versions of Exhibit B, is effective as of
March 2, 2009 and sets forth certain Critical Service Levels, Service Level
Objectives, and Critical Deliverables against which, among other Agreement
requirements, Supplier’s performance shall be measured. As of the Initiation
Date (or as otherwise specified in the Agreement), Supplier shall perform the
Services at or above the levels of performance set forth in this Service Level
Exhibit. As of the Initiation Date, there are two categories of Service Levels
(for both Critical Service Levels and Service Level Objectives);

 

  1.1 Presumptive Service Levels, for which Presumptive Service Level targets
are identified and specific measurement periods are set) which are further
detailed in Section 6 (Presumptive Service Levels) below; and

 

  1.2 Set Service Levels, for which the Expected Service Level target has been
established, validated and committed, and which are further detailed in
Section 7 (Set Service Levels) below.

Terms used herein with initial capital letters shall have the meanings set forth
in the Definitions section of the Agreement. Terms used herein with initial
capital letters and not otherwise defined in the Agreement shall have the
meanings set forth in the Attachment A: Definitions, to this Service Level
Exhibit.

 

2. EXHIBITS

The following additional Exhibits hereby incorporated into this Service Level
Exhibit by reference:

Attachment A: Definitions

Exhibit B.1: Service Level Matrix

Exhibit B.2: Critical Deliverables

Exhibit B.3: Measuring Tools and Methodologies

 

3. REPORTING

Except during Peak Period and as otherwise specified in this Service Level
Exhibit, each Critical Service Level and Service Level Objective shall be
measured by Supplier on a *. During Peak Period, the Peak Critical Service
Levels and Peak Service Level Objectives shall be measured by Supplier on a *.
The Parties will mutually agree on the specific measurements subject to this
requirement and consistent with the reporting tools available at the time.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 1 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

As to * reporting, Supplier shall provide to Gap, as part of Supplier’s *
performance reports, a set of accurate hard and soft copy reports to verify
Supplier’s performance and compliance with the Critical Service Levels, Service
Level Objectives and Critical Deliverables. All such reports shall be provided
to Gap on or before the * being reported in accordance with Section 27.1
(Invoices and Payments) of the Agreement and within the same delivery timeline
as the Services invoice. As set forth in Exhibit B.1 (Service Level Matrix), the
provision of such initial report shall be a Critical Deliverable.

As to * reporting, Supplier shall provide to Gap, as part of Supplier’s *
performance reports, a set of accurate hard and soft-copy reports, in a form
reasonably acceptable to the Parties, to verify Supplier’s performance and
compliance with the Peak Critical Service Levels and Peak Service Level
Objectives. All such reports shall be provided to Gap on or before the * being
reported.

Supplier shall provide detailed supporting information for each report to Gap in
machine-readable form suitable for use on a personal computer. The data and
detailed supporting information shall be Gap’s Confidential Information, and Gap
may access such information online and in real-time, where feasible, at any time
during the Term.

 

4. SERVICE LEVEL CREDITS

In the event of a Service Level Default, Gap shall receive credits in the
amounts set forth in Exhibit B.1 (Service Level Matrix) as to the applicable
Critical Service Level.

 

  4.1 If more than one Service Level Default has occurred in a single reporting
period, the sum of the corresponding Service Level Credits shall be credited to
Gap, even if the multiple Service Level Defaults occur within the same
Performance Category, provided, however, that a single performance failure shall
not be double-counted as both a Floor Service Level Default and an Expected
Service Level Default for that reporting period.

 

  4.2 In no event shall the amount of Service Level Credits credited to Gap with
respect to all Service Level Defaults occurring in a single month exceed, in
total, the *.

 

  4.3 Supplier shall notify Gap in writing if Gap becomes entitled to a Service
Level Credit, which notice shall be included in the standard monthly reporting
for Critical Service Levels and Service Level Objectives as described in
Section 3 (Reporting). The monthly reports shall also describe any failure to
meet Service Level Objectives for the month.

 

  4.4 Supplier acknowledges and agrees that the credits or other rights and
remedies set forth in this Service Level Exhibit shall not be deemed or
construed to be liquidated damages or a sole and exclusive remedy, and that all
such credits and other rights and remedies are cumulative with all other rights
and remedies of Gap.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 2 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.5 In the event of a Service Level Default, Supplier shall provide Gap
credits as defined below:

Exhibit B.1 (Service Levels Matrix) sets forth the information required to
calculate the credits that Supplier shall apply against Monthly Charges in the
event of a Service Level Default (“Service Level Credit”). For each Service
Level Default, Supplier shall pay to Gap, *, as applicable below, a Service
Level Credit that will be computed in accordance with the following formula:

Service Level Credit = *

Where:

*

 

  4.6 The total amount of Service Level Credits that Supplier will be obligated
to pay to Gap, with respect to Service Level Defaults occurring each month (*),
shall be reflected on the invoice that contains

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 3 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

charges for the month following the month in which the Service Level Default(s)
giving rise to such credit(s) occurred. For example, the amount of Service Level
Credits payable (*) with respect to Service Level Defaults occurring in August
shall be set forth in the invoice for the Monthly Charges (as set forth in
Exhibit C (Fees and Resource Baseline) to the Agreement) issued in September.
Although Service Level Credits shall be shown on each monthly invoice, the
credits will be payable to Gap on a * as described in *.

 

  4.7 For Service Level Credits that are incurred for performance during *, such
amounts as calculated above will be increased by applying *.

 

  4.8 Notwithstanding that Service Level Credits for Peak Period will be
credited on a * basis, during Peak Period all corrective action steps, including
those in Section 12 (Improvement Plan for Service Levels) of this Service Level
Exhibit, and Section 7.3 of the Agreement (Root-Cause Analysis and Resolution)
shall be initiated upon identification of the Service Level Default. During peak
periods, Supplier shall initiate root cause analysis within *, providing
preliminary problem assessments, emergency workarounds, and proposed
alternatives for permanent fixes where they are available and reporting an
updated status with each * report.

 

5. *

Except as to Service Level Credits for performance during the peak period, which
Supplier shall not have * opportunities and will be deemed Unrelieved Service
Level Credits, Supplier shall have * opportunities with respect to Service Level
Credits as follows:

 

  5.1 Within * after each Contract Year, Supplier shall * to Gap that will
include Supplier’s * in that *.

 

  5.2 If, during the preceding Contract Year, Supplier * in effect for such
Critical Service Level for that Contract Year, Supplier shall be * any Service
Level Credits assessed during the preceding Contract Year for such Critical
Service Level.

 

  5.3 For each Contract Year, any Service Level Credits for which Supplier is *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 4 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

will be considered * for each Contract Year *. The monetary amounts associated
with Unrelieved Service Level Credits shall be credited to Gap on the monthly
invoice reflecting charges for the first month of the Contract Year immediately
following the Contract Year in which such Unrelieved Service Level Credits
occurred.

 

  5.4 If the Agreement is terminated prior to the end of the Term, the foregoing
process shall be undertaken with respect to the portion of the Contract Year
during which the Agreement was in effect.

 

  5.5 The amount of any credits that have accrued, but have not been issued, as
of the expiration or termination of this Agreement shall be paid to Gap within
thirty (30) days of the expiration or termination of this Agreement.

 

  5.6 For the avoidance of doubt, the * methodology for sections B.1.6
(1)-(4) and B.1.8 (1) and (2), is based upon attainment of a numeric threshold,
pursuant to the formulas set forth in Exhibit B.3 (Service Level Methodology),
and not attainment of a percentage threshold.

 

6. PRESUMPTIVE SERVICE LEVELS

 

  6.1 Presumptive Service Levels are specified in Exhibit B.1 (Service Level
Matrix) for various Services. In cases where insufficient data currently exist,
to determine the appropriate standard for service, a Measurement Study Period
will be used to establish an appropriate standard. Supplier will begin measuring
its performance against all Presumptive Service Levels on the agreed upon date
following the Initiation Date for a * Measurement Study Period, unless a shorter
or longer Measurement Study Period is otherwise agreed upon by the Parties in
writing. Should it be determined that a * Measurement Study Period is not
indicative of Gap’s normal business cycle, Gap and Supplier will mutually define
another period as the Measurement Study Period.

 

  6.2 The Parties shall monitor and analyze Supplier’s performance as against
the Presumptive Service Levels prior to the date such Service Levels become Set
Service Levels, and such Service Levels shall not apply during such period.

 

  6.3 During the agreed upon Measurement Study Period, Supplier will use the
tools set forth on Exhibit B.3 (Measuring Tools and Methodologies). Supplier
shall bear all costs and expenses associated with such tools (including the
maintenance and modification of such tools), as listed in Exhibit D.8 (Existing
Agreements) to the Agreement, unless otherwise set forth in the Agreement as a
Gap responsibility.

 

  6.4 During such period, the Parties shall meet and in good faith discuss the
propriety of the Presumptive Service Levels given all relevant factors

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 5 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

including Gap’s reasonable business needs; performance during such period;
applicable industry standards; performance prior to the Initiation Date;
non-recurring (or remedied) events responsible for performance degradation prior
to and after the Initiation Date; and steps either Party has taken, or could
take, to improve Service Level performance.

 

  6.5 At the end of the Measurement Study Period, and with the written agreement
of the Parties, Presumptive Service Levels will be changed to Set Service
Levels. If the * of performance achieved by Supplier during the applicable
Measurement Study Period is *, the Set Service Level will be established at the
*. For example, if the Presumptive Service Level is *, and Supplier averages *
performance during the Measurement Study Period, the Set Service Level shall be
established at *.

 

  6.6 To the extent that *, such Presumptive Service Levels shall be adjusted as
mutually agreed in writing by the Parties and as adjusted shall become a Set
Service Level.

 

  6.7 If, with respect to any Presumptive Service Level, the Parties do not
agree (a) to change a Presumptive Service Level to a Set Service Level pursuant
to Section 6.5 above, or (b) on an adjustment thereto during the Measurement
Study Period, such Service Level shall become a Set Service Level as provided in
Section 9 (Process For Additions and Deletions of Service Levels) below.

 

7. SET SERVICE LEVELS

 

  7.1 Set Service Levels shall be identified as a Set Service Level in Exhibit
B.1 (Service Level Matrix).

 

  7.2 Supplier and Gap shall observe and enforce each Service Level identified
as a Set Service Level in Exhibit B.1 (Service Level Matrix) as of the first day
of the second full calendar month of the Term. In addition, for each Service
Level identified as a Presumptive Service Level, from and after the first day of
the first calendar month following the end of the Measurement Study Period
identified in Exhibit B.1 (Service level Matrix), the Presumptive Service Level
as it may have been modified prior to such date by mutual written agreement of
the Parties, shall become a Set Service Level. Supplier and Gap shall observe
and enforce each Service Level as of the first day such Service Level is treated
as a Set Service Level under this Section 7 (Set Service Levels).

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 6 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

8. ADDITIONS, DELETIONS, MODIFICATIONS AND NOTICE REQUIREMENTS

New Performance Categories, Critical Service Levels and Service Level Objectives
and assigned Service Level Credits may be added, deleted, substituted, or
modified by Gap as specified in this Service Level Exhibit during the Term,
provided, Supplier’s total Service Level Credit At Risk Amount is not increased.

Unless otherwise mutually agreed, Gap will send written notice to Supplier at
least * prior to the date that additions or deletions to Performance Categories,
or additions or deletions to Service Levels are to be effective. Unless
otherwise mutually agreed, Gap will send written notice to Supplier at least *
prior to the date that the elevation of a Service Level Objective to a Critical
Service Level, or modifications to the Service Level Credit allocations for any
Critical Service Level(s) are to be effective. In the case of written notice of
either additions or deletions to Performance Categories; additions or deletions
to Service Levels; the elevation of a Service Level Objective to a Critical
Service Level; or modifications to the Service Level Credit allocations for any
Critical Service Level(s), *. Notwithstanding the foregoing, for the duration of
the Transition Period (as detailed in Exhibit D.15 (Transition-In Plan) to the
Agreement), Service Level Objectives may be elevated to Critical Service Levels
without regard to the * referenced above.

 

9. PROCESS FOR ADDITIONS AND DELETIONS OF SERVICE LEVELS

Gap may add Critical Service Levels, Performance categories, and Service Levels
by sending written notice in accordance with Section 8 (Additions, Deletions,
Modifications and Notice Requirements).

 

  9.1 Additions. Gap may add Service Levels in accordance with this Section 9
(Process for Additions and Deletions of Service Levels) by providing written
notice in accordance with Section 8 (Additions, Deletions, Modifications and
Notice Requirements). Expected Service Levels and Floor Service Level
commitments associated with added Service Levels will be computed as follows:

 

  (a) Where Gap is elevating a Service Level Objective to Critical Service Level
status, the Expected Service Level and Floor Service Level shall be as set forth
in Exhibit B.1 (Service Level Matrix).

 

  (b) In all other situations, where at least * of Supplier-provided service
measurements exist for a particular Service that is being provided by Supplier,
the Parties agree that the Expected Service Level shall be defined as the
average of such service measurements for the * Measurement Study Period and that
the Floor Service Level shall be defined as the least-favorable service
measurement achieved during the * Measurement Study Period. If the * average
equals *%, the Expected Service Level and the Floor Service Level shall be
mutually agreed by the Parties.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 7 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Where no measurements exist or less than * exist for a particular Service
that is being provided by Supplier, the Parties shall use best efforts to agree
on an Expected Service Level and a Floor Service Level commitment using industry
standard measures or Third Party advisory services (for example, Gartner Group,
Yankee Group, etc.), or such other process upon which the Parties agree.

 

  (d) If measurements must be obtained for a Service Level addition, and the
required measurement tool is not listed in Exhibit B.3 (Measuring Tools and
Methodologies) such tool will be implemented and the Measurement Study Period
will commence when the tool has been obtained, installed and is operational.

 

  9.2 Deletions. Gap may delete Critical Service Levels or Service Level
Objectives by sending written notice in accordance with Section 8 (Additions,
Deletions, Modifications and Notice Requirements).

 

  9.3 Impact of Additions and Deletions of Critical Service Levels on Service
Level Credit Allocation Percentages. When adding or deleting a Critical Service
Level, Gap shall adjust the Service Level Credits so that Supplier’s total
Service Level Credit At Risk Amount is not increased.

Certain of Supplier’s obligations under the Agreement are one-time or periodic
obligations to deliver Critical Deliverables. Exhibit B.2 (Critical
Deliverables) sets forth the Deliverable Credits that shall be payable by
Supplier to Gap in the event Supplier fails to deliver any of the Critical
Deliverables (“Deliverable Credits”), within the time period relative to the
Initiation Date, specified in Exhibit B.1 (Service Level Matrix).
Notwithstanding the foregoing, the total pool for Deliverable Credits shall not
exceed * as set forth in Table C-1 (Annual Services Charge) to Exhibit C (Fees
and Resource Baselines). The total amount of Deliverable Credits that Supplier
will be obligated to pay to Gap shall be reflected on the invoice that contains
charges for each month during which the Deliverable Credits occurred (for
example, the amount of Deliverable Credits payable for failure to deliver any
Critical Deliverable(s) in August shall be set forth in the invoice for August
charges issued in September). Unlike Service Level Credits, Deliverable Credits
shall be shown in each monthly invoice as an actual credit to the charges and
will not be subject to *.

 

10. COMMENCEMENT OF OBLIGATIONS

The obligations set forth herein shall commence on the Initiation Date or as
otherwise specified in Exhibit B.1 (Service Level Matrix), referencing “Eff+mos
(X).” The numbers used in “Eff+mos (X) are in the format X where “X” represents
the number of months after the Initiation Date when Supplier will be responsible
to provide measurement data in support of the Critical Service Level and
Supplier will be responsible for Service Level Credits for any failures to
attain the Critical Service Level.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 8 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

11. COOPERATION

The achievement of the Service Levels by Supplier may require the coordinated,
collaborative effort of Supplier with other suppliers and other third parties
(“Other Suppliers”) contracted with by Gap. Supplier will provide a single point
of contact for the prompt resolution of all Service Level Defaults and all
failures to provide high quality Services to Gap, regardless of whether the
reason for such Service Level Defaults, or failure to provide high quality
outsourcing Services to Gap, was caused by Supplier or Other Suppliers.

 

12. IMPROVEMENT PLAN FOR SERVICE LEVELS

If Supplier fails to satisfy any Service Level, Supplier shall provide Gap with
a written plan for improving Supplier’s performance to satisfy the Service Level
within *, or *, of the failure to meet the Expected Service Level or the Floor
Service Level for the Service Level, which plan shall be subject to Gap’s
approval, not to be unreasonably withheld. Supplier shall promptly implement
such plan once it has been approved by Gap.

 

13. MEASURING TOOLS

As of the Initiation Date, the measuring tools and methodologies set forth in
Exhibit B.3 (Measuring Tools and Methodology) represent acceptable measuring
tools and methodologies for the Critical Service Levels and Service Level
Objectives designated.

If there are any Critical Service Levels for which the measuring tools and
methodologies have not been agreed upon by Gap and Supplier, are included in
Exhibit B.3 (Measuring Tools and Methodology), and Supplier fails to propose a
measuring tool for such Critical Service Level that is acceptable to Gap prior
to the date upon which Supplier shall be responsible for Service Level
performance and Service Level Credits due for Service Level Default, such
failure shall be deemed a Floor Service Level Default for the Critical Service
Level until Supplier proposes and implements an acceptable measuring tool.

Tools for new Critical Service Levels will be implemented according to the
Change Control Procedures.

If, after the Initiation Date or the implementation of tools for new Critical
Service Levels, Supplier desires to use a different measuring tool for a
Critical Service Level, Supplier shall provide written notice to Gap, in which
event the Parties will reasonably adjust the measurements as necessary to
account for any increased or decreased sensitivity in the new measuring tools;
provided that, if the Parties cannot agree on the required adjustment, Supplier
will continue to use the measuring tool that had been initially agreed to by the
Parties.

It is not anticipated that changes in the monitoring tools will drive changes in
Service Levels; rather, the need to collect and accurately reflect the
performance data should drive the development or change in performance
monitoring tools.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 9 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

14. SINGLE INCIDENT/MULTIPLE DEFAULTS

If a single incident results in the failure of Supplier to meet more than one
Floor Service Level, *.

 

15. CONTINUOUS IMPROVEMENT - SERVICE LEVELS

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels and Service Level Objectives should be modified during the Term
to reflect this concept. To accomplish this, Critical Service Levels and Service
Level Objectives will be modified each * period following the commencement of
obligations date specific to each Critical Service Level and Service Level
Objective as described in Section 9 (Process for Additions and Deletions of
Service Levels) and below:

 

  1. Each Expected Service Level will be reset to the * (for example, 99.6% is
higher than 99.4%) at or above the Expected Service Levels achieved during the
previous year; provided that, if fewer than * exceeded the Expected Service
Level, the Expected Service Level will be reset by taking the *, and dividing
the sum of the resulting numbers by *; provided, however, that if such average
results in a number lower than the then-current Expected Service Level, the
then-current Expected Service Level shall remain unchanged.

In no event shall any single increase in an Expected Service Level as provided
above exceed * (*%) of the difference between one hundred percent (100%) and the
then-current Expected Service Level. For example, if the Expected Service Level
being adjusted were *%, the maximum increase for that reset would be *% (i.e.
from *% to *%).

 

  2. Each Floor Service Level will be reset by adding to the Floor Service Level
being adjusted a sum equal to * (*%) of the difference between one-hundred
percent (100%) and the then-current Floor Service Level.

For example, if the Floor Service Level being adjusted were *%, the increase
would be *% (i.e., from *% to *%).

 

  3. For ease of administration, beginning with the * and continuing with *, the
process described in this Section 15 (Continuous Improvement – Service Levels)
will be performed as of the *, utilizing the previous * data, replacing the
Critical Service Level or Service Level Objective unique dates that were based
upon the commencement of obligations dates specific to each Critical Service
Level. For purposes of the *, the process described in this Section 15
(Continuous Improvement – Service Levels) will utilize the available information
in the *.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 10 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4. Notwithstanding the foregoing, with respect to the Help Desk—Average Speed
to Answer Service Level (or such other Service Levels as the Parties may agree
in writing), in the event the Parties agree that the cost-benefit of applying
these automatic improvement rules are not present, the Parties may, by mutual
written agreement, agree not to apply these automatic improvement rules to such
Service Level(s) for the *.

 

16. EXCLUSIONS

 

  16.1 For purposes of calculating Availability, Scheduled Uptime and Downtime
shall not include any period of Downtime that is the result of scheduled time
required to perform system maintenance (for example, Preventive Maintenance,
system upgrades, etc.), provided that such time has been mutually agreed upon
between the Parties and is scheduled so as to minimize the impact to Gap’s
business. Supplier shall maintain Availability during such periods to the extent
reasonably practicable.

 

  16.2 Supplier shall not be responsible for Service Level Credits for a failure
to meet any Service Level(s) solely to the extent that such failure is
reasonably demonstrated by Supplier to be primarily attributable to any of the
following:

 

  (a) *.

 

  (b) * by Gap and agreed to by the Parties through the Change Control
Procedures; provided that Supplier has previously notified Gap in writing as
part of such Change Control Procedures that the implementation of such request
would result in such failure to meet the Service Level.

 

  (c) *

 

  (1) *; and

 

  (2) *.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 11 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

17. TERMINATION FOR CHRONIC SERVICE LEVEL DEFAULT

Upon completion of Transition, in the event that a Chronic Service Level Default
is realized, Gap, at its sole discretion, may, by written notice, terminate at
its option the affected Functional Service Area, or Functional Service Area
Segment and without application of any additional cure period. In the event that
Gap elects to pursue this termination right, Gap agrees *, the * procured by
Supplier and associated with the terminated Functional Service Area, or segment
thereof. For purposes of this Section 17 (Termination for Chronic Service Level
Default), * are those * that are * to the support and delivery of Services to
Gap. Shared assets on Supplier premises are not included in *.

In order to exercise its termination right under this Section 17 (Termination
for Chronic Service Level Default), Gap must notify Supplier in writing of its
intention to exercise such right within ninety (90) days following its receipt
of the Service Level reporting documentation confirming the Chronic Service
Level Default. In the event Gap elects this termination right, such Chronic
Service Level Default shall not be used by Gap as a basis for a claim of
termination for cause under Section 33.2 (Termination for Cause by Gap) of the
Agreement.

Except as expressly provided in this Section 17 (Termination for Chronic Service
Level Default), nothing in this Section 17 (Termination for Chronic Service
Level Default) precludes Gap from pursuing alternative remedies otherwise
available in the Agreement.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B    Gap/IBM Proprietary and Confidential Information    Page 12 of 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment A: Definitions

to

Exhibit B (Service Level Agreement)

To

First Amended and Restated Master Services Agreement

Date: March 2, 2009

 

Exhibit B, Attachment A    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1. DEFINITIONS

Terms used herein with initial capital letters shall have the meanings set forth
in the Definitions section of the Agreement. Terms used herein with initial
capital letters and not otherwise defined in the body of the Agreement shall
have the meanings set forth in this Service Level Exhibit.

 

  1. Aggregate Service Level Default(s) shall mean the sum of the Critical
Service Levels not meeting the Expected Service Level divided by the total of
all Service Levels within Performance Category.

Example: *.

 

  2. Agreement shall mean the Master Services Agreement, dated as of the
Reference Date, between Gap and Supplier.

 

  3. Allocation of Pool Percentage(s) shall mean the portion of Pool Percentage
Available for Allocation allocated to each Performance Category. The total of
all Allocation of Pool Percentages across Performance Categories shall not
exceed the Pool Percentage Available for Allocation.

 

  4. At Risk Amount shall mean, for any month during the Term, * (*%) of the
Monthly Charges, which is the amount that Supplier will have at risk for Service
Level Credits as set forth in Exhibit B.1 (Service Level Matrix).

 

  5. Chronic Service Level Default(s) shall mean Supplier’s unexcused delivery
failure of * (*%) of the Expected Service Levels within a Performance Category
(or in those instances where there are less than * Expected Service Levels
within a Performance Category failure of at least * of the Expected Service
Levels within a Performance Category) and in either event for *.

 

  6. Critical Deliverable(s) shall mean those Deliverables performed on a
one-time or periodic basis, under this Service Level Exhibit, for which a
Deliverable Credit may be payable in accordance with Section 9 (Process for
Additions and Deletions of Service Levels) of this Service Level Exhibit and
described in Exhibit B.2 (Critical Deliverables). Critical Deliverables are
identified in Exhibit B.2 (Critical Deliverables). Critical Deliverables are not
Critical Service Levels.

 

  7. Critical Service Level(s) shall mean those Service Levels established under
this Service Level Exhibit for which a Service Level Credit may be payable.
Critical Service Levels are identified and described in Exhibit B.1 (Service
Level Matrix). Those Critical Service Levels that require weekly measurement and
reporting

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B, Attachment A    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  during Peak Period are identified as such on Exhibit B.1 (Service Level
Matrix). Each Critical Service Level has an Expected Service Level and a Floor
Service Level associated with it unless otherwise specified. It is the intent of
the Parties that all Critical Service Levels shall be quantifiable, measurable
and objective.

 

  8. Deliverable Credit(s) shall mean the monetary amount(s) that Supplier shall
pay to Gap (or apply against Monthly Charges) in the event of a failure to
achieve a Critical Deliverable.

 

  9. * shall mean the methodology used to determine the * as described in
Section 5. (*) of this Service Level Exhibit.

 

  10. Expected Service Level Default(s) shall mean Supplier’s level of
performance in any month for a particular Critical Service Level fails to meet
the applicable Expected Service Level.

 

  11. Expected Service Level(s) shall mean the specified level of performance
for a Critical Service Level, as set forth in Exhibit B.1 (Service Level
Matrix).

 

  12. Floor Service Level Default(s) shall mean Supplier’s level of performance
in any month for a particular Critical Service Level fails to meet the
applicable Floor Service Level.

 

  13. Floor Service Level(s) shall mean the minimum level of performance set
forth in Exhibit B.1 (Service Level Matrix) with respect to each Critical
Service Level and Service Level Objective.

 

  14. Initiation Date shall mean the commencement of service delivery by
Supplier effective upon the transfer date for hired employees.

 

  15. Measurement Study Period shall have the meaning set forth in Section 6
(Presumptive Service Levels) of this Service Level Exhibit.

 

  16. Other Suppliers shall have the meaning set forth in Section 11
(Cooperation) of this Service Level Exhibit.

 

  17. Peak Critical Service Level(s) shall mean the subset of Critical Service
Level(s) that require weekly measurement and reporting during Peak Period and
are identified as such on Exhibit B.1 (Service Level Matrix), or by subsequent
additions/deletions pursuant to Section 9 (Process for Additions and Deletions
of Service Levels) of this Service Level Exhibit.

 

  18. Peak Period At Risk Amount Multiplier shall mean that for performance
results during Peak Period (November and December delivery performance results)
the At Risk Amount shall be doubled and such additional amount shall not be
subject to *.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B, Attachment A    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  19. Peak Period shall mean the calendar months of November and December.

 

  20. Peak Service Level Objective(s) shall mean the subset of Service Level
Objective(s) that require weekly measurements and reporting during Peak Period
and are identified as such on Exhibit B.1 (Service Level Matrix), or by
subsequent additions/deletions pursuant to Section 9 (Process for Additions and
Deletions of Service Levels) of this Service Level Exhibit.

 

  21. Performance Category(-ies) shall mean a grouping of Critical Service
Levels as set forth in Exhibit B.1 (Service Level Matrix). Critical Deliverables
do not constitute a Performance Category.

 

  22. Pool Percentage Available for Allocation shall mean * (*%) of the At Risk
Amount.

 

  23. Presumptive Service Level(s) shall mean the Service Level(s) identified as
such in Exhibit B.1 (Service Level Matrix), and further elaborated upon in
Section 6 (Presumptive Service Levels) of this Service Level Exhibit.

 

  24. Service Level Credit Allocation Percentage is the allocation of Pool
Percentage Available for Allocation associated to each Critical Service Level.
The total of the allocations of the Service Level Credit Allocation Percentage
cannot exceed 100% for all Critical Service Levels within a Performance
Category.

 

  25. Service Level Credit(s) shall mean the monetary amount(s) that Supplier
shall be obligated to pay to Gap (or apply against Monthly Charges) in the event
of a Service Level Default, subject to *.

 

  26. Service Level Default(s) shall mean a Floor Service Level Default or an
Expected Service Level Default.

 

  27. Service Level Exhibit shall mean this Exhibit B (Service Level Agreement)
to the Agreement and the Exhibits set forth in Section 2 (Exhibits) of this
Service Level Exhibit.

 

  28. Service Level Objectives shall mean those Service Level(s) for which no
Service Level Credit is payable, but which require monthly measurement and
reporting, and are described in Exhibit B.1 (Service Level Matrix). Those
Service Level Objectives that require weekly measurement and reporting during
Peak Period are identified as such on Exhibit B.1 (Service Level Matrix).

 

  29. Service Level(s) shall mean the required availability and performance
standards relating to Systems and Services, response times, or other performance
standards of Gap’s information technology business operations set forth in this
Service Level Exhibit.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B, Attachment A    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  30. Set Service Level(s) shall mean the Service Level(s) identified as such in
Exhibit B.1 (Service Level Matrix), and further elaborated upon in Section 7
(Set Service Levels) of this Service Level Exhibit.

 

  31. * shall have the meaning set forth in Section 5.3 of this Service Level
Exhibit.

 

  32. * shall have the meaning set forth in Section 5.1 of this Service Level
Exhibit.

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B, Attachment A    Gap/IBM Proprietary and Confidential Information



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1 – Service Level Matrix

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 1



--------------------------------------------------------------------------------

EXHIBIT B.1 - SERVICE LEVEL MATRIX

Supplier shall perform the Services so as to meet or exceed the Service Levels
set forth in this Exhibit B.1 (Service Level Matrix) (this “Exhibit B.1”) to
Exhibit B (Service Level Agreement) of the Revised and Amended Master Services
Agreement, dated as of March 2, 2009 Date, between Gap and Supplier (the
“Agreement”). This Exhibit B.1 shall be effective as of March 2, 2009, except as
indicated. All Presumptive Measurement Periods will be reviewed and modified, as
appropriate. Terms used herein with initial capital letters shall have the
meanings set forth in the Agreement and all Exhibits attached thereto. Terms
used herein with initial capital letters and not otherwise defined in the
Agreement shall have the meanings set forth in this Exhibit B.1.

CONTENTS

 

Exhibit B.1.1 Level 1 NA Stores Help Desk & Store Service Request Call Handling

   3

Exhibit B.1.2 Store POS Priority Response Service Calls

   6

Exhibit B.1.3 European Store Support

   8

Exhibit B.1.4 Corporate Support Help Desk Service Levels

   11

Exhibit B.1.5 Corporate Support Problem Management Service Levels

   12

Exhibit B.1.6 Enterprise Network Service Levels

   14

Exhibit B.1.7 Mainframe Service Levels

   20

Exhibit B.1.8 Server Service Levels

   21

Exhibit B.1.10 Security Incident Response Team (SIRT) Service Levels

   23

Exhibit B.1.11 Corporate Production Operations Service Levels

   24

Exhibit B.1.12 Distribution Center Support Service Levels

   27

Exhibit B.1.13 IMAC Performance Service Levels

   28

Exhibit B.1.14 Corporate Asset Management Service Levels

   29

Exhibit B.1.15 Reports Service Levels

   30

Exhibit B.1.16 Critical Reports Service Levels

   31

Exhibit B.1.17 Critical Service Levels Performance Categories and Allocation of
Pool Percentages as of the Effective Date

   34

Exhibit B.1.19 Monthly Invoice Accuracy

   37

Exhibit B.1.20 Distributed Code Deployments

   38

Exhibit B.1.21 Dimensions Administration

   39

 

Gap. Inc./IBM Confidential    B - 2    Service Level Matrix



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.1

Level 1 NA Stores Help Desk & Store Service Request Call Handling

The Service Levels for NA Stores Help Desk and Service Request Call Handling are
set forth below. Failure to meet any of the Service Levels set forth below shall
be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Tier 1 NA Stores Help Desk Speed of Answer    The time elapsed between the point
from which a caller selects to speak with a CSR through the ACD and the point
the call is answered by a CSR.    *    *    Monthly    * Tier 1 NA Stores Help
Desk First Call Resolution    Percentage of Level 1 call tickets opened by the
NA Stores Help Desk resolved (closed) at the time of the initial call.    *    *
   Monthly    * Tier 1 NA Stores Help Desk Call Abandon Rate    Percentage of
calls where the caller who selects the option to speak with a NA Stores Help
Desk CSR, disconnects before speaking with a NA Stores Help Desk CSR.    *    *
   Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Tier 1 NA Stores Help Desk Customer Satisfaction Rate    Number of Satisfied
Responses + number of Very Satisfied Responses) / Total Number of Survey
Responses received Per Month. Responses in the top two (2) categories are
considered favorable.    *    *    Monthly    * Tier 1 Help Desk tickets
rejected by Gap Second Level Support    Call Tickets that are escalated without
the detail required by Gap Second Level Support and will require Tier 1
resubmission.    *    *    Monthly    * Store Help Desk Incident and Problem
Management Notification and Escalation to Gap    Real time updates are made to
the Problem Management System and the escalation notification goes to the
appropriate team within * of the identification of a Global Problem.    *    *
   Monthly    * Service Request Call Average Speed to Answer    The time elapsed
between the point a caller selects to speak with an agent through an ACD and the
point the call is picked up by an agent to perform TCS.    *    *    Monthly   
*

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Service Request Call Duration    The time Supplier Call Center Agent spends
talking to Gap store support.    *    *    Monthly    *

*.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.2

Store POS Priority Response Service Calls

The monthly Service Levels for Store POS Priority Response Service Calls are set
forth below. Failure to meet any of the Service Levels set forth below shall be
a Service Level Default. For the avoidance of doubt, the Service Levels in this
Exhibit B.1.2 (Store POS Priority Response Service Calls) are calculated on a *.

 

Service Levels

  

Definition

  

Floor

Service Level for
Problem Resolution

  

Expected

Service Level for
Problem Resolution

  

Window

  

Service Level

Type as of

Effective Date

Critical T2/C2 for All Stores    Critical Response Levels for Covered Machines
(T2) and * Machines (C2) is determined by Gap at the time the service call is
placed.    *    *    Monthly    *

Urgent T4/C4

Problem Resolution

   Urgent Response Levels for Stores (T4) and * Machines (C4).    *    *   
Monthly    * T9-C9 Next Business Day (NBD) Problem Resolution    “Next Business
Day” or “NBD” shall mean Mon to Fri, excluding Gap holidays (i.e., New Years,
Christmas, Thanksgiving, Memorial Day, Fourth of July, Labor Day), during local
store business hours.    *    *    Monthly    * Customer Replaceable Unit (CRU)
   Problem designated to be resolved by Gap personnel with a part sent to the
Store from IBM.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level for
Problem Resolution

  

Expected

Service Level for
Problem Resolution

  

Window

  

Service Level

Type as of

Effective Date

Scheduled Call T6 – C6    The Scheduled Call category includes all Service Calls
for which Gap and Supplier agree the On-site Break/Fix Services will be
scheduled for a specific date and time. For this category only, the elapsed time
for Problem Resolution is measured from the time Supplier CSR is scheduled to
arrive at the Covered Location.    *    *    Monthly    * Store Depot Equipment
Shipping    The percentage of shipments from the Symbol Depot that are
successfully sent via courier from their depot to the designated Gap location by
the shipping cutoff time.    *    *    Quarterly    * * Repair    Percentage of
* (“Covered Machine(s)”) that are successfully repaired and shipped to the
Gap-designated location within the SLA.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 7



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.3

European Store Support

The monthly Service Levels for Store POS Priority Response Service Calls are set
forth below. Europe Store Support (Help Desk, IMAC, Break-Fix) are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

European Stores Help Desk Speed to Answer    The time elapsed between the point
a caller selects to speak with an agent through an ACD and the point the call is
picked up by an agent.    *    *    Monthly    * European Store Help Desk First
Call Resolution    Percentage of all Level 1 calls to the Stores Help Desk
resolved (closed) while the store is on the phone with the Stores Help Desk
Delivery Analyst at the time of the initial call.    *    *    Monthly    *
European Store Help Desk Call Abandon Rate    Percentage of calls where the
caller disconnects before talking with a Stores Help Desk Agent.    *    *   
Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 8



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

European Store Language Availability    Supplier shall comply with the language
fluency requirements set forth in Exhibit A.10 (European Stores Help Desk
Services). Percentage of calls that are answered by the agent that is fluent in
the caller’s language of preference    *    *    Monthly    * European Store
IMAC Delivery    All Equipment Delivered to the specified location on the
agreed-upon date.    *    *    Monthly    * European Store IMAC Installation
Timeliness    Equipment is installed and tested by the date scheduled.    *    *
   Monthly    * European Store IMAC Installation Quality    IMAC activity is
completed with quality resulting in limited calls to the Stores Help Desk to
Resolve installation issues.    *    *    Monthly    * Critical T2/C2 for All
Stores    Critical Response Levels for Covered Machines (T2) and * Machines (C2)
is determined by Gap at the time the service call is placed.    *    *   
Monthly    * Urgent T4/C4    Urgent Response Levels for Stores (T4) and *
Machines (C4).    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 9



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

T9 Next Business Day (NBD)    Next Business Day Problem Resolution for POS
Services (T9). The call will be resolved by the end of the day for which the
service call is scheduled.    *    *    Monthly    * Scheduled Call T6/C6    The
Scheduled Call category includes all Service Calls for which Gap and Supplier
agree the On-site Break/Fix Services will be scheduled for a specific date and
time. For this category only, the elapsed time for Problem Resolution is
measured from the time Supplier CSR is scheduled to arrive at the Covered
Location.    *    *    Monthly    * Customer Replaceable Unit (CRU)    Problem
designated to be Resolved by Gap personnel with a part sent to the Covered
Location Store from IBM.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 10



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.4

Corporate Support Help Desk Service Levels

The Service Levels for Corporate Support Help Desk includes Corporate Employees,
Distribution Centers, Workstation Support, Mail and Print, and are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

First Call Resolution    The percentage of calls resolved (closed) while the
customer is on the phone with a CSR on his/her first call.    *    *    Monthly
   * Abandon rate    “Abandoned Call” means when a caller who selects to talk to
a Help Desk Agent drops off before talking with a Help Desk Agent.    *    *   
Monthly    * Speed to answer (in seconds)    The time elapsed between the point
a caller selects to speak with an agent through an ACD and the point the call is
picked up by a Help Desk Agent.    *    *    Monthly    * Overall HDS Customer
Satisfaction Rate    Average of the number of Satisfied Responses + number of
Very Satisfied Responses) / Total Number of Survey Responses received Per Month.
Responses in the top two categories are considered favorable.    *    *   
Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 11



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.5

Corporate Support Problem Management Service Levels

The Service Levels for Corporate Support Problem Management includes Corporate
Employees, Distribution Centers, Help Desk and Mail, and are set forth below.
Failure to meet any of the Service Levels set forth below shall be a Service
Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Severity 1 Change Execution – Server Production Environment    Implement
Severity 1 Changes within the Gap IT Environment to comply with Section 11
(Incident and Problem Management) of Exhibit A.2 (Cross Functional Services SOW)
   *    *    Monthly    * Severity 1 Change Execution – Mainframe Environment   
Implement Severity 1 Changes within the Gap IT Environment to comply with
Section 11 (Incident and Problem Management) of Exhibit A.2 (Cross Functional
Services SOW)    *    *      

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Acknowledgment of System Failure    The elapsed time between (i) the start of a
system failure, until (ii) the point in time that the Problem Ticket is
acknowledged by * Operations.    *    *    Monthly    * Escalation of System
Failure to IBM Escalation Manager    The elapsed time between (i) the point in
time that the Problem Ticket is acknowledged by * Operations, until (ii) the
point in time that the Situation Manager accepts ownership of the failure.    *
   *    Monthly    * Notification of System Failure to Gap    The elapsed time
between (i) the point in time that the Problem Ticket is acknowledged by *
Operations, until (ii) the point in time that a text page is delivered to Gap
for notification of the failure.    *    *    Monthly    * Root Cause Analysis
for all Severity 1 Problems   

Preliminary root cause analysis report is provided to Gap for all Severity 1

problems.

   *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 13



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.6

Enterprise Network Service Levels

The Service Levels for Enterprise Network includes all enterprise Network
components except for Store and Distribution Center Support, and are set forth
below. Failure to meet any of the Service Levels set forth below shall be a
Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Store Voice Network Availability1    The percentage of time that the services
provided by Store Voice Network systems are fully operational to Gap Authorized
Users.    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 14



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Store Data Network Availability2    Average availability of the Store Data
Networks.    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 15



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Corporate Voice Network Availability3    Average availability of the Corporate
Voice Networks.    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 16



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Corporate Data Network Availability4    Average availability of the Corporate
Data Networks.    *    *    Monthly    * Port Availability    Percentage
availability of the MPLS VPN network.    *    *    Monthly    * End to End Delay
– 24 Hours    Latency measure of packets sent to and returned to sender
(round-trip)    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 17



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Network Packet Loss    Average percentage of packets in the Measurement Period
that are dropped between applicable IP Access Nodes within a region or between
applicable IP Access Nodes connecting two regions.    *    *    Monthly    *
Network Jitter    Average variation in the delay of received packets transmitted
between all applicable Gap IP Access Nodes within a region or between applicable
Gap IP Access Nodes connecting two regions    *    *    Monthly    * End-to-End
Delay – Prime Shift    Time for a packet of data to get from one designated
point to another. End-to-End network delay is measured by sending a packet that
is returned to the sender, and the round trip time is considered latency.    *
   *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 18



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE 3: Table of Measurement Regions

This table defines the regions in which network performance commitments will be
measured. Specific performance commitments are defined in the Process and
Procedures Manual for the parameters listed below.

 

BASE LOCATION

  

Roll Up

  

Location

  

Prime Shift

*    *    *    * *    *    *    * *    *    *    * *    *    *    * *    *    *
   * *    *    *    * *    *    *    * *    *    *    * *    *    *    * *    *
   *    * *    *    *    * *    *    *    * *    *    *    * *    *    *    * *
   *    *    * *    *    *    *

NETWORK PACKET LOSS.

“Packet Loss” means the average percentage of packets in the Measurement Period
that are dropped between applicable IP Access Nodes within a region
(Intra-Region) or between applicable IP Access Nodes connecting two regions
(Inter-Region).

NETWORK JITTER.

“Network Jitter” means the average variation in the delay of received packets
transmitted between all applicable Gap IP Access Nodes within a region
(Intra-Region) or between applicable Gap IP Access Nodes connecting two regions
(Inter-Region).

END-TO-END DELAY.

In a network, latency, a synonym for delay, is an expression of how much time it
takes for a packet of data to get from one designated point to another. For the
purpose of measuring the Gap’s end-to-end network delay, latency is measured by
sending a packet that is returned to the sender, and the round-trip time is
considered the latency.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 19



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.7

Mainframe Service Levels

The Service Levels for Mainframe includes Mainframe & Subsystem Availability for
the production environment, and are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Mainframe Availability    Average availability of the production mainframes.   
*    *    Monthly    * Region Availability    Average availability of the
production CICS.    *    *    Monthly    * DBMS Availability    Average
availability of the production database systems (DBMS) which includes IMS.    *
   *    Monthly    * LPAR/Domain Availability    Average availability of the
production LPARs.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 20



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.8

Server Service Levels

The Service Levels for Servers are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default. The following
Service Levels shall apply to Production Server Images, provided the following
conditions have been met:

1.                *.

2.                *.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Clustered Server Availability5    “High Availability or Clustered Systems” shall
mean two or more server images that are clustered at the Operating System (OS)
level that reside on physically separate hardware (for redundancy purposes) for
which IBM has full responsibility for such services. Availability is measured
across the entire cluster.    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 21



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Server Availability6    Server Availability shall mean the availability of a
server image at the Operating System (OS) level where IBM has full
responsibility for such services.    *    *    Monthly    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6

The * methodology for this Service Level is as set forth in Exhibit B (Service
Level Agreement), Section 5.6

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 22



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.10

Security Incident Response Team (SIRT) Service Levels

The Service Levels for the evaluation of security vulnerability alerts are
defined below. Failure to meet any of the Service Levels set forth below shall
be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Security Vulnerability Evaluation Measurement period starts when a ticket is
opened after an alert is received    Evaluate security vulnerability alerts and
categorize.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 23



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.11

Corporate Production Operations Service Levels

The Service Levels for Corporate Production are set forth below. Failure of
Supplier to meet any of the Service Levels set forth below, as they relate to
in-scope services, shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

POS Polling (% of stores successfully polled) Service Level changes to
time-based cutoffs from Thanksgiving Day through first week of January.

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

Distribution Center Stock Pick Allocation

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

Accounts Payable

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

FGI

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

PFI

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Price Change & Markdowns to Stores

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

Shipment Summary

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

DM Flash Reports

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

* Planning

(Time-based)

   Monthly average of the successful completion of the batch processing for this
application.    *    *    Monthly    *

Payroll

(Availability-based)

   Monthly availability to Gap users in accordance with required schedules.    *
   *    Monthly    *

NGF

(Availability-based)

   Monthly availability to Gap users accordance with required schedules.    *   
*    Monthly    *

Prompt

(Availability-based)

   Monthly availability to Gap users in accordance with required schedules.    *
   *    Monthly    *

Model Stock

(Availability-based)

   Monthly availability to Gap Users in accordance with required schedules.    *
   *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 25



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

All Production Environment Batch Schedules Not Specified above, e.g. SII, NALM,
etc

[NOTE: Each newly added Batch Schedule shall become a separate Service Level.]

   Monthly average of the successful completion of the batch processing for this
application    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 26



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.12

Distribution Center Support Service Levels

The Service Levels for Distribution Center Support includes Distribution Center
Support and Operations, and are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor
Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Speed to Answer – Distribution Center    The time elapsed between the point a
caller selects to speak with an agent through an ACD and the point the call is
picked up by a Help Desk Agent.    *    *    Monthly    * Distribution Center
System Availability    Availability of Distribution Center critical department
devices    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 27



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.13

IMAC Performance Service Levels

The Service Levels for IMAC Performance includes hardware installations moves,
adds and changes, and are set forth below. Failure to meet any of the Service
Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Server image IMACs completed on time    Server image IMACs completed on time
when equipment is available.    *    *    Monthly    * Network IMACs, including
software IMACs completed on time    Network IMACs, including software, completed
on time when equipment is available.    *    *    Monthly    * Campus
Workstation IMACs completed on time    Campus Workstation IMACs completed on
time when equipment is available.    *    *    Monthly    * Remote Workstation
IMACs completed on time    Remote Workstation IMACs completed on time when
equipment is available.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 28



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.14

Corporate Asset Management Service Levels

The Service Levels for Asset Management are set forth below. Failure to meet any
of the Service Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Next Day Notification       *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 29



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.15

Reports Service Levels

The Service Levels for Reports are set forth below. Failure to meet any of the
Service Levels set forth below shall be a Service Level Default. Each report
will consist of two service levels (Hardcopy and Online Viewing).

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Critical Reports – (See B.1.16)       *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.16

Critical Reports Service Levels

The Service Levels for Critical Reports are set forth below. Failure to meet any
of the Service Levels set forth below shall be a Service Level Default.

 

HEADING    DESCRIPTION

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 31



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

B.1.16    Reports delivered on-line and as hard copy on time. (See B.1.16)

 

Critical Reports Service Levels

  

 

Targets: Expected = *

  

 

Floor = *

        

 

Expected – *

           

All times listed are in Pacific Standard Time

      *             *    *    *    *    *    *    *    *    *    *    *    *   
*             *    *    *    *    *    *    *    *    *    *    *    *    *   
         *    *    *    *    *    *    *    *    *    *    *    *    *         
   *    *    *    *    *    *    *    *    *    *    *    *    *             *
   *    *    *    *    *    *    *    *    *    *    *    *             *    *
   *    *    *    *    *    *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 32



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

   *             *    *    *    *    *    *    *    *       *    *    *    *   
*    *    *       *    *    *    *             *    *    *    *    *    *    *
   *    *    *    *    *    *             *    *    *    *    *    *    *    *
   *         

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 33



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.17

Critical Service Levels Performance Categories and

Allocation of Pool Percentages as of the Effective Date

Supplier will not incur penalties for Set Service Levels until commencement of
the Services.

. [Note – Table Below – Allocation of Pool Percentages—to be revised by Gap *]

 

Critical Service Levels Performance Categories & Service Levels

   Allocation of Pool
Percentage    Service Level Credit
Allocation Percentage

B.1.1 – Store Service Request Call Handling

   *   

a.      Speed of Answer

      *

B.1.2 – Store POS Priority Response Service Calls

   *   

a.      Critical T2/C2 All Stores

      *

b.      Urgent T4/C4

      *

c.      NBD

      *

d.      CRU

      *

e.      Scheduled Call T6/C6

      *

B.1.3 – European Stores Support

   *   

a. Speed to Answer

      *

b. First Call Resolution

      *

d. IMAC Delivery

      *

e. IMAC Installation Timeliness

      *

f. IMAC Installation Quality

      *

g. Critical T2/C2

      *

h. Critical T4/C4

      *

i. NBD

      *

j. Scheduled T6/C6

      *

B.1.4 – Corporate Support Help Desk

   *   

a.      First Call Resolution

      *

b.      Abandon Rate

      *

c.      Average Speed of Answer

      *

B.1.5 – Corporate Support Problem Management

   *   

a. Severity 1 Change Execution – Server Production Environment

      *

b. Severity 1 Change Execution – Mainframe Environment

      *

a.      Acknowledgement of System Failure

      *

b.      Escalation of System Failure to IBM Escalation Manager

      *

c.      Notification of System Failure to Gap

      *

g.      Severity 1 – Root Cause Analysis

      *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Critical Service Levels Performance Categories & Service Levels

   Allocation of Pool
Percentage    Service Level Credit
Allocation Percentage

B.1.6 – Enterprise Network

   *   

a.      Store Voice Network Availability – Tier 1

      *

b.      Store Data Network Availability – Tier 1

      *

c.      Corporate Voice Network Availability – Tier 1

      *

d.      Corporate Data Network Availability – Tier 1

      *

e.      End-to-End Delay

      *

B.1.7 – Mainframe

   *   

a.      Mainframe Availability

      *

b.      Region Availability

      *

c.      DBMS Availability

      *

d.      LPAR/Domain Availability

      *

B.1.8 – * & *

   *   

a.      Clustered Server Availability – Tier 1

      *

b.      Clustered Server Availability – Tier 2

      *

c.      Server Availability – Tier 1

      *

d.      Server Availability – Tier 2

      *

B.1.10 – Security Incident Response

   *   

a.      Security incident response evaluation

      *

B.1.11 – Corporate Production Operations

   *   

a.      POS Polling (% of stores successfully polled)

      *

b.      Distribution Center Stock Pick Allocation

      *

c.      Accounts Payable

      *

d.      FGI

      *

e.      Payroll

      *

f.       NGF

      *

h.      Prompt

      *

i.       Rrice Change

      *

j.       Shipment Summary

      *

k.      Model Stock

      *

l.       DM Flash Report

      *

m.     Retek

      *

B.1.12 – Distribution Center Support

   *   

a.      Help Desk Support

      *

b.      DC Systems Availability

      *

B.1.16 – Critical Reports

   *   

a.      AP Online Viewing

      *

b.      IPR Online Viewing

      *

c.      Detail On-Order Online Viewing

      *

d.      Mid-Week Trend Online Viewing

      *

e.      Payroll Online Viewing

      *

f.       Week Ending Trend Online Viewing

      *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 35



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Critical Service Levels Performance Categories & Service Levels

   Allocation of Pool
Percentage    Service Level Credit
Allocation Percentage

B.1.19 – Invoice Accuracy

   *   

a.      Invoice Accuracy

      *

Total Allocation

   *   

 

* Note: Service Level Credits will not be applied during the Presumptive
Measurement Periods, for Critical Service Levels that are identified as
Presumptive. Once the Service Level is “Set,” the Service Level will be eligible
for Service Level Credits.

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 36



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.19

Monthly Invoice Accuracy

The Service Levels for Monthly Invoice Accuracy are set forth below. Failure to
meet any of the Service Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Monthly Invoice Accuracy    IBM final Invoices should be submitted accurately.
An invoice is considered accurate if the invoice meets the criteria set forth in
Exhibit B.3.19.1.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 37



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.20

Distributed Code Deployments

The Service Levels for Distributed Code Deployments are set forth below. Failure
to meet any of the Service Levels set forth below shall be a Service Level
Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Distributed Code Deployments    Distributed code deployments that are completed
on time as scheduled.    *    *    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 38



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit B.1.21

Dimensions Administration

The Service Levels for Dimensions Administration are set forth below. Failure to
meet any of the Service Levels set forth below shall be a Service Level Default.

 

Service Levels

  

Definition

  

Floor

Service Level

  

Expected

Service Level

  

Window

  

Service Level

Type as of

Effective Date

Dimensions Administration    Dimensions administration requests (service and
change requests) completed on time as scheduled or per established SLAs    *   
*    Monthly    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.1    Gap/IBM Confidential and Proprietary Information    B - 39



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit B.2 – Critical Deliverables

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

Exhibit B.2





--------------------------------------------------------------------------------

EXHIBIT B.2 – CRITICAL DELIVERABLES

This Exhibit B.2 (Critical Deliverables) is an exhibit to Exhibit B (Service
Level Agreement) of the Master Services Agreement dated as of the Reference Date
between Gap and Supplier (the “Agreement”). The Critical Deliverables are set
forth in the following table, and are subject to adjustment with mutual approval
of the Parties. Given the importance of the identified Critical Deliverables,
Gap agrees to review and either approve or disapprove, in writing, Critical
Deliverables in a timely and expedited manner. In the event Supplier has
determined that Gap’s delay is, or is likely to, adversely impact its ability to
deliver or meet a Critical Deliverable date, it will initiate the process for
escalation under Section 3.10.B (Failure to Comply with Transition-In Plan) of
the Agreement.

This Exhibit B.2 sets forth certain obligations of Supplier regarding Critical
Deliverables. If Supplier fails to deliver to Gap any Critical Deliverables as
described below, then Supplier shall provide Gap the one-time credit per
applicable Critical Deliverable as set forth in the table below. Unless the
context requires otherwise, capitalized terms used herein shall have the
meanings given in Exhibit B (Service Level Agreement) or in Section 1
(Definitions) of the Agreement, as applicable.

 

#

  

Critical Deliverable

  

Deliverable Description

  

Completion Criteria

  

Delivery Date

  

Credit Amount

1.

   *    *    *    *    *

2.

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.2    Page 1    Gap/IBM Confidential



--------------------------------------------------------------------------------

#

  

Critical Deliverable

  

Deliverable Description

  

Completion Criteria

  

Delivery Date

  

Credit Amount

3.

   *    *    *    *    *

4.

   *    *    *    *    *

5.

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.2    Page 2    Gap/IBM Confidential



--------------------------------------------------------------------------------

#

  

Critical Deliverable

  

Deliverable Description

  

Completion Criteria

  

Delivery Date

  

Credit Amount

               *

6.

   *    *    *    *    *

7.

   *    *    *    *    *

8.

   *    *    *    *    *

9.

   *    *    *    *    *

10.

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.2    Page 3    Gap/IBM Confidential



--------------------------------------------------------------------------------

#

  

Critical Deliverable

  

Deliverable Description

  

Completion Criteria

  

Delivery Date

  

Credit Amount

11.

   *    *    *    *    *

12.

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.2    Page 4    Gap/IBM CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit B.3 – SLA Measuring Tools and Methodology

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

EXHIBIT B.3 – MEASURING TOOLS AND METHODOLOGY

This Exhibit B.3 (Measuring Tools and Methodology) is an exhibit to Exhibit B
(Service Level Agreement) of the First Amended and Revised Master Services
Agreement dated as of March 2, 2009 between Gap and Supplier (the “Agreement”).
Unless the context otherwise requires, capitalized terms used herein but not
otherwise defined herein shall have the meanings given in Exhibit B (Service
Level Agreement) or Section 1 (Definitions) of the Agreement.

SERVICE LEVEL AGREEMENT (SLA) METRICS METHODOLOGY

Attributes of the SLA Metrics

The following information is provided for each Metric.

 

Attribute

  

Description

Metric Number/Name    The number and name of the Metric. Metric Description    A
general description of the Metric. Source    This describes the source of base
data for the Metric. How Measured    As applicable, this discusses how the data
are to be used and the parameters of any formula. If not monitored continuously
and calculated once for the entire measurement period, this section will
describe the frequency of measurement. Measurement Interval    The period for
which performance is calculated under the Metric. Reporting Interval    The
frequency with which the IBM reports results of the Metric to the Gap. Schedule
   The service timeframes covered by the Metric Target    This is the mutually
agreed upon Expected Service Level performance for the Metric. Measurement
methodology    Describe the proposed SLA measurement methodologies providing
how, what, when, where, etc. details from the source data collection /
monitoring, through * and other tools to a final repository of information ---
include any necessary manual inputs. Assumptions    Identify all assumptions of
the proposed metrics collection methods (anything that you assume in the
absences of needed information that is essential to you decisions on the
methodology). Constraints    Identify all constraints of the proposed metrics
collection methodology (any limitations or factors that limit or affect the
metric methodology). Tools    Identify the tools required for data collections
and/or monitoring. Methods    Identify manual versus automated methods in what
was described above. Reporting Methods    In addition to the data collection
(measurement) tools, what other tools will be used to generate the required
reporting for SLA/QPM, Tech Services Reports, etc. Comments    Any other data
necessary to explain the above.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    1



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

B.1 SLA METRICS

SLA B1.1: North America Stores Tier a Help Desk

 

Metric

Number/Name:

   1.1.1 North American Stores Tier 1 Help Desk Speed to Answer Metric
Description:    * Source:    * How Measured:    *

Measurement

Interval:

   Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

Metric

Number/Name:

   1.1.2 North American Stores Tier 1 Help Desk First Call Resolution Metric
Description:    * Source:    * How Measured:    *

Measurement

Interval:

   Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

Data Collection Methodology

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Measurement Methodology    * Assumptions    Exclusions    * Tools    * Methods
   * Data Calculation Method    * Reporting Method    * Comments    *

 

Metric Number/Name:    1.1.3 North American Stores Tier 1 Help Desk Call Abandon
Rate Metric Description:    * Source:    * How Measured:    * Measurement
Interval:    Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.1.4 North American Stores Tier 1 Help Desk Customer
Satisfaction Rate Metric Description:    * Source:    * How Measured:    *
Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:    *
Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments   

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.2: Stores POS Priority Response Services Calls

 

Metric Number/Name:    1.2.1 Critical (T2/C2) Problem Resolution for all Stores
Metric Description:    * Source:    * How Measured:    * Measurement Interval:
   Monthly Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    * Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.2.3 Urgent (T4/C4) Problem Resolution Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.2.4 T9/C9 Next Business Day (NBD) Problem Resolution Metric Description:   
* Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    7



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.2.5 Customer Replaceable Unit (CRU) Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    8



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.2.6 T6/C6 Scheduled Call Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    9



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.2.7: Store Depot Service Level

Metric

Number/Name:

   1.2.7 Depot Equipment Shipping Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Quarterly Reporting Interval:   
Quarterly Schedule:    Target:    *

 

Data Collection Methodology

Measurement Methodology    * Assumptions    Constraints    Tools    * Methods   
* Data Calculation Method    * Reporting Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    10



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.2.8 * Repair

 

Metric Number/Name:    * Repair Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Frequency of Measurement    * Data Calculation
Method    * Reporting Method    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    11



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B1.3: European Stores Support

 

Metric

Number/Name:

   1.3.1 European Store Help Desk Speed to Answer Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    13



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.2 European Stores Help Desk First Call Resolution Metric Description:   
* Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    14



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.3 European Store Help Desk Call Abandon Rate Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    15



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.3.4 European Store Help Desk Language Availability
Metric Description:    * Source:    * How Measured:    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    16



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.5 European Store IMAC Delivery Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    17



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.3.6 European Store IMAC Installation Timeliness Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    18



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.7 European Store IMAC Installation Quality Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    19



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.3.8 European Store Maintenance - Critical (T2) Problem
Resolution for all Stores Metric Description:    * Source:    * How Measured:   
* Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:    *
Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    20



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.9 European Store Maintenance - Urgent (T4) Problem Resolution Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    21



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.10 European Store Maintenance - T9 Next Business Day (NBD) Problem
Resolution Metric Description:    * Source:    * How Measured:    * Measurement
Interval:    Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    22



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.11 European Store Maintenance - T6 Scheduled Call Metric Description:   
* Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    23



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.3.12 European Store Maintenance - Customer Replaceable Unit (CRU) Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.4: Help Desk Service Levels

 

Metric

Number/Name:

   1.4.1 First Call Resolution Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    25



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.4.2 Abandon Rate Metric Description:    * Source:    * How Measured:    *
Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:    *
Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    26



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.4.3 Speed to Answer (in seconds) Metric Description:   
* Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    27



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.4.4 Overall Help Desk Customer Satisfaction Rate Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    * Tools    *
Methods    * Data Calculation Method    * Reporting Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    28



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.5: Corporate Support Problem Management Service Levels

 

Metric

Number/Name:

   1.5.1 Severity 1 Change Execution – Server Production Environment Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    * Tools    *
Methods    * Data Calculation Method    * Reporting Method    * Comments    *

 

Metric

Number/Name:

   1.5.2 Severity 1 Change Execution – Mainframe Environment Metric Description:
   * Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    29



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    * Tools    *
Methods    * Data Calculation Method    * Reporting Method    * Comments    *

 

Metric

Number/Name:

   1.5.3 Acknowledgement of System Failure Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    Constraints    * Tools    * Methods
   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Data Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    31



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.5.3 Escalation of System Failure Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    Tools    * Methods
   * Data Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    32



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.5.4 Notification of System Failure Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    Constraints    * Tools    * Methods
   * Data Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    33



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.5.5 Root Cause Analysis for Severity 1 Problems Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    Constraints    * Tools    Methods   
* Data Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    34



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.6: Enterprise Network Service Level

 

Metric

Number/Name:

   1.6.1 Store Voice Network Availability Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:    The
reporting interval is a rolling twelve month interval Schedule:    * Target:   
*

 

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    35



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Tools    * Methods    Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    36



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.6.2 Store Data Network Availability Metric Description:
   * Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    The reporting interval is a rolling twelve month interval Schedule:
   * Target:    *

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    * Tools    *
Methods    Data Calculation Method    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    37



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    38



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.6.3 Corporate Voice Network Availability Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    The reporting interval is a rolling twelve month
interval Schedule:    * Target:    *

Data Collection Methodology

 

Measurement Methodology    * Assumptions    Constraints    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    39



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Tools    * Methods    Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    40



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    41



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.6.4 Corporate Data Network Availability Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    The reporting interval is a rolling twelve month
interval Schedule:    * Target:    *

Data Collection Methodology

 

Measurement Methodology    * Assumptions    * Constraints    * Tools    *
Methods    * Data Calculation Method    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    42



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    43



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.6.5 Port Availability Metric Description:    * Source:    * How Measured:
   *

Measurement

Interval:

   Monthly Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    44



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.6.6 End to End Delay – 24 Hours Metric Description:    * Source:    * How
Measured:    *

Measurement

Interval:

   Monthly Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    45



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.6.7 Network Packet Loss Metric Description:    * Source:    * How Measured:
   *

Measurement

Interval:

   Monthly Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    46



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.6.8 Network Jitter Metric Description:    * Source:    * How Measured:    *
Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:    *
Target:    * Data Collection Methodology Measurement Methodology    *
Assumptions    Constraints    Tools    * Methods    * Data Calculation Method   
* Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    47



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.6.9 End to End Delay – Prime Shift Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    * Data Collection Methodology Measurement
Methodology    * Assumptions    Constraints    * Tools    * Methods    * Data
Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    48



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE 3: Network Performance Commitments

(Intentionally Left Blank)

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    49



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.7: Mainframe Service Levels

 

Metric

Number/Name:

   1.7.1 Mainframe Availability Metric Description:    * Source:    * How
Measured:    *

Measurement

Interval:

   Daily Reporting Interval:    Monthly Schedule:    * Target:    * Data
Collection Methodology Measurement Methodology    * Assumptions    * Constraints
   Tools    * Methods    * Data Calculation Method    * Reporting Method    *
Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    50



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.7.2 Region Availability Metric Description:    * Source:    * How Measured:
   * Measurement Interval:    Daily Reporting Interval:    Monthly Schedule:   
* Target:    * Data Collection Methodology Measurement Methodology    *
Assumptions    * Constraints    Tools    * Methods    * Data Calculation Method
   * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    51



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.7.3 DBMS Availability Metric Description:    * Source:    * How Measured:
   * Measurement Interval:    Daily Reporting Interval:    Monthly Schedule:   
* Target:    * Data Collection Methodology Measurement Methodology    *
Assumptions    * Constraints    Tools    * Methods    * Data Calculation Method
   * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    52



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.7.4 LPAR/Domain Availability Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Daily Reporting Interval:    Monthly
Schedule:    * Target:    * Data Collection Methodology Measurement Methodology
   * Assumptions    * Constraints    Tools    * Methods    * Data Calculation
Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    53



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.8: * & * Servers

 

Metric

Number/Name:

   1.8.1 Clustered Server Availability Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    * Data Collection Methodology Measurement Methodology
   * Assumptions    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    54



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Constraints    * Tools    * Methods    * Frequency of Measurement    * Data
Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    55



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.8.2 Server Availability Metric Description:    * Source:    * How Measured:
   * Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:
   * Target:    * Data Collection Methodology Measurement Methodology    *
Assumptions    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    56



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Constraints    * Tools    * Methods    * Frequency of Measurement    * Data
Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    57



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.10: Security Incident Response Team (SIRT) Service Levels

 

Metric

Number/Name:

   1.10.1 Security Vulnerability Evaluation Metric Description:    * Source:   
* How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Frequency of Measurement    * Data
Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    58



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.11: Corporate Production Operations Service Levels

 

Metric

Number/Name:

   1.11.1 Production and Scheduling Time-Based Metric Description:    * Source:
   * How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    59



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    60



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    61



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    62



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Tools    * Methods    * Frequency of Measurement    * Data Calculation Method   
* Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    63



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric

Number/Name:

   1.11.2 Production and Scheduling Availability Based Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    Tools    * Methods    * Frequency of Measurement    * Data
Calculation Method    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    64



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Reporting Method    * Comments    *

SLA B.1.12: Distribution Center Support Service Levels

 

Metric Number/Name:    1.12.1 Speed to Answer Distribution Center Metric
Description:    * Source:    * How Measured:    * Measurement Interval:   
Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    Data Calculation Method    * Reporting
Method    Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    65



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.12.2 DC Systems Availability Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    66



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.13: IMAC Performance Service Levels

 

Metric Number/Name:    1.13.2 Server Image Installs, Moves Adds and Changes
Metric Description:    * Source:    * How Measured:    * Measurement Interval:
   Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    67



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.13.3 Network, including Network Software,
Installations, Moves, Adds, and Changes Metric Description:    * Source:    *
How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    68



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.13.6 Campus Workstation Installations, Moves, Adds and
Changes Metric Description:    * Source:    * How Measured:    * Measurement
Interval:    Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    69



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    70



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Metric Number/Name:    1.13.8 Remote Workstation Installs, Moves, Adds, and
Changes, Metric Description:    * Source:    * How Measured:    * Measurement
Interval:    Monthly Reporting Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    71



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Data Calculation Method    * Reporting Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    72



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.14: Corporate Asset Management Service Levels

 

Metric Number/Name:    1.14.1 Next Day Notification Metric Description:    *
Source:    * How Measured:    * Measurement Interval:    Monthly Reporting
Interval:    Monthly Schedule:    * Target:    *

 

Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    Tools    * Methods    * Data Calculation Method    * Reporting
Method    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    73



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    74



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.15: Reports Service Levels

 

Metric Number/Name:    1.15.1 Critical Reports Metric Description:    * Source:
   How Measured:    * Measurement Interval:    Monthly Reporting Interval:   
Monthly Schedule:    * Target:    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    75



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Data Collection Methodology Measurement Methodology    * Assumptions   
Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    76



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.16: Critical Reports Service Levels

 

B.1.16

 

Critical Reports Service Levels

  

Reports delivered on-line and as hard copy on time. (See B.1.16)

 

Targets: Expected = * Floor = *

 

Expected – *

 

All times listed are in Pacific Standard Time

   *             *    *    *    *    *    *    *    *    *       *    *    *   
         *    *    *    *    *    *    *    *    *    *    *    *    *         
   *    *    *    *    *    *    *    *    *    *    *    *    *             *
   *    *    *    *    *    *    *    *    *    *    *    *             *    *
   *    *    *    *    *    *    *    *    *    *    *             *    *    *
   *    *    *    *    *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    77



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

   *             *    *    *    *    *    *    *    *       *    *    *    *   
*    *    *       *    *    *    *             *    *    *    *    *    *    *
   *    *    *    *    *    *             *    *    *    *    *    *    *    *
   *         

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    78



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

(SLA B.1.17: Intentionally left blank)

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    79



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.18 (a): Store SWIP Request Call Handling

(SLA B.1.18 Intentionally Left Blank – SWIP Closed as of *)

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    80



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.19: Monthly Invoice Accuracy

 

Metric

Number/Name:

   Monthly Invoice Accuracy

Metric Description:

   *

Source:

   *

How Measured:

   *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    81



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

     *

Measurement

Interval:

   Monthly

Reporting Interval:

   Monthly

Schedule:

   *

Target:

   * Data Collection Methodology Measurement Methodology    * Assumptions    *
Constraints    * Tools    * Methods    * Data Calculation Method    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    82



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Reporting Method

   *

Comments

   *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    83



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.20.1: Distributed Code Deployments

 

Metric

Number/Name:

   Code Deployments Metric Description:    * Source:    * How Measured:    *
Measurement Interval:    Monthly Reporting Interval:    Monthly Schedule:    *
Target:    * Data Collection Methodology Measurement Methodology    *
Assumptions    * Constraints    * Tools    * Methods    * Data Calculation
Method    * Reporting Method    * Comments    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    84



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

SLA B.1.21.1: Dimensions Administration

 

Metric

Number/Name:

   Dimensions Administration Requests Metric Description:    * Source:    * How
Measured:    * Measurement Interval:    Monthly Reporting Interval:    Monthly
Schedule:    * Target:    * Data Collection Methodology Measurement Methodology
   * Assumptions    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    85



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Constraints    * Tools    * Methods    * Data Calculation Method    * Reporting
Method    * Comments    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit B.3    Gap/IBM Confidential and Proprietary Information    86



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit C – Fees and Resource Baselines

to

First Amended and Restated Master Services Agreement

March 1, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table of Contents

 

          Page No. I.    Introduction    3 II.    Tables    3 III.   
Definitions    3 IV.    General    7 V.    Resource Units and Measurements    12
VI.    Resource Categories and Measurement Methodology    19 VII.    Invoicing
and Reporting    21 VIII.    Annual Stranded Costs Review    21 IX.   
Transition Fees    22 X.    Prepaid items    22 XI.    Travel    22 XII.   
Managed Third Party Expenses    23 XIII.    Cost of Living Adjustment    24 XIV.
   Non-SERVICE CATALOG ITEMS; Service catalog Items    25 XV.    Transition
CUtover    29 XVI.    Termination and Replacement of Existing Agreements    29
XVII.    Financial Responsibility Matrix    30 XVIII.    Contract Year Period   
31

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit C

Fees and Resource Baselines

 

I. INTRODUCTION

This Exhibit C (Fees and Resource Baselines) to the Agreement, (this “Exhibit
C”) supersedes previous versions of Exhibit C, is effective as of the March 1,
2009 (the “Fourth Contract Year”) and sets forth the Monthly Baselines and
describes the methodology for calculating the Charges with respect to the
Services. The fundamental premise of the pricing structure of the Agreement is
that *. The amounts paid by Gap associated with each Authorized Billing
Mechanism include *. There are additional payment obligations that may arise as
to each of the Parties specifically set forth in the Agreement (e.g., *), but
which are not included in the Annual Services Charge; nothing in this Section I
(Introduction) is intended to alter the respective obligations of the Parties as
to such payment obligations as set forth in the Agreement.

 

II. TABLES

The following Tables are attached to and made part of this Exhibit C and shall
be effective as of the Fourth Contract Year subject to the terms of this Exhibit
C.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

    

Table Number

Charges - U.S. & Canada

   Table C.1.1

Charges - by Country

   Table C.1.2

Baseline Deadbands

   Table C.1.3

Service Catalog

   Table C.2.1

Named FTE

   Table C.2.2

IBM Sprint Pricing

   Table C.3.1.1

Network Transport Rate Table - Corporate Circuits

   Table C.3.1.2

Long Distance Minutes

   Table C.3.1.3

Termination for Convenience Fees

   Table C.6

Project Labor Rates - Hourly

   Table C.9

Consultant Labor Rates

   Table C.9.1

Project Labor Rates - FTE

   Table C.9.2

Labor Rate Definitions

   Table C.9.3

Symbol Maintenance

   Table C.12.4

Kiosk Maintenance

   Table C.12.5

Per event Pricing - Stores

   Table C.15.1

Other charges - Stores

   Table C.15.2

Cancelled Event Pricing - Stores

   Table C.15.3

Pass Through Expenses - Stores

   Table C.15.4

*.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

III. DEFINITIONS

Capitalized terms used but not defined in this Exhibit C shall have the meanings
specified in the Agreement and all Exhibits attached thereto. The following
capitalized terms used in this Exhibit C shall have the meanings specified
below:

“Actual Inflation” shall have the meaning set forth in Section XIII (Cost of
Living Adjustment).

“Actual Resource Units” or “Actual RUs” shall have the meaning set forth in
Section 6.1(a)(1) (Resource Unit Adjustment).

“Actual Resource Unit Usage” or “Actual RU Usage” shall have the meaning set
forth in Section 6.1(a)(1) (Resource Unit Adjustment).

“Additional Resource Charges” or “ARC” shall mean the incremental adjustment for
each RU where Gap’s actual monthly utilization was higher than the applicable
Monthly Baseline for such RU. The applicable ARC rates are identified in Table
C.1.1 and C.1.2 (Charges – US & Canada) and (Charges – by Country).

“Agreement” shall means the First Amended and Restated Master Services Agreement
dated as of March 1, 2009 between Gap and Supplier.

“Annual Services Charge” or “ASC” shall mean the base charges set forth in Table
C.1.1 and C.1.2 (Charges – US & Canada) and (Charges – by Country) payable by
Gap for Supplier’s provision of the Services that includes the quantity of
Resource Units set forth under the Baseline Deadbands set forth in Table C.1.3
(Baseline Deadbands). *.

“Authorized Billing Mechanism(s)” shall have the meaning set for in Section I.

“Base Year Index” shall have the meaning set forth in Section XIII (Cost of
Living Adjustment).

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Business-as-Usual” or “BaU” shall mean *.

“Central Support Site” shall mean a Gap Site designated in Exhibit D.17 as
eligible to receive Services for Corporate Users under this Agreement and
further identified by Resource Unit definitions set forth in Table C.1.14
(Definitions).

“Charges” shall mean the base charges comprising the Global ASC, and all
adjustments to such charges as set forth in this Exhibit C.

“COLA Factor” shall have the meaning set forth in Section XIII (Cost of Living
Adjustment).

“COLA Sensitivity Factor” shall have the meaning set forth in Section XIII (Cost
of Living Adjustment).

“Contract Year” shall have the meaning set forth in Section XVIII (Contract Year
Period).

“Corporate Users” shall mean those users located at a Central Site as their
primary work location and eligible to receive the Services as part of the scope
of the Agreement, as further classified by the Resource Unit definitions set
forth in Table C.14 (Definitions).

“Cost of Living Adjustment” or “COLA” shall have the meaning set forth in
Section XIII (Cost of Living Adjustment).

“CPI-U” shall mean the unadjusted Consumer Price Index, as published in the
Summary Data from the Consumer Price Index News Release by the Bureau of Labor
Statistics, Series ID: CUUR0000SA0, U.S. Department of Labor, For All Urban
Consumers. If the Bureau of Labor Statistics redefines the base year for the
CPI-U, the Parties will continue to use the CPI-U, but will convert the Base
Year Index to the new base year by using the appropriate conversion formula
issued by the Bureau of Labor Statistics.

“Credits” shall mean reductions to Charges as set forth in this Exhibit C.

“Distribution Center” shall mean a Gap distribution center identified in Exhibit
D.17 as eligible to receive the Services under this Agreement.

“E-mail ID” shall mean a logical address within the Corporate E-Mail system,
with the capability to send and/or receive electronic mail.

“Enterprise License Agreement” or “ELA” shall have the meaning set forth in
Section 4.5(a).

“EUC” shall mean End User Computing.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Fixed Fee” shall mean the charges that are independent of resource usage and
will be invoiced on a prorated monthly basis.

“FTE (Full Time Equivalent)” shall mean a level of effort, including vacation
and other non-productive time (but including a reasonable amount of overtime),
equivalent to that which would be provided by one (1) person working Full Time.
An individual person can only be counted as one (1) FTE. More than one
(1) person may be allowed to provide Services and be counted as a single FTE.

“Campus Support Site” shall mean a Gap Site designated by Gap in Exhibit D.17 as
eligible to receive the Services under this Agreement and further identified by
the Resource Unit definitions set forth in Table C.14 (Definitions).

“Gap Exchange Rates” shall mean the currency exchange rates utilized by Gap for
financial reporting purposes.

“Global Annual Services Charge” or “Global ASC” shall mean the total of the
Monthly Global Annual Services Charge for a contract year.

“IMAC” shall have the meaning set forth in Table C.1.14 (Definitions).

“Infrastructure Services” shall have the meaning set forth in Section 5.4.

“Managed Third Party Expenses” shall have the meaning set forth in Section XII.

“Monthly Global Annual Services Charge” or “Monthly Global ASC” shall mean the
total of the Annual Services Charges set forth in Tables Monthly C.1.1 and C.1.2
including those which have been converted to US Dollars using the Gap Exchange
Rates.

“Monthly Baselines” shall mean the number of RUs to be provided by Supplier in
any month as further described in Section 4.2 (a) and identified in Table
Monthly C.1.3 ( Baseline Deadbands). *.

“Non-Service Catalog Item” (“NSCI”) shall have the meaning set forth in
Section 1.107 of the Agreement.

“Off-Site Tape Storage” shall have the meaning set forth in
Section 5.4(a)(5)(B).

“Operational Image” shall have the meaning set forth in Section 5.4(a)(2)(A).

“Out months” shall have the meaning set forth in Section XVIII (Contract Year
Period).

“Reduced Resource Credit” or “RRC” shall mean the incremental adjustment for
each RU where Gap’s actual monthly utilization was lower than the applicable
Monthly Baseline for such RU. The applicable RRC rates are identified in Table
C.1.1 and C.1.2 (Charges – US & Canada) and (Charges – by Country). *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 7



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

“Resource Unit” or “RU” shall mean the unit of measure for which there is a
Monthly Baseline. RUs are defined throughout this Exhibit C.

“Service Level Credits” shall have the meaning set forth in Exhibit B (Service
Level Agreement).

“Stranded Costs” shall have the meaning set forth in the Agreement.

“Transition Fee” shall mean the charges set forth in Section IX (Transition
Fees) and Table C.1.1 and C.1.2 (Charges – US & Canada) and (Charges – by
Country).

 

IV. GENERAL

 

  4.1 Annual Services Charge

The Annual Services Charge is set forth in Table C.1.1 (Annual Services Charge)
and Table Monthly C.1.1 (Annual Services Charge – Monthly). *. The ASC may be
modified during the Term by and in accordance with the other provisions of the
Agreement and this Exhibit C. Supplier shall invoice Gap the monthly amount of
the ASC specified in the relevant Table Monthly C.1.1 (Annual Services Charge –
Monthly) for the then current month of the Contract Year. All references in this
Exhibit C to a Table shall refer to the relevant country table if separate
tables are provided. For example, a reference to Table Monthly C.1.1 when doing
invoicing for Canada will refer to the Table Monthly C.1.1 Canada.

*

*

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 8



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Each contract year, after all of the invoices have been approved, Supplier shall
submit a summary of the Monthly Global Annual Services Charges amounts for the
previous contract year. Supplier and Gap shall review and mutually agree that
the total of these Monthly Global Annual Services Charges shall be the Global
Annual Services Charge for the applicable contract year.

The parties agree that maintenance pricing for new Supplier branded Point of
Sale Registers and Servers will be determined by the parties acting in good
faith with the objective of providing Gap the *.

 

  4.2 Variable Charges

 

  (a) For variances in actual usage of the Monthly Baselines included in the
ASC, this Exhibit C details how Supplier will invoice or credit Gap for the
variances. Table Monthly C.2 (Resource Unit Baselines—Monthly) identifies the
baseline Resource Units included in the Services. *. Starting on March 1, 2009
and *, Resource Units will be measured, tracked and reported by Supplier, in the
categories set forth in Exhibit C.1.2.

 

  (b)

Subject to the Section 4.2(d) adjustment of the Midrange and Storage Software
baseline and starting in *, variances in Software licenses used and Software
maintenance fees paid will be analyzed and reconciled on a * basis against the
baselines for such usage and fees contained in Table C.2 (Resource Unit Baseline
Monthly) Actual Software license and maintenance fees paid by Supplier will be
compared against Table C.2 baselines and *. *, Gap may make the decision, in its
sole discretion, to discontinue Software maintenance on a given Software
application. Gap shall provide written notice to Supplier for the discontinuance
of any Software maintenance. Supplier shall

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 9



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

notify Gap in writing of the effective date upon which Software maintenance will
be discontinued. Gap will continue paying Software maintenance until the
discontinuance of maintenance becomes effective at which time the baseline will
be adjusted. The * reconciliation of Monthly Resource Unit Baselines versus
actual usage will be agreed upon by Gap and Supplier as part of the monthly
invoice reconciliation process.

 

  (c) *

 

  (d) Supplier Software * Reconciliation – Mainframe, Midrange and Storage.
During *:

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 10



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

 

  4.3 Invoices

Charges for the Services as set forth in Table Monthly C.1.1 (Annual Services
Charge – Monthly) shall be invoiced in accordance with Section 27 (Invoices and
Payments) of the Agreement.

 

  4.4 Supplier resources

*. In the event that any of the environments, operating in Gap Sites as of the
Reference Date, are relocated to Supplier Sites these environments may become
Resource Units as mutually agreed by the Parties.

 

  4.5 Software

The following provision shall apply starting in *:

 

  (a) For Mainframe Software, the ASC and RU includes mainframe software
products from Supplier or other third party suppliers as set forth on Exhibit
D.8. Should Gap wish to include mainframe software products not included on
Exhibit D.8, such additions will be made via a Contract Change Request and *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 11



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) For Midrange Servers and Storage, the Software baseline and ASC has been
established for the products listed on Exhibit D.8. If Gap requires Software
licenses and maintenance in excess of the baseline, Gap will *. Gap and IBM will
reconcile actual installed Software licenses against baselines on *, in
accordance with section 4.2(b) of Exhibit C. For Supplier Software, the existing
* will remain in place to (1) as a reference document for the Financial
Responsibility Matrix; and (2) to provide pricing and terms for additional
discrete Software that may be required by Gap outside of the Services.

 

  (c) Financial responsibility for Software, except as otherwise specifically
designated as a Party’s financial responsibility in Exhibit D.8 (Existing
Agreements), is determined as set forth in Table C.7.2 (Financial Responsibility
Matrix – Software).

 

  (d) For purposes of clarity, Supplier’s financial responsibility indicates
that all Software required for the delivery of Midrange/Storage Services *.
Gap’s financial responsibility indicates that the Software *.

 

  (e) Exhibit D.8(c) (Supplier Provided Infrastructure Tools) comprises
Supplier’s System Software and tools that are required and are in the ASC, but
not in the Software Resource Unit.

 

  4.8 Non-Regulated LEC Charges

Non-regulated Local Exchange Carrier (“LEC”) charges shall be allocated as set
forth in this Section 4.8. For each of the first eighteen (18) months, beginning
from the Initiation Date (i.e. March 15, 2006 through September 14, 2007), the
Parties agree that IBM shall * to Gap *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.9 Electronic Signatures.

*

 

V. RESOURCE UNITS AND MEASUREMENTS

 

  5.1 Corporate Users – Central Support or Full Support

Supplier will invoice Gap * for charges associated with Corporate Users as
defined in this Exhibit C, in accordance with the Annual Services Charge set
forth in Table Monthly C.1 (Annual Services Charge – Monthly) and Resource Unit
Baselines set forth in Table Monthly C.2 (Resource Unit Baselines—Monthly). ARCs
and RRCs apply to Corporate Users Resource Unit usage and will be charged or
credited based on the rates set forth in Table C.2.1 (ARC/RRC Price) and the
process set forth in Section 6.1(a).

 

  5.2 Distribution Centers

 

  (a)

Supplier will invoice Gap * for charges associated with Distribution Centers, in
accordance with the Annual Services Charge set

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 13



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

forth in Table Monthly C.1 (Annual Services Charge – Monthly) and Resource Unit
Baselines set forth in Table Monthly C.2 (Resource Unit Baselines—Monthly).

 

  (b) There are no ARCs and RRCs for Distribution Centers Resource Unit usage. A
Non-Recurring Initiative shall be established to add or remove a Distribution
Center. *.

 

  5.3 Site Support – Corporate Campus Sites or Field Offices

 

  (a) Supplier will invoice Gap * for charges associated with Sites as defined
in this Exhibit C, in accordance with the Annual Services Charge set forth in
Table Monthly C.1 (Annual Services Charge – Monthly) and Resource Unit Baselines
set forth in Table Monthly C.2 (Resource Unit Baselines—Monthly). .

 

  (b) There are no ARCs and RRCs for Sites Resource Unit usage. A Non-Recurring
Initiative shall be established to add or remove a Site. *.

 

  5.4 Infrastructure Services

 

  (a) Services Components

 

  (1) Mainframe Services Resources

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 14



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (A) Host CPU Resources (MIPS)

Resource usage will be measured by the *. ARCs and RRCs apply to CPU resource
usage and will be charged based on the rates set forth in Table C.2.1 (ARC/RRC
Price). For purposes of clarity, installed MIPS will mean MIPS that are
logically available for system operation.

 

  (B) Mainframe Storage

Resource usage for this category will be measured as *. *. Resource usage for
storage will be measured, tracked and reported in partial RUs. The Mainframe
Storage Baseline in Table Monthly C.2 (Resource Unit Baselines—Monthly) reflects
the agreed quantity of storage Resource Units included in the ASC, set forth in
Table Monthly C.1.1 (Annual Services Charge – Monthly). ARCs and RRCs apply to
storage resource usage and will be charged based on the rates set forth in Table
C.2.1 (ARC/RRC Price). *.

 

  (C) Print Pages – San Francisco Print Center

Resource utilization in this category will be measured as *. The Print baselines
set forth in Table Monthly C.2 (Resource Unit Baselines—Monthly) reflects the
agreed-upon quantity of print Resource Unit usage during * the Term included
within the ASC, set forth in Table Monthly C.1.1 (Annual Services Charge –
Monthly). *. ARCs and RRCs set forth in Table C.2.1 (ARC/RRC Price) apply to
print resource usage. *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 15



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Midrange Computing Resources

 

  (A) Resource utilization in this category will be measured as the aggregate
number of Operational Server Images supported during each * and are described in
Table C.14 (Resource Unit Data Definition).

 

  (i) An image shall be deemed to be an Operational Image (1) When the
operational checklist, is completed for each installed image and Gap accepts the
Operational Image as provided in Exhibit D.26 (Service Catalog) or (2) until
requested to be de-installed by Gap and approved by Gap.

 

  (B) Groupware and eMail applications, Citrix, or Batch support will only be
provided on Server Images within the Production Environment.

 

  (3) Midrange Database

 

  (A) Midrange Database —*

Resource utilization in this category will be measured as the * for which IBM
provides *. A database is defined as the complete database environment, which
includes *.

*. The DBA Support baselines set forth in Table Monthly C.2 (Resource Unit
Baselines—Monthly) reflects the agreed-upon quantity of * database usage *
during the Term included within the ASC, set forth in Table Monthly C.1 (Annual
Services Charge – Monthly). ARCs and RRCs set forth in Table C.2.1 (ARC/RRC
Price) apply to * database resource usage.

 

  (B) Midrange Database —*

Resource utilization in this category will be measured as the * which IBM
provides *. A database is defined as the complete database environment, which
includes *. Check C-14 definition

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 16



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*. The DBA Support baselines set forth in Table Monthly C.2 (Resource Unit
Baselines—Monthly) reflects the agreed-upon quantity of * database usage *
during the Term included within the ASC, set forth in Table Monthly C.1 (Annual
Services Charge – Monthly). ARCs and RRCs set forth in Table C.2.1 (ARC/RRC
Price) apply to * database resource usage.

 

  (C) Midrange Database —*

Resource utilization in this category will be measured as the * for which IBM
provides *. A database is defined as the complete database environment, which
includes *.

*. The * Support baselines set forth in Table Monthly C.2 (Resource Unit
Baselines—Monthly) reflects the agreed-upon quantity of * database Resource Unit
usage * during the Term included within the ASC, set forth in Table Monthly C.1
(Annual Services Charge – Monthly). ARCs and RRCs set forth in Table C.2.1
(ARC/RRC Price) apply to * database resource usage.

 

  (D) Midrange Database Instance —*

Resource utilization in this category will be measured as the * for which IBM
provides *. A database is defined as the complete database environment, which
includes *.

*. The * database baselines set forth in Table Monthly C.2 (Resource Unit
Baselines—Monthly) reflects the agreed-upon quantity of * database Resource Unit
usage * during the Term included within the ASC, set forth

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 17



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

in Table Monthly C.1 (Annual Services Charge – Monthly). ARCs and RRCs set forth
in Table C.2.1 (ARC/RRC Price) apply to * database resource usage.

 

  (E) Midrange Database – *

Resource utilization in this category will be measured as the * for which IBM
provides *. A database is defined as the complete database environment, which
includes *.

*. The * database baselines set forth in Table Monthly C.2 (Resource Unit
Baselines—Monthly) reflects the agreed-upon quantity of * database Resource Unit
usage * during the Term included within the ASC, set forth in Table Monthly C.1
(Annual Services Charge – Monthly). ARCs and RRCs set forth in Table C.2.1
(ARC/RRC Price) apply to * database resource usage.

 

  (4) Midrange Storage (Allocated Terabyte)

Resource utilization in this category will be measured as *. *. Resource usage
for storage will be measured, tracked and reported in partial RUs. How IBM
invoices now. The Midrange storage baselines set forth in Table Monthly C.2
(Resource Unit Baselines—Monthly) reflects the agreed-upon quantity of allocated
storage Resource Unit usage * during the Term included within the ASC, set forth
in Table Monthly C.1 (Annual Services Charge – Monthly). ARCs and RRCs set forth
in Table C.2.1 (ARC/RRC Price) apply to Midrange storage resource usage.

 

  (5) Tape

 

  (A) Tape Library On-Site Cartridges

Resource usage for this category will be measured as *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 18



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

The tape baselines described in this Section and set forth in Table Monthly C.2
(Resource Unit Baselines—Monthly) reflect each agreed-upon quantity of tape
cartridge Resource Unit usage during each calendar month during the Term
included within the ASC set forth in Table Monthly C.1 (Annual Services Charge –
Monthly). ARCs and RRCs, as set forth in Table C.2.1 (ARC/RRC Price), apply to
tape resource usage.

 

  (B) Tape Library Off-Site Cartridges

Resource usage for this category will be measured as *. *. Vaulted tapes
recalled by Gap from off-site storage back to the data center *. *. The tape
baselines described in this Section and set forth in Table Monthly C.2 (Resource
Unit Baselines—Monthly) reflect each agreed-upon quantity of tape cartridge
Resource Unit usage during each calendar month during the Term included within
the ASC set forth in Table Monthly C.1.1 (Annual Services Charge – Monthly).
ARCs and RRCs, as set forth in Table C.2.1 (ARC/RRC Price), apply to Off-Site
Tape resource usage.

 

  (6) Midrange and Storage Hardware Leases

 

  (A) The Hardware lease charges remaining from the original Agreement executed
by the parties on January 13, 2006 shall be invoiced * until *. Hardware lease
charges are reflected in Table C.1.2. Supplier will invoice Gap at *. *.

 

  (7) Midrange and Storage Software

 

  (A) Midrange and Storage Software shall be invoiced * as *, as described in
Section 4.5.

 

  (B) Any reduction in the Midrange and Storage Software RU baseline shall be
due to one of the following * *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 19



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (C) For purposes of Master Services Agreement Section 41.2 (Third Source and
Insource Limits on RRCs), RRCs against the Midrange and Storage Software RU
shall be *.

 

  5.5 Resource Unit Duplication

Supplier shall not include in the count of Resource Units to determine *. As an
example, *.

 

VI. RESOURCE CATEGORIES AND MEASUREMENT METHODOLOGY

This Section VI provides an overview of the variances to the ASC and the
charging characteristics for each of the specific Resource Unit categories. The
charges related to the specific Resource Units set forth in this Exhibit C and
as described in the following subsections will detail: *.

 

  6.1 Monthly ARC/RRC Adjustment

Gap’s increased or decreased usage of the Resource Units above or below the
baselines for each category (or country) will be as provided for in the
Agreement and will be charged based on the pricing, as applicable, set forth in
Tables C.2.1 (ARC/RRC Price). After the completion of each * during the Term,
starting with the first * after the Initiation Date, Supplier will measure the
*. Based on these measurements, Supplier will calculate and invoice Charges or
Credits on a * basis in accordance with the Agreement and this Exhibit C. Gap
and Supplier will track and trend utilization as well as pursue strategies and
programs to reduce the utilization thereby providing an opportunity to deliver
additional savings. Items outlined in Exhibit C Sections 4.2(b) and 4.2(d) will
be handled as described in those sections.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 20



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Supplier shall be responsible for recording all applicable Charges and Credits
due and for reflecting these amounts in the applicable invoice. Charges and
Credits shall be calculated using the rates applicable during *.

 

  (a) Resource Unit Adjustment

 

  (1) Following the Initiation Date, after the completion of each calendar *
during the Term, Supplier shall compare the quantity of RUs actually used during
each calendar month during the Term (“Actual Resource Unit Usage” or “Actual RU
Usage”) for each RU category with the Resource Unit Baseline set forth in Table
Monthly C.2 (Resource Unit Baselines—Monthly) for such RU category (which may
include a country specific baseline). *.

 

  (2) An ARC would apply when * and would be calculated as shown below:

*

 

  (3) A RRC would apply when * and would be calculated as shown below:

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 21



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

VII. INVOICING AND REPORTING

 

  7.1 Supplier shall report on a * basis the actual individual usage and
associated Charges in each category of usage aggregated by country (if
applicable), by brand (if applicable), and in total. Such reporting will include
Resource Units.

 

  7.2 At Gap’s option, Gap will establish an allocation formula for Charges not
directly linked to a Gap brand. This allocation will be established in Table
C.8.1 (Brand Allocation Formula) and will allow Supplier to allocate these
Charges for all brand level reporting requirements.

 

  7.3 For purposes of invoicing, any adjustment to the ASC, including Monthly
Resource Unit ARC or RRC, or Credits will be accomplished at a Gap brand level
(e.g., Old Navy, Gap, Banana Republic, Piperlime, Athleta).

A sample of the format required for monthly reporting and invoicing is set forth
in Table C.8 (Monthly Invoice and Reporting Sample).

 

VIII. ANNUAL STRANDED COSTS REVIEW

The Parties agree that as part of Transition, Supplier shall provide as an
attachment to Exhibit C.6 (Termination for Convenience Fees) a schedule of the
Stranded Assets and Stranded Contracts identifying the specific contracts and
assets included in accordance with the Agreement. Within * prior to the end of
each Contract Year, or as otherwise arranged during the Contract Year, *, Gap
may request and Supplier shall provide a good faith estimate of the Stranded
Costs for an individual tower, or for multiple towers. The estimate of Stranded
Costs will include *.

 

IX. TRANSITION FEES

 

  9.1 The transition charges set forth in Table C.1.1 and C.1.2 (Charges – US &
Canada) and (Charges – by Country) fully compensate Supplier for all
transitional activities being performed by Supplier and its Subcontractors.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 22



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  9.2 The transition charges set forth in Table C.1.1 and C.1.2 (Charges – US &
Canada) and (Charges – by Country) will be invoiced to Gap beginning the month
following the Reference Date.

 

X. PREPAID ITEMS

If Gap has prepaid expenses for items identified as Supplier financial
responsibility as defined in C.7.2 (Financial Responsibility Matrix – Software),
C.7.4 (Financial Responsibility Matrix – Hardware), for periods on or following
the Initiation Date, upon Gap’s request and documentation of such prepayment,
Supplier will credit Gap such amounts equal to the amounts of prepayment for
such periods.

*.

 

XI. TRAVEL

 

  11.1 Except as to the transition travel fees set forth in this Exhibit C,
Supplier travel (including travel in connection with (a) the installation and
Maintenance of EUC Equipment (provided; however, such travel is not inconsistent
with Services to be provided to Central and Campus Support Sites), servers, and
network equipment; and (b) meetings related to a Project) is not billed to Gap
unless *.

 

  11.2 Gap will consider approval of travel in connection with a Non-Recurring
Initiative Statement of Work provided; however, that:

 

  (a) Supplier has presented a compelling business case that the deployment of
specialized knowledge of solutions unique to Gap is (1) required for the
Project; (2) the low cost solution for Gap; (3) and such knowledge is not
otherwise available without travel;

 

  (b) Supplier demonstrates that the specific travel requirements have been
(1) minimized in terms of duration and number of deployed personnel;
(2) maximized for efficient and effective performance and knowledge transfer
opportunities; and (3) designed to minimize or eliminate recurring travel
requirements; and

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 23



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Supplier must identify specific Project cost savings to Gap to be achieved
as a result of the requested travel. The travel hours associated with Supplier
resources that are performing Services utilizing an hourly billing methodology
in connection with a Non-Recurring Initiative are not chargeable.

 

XII. MANAGED THIRD PARTY EXPENSES

 

  12.1 General

The Managed Third Party Expenses are those expenses arising from the third party
contracts set forth in Exhibit D.12 (Managed Strategic Suppliers). New Managed
Third Party Expenses shall be added to Exhibit D.12 (Managed Strategic
Suppliers) based on the process described below; provided, however, that no new
Managed Third Party Expenses may be added to Exhibit D.12 (Managed Strategic
Suppliers) without Gap’s prior written consent. Exhibit D.12 (Managed Strategic
Suppliers) will contain a list of all contracts that the Parties agree will
create Managed Third Party Expenses.

 

  12.2 Review Procedures

Before submitting an invoice to Gap for any Managed Third Party Expense,
Supplier shall use commercially reasonable efforts to (a) review and validate
the invoiced charges; (b) identify any errors or omissions; (c) include in such
invoice all Managed Third Party Expenses received in the month corresponding to
each invoice; and (d) communicate with the applicable third-party supplier to
correct any errors or omissions, resolve any questions or issues and obtain any
applicable credits for Gap or identify and obtain any Managed Third Party
Expenses that such third party supplier does not provide to Supplier in a timely
manner.

 

  12.3 Efforts to Minimize

Supplier will seek to identify methods of reducing and minimizing Gap Retained
Expenses and Managed Third Party Expenses and will notify Gap of such methods
and the estimated potential savings associated with each such method. In
addition, Supplier shall be financially responsible for Managed Third Party
Expenses and related penalties, late charges and reinstatement fees for Managed
Third Party Expenses that are not properly submitted to Gap within ninety (90)

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 24



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

days after the end of the month in which such Managed Third Party Expense is
received. In addition, if any significant Managed Third Party Expense is not
properly submitted to Gap within such ninety (90) day period, Supplier’s
Responsible Executive shall, by telephone or in person, promptly provide to
Gap’s Chief Financial Officer a reasonably detailed explanation of the cause of
such failure and actions Supplier has undertaken to prevent the recurrence of
such failure.

 

  12.4 Discounts

If the third-party owed a Managed Third Party Expense (including Supplier where
Supplier is the third party) offers a discount for payment prior to a specified
date, Supplier shall deliver such invoice and associated documentation to Gap
(a) within ten (10) days of Supplier’s receipt; or (b) within six (6) days of
Supplier’s receipt if any payment will be due under such invoice (including any
early payment to be eligible for any discount) within ten (10) days of
Supplier’s receipt. To the extent Supplier fails to comply with its obligations
hereunder, it shall be financially responsible for any discounts lost, or any
late fees or interest charges incurred, by Gap.

 

XIII. COST OF LIVING ADJUSTMENT

Beginning in January 2007, for each Contract Year, , and commencing on the first
date of the Contract Year’s month (i.e. March 1st), the actual CPI-U for
December prior to the year for which the COLA is being calculated (“Actual
Inflation”) will be compared to the CPI-U for December 2005 (the “Base Year
Index”) to determine if the Actual Inflation is greater than the Base Year Index
(e.g., the December 2006 CPI-U and the Base Year Index will be used to determine
the COLA for the year 2007). The portion of COLA that Supplier will invoice Gap
will be determined according to the following calculations:

 

  (a) The COLA Sensitivity Factor is * .

 

  (b) If Actual Inflation is equal to or less than the Base Year Index plus *
percentage point, then no COLA shall apply.

 

  (c) If Actual Inflation is equal to or less than the Base Year Index plus *
percentage points, then the COLA Factor shall be calculated by subtracting *
from the Actual Inflation and multiplying this result by the COLA Sensitivity
Factor.

 

  (d) If Actual Inflation is greater than the Base Year Index plus * percentage
points, then the COLA Factor shall be calculated by dividing the Actual
Inflation by * and multiplying this result by the COLA Sensitivity Factor.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 25



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Example of Calculation

COLA Factor Calculation

 

Base Year Index

   Dec-06    Dec-07    Dec-08    Dec-09

December2005 = *

           

Base Year Index

   *    *    *    *

Actual Inflation

   *    *    *    *

COLA Factor

   *    *    *    *

Gap Portion

   *    *    *    *

COLA Charges Calculation

 

Contract Year

   2006    2007    2008    2009    2010

Sensitivity Factor

   *    *    *    *    *

Global ASC

   *    *    *    *    *

COLA Charge

   *    *    *    *    *

 

XIV. NON-SERVICE CATALOG ITEMS; SERVICE CATALOG ITEMS

 

  14.1 General

 

  (A) Supplier will charge Gap for Non-Service Catalog Items using available
unit prices as set forth in this Exhibit C if the unit prices available are
equivalent with the Services to be performed in a NSCI. Should an equivalent
unit price not exist, the Parties may agree to establish a new unit price for
the Service to be performed, or agree that Supplier will charge Gap using *.

*.

*.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 26



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Service Catalog. Charges for any Service Catalog Item shall be included in
Table C.2.1 Service Catalog Items shall be invoiced in accordance with the
requirements set forth in Exhibit D.26 (Services Catalog).

 

  14.2 Tiered Rates

The hourly rates applicable to Non-Service Catalog Items shall be based on *.

 

  14.3 Forecasting and True Ups

 

  (a) Aggregation of Hours for tier calculations. The rate tiers on Tables C.9
(Project Labor Rates—Hourly) and Table C.9.2 (Project Labor Rates – FTE)
applicable to hourly and FTE rates invoiced monthly shall be selected according
to *.

 

  (b) Fixed-Fee and FTE-Based Non-Service Catalog Items. The aggregate number of
hours that Gap forecasts for NSCI will include *. Supplier must include in all
NSCI Statements of Work prepared under this Agreement, for fixed-fee or
FTE-based NSCI, an hour estimate for the effort. *.

 

  (c) Annual NSCI Forecasts. Within * after the Initiation Date and thereafter,
* prior to the commencement of each succeeding Contract Year anniversary, Gap
shall provide Supplier a forecast for such Contract Year of Gap’s anticipated
consumption of hours on NSCI (for the next Contract Year, except for the first
forecast, which shall be for the first Contract Year).

 

  (d)

Monthly Actual NSCI Usage Reports. Supplier will provide to Gap a report
including a detailed summary of actual hours worked for each NSCI within * after
the last day of each calendar month

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 27



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

(“Actual Billed Hours, By NSCI Report”). Each month, the Parties will resolve
any disputes associated with Actual Billed Hours, By NSCI Report.

 

  (e) Annual NSCI True Ups. On the next invoice after the start of each Contract
Year after the first Contract Year, Gap and Supplier will reconcile any fees for
the previous Contract Year as follows:

*

 

  (f) Semiannual NSCI True Ups. In addition to the foregoing annual NSCI
true-up, if on the * anniversary of a Contract Year, Gap actual usage of NSCI
hours differs from the forecast usage and run rate of such hours by greater than
*, then, in addition to such end-of-Contract Year true up, the Parties will
implement the end-of –Contract Year true up process set forth above (and include
the appropriate adjustment, if any) on the first invoice after such *

 

14.4 Named FTE Services

Gap may request that IBM provide skilled resources to perform out-of-scope
services (“Named FTE Services”). Such services will be provided by IBM on a *
basis as set forth in this section. Named FTE’s shall perform activities and
tasks at Gap’s discretion.

 

  a. The following is a listing of some representative skills categories IBM may
provide as Named FTE Services:

 

  (1) *

 

  (2) *

 

  (3) *

 

  b. Named FTE Services Fees

 

  (1) When IBM performs Named FTE Services, Gap *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 28



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Monthly Service Rates

 

  (a) * .

 

  (b) * .

 

  (c) Gap shall provide a * written notice to IBM for any reduction of Named FTE
resources.

 

  (3) IBM will invoice Gap for Named FTE Services Fees *, upon completion of the
Monthly Services.

 

XV. TRANSITION CUTOVER

 

  15.1 The Transition Plan sets forth specific service functions being returned
to Gap. In the event that any service function transition is delayed beyond the
period described in Exhibit B.2 (Critical Deliverables), unless such delay is
caused by Supplier’s failure to perform its transition responsibilities,
Supplier shall continue to provide skilled resources at Gap’s request, on a *
basis.

 

  15.2 The Transition Plan sets forth a Critical Deliverable to establish a
separated Non-Production Server Environment infrastructure. Commencing
forty-five (45) days after the completion criteria for the Critical Deliverable
has been met, Gap shall be *.

 

XVI. TERMINATION AND REPLACEMENT OF EXISTING AGREEMENTS

 

  16.1 During the Term of the Agreement, Gap may request Supplier to provision
individual items of Supplier hardware, Supplier software or Supplier hardware
maintenance that are not otherwise covered under the scope of Services of the
Agreement (for example, GID requirements for additional software or for hardware
maintenance for equipment not included in the pricing tables included in this
Exhibit C), and Supplier shall provision such requirements pursuant to the
applicable agreements with Supplier (the “Existing IBM Agreements”). * .

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 29



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Such individual requirements from Gap will be procured through Section 26.2
(Non-Service Catalog Item Pricing) but will otherwise be governed solely by the
terms and conditions of the applicable Existing IBM Agreements and no other
terms of this Agreement shall apply (except for the aforementioned terms
governing Non-Service Catalog Item pricing) to individual items acquired under
this Section. Supplier will apply the pricing metrics in the Enterprise License
Agreement with respect to such additional individual items of Supplier software
provisioned under the Existing IBM Agreements including the application of
volume discounts based upon Gap’s total volumes (which, for the avoidance of
doubt, shall be inclusive of the Gap’s total consumption of Supplier software or
Supplier hardware, whether acquired under this Agreement or the Existing IBM
Agreements).

 

  16.2 Furthermore, upon expiration of the Existing IBM Agreements, unless
otherwise agreed, Supplier shall propose for Gap’s Approval, the renewals of
those Existing IBM Agreements. With respect to such renewals, Supplier will
offer discounted commercial prices for Supplier products consistent with volume
discounts based upon *. Invoicing for items provisioned under this Section shall
be broken out separately and supporting information provided including reference
to the specific Gap Approval.

 

  16.3 As of the Initiation Date the following agreements shall terminate except
for their surviving provisions:

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 30



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  16.4 In the event other agreements between Supplier and Gap which pre-date the
Reference Date of this Agreement are identified after the Reference Date, and
the services provided by Supplier under such agreement are within the Services
provided under this Agreement, the agreement pre-dating this Agreement will be
terminated as provided in this Section (Termination and Replacement of Existing
Agreements) and may be replaced by a new Exhibit to the Agreement, the terms of
which shall be mutually agreed-upon by the Parties.

 

XVII.  FINANCIAL RESPONSIBILITY MATRIX

The Financial Responsibility Matrix, set forth in Tables C.7.1 (Financial
Responsibility Matrix – Personnel), C.7.2 (Financial Responsibility Matrix –
Software), C.7.3 (Financial Responsibility Matrix – Software Examples), C.7.4
(Financial Responsibility Matrix – Hardware) and C.7.5 (Financial Responsibility
Matrix – Facilities) set forth the allocation of financial and operational
responsibilities between Gap and Supplier under the Agreement. Gap and Supplier
shall pay their respective financial obligations as set forth in the Agreement.

 

XVIII. CONTRACT YEAR PERIOD

All charges in this Exhibit C are scheduled using columns entitled “Year 1, Year
2, Year 3” and so on through Year 10. Such titles shall be interpreted as
Contract Years beginning March 1, 2009, not calendar years, as follows: “Year 4”
shall mean March 1, 2009 through February 28, 2010, “Year 5” shall mean March 1,
2010 through February 28, 2011, and so on (subject to leap year(s)) through Year
10, expiring February 28, 2016. Such time periods shall commence on March 1,
2009 for the initial implementation. Since the Agreement stipulates that all
Implementation Agreements shall be coterminous with the Agreement with the
exception of the initial Implementation Agreement, all other Implementation
Agreements will have a term less than one hundred and twenty (120) months.
Regardless of the execution date of an Implementation Agreement, the charges
under each Implementation Agreement shall be invoiced beginning with the amounts
scheduled for month one (1). As a result of being coterminous with the
Agreement, any month(s) of an Implementation Agreement not realized shall have
the effect of eliminating the charges of the “out months” (i.e., eliminate
charges of such Implementation Agreement for month one hundred and twenty
(120) first, month one hundred and nineteen (119) next, and so on), so as to
make such subsequent Implementation Agreement coterminous with the Agreement.

 

Exhibit C    Gap/IBM Confidential and Proprietary Information    Page 31



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.1 – Gap Policies and Procedures

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.1    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

General:

This Exhibit D.1 (Gap Policies and Procedures) to the Agreement incorporates by
reference the following Exhibits:

 

  •  

Exhibit D.5 (Gap Record Retention Policy)

 

  •  

Exhibit D.6.3 (Technical Architecture and Products Standards)

 

  •  

Exhibit D.19 (Systems Operation Schedule)

 

  •  

Exhibit D.25 (Gap Work Procedures)

 

  •  

Exhibit O (Sarbanes-Oxley Reporting Requirements and Process)

This Exhibit D.1 serves as a guide for the Policies and Procedures that the
Parties will develop during Transition and is not intended to conflict with the
terms of the Agreement.

 

Exhibit D.1    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Policies and Procedures Guide

Table of Contents

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.1    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.2 – Governance

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1.   Introduction    3   1.1    Governance    3   1.2    Precedence of
Obligations    3   1.3    Definitions    3 2.   Roles and Responsibilities of
Key Team Members    3   2.1    Gap Infrastructure Partnership Organization    3
  2.2    Supplier    7 3.   Committees and Teams    10   3.1    General
Committee and Team Structure    10   3.2    Executive Steering Committee    11  
3.3    Service Delivery Committees    12   3.4    Technical Steering Committee
   15 4.   Issue Escalation Procedures    16   4.1    General    16   4.2   
Notification    17   4.3    Documentation    17   4.4    Request for Assistance
   17   4.5    Escalation Order    17   4.6    Issue Review    17 5.   Top to
Top Reviews    18 6.   Innovation Center    18

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1. Introduction

 

1.1 Governance.

This Exhibit D.2 (Governance) to the Agreement (this “Exhibit D.2”) sets out the
Governance structure for the Agreement (also depicted in the graphic provided as
Attachment A to this Exhibit D.2); the roles and responsibilities of both
Parties to maintain a working relationship; and the type, content and frequency
of the Agreement review meetings that will be held.

 

1.2 Precedence of Obligations.

The Parties acknowledge that certain obligations may be set forth in both this
Exhibit and elsewhere in the Agreement, and that in the event of a conflict,
such conflict shall be resolved in accordance with Section 46 (Interpretation of
Agreement) of the Agreement.

 

1.3 Definitions.

Capitalized terms used and not otherwise defined in this Exhibit D.2 have the
meanings given them in the Master Services Agreement dated as of the Reference
Date between Gap and Supplier (the “Agreement”).

 

2. Roles and Responsibilities of Key Team Members

 

2.1 Gap Organization

 

  (a) Gap Infrastructure Partnership Executive.

 

  (i) Gap’s principal representative as described in Section 19.5 (Gap
Infrastructure Partnership Executive) of the Agreement.

 

  (ii) Primary responsibilities include:

 

  (1) Infrastructure services both retained and outsourced – strategies and
delivery.

 

  (A) Maintain the needed linkage between the overall IT strategy and the state
and direction of the infrastructure.

 

  (B) In conjunction with Supplier, document and communicate the strategy
broadly within IT.

 

  (2) Gap Authorized User satisfaction and the value and health of the service
partnership.

 

  (A) Ongoing communications through reports, meetings and informal interactions
with Supplier.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) The success of any actions (internal or external) needed to improve
service delivery.

 

  (C) Evaluation and recommendation of any changes to scope or Service Levels.

 

  (D) Continued scrutiny of the deal value to Gap and adjustments as needed.

 

  (3) Manage Supplier to deliver forward looking solutions that deliver
continuous improvements in cost and services meeting Gap’s needs.

 

  (4) Communications with IT LT (Leadership Team) on:

 

  (A) Infrastructure requirements.

 

  (B) The direction and state of the infrastructure.

 

  (C) Issues (internal or external) that are impacting service delivery.

 

  (D) The need for other IT teams to contribute to the objectives set forth in
the outsourcing deal (e.g. server consolidation).

 

  (5) Ultimate resolution of any issues that arise in service delivery that can
not be resolved at the lower levels and escalating to the CIO any issues they
are unable to resolve.

 

  (6) Communicate with business and IT executives in regards to potential issues
or past issues which arise that materially affect service delivery.

 

  (7) Financial management of Gap’s infrastructure for Gap Partnership Strategy
and Administration Leader.

 

  (b) Gap Partnership Strategy and Administration Leader

 

  (i) Gap Partnership Strategy and Administration Leader will be responsible for
Supplier delivery to the Agreement, the ongoing assessments and specific
adjustments to the Agreement’s scope or terms as the needs of the Gap change.

 

  (ii) Primary responsibilities include:

 

  (1) They will monitor and manage the Agreement:

 

  (A) With input from their team and Supplier reporting, maintaining current
status of the Agreement and assessment of how Supplier is delivering to the
Agreement and any issues related to Gap’s support for the Agreement.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Assessing and recommending changes in Services or Service Levels to better
align with Gap’s needs and changes in the environment.

 

  (C) Presenting Supplier with detailed feedback on the delivery of Services to
Gap and working with suppliers on remediation plans to address any shortfalls.

 

  (D) Act as an intermediary escalation point for Supplier service delivery
issues or issues in Gap’s fulfilling its obligations.

 

  (E) Evaluating and recommending give-back and earn-back adjustments.

 

  (F) Allocating out any “bucket” hours.

 

  (2) Work with the Gap Infrastructure Partnership Executive to plot the course
for future services brought into scope and or removed from scope based on
Supplier performance, economics or changing business needs.

 

  (3) Facilitate that Supplier is well versed and operating in accordance with
Gap’s evolving business and IT strategies and priorities through regular
communications and Supplier briefings.

 

  (c) Gap Production and Engineering Delivery Leader

 

  (i) Gap Production and Engineering Delivery Leader is responsible for working
with Supplier to see that day-to-day production and engineering services being
delivered meet Gap’s business needs and that needed systems capacity is
available, optimizing installed and just-in-time capacity.

 

  (ii) Primary responsibilities include:

 

  (1) Work with the Gap Infrastructure Partnership Executive and other Gap IT
teams, establish overall strategies and priorities for production and
engineering.

 

  (2) Through Gap’s retained subject matter experts:

 

  (A) Review and approve technology changes proposed by Supplier.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) Recommend technology changes to meet Gap’s business needs or improve
infrastructure effectiveness.

 

  (C) Consult with Supplier and Gap retained IT teams on solution and service
delivery.

 

  (3) Communicate short and long term service and capacity needs to the
corresponding Supplier’s management team.

 

  (4) Act as an escalation point, as needed, within this scope of
responsibility.

 

  (5) To facilitate the resolution of service delivery problems as needed.

 

  (6) To communicate business impacts to the business:

 

  (A) Senior business management for major issues.

 

  (B) Line staff and management for day-to-day issues (e.g. missed picks).

 

  (7) To facilitate the setting of service outage windows when needed by
Supplier in delivery of their responsibilities.

 

  (8) Assessment and recommendations of Service Level Agreement (SLA) delivery
and management.

 

  (9) Provide clarity when there are resource contentions (e.g. plans versus
immediate needs) and escalate for clarity and/or additional resource funding to
their management as needed.

 

  (10) Oversight of coordination between the application support organization
and Supplier’s service delivery team with respect to required escalations in:

 

  (A) Delivery of day-to-day service.

 

  (B) Execution of Gap approved Supplier initiative such as server
consolidation.

 

  (11) Work with Supplier on potential changes in Service Levels.

 

  (12) Working with Supplier management on the longer term resource plans.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Gap Customer Service Delivery & Liaison Leader

 

  (i) Gap Customer Service Delivery & Liaison Leader will focus primarily on
management as service desk, engineering and integration components.

 

  (ii) Primary responsibilities include:

 

  (1) Define and maintain definitions of all Service Levels, which directly
relate to Authorized Users, and manage issues that result from service delivery
problems.

 

  (2) Monitor the service desk so that it remains responsive to Gap unique
needs.

 

  (3) Resolve escalated issues from users and now internal IT teams relying on
workstation engineering and integration.

 

  (4) Work with Supplier to see that Supplier has the right level of resources
to meet all Service Levels.

 

  (5) As needed facilitate activities between Supplier and other sources of
technology (e.g., workstation hardware and software)

 

  (6) Provide needed workstation hardware and software for Supplier to deliver
services.

 

2.2 Supplier Organization

 

  (a) Supplier Outsourcing Relationship Executive

 

  (i) Supplier Outsourcing Relationship Executive has complete authority and
responsibility to deliver Services from Supplier to Gap.

 

  (ii) Primary responsibilities include:

 

  (1) Managing the overall relationship between Supplier and Gap including the
Innovation Center.

 

  (2) The transition of the Agreement to operational status.

 

  (3) Monitoring fulfillment of Supplier obligations under the Agreement.

 

  (4) Working with Gap executives and business unit managers to align the
delivery of the Services with the strategic needs of Gap.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 7



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (5) Informing Gap about new corporate capabilities and developments within
Supplier’s organization, and proposing ideas and solutions that will provide
ongoing benefit to Gap.

 

  (6) Responding, or confirming the response by Supplier’s subject matter
experts, to requests for strategic or relationship-wide questions or requests
from Gap.

 

  (b) Supplier Delivery Partnership Executive

 

  (i) Supplier Delivery Partnership Executive will have primary business
operating performance responsibility for the account and managing the provision
of the Services such that delivery commitments and deliverables required under
the Agreement are provided to Gap. In addition, Supplier Delivery Partnership
Executive has the overall responsibility for the successful transition of the
Services.

 

  (ii) Primary responsibilities include:

 

  (1) Working with the Gap Customer Service Delivery and Liaison Leader to
manage and meet commitments, requirements and expectations.

 

  (2) Delivery of the Services as set forth in the Agreement.

 

  (3) Serving as an escalation point for Gap related Service delivery matters
involving the various Supplier Service Delivery Managers.

 

  (4) Operational compliance with the Agreement and making sure that Supplier
fulfills its obligations under the Agreement.

 

  (5) Establishing and executing the account management disciplines, business
management processes, and associated reporting.

 

  (6) Identification and resolution of service delivery issues.

 

  (7) Aligning Supplier’s performance requirements as they relate to Gaps
strategic business planning (business and architecture, strategic options,
business assessment, business operating plans).

 

  (8) Staffing and leading Supplier management team and project staff.

 

  (9) Establishing a customer satisfaction survey for the account.

 

  (10) Establishing Supplier Benchmarking methodology in accordance with the
Agreement.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 8



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (11) Meeting the Service Levels and contractual commitments for the respective
Functional Service Area.

 

  (12) Staffing/maintaining Service delivery with the appropriate level of
trained personnel.

 

  (13) Forecasting resource requirements and managing resource requirements.

 

  (14) Supporting the long range IT plan.

 

  (15) Providing support to Gap in accordance with the Problem Management
process.

 

  (16) Develop and provide Service Level reporting.

 

  (17) Introducing Supplier’s methodology on the account; modifying it to meet
Gap development standards and implementing this methodology on the account.

 

  (18) Constructing and managing monthly performance reporting.

 

  (19) Providing process ownership for Service delivery processes.

 

  (c) Supplier Architect

 

  (i) Supplier Architect will be responsible for liaison with the Gap IT
architecture team and managing architectural initiatives and decisions such that
they are supported and executed.

 

  (ii) Primary responsibilities include:

 

  (1) Interfacing with and supporting the Gap IT architecture team and subject
matter experts.

 

  (2) Assisting Gap to develop their long range IT plan.

 

  (3) Coordinating and facilitating sharing of architectural information between
Gap and Supplier.

 

  (4) Verify that the right interface to Gap architects is in place.

 

  (5) Meeting the IT architectural standards of Gap and working with Gap to
develop the long range IT plan.

 

  (d) Supplier Project Office Manager

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 9



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (i) Supplier Project Office Manager will have primary responsibility for
financial, billing, contractual compliance and new business management
functions.

 

  (ii) Primary responsibilities include:

 

  (1) Providing the monthly invoice and account billing and reporting functions.

 

  (2) Implementing and managing Supplier financial systems including time
recording, labor reporting, billing, budgeting, forecasting, and annual budget
planning.

 

  (3) Providing financial reporting, including exception reporting to Gap, in
accordance with the Exhibit C (Fees and Resource Baselines) of the Agreement.

 

  (4) Providing management oversight and coordination to Supplier’s (including
its subcontractors and its third parties) with respect to contractual
compliance.

 

  (5) Providing Supplier contract administration for contractual commitments to
facilitate fulfillment of Supplier deliverables.

 

  (6) Monitoring and reviewing the ongoing status of Third Party Contracts as
appropriate.

 

3. Committees and Teams

 

3.1 General Committee and Team Structure.

 

  (a) An Executive Steering Committee will be formed, consisting of both Gap and
Supplier executives, to provide business oversight and alignment of the long
range IT plan and Service delivery objectives. This committee will also direct
the Gap/Supplier relationship and assist the Gap Customer Service Delivery and
Liaison Leader and Supplier Delivery Partnership Executive in decisions that
directly affect this Agreement.

 

  (b) A Gap Customer Service Delivery and Liaison Leader and an Supplier
Delivery Partnership Executive will be appointed by the Parties to liaise with
the Executive Steering Committee and to monitor and resolve where possible any
issues raised by the Gap Service Manager(s) and Supplier Service Delivery
Manager(s).

 

  (c) The appropriate Gap Service Manager(s) and Supplier Service Delivery
Manager(s) will carry out the day-to-day coordination of Service delivery, and
will include other Gap representatives as required.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 10



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (d) Gap and Supplier will jointly develop and implement agreed to performance
management and business assurance processes.

 

  (e) The performance management and business assurance processes and procedures
will be deployed at the designated Gap Sites, which will allow the stable
start-up and efficient delivery of the Services.

 

3.2 Executive Steering Committee.

 

  (a) Within thirty (30) days after the Reference Date, the Parties will
establish an Executive Steering Committee. The titles of the representatives
serving on the initial Executive Steering Committee are listed in this Section.

 

  (b) The Executive Steering Committee will have executive management
responsibility for the Agreement and for the relationship between the Parties.

 

  (c) Members. The Executive Steering Committee shall be chaired by the Gap
Project Executive and will be comprised as follows:

 

  (i) Gap Infrastructure Partnership Executive.

 

  (ii) Gap Customer Service Delivery and Liaison Leader.

 

  (iii) Supplier Outsourcing Relationship Executive.

 

  (iv) Supplier Delivery Partnership Executive.

 

  (v) Other Gap and Supplier personnel as required.

 

  (d) Key Responsibilities. The responsibilities of the Executive Steering
Committee include:

 

  (i) Business alignment between the Parties, analysis of Gap and Supplier
business plans, and oversight of new or modified Services during the Term.

 

  (ii) Developing strategic requirements and plans associated with the Services
or New Services during the Term.

 

  (iii) Requiring that the annual Gap technology plan is in accordance with and
supports the long range IT Plan.

 

  (iv) Agreeing to and periodically reviewing the authority of the committees
and makeup of the individual members of the Service Delivery Committee
(discussed in Section 3.3 (Service Delivery Committees) below).

 

  (v) Resolving issues escalated by the Service Delivery Committee.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 11



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (vi) Approving changes to the Agreement.

 

  (vii) Operational, technical, financial, and general management oversight of
the Agreement.

 

  (viii) Managing risks and opportunities for improvement.

 

  (ix) Review of financial performance.

 

  (x) Approving the Service Delivery Committee reports and recommendations,
including review and/or approval of the following:

 

  (1) Transition Plan implementation, including progress and achievement of
Critical Deliverables and key activities;

 

  (2) Review Service Level reports and modifications;

 

  (3) Review quality assurance measures;

 

  (4) Review of Critical Service Levels, Key Critical Service Levels and Key
Performance Indicators;

 

  (5) Review financial issues and performance;

 

  (6) Review customer satisfaction surveys;

 

  (7) Review audit results; and

 

  (8) Review benchmarking results.

 

  (e) Reports

 

  (i) Minutes.

 

  (f) Meetings

 

  (i) The Executive Steering Committee will initially conduct quarterly meetings
and thereafter will change to time periods as agreed by the Parties. Either
Party shall have the right to prepare and distribute a written agenda at least
twenty-four (24) hours prior to the meeting. Supplier shall keep minutes of each
meeting and shall distribute the minutes to Gap within twenty-four (24) hours
after each meeting.

 

3.3 Service Delivery Committees.

 

  (a)

Within thirty (30) days after Reference Date, the Parties will establish Service
Delivery Committees. The titles of the representatives serving on the initial
Service Delivery Committees are listed in this Section. There will be three (3)

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

separate Service Delivery Committees covering the following Functional Service
Areas: (1) Field Services and Projects, (2) Network, Voice and Video, and
(3) Platform and Security.

 

  (b) Members. The Service Delivery Committee will be comprised as follows:

 

  (i) Gap Service Manager(s).

 

  (ii) Gap capacity planners.

 

  (iii) Supplier Service Delivery Managers.

 

  (iv) Other Gap and Supplier personnel as required.

 

  (c) Authority. All members of the Service Delivery Committee shall be involved
in:

 

  (i) Review and approval, where possible, of the short-term and long-term plans
and activities in regard to the delivery of the Services.

 

  (ii) Resolution of Service delivery problems.

 

  (iii) Upward notification of opportunities or issues that might result in the
addition, deletion, or modification of the Services, or the terms of the
Agreement, irrespective of the initiating Party.

 

  (iv) Agreement of local Service delivery initiatives, where approved by
appropriate level.

 

  (d) Key Responsibilities. The responsibilities and authorities of the Gap and
Supplier representatives will be determined and delegated in each case by the
Executive Committee and may include matters within the relevant region such as
the following:

 

  (i) Implementing the Transition Plan and monitoring the delivery of Service.

 

  (ii) Monitoring Critical Deliverables, Key Performance Indicators and Critical
Service Levels .

 

  (iii) Coordinating and communicating day-to-day Service delivery issues;
addressing, coordinating and prioritizing the issues affecting the provision of
the Services.

 

  (iv) Reviewing and escalating operational problems and issues in accordance
with the Policy and Procedures Manual, including follow-up reviews of root cause
analysis results.

 

  (v) Managing the efficient flow of documentation as required by the Agreement.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 13



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (vi) Handling disputes within the authority of the Gap and Supplier
representatives, and referring others to the Executive Committee in accordance
with the Section 4 (Issue Escalation Procedures) of this Exhibit D.2.

 

  (vii) Submitting issues concerning the relationship between the Parties to the
Executive Committee for its guidance and recommendations.

 

  (viii) Submitting reports as required and as defined in D.13 (Management
Reports) to the Executive Committee.

 

  (ix) Considering and approving, where possible, operational and technical
changes in accordance with the Change Control Procedure, as set forth in the
Agreement.

 

  (x) Advising the Executive Committee of new opportunities and proposals.

 

  (xi) Reviewing recommendations and suggestions made by Gap representatives and
Supplier representatives relating to the Services and initiating appropriate
actions.

 

  (xii) Identifying issues that may have an impact outside the relevant Sites
and referring these to the Executive Committee and, as appropriate, to other
Sites or regions.

 

  (xiii) Provide guidance and management oversight to resolution of Third Party
Contracts issues as appropriate.

 

  (xiv) Developing annual system capacity plan by understanding Gap business
requirements and their impact on system capacity.

 

  (xv) Reviewing, adjusting and reporting to the Executive Steering Committee
the following:

 

  (1) Service Levels performance;

 

  (2) Quality assurance measures;

 

  (3) Customer satisfaction surveys results;

 

  (4) Audit results; and

 

  (5) Benchmarking results.

 

  (e) Reports

 

  (i) Brand/Management Reports.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 14



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (ii) Summary Executive Reports.

 

  (iii) Management Reports.

 

  (iv) Transition Reports.

 

  (v) Service Levels and Service delivery results (as required).

 

  (vi) Minutes.

 

  (f) Meetings. The Service Delivery Committee will meet (at a minimum) monthly,
and at other times as agreed between the Parties, to review:

 

  (i) Contract issues.

 

  (ii) Service delivery.

 

  (iii) Transition management (as required).

 

  (iv) Transition/projects.

 

  (v) Change Management.

 

  (g) Agenda. Either Party shall have the right to prepare and distribute a
written agenda at least twenty-four (24) hours prior to the meeting. Supplier
shall keep minutes of each meeting and shall distribute the minutes to Gap
within twenty-four (24) hours after each meeting.

 

3.4 Technical Steering Committee

 

  (a) Following the Transition, a Technical Steering Committee will be
established by the Parties to focus primarily on the development of the annual
and long range IT Plans.

 

  (b) The Technical Steering Committee will meet quarterly, and at other times
as agreed between the Parties.

 

  (c) It is agreed that the Technical Steering Committee shall not be involved
in day-to-day operational issues.

 

  (d) Members. The Technical Steering Committee shall be chaired by the Gap IT
Architecture Manager and will be comprised as follows:

 

  (i) Gap Customer Service Delivery and Liaison Leader or his/her nominated
deputy.

 

  (ii) Gap IT Architecture Manager.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 15



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (iii) Gap Applications Development and Maintenance Manager.

 

  (iv) Gap Capacity Planners.

 

  (v) Supplier Delivery Partnership Executive.

 

  (vi) Supplier Architect.

 

  (vii) Gap and Supplier Subject Matter Experts (SMEs) as required.

 

  (e) Key Responsibilities. The responsibilities of the Technical Steering
Committee include:

 

  (i) Reviewing and aligning Gap’s Information Technology (IT) strategy and IT
policies with the annual and long range IT plans for authorization by the
Executive Steering Committee.

 

  (ii) Recommending changes, related to the Services, to the long range IT plan
for approval by the Executive Steering Committee.

 

  (iii) Reviewing Supplier’s proposals for implementing the long range IT plan,
as it relates to the Services.

 

  (iv) Using management reports defined in Exhibit D.13 (Management Reports),
and any other appropriate sources, to research, develop, review and approve
technical initiatives to address business problems and opportunities as agreed
by the Executive Steering Committee.

 

  (v) Providing advice and guidance to the Service Delivery Committee for
technical improvement and making recommendations directly to Gap and Supplier on
issues affecting the technical infrastructure that supports the Gap business
operations.

 

  (vi) Reviewing technical policy standards and making recommendations to the
Service Delivery Committee.

 

4. Issue Escalation Procedures

 

4.1 General.

 

  (a) From time to time, issues will arise that cannot be resolved at the
various levels of management within the Gap and Supplier teams. These issues may
arise at a particular site/country, region or at the global level. These issues
may involve obligations of a Party, performance, commercial issues, personnel.

 

  (b) It is the intent of Gap and Supplier to resolve issues in an expeditious
and constructive way that reflects the concerns and commercial interests of each
Party. Both Parties’ primary objective and intent is to have issues resolved by
the appropriate levels of authority without the need for escalation. With this
in mind, the following steps are to be followed:

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 16



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

4.2 Notification.

Either Party may decide that escalation is desirable when resolution of an issue
appears unachievable at the current management level. At either Party’s request,
the Parties currently engaged in attempting to resolve the issue shall meet
again to attempt resolution of the issue prior to escalation to the next level.
In such case as the matter is unable to be resolved at this level, the Party
desiring escalation provides written notice of its intention to the member(s) of
the other Party currently involved in the dispute.

 

4.3 Documentation.

Both Parties will jointly develop a short briefing document that describes the
issue, relevant impact and positions of both Parties (“Statement of Issue for
Escalation”). In cases where the escalation reaches the senior corporate
executives identified in Section 5 (Top to Top Reviews) below, the
documentation, at a minimum, shall summarize the non-privileged relevant
information and background of the dispute, along with any appropriate
non-privileged supporting documentation, for their review.

 

4.4 Request for Assistance.

A meeting will be scheduled with appropriate individuals as described below
(phone or videoconference in most cases). The Statement of Issue for Escalation
will be sent in advance to the participants. This meeting shall be scheduled
when the Parties involved at the current level conclude in good faith that
amicable resolution through continued negotiation of the matter does not appear
likely or thirty (30) days after the notification, per Section 4.2
(notification) above, is provided.

 

4.5 Escalation Order.

It is the intention of Gap and Supplier that issues are escalated for review and
resolution to the next level of management as follows:

 

  (a) Supplier Service Delivery Manager(s) with the appropriate Gap governance
team member(s).

 

  (b) The Gap Customer Service Delivery and Liaison Leader and Supplier Delivery
Partnership Executive.

 

  (c) The Gap Infrastructure Partnership Executive and Supplier Outsourcing
Relationship Executive.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 17



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

4.6 Issue Review.

Following review and resolution the decision shall be documented and returned to
both Parties. Formal proceedings for the resolution of a dispute which is unable
to be resolved by the Parties as set forth in this Exhibit D.2 will be addressed
as set forth in Section 31 (Internal Dispute Resolution) of the Agreement.

 

5. Top to Top Reviews

In addition to any other meetings associated with the Gap/Supplier relationship,
the Parties shall facilitate several senior executive meetings annually. There
are three categories of meetings, overall relationship, financial and
technology.

 

  (a) At least semiannually, the Gap CFO and Supplier CFO will discuss the
general financial performance of the Services and review opportunities for
enhancing the financial benefits Gap/Supplier relationship delivering additional
value to Gap. During these financial sessions, specific account detail and
results will be discussed between the two senior executives. The reviews shall
be conducted either by telephone or in person as mutually agreed at the time the
review is scheduled.

 

  (b) At least quarterly, the Gap CIO and appropriate senior technical business
executives will meet to discuss trends and opportunities in technology. One of
these sessions will be dedicated to a review of the activities associated with
the Innovation Center. The technology reviews shall be conducted in person,
however, due to the nature of the briefing, the location of the briefings will
be coordinated and agreed upon at the time that the agenda for the specific
meeting is established.

 

  (c) The Gap Infrastructure Partnership Executive and Supplier Outsourcing
Relationship Executive shall facilitate the logistics and scheduling of these
meetings.

 

6. Innovation Center

Within 120 days following the Initiation Date, each Party shall designate an
individual to be the respective Innovation Center Coordinator. This position is
not a full time or dedicated position. This individual will coordinate and
facilitate all Innovation Center activities, briefings and projects.

 

  (a) The Parties shall execute sound project management principles in the
development of the Innovation Center activities. Specific practices and
methodologies will be agreed upon as specified in Exhibit E (Innovation Center)
of the Agreement.

 

  (b) Innovation Center activities, except possibly the Innovation Center
Coordinator, shall be supported and performed by individuals not otherwise
assigned to the delivery of the Services.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 18



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Innovation Center activities and proposals will be clearly delineated
separate from the Services and service delivery obligations including projects
and will be linked to the overall IT strategy.

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 19



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Attachment A. Governance Structure

LOGO [g67911ex10_1pg634.jpg]

 

Exhibit D.2    Gap/IBM Confidential and Proprietary Information   

Page 20



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.3 – Projects

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.3    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. BUSINESS-AS-USUAL (“BAU”)

 

  (a) Together with the definition of Services, the Functional Service Area
Statements of Work set forth in Exhibits A.1 through A.6 of the Agreement,
identify activities that (1) are an inherent, necessary, or a customary part of
the day-to-day Services (“Business as Usual” or “BAU”); and (2) are included in
the Annual Services Charge and related applicable adjustments.

 

  (b) However, the Parties anticipate that from time to time there will be work
efforts that will arise for which additional guidance may be needed to
differentiate between the status of such work as either BAU, or a Non-Service
Catalog Item.

 

  (c) Typically, BAU has some or all of the following characteristics:

 

  (1) *;

 

  (2) *;

 

  (3) *;

 

  (4) *;

 

  (5) *; and/or

 

  (6) *.

 

  (d) Examples of BAU include the following:

 

  (1) For Systems Administrators (Server, Network, Data Base, Messaging &
Queuing):

 

  (A) *;

 

  (B) *;

 

  (C) *;

 

  (D) *; and

 

  (E) *.

 

  (2) For Operations staff:

 

  (A) *;

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.3    Gap/IBM Confidential and Proprietary Information    Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (B) *;

 

  (C) *;

 

  (D) *;

 

  (E) *; and

 

  (F) *.

 

  (3) Cross Functional:

 

  (A) *;

 

  (B) *; and

 

  (C) *.

 

  (e) Some examples of activities that are BAU and those that are not:

 

BAU

 

Not BAU

*

 

*

*

 

*

*

 

*

*

 

*

*

 

*

*

 

*

*

 

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.3    Gap/IBM Confidential and Proprietary Information    Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.5 – Gap Record Retention Policy

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.5    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1. GENERAL

 

1.1 Record Retention. This Exhibit D.5 (Gap Record Retention Policy) of the
Revised and Amended Master Services Agreement dated as of March 2, 2009 between
Gap and Supplier (the “Agreement”) sets forth the record retention policies and
procedures that Supplier shall comply with during the Term with respect to the
Services, unless expressly provided otherwise in the Agreement or the Statements
of Work. This Exhibit D.5 may be updated during the Term using the Change
Management process as described in Exhibit A.2 (Cross Functional Services) of
the Agreement.

 

1.2 Section References. Unless otherwise specified, Section references in this
Exhibit D.5 refer to the Sections of this Exhibit D.5.

 

1.3 Definitions. Capitalized terms used and not otherwise defined in this
Exhibit have the meanings given them in the Agreement.

 

2. RECORD RETENTION POLICY

Gap’s business records are Gap’s assets and must be retained or destroyed in
compliance with the applicable records retention schedules in Gap’s Records
Management Policy. In accordance with this policy, in the event of litigation or
a government investigation, relevant records must be retained and preserved.

Gap’s Records Management Program is the policy and procedure for managing all
domestic Gap’s records, inactive and active, regardless of media or format. This
includes electronic and audio files, hard copy documents, photographs, microfilm
and records in other formats. All such records are the property of Gap, and Gap
retains the right to review and establish disposition of all records.

Supplier will maintain, review and update a records management program to comply
with Gap’s requirements regularly and in the ordinary course of business.
Supplier will ensure that it’s policy also remains in compliance with all
applicable regulations and statutes and to exercise reasonable judgment and
prudence in determining the disposition of such records.

The following are the Gap’s policies on key retention issues:

Email

Email is maintained for * months.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.5       Gap/IBM Confidential and Proprietary Information    Page 1   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Employee Transfer or Termination

Upon termination, Supplier employees must return all Gap’s records to Gap. This
includes both paper and electronic records.

Records Stored On-Site

All records maintained on-site at Gap facilities should adhere to the retention
periods set forth in the retention schedule.

Types of Retention Hold Orders: *

When the retention period has expired, the record will be destroyed, subject to
approval by the Gap records retention advisory committee and records
coordinator.

*

Records with a * comment in the schedule may be relevant to assessment of *. All
such records should be retained until the completion of the * for the * year to
which the document pertains, even if longer than the retention period in the
schedule. If you are uncertain about the appropriate retention period of a
record you maintain with an * comment, contact Gap’s Records Management.

*

Records with an * comment in the schedule may be relevant to assessment of * and
should be retained until the completion of *, even if longer than the retention
period in the schedule. If you are uncertain about the appropriate retention
period of a record you maintain with an * comment, contact Gap’s Records
Management.

*

Records with a * comment in the schedule may be relevant to * and should be
retained until the completion of any *, even if longer than the retention period
in the schedule. If you are uncertain about the appropriate retention period of
a record you maintain with a * comment, contact Gap’s Records Management.

*

Records with a * comment in the schedule may be further evaluated for permanent
retention in the * before destruction at the discretion of the *. If you are
uncertain about the appropriate retention period of a record you maintain with
an * comment, contact Gap’s Records Management.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.5       Gap/IBM Confidential and Proprietary Information    Page 2   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3. IT RECORD RETENTION

Supplier will comply with the record retention guidelines outlined in the
attached file (CCG-IT.pdf) provided that the Supplier shall return all retained
records in accordance with Section 36.6 (Return of Proprietary or Confidential
Information) of the Agreement, at the expiration or termination of the Agreement
in order to permit Gap to maintain compliance to the attached file.

*.

 

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.5       Gap/IBM Confidential and Proprietary Information    Page 3   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.8 - Existing Agreements

to

First Amended and Restated Master Services Agreement

2-Mar-09

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

IBM/Gap Confidential



--------------------------------------------------------------------------------

Notes

  

Product Name

  

Vendor

   Quantity    License Type    Yearly Unit
Cost    Total Yearly
Cost *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   * *    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *
   *    *    *    * *    *    *    *    *    *    * *    *    *    *    *    *
   *

 

  IBM/Gap Confidential         Page 2



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 3



--------------------------------------------------------------------------------

*    *    *    *    *    *    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 4



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 5



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 6



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 7



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 8



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 9



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 10



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 11



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 12



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    *

 

  IBM/Gap Confidential         Page 13



--------------------------------------------------------------------------------

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 14



--------------------------------------------------------------------------------

*    *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    * *
   *    *    *    *    *    * *    *    *    *    *    *    * *    *    *    *
   *    *    * *    *    *    *    *    *    * *    *    *    *    *    *    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential         Page 15



--------------------------------------------------------------------------------

Type

   Sub-Type   

Supplier

   Platform   

Contract Description

  

Financial Responsibility GAP / IBM

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 16



--------------------------------------------------------------------------------

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 17



--------------------------------------------------------------------------------

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 18



--------------------------------------------------------------------------------

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 19



--------------------------------------------------------------------------------

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

*

   *    *    *    *    *

Footnotes:

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 20



--------------------------------------------------------------------------------

Product Name

   Software Type    Vendor

*

     

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

   *    *

*

     

*

   *    *

*

     

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

   IBM/Gap Confidential          Page 21



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.12 – Managed Strategic Suppliers

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.12    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

TABLE OF CONTENTS

 

          Page I.    Listing of Managed Strategic Suppliers    1

 

Exhibit D.12    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. LISTING OF MANAGED STRATEGIC SUPPLIERS

*

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.12    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

Exhibit D.13 – Management Reports

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

1. GENERAL

1.1 Management Reports. This Exhibit D.13 (Management Reports) of the Revised
and Amended Master Services Agreement dated as of March 2, 2009 between Gap and
Supplier (the “Agreement”) sets forth the standard management reports that
Supplier will provide with respect to the Services during the Term, unless
expressly provided otherwise in the Agreement or the Statements of Work. This
Exhibit D.13 may be updated during the Term using the Change Management process
as described in Exhibit A.2 (Cross Functional Services) of the Agreement.

1.2 Section References. Unless otherwise specified, Section references in this
Exhibit D.13 refer to the Sections of this Exhibit D.13.

1.3 Definitions. Capitalized terms used and not otherwise defined in this
Exhibit D.13 have the meanings given them in the Agreement.

 

2. TABLE OF STANDARD HARD COPY IT MANAGEMENT REPORTS

The Table below is the list of reports to be provided to Gap.

 

Category

  

Report Name

  

-        

Risk Matrix   

Enumeration of Key Risks Associated with Service Delivery

-        Risk, Mitigation Strategy, Action Plan, Owner

RU Consumption Monthly Report   

Cumulative statistics from contract start through reporting month.

 

-        

 

Actual consumption compared to baselines for each RU broken out by US and Canada

Aged Invoice Report   

Monthly Invoice Amounts (Fixed / Variable)

- Aged Invoices

- Log of Open Billing Disputes, Status and Age of Disputes

Variable Resource Utilization Report   

Monthly Summary of Additional Authorized Hours/FTEs (NSCI in addition to Section
26.2 (Non-Service Catalog Item Pricing) of the Agreement) and Named FTEs

- by Request Number, Project Name, Skill and Hours Utilized

Sales Tax Inquiries    IBM will respond to a sales tax inquiry upon request by
Gap. Customer Satisfaction-    Monthly Performance Against Ongoing Customer
Satisfaction Measurements (“Set-Mets” in annual customer survey) Contract
Changes   

Monthly Summary of Contract Amendment

- Requested, Approved, Denied, Total Closed

Open Proposal Report   

- NSCI and New Service weekly proposal activity report including:

- Proposals submitted, status, Gap and IBM owners

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

3. TABLE OF STANDARD MANAGEMENT REPORTS PROVIDED ONLINE

Report names and samples are illustrative of current reports and report
packages. The standard reports as presented in the Service Connect portal will
be available to end users. All reports are monthly (except as noted) using a
13-month rolling view.

 

Category

  

Report Name

Availability Reports   

1.      Availability Environment

  

2.      Availability Error

  

3.      Availability Graphs Environment

  

4.      Availability Graphs Resource

  

5.      Availability Resource

  

6.      Outage Summary

IBM Help Desk ACD

Measurements

(Hourly, Daily,

Weekly, Monthly)

  

1.      Abandoned Call Rate Daily

  

2.      Abandoned Rate Hourly

  

3.      Average Call Duration

  

4.      Average Call Out Duration

  

5.      Average Call Service Time Daily

  

6.      Average Call Wait Time Daily

  

7.      Average Hold Time Hourly

  

8.      Average Time to Abandon Daily

  

9.      Average Wait Time Hourly

  

10.    Percent of Calls Answered in Acceptable Range Daily

  

11.    Status Calls Avoided

  

12.    Total Calls Abandoned Hourly

  

13.    Total Calls Abandoned Daily

  

14.    Total Calls Answered Daily

  

15.    Total Calls Answered Hourly

  

16.    Total Calls Received Daily

  

17.    Total Calls Received Hourly

  

18.    Total Calls Service Time Daily

  

19.    Total Incoming Talk Time Daily

  

20.    Total Outgoing Calls Daily

  

21.    Total Outgoing Calls Hourly

  

22.    Total Outgoing Talk Time Daily

Mainframe Performance & Capacity Reports   

1.      MVS CPU Box Utilization

  

2.      MVS CPU LPAR Usage by Service Class

  

3.      MVS CPU LPAR Usage by Workload

  

4.      MVS DASD Capacity Monthly

  

5.      MVS Tape Capacity Monthly

  

6.      VM CPU Box Utilization

  

7.      VM CPU LPAR Usage

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

End User IMAC Reports   

1.      IMAC Records Approaching SLAs

  

2.      IMAC Records Exceeding SLAs

  

3.      IMAC Records Approaching Threshold for Held Status

  

4.      IMAC Records Exceeding Threshold for Held Status

  

5.      IMAC Coordinator Not Assigned

  

6.      Task Resource Not Assigned

  

7.      Perform Task Complete and Tracking Task Incomplete

  

8.      IMAC Group Performance Summary from MM/DD/YYYY to MM/DD/YYYY

  

9.      IMAC Assignee Performance Summary from MM/DD/YYYY to MM/DD/YYYY

  

10.    Active IMAC Records as of MM/DD/YYYY to MM/DD/YYYY

  

11.    Aged IMAC Record Report -Greater Than 10 Days

  

12.    All Tasks Complete Record Not Closed

Service Level Reports    Contractual Service Levels Telecommunication and Voice
Services Provider Reports    1. IBM will continue to provide these in the same
format they are provided as of the Reference Date. Network Overview Report    1.
Overall Average Utilization and Volume - network utilization and performance
exception reports to account team Network Threshold & Exception Reports (over &
under-utilized resources)   

1.      Router/Switch CPU Utilization: Average

  

2.      Router/Switch CPU Utilization: Peak

  

3.      WAN Interface Utilization Average

  

4.      WAN Circuit – Discards

  

5.      WAN Circuit – Errors

  

6.      LAN Segment Utilization – Average

  

7.      LAN Segment Utilization – Peak

  

8.      LAN Segment – Average Discards

  

9.      LAN Segment – Average Errors

Network Performance Management Reports   

1.      Router/Switch Traffic Reports - Utilization, Volume, Errors and Discards

Network Historic Trending Reports   

1.      Traffic Reports: Utilization and Volume

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

4. TABLE OF NORTH AMERICAN STORES HELP DESK REPORTS

The following reports will be delivered monthly to Gap in electronic form,
unless otherwise stated below:

 

Category

  

Report Name

IBM Help Desk ACD

Measurements

(Hourly, Daily,

Weekly, Monthly)

  

Call volumes as described below, broken out by Brand (e.g.,

Gap, Old Navy, Banana Republic, Outlet)

  

1.      Abandoned Call Rate Daily

  

2.      Abandoned Rate Hourly

  

3.      Average Call Duration

  

4.      Average Call Out Duration

  

5.      Average Call Service Time Daily

  

6.      Average Call Wait Time Daily

  

7.      Average Hold Time Hourly

  

8.      Average Time to Abandon Daily

  

9.      Average Wait Time Hourly

  

10.    Percent of Calls Answered in Acceptable Range Daily

  

11.    Status Calls Avoided

  

12.    Total Calls Abandoned Hourly

  

13.    Total Calls Abandoned Daily

  

14.    Total Calls Answered Daily

  

15.    Total Calls Answered Hourly

  

16.    Total Calls Received Daily

  

17.    Total Calls Received Hourly

  

18.    Total Calls Service Time Daily

  

19.    Total Incoming Talk Time Daily

  

20.    Total Outgoing Calls Daily

  

21.    Total Outgoing Calls Hourly

  

22.    Total Outgoing Talk Time Daily

  

23.    Language availability (English, French, Spanish)

Top Ten Stores Usage Report    Call volumes for the month for the 10 stores with
the highest number of calls to the Help Desk, with supporting detail on
hardware, software or procedure impacted (problem type). Top Ten Call Drivers
Report    Call volumes for the month for the 10 call types with the highest
number of calls to the Help Desk, grouped by Brand with supporting detail on
hardware, software or procedure impacted (problem type). Problem Ticket
Resolution Report   

Number of Tickets opened, number of Tickets resolved, average life of a Ticket
broken out by Severity Level (1-4).

 

Top 10 Incidents by type.

Service Level Report   

Attainment toward contractual Service Levels – rolling 13 month statistics

 

1.      Critical Service Levels

a.      Speed to Answer

b.      First Call Resolution

c.      Abandon Rate

d.      Customer Satisfaction Rate

2.      Service Level Objectives

a.      Level 1 Help Desk Tickets rejected by Gap Second Level Support

b.      Level 1 Help Desk Incident and Problem Management Notification and
Escalation to Gap

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

Call Volume Trend Report    Call volumes by month, by country (US and Canada)
and total – rolling 13 months data displayed. Call and Incident Trend Analysis
   Analysis of calls and incidents received to identify trends in the Gap Stores
environment. Reports should include recommended actions to resolve the
identified trend. Quarterly Help Desk Comparison    A quarterly report and
analysis on the NA Stores Help Desk performance, including industry trends and
statistics, showing how Gap compares to industry averages, with recommendations
for improvements. Annual Help Desk Performance Review    An annual review and
assessment of the NA Stores Help Desk, focusing on processes, procedures,
documentation, call trends, industry best practices and recommendations for
service delivery improvements.

 

Exhibit D.13    Gap/IBM Confidential and Proprietary Information    Page 6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.14 – Termination Transition Plan

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.14    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.14

Termination Transition Plan

[RESERVED]

 

Exhibit D.14    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.15 – Transition-In Plan

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.15    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1. INTRODUCTION

This Schedule describes the Transition scope and approach used to manage the
Transition, including the subprojects that will be further defined in the
detailed Transition Project Plan. The terms and conditions of this Agreement
will apply to the Transition, except to the extent expressly amended by the
applicable Transition Plan.

 

2. TRANSITION MANAGEMENT

The objective of the Transition is to transition specific in-scope Services from
IBM to Gap in accordance with the agreed upon Transition Project Plan with no
degradation in the Services, pursuant to the terms of the Services Agreement.

 

2.1 Transition Personnel

* provides that:

 

  a. *

 

  b. Gap and IBM will each assign the appropriate employees and Subcontractors
to comprise the Transition Team. Such Transition Team members will be assigned
specific tasks to be accomplished within the time frames set forth in the
Transition Project Plan;

 

  c. Gap and IBM will each assign an individual (each a Transition Manager and
collectively the Transition Managers) who will serve as the single point of
contact and be responsible for overseeing the completion of its Transition
Project Plan responsibilities and coordinating activities with the other; and

 

  d. the Transition Managers will orient the Transition Team members regarding
the Transition management approach and the Transition Project Plan, including
individual responsibilities, Deliverables, and schedules. Each Transition
Manager will provide operational guidance to, manage and be accountable for the
performance of its employees and Subcontractors assigned to the Transition.

 

2.2 Roles and Responsibilities

 

  a. IBM will:

 

  (1) assist Gap to develop and maintain the detailed Transition Project Plan
and any associated documentation;

 

  (2) establish and implement a project management system and control structure,
including processes for managing Transition activities, milestones, support
resources and Deliverables status, issues, risks, changes and quality;

 

  (3) manage the Transition including planning, directing and monitoring all
Transition activities and assigned resources, according to the agreed schedule
and processes;

 

  (4) implement all changes consistent with the change control process set forth
in Section 5 (Change Control Process);

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 2 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (5) identify, address and resolve deviations from the Transition Project Plan
and any business and/or technical issues that may impact the Transition;

 

  (6) develop the Transition meetings (i.e., planning, review, status) schedule
with Gap, including the frequency and location for such meetings;

 

  (7) coordinate and conduct Transition meetings in accordance with the
established schedule; and

 

  (8) provide to Gap periodic written status report(s) which include information
such as schedule status, Transition progress, issue identification and related
action plans.

 

  (9) assign IBM’s resources and manage the completion of the IBM-owned
Transition activities according to the agreed schedule and processes

 

  (10) assist Gap in identifying, addressing and resolving deviations from the
Transition Project Plan and any business and/or technical issues that may impact
the Transition.

 

  b. Gap will:

 

  (1) With IBM’s assistance, develop and maintain the detailed Transition
Project Plan and any associated documents.

 

  (2) serve as the interface between the Transition Team and Gap’s business
functions, units, or Affiliates participating in the Transition to define Gap's
business and technical requirements for Transition and to validate that the
Transition Project Plan meets such requirements;

 

  (3) review and approve the Transition Deliverables;

 

  (4) assign Gap’s resources and manage the completion of the Gap-owned
Transition activities according to the agreed schedule and processes;

 

  (5) implement all changes consistent with the change control process set forth
in Section 5 (Change Control Process);

 

  (6) assist IBM in identifying, addressing and resolving deviations from the
Transition Project Plan and any business and/or technical issues that may impact
the Transition; and

 

  (7) develop the Transition meetings (i.e., planning, review and status)
schedule with IBM, including the frequency and location, and attend such
meetings in accordance with the established schedule.

 

3. DETAILED TRANSITION PLAN

 

3.1 Overview

A detailed Transition Project Plan will be agreed to by Gap and IBM no later
than the Effective Date plus *.

The detailed Transition Project Plan will contain the following information:

 

  a. Management Summary

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 3 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

This section will provide a management summary of the overall Transition
strategy and approach.

 

  b. Background and Business Objectives

This section will provide an overview of the Agreement and Gap’s business
objectives.

 

  c. Transition Objectives and Scope of Work

This section will provide a summary of the overall Transition and define the
scope of work to be performed.

 

  d. Transition Organization and Responsibilities

This section will identify Gap’s and IBM's respective Transition Managers,
Transition Team and key responsibilities that Gap and IBM are required to
perform in order to complete the Transition.

 

  e. Milestones and Deliverables

This section will provide a schedule of key Transition Milestones and a
description of items to be delivered by IBM to Gap under the Transition.

 

  f. Completion Criteria

This section will describe the Completion Criteria that IBM must meet in order
to satisfy its obligations under the Transition.

 

3.2 Transition Subprojects

The detailed Transition Project Plan will further define each Transition
subproject set forth below, including a set of objectives, the description of
the each party’s responsibilities, Milestones, Deliverables, and Completion
Criteria.

The transition project will transition identified areas of service
responsibility from IBM to Gap for the following service areas:

 

  a. Asset Management

 

  b. Capacity Planning

 

  c. Change Management

 

  d. Configuration Management

 

  e. Disaster Recovery

 

  f. Engineering and Solution Design

 

  g. GID Transition

 

  h. Helpdesk Migration

 

  i. IBM Managed *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 4 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  j. In-flight RFS

 

  k. Incident and Problem Management

 

  l. Logical DBA

 

  m. Messaging & Integration

 

  n. Performance Management

 

  o. Testing Center

 

  p. Hardware Maintenance Reconciliation

 

  q. NA Stores Help Desk

 

3.2.2 Asset Management

IBM will transfer responsibility for performing the Asset Management service to
Gap as part of the transition project. IBM will not be providing Asset
Management tools or hardware and software infrastructure for Gap to perform the
asset management service. To facilitate the transfer of service responsibility
to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover Asset information maintained by IBM in the normal course of
performing the service. The information will consist of a * as of the date the
inventory is delivered to Gap.

 

  b. Turnover a software inventory maintained by IBM in the normal course of
performing the service for Gap. The software inventory will include an inventory
of software products installed on * as well as software products installed on *,
as reconciled to Exhibit D.8 (Existing Agreements). The software inventory will
consist of a, *. Both software exports will contain the software inventory
information stored as of the date the inventory is delivered to Gap.

 

  c. Turnover the Asset Management section of the Policy and Procedure Manual
(PPM) to Gap. IBM will assist Gap in revising the processes, as required, and
update the IBM PPM to reflect any revised IBM processes.

 

  d. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
Transition Project Plan.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 5 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

The transition subproject for the Asset Management service will produce the
following transition deliverables per the schedule in the detailed Transition
Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

 

3.2.3 Capacity Planning and Performance Management

IBM will transfer responsibility for performing the capacity planning and
performance management services to Gap as part of the transition project. IBM
will not be providing Capacity and Performance Management tools or hardware and
software infrastructure for Gap to perform the capacity and performance
management services. To facilitate the transfer of service responsibility to
Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover final standard monthly capacity reports produced by IBM in the
normal course of performing the service for Gap.

 

  b. Turnover capacity planning and performance management sections of the
Policy and Procedure Manual (PPM) to Gap. IBM will assist Gap in revising the
processes, as required, and update the IBM PPM to reflect any revised IBM
processes.

 

  c. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

 

  d. Provide * access to Gap, where required (and permitted by the technology)
for management tools and infrastructure used to deliver mid-range server
services to Gap.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
capacity planning and performance management services.

 

  b. Document all required capacity planning and performance management
processes for inclusion in the Gap PPM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the capacity planning and performance management
services will produce the following transition deliverables per the schedule in
the detailed Transition Project Plan:

IBM deliverables:

 

  •  

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 6 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.2.4 Change Management

IBM will transfer responsibility for owning and managing the Change Management
service to Gap as part of the transition project. IBM will not be providing
Change Management tools or hardware and software infrastructure for Gap to
perform the Change Management service. To facilitate the transfer of service
responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover standard Change Management reporting package produced by IBM in
the normal course of performing the Services for Gap.

 

  b. Turnover the Change Management section of the Policy and Procedure Manual
(PPM) to Gap. IBM will assist Gap with revising the processes, as required, and
update the IBM PPM reflect any process changes required for Gap to perform the
services.

 

  c. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
change management service.

 

  b. Document all required updates to the PPM to establish a single Gap owned
Change Management process to be utilized by Gap and IBM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the Change Management service will produce the
following transition deliverables per the schedule in the detailed Transition
Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 7 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3.2.5 Configuration Management

IBM will transfer responsibility for the configuration management service to Gap
as part of the transition project. IBM will not be providing Configuration
Management tools or hardware and software infrastructure for Gap to perform the
configuration management service. To facilitate the transfer of service
responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover configuration information maintained by IBM in the normal course
of performing the service for Gap. The configuration information will include *.

 

  b. Turnover the configuration management section of the Policy and Procedure
Manual (PPM) to Gap. IBM will assist Gap in revising the processes, as required,
and update the IBM PPM to reflect any revised IBM processes.

 

  c. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
configuration management service.

 

  b. Document all required configuration management processes for inclusion in
the Gap PPM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the configuration management service will produce
the following transition deliverables per the schedule in the detailed
Transition Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.2.6 Disaster Recovery

IBM will transfer responsibility for Disaster Recovery planning to Gap as part
of the transition project. Additionally, IBM will turnover the * contracts to
Gap so that Gap becomes the owner of the contracts. To facilitate the transfer
of service responsibility to Gap:

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 8 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover the Disaster Recovery section of the Policy and Procedure Manual
(PPM) to Gap. IBM will assist Gap with revising the processes, as required, and
update the IBM PPM to reflect any revised IBM processes.

 

  b. Turnover an as-is copy of the Disaster Recovery plan for Gap.

 

  c. Transfer the * contract documents to Gap so that Gap owns the * contracts
and/or relationship directly with IBM *.

 

  d. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
disaster recovery service.

 

  b. Document all required disaster recovery processes for inclusion in the Gap
PPM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the Disaster Recovery service will produce the
following transition deliverables per the schedule in the detailed Transition
Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.2.7 Engineering and Solution Design

IBM will transfer responsibility for engineering and solution design to Gap as
part of the transition project. To facilitate the transfer of service
responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover the as-is *

 

  b. Turnover the as-is list of *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 9 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  c. Turnover the as-is * including a list of * and *.

 

  d. Turnover the as-is list of *.

 

  e. Turnover the as-is list of * information including the * and *.

 

  f. Turnover the as-is list of *, including * and *.

 

  g. Provide a sample technical solution document (TSD) used by IBM to document
solution design and architecture requirements.

 

  h. Provide a sample architectural decision document.

 

  i. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
engineering and solution design service.

 

  b. Document all required engineering and solution design processes for
inclusion in the Gap PPM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the engineering and solution design transition
will produce the following transition deliverables per the schedule in the
detailed Transition Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 10 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3.2.8 GID Transition

IBM will transition support responsibilities for the GID * environment to Gap as
part of the transition project. The scope of this project is to transition the
server and storage support responsibilities from IBM to Gap employees.

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover as-is environment, server, storage, and network documentation to
Gap.

 

  b. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

IBM deliverables:

 

  •  

*

 

3.2.9 Helpdesk Migration

IBM will optimize the global resource staffing assignment for the IBM supported
Gap Corporate Helpdesk. This scope of this project is to migrate a subset of the
IBM * helpdesk personnel to an IBM * helpdesk.

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Migrate Level 1 Corporate Helpdesk Support staff from the existing IBM *
Corporate Helpdesk to the IBM * Helpdesk.

IBM deliverables:

 

  •  

Provide notification to Gap upon completion of training and activation of the *.

 

3.3 IBM Managed *

IBM will assume management and support responsibilities for the * as part of the
transition project.

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Place the * behind the IBM * after Gap has completed its data migration
from the *.

 

  b. Migrate all * to the IBM * in *. Once the * application software and
hardware components are upgraded, the * will be migrated to the IBM managed *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 11 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  c. Provide support, provision, and decommission storage for the * as requested
by Gap.

 

  d. Provide IBM SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
Transition Project Plan.

Gap will per the schedule in the detailed Transition Project Plan:

 

  e. Complete the data migration from the * to the *.

 

  f. Provide Gap and/or * SME(s) to participate in knowledge transfer activities
by providing existing documentation, answering questions related to the *, and
conduct turnover meetings as required. IBM estimates that knowledge transfer
will occur over a *.

 

  g. Gap will procure any hardware or software infrastructure required to
facilitate the placement of the behind the *.

IBM deliverables:

*

Gap deliverables:

*

 

3.3.2 In-Progress RFS

In order to transition to the Service Catalog work order fulfillment process, it
will be necessary for Gap and IBM to determine the disposition of the
in-progress RFS activity. An in-progress RFS is currently in one of the
following phases:

 

  •  

Project Initiation Phase

 

  •  

Project Definition Phase

 

  •  

Proposal Preparation and Approval

 

  •  

Pre-Deployment Phase

 

  •  

Active Project Phase

 

  •  

Project Closure Phase

IBM and Gap will jointly agree to the disposition of all in-progress RFS',
resulting in one (1) of the following dispositions:

 

  a. Cancel the RFS – The RFS will either be canceled in its entirety or Gap
will assume responsibility for completing the solution development and
implementation of the RFS, or

 

  b. Complete the RFS with the following options:

 

  (1) Gap may choose for IBM to continue the solution development and
implementation of the RFS, or

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 12 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (2) Gap may choose to complete the solution development for the RFS and
request IBM to perform the implementation.

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Turnover the as-is list of in-progress RFS’s to Gap.

 

  b. Assist Gap to determine the disposition of each in-progress RFS.

 

  c. Take action based on the agreed to disposition of each RFS by either:

 

  (1) Terminate work and close out the RFS, or

 

  (2) Complete work required to implement the RFS.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. With IBM’s assistance, determine the disposition of each in-progress RFS.

 

  b. Perform the solution engineering and system administrative roles for any
RFS’s canceled in which Gap desires to takeover the solution design and/or
implementation responsibilities for a given RFS.

The transition subproject for the Request for Service project will produce the
following transition deliverables per the schedule in the detailed Transition
Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

Both parties will review all RFS’ in-progress to determine operational and
financial impact. This activity will take place as part of the Transition-In
process and is targeted for completion by end-of-March 2009.

Both Gap and IBM will make Subject Matter Experts available to assist in this
review process.

Each RFS will be assessed and disposition assigned; Continue or Stop. *.

RFS’ will be grouped by the following categories:

 

RFS Type

  

Disposition

  

Timeframe

  

Invoice Mechanism

*    *    *    * *    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 13 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*    *    *    * *    *    *    * *    *    *    * *    *    *    *

 

3.3.3 Incident and Problem Management

IBM will transfer responsibility for owning and managing the Incident and
Problem Management service to Gap as part of the transition project. IBM will
not be providing Incident and Problem Management tools or hardware and software
infrastructure for Gap to perform the Incident and Problem Management service.
To facilitate the transfer of service responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Provide the as-is list of standard Problems reports produced by IBM in the
normal course of providing the service to Gap.

 

  b. Turnover the Problem Management section of the Policy and Procedure Manual
(PPM) to Gap. IBM will assist Gap with revising the processes, as required, and
update the IBM PPM to reflect any process changes required for Gap to perform
the services.

 

  c. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
Incident and Problem Management service.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 14 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  b. Document all required updates to the PPM to establish a single Gap owned
Incident and Problem Management process to be utilized by Gap and IBM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the Incident and Problem Management service will
produce the following transition deliverables per the schedule in the detailed
Transition Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.3.4 Logical DBA

IBM will transfer responsibility for the Logical DBA service to Gap as part of
the transition project. To facilitate the transfer of service responsibility to
Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Provide the as-is inventory of databases to Gap.

 

  b. Provide application database information describing logical DB and host
name to Gap.

 

  c. Turnover the DBA section of the Policy and Procedure Manual (PPM) to Gap.
IBM will assist Gap with revising the processes, as required, and update the IBM
PPM to reflect any revised IBM processes.

 

  d. Review service center, GENI, and server alerts to provide historical data
regarding volume of Level 3 activity.

 

  e. Remove Gap update access to production databases.

 

  f. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
logical DBA service.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 15 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  b. Document all required logical DBA processes for inclusion in the Gap PPM.

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the incident and problem management service will
produce the following transition deliverables per the schedule in the detailed
Transition Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.3.5 Messaging & Integration

IBM will transfer responsibility for performing the Messaging & Integration
(M&I) service to Gap as part of the transition project. To facilitate the
transfer of service responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Provide a one time as-is list of software tools used by IBM to perform the
service.

 

  b. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

 

  c. Provide access to the M&I tools required for Gap to perform its services.

 

  d. Provide historical data regarding production support Incidents.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
M&I service.

 

  b. Document all required M&I processes for inclusion in the Gap PPM

 

  c. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the M&I service will produce the following
transition deliverables per the schedule in the detailed Transition Project
Plan:

IBM deliverables:

 

  •  

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 16 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  •  

*

Gap deliverables:

 

  •  

*

 

3.3.6 Testing Center

IBM will transfer responsibility for performing the testing center services to
Gap as part of the transition project. To facilitate the transfer of service
responsibility to Gap:

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Provide a one time as-is list of software testing tools used by IBM to
perform the service.

 

  b. Turnover the testing center section of the Policy and Procedure Manual
(PPM) to Gap. IBM will assist Gap with revising the processes, as required, and
update the IBM PPM to reflect any revised IBM processes.

 

  c. Provide IBM SME(s) to participate in knowledge transfer activities by
providing existing documentation, answering questions related to IBM’s execution
of the service, conducting turnover meetings and job shadowing as required. IBM
estimates that knowledge transfer will occur over a *.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the processes, procedures, and tools Gap will use to perform the
testing center service.

 

  b. Document all required testing center processes for inclusion in the Gap
PPM.

 

  c. Provide all new infrastructure hardware and software required for Gap to
perform the testing center service.

 

  d. Provide Gap SME(s) to participate in the transition subproject to achieve
the transition milestones that will be jointly defined in the detailed
transition plan.

The transition subproject for the testing center service will produce the
following transition deliverables per the schedule in the detailed Transition
Project Plan:

IBM deliverables:

 

  •  

*

 

  •  

*

 

  •  

*

Gap deliverables:

 

  •  

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential    Page 17 of 28 Exhibit D.15 (Transition)



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3.3.7 Hardware Maintenance Reconciliation

IBM will transition hardware maintenance to Gap as a subproject of the overall
transition program. To accomplish this objective, both parties will:

 

  a. Maintain all existing hardware maintenance agreements in-place until the
completion of this subproject.

 

  b. IBM and Gap will assign Subject Matter Experts to review all maintenance
agreements, such that they align with Production, and Non-Production
environments.

 

  c. IBM and Gap agree to complete this review within * of the Effective Date of
the Agreement.

 

  d. Financial responsibilities will handled in accordance with Exhibit C,
Section X.

 

3.4 North American Stores Help Desk

IBM will transfer operations of the Gap North American Stores Help Desk from Gap
to IBM over a * period.

As part of the Transition, IBM will:

 

  a. Perform project management.

 

  b. Perform due diligence.

 

  i. Obtain first hand experience observing the Gap Help Desk in action, and
validate the baselines and solution assumptions. IBM has allowed * for Due
Diligence, which is to be completed in the * of Transition.

 

  c. Hiring.

 

  i. Evaluate and hire the required number of Help Desk Customer Service
Representatives (”CSRs”) and Team Leads to support the baseline number of calls
and the Service Levels.

 

  d. Knowledge Transfer.

 

  i. Develop Knowledge Base documentation and scripts, classroom training and
job shadowing for the IBM Help Desk CSRs with the Gap counterparts.

 

  e. Infrastructure Planning.

 

  i. Set up the necessary infrastructure at the IBM Help Desk in *. During this
task, the connectivity from the Gap * data center to the IBM * location is
established to enable start of Services.

 

  f. Calls Transfer (Go-Live).

 

  i. Conduct an operational readiness review.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 18 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  ii. Transfer calls to the IBM Help Desk in accordance with the phases defined
in the project plan.

 

  g. Project Close Out.

 

3.5 Transformation Projects

In addition to service areas transitioning to Gap, IBM will undertake the
following transformation related projects per the schedule in the detailed
Transition Project Plan:

 

  a. Design a separated non-production management tool infrastructure.

 

  b. * migration project.

 

  c. * conversion project.

 

  d. * deployment project.

 

  e. Mainframe software currency and migration project

 

3.6 Design a Separated Non-production Infrastructure

The Agreement defines Server Services for two separate support models: 1)
Production Server Services and; 2) Non-Production Server Services .The purpose
of this project is to establish a physically separate infrastructure between the
Server Production and Server Non-Production Environments.

The minimal infrastructure separation requirements are:

 

  a. *.

 

  b. *.

 

  c. *.

 

  d. *.

 

  e. *.

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the detailed network design to implement Gap’s high-level network
requirements for the non-production network infrastructure.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 19 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  b. Provide the labor required to build the minimum non-production
infrastructure environment as documented above.

 

  c. Provide the labor required to build any Gap directed optional
infrastructure management tools previously listed.

 

  d. Provide the labor required to perform network cabling changes required to
migrate an image from the shared production environment to the separated
Non-Production Environment.

 

  e. Provide the labor required to change the enterprise monitoring solution to
monitor the new non-production network interfaces on server images migrated to
the new separated Non-Production Environment.

 

  f. Provide the labor required to remove any IBM tools not needed by IBM to
perform its services for non-production images migrated to the new separated
Non-Production Environment.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Determine the detailed infrastructure hardware configurations and software
required to perform its services in the Non-Production Environment in accordance
with the minimum separation requirements defined above.

 

  b. Determine and assess the impact to Gap application development teams and
user community related to the migration of images from Production Environment to
the Non-Production Environment.

 

  c. Provide application and user support, as needed, to facilitate the
migration of images from the shared Production Environment to the Non-Production
Environment.

 

  d. Perform all migration, integration, and reconfiguration activities for
server images migrated to the Non-Production Environment.

 

  g. *.

 

  h. *.

 

  i. Develop an image migration plan for Non-Production Server Images to achieve
the physical/logical separation of server hardware and management tools.

 

  j. Identify network traffic that should be permitted to flow between the
non-production network access switches and the IBM managed production network
within the boundaries of the logical separation described above.

 

  k. Provide outage windows to achieve the non-production separation as
specified in the detailed transformation project.

Non-Production Environment infrastructure separation assumptions:

 

  •  

All currently supported systems will be supported as Production systems until
such time as they are migrated into the future Non-Production Environment.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 20 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  •  

Gap will provide necessary facilities resources to support the Gap defined
Non-Production Environment.

 

  •  

Gap will define the order and scope of migration of systems into the
Non-Production Environment.

 

  •  

At Gap’s request, IBM will assist Gap with definition of the Non-Production base
infrastructure. *.

 

  •  

Gap will project manage and implement the migration of Non-Production server
systems to the new Non-Production Environment.

Separation Attachments:

Separation Logical Overview

*

Infrastructure Management Tools Separation Document

*

 

3.6.2 * Migration

IBM will be permitted to complete the * migration project in order to *. Gap and
IBM agree to * associated with implementation of * service. Each party will
provide a project manager to facilitate this project.

The remaining * migration project high-level tasks are:

 

  •  

Utilize and monitor performance of the * solution at the alpha pilot stores

 

  •  

Identify stores to participate in “beta” pilot and execute pilot

 

  •  

Review beta pilot performance and lessons learned with Gap (STI, QA, and
Engineering)

 

  •  

Complete testing final IOS

 

  •  

Go/No-Go decision from Gap for domestic rollout.

 

  •  

Install circuits at hub sites

 

  •  

Execute * site surveys

 

  •  

Procure hardware and project start-up

 

  •  

Migrate stores to * solution

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 21 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3.6.3 * Conversion

IBM will convert * in * and * locations, and in doing so, standardize Gap’s
backup capabilities in these locations. The * conversion project will be
completed in a timeframe as per the detailed Project Plan. The high-level phases
that need to be completed for the * conversion project are:

 

  •  

Phase I – Infrastructure Assessment

 

  •  

Verify infrastructure requirements

 

  •  

Create current * capacity estimate

 

  •  

Review / update current * component design

 

  •  

Review / document current * component design

 

  •  

Create conversion timeline and conversion tracking matrix

 

  •  

Validate network requirements for each location

 

  •  

Phase II – Complete stage 1 server conversions, if necessary

 

  •  

Phase III – Complete * to * conversions

 

  •  

Implement conversions

 

  •  

Review and optimize monitoring and alerting for backup and hardware

 

  •  

Create a conversion and/or infrastructure plan for offsite media

 

  •  

Phase IV – Complete * to * conversions

 

  •  

Implement conversions

 

  •  

Review and optimize monitoring and alerting for backup and hardware

 

  •  

Create a conversion and/or infrastructure plan for offsite media

 

3.6.4 * Deployment

A successful implementation of * distributed infrastructure throughout Gap
environment will include functioning reporting on performance and capacity from
a host and array perspective. In addition, infrastructure documentation and a
basic product functional overview of * products delivered in the storage
environment will be delivered to Gap. The * deployment project will be completed
in timeframe as per the detailed Project Plan. The * deployment project will
consist of:

 

  •  

* deployment for all * managed by IBM.

 

  •  

* installation on all * managed by IBM.

 

  •  

* deployment for all * managed by IBM.

 

  •  

Creation of a standard * report package.

 

  •  

Providing * access to * for Gap personnel as required.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 22 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

The following high-level phases and tasks are planned for the * deployment
project are:

 

  •  

Phase I – * Configuration

 

  •  

Phase II — * for Disk/Data Installation in *

 

  •  

Phase III — * for Disk/Data Installation in *

 

  •  

Phase IV — * for Disk/Data Installation in *

 

  •  

Phase V — * Installation

 

  •  

Phase VI — * Administration

 

  •  

Phase VII—Non-SAN Attached Host Agent Installation

 

3.6.5 Mainframe Software Currency and Migration

IBM will complete the following mainframe currency related projects as part of
the transformation project outlined in Table 1 below:

Table 1. Mainframe Currency Upgrades.

 

Software Product

*

*

*

*

*

*

*

*

*

IBM will replace the following * software products as described in Table 2
below:

Table 2. * Software Products.

 

* Solutions

  

* Replacement Solutions

*    * *    * *    * *    * *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 23 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

* Solutions

  

* Replacement Solutions

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    * *    *

IBM will replace the following * software products as described in Table 3
below:

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 24 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table 3. * Software Products.

 

* Solutions

  

* Replacement Solutions

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    * *    *

IBM will replace the following *, *, and * software products as described in
Table 4 below:

Table 4. * Software Products.

 

* Solutions

  

* Replacement Solutions

*    *

IBM will per the schedule in the detailed Transition Project Plan:

 

  a. Provide project management labor to project manage the mainframe software
currency and software migration projects.

 

  b. Provide the labor required to install, upgrade, and migrate to the new
software versions.

 

  c. Provide the labor required to perform system testing for the software
products.

 

  d. Provide the labor required to support the Gap application development and
end user testing efforts.

 

  e. Contract with * Professional Services to perform the * software product
installation and migration as identified in the detailed Transition Project
Plan.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 25 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  f. *.

 

  g. *.

 

  h. Conduct an education and training session for the * software products to
Gap application and/or end users.

Gap will per the schedule in the detailed Transition Project Plan:

 

  a. Provide maintenance windows to facilitate the mainframe software currency
and software migrations.

 

  b. Provide the labor required to perform end user testing for the mainframe
software currency and migrations.

 

  c. Provide the labor required to perform function testing of software tools
used by application developers.

 

  d. Provide authorized user access to * Professional Services, as required, so
that * Professional Services may perform the software installation and migration
activities.

 

  e. Participate in an education and training session for the * software
products.

 

3.6.6 Maintenance Window

During the Transition period, Supplier and Gap agree to define maintenance
windows for the purpose of supporting Gap’s production environment.

 

4. COMPLETION

 

  a. IBM will notify Gap in writing when the Completion Criteria for a
Transition Deliverable has been met.

 

  b. Gap shall inform IBM in writing, within * Business Days following receipt
of IBM's notification if Gap believes IBM has not met the Completion Criteria,
and provide an explanation as to why Gap believes IBM has not met the Completion
Criteria.

 

  c. Agreed upon revisions will be made by IBM and the Deliverable will be
resubmitted to the Gap Transition Manager,. Gap shall inform IBM in writing,
within * Business Days following receipt of the revised Transition Deliverable
if Gap believes IBM has not met the Completion Criteria, and provide an
explanation as to why Gap believes IBM has not met the Completion Criteria.
However, if Gap has not informed Supplier of its acceptance within * days of the
receipt of the Transition Deliverable, Supplier shall provide a written request
for acceptance to the Gap Partnership Strategy and Administration Leader. If Gap
does not respond to the written request within * business days of its receipt by
Gap, the Transition Deliverable shall be deemed Accepted by Gap.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 26 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

5. CHANGE CONTROL PROCESS

The change control process is part of the overall project management system
which will be implemented by Gap and IBM to control changes to the Services.
Either Gap or IBM may request a change to Transition subject to the following
change control process:

 

  a. The Transition, as described in this Agreement and the Transition Plan, may
be changed only by a writing signed by authorized representatives of Gap and
IBM.

 

  b. All Project Change Requests (PCRs) to Transition will be submitted in
writing by the requesting IBM or Gap Transition Manager. The PCR will reference
the Transition, describe at a reasonable level of detail the change, the
rationale for the change and the impact the change may have on the Transition if
it is accepted and if it is rejected.

 

  c. The Transition Managers will review the PCR and either:

 

  (1) recommend approval of the change by authorized representatives of Gap and
IBM signing the PCR. Upon such approval, the change will be implemented; or

 

  (2) agree in writing to submit the PCR for further investigation. Such
investigation will determine the technical merits and the effect on price,
schedule, and other terms and conditions that may result from the implementation
of the PCR. Gap and IBM will then agree to mutually approve or reject the PCR.
If Gap and IBM do not agree, either IBM or Gap may submit such PCR to the
Project Executives for resolution; or

 

  (3) reject the PCR. If rejected, the PCR will be returned to the requesting
Transition Manager along with the reason for rejection.

 

6. PERFORMANCE

 

  a. For tasks and activities identified as IBM responsibility, IBM will perform
the Transition and implement the Transition Plan in accordance with the
timetable and Milestones set forth in the Transition Plan and Gap will
reasonably cooperate with IBM to assist IBM in implementing the Transition Plan.
IBM will provide all cooperation and assistance reasonably required or requested
by Gap in connection with Gap’s evaluation or testing of the Deliverables
resulting from implementation of the Transition Plan. IBM will implement the
Transition Plan in a manner that will not:

 

  (1) *

 

  (2) *

 

  (3) *

 

  b. For tasks and activities identified as Gap responsibility, Gap will perform
the Transition and implement the Transition Plan in accordance with the
timetable and Milestones set forth in the Transition Plan and IBM will
reasonably cooperate with Gap to assist Gap in implementing the Transition Plan.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Gap/IBM Confidential       Page 27 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  c. Prior to undertaking any Transition activity, IBM and Gap will discuss all
known Gap-specific material risks and will not proceed with such activity until
Gap is reasonably satisfied with the plans with regard to such risks (provided
that, neither IBM’s disclosure of any such risks to Gap nor Gap’s acquiescence
in IBM’s plans will operate or be construed as limiting IBM’s responsibilities
under this Agreement). IBM and Gap will identify and resolve any problems that
may impede or delay the timely completion of any phase of the Transition Plan.

 

Gap/IBM Confidential       Page 28 of 28 Exhibit D.15 (Transition)   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.16 - Gap Equipment

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.16    Gap, Inc./IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.16

Gap Equipment

This Exhibit D.16 (Gap Equipment) is an exhibit to the Revised and Amended
Master Services Agreement dated as of March 2, 2009 between Gap and Supplier
(the “Agreement”), shall supersede all previous versions of Exhibit D.16 and
shall be effective as of March 2, 2009. The Wall-to-Wall Inventory, with the
exception of Exhibit D.16 c, conducted by the Parties during Transition will
collect the data required pursuant to Exhibit A.2 (Cross Functional Services
SOW), Exhibit A.4 (End User Support Services SOW), Exhibit A.5 (Managed Network
Services SOW) and Exhibit A.6 (Server Services SOW) of the Agreement, and be
placed within the *. This inventory will replace Tables D-16.a and 16.b below
and Table 16.c (for Laptop and PC Types), and add the data for Corporate Servers
and Data Network Devices. Within thirty (30) days of the Effective Date, Gap
shall provide Supplier with a list of the Gap Equipment for *.

Table D-16.a: On-Warranty Corporate Workstations

 

Type

 

Make

 

Model

 

Starting Qty.

 

Warranty Service End Date

Laptop

  *   *   *   *

Laptop

  *   *   *   *

Laptop

  *   *   *   *

Laptop

  *   *   *   *

Laptop

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

Monitor

  *   *   *   *

Monitor

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

Laptop

  *   *   *   *

Laptop

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

Desktop

  *   *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D16.b: Off-Warranty Workstations as of Reference Date

 

Workstation

 

Make

 

Model

 

Starting Qty.

Desktop

  *   *   *

Desktop

  *   *  

Desktop

  *   *  

Desktop

  *   *  

Laptop

  *   *   *

Laptop

  *   *  

Desktop

  *   *   *

Laptop

  *   *   *

Laptop

  *   *   *

Laptop

  *   *   *

Laptop

  *   *   *

Laptop

  *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.c: Distribution Center Devices

Table D.16.c (1): Distribution Center Devices (Computer)

 

Type

 

Category

 

Estimated Count

 

Support

Laptop   PC   *   * PC   PC   *   * Monitor   Warehouse Device   *   * Computer
Total     *   *

Table D.16.c (2): Distribution Center Devices (Timeclock)

 

Type

 

Category

 

Estimated Count

 

Support

Timeclock   Warehouse Device   *   * Timeclock Total     *   *

Table D.16.c (3): Distribution Center Devices (Printer)

 

Type

 

Category

 

Estimated Count

 

Support

*   Warehouse Device   *   * Label Printer – Fixed   Warehouse Device   *   * *
  Warehouse Device   *   * *   Warehouse Device   *   * Printer Total     *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.d: Covered Machines

(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A (POS
Services)

 

Machine Type

  

Description

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *   
* *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    * *    * *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Machine Type

  

Description

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *   
* *    * *    * *    *

Table D.16.e: Gap Equipment – Store Maintenance Services

(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A
(Maintenance Services)

Table D.16 (e) (1) *

 

Part Number

  

Description

*    * *    * *    * *    * *    * *    * *    * *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 6



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    *

Table D.16 (e) (2) *

 

Part Number

  

Description

*    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *    * *
   * *    * *    *

Table D.16 (e) (3) *

 

Zebra Part #

  

Description

Printer    *    * Accessories    *    * *    * *    * *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 7



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.(f): Gap Equipment – * Store Services

(as referenced in Exhibit A.10 (Stores Help Desk SOW) of the Agreement

 

Part Number and Description

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 8



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

*

*

*

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 9



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.g: Gap Equipment –

IBM Branded Machines Covered by Depot Services

Store Time Clocks

(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A
(Maintenance Services)

 

Hardware

 

Product ID

 

Equipment
Type

(Stores, DC or
Stores/DC)

 

Warranty Period
(Months)

 

Service Received
(Maintenance
Services, Depot
Services, Both or
None)

 

Is Hardware
available
from and
purchased
through
IBM?

*

  *   *   *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 10



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.h: Gap Equipment –

* Color Printer Covered Machines

Maintenance

(as referenced in Exhibit A.3 (Stores SOW) of the Agreement, Attachment A
(Maintenance Services)

 

Hardware

 

Product ID

 

Equipment
Type


(Stores, DC or
Stores/DC)

 

Maintenance
Period (Months)

 

Service Received
(Maintenance
Services, Depot
Services, Both or
None)

 

Is Hardware
available
from and
purchased
through
IBM?

*

  *   *   *   *   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 11



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Table D.16.(i): Gap Store Applications – NA Stores Level 1 Help Desk Services

(as referenced in Exhibit A.3.2 (NA Stores Help Desk SOW) of the Agreement

TO BE PROVIDED BY GAP

 

Exhibit D.16    Gap/IBM Confidential and Proprietary Information    Page 12



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.17 - Gap Sites

to

First Amended and Restated Master Services Agreement

3/2+F46/2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

Note: Due to regular store openings and closings, the Store Site list is a
working list and will be updated initially at the Initiation Date, and then
monthly during the Term.

 

   Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

Exhibit D-17 – Corporate Network & EUS

 

Type

  

Sub-type
*=Probable location of dedicated EUS site support

   Site Name   

Address

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  Gap/IBM Confidential    2 of 83



--------------------------------------------------------------------------------

Type

  

Sub-type
*=Probable location of dedicated EUS site support

   Site Name   

Address

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

*

   *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  Gap/IBM Confidential    3 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    320 W. 5th Avenue, Sp. E26A    Anchorage    AK       *    Gap    #N/A *   
800 East Dimond Blvd., Suite 184    Anchorage    AK       *    Gap    #N/A *   
800 E. Dimond St., Ste. 182    Anchorage    AK       *    Old Navy    #N/A *   
800 East Dimond Blvd., Suite 187    Anchorage    AK       *    Gap    #N/A *   
320 West 5th Ave, Suite #030    Anchorage    AK       *    Banana Republic   
#N/A *    7244 Eastchase Parkway    Montgomery    AL       *    Banana Republic
   Montgomery, AL *    2801 Memorial Parkway    Huntsville    AL       *   
Banana Republic    Huntsville, AL *    623 Brookwood Village    Homewood    AL
      *    Banana Republic    Birmingham, AL *    Tiger Pky & Enterprise Drive
   Opelika    AL    36801       ON    *    County Rd 27    DAPHNE    AL    36526
      OLD NAVY    *    312 E MEIGHAN    GADSDEN    AL    35903       ON    *   
2000 Riverchase Galleria Drive Suite 1    Birmingham    AL       *    Gap   
Birmingham, AL *    1701 McFarland Blvd. East, Sp. A5-6    Tuscaloosa    AL   
   *    Gap    Tuscaloosa, AL *    240 Summit Bl. #100,102,104    BIRMINGHAM   
AL       *    Gap    Birmingham, AL *    700 Quintard Dr.    Oxford    AL      
*    Gap    #N/A *    1001 Rainbow Drive    Gadsden    AL       *    Gap   
Gadsden, AL *    2801 Memorial Parkway South    Huntsville    AL       *    Gap
   Huntsville, AL *    3276 Bel Air Mall, Space A-6    Mobile    AL       *   
Gap    Mobile, AL *    121 North College Street    Auburn    AL       *    Gap
   #N/A *    900 Commons Dr. Sp # 75    Dothan    AL       *    Gap    Dothan,
AL *    1015/1017/1019 sp# A6/A&/A7    Montgomery    AL       *    Gap   
Montgomery, AL *    7064 Eastchase Parkway    Montgomery    AL       *    Gap   
Montgomery, AL *    1801 Beltline Rd SW    Decatur    AL       *    Gap   
Decatur, AL *    5901 University Drive #101    Huntsville    AL       *    Gap
   Huntsville, AL *    301 Cox Creek Parkway    Florence    AL       *    Gap   
Florence, AL *    3989 Eastern Blvd    Montgomery    AL       *    Old Navy   
Montgomery, AL *    3520 Airport Blvd., Sp. #408    Mobile    AL       *    Old
Navy    Mobile, AL *    309 Summit Blvd    Birmingham    AL       *    Old Navy
   Birmingham, AL *    5900 University Drive, Space A    Huntsville    AL      
*    Old Navy    Huntsville, AL *    356 Cox Creek Parkway    Florence    AL   
   *    Old Navy    Florence, AL *    3500 Ross Clarke Blvd.    Dothan    AL   
   *    Old Navy    Dothan, AL *    S. McKenzie Street, S-6, S-7, S-8    Foley
   AL       *    Gap Inc. Outlet    Mobile, AL *    5051 Prince Street Suite 610
   Bessemer    AL       *    Gap Inc. Outlet    Birmingham, AL *    146 Wildwood
Parkway,    Birmingham    AL       *    Old Navy    Birmingham, AL *    1620
Gadsden Hwy    Trussville    AL       *    Old Navy    Birmingham, AL *    2600
McFarland Blvd.    Tuscalossa    AL       *    Old Navy    Tuscaloosa, AL *   
2601 McKenzie Street #T-3    Foley    AL       *    Gap Inc. Outlet    Mobile,
AL *    214 South McClesky, Suite 832    Boaz    AL       *    Gap Inc. Outlet
   Birmingham, AL *    5051 Prince # 330    Bessemer    AL       *    Gap Inc.
Outlet    Birmingham, AL *    209 Summit Blvd. Sp. #H4 Ste. 100    Birmingham   
AL       *    Banana Republic    Birmingham, AL *    2000 Riverchase Galleria
Sp.#128    Birmingham    AL       *    Banana Republic    Birmingham, AL *   
2781 Montgomery, #B18    Montgomery    AL       *    Gap    Montgomery, AL *   
321 CORNERSTONE BLVD.    Hot Springs    AR       *    Old Navy    AR AREA NOT IN
ANY MSA *       CONWAY    AR    72032       ON    *    3929 McCain Blvd., space
J4A    North Little Rock    AR       *    Old Navy    Little Rock et al, AR

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    559 North 46th    Rogers    AR       *    Old Navy    Fayetteville et al,
AR

 

 

  Gap/IBM Confidential         4 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    1231 S. Caraway Rd    Jonesboro    AR       *    Old Navy    Jonesboro, AR
*    12801 B Chenal Parkway    Little Rock    AR       *    Old Navy    Little
Rock et al, AR *    7607 Rogers Ave    Fort Smith    AR       *    Old Navy   
Fort Smith, AR-OK *    2901 Pines Mall Drive #128    Pine Bluff    AR    71601
      ONCS    *    3810 N. Mall Avenue    Fayetteville    AR       *    Old Navy
   Fayetteville et al, AR *    4201 North Shiloh Drive    Fayetteville    AR   
   *    Gap    Fayetteville et al, AR *    4210 Shiloh Dr.    Fayetteville    AR
      *    Banana Republic    Fayetteville et al, AR *    6000 West Markham St.
Unit #2188    Little Rock    AR       *    Banana Republic    Little Rock et al,
AR *    6000 West Markham    Little Rock    AR       *    Gap    Little Rock et
al, AR *    3929 McCain Blvd    North Little Rock    AR       *    Gap    Little
Rock et al, AR *    4201 N. Shailoh Drive - Sp. #307    Fayetteville    AR      
*    Gap    Fayetteville et al, AR *    1901 S. Caraway Road    Jonesboro    AR
      *    Gap    Jonesboro, AR *    300 North 46th Street    Rogers    AR      
*    Gap    Fayetteville et al, AR *    9822 A Metro Parkway East #2192   
Phoenix    AZ       *    Gap    Phoenix et al, AZ *    4550 184 E. Cactus Rd.   
Phoenix    AZ       *    Gap    Phoenix et al, AZ *    7014-3036 East Camel Back
   Scottsdale    AZ       *    Gap    Phoenix et al, AZ *    1700 West Arrowhead
   Phoenix    AZ       *    Gap    Phoenix et al, AZ *    6555 E. Southern Ave.
Suite 1308    Mesa    AZ       *    Gap    Phoenix et al, AZ *    4650 N.
Highway 89, Space C-20    Flagstaff    AZ       *    Gap    Flagstaff, AZ-UT *
   7131 West Ray Road, Suite 29 & 30    Chandler    AZ       *    Gap    Phoenix
et al, AZ *    3111 Chandler Blvd suite 2154    Chandler    AZ       *    Gap   
Phoenix et al, AZ *    Baseline & Cooper Rd    Gilbert    AZ    85233       ON
   *       Prescott    AZ    86303       GAP OUT    *    3111 West Chandler
Blvd.    Chandler    AZ       *    Banana Republic    Phoenix et al, AZ *   
15215 N. Kierland Blvd    Scottsdale    AZ    85251       BR    *    5870 East
Broadway to Sp. #116    Tucson    AZ       *    Gap    Tucson, AZ *    4500
North Oracle Road #110    Tucson    AZ       *    Gap    Tucson, AZ *    (AZ
Hwy)    Yuma    AZ    85365       ON    *       Tucson    AZ    85741       ON
   *    1949 E. Camelback Road    Phoenix    AZ       *    Old Navy    Phoenix
et al, AZ *    4609 East Ray Road    Phoenix    AZ       *    Old Navy   
Phoenix et al, AZ *    9617 N. Metro Parkway West,    Phoenix    AZ       *   
Old Navy    Phoenix et al, AZ *    5000 Arizona Mills Circle # 495    Tempe   
AZ       *    Old Navy    Phoenix et al, AZ *    4550-214 E. Cactus Road   
Phoenix    AZ       *    Old Navy    Phoenix et al, AZ *    4500 N. Oracle Rd.
   Tucson    AZ       *    Old Navy    Tucson, AZ *    5870 East Broadway Blvd.
   Tucson    AZ       *    Old Navy    Tucson, AZ *    7375 W. Bell Road   
Peoria    AZ       *    Old Navy    Phoenix et al, AZ *    16215 N. Scottsdale
Blvd    Scottsdale    AZ       *    Old Navy    Phoenix et al, AZ *    21001 N.
Tatum Blvd.    N Scottsdale    AZ       *    Old Navy    Phoenix et al, AZ *   
5000 Arizona Mills Circle    Tempe    AZ       *    Gap Inc. Outlet    Phoenix
et al, AZ *    4250 West Honda Bow Rd. #385    Phoenix    AZ       *    Gap Inc.
Outlet    Phoenix et al, AZ *    2300 East Tanger Drive suite # 144    Casa
Grande    AZ       *    Gap Inc. Outlet    Phoenix et al, AZ *    6601 Hwy 179
   Sedona    AZ       *    Gap Inc. Outlet    AZ AREA NOT IN ANY MSA *    2500
East Camelback Road Sp/#198-213    Phoenix    AZ       *    Banana Republic   
Phoenix et al, AZ

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    4500 North Oracle Rd., Sp. #230    Tucson    AZ       *    Banana Republic
   Tucson, AZ *    7014 East Camelback Rd. Sp #1065    Scottsdale    AZ       *
   Banana Republic    Phoenix et al, AZ

 

 

  Gap/IBM Confidential         5 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    7014 East Camelback RD. Sp. # 1040    Scottsdale    AZ       *    Banana
Republic    Phoenix et al, AZ *    7131 West Ray Road    Chandler    AZ       *
   Banana Republic    Phoenix et al, AZ *    5870 East Broadway Blvd. Sp 224   
Tucson    AZ       *    Banana Republic    Tucson, AZ *    7014-2296 East Camel
Back Road    Scottsdale    AZ       *    Gap    Phoenix et al, AZ *    4550-82
East Cactus Road sp#64    Phoenix    AZ    85032       KIDS/BABY    *    3251
20th Avenue    San Francisco    CA       *    Gap    San Francisco, CA *    Need
   Palo Alto    CA       *    Gap    San Jose, CA *    925 Blossom Hill Road   
San Jose    CA       *    Gap    San Jose, CA *    315B Sun Valley Mall   
Concord    CA       *    Gap    Oakland, CA *    2017 Newpark Mall    Newark   
CA       *    Gap    Oakland, CA *    2133 Stoneridge Mall    Pleasanton    CA
      *    Gap    Oakland, CA *    160 Santa Rosa Plaza    Santa Rosa    CA   
   *    Gap    Santa Rosa, CA *    437 Hillsdale Mall    San Mateo    CA       *
   Gap    San Francisco, CA *    2310 Telegraph Avenue    Berkeley    CA       *
   Gap    Oakland, CA *    4244 Geary Blvd    San Francisco    CA       *    Gap
   San Francisco, CA *    1485 Haight Street    San Francisco    CA       *   
Gap    San Francisco, CA *    1213 Pacific Avenue    Santa Cruz    CA       *   
Gap    Santa Cruz et al, CA *    2855 Stevens Creek Blvd    Santa Clara    CA   
   *    Gap    San Jose, CA *    2159 Chestnut    San Francisco    CA       *   
Gap    San Francisco, CA *    1294-96 Burlingame Avenue    Burlingame    CA   
   *    Gap    San Francisco, CA *    100 Post Street    San Francisco    CA   
   *    Gap    San Francisco, CA *    3 Embarcadero Center    San Francisco   
CA       *    Gap    San Francisco, CA *    6000 Northgate Mall    San Rafael   
CA       *    Gap    San Francisco, CA *    3229-33 Lakeshore Avenue    Oakland
   CA       *    Gap    Oakland, CA *    1129 Broadway Plaza    Walnut Creek   
CA       *    Gap    Oakland, CA *    35 & 39 University Ave.    Los Gatos    CA
      *    Gap    San Jose, CA *    1552 Redwood/1554 Redwood    Corte Madera   
CA       *    Gap    San Francisco, CA *    1855 41st Street    Capitola    CA
      *    Gap    Santa Cruz et al, CA *    890 Market Street    San Francisco
   CA       *    Gap    San Francisco, CA *    615 Del Monte Center    Monterey
   CA       *    Gap    Salinas, CA *    3401 Dale Road    Modesto    CA       *
   Gap    Modesto, CA *    2 FOLSOM STREET    SAN FRANCISCO    CA    94105      
GAP    *    One Jefferson Street    San Francisco    CA       *    Gap    San
Francisco, CA *    1333 Broadway    Oakland    CA       *    Gap    Oakland, CA
*    5690 Bay St., Bldg. #    Emeryville    CA       *    Gap    Oakland, CA *
   544 Northridge Mall    Salinas    CA       *    Gap    Salinas, CA *    1931
Wilshire Blvd    Santa Monica    CA       *    Gap    Los Angeles et al, CA *   
38A Del Amo Fashion Square    Torrance    CA       *    Gap    Los Angeles et
al, CA *    1025 Westminster Mall sp#1069-1070    Westminster    CA       *   
Gap    Orange County, CA *    3333 BRISTOL ST.    COSTA MESA    CA    92626   
   GAP    *    518 Puente Hills Mall    City Of Industry    CA       *    Gap   
Los Angeles et al, CA *    9301 Tampa Avenue    Northridge    CA       *    Gap
   Los Angeles et al, CA *    1158 Glendale Galleria    Glendale    CA       *
   Gap    Los Angeles et al, CA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1070 West Covina Fashion Plaza    West Covina    CA       *    Gap    Los
Angeles et al, CA *    1065 Brea Mall Way    Brea    CA       *    Gap    Orange
County, CA *    240 West Hillcrest Drive    Thousand Oaks    CA       *    Gap
   Ventura, CA

 

 

  Gap/IBM Confidential         6 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    #40 Lakewood Center Mall    Lakewood    CA       *    Gap    Los Angeles et
al, CA *    27000 Crown Valley Parkway    Mission Viejo    CA       *    Gap   
Orange County, CA *    6600 Topanga Canyon    Canoga Park    CA       *    Gap
   Los Angeles et al, CA *    400 S. Baldwin Ave    Arcadia    CA       *    Gap
   Los Angeles et al, CA *    5153 Montclair Plaza Lane    Montclair    CA      
*    Gap    Riverside et al, CA *    10800 West Pico Blvd    West Los Angeles   
CA       *    Gap    Los Angeles et al, CA *    1755 Montebello Town Center   
Montebello    CA       *    Gap    Los Angeles et al, CA *    1815 Hawthorne
Blvd.    Redondo Beach    CA       *    Gap    Los Angeles et al, CA *    1150
GALLERIA AT TYLER    Riverside    CA       *    Gap    Riverside et al, CA *   
2800 North Main    Santa Ana    CA       *    Gap    Orange County, CA *   
10250 Santa Monica Blvd    Los Angeles    CA       *    Gap    Los Angeles et
al, CA *    370 N. Beverly Drive    Beverly Hills    CA       *    Gap    Los
Angeles et al, CA *    14006 Riverside Drive    Sherman Oaks    CA       *   
Gap    Los Angeles et al, CA *    5025 Second Street    Long Beach    CA       *
   Gap    Los Angeles et al, CA *    615 Paseo Nuevo    Santa Barbara    CA   
   *    Gap    Santa Barbara et al, CA *    18726-28 Ventura Blvd.    Tarzana   
CA       *    Gap    Los Angeles et al, CA *    13455 Mayella Avenue #128   
Marina Del Rey    CA       *    Gap    Los Angeles et al, CA *    24201 Valencia
Blvd    Santa Clarita(Valencia)    CA       *    Gap    Los Angeles et al, CA *
   61 West Colorado Blvd    Pasadena    CA       *    Gap    Los Angeles et al,
CA *    18681 Suite C - Beach Blvd    Huntington Beach    CA       *    Gap   
Orange County, CA *    3333 Bear Street 101--103    Costa Mesa    CA       *   
Gap    Orange County, CA *    1870 Harbour Blvd    Costa Mesa    CA       *   
Gap    Orange County, CA *    879 Higuera Street    San Luis Obispo    CA      
*    Gap    San Luis Obspo et al, CA *    12169 Ventura Blvd    Studio City   
CA       *    Gap    Los Angeles et al, CA *    220 Los Cerritos Center   
Cerritos    CA       *    Gap    Los Angeles et al, CA *    3200 Sepulveda Blvd
   Manhattan Beach    CA       *    Gap    Los Angeles et al, CA *    2701 Ming
Ave Space #B-1    Bakersfield    CA       *    Gap    #N/A *    1355 Third
Street    Santa Monica    CA       *    Gap    Los Angeles et al, CA *    6301
W. 3rd Street    Los Angeles    CA       *    Gap    Los Angeles et al, CA *   
550 Deep Valley Dr. # sp# 111    Rolling Hills Estates    CA       *    Gap   
Los Angeles et al, CA *    3301-1East Main Street Ste 1260    Ventura    CA   
   *    Gap    Ventura, CA *    6801 Hollywood Blvd.    Hollywood    CA       *
   Gap    Los Angeles et al, CA *    8011 Pacific Coast Highway    Newport Beach
   CA       *    Gap    Orange County, CA *    4505 La Jolla Village Drive   
San Diego    CA       *    Gap    San Diego, CA *    7007 Friars Rd. - Suite 234
   San Diego    CA       *    Gap    San Diego, CA *    2525 El Camino Ral, Sp.
271    Carlsbad    CA       *    Gap    San Diego, CA *    302 Horton Plaza   
San Diego    CA       *    Gap    San Diego, CA *    200 East Via Rancho Pkwy   
Escondido    CA       *    Gap    San Diego, CA *    7847 Girard Avenue    La
Jolla    CA       *    Gap    San Diego, CA *    72840 Highway 111 Space #137   
Palm Desert    CA       *    Gap    Riverside et al, CA *    40820 Winchester Rd
Sp# 1330 &1340    Temecula    CA       *    Gap    Riverside et al, CA *    7818
Lew Avenue    Rancho Cucamonga    CA    91730       GAP   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    5620 PASEO DEL NORTE    Carlsbad    CA       *    Gap Inc. Outlet    San
Diego, CA *    131 Nut Tree Road    Vacaville    CA    95687       OUT    *   
681 Leaveseley    Gilroy    CA    95020       OUT    *    17600 Collier Road   
Lake Elsinore    CA       *    Gap Inc. Outlet    Riverside et al, CA

 

 

  Gap/IBM Confidential         7 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    1005 Pescadero    Tracy    CA       *    Gap Inc. Outlet    Stockton et al,
CA *    2796 Tanger Way    Barstow    CA    92311       OUT    *       Napa   
CA    94558       BRF    *    24201 W. Valencia Blvd    Valencia    CA    91355
      GAP    *    4950 Pacific Ave suite # 123    Stockton    CA       *    Gap
   Stockton et al, CA *    1259-1261 Marina Bvld    San Leandro    CA       *   
Gap Inc. Outlet    Oakland, CA *    100 Citadel Drive    Commerce    CA       *
   Gap Inc. Outlet    Los Angeles et al, CA *    4201 Camino De La Plaza    San
Ysidro    CA       *    Gap Inc. Outlet    San Diego, CA *    17600 E Collier
Ave    Lake Elsinore    CA       *    Gap Inc. Outlet    Riverside et al, CA *
   3300 Broadway Street, Space 134    Eureka    CA       *    Gap Inc. Outlet   
CA AREA NOT IN ANY MSA *    12558 North Main Street    Cucamonga    CA    91739
      KID    *    12427 S. Mainstreet    Rancho Cucamonga    CA    91739      
BR    *    I-15 & Cajalco Road    Corona    CA    92883       ON    *    72349
Hwy 111    Palm Beach    CA    92260       ON    *    2298 N ORANGE MALL   
ORANGE    CA    92865       ON    *    249 Fox Hills Mall    CULVER CITY    CA
   90230       OLD NAVY    *       Antioch    CA    94531       ON    *   
Foothill Blvd & Haven Ave    Rancho Cucamonga    CA    91730       ON    *   
607 East Shaw Ave.    Fresno    CA       *    Gap    Fresno, CA *    43540
Christy Street    Fremont    CA    94536       ON    *    7430 Carson Blvd.   
Long Beach    CA       *    Old Navy    Los Angeles et al, CA *    40820
Winchester #2430    Temecula    CA       *    Old Navy    Riverside et al, CA *
   2701 Ming Avenue    Bakersfield    CA       *    Old Navy    #N/A *    18543
Main Street    Huntington Beach    CA       *    Old Navy    Orange County, CA *
   20 City Blvd West    Orange    CA       *    Old Navy    Orange County, CA *
   686 Northridge Mall    Salinas    CA       *    Old Navy    Salinas, CA *   
205 N. Moorpark Road Ste. J    Thousand Oaks    CA       *    Old Navy   
Ventura, CA *    1233 West Ave. P, Spaces 429,425,421,4    Palmdale    CA      
*    Old Navy    Los Angeles et al, CA *    1600 Saratoga Ave, Ste. 301    San
Jose    CA       *    Old Navy    San Jose, CA *    9301 Tampa Avenue Sp #42   
Northridge    CA       *    Old Navy    Los Angeles et al, CA *    55 Colma Blvd
   Colma    CA       *    Old Navy    San Francisco, CA *    1172 Great Mall Dr.
   Milpitas    CA       *    Old Navy    San Jose, CA *    2899 El Camino Real
   Tustin    CA       *    Old Navy    Orange County, CA *    115 Shaw Ave   
Clovis    CA       *    Old Navy    Fresno, CA *    1250 Howe Ave    Sacramento
   CA       *    Old Navy    Sacramento, CA *    3850 Grand Avenue (OLD - 5545A
Philade    Chino    CA       *    Old Navy    Riverside et al, CA *    27130
Alicia Parkway Shops    Laguna Niguel    CA       *    Old Navy    Orange
County, CA *    1600 S. Azusa Avenue Sp 109    City of Industry    CA       *   
Old Navy    Los Angeles et al, CA *    8487 West 3rd    Los Angeles    CA      
*    Old Navy    Los Angeles et al, CA *    228 Vintage Way    Novato    CA   
   *    Old Navy    San Francisco, CA *    1041 Helen Power Drive    Vacaville
   CA       *    Old Navy    Vallejo et al, CA

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    231 West Esplanade Dr.    Oxnard    CA       *    Old Navy    Ventura, CA *
   26742 Portola Pkwy Ste A    Foothill Ranch    CA       *    Old Navy   
Orange County, CA *    1975 Diamond Blvd Suite D-1000    Concord    CA       *
   Old Navy    Oakland, CA *    2070 Santa Rosa Avenue    Santa Rosa    CA      
*    Old Navy    Santa Rosa, CA *    4950 Pacific Ave. Unit #433    Stockton   
CA       *    Old Navy    Stockton et al, CA

 

 

  Gap/IBM Confidential         8 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    6747 Fallbrook Avenue    West Hills    CA       *    Old Navy    Los
Angeles et al, CA *    2753 Eastland Center Dr. #1108    West Covina    CA      
*    Old Navy    Los Angeles et al, CA *    12831 Towne Center Drive    Cerritos
   CA       *    Old Navy    Los Angeles et al, CA *    2300 16th St. Ste. 200
   San Francisco    CA       *    Old Navy    San Francisco, CA *    901 South
Coast Drive Bldg J    Costa Mesa    CA       *    Old Navy    Orange County, CA
*    3440 Highland Ave.    National City    CA       *    Old Navy    San Diego,
CA *    7418 N. Blakstone    Fresno    CA       *    Old Navy    Fresno, CA *   
1101 El Camino    Redwood City    CA       *    Old Navy    San Francisco, CA *
   2209 South Mooney Blvd #495    Visalia    CA       *    Old Navy    Visalia
et al, CA *    1 Mills Circle Sp. #350    Ontario    CA       *    Old Navy   
Riverside et al, CA *    3000 Bridgepointe Parkway    San Mateo    CA       *   
Old Navy    San Francisco, CA *    5625 Bay St    Emeryville    CA       *   
Old Navy    Oakland, CA *    7007 Friars Road Sp 211    San Diego    CA       *
   Old Navy    San Diego, CA *    990 Camino Del Rio North    San Diego    CA   
   *    Old Navy    San Diego, CA *    1821 University Dr. # 120    Vista    CA
      *    Old Navy    San Diego, CA *    106 S. Brand Blvd.    Glendale    CA
      *    Old Navy    Los Angeles et al, CA *    801 Market Street    San
Francisco    CA       *    Old Navy    San Francisco, CA *    21 W. Hillsdale
Blvd    San Mateo    CA       *    Old Navy    San Francisco, CA *    10655
Westview Parkway    San Diego    CA       *    Old Navy    San Diego, CA *   
4962 Dublin Blvd.    Dublin    CA       *    Old Navy    Oakland, CA *    25650
N. The Old Road (In Stevensen Ra    Valencia    CA       *    Old Navy    Los
Angeles et al, CA *    3369 E. Foothill Blvd.    Pasadena    CA       *    Old
Navy    Los Angeles et al, CA *    1350 Travis Blvd.    Fairfield    CA       *
   Old Navy    Vallejo et al, CA *    1800 - D E. Rosecrans Avenue    Manhattan
Beach    CA       *    Old Navy    Los Angeles et al, CA *    180 S. Brea Blvd.
   Brea    CA       *    Old Navy    Orange County, CA *    9922 Mission Gorge
Rd    Santee    CA       *    Old Navy    San Diego, CA *    555 Shops @ Mission
Viejo    Mission Viejo    CA       *    Old Navy    Orange County, CA *    1025
Westminster Mall Space 2080A    Westminster    CA       *    Old Navy    Orange
County, CA *    215 Southland Mall, Sp. #136-138    Hayward    CA       *    Old
Navy    Oakland, CA *    21450 Hawthorne Blvd.    Torrance    CA       *    Old
Navy    Los Angeles et al, CA *    2755 E. Bidwell Street    Folsom    CA      
*    Old Navy    Sacramento, CA *    7905 Greenback Lane    Citrus Heights    CA
      *    Old Navy    Sacramento, CA *    913 Blossom Hill Rd. Sp. D4, D7, D8,
D    San Jose    CA       *    Old Navy    San Jose, CA *    400 South Baldwin
Avenue, Sp. E8    Arcadia    CA       *    Old Navy    Los Angeles et al, CA *
   1232 Third St. Promenade    Santa Monica    CA       *    Old Navy    Los
Angeles et al, CA *    3200 N. Naglee Rd.    Tracy    CA       *    Old Navy   
Stockton et al, CA *    690 Ventura Blvd., Suite 100    Camarillo    CA       *
   Gap Inc. Outlet    Ventura, CA *    4345 Camino De La Plaza    San Ysidro   
CA       *    Gap Inc. Outlet    San Diego, CA *    5610 Paseo Del Norte   
Carlsbad    CA       *    Gap Inc. Outlet    San Diego, CA *    334 Coddingtown
Mall    Santa Rosa    CA       *    Old Navy    Santa Rosa, CA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    900 Dana Dr.    Redding    CA       *    Old Navy    Redding, CA *    8512
S. Painter Avenue Ste B    Whittier    CA       *    Old Navy    Los Angeles et
al, CA *    9155 W. Stockton Blvd    Elk Grove    CA       *    Old Navy   
Sacramento, CA *    105 Plaza Dr.    Vallejo    CA       *    Old Navy   
Vallejo et al, CA *    1244 Galleria Blvd.    Roseville    CA       *    Old
Navy    Sacramento, CA *    2023 Forest Avenue    Chico    CA       *    Old
Navy    Chico-Paradise, CA

 

 

  Gap/IBM Confidential         9 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    3301 East Main Street    Ventura    CA       *    Old Navy    Ventura, CA *
   1979 Malvern Ave    Fullerton    CA       *    Old Navy    Orange County, CA
*    2040 Chestnut Street    San Francisco    CA       *    Gap    San
Francisco, CA *       San Luis Obispo    CA    93406       BR    *    120 N.
Santa Cruz Avenue    Los Gatos    CA       *    Gap    San Jose, CA *    7007
Friars Rd., Suite H2-251    San Diego    CA       *    Gap    San Diego, CA *   
1815 Hawthorne Blvd    Redondo Beach    CA       *    Gap    Los Angeles et al,
CA *    3229 Lakeshore Avenue    Oakland    CA       *    Gap    Oakland, CA *
   2124 Montebello T/C    Montebello    CA       *    Gap    Los Angeles et al,
CA *    27000 Crown Valley Parkway Sp. 003    Mission Viejo    CA       *    Gap
   Orange County, CA *    1151 Galleria Blvd.    Roseville    CA       *    Gap
   Sacramento, CA *    3401 Dale Road Sp. #412    Modesto    CA       *    Gap
   Modesto, CA *    9301 Tampa Avenue    Northridge    CA       *    Gap    Los
Angeles et al, CA *    1950 East 20th Street    Chico    CA       *    Gap   
Chico-Paradise, CA *    2009 Santa Rosa Plaza    Santa Rosa    CA       *   
Banana Republic    Santa Rosa, CA *    7911 Pacific Coast Highway    Newport
Beach    CA       *    Banana Republic    Orange County, CA *    735 State
Street    Santa Barbara    CA       *    Banana Republic    Santa Barbara et al,
CA *    1981 State Highway 273    Anderson    CA       *    Gap Inc. Outlet   
Redding, CA *    13000 Folsom Blvd    Folsom    CA       *    Gap Inc. Outlet   
Sacramento, CA *    2200 Petaluma Blvd. N. Sp. 300    Petaluma    CA       *   
Gap Inc. Outlet    Santa Rosa, CA *    950 Camarillo Center Dr.    Camarillo   
CA       *    Gap Inc. Outlet    Ventura, CA *    48650 Seminole Drive #H230   
Cabazon    CA       *    Gap Inc. Outlet    Riverside et al, CA *    8555 San
Ysidro Ave., Sp F10    Gilroy    CA       *    Gap Inc. Outlet    San Jose, CA *
   1501 Rutherford Drive    Tulare    CA       *    Gap Inc. Outlet    Visalia
et al, CA *    1 Mills Circle #834    Ontario    CA       *    Gap Inc. Outlet
   Riverside et al, CA *    5620 Paseo Del Norte    Carlsbad    CA       *   
Gap Inc. Outlet    San Diego, CA *    492 Great Mall Drive    Milpitas    CA   
   *    Gap Inc. Outlet    San Jose, CA *    111A Nut Tree Rd #8A    Vacaville
   CA       *    Gap Inc. Outlet    Vallejo et al, CA *    5003 Willows Rd. -
Suite G106    Alpine    CA       *    Gap Inc. Outlet    San Diego, CA *    4265
Camino de la Plaza    San Ysidro    CA       *    Gap Inc. Outlet    San Diego,
CA *    59 Throckmorton Avenue    Mill Valley    CA       *    Banana Republic
   San Francisco, CA *    2855 Stevens Creek Blvd Suite    Santa Clara    CA   
   *    Banana Republic    San Jose, CA *    172 Stanford Shopping Center   
Palo Alto    CA       *    Banana Republic    San Jose, CA *    Ocean Ave. &
Mission St. Sp 225    Carmel    CA       *    Banana Republic    Salinas, CA *
   1181 Broadway Plaza    Walnut Creek    CA       *    Banana Republic   
Oakland, CA *    125 Hillsdale Mall    San Mateo    CA       *    Banana
Republic    San Francisco, CA *    256 Grant Avenue    San Francisco    CA      
*    Banana Republic    San Francisco, CA *    357 N. Beverly Hills Drive   
Beverly Hills    CA       *    Banana Republic    Los Angeles et al, CA *    150
West Colorado Blvd    Pasadena    CA       *    Banana Republic    Los Angeles
et al, CA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    131 North La Cienga Blvd    Los Angeles    CA       *    Banana Republic   
Los Angeles et al, CA *    3333 Bristol Street    Costa Mesa    CA       *   
Banana Republic    Orange County, CA *    1815 Hawthorne Blvd Suite 178   
Redondo Beach    CA       *    Banana Republic    Los Angeles et al, CA *   
7841 Girard Avenue    La Jolla    CA       *    Banana Republic    San Diego, CA
*    344 Horton Plaza Space 215    San Diego    CA       *    Banana Republic   
San Diego, CA *    3251 20th Avenue Space #244    San Francisco    CA       *   
Banana Republic    San Francisco, CA *    5015 E 2nd St    Belmont Shores    CA
      *    Banana Republic    Los Angeles et al, CA

 

 

  Gap/IBM Confidential         10 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    1702 Redwood Hwy    Corte Madera    CA       *    Banana Republic    San
Francisco, CA *    4505 La Jolla Village Drive Space C-7    San Diego    CA   
   *    Banana Republic    San Diego, CA *    1118 Glendale Galleria Space 1609
   Glendale    CA       *    Banana Republic    Los Angeles et al, CA *    6600
Topanga Canyon Blvd., Sp 19-20    Canoga Park    CA       *    Banana Republic
   Los Angeles et al, CA *    Two Embarcadero Center    San Francisco    CA   
   *    Banana Republic    San Francisco, CA *    7007 Friars Rd. - Suite 365   
San Diego    CA       *    Banana Republic    San Diego, CA *    101 Paseo Nuveo
   Santa Barbara    CA       *    Banana Republic    Santa Barbara et al, CA *
   545 Downtown Plaza    Sacramento    CA       *    Banana Republic   
Sacramento, CA *    14006 Riverside Drive, #208    Sherman Oaks    CA       *   
Banana Republic    Los Angeles et al, CA *    1202 Third St.    Santa Monica   
CA       *    Banana Republic    Los Angeles et al, CA *    1066 Brea Mall, Sp
2016 & 2018    Brea    CA       *    Banana Republic    Orange County, CA *   
1689 Arden Way    Sacramento    CA       *    Banana Republic    Sacramento, CA
*    2201 Stoneridge Mall    Pleasanton    CA       *    Banana Republic   
Oakland, CA *    10800 W. Pico Blvd. #361    Los Angeles    CA       *    Banana
Republic    Los Angeles et al, CA *    10250 Santa Monica Blvd. #39    Century
City    CA       *    Banana Republic    Los Angeles et al, CA *    73-515 El
Paso Suite #1708    Palm Dessert    CA       *    Banana Republic    Riverside
et al, CA *    1218 Burlingame Ave    Burlingame    CA       *    Banana
Republic    San Francisco, CA *    25 University Ave.    Los Gatos    CA       *
   Banana Republic    San Jose, CA *    10800 West Pico Blvd. Sp#346    Los
Angeles    CA       *    Banana Republic    Los Angeles et al, CA *    1290/1298
Broadway Plaza    Walnut Creek    CA       *    Banana Republic    Oakland, CA *
   145 Horton Plaza    San Diego    CA       *    Banana Republic    San Diego,
CA *    10250 Santa Monica Blvd. Sp. #H57 & H6    Los Angeles    CA       *   
Banana Republic    Los Angeles et al, CA *    234 West Hillcrest Dr # N16   
Thousand Oaks    CA       *    Banana Republic    Ventura, CA *    1555 Camino
Del Mar Sp. #107    Del Mar    CA       *    Banana Republic    San Diego, CA *
   12155 Ventura Blvd    Studio City    CA       *    Banana Republic    Los
Angeles et al, CA *    3844 South Cross Creek    Malibu    CA       *    Banana
Republic    Los Angeles et al, CA *    6301 W. 3rd. St.(189 The Grove Dr.    Los
Angeles    CA       *    Banana Republic    Los Angeles et al, CA *    27000
Crown Valley Parkway    Mission Viejo    CA       *    Banana Republic    Orange
County, CA *    550 Deep Valley Drive, Ste 235    Rolling Hills Estates    CA   
   *    Banana Republic    Los Angeles et al, CA *    9301 Tampa Avenue   
Northridge    CA       *    Banana Republic    Los Angeles et al, CA *    6801
Hollywood Blvd    Hollywood    CA       *    Banana Republic    Los Angeles et
al, CA *    239 Los Cerritos Center Sp. D37    Cerritos    CA       *    Banana
Republic    Los Angeles et al, CA *    5636 Bay Street, Bldg E    Emeryville   
CA       *    Banana Republic    Oakland, CA *    1151 Galleria Blvd, Space 143
   Roseville    CA       *    Banana Republic    Sacramento, CA *    1
Stoneridge Mall    Pleasanton    CA    94566       BBY    *    2114 GLENDAL
GALLERIA    Glendale    CA       *    Gap    Los Angeles et al, CA *    2169
Chestnut St    San Francisco    CA    94123       BABY    *    1722 Redwood Hwy
#A17(relo 1820 Redwoo    Corte Madera    CA       *    Gap    San Francisco, CA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    3333 Bristol St.    Costa Mesa    CA       *    Gap    Orange County, CA *
   400 South Baldwin, Sp. #179    Arcadia    CA       *    Gap    Los Angeles et
al, CA *    156 Hillsdale Mall - Sp 1358    San Mateo    CA       *    Gap   
San Francisco, CA *    1689 Arden Way    Sacramento    CA       *    Gap   
Sacramento, CA *    500 Downtown Plaza    Sacramento    CA       *    Gap   
Sacramento, CA *    500 1st. Street, #19    Davis    CA       *    Gap    Yolo,
CA *    1950 East 20th St., Sp. 406 & 409    Chico    CA       *    Gap   
Chico-Paradise, CA *    3300 Broadway, Suite 214    Eureka    CA       *    Gap
   CA AREA NOT IN ANY MSA

 

 

  Gap/IBM Confidential         11 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    6162 Sunrise Mall    Citrus Heights    CA       *    Gap    Sacramento, CA
*    1151 Galleria Blvd sp # 246    Roseville    CA       *    Gap   
Sacramento, CA *    5010 Montclair Plaza Ln.    Montclair    CA       *    Gap
   Riverside et al, CA *    597 E.Shaw Ave    Fresno    CA       *    Gap   
Fresno, CA *    617 Paseo Nuevo    Santa Barbara    CA       *    Gap    Santa
Barbara et al, CA *    1055 Brea Mall    Brea    CA       *    Gap    Orange
County, CA *    615 Del Monte Shopping Center #1B-C    Monterey    CA       *   
Gap    Salinas, CA *    400 S. Baldwin #228    Arcadia    CA       *    Gap   
Los Angeles et al, CA *    1030 A Santa Rosa Plaza    Santa Rosa    CA       *
   Gap    Santa Rosa, CA *    323 Santa Monica Place    Santa Monica    CA      
*    Gap    Los Angeles et al, CA *    37 West Colorado Blvd    Pasadena    CA
      *    Gap    Los Angeles et al, CA *    2111 Glendale Galleria    Glendale
   CA       *    Gap    Los Angeles et al, CA *    72-840 Hwy. 111, Sp. 135B   
Palm Desert    CA       *    Gap    Riverside et al, CA *    14006 Riverside
Drive #90    Sherman Oaks    CA       *    Gap    Los Angeles et al, CA *    340
Hillsdale Mall    San Mateo    CA       *    Gap    San Francisco, CA *    2855
Stevens Creek Blvd    Santa Clara    CA       *    Gap    San Jose, CA *   
3491-95 California    San Francisco    CA       *    Gap    San Francisco, CA *
   SP #F-228    Palo Alto    CA       *    Gap    San Jose, CA *    3251 20th
Avenue    San Francisco    CA       *    Gap    San Francisco, CA *    1689
Arden Way    Sacramento    CA       *    Gap    Sacramento, CA *    1152
Broadway Plaza -Sp 1158 & 1164    Walnut Creek    CA       *    Gap    Oakland,
CA *    1390 Burlingame Avenue    Burlingame    CA       *    Gap    San
Francisco, CA *    10800 West Pico Blvd #342    West Los Angeles    CA       *
   Gap    Los Angeles et al, CA *    2800 North Main #536    Santa Ana    CA   
   *    Gap    Orange County, CA *    3333 Bristol Street    Costa Mesa    CA   
   *    Gap    Orange County, CA *    6600 Topanga Canyon Road    Canoga Park   
CA       *    Gap    Los Angeles et al, CA *    10250 Santa Monica Blvd Space
#14    Los Angeles    CA    90067       KIDS/BABY    *    409 N. Beverly Drive
   Beverly Hills    CA       *    Gap    Los Angeles et al, CA *    570 - 572 W.
Hillcrest Drive    Thousand Oaks    CA       *    Gap    Ventura, CA *    14500
W COLFAX AVE    Lakewood    CO       *    Gap Inc. Outlet    Denver, CO *      
Grand Junction    CO    81505       OUT    *    8501 West Bowles Avenue (ID726)
   Littleton    CO       *    Gap    Denver, CO *    3000 East First Avenue   
Denver    CO       *    Gap    Denver, CO *    215 East Foothills Parkway #B10
   Fort Collins    CO       *    Gap    Fort Collins et al, CO *    204 South
Galena    Aspen    CO       *    Gap    CO AREA NOT IN ANY MSA *    8405 Park
Meadows Center Dr., Sp. 1084    Littleton    CO       *    Gap    Denver, CO *
   7301 South Santa Fe Drive    Littleton    CO       *    Gap    Denver, CO

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1710 Briargate Blvd, Sp. 347    Colorado Springs    CO       *    Gap   
Colorado Springs, CO *    SPACE 268    Denver    CO       *    Gap    Denver, CO
*    1 West Flatiron Crossing    Broomfield    CO       *    Gap    Denver, CO *
   7301 South Santa Fe Dr.    Littleton    CO       *    Banana Republic   
Denver, CO *    I-25 & Briargate Pkwy    Colorado Springs    CO    80920      
BR    *       Aurora    CO    80016       WHS    *       pueblo    CO    81006
      WHS    *    2464 US Hwy 6 and 50    Grand Junction    CO       *    Old
Navy    Grand Junction, CO *    108 Troutman Parkway    Ft. Collins    CO      
*    Old Navy    Fort Collins et al, CO

 

 

  Gap/IBM Confidential         12 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    750 Citadel Dr    Colorado Springs    CO       *    Old Navy    Colorado
Springs, CO *    1801 28th St.    Boulder    CO       *    Old Navy    Boulder
et al, CO *    341 W.104th Ave    Northglenn    CO       *    Old Navy   
Denver, CO *    5392 S. Wadsworth Blvd    Littleton    CO       *    Old Navy   
Denver, CO *    5900 S. University Blvd. #B    Littleton    CO       *    Old
Navy    Denver, CO *    8457 S. Yosemite Street #B    Littleton    CO       *   
Old Navy    Denver, CO *    14367 West Colfax Avenue    Golden    CO       *   
Old Navy    Denver, CO *    1710 Briargate Blvd. Space 321    Colorado Springs
   CO       *    Old Navy    Colorado Springs, CO *    1 Flat Iron Crossing Unit
2152    Broomfield    CO       *    Old Navy    Denver, CO *    439 South
Wadworth Blvd.    Lakewood    CO       *    Old Navy    Denver, CO *    14200
East Alameda Sp. 2032    Aurora    CO       *    Old Navy    Denver, CO *   
6432 South Parker Rd.    Aurora    CO       *    Old Navy    Denver, CO *    215
E. Foothills Parkway -Sp B11 &B12    Fort Collins    CO       *    Gap    Fort
Collins et al, CO *    5050 Factory Shops Blvd.    Castle Rock    CO       *   
Gap Inc. Outlet    Denver, CO *    125 C. Stephens Way    Silverthorne    CO   
   *    Gap Inc. Outlet    CO AREA NOT IN ANY MSA *    1142 Pearl Street   
Boulder    CO       *    Banana Republic    Boulder et al, CO *    3000 East
First Avenue #B224    Denver    CO       *    Banana Republic    Denver, CO *   
8405 Park Meadows Center Dr., Sp. 1128    Littleton    CO       *    Banana
Republic    Denver, CO *    500 16th St. Suite #240    Denver    CO       *   
Banana Republic    Denver, CO *    1 West Flatiron Circle Unit 1052   
Broomfield    CO       *    Banana Republic    Denver, CO *    470 Lewis Avenue
   Meriden    CT       *    Gap    New Haven et al, CT *    154 Westfarms Mall
   Farmington    CT       *    Gap    Hartford, CT *    1201 Boston Post Road   
Milford    CT       *    Gap    New Haven et al, CT *    5065 Main Street   
Trumbull    CT       *    Gap    New Haven et al, CT *    100 Grey Rock Place   
Stamford    CT       *    Gap    New Haven et al, CT *    2165 Dixwell Avenue   
Hamden    CT       *    Gap    New Haven et al, CT *    850 Hartford Turnpike   
Waterford    CT       *    Gap    New London, CT *    1060 West Main Street   
Branford    CT       *    Gap    New Haven et al, CT *    7 Backus Avenue Space
#216    Danbury    CT       *    Gap    New Haven et al, CT *    69-71 Main
Street    Westport    CT       *    Gap    New Haven et al, CT *    467 West
Avenue    Norwalk    CT       *    Gap    New Haven et al, CT *    263 Greenwich
Avenue    Greenwich    CT       *    Gap    New Haven et al, CT *    380 West
Main Street    Avon    CT       *    Gap    Hartford, CT *    140 Glastonbury
Blvd    Glastonbury    CT       *    Gap    Hartford, CT *    440 Main Street   
Ridgefield    CT       *    Gap    New Haven et al, CT *    495 Union St., sp.
2044    Waterbury    CT       *    Gap    New Haven et al, CT

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    775 Main Street    Southbury    CT       *    Gap    New Haven et al, CT *
   2215 Black Rock Turnpike    Fairfield    CT       *    Gap    New Haven et
al, CT *    21 River Rd.    Wilton    CT       *    Gap    New Haven et al, CT *
   314 Flat Rock Place    Westbrook    CT       *    Gap Inc. Outlet   
Hartford, CT *    1499 Post Rd.    Farifield    CT       *    Banana Republic   
New Haven et al, CT *    300 Evergreen Way    South Windsor    CT    6074      
BR    *    801 Evergreen Way    South Windsor    CT    6074       ON    *    110
Albany Turnpike    Canton    CT    6019       ON    *    25 Hazard Ave Rte 190
   Enfield    CT    6082       ON    *    1212 Boston Post Road    Milford    CT
      *    Old Navy    New Haven et al, CT

 

 

  Gap/IBM Confidential         13 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    7 Backus Avenue    Danbury    CT       *    Old Navy    New Haven et al, CT
*    1459 New Britain Ave    West Hartford    CT       *    Old Navy   
Hartford, CT *    495 Union St. #1150    Waterbury    CT       *    Old Navy   
New Haven et al, CT *    520 Conneticut Avenue    Norwalk    CT       *    Old
Navy    New Haven et al, CT *    2335 Dixwell Ave    Hamden    CT       *    Old
Navy    New Haven et al, CT *    5065 Main Street    Trumbell    CT       *   
Old Navy    New Haven et al, CT *    850 Hartford Turnpike, Space H103A   
Waterford    CT       *    Old Navy    New London, CT *    2175 Summer Street   
Stamford    CT       *    Old Navy    New Haven et al, CT *    2215 Black Rock
Turnpike    Fairfield    CT       *    Old Navy    New Haven et al, CT *    286
New Britain Ave., Space C3    Plainville    CT       *    Old Navy    Hartford,
CT *    533 South Broad St.    Meriden    CT       *    Old Navy    New Haven et
al, CT *    160 River Rd    Lisbon    CT       *    Old Navy    New London, CT *
   400 Evergreen Way    South Windsor    CT    6074       BBY    *    201
Evergreen Way    South Windsor    CT    6074       Gap    *    495 Union St.   
Waterbury    CT       *    Gap    New Haven et al, CT *    380 W. Main St.   
Avon    CT       *    Banana Republic    Hartford, CT *    222 Killingtonworth
Turnpike    Clinton    CT       *    Gap Inc. Outlet    Hartford, CT *    254
Greenwich Avenue    Greenwich    CT       *    Banana Republic    New Haven et
al, CT *    554 West Farms MallSp B-219    Farmington    CT       *    Banana
Republic    Hartford, CT *    7 Backus Avenue    Danbury    CT       *    Banana
Republic    New Haven et al, CT *    100 Grey Rock Place Space F203    Stamford
   CT    6901       BR    *    56-58 Main Street    Westport    CT       *   
Banana Republic    New Haven et al, CT *    421 West Farms - Sp. #C115   
Farmington    CT       *    Gap    Hartford, CT *    380 W. Main St.    Avon   
CT       *    Gap    Hartford, CT *    140 Glastonbury Blvd., Suite 23   
Glastonbury    CT       *    Gap    Hartford, CT *    5065 Main Street #231   
Trumbull    CT       *    Gap    New Haven et al, CT *    35 Main Street   
Westport    CT       *    Gap    New Haven et al, CT *    7 Backus Avenue Space
#H107    Danbury    CT       *    Gap    New Haven et al, CT *    100 Grey Rock
Place    Stamford    CT       *    Gap    New Haven et al, CT *    264 Greenwich
Avenue    Greenwich    CT       *    Gap    New Haven et al, CT *    1120
Conneticut Avenue Northwest    Washington    DC       *    Gap    Washington,
DC-MD-VA-WV *    1258 Wisconsin Avenue Northwest    Washington    DC       *   
Gap    Washington, DC-MD-VA-WV *    Space #1-2 & 3    Washington    DC       *
   Gap    Washington, DC-MD-VA-WV *    3200 M Street    Washington    DC       *
   Banana Republic    Washington, DC-MD-VA-WV *    601 13th Street NW   
Washington    DC       *    Banana Republic    Washington, DC-MD-VA-WV

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1267 Wisconsin Ave NW    Washington    DC       *    Gap    Washington,
DC-MD-VA-WV *    4737 Concord Pike #300    Wilimington    DE       *    Gap   
Wilmington et al, DE-MD *    318 Christiana Mall    Newark    DE       *    Gap
   Wilmington et al, DE-MD *    3500 HIGHWAY ONE    Rehoboth Beach    DE       *
   Gap Inc. Outlet    DE AREA NOT IN ANY MSA *    Rt 273 & Rt 95    Newark    DE
   19702       ON    *    3011 Brandywine Parkway    Wilmington    DE       *   
Old Navy    Wilmington et al, DE-MD *    1365 North Dupont Hwy.    Dover    DE
      *    Old Navy    Dover, DE *    1600 Ocean Outlets, Sp 600    Rehoboth
Beach    DE       *    Gap Inc. Outlet    DE AREA NOT IN ANY MSA *    4350 hiway
1    Rehoboth Beach    DE       *    Gap Inc. Outlet    DE AREA NOT IN ANY MSA *
   305 Christiana Mall Sp. #327    Newark    DE       *    Banana Republic   
Wilmington et al, DE-MD *    4737 Concord Pike #300    Wilmington    DE       *
   Gap    Wilmington et al, DE-MD

 

 

  Gap/IBM Confidential         14 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    715 Christiana Mall    Newark    DE       *    Gap    Wilmington et al,
DE-MD *       Jacksonville    FL    32246       Gap    *       West Pal    fl   
33414       GAP    *    10801 Corkscrew Rd    Estero    FL    33928       BRF   
*    10801 Corkscrew Rd    Estero    FL    33928       OUT    *    2700 State
Road 16    St. Augustine    FL    32092       BRF    *    1824 94th Drive   
Vero Beach    FL    32966       BRF    *    3885 N.E. 163rd Street    North
Miami Beach    FL       *    Gap Inc. Outlet    Miami, FL *    7795 W. Flagler
St.    Miami    FL       *    Gap Inc. Outlet    Miami, FL *    15661 South
Apopka Vineland Rd, suite#    Lake Buena Vista    FL       *    Gap Inc. Outlet
   Orlando, FL *    4200 Conroy Road    Orlando    FL       *    Banana Republic
   Orlando, FL *    10300 W FOREST HILLS BLVD    Wellington    FL       *   
Banana Republic    West Plm Beach et al, FL *       Jacksonville    FL    32246
      BR    *    10562 Emerald CST Parkway West    Destin    FL       *    Gap
Inc. Outlet    FL AREA NOT IN ANY MSA *    5657 Factory Shops Blvd.    Ellenton
   FL       *    Gap Inc. Outlet    Sarasota et al, FL *    2223 N WEST SHORE
BLVD    TAMPA    FL    33607-1411       BR    *    2281 Town Center Ave    Viera
   FL    32940       ON    *       Jacksonville    FL    32246       ON    *   
8201 S Tamaimi Trail Sp 598    Sarasota    FL       *    Gap    Sarasota et al,
FL *    288 Westshore Plaza    Tampa    FL       *    Gap    Tampa et al, FL *
   27001 US Hwy 19 North Suite 2059    Clearwater    FL       *    Gap    Tampa
et al, FL *    9409 Hwy 19    Port Richey    FL       *    Gap    Tampa et al,
FL *    420 Brandon Town Center    Brandon    FL       *    Gap    Tampa et al,
FL *    6901 22nd Avenue #832/834    St. Petersburg    FL       *    Gap   
Tampa et al, FL *    3501 South Tamiami, Space # 107    Sarasota    FL       *
   Gap    Sarasota et al, FL *    7917 Citrus Park Mall sp# 510    Tampa    FL
      *    Gap    Tampa et al, FL *    3800 US Highway 98 North    Lakeland   
FL       *    Gap    Lakeland et al, FL *    9501 Arlington Expressway   
Jacksonville    FL       *    Gap    Jacksonville, FL *    1910 Wells Rd   
Orange Park    FL       *    Gap    Jacksonville, FL *    10300 Southside Blvd
Space #109    Jacksonville    FL       *    Gap    Jacksonville, FL *    6655
Newberry Rd    Gainesville    FL       *    Gap    Gainesville, FL *    451 E.
Altamonte Dr    Altamonte Springs    FL       *    Gap    Orlando, FL *    8001
S Orange Blossom Tr #628    Orlando    FL       *    Gap    Orlando, FL *    400
Park Ave. South Suite 155    Winter Park    FL       *    Gap    Orlando, FL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

   *    136 Town Center Circle, Sp. B-10    Sanford    FL       *    Gap   
Orlando, FL *    3100 SW College Road #538    Ocala    FL       *    Gap   
Ocala, FL *    1700 Volusia Ave #248    Daytona Beach    FL       *    Gap   
Daytona Beach, FL *    9501 Arlington Expressway, Space #400    Jacksonville   
FL       *    Old Navy    Jacksonville, FL *    1910 Wells Road    Orange Park
   FL       *    Old Navy    Jacksonville, FL *    2110 University Square Mall
   Tampa    FL       *    Old Navy    Tampa et al, FL *    3800 US Hwy. 98 North
#540    Lakeland    FL       *    Old Navy    Lakeland et al, FL *    2500 W.
Int'l Speedway Blvd. Suite 500    Daytona Beach    FL       *    Old Navy   
Daytona Beach, FL *    7220 N. Kendall Dr.    Miami    FL       *    Old Navy   
Miami, FL *    5100 N. 9th Ave. Sp C315A    Pensacola    FL       *    Old Navy
   Pensacola, FL *    4995 S. Cleveland Ave.    Ft. Myers    FL       *    Old
Navy    Fort Myers et al, FL *    9197 West Atlantic Blvd. Sp 9197    Coral
Springs    FL       *    Old Navy    Fort Lauderdale, FL

 

 

  Gap/IBM Confidential         15 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    8001 South Orange Blossom Trail, space    Orlando    FL       *    Old Navy
   Orlando, FL *    303 U.S. 301 Blvd. West, Sp. 613    Bradenton    FL       *
   Old Navy    Sarasota et al, FL *    1441 Tamiami Trail, Sp 649    Port
Charlotte    FL       *    Old Navy    Punta Gorda, FL *    3174 NW Federal
Highway, Sp. 3160    Jensen Beach    FL       *    Old Navy    Fort Pierce et
al, FL *    6549 S. Tamiami Trail    Sarasota    FL       *    Old Navy   
Sarasota et al, FL *    1455 NW 107th Ave, Rm 194    Miami    FL       *    Old
Navy    Miami, FL *    3200 N. Federal Highway sp.501    Fort Lauderdale    FL
      *    Old Navy    Fort Lauderdale, FL *    2566 East Colonial Drive   
Orlando    FL       *    Old Navy    Orlando, FL *    5498 Touchtone Dr.   
Orlando    FL       *    Old Navy    Orlando, FL *    3942 S.W. Archer Road #107
   Gainesville    FL       *    Old Navy    Gainesville, FL *    11830 Pines
Blvd., Bldg. F    Pembroke Pines    FL       *    Old Navy    Fort Lauderdale,
FL *    9401 West Colonial Drive #360    Ocoee    FL       *    Old Navy   
Orlando, FL *    13605 S. Dixie Hwy #130    Miami    FL       *    Old Navy   
Miami, FL *    2497 Okeechobee Blvd #A    West Palm Beach    FL       *    Old
Navy    West Plm Beach et al, FL *    373 N. Congress Avenue    Boynton Beach   
FL       *    Old Navy    West Plm Beach et al, FL *    23674 US Highway 19
North #13    Clearwater    FL       *    Old Navy    Tampa et al, FL *    19225
Biscayne Blvd.    Aventura    FL       *    Old Navy    Miami, FL *    1900 9th
St. North - Sp. M5    Naples    FL       *    Old Navy    Naples, FL *    2415
N. Monroe Street, Space #303 Lwr    Tallahassee    FL       *    Old Navy   
Tallahassee, FL *    3801 Oakwood Drive    Hollywood    FL       *    Old Navy
   Fort Lauderdale, FL *    11531 NW 12th St.    Miami    FL       *    Old Navy
   Miami, FL *    Paradise Key S/C, SP G    Destin    FL       *    Old Navy   
Fort Walton Beach, FL *    6000 W.Glades Road, SP 1002-A    Boca Raton    FL   
   *    Old Navy    West Plm Beach et al, FL *    8715 South West 124th Ave   
Miami    FL       *    Old Navy    Miami, FL *    403 N. Alafaya Trail, Sp 6   
Orlando    FL       *    Old Navy    Orlando, FL *    300 Mary Esther Blvd., Sp
8H    Ft. Walton    FL       *    Old Navy    Fort Walton Beach, FL *    82
Vineland Ave space 400    Orlando    FL       *    Gap Inc. Outlet    Orlando,
FL *    12801 West Sunrise Blvd.    Sunrise    FL       *    Gap Inc. Outlet   
Fort Lauderdale, FL *    8000 W. Broward Blvd    Plantation    FL       *    Gap
   Fort Lauderdale, FL *    1966 Tamiami Trail North    Naples    FL       *   
Gap    Naples, FL *    1801 Palm Beach Lake Rd.    West Palm Beach    FL       *
   Gap    West Plm Beach et al, FL *    4125 Cleveland Ave #71    Fort Myers   
FL       *    Gap    Fort Myers et al, FL *    2516 E. Sunrise Blvd #K-9    Ft.
Lauderdale    FL       *    Gap    Fort Lauderdale, FL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    19501 Biscayne Blvd., Sp. #439/447    N. Miami Beach    FL       *    Gap
   Miami, FL *    9541 Atlantic Blvd.    Coral Springs    FL       *    Gap   
Fort Lauderdale, FL *    801 N. Congress Ave. #295    Boynton Beach    FL      
*    Gap    West Plm Beach et al, FL *    6000 Glades Rd #329    Boca Raton   
FL       *    Gap    West Plm Beach et al, FL *    3174 Northwest Federal Hwy
SP# 3440    Jensen Beach    FL       *    Gap    Fort Pierce et al, FL *    3101
PGA Blvd. Sp. 223    Palm Beach    FL       *    Gap    West Plm Beach et al, FL
*    8888 S.W. 136th ST    Miami    FL       *    Gap    Miami, FL *    401
Biscayne Blvd #R103    Miami    FL       *    Gap    Miami, FL *    3015 Grand
Ave #101    Coconut Grove    FL       *    Gap    Miami, FL *    7271 Dadeland
Mall, sp. 3250/3260    Miami    FL       *    Gap    Miami, FL *    9700 Collins
Avenue #269    Bal Harbour    FL       *    Gap    Miami, FL *    5415 Tamiami
Trail North #310    Naples    FL       *    Gap    Naples, FL *    11401 Pines
Blvd    Pembroke Pines    FL       *    Gap    Fort Lauderdale, FL

 

 

  Gap/IBM Confidential         16 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    8705 S.WEST 124TH AVE    Miami    FL       *    Gap    Miami, FL *    673
Collins Ave., Sp. 1    Miami Beach    FL       *    Gap    Miami, FL *    6200
20th St., Sp. 412    Vero Beach    FL       *    Gap    FL AREA NOT IN ANY MSA *
   5701 Sunset Dr., Suite 274    South Miami    FL       *    Gap    Miami, FL *
   13499 U.S. 41, Suite . 135    Ft. Meyers    FL       *    Gap    Fort Myers
et al, FL *    1455 NW 107th Ave.    Miami    FL       *    Gap    Miami, FL *
   19501 Biscayne Blvd., Sp. #745    Aventura    FL       *    Gap    Miami, FL
*    1700 W.New Haven Ave    Melbourne    FL       *    Gap    Melbourne et al,
FL *    1001-1009 Lincoln Road    Miami Beach    FL       *    Gap    Miami, FL
*    701 South RoseMary Ave    West Palm Beach    FL       *    Gap    West Plm
Beach et al, FL *    2100 S. University Dr.    Davie    FL       *    Old Navy
   Fort Lauderdale, FL *    9409 US highway 19 Ste107A    Port Richey    FL   
   *    Old Navy    Tampa et al, FL *    250 Westshore Plaza    Tampa    FL   
   *    Old Navy    Tampa et al, FL *    550 North State Rd. 7    Royal Palm
Beach    FL       *    Old Navy    West Plm Beach et al, FL *    1564 Governors
Square Blvd.    Tallahassee    FL       *    Old Navy    Tallahassee, FL *   
4200 Conroy Road    Orlando    FL       *    Gap    Orlando, FL *    5100 North
9th Ave    Pensacola    FL       *    Gap    Pensacola, FL *    1500 Apalachee
Parkway    Tallahassee    FL       *    Gap    Tallahassee, FL *    2414 North
Monroe Street    Tallahassee    FL       *    Gap    Tallahassee, FL *    2164
Martin Luther King Jr. Blvd.    Panama City    FL       *    Gap    Panama City,
FL *    300 Mary Esther Blvd. Suite 1F    Mary Esther    FL       *    Gap   
Fort Walton Beach, FL *    7171 N. Davis Highway    Pensacola    FL       *   
Gap    Pensacola, FL *    1900 9th Street North - Sp. L-5    Naples    FL      
*    Gap    Naples, FL *    9700 Collins Avenue    Bal Harbour    FL       *   
Gap    Miami, FL *    701 South RoseMary Ave    West Palm Beach    FL       *   
Banana Republic    West Plm Beach et al, FL *    5401 W. Oakridge Road Suite #17
   Orlando    FL       *    Gap Inc. Outlet    Orlando, FL *    10676 Highway 98
East #141-142    Destin    FL       *    Gap Inc. Outlet    FL AREA NOT IN ANY
MSA *    2700 State Rd 16 Space 101    St. Augustine    FL       *    Gap Inc.
Outlet    Jacksonville, FL *    12801 West Sunrise Blvd #    Sunrise    FL      
*    Gap Inc. Outlet    Fort Lauderdale, FL *    15807 Apopka Vineland   
Orlando    FL       *    Gap Inc. Outlet    Orlando, FL *    5141 Factory Shops
Space # 675    Ellenton    FL       *    Gap Inc. Outlet    Sarasota et al, FL *
   250 East Palm Drive    Florida City    FL       *    Gap Inc. Outlet   
Miami, FL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    20350 Summerline Road    Fort Meyers    FL       *    Gap Inc. Outlet   
Fort Myers et al, FL *    8888 SW 136th ST    Miami    FL       *    Banana
Republic    Miami, FL *    2584 E. Sunrise Blvd. Space J18    Fort Lauderdale   
FL       *    Banana Republic    Fort Lauderdale, FL *    6000 West Glades Rd   
Boca Raton    FL       *    Banana Republic    West Plm Beach et al, FL *   
9700 Colins Ave Space 246    Bal Harbour    FL       *    Banana Republic   
Miami, FL *    5555 Tamiami Trail North    Naples    FL       *    Banana
Republic    Naples, FL *    3101 PGA Blvd Space #Q219    Palm Beach Gardens   
FL       *    Banana Republic    West Plm Beach et al, FL *    2911 Grand Avenue
   Coconut Grove    FL       *    Banana Republic    Miami, FL *    800 Collins
Avenue    South Miami Beach    FL       *    Banana Republic    Miami, FL *   
451 Almonte Ave., Suite 537-541    Altamonte Springs    FL       *    Banana
Republic    Orlando, FL *    19575 Biscayne Blvd., #1625    Aventura    FL      
*    Banana Republic    Miami, FL *    8001 S. Orange Blossom Trial    Orlando
   FL       *    Banana Republic    Orlando, FL *    5701 Sunset Dr. Suite #226
   Miami    FL       *    Banana Republic    Miami, FL *    425 Plaza Real   
Boca Raton    FL       *    Banana Republic    West Plm Beach et al, FL

 

 

  Gap/IBM Confidential         17 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    7401 N. Candle Dr., Sp.#1670    Miami    FL       *    Banana Republic   
Miami, FL *    92 Southgate Plaza    Sarasota    FL       *    Banana Republic
   Sarasota et al, FL *    1500 Apalachee Parkwary #2032 & 2034    Tallahassee
   FL       *    Banana Republic    Tallahassee, FL *    10300 Southside Blvd.
   Jacksonville    FL       *    Banana Republic    Jacksonville, FL *    281
Westshore Plaza Sp #C8    Tampa    FL       *    Banana Republic    Tampa et al,
FL *    7964 Citrus Park Town Center Sp. #860    Tampa    FL       *    Banana
Republic    Tampa et al, FL *    1100 Lincoln Road    Miami Beach    FL       *
   Banana Republic    Miami, FL *    501 Duval Street    Key West    FL       *
   Banana Republic    FL AREA NOT IN ANY MSA *    13499 US hwy 41 S.E.    Ft.
Myers    FL       *    Banana Republic    Fort Myers et al, FL *    Space #498
   Boca Raton    FL       *    Gap    West Plm Beach et al, FL *    7615
Dadeland Blvd.(Temp-7521 - sp- 12    Miami    FL       *    Gap    Miami, FL *
   8888 SW 136th Street    Miami    FL    33176       BBY    *       West Palm
   FL    33414       KID    *       Naples    FL    34108       GAP    *    451
East Altamonte Drive    Altamonte Springs    FL    2886       KIDS/BABY    *   
19757 Biscayne Blvd., Sp. #331    Miami    FL       *    Gap    Miami, FL *   
2974-2982 Grand Avenue    Coconut Grove    FL    33133       KIDS/BABY    *   
7589 Dadeland Mall Sp 2140    Miami    FL       *    Gap    Miami, FL *    200
Town Center Circle, Sp.B9    Sanford    FL       *    Gap    Orlando, FL *   
253 West Shore Plaza, Sp. 314    Tampa    FL       *    Gap    Tampa et al, FL *
   6901 22nd Ave North    St. Petersburg    FL       *    Gap    Tampa et al, FL
*       Jacksonville    FL    32246       KID    *    6000 Glades Road    Boca
Raton    FL       *    Gap    West Plm Beach et al, FL *    3101 PGA Blvd   
Palm Beach Gardens    FL       *    Gap    West Plm Beach et al, FL *    401
Biscayne Blvd #N-139    Miami    FL       *    Gap    Miami, FL *    8001 South
Orange Blossom Space #598    Orlando    FL    32809       KIDS/BABY    *   
10300 Southside Blvd Space #108    Jacksonville    FL       *    Gap   
Jacksonville, FL *    27001 US Hwy 19 North    Clearwater    FL       *    Gap
   Tampa et al, FL *    Building 50    Melbourne    FL    32940       BBY    *
   4400 Ashford/Dunwoody, 2222-2224    Atlanta    GA       *    Gap    #N/A *   
3393 Peachtree NE Space 3044 & 3045    Atlanta    GA       *    Gap    #N/A

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1321 Cumberland Mall    Atlanta    GA       *    Gap    #N/A *    2100
Pleasant Hill Rd Suite #161    Duluth    GA       *    Gap    #N/A *    400
ERNEST BARRETT PKWY    Kennesaw    GA       *    Gap    #N/A *    1082 North
Point Circle    Alpharetta    GA       *    Gap    #N/A *    4475 Roswell Road
   Marietta    GA       *    Gap    #N/A *    915 Mount Berry Square    Rome   
GA       *    Gap    GA AREA NOT IN ANY MSA *    3333 Buford Drive Sp. 1090   
Buford    GA       *    Gap    #N/A *    6588 Douglas Blvd suite 2090   
Douglasville    GA       *    Gap    #N/A *    3700 Atlanta Highway    Athens   
GA       *    Gap    #N/A *    3500 Peachtree Rd., NE., Suite #E18,19    Atlanta
   GA       *    Gap    #N/A *    214 City Circle    Peachtree    GA       *   
Gap    #N/A *    1905 Scenic Hwy/Hwy 124 bldg 10000    Snellville    GA       *
   Gap    #N/A *    2929 Turner Hill Road    Lithonia    GA       *    Gap   
#N/A *    800 Highway 400 South    Dawsonville    GA       *    Gap Inc. Outlet
   #N/A *    1000 Stanley K Tanger Blvd.    Locust Grove    GA       *    Gap
Inc. Outlet    #N/A

 

 

  Gap/IBM Confidential         18 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    111 Tanger Dr.    Commerce    GA       *    Gap Inc. Outlet    GA AREA NOT
IN ANY MSA *    1000 Tanger Dr. Sp203A    Locust Grove    GA       *    Gap Inc.
Outlet    #N/A *    455 Belwood Road    Calhoun    GA       *    Gap Inc. Outlet
   GA AREA NOT IN ANY MSA *    7804 Abercorn Street    Savannah    GA    31406
      ON    *    McEver Rd & Dawsonville Hwy    Gainesville    GA    30501      
ON    *    3661 Eisenhower Parkway Sp. 204    Macon    GA       *    Gap   
Macon, GA *    7804 Abercorn St /rel from 7 to #Sp. 6    Savannah    GA       *
   Gap    Savannah, GA *    14045 Abercorn St    Savannah    GA       *    Gap
   Savannah, GA *    100 Mall Blvd # D-3    Brunswick    GA       *    Gap    GA
AREA NOT IN ANY MSA *    122 W. Broughton Ave.    Savannah    GA       *    Gap
   Savannah, GA *    591 Bullsboro Drive    Newnan    GA       *    Old Navy   
#N/A *    3650 Atlanta Hwy 78    Athens    GA       *    Old Navy    #N/A *   
5145 Peachtree Parkway    Norcross    GA       *    Old Navy    #N/A *   
3131Columbia - Manchester Expwy, 74-75    Columbus    GA       *    Gap   
Columbus, GA-AL *    2601 Dawson Road    Albany    GA       *    Gap    #N/A *
   2255 Pleasant Hill Road, Sp 450    Duluth    GA       *    Old Navy    #N/A *
   6100 North Point Parkway    Alpharetta    GA       *    Old Navy    #N/A *   
740 Barrett Parkway #200    Kennesaw    GA       *    Old Navy    #N/A *    1865
B. Mt. Zion Rd.    Morrow    GA       *    Old Navy    #N/A *    5370 Hwy 78
Suite 500    Stone Mountain    GA       *    Old Navy    #N/A *    116 Pavilion
Parkway    Fayetteville    GA       *    Old Navy    #N/A *    1 Buckhead Loop,
NE    Atlanta    GA       *    Old Navy    #N/A *    1291 Johnson Ferry Road
#800    Marietta    GA       *    Old Navy    #N/A *    1161 Hammond Dr., Suite
140    Atlanta    GA       *    Old Navy    #N/A *    219 Robert C. Daniel
Parkway    Augusta    GA       *    Old Navy    #N/A *    3661 Eisenhower
Parkway #64    Macon    GA       *    Old Navy    Macon, GA *    3101 Cobb
Parkway    Atlanta    GA       *    Old Navy    #N/A *    4155 Austell Rd, Suite
200    Austell    GA       *    Old Navy    #N/A *    5555 Whittlesey Blvd, sp
2700    Columbus    GA       *    Old Navy    Columbus, GA-AL *    3379 Buford
Drive, Sp 1022    Buford    GA       *    Old Navy    #N/A

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    6588 Douglas Blvd. Space E-2    Douglasville    GA       *    Old Navy   
#N/A *    2059 Scenic Hwy #106    Snellville    GA       *    Old Navy    #N/A *
   2049 Augusta Mall    Augusta    GA       *    Gap    #N/A *    1590 Dogwood
Drive    Conyers    GA       *    Old Navy    #N/A *    2601 Dawson Road,   
Albany    GA       *    Old Navy    #N/A *    122 Woodstock Square Ave.   
Woodstock    GA       *    Old Navy    #N/A *    800 Highway 400 South, Suite
973    Dawsonville    GA       *    Gap Inc. Outlet    #N/A *    800 Steven B.
Tanger Blvd., Sp 1005    Commerce    GA       *    Gap Inc. Outlet    GA AREA
NOT IN ANY MSA *    4800 Briarcliff Road, Sp. 1038    Atlanta    GA       *   
Old Navy    #N/A *    2620 Carl Vinson Pkwy    Warner Robins    GA       *   
Old Navy    Macon, GA *    4653 Presidentil Pkwy.    Macon    GA       *    Old
Navy    Macon, GA *    2601 Dawson Rd.    Albany    GA       *    Gap    #N/A *
   121-125 West Broughton St.    Savannah    GA       *    Banana Republic   
Savannah, GA *    455 Belwood Road    Calhoun    GA       *    Gap Inc. Outlet
   GA AREA NOT IN ANY MSA *    One Magnolia Bluff, sp 555    Darlen    GA      
*    Gap Inc. Outlet    GA AREA NOT IN ANY MSA *    800 Steven B. Tanger Blvd.,
#209    Commerce    GA       *    Gap Inc. Outlet    GA AREA NOT IN ANY MSA

 

 

  Gap/IBM Confidential         19 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    800 Hwy. 400 S. # 300    Dawsonville    GA       *    Gap Inc. Outlet   
#N/A *    5327 Mill Store Road    Lake Park    GA       *    Gap Inc. Outlet   
GA AREA NOT IN ANY MSA *    3393 Peachtree Road, NE    Atlanta    GA       *   
Banana Republic    #N/A *    4400 Ashford Dunwoody    Atlanta    GA       *   
Banana Republic    #N/A *    1082 North Point Circle    Alpharetta    GA       *
   Banana Republic    #N/A *    4200 Paces Ferry Road    Atlanta    GA       *
   Banana Republic    #N/A *    4475 Roswell Rd.,Suite 920, Bldg D    Atlanta   
GA       *    Banana Republic    #N/A *    3333 Buford Dr., Suite 1058    Buford
   GA       *    Banana Republic    #N/A *    220 City Circle    Peachtree    GA
      *    Banana Republic    #N/A *    3393 Peachtree Rd. - Sp. 4047    Atlanta
   GA       *    Gap    #N/A *    3393 Peach Tree Road NE #3099    Atlanta    GA
      *    Gap    #N/A *    3450 Wrightsbord Road    Augusta    GA       *   
Gap    #N/A *    400 Ernest Barret Pkwy #4020    Kennesaw    GA       *    Gap
   #N/A *    1450 Ala Moana #2217    Honolulu    HI       *    Gap    Honolulu,
HI *    98-1005 Moanalua Rd sp# 240    Aiea    HI       *    Gap    Honolulu, HI
*    4211 Waialae Ave    Honolulu    HI       *    Gap    Honolulu, HI *    275
Kaahumanu Center    Kahului    HI       *    Gap    HI AREA NOT IN ANY MSA *   
3750 Wailea Alanui Drive    Wailea    HI       *    Gap    HI AREA NOT IN ANY
MSA *    900 Front St., Bldg., E-5    Lahaina    HI       *    Gap    HI AREA
NOT IN ANY MSA *    270 Dairy Rd. Ste 120    Kahului    HI       *    Old Navy
   HI AREA NOT IN ANY MSA *    94798 Lumiaina Street, Ste 411    Waipahu    HI
      *    Gap Inc. Outlet    Honolulu, HI *    1450 Ala Moana Blvd. Sp 1011   
Honolulu    HI       *    Old Navy    Honolulu, HI *    94-815 Lumiaina Street,
Bldg. 6    Waipahu    HI       *    Old Navy    Honolulu, HI *    1450 Ala Moana
Blvd #3009    Honolulu    HI       *    Banana Republic    Honolulu, HI *   
4211 Waialae Ave, Sp W2    Honolulu    HI       *    Banana Republic   
Honolulu, HI *    900 Front St., Sp C1    Lahaina    HI       *    Banana
Republic    HI AREA NOT IN ANY MSA *    2080 Kalakaua Ave.    Honolulu    HI   
   *    Banana Republic    Honolulu, HI *    3750 Wailea Alanui Dr. Space A-47
   Wailea    HI       *    Banana Republic    HI AREA NOT IN ANY MSA *    4211
Waialae Ave Spc B-6R    Honolulu    HI       *    Gap    Honolulu, HI

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    4400 Sergeant Rd.    Sioux City    IA       *    Gap    Sioux City, IA-NE *
   505 Tanger Dr.    Williamsburg    IA       *    Gap Inc. Outlet    Iowa City,
IA *    60th & 335th Streets    Des Moines    IA    50266       ON    *    1451
Coral Ridge Avenue, Suite 1216    Coralville    IA       *    Old Navy    Iowa
City, IA *    1551 Valley West Drive #117    W. Des Moines    IA       *    Gap
   Des Moines, IA *    3800 Merle Hay Rd    Des Moines    IA       *    Gap   
Des Moines, IA *    1111 E. Army Post Road, Sp. 134    Des Moines    IA       *
   Gap    Des Moines, IA *    1451 Coral Ridge Mall    Coralville    IA       *
   Gap    Iowa City, IA *    2060 Crossroads Blvd    Waterloo    IA       *   
Gap    Waterloo et al, IA *    555 John F. Kennedy Road    Dubuque    IA       *
   Gap    Dubuque, IA *    2801 Grand Avenue    Ames    IA       *    Gap    IA
AREA NOT IN ANY MSA *    4444 1st Ave NE    Cedar Rapids    IA       *    Gap   
Cedar Rapids, IA *    3800 Merle Hay Road, Suite 400    Des Moines    IA       *
   Old Navy    Des Moines, IA *    345 Collins Rd. N.E.    Cedar Rapids    IA   
   *    Old Navy    Cedar Rapids, IA *    1751 Madison Avenue    Council Bluffs
   IA       *    Old Navy    Omaha, NE-IA *    2060 Crossroads Center   
Waterloo    IA       *    Old Navy    Waterloo et al, IA *    4014 East 53rd St.
   Davenport    IA       *    Old Navy    Davenport et al, IA-IL

 

 

  Gap/IBM Confidential         20 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    2465 NW Arterial    Dubuque    IA       *    Old Navy    Dubuque, IA *   
101 JORDAN CREEK PKWY    WEST DES MOINES    IA    50266-8115       GAP    *   
1451 Coral Ridge Ave    Coralville    IA       *    Gap    Iowa City, IA *   
245 Tanger Drive    Williamsburg    IA       *    Gap Inc. Outlet    Iowa City,
IA *    1551 Valley West Drive Sp283    Des Moines    IA       *    Banana
Republic    Des Moines, IA *    1551 35th Street #207    West Des Moines    IA
      *    Gap    Des Moines, IA *    320 W. Kimberly Road    Davenport    IA   
   *    Gap    Davenport et al, IA-IL *    320 West Kimberley Space #41   
Davenport    IA       *    Gap    Davenport et al, IA-IL *       WEST DES MOINES
   IA    50266       BBY    *    2300 East 17th Street Sp # 1184    Idaho Falls
   ID       *    Gap    ID AREA NOT IN ANY MSA *    350 N. Milwaukee    Boise   
ID       *    Gap    Boise City, ID *    526 N. Milwaukee Street    Boise    ID
      *    Old Navy    Boise City, ID *    3401 East Fairview Avenue    Meridian
   ID       *    Old Navy    Boise City, ID *    2300 East 17th St., Ste. 1200
   Idaho Falls    ID       *    Old Navy    ID AREA NOT IN ANY MSA *    2030
Bridgeview Blvd    Twin Falls    ID       *    Old Navy    ID AREA NOT IN ANY
MSA *    350 North Milwaukee sp 1139    Boise    ID       *    Banana Republic
   Boise City, ID *    3216 North Broadway Avenue    Chicago    IL       *   
Gap    Chicago, IL *    Space G13    Vernon Hills    IL       *    Gap   
Chicago, IL *    1324 Northbrook Court    Northbrook    IL       *    Gap   
Chicago, IL *    835 North Michigan Ave - Sp. 406    Chicago    IL       *   
Gap    Chicago, IL *    436 Orland Square Space #H-6    Orland Park    IL      
*    Gap    Chicago, IL *    432 Oakbrook Center    Oakbrook    IL       *   
Gap    Chicago, IL *    244 Yorktown Center    Lombard    IL       *    Gap   
Chicago, IL *    195 Fox Valley Center    Aurora    IL       *    Gap   
Chicago, IL *    Woodfield Mall Space #E123    Schaumburg    IL       *    Gap
   Chicago, IL *    209 Stratford Square    Bloomingdale    IL       *    Gap   
Chicago, IL *    560 Chicago Ridge Mall Sp A-5    Chicago    IL       *    Gap
   Chicago, IL *    4131 Harlem Avenue    Norridge    IL       *    Old Navy   
Chicago, IL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    3155 N. Lincoln Avenue    Chicago    IL       *    Gap    Chicago, IL *   
275 Old Orchard Center Suite 5A    Skokie    IL       *    Gap    Chicago, IL *
   225 Main Street    Naperville    IL       *    Gap    Chicago, IL *    435
North Harlem Ave.    Chicago    IL       *    Gap    Chicago, IL *    3333 West
Touhy Ave    Lincolnwood    IL       *    Gap    Chicago, IL *    2778 N
MILWAUKEE AVE    Chicago    IL       *    Gap Inc. Outlet    Chicago, IL *   
585 East Palatine Road    Arlington Heights    IL       *    Gap    Chicago, IL
*    1001 East 75th Street    Woodridge    IL       *    Gap    Chicago, IL *   
0    Calumet City    IL       *    Gap    Chicago, IL *    1706 Sherman Street
   Evanston    IL       *    Gap    Chicago, IL *    70 West Madison #3   
Chicago    IL       *    Gap    Chicago, IL *    225 East Deerpath Suite 50   
Lake Forest    IL       *    Gap    Chicago, IL *    555 N.Michigan    Chicago
   IL       *    Gap    Chicago, IL *    101 S. WASHINGTON ST    Hinsdale    IL
      *    Gap    Chicago, IL *    301 South Naperville Road    Wheaton    IL   
   *    Gap    Chicago, IL *    925 Green Bay Road #137    Hubbard Woods    IL
      *    Gap    Chicago, IL *    2501 W. Wabash Ave.    Springfield    IL   
   *    Gap    Springfield, IL *    935 W. North Ave.    Chicago    IL       *
   Gap    Chicago, IL

 

 

  Gap/IBM Confidential         21 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    2000 North Neil Street    Champaign    IL       *    Gap    Champaign et
al, IL *    20530 North Rand Rd. Sp.#140    Deer Park    IL       *    Gap   
Chicago, IL *    7501 W.Cermak Rd    North Riverside    IL       *    Gap   
Chicago, IL *    214 Commons Drive    Geneva    IL       *    Gap    Chicago, IL
*    COUNTY LINE ROAD & RANDALL ROAD    ALGONQUIN    IL    60102       Gap    *
   5201 W WAR MEMORIAL DR    Peoria    IL       *    Old Navy    Peoria et al,
IL *    107 St. Clair Square    Fairview Heights    IL       *    Gap    St.
Louis, MO-IL *    1237 E.Main    Carbondale    IL       *    Gap    IL AREA NOT
IN ANY MSA *       HUNTLEY    IL    60142       BRF    *    1650 Premium Outlets
Blvd    Aurora    IL    60504       OUT    *    1650 Premium Outlets Blvd   
Aurora    IL    60504       BRF    *    436 Orland Square Dr    Orland Park   
IL       *    Banana Republic    Chicago, IL *    214 Commons Drive    Geneva   
IL       *    Banana Republic    Chicago, IL *    5201 W WAR MEMORIAL DR   
PEORIA    IL    61615-9261       BR    *    County Line & Randall Rd   
Algonquin    IL    60102       ON    *    413 N MILWAUKEE AVE    VERNON HILLS   
IL    60061       OLD NAVY    *       Calumet City    IL    60409       WHS    *
   6011 N. Illinois St    Fairview heights    IL       *    Old Navy    St.
Louis, MO-IL *    3261 S VETERANS PKWY    Springfield    IL       *    Old Navy
   Springfield, IL *    330 E. Rand Road    Arlington Heights    IL    60004   
   ON    *    1237 E. Main St.    Carbondale    IL       *    Old Navy    IL
AREA NOT IN ANY MSA *    3333 West Touhy Avenue, Sp B1    Lincolnwood    IL   
   *    Old Navy    Chicago, IL *    1596 N. Kingsbury    Chicago    IL       *
   Old Navy    Chicago, IL *    253 Lincoln Mall - Space 266    Matteson    IL
      *    Old Navy    Chicago, IL *    716 Town Center Boulevard    Champaign
   IL       *    Old Navy    Champaign et al, IL *    6901 Grand Ave.    Gurnee
   IL       *    Old Navy    Chicago, IL *    7501 W. Cermark Rd    North
Riverside    IL       *    Old Navy    Chicago, IL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    2711 Plainfield Rd.    Joliet    IL       *    Old Navy    Chicago, IL *   
238 Commons Drive    Chicago Ridge    IL       *    Old Navy    Chicago, IL *   
220 South Route 59 Ste #A2    Naperville    IL       *    Old Navy    Chicago,
IL *    6630 East State St.    Rockford    IL       *    Old Navy    Rockford,
IL *    138 Danada Square West    Wheaton    IL       *    Old Navy    Chicago,
IL *    7601 South Cicero Ave    Chicago    IL       *    Old Navy    Chicago,
IL *    2155 W. 22nd Street #6    Oakbrook    IL       *    Old Navy    Chicago,
IL *    1498 Golf Road    Schaumburg    IL       *    Old Navy    Chicago, IL *
   1730 West Fullerton Avenue    Chicago    IL       *    Old Navy    Chicago,
IL *    35 N. State St & 1-17 E. Washington St    Chicago    IL       *    Old
Navy    Chicago, IL *    346 W. Army Trail Road    Bloomingdale    IL       *   
Old Navy    Chicago, IL *    1572 S. Randall Road    Geneva    IL       *    Old
Navy    Chicago, IL *    417 N. Harlem Avenue    Oak Park    IL       *    Old
Navy    Chicago, IL *    733 West Hickory , Sp 1165    Forsyth    IL       *   
Old Navy    Decatur, IL *    1615 E. Empire Street #1341    Bloomington    IL   
   *    Old Navy    Bloomington et al, IL *    9435 Skokie Blvd.    Skokie    IL
      *    Old Navy    Chicago, IL *    120 Orland Park Place, Space 102   
Orland Park    IL       *    Old Navy    Chicago, IL *    6170 West Grand Avenue
   Gurnee    IL       *    Gap Inc. Outlet    Chicago, IL *    7220-A Dempster
Street    Morton Grove    IL       *    Old Navy    Chicago, IL

 

 

  Gap/IBM Confidential         22 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    1150 75th Street    Downers Grove    IL       *    Old Navy    Chicago, IL
*    4905 West North Ave.    Chicago    IL       *    Old Navy    Chicago, IL *
   7200 Harrison Avenue sp#    Rockford    IL       *    Gap    Rockford, IL *
   4501 War Memorial #127    Peoria    IL       *    Gap    Peoria et al, IL *
   1615 East Empire Sp. 1130    Bloomington    IL       *    Gap    Bloomington
et al, IL *    20505 North Rand Rd.    Kildeer    IL       *    Old Navy   
Chicago, IL *    2347 Sycamore Road    Dekalb    IL       *    Old Navy   
Chicago, IL *    Space D12A,D13,    Orland Park    IL    60462       GAP FULL
CON    *    44 South Washington Street    Hinsdale    IL       *    Gap   
Chicago, IL *    1740 N. Sheffield Avenue    Chicago    IL       *    Gap   
Chicago, IL *    900 N Michigan Ave    Chicago    IL       *    Banana Republic
   Chicago, IL *    1492 Fox Valley Center    Aurora    IL       *    Banana
Republic    Chicago, IL *    913-49 West North Avenue    Chicago    IL       *
   Banana Republic    Chicago, IL *    11800 Factory Shop Blv Sp. 500    Huntley
   IL       *    Gap Inc. Outlet    Chicago, IL *    6170 West Grand Avenue Sp
509    Gurnee    IL       *    Gap Inc. Outlet    Chicago, IL *    E800 Tuscola
Blvd    Tuscola    IL       *    Gap Inc. Outlet    IL AREA NOT IN ANY MSA *   
1044 Northbrook Court    Northbrook    IL       *    Banana Republic    Chicago,
IL *    835 North Michigan Avenue #405    Chicago    IL       *    Banana
Republic    Chicago, IL *    Space E131    Schaumburg    IL       *    Banana
Republic    Chicago, IL *    311 Naperville Rd    Wheaton    IL       *   
Banana Republic    Chicago, IL *    30 Old Orchard Road    Skokie    IL       *
   Banana Republic    Chicago, IL *    2104 North Halsted    Chicago    IL      
*    Banana Republic    Chicago, IL *    80 Oakbrook Center    Oakbrook    IL   
   *    Banana Republic    Chicago, IL *    744 North Michigan Avenue    Chicago
   IL       *    Banana Republic    Chicago, IL *    219 Hawthrone Center   
Vernon Hills    IL       *    Banana Republic    Chicago, IL *    643 Central
Avenue    Highland Park    IL       *    Banana Republic    Chicago, IL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    20530 North Rand Road    Deer Park    IL       *    Banana Republic   
Chicago, IL *    2108 North Halsted    Chicago    IL       *    Gap    Chicago,
IL *    1554 Spring Hill Mall    West Dundee    IL       *    Gap    Chicago, IL
*    2501 West Wabash Sp B-7    Springfield    IL       *    Gap    Springfield,
IL *    1262 Fox Valley Center #H-10    Aurora    IL       *    Gap    Chicago,
IL *    109 Stratford Sq., Sp.A9    Bloomingdale    IL       *    Gap   
Chicago, IL *    203 Yorktown Center    Lombard    IL       *    Gap    Chicago,
IL *    460 Orland Square    Orland Park    IL    60462       GAP FULL CON    *
   Woodfield Mall #J-301    Schaumburg    IL       *    Gap    Chicago, IL *   
661 Central Ave    Highland park    IL       *    Gap    Chicago, IL *    835
North Michigan Avenue #7    Chicago    IL       *    Gap    Chicago, IL *    175
Old Orchard Road    Skokie    IL       *    Gap    Chicago, IL *    533 Oakbrook
Center    Oak Brook    IL       *    Gap    Chicago, IL *    2000 N. Niles
Street    Champaign    IL    671821       KIDS/BABY    *    2150 Southlake Mall
AU 528    Merrillville    IN       *    Gap    Gary, IN *    221 Lighthouse
place    Michigan City    IN       *    Gap Inc. Outlet    Gary, IN *    11721
N. Executive    Edinburg    IN    46124       BRF    *    6020 East 82nd St #142
   Indianapolis    IN       *    Gap    Indianapolis, IN *    1251 US 31 North
   Greenwood    IN       *    Gap    Indianapolis, IN *    2415 Sagamore Parkway
N.    Lafayette    IN       *    Gap    Lafayette, IN

 

 

  Gap/IBM Confidential         23 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    8701 Keystone Crossing Sp. 30-33    Indianapolis    IN       *    Gap   
Indianapolis, IN *    800 North Greenriver Road    Evansville    IN       *   
Gap    Evansville et al, IN-KY *    3401 South Highway 41 (relo E-9)    Terre
Haute    IN       *    Gap    Terre Haute, IN *    49 West Maryland St.   
Indianapolis    IN       *    Gap    Indianapolis, IN *    10202 E.Washington
St.    Indianapolis    IN       *    Gap    Indianapolis, IN *    3501 N.
Granville    Muncie    IN       *    Gap    Muncie, IN *    4110 West Jefferson
Blvd    Fort Wayne    IN       *    Gap    Fort Wayne, IN *       Indianapolis
   IN    46275       ON    *    2895 N. National Road    Columbus    IN    47201
      ON    *    2894 East 3rd Street, Space F11    Bloomington    IN       *   
Old Navy    Bloomington, IN *    3501 N. Granville Avenue #H02B    Muncie    IN
      *    Old Navy    Muncie, IN *    2415 Sagamore Parkway South    Lafayette
   IN       *    Old Navy    Lafayette, IN *    1251 US 31 North    Greenwood   
IN       *    Old Navy    Indianapolis, IN *    5750 A. Crawfordsville Road   
Speedway    IN       *    Old Navy    Indianapolis, IN *    2164 E. 80th Avenue
   Hobart    IN       *    Old Navy    Gary, IN *    8631 River Crossing Blvd.
   Indianapolis    IN       *    Old Navy    Indianapolis, IN *    4510 N. Grape
Road    Mishawaka    IN       *    Old Navy    South Bend, IN *    721
Northcrest    Ft. Wayne    IN       *    Old Navy    Fort Wayne, IN *    140
West Washington #B1A    Indianapolis    IN       *    Old Navy    Indianapolis,
IN *    220 E. 116th Street    Carmel    IN       *    Old Navy    Indianapolis,
IN *    800 N. Green River Road, Sp 202    Evansville    IN       *    Old Navy
   Evansville et al, IN-KY *    2685 East Main Street, Sp. 109    Plainfield   
IN       *    Old Navy    Indianapolis, IN *    6101 North Keystore Avenue   
Indianapolis    IN       *    Old Navy    Indianapolis, IN *    1114 S. 17th St.
   Kokomo    IN       *    Old Navy    Kokomo, IN *    3370 South US41    Terre
Haute    IN       *    Old Navy    Terre Haute, IN

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    4622 Scatterfield Rd.    Anderson    IN       *    Old Navy   
Indianapolis, IN *    4030 West Jefferson Blvd.    Ft. Wayne    IN       *   
Old Navy    Fort Wayne, IN *    100 Us Hwy41    Schererville    IN       *   
Old Navy    Gary, IN *    260 North Gate Dr.    Bloomington    IN       *    Old
Navy    Bloomington, IN *    1251 U.S. 31 North Sp# D-6    Greenwood    IN      
*    Gap    Indianapolis, IN *    5601 North Grape St.    Mishawaka    IN      
*    Banana Republic    South Bend, IN *    4201 Coldwater Road    Ft. Wayne   
IN       *    Banana Republic    Fort Wayne, IN *    11606 North East Executive
Drive    Edinburgh    IN       *    Gap Inc. Outlet    Indianapolis, IN *   
1770 Lighthouse Place    Michigan City    IN       *    Gap Inc. Outlet    Gary,
IN *    6501 Grape Road #390    Mishawaka    IN       *    Gap    South Bend, IN
*    4201 Coldwater Road #N10    Ft. Wayne    IN       *    Gap    Fort Wayne,
IN *    357 Tanger Blvd., Sp. 314    Seymour    IN       *    Gap Inc. Outlet   
IN AREA NOT IN ANY MSA *    6245 North old 27 Sp.E40,50,60    Freemont    IN   
   *    Gap Inc. Outlet    IN AREA NOT IN ANY MSA *    8701 Keystone Crossing
Space 48-50    Indianapolis    IN       *    Banana Republic    Indianapolis, IN
*    49 West Maryland St., Sp.G22    Indianapolis    IN       *    Banana
Republic    Indianapolis, IN *    8702 Keystone Crossing Blvd. #30-33   
Indianapolis    IN    46240       BABY    *    8701 Keystone Crossing Space
#30-33    Indianapolis    IN       *    Gap    Indianapolis, IN *    11351 West
95th Street #35    Overland Park    KS       *    Gap    Kansas City, MO-KS *   
1801South-West Wanamaker sp#b-8    Topeka    KS       *    Gap    Topeka, KS *
   2110 North Rock Road    Wichita    KS       *    Gap    Wichita, KS *    4856
West 119th St., Sp. #620    Leawood    KS       *    Gap    Kansas City, MO-KS

 

 

  Gap/IBM Confidential         24 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    647 Massachusetts (relo 643 suite B)    Lawrence    KS       *    Gap   
Lawrence, KS *    7700 E. Kellog, Sp. 27    Wichita    KS       *    Gap   
Wichita, KS *    4600 W. Kellog Sp . JO9A    Wichita    KS       *    Gap   
Wichita, KS *    100 Manhatten Town Center    Manhatten    KS       *    Gap   
KS AREA NOT IN ANY MSA *    1801 South West Wanamaker Rd. Sp D24    Topeka    KS
      *    Old Navy    Topeka, KS *    9152 Metcalf Avenue    Overland Park   
KS       *    Old Navy    Kansas City, MO-KS *    12065 Metcalf Avenue   
Overland Park    KS       *    Old Navy    Kansas City, MO-KS *    7700 East
Kellogg #1260( see new loc.    Wichita    KS       *    Old Navy    Wichita, KS
*    15310 Shawnee Mission Pkwy.    Shawnee    KS       *    Old Navy    Kansas
City, MO-KS *    5820 Antioch Road    Merriam    KS       *    Old Navy   
Kansas City, MO-KS *    15290 W 119 th Street    Olathe    KS       *    Old
Navy    Kansas City, MO-KS *    2441 North Maize Rd.    Wichita    KS       *   
Old Navy    Wichita, KS *    3234 S. Iowa St.    Lawrence    KS       *    Old
Navy    Lawrence, KS *    11591 West 95th St.    Overland Park    KS       *   
Banana Republic    Kansas City, MO-KS *    2142 North Rock Road    Wichita    KS
      *    Banana Republic    Wichita, KS *    4854 West 119th Street Sp. #700
   Leawood    KS       *    Banana Republic    Kansas City, MO-KS *    11293 W.
95th Street - Sp. 18A    Overland Park    KS       *    Gap    Kansas City,
MO-KS *    2000 North Rock Rd.    Wichita    KS       *    Gap    Wichita, KS *
   4856 West 119th St., Sp. (710)    Leawood    KS       *    Gap    Kansas
City, MO-KS *    11431 West 95th St.    Overland Park    KS       *    Gap   
Kansas City, MO-KS *    2050 Global Way    Hebron    KY       *    Gap Inc.
Outlet    Cincinnati, OH-KY-IN *    1088 Florence Mall    Florence    KY       *
   Gap    Cincinnati, OH-KY-IN *    7500 Mall Road    Florence    KY       *   
Old Navy    Cincinnati, OH-KY-IN *    2625 Scottsville Road    Bowling Green   
KY    42104       ON   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    5101 Hinkleville Road    Paducah    KY    42001       ON    *    7900
Shelbyville Rd    Louisville    KY       *    Gap    Louisville, KY-IN *    1704
North Dixie Ave.    Elizabethtown    KY       *    Gap    KY AREA NOT IN ANY MSA
*    4160 Summit Plaza Dr    Louisville    KY       *    Gap    Louisville,
KY-IN *    3401 Nicholasville    Lexington    KY       *    Gap    Lexington, KY
*    2308 Sir Barton Way    Lexington    KY       *    Gap    Lexington, KY *   
HWY 60 & I-24 # (860)    Paducah    KY       *    Gap    KY AREA NOT IN ANY MSA
*    2625 Scottsville Rd.    Bowling Green    KY       *    Gap    KY AREA NOT
IN ANY MSA *    4230 Summit Plaza Drive    Louisville    KY       *    Old Navy
   Louisville, KY-IN *    1960 Pavillion Way    Lexington    KY       *    Old
Navy    Lexington, KY *    7900 Shelbyville Road    Louisville    KY       *   
Old Navy    Louisville, KY-IN *    1940 N. Dixie Hwy.    Elizabethtown    KY   
   *    Old Navy    KY AREA NOT IN ANY MSA *    2625 Scottsville Rd    Bowling
Green    KY       *    Gap    KY AREA NOT IN ANY MSA *    4226 Summit Plaza Dr.
   Louisville    KY       *    Banana Republic    Louisville, KY-IN *    7900
Shelbyville Rd #B1-B2    Louisville    KY       *    Banana Republic   
Louisville, KY-IN *    3401 Nicholasville Rd., Sp 216    Lexington    KY       *
   Banana Republic    Lexington, KY *    564 West Prien Lake Rd. Sp#B08A    Lake
Charles    LA       *    Gap    Lake Charles, LA *    119 Tucker (per landlord)
   Lafayette    LA       *    Old Navy    Lafayette, LA *    2200 Tanger Blvd.,
Space 105    Gonzales    LA       *    Gap Inc. Outlet    #N/A *    4700
MILLHAVEN RD    MONROE    LA    71203       OLD NAVY    *    9251 Cortana Place
   Baton Rouge    LA       *    Gap    #N/A *    2950 East Texas Sp 32 & 33   
Bossier City    LA       *    Gap    Shreveport et al, LA

 

 

  Gap/IBM Confidential         25 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    1401 West Esplanade Ave    Kenner    LA       *    Gap    New Orleans, LA *
   1 Poydras Street    New Orleans    LA       *    Gap    New Orleans, LA *   
3301 Veterans Memorial Blvd Sp#86    Metairie    LA       *    Gap    New
Orleans, LA *    1400 Poydras Ave    New Orleans    LA       *    Gap    New
Orleans, LA *    197-205 W. Bank Expressway    Gretna    LA       *    Gap   
New Orleans, LA *    5725 Johnson St. Sp. #152    Lafayette    LA       *    Gap
   Lafayette, LA *    4700 Milhaven Rd.    Monroe    LA       *    Gap   
Monroe, LA *    6401 Blue Bonnet Blvd #1224    Baton Rouge    LA       *    Gap
   #N/A *    1133 St. Vincent Ave. Sp 460 & 475    Shreveport    LA       *   
Gap    Shreveport et al, LA *    3414 Highway 190, Suite #6 & 8    Mandeville   
LA       *    Gap    New Orleans, LA *    173 North Shore Blvd.    Slidell    LA
      *    Gap    New Orleans, LA *    3445 Derek Drive    Lake Charles    LA   
   *    Old Navy    Lake Charles, LA *    3450 Highway 190    Mandeville    LA
      *    Old Navy    New Orleans, LA *    1550 Martin Luther King Blvd   
Houma    LA       *    Old Navy    Houma, LA *    197 Westback Expressway   
Gretna    LA       *    Old Navy    New Orleans, LA *    3301 Veterans Memorial
Blvd #209    Metairie    LA       *    Old Navy    New Orleans, LA *    6640
Youree Drive    Shreveport    LA       *    Old Navy    Shreveport et al, LA *
   9856 Cortana Place    Baton Rouge    LA       *    Old Navy    #N/A *    1401
W. Esplanade Ave, Suite 1702    Kenner    LA       *    Old Navy    New Orleans,
LA *    10509 South Mall Drive    Baton Rouge    LA       *    Old Navy    #N/A
*    2671 South MacArthur Dr.    Alexandria    LA       *    Old Navy    #N/A *
   2001 Airline Drive    Bossier City,    LA       *    Old Navy    Shreveport
et al, LA *    5725 Johnston St., Sp. E192    Lafayette    LA       *    Gap   
Lafayette, LA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    333 Canal Street Sp #124    New Orleans    LA       *    Banana Republic   
New Orleans, LA *    1 Poydras St.    New Orleans    LA       *    Banana
Republic    New Orleans, LA *    2200 Tanger Blvd.    Gonzales    LA       *   
Gap Inc. Outlet    #N/A *    3301 Veterans Memorial Blvd., Suite 57    Metarie
   LA       *    Banana Republic    New Orleans, LA *    6401 Bluebonnet Blvd.
Sp #1226    Baton Rouge    LA       *    Banana Republic    #N/A *    333 Canal
Place, Sp 102, 202, 204    New Orleans,    LA       *    Banana Republic    New
Orleans, LA *    5725 Johnston St Sp E 193    Lafayette    LA       *    Banana
Republic    Lafayette, LA *    1133 St. Vincent Avenue    Shreveport    LA      
*    Banana Republic    Shreveport et al, LA *    3414 Highway 190   
Mandeville,    LA       *    Banana Republic    New Orleans, LA *    9251
Cortana Place L6    Baton Rouge    LA    70815       BABY    *    5725 Johnston
St., Sp. B114    Lafayette    LA       *    Gap    Lafayette, LA *    1401 West
Esplanade Avenue #C-32    Kenner    LA    70065       KIDS/BABY    *    1
Poydras Street Space #62    New Orleans    LA    70130       KIDS/BABY    *   
9251 Cortana Place L6    Baton Rouge    LA    70815       KIDS    *    43
Middlesex Turnpike    Burlington    MA    1803       ON    *    One Premium
Outlet Blvd., sp. 310    Wrenthan    MA       *    Gap Inc. Outlet    Boston et
al, MA-NH *    Middlesex Turnpike - 1 Burlington Mall    Burlington    MA      
*    Gap    Boston et al, MA-NH *    262 Swansea Mall Drive Sp. 1016    Swansea
   MA       *    Gap    Boston et al, MA-NH *    250 Granite Street    Braintree
   MA       *    Gap    Boston et al, MA-NH *    Routes 114 & 128    Peabody   
MA       *    Gap    Boston et al, MA-NH *    15 Brattle Street    Cambridge   
MA       *    Gap    Boston et al, MA-NH *    1245 Worchester St. #1174   
Natick    MA       *    Gap    Boston et al, MA-NH *    Space A-8    Hyannis   
MA       *    Gap    #N/A

 

 

  Gap/IBM Confidential         26 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    200 Westgate Drive    Brockton    MA       *    Gap    Boston et al, MA-NH
*    100 Commercial Way #33    Leominster    MA       *    Gap    Boston et al,
MA-NH *    100 Huntington Avenue #68    Boston    MA       *    Gap    Boston et
al, MA-NH *    201 Newbury Street Space R18    Boston    MA       *    Gap   
Boston et al, MA-NH *    38 Nathan Ellis Hwy Bldg. 15    Mashpee    MA       *
   Gap    #N/A *    200 State Street    Boston    MA       *    Gap    Boston et
al, MA-NH *    300 Harvard Street    Brookline    MA       *    Gap    Boston et
al, MA-NH *    7 Neponset St, Box 238    Worcester    MA       *    Gap   
Boston et al, MA-NH *    999 South Washington #E324    North Attleborough    MA
      *    Gap    Boston et al, MA-NH *    101 Indepence Mall Way    Kingston   
MA       *    Gap    Boston et al, MA-NH *    1815 Massachusettes Ave #118   
Cambridge    MA       *    Gap    Boston et al, MA-NH *    74 Central Street   
Wellesley    MA       *    Gap    Boston et al, MA-NH *    100 Cambridge Place
Ste 312    Cambridge    MA       *    Gap    Boston et al, MA-NH *    300
Boylston Space #310    Chestnut Hill    MA       *    Gap    Boston et al, MA-NH
*    2 Galleria Mall Drive    East Taunton    MA       *    Gap    Boston et al,
MA-NH *    Need    Saugus    MA       *    Gap    Boston et al, MA-NH *    601
Donald Lynch Blvd., Suite 2122    Marlborough    MA       *    Gap    Boston et
al, MA-NH *    200 N. Dartmouth mall Sp. 1368    North Dartmouth    MA       *
   Gap    Boston et al, MA-NH *    110 Charlton Street Sp. A-120    Sturbridge
   MA       *    Gap    Boston et al, MA-NH *    249 Hartford Avenue   
Bellingham    MA       *    Gap    Boston et al, MA-NH *    95 Washington st   
Canton    MA       *    Gap    Boston et al, MA-NH *    625 Massachusetts Ave.
Suite 1    Cambridge    MA       *    Gap    Boston et al, MA-NH

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    90 Pleasant Valley    Metheun    MA       *    Gap    Boston et al, MA-NH *
   450 Paradise Rd.    Swampscott    MA       *    Gap    Boston et al, MA-NH *
   1655 Boston Road, Sp. #119    Springfield    MA       *    Gap   
Springfield, MA *    50 Whiting Farms Rd Space A-205    Holyoke    MA       *   
Gap    Springfield, MA *    690 Bliss Rd.    Longmeadow    MA       *    Gap   
Springfield, MA *    94 Derby Street    Hingham    MA    2043       BR    *    1
Worcester Rd.    Framingham    MA       *    Old Navy    Boston et al, MA-NH *
   70 Worcester Providence Tpk #52    Millbury    MA    1527       ON    *      
Saugus    MA    1906       WHS    *    50 Holyoke Street, #G309    Holyoke    MA
      *    Old Navy    Springfield, MA *    253 Hartford Avenue    Bellingham   
MA       *    Old Navy    Boston et al, MA-NH *    Old State Road & Route 8   
Lanesborough    MA       *    Old Navy    Pittsfield, MA *    101 Independence
Mall Way,    Kingston    MA       *    Old Navy    Boston et al, MA-NH *    200
N. Darthmouth Mall Ste. 1108    North Dartmouth    MA       *    Old Navy   
Boston et al, MA-NH *    7 Neponset St.    Worcester    MA       *    Old Navy
   Boston et al, MA-NH *    100 Independence Way    Danvers    MA       *    Old
Navy    Boston et al, MA-NH *    485 Arsenal Street    Watertown    MA       *
   Old Navy    Boston et al, MA-NH *    2 Galleria Mall Dr.    Taunton    MA   
   *    Old Navy    Boston et al, MA-NH *    100 Cambridgeside Place   
Cambridge    MA       *    Old Navy    Boston et al, MA-NH *    90 Providence
Hwy    Walpole    MA       *    Old Navy    Boston et al, MA-NH *    8A Allstate
Road    Dorchester    MA       *    Old Navy    Boston et al, MA-NH *    Route
20, 100 Charlton Road    Sturbridge    MA       *    Old Navy    Boston et al,
MA-NH *    1655 Boston Road Space 134    Springfield    MA       *    Old Navy
   Springfield, MA *    9 Mystic View Rd.    Everett    MA       *    Old Navy
   Boston et al, MA-NH

 

 

  Gap/IBM Confidential         27 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    Route 9, 335 Russell Street    Hadley    MA       *    Old Navy   
Springfield, MA *    200 Westgate Dr., Space W-121    Brockton    MA       *   
Old Navy    Boston et al, MA-NH *    300Providence Highway, Rte 1 Sp9003   
Dedham    MA       *    Old Navy    Boston et al, MA-NH *    90 Pleasant Street,
Sp. 120    Methuen    MA       *    Old Navy    Boston et al, MA-NH *    One
Premium Outlet Blvd. Sp 550    Wrentham    MA       *    Gap Inc. Outlet   
Boston et al, MA-NH *    1250 South Washington st.    North Attleboro    MA   
   *    Old Navy    Boston et al, MA-NH *    100 Commercial Rd.    Leominster   
MA       *    Old Navy    Boston et al, MA-NH *    65 Independence Drive   
Hyannis    MA       *    Old Navy    #N/A *    1775 Washington St    Hanover   
MA       *    Old Navy    Boston et al, MA-NH *    Route 8 & Old State Rd #B101
   Lanesborough    MA       *    Gap    Pittsfield, MA *    13 Steeple St. -
Bldg. 11B    Mashpee    MA    2649       KIDS/BABY    *    100 Huntington Avenue
   Boston    MA       *    Banana Republic    Boston et al, MA-NH *    One
Premium Outlets Blvd. Ste 360    Wrentham    MA       *    Gap Inc. Outlet   
Boston et al, MA-NH *    550 Arsenal Street    Watertown    MA       *    Gap
Inc. Outlet    Boston et al, MA-NH *    50 Water Street #L 640    Lee    MA   
   *    Gap Inc. Outlet    Pittsfield, MA *    225 Lincoln Street    Hingham   
MA       *    Old Navy    Boston et al, MA-NH *    94 Derby Street    Hingham   
MA    2043       Gap    *    Route 3    Hingham    MA    2043       BBY    *   
200 State Street    Boston    MA       *    Banana Republic    Boston et al,
MA-NH *    28 Newbury Street    Boston    MA       *    Banana Republic   
Boston et al, MA-NH *    199 Boylston Street Space#C10A    Chestnut Hill    MA
      *    Banana Republic    Boston et al, MA-NH

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1245 Worchester St., #1082    Natick    MA       *    Banana Republic   
Boston et al, MA-NH *    1 Burlington Mall Space H-22    Burlington    MA      
*    Banana Republic    Boston et al, MA-NH *    550 Holyoke Street    Holyoke
   MA       *    Banana Republic    Springfield, MA *    100 Cambridge Place
Space 309    Cambridge    MA       *    Banana Republic    Boston et al, MA-NH *
   100 Huntington Avenue    Boston    MA       *    Banana Republic    Boston et
al, MA-NH *    Route 114 & 128    Peabody    MA       *    Banana Republic   
Boston et al, MA-NH *    250 Granite St sp 2016    Braintree    MA       *   
Banana Republic    Boston et al, MA-NH *    199 Boylston St Space# C13   
Chestnut Hill    MA       *    Banana Republic    Boston et al, MA-NH *    13
Steeple St. Build 11B, Sp. #102    Mashpee    MA       *    Banana Republic   
#N/A *    793 Iyannough Road, Route 132 Sp. 160    Hyannis    MA       *   
Banana Republic    #N/A *    1245 Worchester St.    Natick    MA       *    Gap
   Boston et al, MA-NH *    250 Granite St.    Braintree    MA       *    Gap   
Boston et al, MA-NH *    210 Andover St.    Peabody    MA       *    Gap   
Boston et al, MA-NH *    101 Independence Mall Way    Kingston    MA       *   
Gap    Boston et al, MA-NH *    2 Galleria Mall Drive    East Taunton    MA   
   *    Gap    Boston et al, MA-NH *    200 State Street    Boston    MA    2109
      KIDS/BABY    *    201 Newbury Street R2, R3, R12, R13    Boston    MA   
   *    Gap    Boston et al, MA-NH *    363 Iyanough Rd., Rte. 132    Hyannis   
MA       *    Gap    #N/A *    999 South Washington Street Sp. W311    North
Attleborough    MA       *    Gap    Boston et al, MA-NH *    300 Bolyston #D434
   Chestnut Hill    MA       *    Gap    Boston et al, MA-NH *       Holyoke   
MA    1040       KID    *    5430 Wisconson Ave    Chevy Chase    MD       *   
Gap    Washington, DC-MD-VA-WV *    3500 East West Highway    Hyattsville    MD
      *    Gap    Washington, DC-MD-VA-WV *    7101 Democracy Blvd #2486   
Bethesda    MD       *    Gap    Washington, DC-MD-VA-WV *    7483 Greenbelt
Road    Greenbelt    MD       *    Old Navy    Washington, DC-MD-VA-WV

 

 

  Gap/IBM Confidential         28 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    10300 Little Paxtunt #    Columbia    MD       *    Gap    #N/A *    1408
Annapolis Mall #1408    Annapolis    MD       *    Gap    #N/A *    8200 Perry
Hall Blvd #2053    Baltimore    MD       *    Gap    #N/A *    200 East Pratt
Street (3091)    Baltimore    MD       *    Gap    #N/A *    5500 Buckeystown
Pike    Frederick    MD       *    Gap    Washington, DC-MD-VA-WV *    2300
North Salisbury Blvd    Salisbury    MD       *    Gap    MD AREA NOT IN ANY MSA
*    825 Dulany Valley    Towson    MD       *    Gap    #N/A *    15535 Emerald
Way    Bowie    MD       *    Gap    Washington, DC-MD-VA-WV *    11301
Rockville Pike    Kensington    MD       *    Gap    Washington, DC-MD-VA-WV *
   17301 Valley Mall Road    Hagerstown    MD       *    Gap    Hagerstown, MD *
   12741 Ocean Gateway    Ocean City    MD       *    Gap Inc. Outlet    MD AREA
NOT IN ANY MSA *    200 EastPratt Street space 2085    W. Baltimore    MD      
*    Banana Republic    #N/A *    2637 N. Salisbury Blvd.    SALISBURY    MD   
21804       OLD NAVY    *    200 Clifton Blvd    Westminster    MD    21157   
   ON    *    York Rd.    Lutherville    MD    21093       ON    *    15426
Emerald Way    Bowie    MD       *    Old Navy    Washington, DC-MD-VA-WV *   
12017 Rockville Pike #B    Rockville    MD       *    Old Navy    Washington,
DC-MD-VA-WV *    2532 Solomons Island Road    Annapolis    MD       *    Old
Navy    #N/A *    4350 Montgomery Rd. #A    Ellicott City    MD       *    Old
Navy    #N/A *    8123 Honeygo Blvd    Baltimore    MD       *    Old Navy   
#N/A

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    6260 Columbia Crossing Drive    Columbia    MD       *    Old Navy    #N/A
*    11110 Mall Circle    Waldorf    MD       *    Old Navy    Washington,
DC-MD-VA-WV *    6127 Oxon Hill Road    Oxon Hill    MD       *    Old Navy   
Washington, DC-MD-VA-WV *    6901 Security Blvd, Space 343    Baltimore    MD   
   *    Old Navy    #N/A *    17301 Valley Mall Dr #584    Hagerstown    MD   
   *    Old Navy    Hagerstown, MD *    678 Bel Air Road    Bel Air    MD      
*    Old Navy    #N/A *    Route 410, Sp 1444    Hyattsville    MD       *   
Old Navy    Washington, DC-MD-VA-WV *    465 Prime Outlets Blvd., Sp #800   
Hagerstown    MD       *    Gap Inc. Outlet    Hagerstown, MD *    7600 Clark
Rd. Space 448    Hanover    MD       *    Gap Inc. Outlet    #N/A *    7000
Arundel Mills Circle, Space E-4    Elkridge    MD       *    Old Navy    #N/A *
   571 Ritchie Highway    Severna Park    MD       *    Old Navy    #N/A *   
7101 Democracy Blvd.    Bethesda    MD       *    Old Navy    Washington,
DC-MD-VA-WV *    1435 South Potomac Street, Suite 100    Hagerstown    MD      
*    Gap Inc. Outlet    Hagerstown, MD *    7000 Arundel Mills Mall    Elkridge
   MD       *    Gap Inc. Outlet    #N/A *    7101 Democracy Blvd    Bethesda   
MD       *    Banana Republic    Washington, DC-MD-VA-WV *    825 Dulaney Valley
Space 324    Towson    MD       *    Banana Republic    #N/A *    5430 Wisconsin
Avenue Space 2230    Chevy Chase    MD       *    Banana Republic    Washington,
DC-MD-VA-WV *    1464 Annapolis Mall #1464    Annapolis    MD       *    Banana
Republic    #N/A *    11301 Rokville Pike Sp 1-5.12    Kensington    MD       *
   Banana Republic    Washington, DC-MD-VA-WV *    10300 Little Patuxent
Parkway, Sp 2030    Columbia    MD       *    Banana Republic    #N/A *    825
Dulaney Valley Road - Sp.#487    Towson    MD       *    Gap    #N/A *    200
East Pratt Street (new #3091)    Baltimore    MD    21401       KIDS/BABY    *
   10300 Little Paxtent Park # 2126    Columbia    MD    21044       KIDS/BABY
   *    607 Maine Mall    South Portland    ME       *    Gap    Portland, ME *
   663 Stillwater Ave #F-4    Bangor    ME       *    Gap    #N/A *    4 Steven
King Drive Sp. B-210    Augusta    ME       *    Gap    ME AREA NOT IN ANY MSA

 

 

  Gap/IBM Confidential         29 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    306 US Route 1    Kittery    ME       *    Gap Inc. Outlet    ME AREA NOT
IN ANY MSA *    375 US Route 1    Kittery    ME       *    Old Navy    ME AREA
NOT IN ANY MSA *    10 Stephen King Drive    Augusta    ME       *    Old Navy
   ME AREA NOT IN ANY MSA *    39 Main Street    Freeport    ME       *    Gap
Inc. Outlet    Portland, ME *    200 Running Hill Rd    South Portland    ME   
   *    Old Navy    Portland, ME *    375 US Route 1    Kittery    ME       *   
Gap Inc. Outlet    ME AREA NOT IN ANY MSA *    35 Main Street    Freeport    ME
      *    Gap Inc. Outlet    Portland, ME *    14600 Lakeside Circle 1300   
Sterling Heights    MI       *    Gap    Detroit, MI *    27482 Novi Road C-243
   Novi    MI       *    Gap    Detroit, MI *       ANN ARBOR    MI    48108   
   GAP    *    6523 Telegraph Road    Bloomfield Township    MI       *    Gap
   Detroit, MI *    694 West 14 Mile Road    Troy    MI       *    Gap   
Detroit, MI *    30825 Orchard Lake Rd    Farmington Hills    MI       *    Gap
   Detroit, MI *    16836 Kercheval Avenue    Grosse Pointe    MI       *    Gap
   Detroit, MI *    37604 West Sixth Mile Road #H680    Livonia    MI       *   
Gap    Detroit, MI *    2800 W. Big Beaver Rd., Sp. 355    Troy    MI       *   
Gap    Detroit, MI *    32321 Gratiot Space 660    Roseville    MI    48066   
   GAP/KIDS    *    232 North Adams    Rochester    MI       *    Gap   
Detroit, MI *    12373 South Beyer Road    Birch Run    MI       *    Gap Inc.
Outlet    Saginaw et al, MI

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    1475 Burkhart Road    Howell    MI    48843       BRF    *       Burch Run
   MI    48415       BRF    *    22801 Woodward Ave    Ferndale    MI       *   
Gap Inc. Outlet    Detroit, MI *    1475 North Burkhart Rd., Ste. E-250   
Howell    MI       *    Gap Inc. Outlet    #N/A *    3875 Market Place Center   
Traverse City    MI       *    Gap Inc. Outlet    MI AREA NOT IN ANY MSA *   
244 North. Adams    Rochester Hills    MI       *    Banana Republic    Detroit,
MI *    3020 Towne Centre Blvd.    Lansing    MI       *    Banana Republic   
Lansing et al, MI *       ANN ARBOR    MI    48108       BR    *    4208 E. Blue
Grass Road    Mt. Pleasant    MI    48858       ON    *    3665 28th St SE   
Grand Rapids    MI    49512       ON    *    G-3619 Miller Rd    FLINT    MI   
   *    Old Navy    Flint, MI *    1982 Grand River Avenue    Okemos    MI      
*    Old Navy    Lansing et al, MI *    12635 Felch Street, Suite 50    Holland
   MI       *    Old Navy    Grand Rapids et al, MI *    32387 Gratiot Ave. #24
   Roseville    MI       *    Old Navy    Detroit, MI *    5775 Beckley Road,
Space 523    Battlecreek    MI       *    Old Navy    Kalamazoo et al, MI *   
4350 24th Ave. - Sp 500    Fort Gratiot    MI       *    Old Navy    Detroit, MI
*    2169 Telegraph Road    Bloomfield Hills    MI       *    Old Navy   
Detroit, MI *    1132 So Rochester Rd.    Rochester Hills    MI       *    Old
Navy    Detroit, MI *    1750 Dix Road    Lincoln Park    MI       *    Old Navy
   Detroit, MI *    31365 Orchard Lake Road    Farmington Hills    MI       *   
Old Navy    Detroit, MI *    3379 Tittawabassee Road    Saginaw    MI       *   
Old Navy    Saginaw et al, MI *    6024 Westnedge    Portage    MI       *   
Old Navy    Kalamazoo et al, MI *    5293 Harvey #400    Norton Shores    MI   
   *    Old Navy    Grand Rapids et al, MI *    43207 Crescent Blvd    Novi   
MI       *    Old Navy    Detroit, MI *    3700 Rivertown Parkway #1006 & 2002
   Grandville    MI       *    Old Navy    Grand Rapids et al, MI *    4806
Baldwin Road    Orion Township    MI       *    Old Navy    Detroit, MI *   
13935 Hall Road    Shelby Township    MI       *    Old Navy    Detroit, MI

 

 

  Gap/IBM Confidential         30 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   3533 Washetenaw Ave.    Ann Arbor    MI       *    Old Navy    #N/A

*

   5330 W.Saginaw Highway,    Lansing    MI       *    Old Navy    Lansing et
al, MI

*

   4224 East Court Street    Burton    MI       *    Old Navy    Flint, MI

*

   2121 N. Monroe St.    Monroe    MI       *    Old Navy    Detroit, MI

*

   1040 Fairplain Dr    Benton Harbor    MI       *    Old Navy    #N/A

*

   1221 Collidge Rd (Hwy)    Troy    MI       *    Old Navy    Detroit, MI

*

   1810 West Michigan Ave    Jackson    MI       *    Gap    Jackson, MI

*

   1982 Grand River Rr Sp 109    Okemos    MI       *    Gap    Lansing et al,
MI

*

   3000 Towne Centre Blvd.    Lansing    MI       *    Gap    Lansing et al, MI

*

   3155 28th Street SE    Grand Rapids    MI       *    Gap    Grand Rapids et
al, MI

*

   6650 South Westnedge    Portage    MI       *    Gap    Kalamazoo et al, MI

*

   4350 24th ave suite # 214    Fort Gratiot    MI       *    Gap    Detroit, MI

*

   3700 Rivertown Parkway Suite 2052    Grandville    MI       *    Gap    Grand
Rapids et al, MI

*

   5600 Harvey St.    Muskegon    MI       *    Gap    Grand Rapids et al, MI

*

   6650 South Westnedge Ave    Portage    MI       *    Banana Republic   
Kalamazoo et al, MI

*

   14500 LaPlaisance Road, Suite D-20    Monroe    MI       *    Gap Inc. Outlet
   Detroit, MI

*

   1475 N. Brukhart Rd., Sp H-150    Howell    MI       *    Gap Inc. Outlet   
#N/A

*

   12205 Marketplace Dr. Sp. # 60H    Birch Run    MI       *    Gap Inc. Outlet
   Saginaw et al, MI

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   4787 Fashion Square Mall Sp# A-112    Saginaw    MI       *    Gap    Saginaw
et al, MI

*

   3735 Marketplace Circle    Traverse City    MI       *    Gap Inc. Outlet   
MI AREA NOT IN ANY MSA

*

   12330 James Street SP# 190    Holland    MI       *    Gap Inc. Outlet   
Grand Rapids et al, MI

*

   2990 Cook Road    West Branch    MI       *    Gap Inc. Outlet    MI AREA NOT
IN ANY MSA

*

   27434 Novi Road    Novi    MI       *    Banana Republic    Detroit, MI

*

   3195 28th St. SE    Grand Rapids    MI    49512       BR   

*

   14600 Lakeside Circle Sp.#G220    Sterling Heights    MI       *    Banana
Republic    Detroit, MI

*

   3700 Rivertown Pkwy SP 1060    Grandville    MI       *    Banana Republic   
Grand Rapids et al, MI

*

   2800 W. Big Beaver Rd. Space V364    Troy    MI       *    Gap    Detroit, MI

*

   27510 Novi (temp A-204)    Novi    MI       *    Gap    Detroit, MI

*

   27456 Novi Road # B-231    Novi    MI       *    Gap    Detroit, MI

*

   252 Briarwood Circle    Ann Arbor    MI       *    Gap    #N/A

*

   3001 White Bear Avenue Sp 2048    Maplewood    MN       *    Gap   
Minneapolis et al, MN-WI

*

   2009 Burnsville Center    Burnsville    MN       *    Gap    Minneapolis et
al, MN-WI

*

   8251 Flying Cloud Dr.    Eden Prairie    MN       *    Gap    Minneapolis et
al, MN-WI

*

   1016 Rosedale Center,    Roseville    MN       *    Gap    Minneapolis et al,
MN-WI

*

   12671 Wayzata Blvd    Minnetonka    MN       *    Gap    Minneapolis et al,
MN-WI

*

   1114 Southdale Center    Edina    MN       *    Gap    Minneapolis et al,
MN-WI

*

   South Blvd    Bloomington    MN       *    Gap    Minneapolis et al, MN-WI

*

   3000 Hennepin    Minneapolis    MN       *    Gap    Minneapolis et al, MN-WI

*

   80 South Eighth Street    Minneapolis    MN       *    Gap    Minneapolis et
al, MN-WI

*

   8390 Tamarack Village Sp 508    Woodbury    MN       *    Gap    Minneapolis
et al, MN-WI

*

   1600 Miller Trunk Hiway    Duluth    MN       *    Gap    Duluth et al, MN-WI

*

   4201 West Division St space # E-17    St. Cloud    MN       *    Gap    St.
Cloud, MN

*

   333 Apache Mall #411    Rochester    MN       *    Gap    Rochester, MN

*

   398 Northtown Dr. N.E. Sp# MP-28    Blaine    MN       *    Gap   
Minneapolis et al, MN-WI

*

   6415 La Beaux Ave.    Albertville    MN       *    Gap Inc. Outlet   
Minneapolis et al, MN-WI

*

   38573 Tanger Dr.    North Branch    MN       *    Gap Inc. Outlet   
Minneapolis et al, MN-WI

 

 

  Gap/IBM Confidential         31 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   10 Roseville Center    Roseville    MN       *    Banana Republic   
Minneapolis et al, MN-WI

*

   12245 ELM CREEK BLVD N    Maple Grove    MN       *    Banana Republic   
Minneapolis et al, MN-WI

*

   12129 Elm Creek Blvd    Maple Grove    MN    55369       Gap   

*

   6415 LaBeaux NE    Albertville    MN       *    Gap Inc. Outlet   
Minneapolis et al, MN-WI

*

      St. Cloud    MN    53601       WHS   

*

   8020 Wedgewood Lane North    Maple Grove    MN       *    Old Navy   
Minneapolis et al, MN-WI

*

   138 East Broadway    Bloomington    MN       *    Old Navy    Minneapolis et
al, MN-WI

*

   8306 Tamarack Village    Woodbury    MN       *    Old Navy    Minneapolis et
al, MN-WI

*

   1263 Promenade Place    Eagan    MN       *    Old Navy    Minneapolis et al,
MN-WI

*

   7595 France Avenue Bldg D, Ste #110    Edina    MN       *    Old Navy   
Minneapolis et al, MN-WI

*

   1620 New Brighton Blvd    Minneapolis    MN       *    Old Navy   
Minneapolis et al, MN-WI

*

   12767 Riverdale Blvd    Coon Rapids    MN       *    Old Navy    Minneapolis
et al, MN-WI

*

   1600 Miller Trunk Highway, Space L-20    Duluth    MN       *    Old Navy   
Duluth et al, MN-WI

*

   3001 White Bear Avenue #1001-A    Maplewood    MN       *    Old Navy   
Minneapolis et al, MN-WI

*

   8308 Highway 7    St. Louis Park    MN       *    Old Navy    Minneapolis et
al, MN-WI

*

   50 25th St. South East    Rochester    MN       *    Old Navy    Rochester,
MN

*

   8251 Flying Cloud Drive    Eden Praire    MN       *    Old Navy   
Minneapolis et al, MN-WI

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   1901 E. Madison Avenue    Mankato    MN       *    Old Navy    MN AREA NOT IN
ANY MSA

*

   1079 Burnsville Center    Burnsville    MN       *    Old Navy    Minneapolis
et al, MN-WI

*

   6415 Labeaux Ave.NE, Sp. A280    Albertville    MN       *    Gap Inc. Outlet
   Minneapolis et al, MN-WI

*

   6750 W Frontage Road, Space 45B    Medford    MN       *    Gap Inc. Outlet
   MN AREA NOT IN ANY MSA

*

   28573 Tanger Dr.    North Branch    MN       *    Gap Inc. Outlet   
Minneapolis et al, MN-WI

*

   1672 Southdale Center    Edina    MN       *    Banana Republic   
Minneapolis et al, MN-WI

*

   100 West Market #W100A    Bloomington    MN       *    Banana Republic   
Minneapolis et al, MN-WI

*

   80 South Eight St., Sp.#214    Minneapolis    MN       *    Banana Republic
   Minneapolis et al, MN-WI

*

   3925 West 50th    Edina    MN       *    Banana Republic    Minneapolis et
al, MN-WI

*

   12533 Wayzata Blvd. Sp #150    Minnetonka    MN       *    Gap    Minneapolis
et al, MN-WI

*

   1595 w.highway 36/1016 rosedale cntr    Roseville    MN       *    Gap   
Minneapolis et al, MN-WI

*

   60 East Brodway Blvd.    Bloomington    MN       *    Gap    Minneapolis et
al, MN-WI

*

   1504 Southdale Center Space B-101    Edina    MN       *    Gap   
Minneapolis et al, MN-WI

*

   12667 Wayzata Blvd    Minnetonka    MN       *    Gap    Minneapolis et al,
MN-WI

*

   915 COUNTY RD 42 WEST # 2073    Burnsville    MN       *    Gap   
Minneapolis et al, MN-WI

*

   SPACE 140    KANSAS CITY    MO    64153       GAP   

*

   164 Crestwood Plaza    St. Louis    MO       *    Gap    St. Louis, MO-IL

*

   232 Chesterfield Mall    Chesterfield    MO       *    Gap    St. Louis,
MO-IL

*

   1178 St Louis Galleria    St. Louis    MO       *    Gap    St. Louis, MO-IL

*

   2825 South Glenstone    Springfield    MO       *    Gap    Springfield, MO

*

   2300 Bernadette, Space #330    Columbia    MO       *    Gap    Columbia, MO

*

   1074 St. Louis Galleria    St. Louis    MO       *    Gap    St. Louis, MO-IL

*

   1600 Mid Rivers Mall    St. Peters    MO       *    Gap    St. Louis, MO-IL

*

   101 Rangeline Road    Joplin    MO       *    Gap    Joplin, MO

*

   422 South County Centerway    St. Louis    MO       *    Gap    St. Louis,
MO-IL

*

   424 West 47th Street    Kansas City    MO       *    Gap    Kansas City,
MO-KS

*

   1078 Independence Center Drive    Independence    MO       *    Gap    Kansas
City, MO-KS

*

   300 Tanger Blvd    Branson    MO    65616       BRF   

*

   300 Tanger Blvd    Branson    MO       *    Gap Inc. Outlet    MO AREA NOT IN
ANY MSA

 

 

  Gap/IBM Confidential         32 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   4785 PARK 370 BLVD    Hazelwood    MO       *    Old Navy    St. Louis, MO-IL

*

   STADIUM BLVD & ASH ST    COLUMBIA    MO    65203       OLD NAVY   

*

   3535 Missouri Blvd    JEFFERSON CITY    MO       *    Old Navy    MO AREA NOT
IN ANY MSA

*

      Saint Joeseph    MO    64506       ON   

*

      O’Fallon    MO    63366       ON   

*

   134 West Park Mall    Cape Girardeau    MO    63703       ON   

*

   47 E. Chesterfield Mall    Chesterfield    MO       *    Old Navy    St.
Louis, MO-IL

*

   18813 East 39th    Independence    MO       *    Old Navy    Kansas City,
MO-KS

*

   8881 Ladue Rd., Sp. B    Ladue    MO       *    Old Navy    St. Louis, MO-IL

*

   12519 Olive Blvd    Creve Coeur    MO       *    Old Navy    St. Louis, MO-IL

*

   10940 Sunset Plaza    St. Louis    MO       *    Old Navy    St. Louis, MO-IL

*

   8321 N.W. Roanridge Road #G    Kansas City    MO       *    Old Navy   
Kansas City, MO-KS

*

   2825 S. Glenstone Ave, Space #D01B    Springfield    MO       *    Old Navy
   Springfield, MO

*

   4498 Lemay Ferry Road    Mehlville    MO       *    Old Navy    St. Louis,
MO-IL

*

   4201 South Noland Road, Sp. I    Independence    MO       *    Old Navy   
Kansas City, MO-KS

*

   101 North Range Line    Joplin    MO       *    Old Navy    Joplin, MO

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   1656 N. W. Chipman Rd.    Lees Summit    MO       *    Old Navy    Kansas
City, MO-KS

*

   2300 Bernadette Dr. - Sp. 428    Columbia    MO       *    Gap    Columbia,
MO

*

   4540 HIGHWAY 54    Osage Beach    MO       *    Gap Inc. Outlet    MO AREA
NOT IN ANY MSA

*

   1498 W. Old Highway 40 Sp#G-280    Odessa    MO       *    Gap Inc. Outlet   
Kansas City, MO-KS

*

   1000 Warrenton Outlet Center, Suite 36    Warrenton    MO       *    Gap Inc.
Outlet    St. Louis, MO-IL

*

   300 Tanger Blvd., Suite 510    Branson    MO       *    Gap Inc. Outlet    MO
AREA NOT IN ANY MSA

*

   85 Plaza Frontenac    St. Louis    MO       *    Banana Republic    St.
Louis, MO-IL

*

   440 West 47 Street, Suite 110    Kansas City    MO       *    Banana Republic
   Kansas City, MO-KS

*

   1456 St. Louis Galleria    St. Louis    MO       *    Banana Republic    St.
Louis, MO-IL

*

   Clarkson and US 40, Unit 632    Chesterfield    MO       *    Banana Republic
   St. Louis, MO-IL

*

   424 West 47th Street    KANSAS CITY    MO    64112       GAP   

*

   2825 South Glenstone, #U3A    Springfield    MO       *    Gap   
Springfield, MO

*

   2035 Independence Center Drive F03A    Independence    MO       *    Gap   
Kansas City, MO-KS

*

   1085 St Louis Galleria    St. Louis    MO       *    Gap    St. Louis, MO-IL

*

      KANSAS CITY    MO    64153       KID   

*

   13118 Old Hwy 61N    Robinsonville    MS       *    Gap Inc. Outlet    MS
AREA NOT IN ANY MSA

*

   1163 Bonita Lakes Circle    Meridian    MS       *    Old Navy    MS AREA NOT
IN ANY MSA

*

   1200 East County Lane #185    Ridgeland    MS       *    Gap    Jackson, MS

*

   1000 Turtle Creek, Sp. 740    Hattiesburg    MS       *    Gap   
Hattiesburg, MS

*

   2600 Beach Blvd., Sp. 38    Biloxi    MS       *    Gap    #N/A

*

   1001 Barnes Crossing Rd., Sp 717    Tupelo    MS       *    Gap    MS AREA
NOT IN ANY MSA

*

   1190 Bonita Lakes Circle #190    Meridian    MS       *    Gap    MS AREA NOT
IN ANY MSA

*

   136 Dog Wood Blvd    Flowood    MS       *    Gap    Jackson, MS

*

   1049 East County Line Road #C    Jackson    MS       *    Old Navy   
Jackson, MS

*

   15100 Crossroads Parkway    Gulfport    MS       *    Old Navy    #N/A

*

   3858 Market Cente Dr    Tupelo    MS       *    Old Navy    MS AREA NOT IN
ANY MSA

*

   155 Goodman Rd. West    Southhaven    MS       *    Old Navy    Memphis,
TN-AR-MS

*

   1488 Old Aberdeen Road    Columbus    MS       *    Old Navy    MS AREA NOT
IN ANY MSA

*

   10830 Factory Shops Blvd.    Gulfport    MS       *    Gap Inc. Outlet   
#N/A

*

   230 Dogwood Blvd    Flowood    MS       *    Old Navy    Jackson, MS

 

 

  Gap/IBM Confidential         33 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   1001 Barnes Crossing Sp. 208    Tupelo    MS       *    Gap    MS AREA NOT IN
ANY MSA

*

   4000 S. Frontage Rd Sp# B-2    Vicksburg    MS       *    Gap Inc. Outlet   
MS AREA NOT IN ANY MSA

*

   10850 Factory Shops    Gulfport    MS       *    Gap Inc. Outlet    #N/A

*

   1200 East County Line #126    Ridgeland    MS       *    Banana Republic   
Jackson, MS

*

   1200 East Countyline Road Level 2, #70    Ridgeland    MS       *    Gap   
Jackson, MS

*

   300 South 24th St. West    Billings    MT       *    Gap    #N/A

*

   2901 Brooks St. Sp #D-10    Missoula    MT       *    Gap    Missoula, MT

*

   1900 North 19th street    Bozeman    MT       *    Gap    MT AREA NOT IN ANY
MSA

*

   2800 King Avenue, West    Billings    MT       *    Old Navy    #N/A

*

   1601 Marketplace Drive,    Great Falls    MT       *    Old Navy    Great
Falls, MT

*

   1540 North 19th Avenue    Bozeman    MT       *    Old Navy    MT AREA NOT IN
ANY MSA

*

   2800 North Reserve Street    Missoula    MT       *    Old Navy    Missoula,
MT

*

   2901 Brooks St., Sp. H-2    Missoula    MT       *    Gap    Missoula, MT

*

   US Hwy 321    Blowing Rock    NC    28605       BRF   

*

   1025 Industrial Park Dr    Smithfield    NC    27577       BRF   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   3 South Tunnel Rd.    Asheville    NC       *    Banana Republic    #N/A

*

   8605 Townley Road    Huntersville    NC       *    Banana Republic   
Charlotte et al, NC

*

   Capital Blvd & Old Wake Forest Rd    Raleigh    NC    27603       ON   

*

   EVANS STREET & GREENVILLE BLVD.    GREENVILLE    NC    27834       OLD NAVY
  

*

   3 South Tunnel Road    Asheville    NC       *    Gap    #N/A

*

   1960 Highway 70 S.E. Sp. 166    Hickory    NC       *    Gap    Hickory et
al, NC

*

   4400 Sharon & Fairview    Charlotte    NC       *    Gap    Charlotte et al,
NC

*

   3320 Silas Creek Parkway    Winston-Salem    NC       *    Gap    Greensboro
et al, NC

*

   11025 Carolina Place    Pineville    NC       *    Gap    Charlotte et al, NC

*

   245 Four Seasons Town Center Space #23    Greensboro    NC       *    Gap   
Greensboro et al, NC

*

   800-A Friendly Center Rd F1-F2    Greensboro    NC       *    Gap   
Greensboro et al, NC

*

   417 Cross Creek Mall space    Fayetteville    NC       *    Gap   
Fayetteville, NC

*

   8022 Providence Road    Charlotte    NC       *    Gap    Charlotte et al, NC

*

   8720 JW Clay Blvd suite # 5    Charlotte    NC       *    Gap    Charlotte et
al, NC

*

   921 Eastchester Drive    High Point    NC       *    Gap    Greensboro et al,
NC

*

   1480 Corcord Pkwy North    Concord    NC       *    Gap    Charlotte et al,
NC

*

   8701 Townley Road    Huntersville    NC       *    Gap    Charlotte et al, NC

*

   1208B Bridford Parkway    Greensboro    NC       *    Old Navy    Greensboro
et al, NC

*

   1880 Catawba Valley Blvd. SE    Hickory    NC       *    Old Navy    Hickory
et al, NC

*

   352-10 S. College Rd.    Wilmington    NC       *    Old Navy    Wilmington,
NC

*

   5424 New Hope Commons Drive    Durham    NC       *    Old Navy    Raleigh et
al, NC

*

   9000 J.M. Keynes Drive    Charlotte    NC       *    Old Navy    Charlotte et
al, NC

*

   9551 South Blvd.    Charlotte    NC       *    Old Navy    Charlotte et al,
NC

*

   3401 Pineville Matthews Road    Charlotte    NC       *    Old Navy   
Charlotte et al, NC

*

   3320 Silas Creek Pkwy #BU648    Winston-Salem    NC       *    Old Navy   
Greensboro et al, NC

*

   9751 Sam Furr Road    Huntersville    NC       *    Old Navy    Charlotte et
al, NC

*

   3692 E. Franklin Boulevard    Gastonia    NC       *    Old Navy    Charlotte
et al, NC

*

   131 Glensford Drive, Space 102    Fayetteville    NC       *    Old Navy   
Fayetteville, NC

*

   2070 Sam Rittenburg Blvd. #A-116    Charleston    NC       *    Old Navy   
Charleston et al, SC

*

   3000 Northline Ave.    Greensboro    NC       *    Old Navy    Greensboro et
al, NC

*

   4325 Glenwood Avenue #252    Raleigh    NC       *    Gap    Raleigh et al,
NC

 

 

  Gap/IBM Confidential         34 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   1105 Walnut Street Space G-116    Cary    NC       *    Gap    Raleigh et al,
NC

*

   3500 Oleander Dr. #A10    Wilmington    NC       *    Gap    Wilmington, NC

*

   714 SE Greenville Blvd., Sp. B1 - B3    Greeneville    NC       *    Gap   
Greenville, NC

*

   375 Western Blvd., Sp. G7    Jacksonville    NC       *    Gap   
Jacksonville, NC

*

   6910 Fayetteville Rd.    Durham    NC       *    Gap    Raleigh et al, NC

*

   1250 Western Blvd.,    Jacksonville    NC       *    Old Navy   
Jacksonville, NC

*

   246 North Newhope Rd., Sp. 207    Gastonia    NC       *    Gap    Charlotte
et al, NC

*

   8111 Concord Mills Blvd.    Concord    NC       *    Old Navy    Charlotte et
al, NC

*

   1058 West Club Blvd., Sp 234    Durham    NC       *    Old Navy    Raleigh
et al, NC

*

   8111 Concord Mills Blvd.    Concord    NC       *    Gap Inc. Outlet   
Charlotte et al, NC

*

   385 Faith Rd.    Salisbury    NC       *    Old Navy    Charlotte et al, NC

*

   10530 I Northeast    Matthews    NC       *    Old Navy    Charlotte et al,
NC

*

   1587 Benvenue Rd.    Rocky Mount    NC       *    Old Navy    Rocky Mount, NC

*

   330 Crossroads Plaza    CARY    NC       *    Old Navy    Raleigh et al, NC

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   801 Friendly Center Road Sp F1    Greensboro    NC       *    Gap   
Greensboro et al, NC

*

   3500 Oleander Drive    Wilmington    NC       *    Gap    Wilmington, NC

*

   3320 Silas Creek Parkway #5516    Winston-Salem    NC       *    Gap   
Greensboro et al, NC

*

   6910 Fayetteville Rd., Suite 130    Durham    NC       *    Banana Republic
   Raleigh et al, NC

*

   1025 Industrial Drive Space #720    Smithfield    NC       *    Gap Inc.
Outlet    Raleigh et al, NC

*

   US Highway 321 space 57    Blowing Rock    NC       *    Gap Inc. Outlet   
Hickory et al, NC

*

   7100 So. Croatan Highway, Suite 8    Nags Head    NC       *    Gap Inc.
Outlet    NC AREA NOT IN ANY MSA

*

   8111 Concord Mills Boulevard Suite 641    Concord    NC       *    Gap Inc.
Outlet    Charlotte et al, NC

*

   6841 MAIN STREET    WILMINGTON    NC    28405       BR   

*

   4400 Sharon Road Sp. #E12-E13A    Charlotte    NC       *    Banana Republic
   Charlotte et al, NC

*

   3320 Silas Creek Pkwy # 548    Winston-Salem    NC       *    Banana Republic
   Greensboro et al, NC

*

   4325 Glenwood Avenue    Raleigh    NC       *    Banana Republic    Raleigh
et al, NC

*

   801-B Friendly Center Rd., Sp.#801-B    Greensboro    NC       *    Banana
Republic    Greensboro et al, NC

*

   3320 Silas Creek Pkwy - Sp. #GU-7732    Winston-Salem    NC       *    Gap   
Greensboro et al, NC

*

   4325 Glenwood Ave. Sp. 230A    Raleigh    NC       *    Gap    Raleigh et al,
NC

*

   248 Four Seasons Town Centre    Greensboro    NC       *    Gap    Greensboro
et al, NC

*

   3 South Tunnel Road    Asheville    NC       *    Gap    #N/A

*

   4325 Glenwood Avenue    Raleigh    NC       *    Gap    Raleigh et al, NC

*

   11025 Carolina Place    Pineville    NC       *    Gap    Charlotte et al, NC

*

   I-29 & 13th Avenue South    Fargo    ND       *    Gap    Fargo et al, ND-MN

*

   2800 Columbia Rd    Grand Forks    ND       *    Gap    Grand Forks, ND-MN

*

   2400 10th Street SW 622    Minot    ND       *    Old Navy    ND AREA NOT IN
ANY MSA

*

   3801 32nd Ave. South    Grand Forks    ND       *    Old Navy    Grand Forks,
ND-MN

*

   1500 13TH Ave. East    West Fargo    ND       *    Old Navy    Fargo et al,
ND-MN

*

   Interstate 29 & 13th Avenue South    Fargo    ND       *    Gap    Fargo et
al, ND-MN

*

   3001 South 144 Space 20-29    Omaha    NE       *    Gap    Omaha, NE-IA

*

   2910 Pine Lake Rd. Suite A    Lincoln    NE       *    Gap    Lincoln, NE

*

   7400 Dodge street    Omaha    NE       *    Gap    Omaha, NE-IA

*

   5011 2nd Avenue Sp. 7-12    Kearney    NE       *    Gap    NE AREA NOT IN
ANY MSA

*

   10000 California Street, Suite 1237    Omaha    NE       *    Old Navy   
Omaha, NE-IA

*

   2950 Pine Lake Road, Suite A    Lincoln    NE       *    Old Navy    Lincoln,
NE

*

   5027 Second Avenue, Ste. 37    Kearney    NE       *    Old Navy    NE AREA
NOT IN ANY MSA

 

 

  Gap/IBM Confidential         35 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   3123 Oakview Drive    Omaha    NE       *    Old Navy    Omaha, NE-IA

*

   7400 Dodge Street #0D08A    Omaha    NE       *    Old Navy    Omaha, NE-IA

*

   10335 Pacific Street    Omaha    NE       *    Banana Republic    Omaha,
NE-IA

*

   2940 Pike Lake Rd.    Lincoln    NE       *    Banana Republic    Lincoln, NE

*

   3001 South 144th St. Sp E-5    Omaha    NE       *    Gap    Omaha, NE-IA

*

   1 Common Court    North Conway    NH    3860       ONO   

*

   120 Laconia Road    Tilton    NH    3276       BRF   

*

   310 Daniel Webster    Nashua    NH       *    Gap    Boston et al, MA-NH

*

   1500 South Willow St    Manchester    NH       *    Gap    Boston et al,
MA-NH

*

   248 Loudon Road #1206    Concord    NH       *    Gap    NH AREA NOT IN ANY
MSA

*

   Fox Run Road    Newington    NH       *    Gap    Boston et al, MA-NH

*

   99 Rockingham Park Bvld    Salem    NH       *    Gap    Boston et al, MA-NH

*

   19 Congress Street    Portsmouth    NH       *    Gap    Boston et al, MA-NH

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   20 South Main Street    Hanover    NH       *    Gap    NH AREA NOT IN ANY
MSA

*

   310 Daniel Webster Hwy.    Nashua    NH       *    Banana Republic    Boston
et al, MA-NH

*

   99 Rockingham Park Blvd    Salem    NH       *    Banana Republic    Boston
et al, MA-NH

*

      Manchester    NH    3103       WHS   

*

   4 East Spitbrook Rd.    Nashua    NH       *    Old Navy    Boston et al,
MA-NH

*

   270 Louden Rd    Concord    NH       *    Old Navy    NH AREA NOT IN ANY MSA

*

   45 Gosling Road #8    Newington    NH       *    Old Navy    Boston et al,
MA-NH

*

   Rte. 16 Main St.    North Conway    NH       *    Gap Inc. Outlet    NH AREA
NOT IN ANY MSA

*

   120 Laconia Rd., Suite 110 & 112    Tilton    NH       *    Gap Inc. Outlet
   NH AREA NOT IN ANY MSA

*

   Route 16, Sp . E-10    No. Conway    NH       *    Gap Inc. Outlet    NH AREA
NOT IN ANY MSA

*

   100 Market Street Sp. 6    Portsmouth    NH       *    Banana Republic   
Boston et al, MA-NH

*

   310 Daniel Webster Hwy    Nashua    NH       *    Gap    Boston et al, MA-NH

*

   Cherry Hill Mall, Route 38 #514    Cherry Hill    NJ       *    Gap   
Philadelphia, PA-NJ

*

   Deptford Mall Space 1D4    Deptford    NJ       *    Gap    Philadelphia,
PA-NJ

*

   220 Quakerbridge Mall    Lawrenceville    NJ       *    Gap    Trenton, NJ

*

   400 Route 38    Moorestown    NJ       *    Gap    Philadelphia, PA-NJ

*

   3849 S DELSEA DRIVE    Vineland    NJ       *    Gap    Vineland et al, NJ

*

   3535 US Route One #110    Princeton    NJ       *    Gap    Trenton, NJ

*

   4403 Black Horse Pike, Sp. #260    Mays Landing    NJ       *    Gap    #N/A

*

   1200 Highway 22 East, Sp.630    Phillipsburg    NJ       *    Gap    Newark,
NJ

*

   300 Route 73 Suite # N-326 & O-326    Marlton    NJ       *    Gap   
Philadelphia, PA-NJ

*

   112 Eisenhower Parkway #1007    Livingston    NJ       *    Gap    Newark, NJ

*

   405 Paramus Park    Paramus    NJ       *    Gap    #N/A

*

   210 Woodbridge Center    Woodbridge    NJ       *    Gap    Middlesex et al,
NJ

*

   Route 35 & 36 #3004    Eatontown    NJ       *    Gap    Monmouth et al, NJ

*

   Route 4 & 17    Paramus    NJ       *    Gap    #N/A

*

   Route 4 & Forest Ave #12/C    Paramus    NJ       *    Gap Inc. Outlet   
#N/A

*

   491 Menlo Park Mall    Edison    NJ       *    Gap    Middlesex et al, NJ

*

   1201 Hooper Ave    Toms River    NJ       *    Gap    Monmouth et al, NJ

*

   Route 80 & Mt. Hope Ave. #1083 & #1084    Rockaway    NJ       *    Gap   
Newark, NJ

*

   Route 24, JFK Parkway, Space #D123    Short Hills    NJ       *    Gap   
Newark, NJ

*

   1400 Willowbrook Mall 1625 perm    wayne    NJ       *    Gap    #N/A

*

   501 ROUTE 17    Paramus    NJ       *    Gap    #N/A

 

 

  Gap/IBM Confidential         36 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   142 Westwood Avenue    Westwood    NJ       *    Gap    #N/A

*

   251 Highway 18    East Brunswick    NJ       *    Gap    Middlesex et al, NJ

*

   235 East Ridgewood Avenue    Ridgewood    NJ       *    Gap    #N/A

*

   380 Riverside Square    Hackensack    NJ       *    Gap    #N/A

*

   591 Route 35    Shrewsbury    NJ       *    Gap    Monmouth et al, NJ

*

   2130 Hwy 35 S    Holmdel    NJ       *    Old Navy    Monmouth et al, NJ

*

   102 N. Michigan Ave.    Atlantic City    NJ       *    Gap Inc. Outlet   
#N/A

*

   100 Menlo Park    Edison    NJ       *    Banana Republic    Middlesex et al,
NJ

*

   3056 State Rt 10    Denville(Dover)    NJ       *    Banana Republic   
Newark, NJ

*

   537 MONMOUTH ROAD    Jackson    NJ       *    Gap Inc. Outlet    Monmouth et
al, NJ

*

   1800 N. Michigan Ave    Atlantic City    NJ    8401       BRF   

*

   300 International Dr. South    Flanders    NJ       *    Old Navy    Newark,
NJ

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   3115 Kennedy Blvd.    North Bergen    NJ       *    Old Navy    Jersey City,
NJ

*

   651 Kapkowski Rd., Ste. 10    Elizabeth    NJ       *    Old Navy    Newark,
NJ

*

   1515 Route 22 West    Watchung    NJ       *    Old Navy    Middlesex et al,
NJ

*

   300 Promenade Blvd.    Bridgewater    NJ       *    Old Navy    Middlesex et
al, NJ

*

   755 State Highway 18    East Brunswick    NJ       *    Old Navy    Middlesex
et al, NJ

*

   100 Cumberland Mall Space C-11    Vineland    NJ       *    Old Navy   
Vineland et al, NJ

*

   1200 Hwy 22, Space 612    Phillipsburg    NJ       *    Old Navy    Newark,
NJ

*

   701 Route 440 Sp39,41,42,43,44    Jersey City    NJ       *    Old Navy   
Jersey City, NJ

*

   56 Chambers Bridge & Rte. 70    Brick    NJ       *    Old Navy    Monmouth
et al, NJ

*

   485 River Road    Edgewater    NJ       *    Old Navy    #N/A

*

   250 Consumer's Square    May's Landing    NJ       *    Old Navy    #N/A

*

   1101 Nixon Dr.    Moorestown    NJ       *    Old Navy    Philadelphia, PA-NJ

*

   Rt. 23 #20    Wayne    NJ       *    Old Navy    #N/A

*

   977 Valley Road, Bldg F1    Gillette    NJ       *    Old Navy    Newark, NJ

*

   447 Menlo Park Mall    Edison    NJ       *    Old Navy    Middlesex et al,
NJ

*

   State Hwy 35 - Space #2101    Eatontown    NJ       *    Old Navy    Monmouth
et al, NJ

*

   1140 Paramus Park    Paramus    NJ       *    Old Navy    #N/A

*

   1557 Almonesson Road    Deptford    NJ       *    Old Navy    Philadelphia,
PA-NJ

*

   3710 Route 9 #B140    Freehold    NJ       *    Old Navy    Monmouth et al,
NJ

*

   Garden St. Pl. - 355 State Hwy #17 - U    Paramus    NJ       *    Old Navy
   #N/A

*

   530 West Mount Pleasant Avenue    Livingston    NJ       *    Old Navy   
Newark, NJ

*

   1321 Cenntennial Ave    Piscataway    NJ       *    Old Navy    Middlesex et
al, NJ

*

   651Kapowski Rd. spc.1024    Elizabeth    NJ       *    Gap Inc. Outlet   
Newark, NJ

*

   200 Quakebridge Mall    Lawrence Township    NJ       *    Old Navy   
Trenton, NJ

*

   121 Market St    Newark    NJ       *    Old Navy    Newark, NJ

*

   649 West Edgar Rd    Linden    NJ       *    Old Navy    Newark, NJ

*

   112 Eisenhower Parkway, 2nd Floor    Livingston    NJ       *    Old Navy   
Newark, NJ

*

   1201 Hooper Ave. Sp1049    Toms River    NJ       *    Old Navy    Monmouth
et al, NJ

*

   1015 Willowbrook Mall    Wayne    NJ       *    Old Navy    #N/A

*

   730 Rt 73 South    Marlton    NJ       *    Old Navy    Philadelphia, PA-NJ

*

   3710 Route 9 Space #F110    Freehold    NJ       *    Gap    Monmouth et al,
NJ

*

   30 Park Place Space #2043/4    Morristown    NJ       *    Gap    Newark, NJ

*

   30-260 Mall Drive West    Jersey City    NJ       *    Gap    Jersey City, NJ

*

   207 East Broad Street    Westfield    NJ       *    Gap    Newark, NJ

 

 

  Gap/IBM Confidential         37 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   629 Valley Road    Upper Montclair    NJ       *    Gap    Newark, NJ

*

   2056 State Rt. 10    Denville    NJ       *    Gap    Newark, NJ

*

   2150 Highway 35, #D1    Sea Girt    NJ       *    Gap    Monmouth et al, NJ

*

   30-133A Mall Drive West, Sp. A034A    Jersey City    NJ       *    Gap   
Jersey City, NJ

*

   423 Chestnut Ridge    Woodcliff Lake    NJ       *    Gap    #N/A

*

   195 South US Highway 206 Sp 217-219    Chester    NJ       *    Gap   
Newark, NJ

*

   525 River Road    Edgewater    NJ       *    Gap    #N/A

*

   1750 Deptford Center Road Sp # 1009    Deptford    NJ       *    Gap   
Philadelphia, PA-NJ

*

   222 East Ridgewood Ave    Ridgewood    NJ       *    Gap    #N/A

*

   1285 Echleon Mall    Voorhees    NJ       *    Gap    Philadelphia, PA-NJ

*

   500 Sagemore Dr.    Marlton    NJ       *    Banana Republic    Philadelphia,
PA-NJ

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   537 Monmouth Rd. SP # 100    Jackson    NJ       *    Gap Inc. Outlet   
Monmouth et al, NJ

*

   651 Kapkowski Rd Sp# 260    Elizabeth    NJ       *    Gap Inc. Outlet   
Newark, NJ

*

   17 Palmer Square East    Princeton    NJ       *    Banana Republic   
Trenton, NJ

*

   Short Hills Mall #D123    Short Hills    NJ       *    Banana Republic   
Newark, NJ

*

   519 Menlo Park Mall    Edison    NJ       *    Banana Republic    Middlesex
et al, NJ

*

   525 Cherry Hill Mall    Cherry Hill    NJ       *    Banana Republic   
Philadelphia, PA-NJ

*

   1400 Willowbrook Mall,Routes 23    Wayne    NJ       *    Banana Republic   
#N/A

*

   3710 Route 9    Freehold    NJ       *    Banana Republic    Monmouth et al,
NJ

*

   1 Riverside Square    Hackensack    NJ       *    Banana Republic    #N/A

*

   525 Route 35    Shrewsbury    NJ       *    Banana Republic    Monmouth et
al, NJ

*

   355 State Highway #17 South    Paramus    NJ       *    Banana Republic   
#N/A

*

   1200 Morris Turnpike, Sp #A214    Short Hills    NJ       *    Banana
Republic    Newark, NJ

*

   427 Chestnut Ridge Rd    Woodcliff Lake    NJ       *    Banana Republic   
#N/A

*

   137 Central Ave.    Westfield    NJ       *    Banana Republic    Newark, NJ

*

   2150 Route 35 Sp E 14- E16    Sea Girt    NJ       *    Banana Republic   
Monmouth et al, NJ

*

   225 River Road    Edgewater    NJ       *    Banana Republic    #N/A

*

   1400 Willow Brook Mall    Wayne    NJ    7470       BABY   

*

   30-241 Mall Drive West    Jersey City    NJ       *    Gap    Jersey City, NJ

*

   Route 4 & 17 #M5    Paramus    NJ       *    Gap    #N/A

*

   26 Park Place    Morristown    NJ       *    Gap    Newark, NJ

*

   234 East Broad Street    Westfield    NJ       *    Gap    Newark, NJ

*

   700 PARAMUS PARK    PARAMUS    NJ    7652       GAP   

*

   210 Woodbridge Center    Woodbridge    NJ       *    Gap    Middlesex et al,
NJ

*

   112 Eisenhower Parkway    Livingston    NJ       *    Gap    Newark, NJ

*

   Rte. 80 & Mount Hope Ave., Sp. #1017    Rockaway    NJ       *    Gap   
Newark, NJ

*

   1400 Willowbrook Mall, sp# 1625    Wayne    NJ    7470       KIDS   

*

   1200 Morris Turnpike #113    Short Hills    NJ       *    Gap    Newark, NJ

*

   Route 35 & 36    Eatontown    NJ       *    Gap    Monmouth et al, NJ

*

   2000 Route 38 #412    Cherry Hill    NJ       *    Gap    Philadelphia, PA-NJ

*

   223 Quaker Bridge Mall    Lawrenceville    NJ       *    Gap    Trenton, NJ

*

   620 Coronado Center    Albuquerque    NM       *    Gap    #N/A

*

   10000 Coors Bypass NW, Sp C3    Albuquerque    NM       *    Gap    #N/A

*

   4250 Cerrillos Road Sp # 1140,1144,114    Santa Fe    NM       *    Gap   
Santa Fe, NM

*

   4601 E. Main Street    Farmington    NM       *    Gap    NM AREA NOT IN ANY
MSA

*

   2200 E. Lohman Ave. Ste 200    Las Cruces    NM    88001       ON   

 

 

  Gap/IBM Confidential         38 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   4900 Cutler #B    Albuquerque    NM       *    Old Navy    #N/A

*

   10,000 Coors Blvd.    Albuquerque    NM       *    Old Navy    #N/A

*

   3550 Zafarano Drive    Santa Fe    NM       *    Old Navy    Santa Fe, NM

*

   6600 Menaul NE #399    Albuquerque    NM       *    Banana Republic    #N/A

*

   123 West San Francisco St    Santa Fe    NM       *    Banana Republic   
Santa Fe, NM

*

   6600 Menaul Blvd. NE    Albuquerque    NM       *    Gap    #N/A

*

   3667 Las Vegas Blvd. S. Suite 290    Las Vegas    NV       *    Gap    Las
Vegas, NV-AZ

*

   1055 South Rampart Blvd.    Las Vegas    NV       *    Gap    Las Vegas,
NV-AZ

*

   32100 Las Vegas Blvd    Primm    NV       *    Gap Inc. Outlet    Las Vegas,
NV-AZ

*

   875 S. Grand Central Parkway    Las Vegas    NV    89106       BRF   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   1049 South Rampart Blvd.    Las Vegas    NV       *    Banana Republic    Las
Vegas, NV-AZ

*

   3200 LAS VEGAS BLVD    Las Vegas    NV       *    Banana Republic    Las
Vegas, NV-AZ

*

   911 TOPSY LANE    Carson City    NV       *    Old Navy    NV AREA NOT IN ANY
MSA

*

   525 N. Stephanie Street    Henderson    NV       *    Old Navy    Las Vegas,
NV-AZ

*

   2186 N. Rainbow Blvd.    Las Vegas    NV       *    Old Navy    Las Vegas,
NV-AZ

*

   4891 Kietzke Lane    Reno    NV       *    Old Navy    Reno, NV

*

   3580 Maryland Parkway    Las Vegas    NV       *    Gap    Las Vegas, NV-AZ

*

   3200 Las Vegas Blvd Space 210....    Las Vegas    NV       *    Gap    Las
Vegas, NV-AZ

*

   1300 W. Sunset Rd., #1625    Henderson    NV       *    Gap    Las Vegas,
NV-AZ

*

   3500 LAS VEGAS BLVD SO    Las Vegas    NV       *    Gap    Las Vegas, NV-AZ

*

   32100 Las Vegas Blvd. South # 462    Primm    NV       *    Gap Inc. Outlet
   Las Vegas, NV-AZ

*

   32100-108 Las Vegas Blvd., South    Primm    NV       *    Gap Inc. Outlet   
Las Vegas, NV-AZ

*

   1955 Casino Drive, Sp. #328    Laughlin    NV       *    Gap Inc. Outlet   
Las Vegas, NV-AZ

*

   3500 Las Vagas Blvd. South - F01    Las Vegas    NV       *    Banana
Republic    Las Vegas, NV-AZ

*

   3355 Las Vegas Blvd., Suite 1198    Las Vegas    NV       *    Banana
Republic    Las Vegas, NV-AZ

*

   5270 Meadowwood Mall Circle    Reno    NV       *    Gap    Reno, NV

*

   3528 Marilyn Pkwy #204    Las Vegas    NV       *    Gap    Las Vegas, NV-AZ

*

   479 Sunrise Mall, Space 4, 5, 6, 7    Massapequa    NY       *    Gap   
Nassau et al, NY

*

   2655 Richmond Avenue #138    Staten Island    NY       *    Gap    New York,
NY

*

   5265 Kings Plaza    Brooklyn    NY       *    Gap    New York, NY

*

   90-15 Queens Blvd #H401    Elmhurst    NY       *    Gap    New York, NY

*

   734 Lexington Ave    New York    NY       *    Gap    New York, NY

*

   Cross County Center - 9A Mall Walk    Yonkers    NY       *    Gap    New
York, NY

*

   630 Old Country Rd.    Garden City    NY       *    Gap    Nassau et al, NY

*

   1701 Sunrise Highway    Bay Shore    NY       *    Gap    Nassau et al, NY

*

   1440 Union Turn Pike    New Hyde Park    NY       *    Gap    Nassau et al,
NY

*

   3105 Long Beach Road    Oceanside    NY       *    Gap    Nassau et al, NY

*

   160-5 Route 110    Huntington Station    NY       *    Gap    Nassau et al,
NY

*

   2054 Northern Blvd    Manhasset    NY       *    Gap    Nassau et al, NY

*

   Middle Country Road #B20-A    Lake Grove    NY       *    Gap    Nassau et
al, NY

*

   1004 Green Acres Mall    Valley Stream    NY       *    Gap    Nassau et al,
NY

*

   69-39 Austin Street    Forest Hills    NY       *    Gap    New York, NY

*

   2101-2109 86th Street    Brooklyn    NY       *    Gap    New York, NY

*

   961 Broadway Mall    Hicksville    NY       *    Gap    Nassau et al, NY

*

   2373 Broadway    New York    NY       *    Gap    New York, NY

*

   250 West 57th Street    New York    NY       *    Gap    New York, NY

 

 

  Gap/IBM Confidential         39 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   60 West 34th Street    New York    NY       *    Gap    New York, NY

*

   122 Fifth Ave.    New York    NY       *    Gap    New York, NY

*

   400 Wheatley Plaza    Greenvale    NY       *    Gap    Nassau et al, NY

*

   750 Broadway    New York    NY       *    Gap    New York, NY

*

   2468 Central Park Avenue Sp 19    Yonkers    NY       *    Gap    New York,
NY

*

   839-114 New York Avenue    Huntington    NY       *    Old Navy    Nassau et
al, NY

*

   403 South Oyster Bay Road    Plainview    NY       *    Gap    Nassau et al,
NY

*

   650 Lee Blvd, Sp. #104-107    Yorktown Heights    NY       *    Gap    New
York, NY

*

   11 Fulton Market    New York    NY       *    Gap    New York, NY

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   696 White Plains Road    Scarsdale    NY       *    Gap    New York, NY

*

   461 Central Avenue    Cedarhurst    NY       *    Gap    Nassau et al, NY

*

   2001 South Road #A-113    Poughkeepsie    NY       *    Gap    Dutchess
County, NY

*

   1770 West Main St.    Riverhead    NY       *    Gap Inc. Outlet    Nassau et
al, NY

*

   SR 78, Transit Road & SR 5, Main Stree    Williamsville    NY       *    Gap
   Buffalo et al, NY

*

   1233 Niagara Blvd    Amherst    NY       *    Gap    Buffalo et al, NY

*

   728 McKinley Mall    Blasdell    NY       *    Gap    Buffalo et al, NY

*

   D223 Walden Galleria    Buffalo    NY       *    Gap    Buffalo et al, NY

*

   1776 Military Road    Niagara Falls    NY       *    Gap Inc. Outlet   
Buffalo et al, NY

*

   1947 Old County Road #1425    Riverhead    NY       *    Gap Inc. Outlet   
Nassau et al, NY

*

   1009 Flatbush Avenue, Space 2    Brooklyn    NY       *    Gap Inc. Outlet   
New York, NY

*

   200 Vesey Street    New York    NY       *    Banana Republic    New York, NY

*

   135 EASTVIEW MALL    VICTOR    NY    14564       BR   

*

   9015 Queens Blvd    Elmhurst    NY    11373       BR   

*

   216 Eastview Mall    Victor    NY       *    Gap    Rochester, NY

*

   3400 W. Henrietta Rd.    Rochester    NY       *    Gap    Rochester, NY

*

   214 Greece Ridge Center Drive    Rochester    NY       *    Gap    Rochester,
NY

*

   402 Balltown Road    Schenectady    NY    12304       ON   

*

   1864 Plaza Drive    Olean    NY    14760       ON   

*

   3300 Chambers Rd.South K4 to G1    Horseheads    NY       *    Gap    Elmira,
NY

*

   4155 Route 31 SP# G118-G120    Clay    NY       *    Gap    Syracuse, NY

*

   9588 Carousel Center Sp B204/B206    Syracuse    NY       *    Gap   
Syracuse, NY

*

   40 Catherwood Sp# F-14    Ithaca    NY       *    Gap    NY AREA NOT IN ANY
MSA

*

   Route 5 & 5A Sp D6    New Hartford    NY       *    Gap    Utica et al, NY

*

   3649 ERIE BLVD EAST    Dewitt    NY       *    Gap    Syracuse, NY

*

   21182 Salmon Run Mall -LP W sp# A-119    Watertown    NY       *    Gap    NY
AREA NOT IN ANY MSA

*

   3540 Mckinley Parkway    Blasdell    NY       *    Old Navy    Buffalo et al,
NY

*

   300 W. 125th Street    New York    NY       *    Old Navy    New York, NY

*

   159-02 Jamaica ave    Queens    NY       *    Old Navy    New York, NY

*

   318 East Fairmont Avenue, Space 304    Lakewood    NY       *    Old Navy   
Jamestown, NY

*

   464 Broadway Mall    Hicksville    NY       *    Old Navy    Nassau et al, NY

*

   790 South Road    Poughkeepsie    NY       *    Old Navy    Dutchess County,
NY

*

   60 Smithfield Blvd., Space B105    Plattsburg    NY       *    Old Navy    NY
AREA NOT IN ANY MSA

*

   21182 Salmon Run Lp,W Sp A113, A115-A1    Watertown    NY       *    Old Navy
   NY AREA NOT IN ANY MSA

*

   40 Catherwood    Ithaca    NY       *    Old Navy    NY AREA NOT IN ANY MSA

*

   6K Mall Walk    Yonkers    NY       *    Old Navy    New York, NY

*

   3065 Rte 50, Space F4    Saratoga Springs    NY       *    Old Navy    #N/A

 

 

  Gap/IBM Confidential         40 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   723 White Plains Road Sp #14    Scarsdale    NY       *    Old Navy    New
York, NY

*

   89 Oakdale Mall    Johnson City    NY       *    Gap    #N/A

*

   60 Smithfield Blvd #B 103    Plattsburgh    NY       *    Gap    NY AREA NOT
IN ANY MSA

*

   3561 Hempstead Turnpike    Levittown    NY       *    Old Navy    Nassau et
al, NY

*

   161 Washington Ave Extension #203    Albany    NY       *    Old Navy    #N/A

*

   253-01 Rockaway Blvd.    Woodmere    NY       *    Old Navy    New York, NY

*

   610 6th Avenue    New York    NY       *    Old Navy    New York, NY

*

   201 Independence Plaza    Selden    NY       *    Old Navy    Nassau et al,
NY

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   9858 Carousel Center Drive    Syracuse    NY       *    Old Navy    Syracuse,
NY

*

   3333 West Henrietta    Rochester    NY       *    Old Navy    Rochester, NY

*

   625 Atlantic Ave. Sp. #102    Brooklyn    NY       *    Old Navy    New York,
NY

*

   5041 Jericho Turnpike    Commack    NY       *    Old Navy    Nassau et al,
NY

*

   3050 Sheridan Drive, Sp. # 3042    Amherst    NY       *    Old Navy   
Buffalo et al, NY

*

   881 Montauk Highway    West Babylon    NY       *    Old Navy    Nassau et
al, NY

*

   1504 Old Country Road #B08    Westbury    NY       *    Old Navy    Nassau et
al, NY

*

   845 White Plains Rd.    Bronx    NY       *    Old Navy    New York, NY

*

   5175 Sunrise Hwy    Bohemia    NY       *    Old Navy    Nassau et al, NY

*

   340 Bay Chester Ave    Bronx    NY       *    Old Navy    New York, NY

*

   386 Greece Ridge Center Drive #12    Rochester    NY       *    Old Navy   
Rochester, NY

*

   3131 E. Main St. #C-16    Mohegan Lake    NY       *    Old Navy    New York,
NY

*

   1 Walden Galleria, Sp. L-209    Buffalo    NY       *    Old Navy    Buffalo
et al, NY

*

   2655 Richmond Ave. #204-205    Staten Island    NY       *    Old Navy    New
York, NY

*

   9605 Queens Blvd    Rego Park    NY       *    Old Navy    New York, NY

*

   34-03 48th Street    Long Island City    NY       *    Old Navy    New York,
NY

*

   1470 Palisades Center Drive #F105    West Nyack    NY       *    Old Navy   
New York, NY

*

   1 Crossgates Mall road #D119    Albany    NY       *    Old Navy    #N/A

*

   1300 Ulster Avenue #L02    Kingston    NY       *    Old Navy    NY AREA NOT
IN ANY MSA

*

   1 Galleria Drive #D113    Middletown    NY       *    Old Navy    Newburgh,
NY-PA

*

   150 W. 34th Street    New York    NY       *    Old Navy    New York, NY

*

   503-511 Broadway    New York    NY       *    Old Navy    New York, NY

*

   100 Main Street # 422    White Plains    NY       *    Old Navy    New York,
NY

*

   20th Ave. Petracca Place    College Point    NY       *    Old Navy    New
York, NY

*

   5100 Kings Plaza - Space F1U    Brooklyn    NY       *    Old Navy    New
York, NY

*

   830-8 Sunrise Highway    Bayshore    NY       *    Old Navy    Nassau et al,
NY

*

   578 Aviation Road    Queensbury    NY       *    Old Navy    Glens Falls, NY

*

   710 Horatio Street,    Utica    NY       *    Old Navy    Utica et al, NY

*

   845 County Route 64, Box 1    Elmira    NY       *    Old Navy    Elmira, NY

*

   4155 Route 31    Clay    NY       *    Old Navy    Syracuse, NY

*

   3649 Erie Blvd., East, Space 95    Dewitt    NY       *    Old Navy   
Syracuse, NY

*

   1401 Route 300, Sp ANC - 2, Ste. 123    Newburgh    NY       *    Old Navy   
Newburgh, NY-PA

*

   7556 Commons Blvd.    Victor    NY       *    Old Navy    Rochester, NY

*

   4605 Commercial Drive    New Hartford    NY       *    Old Navy    Utica et
al, NY

*

   13602 Rossevelt Avenue    Flushing    NY       *    Old Navy    New York, NY

*

   422 Evergreen Ct, Rt 32    Central Valley    NY       *    Gap Inc. Outlet   
Newburgh, NY-PA

*

   1770 West Main Street/ Build 17, SP 17    Riverhead    NY       *    Gap Inc.
Outlet    Nassau et al, NY

*

   697 Hillside Avenue    New Hyde Park    NY       *    Old Navy    Nassau et
al, NY

 

 

  Gap/IBM Confidential         41 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   2034 Green Acres    Valley Stream    NY       *    Old Navy    Nassau et al,
NY

*

   140 Fulton Avenue    Hempstead    NY       *    Old Navy    Nassau et al, NY

*

   2317 Vestal Parkway East    Vestal    NY       *    Old Navy    #N/A

*

   381 Gateway center drive    Brooklyn    NY       *    Old Navy    New York,
NY

*

   2655 Richmond Ave Sp# 1100    Staten Island    NY       *    Gap    New York,
NY

*

   430 Colonie Center    Albany    NY       *    Gap    #N/A

*

   1 Crossgates Mall    Albany    NY       *    Gap    #N/A

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    93 West Campbell Rd.    Schenectady    NY       *    Gap    #N/A *    3065
Route 50    Saratoga Springs    NY       *    Gap    #N/A *    333 Broadway   
Saratoga Springs    NY       *    Gap    #N/A *    B208 Galleria Drive   
Middletown    NY       *    Gap    Newburgh, NY-PA *    65 South Moger    Mt
Kisco    NY       *    Gap    New York, NY *    1340 Boston Post Road   
Larchmont    NY       *    Gap    New York, NY *    1300 Ulster Ave    Kingston
   NY       *    Gap    NY AREA NOT IN ANY MSA *    125 Westchester Ave.   
White Plains    NY       *    Gap    New York, NY *    51 Virginia Ave Sp # F206
   West Nyack    NY       *    Gap    New York, NY *    271-85 Fordham Road,
Suite 400    Bronx    NY       *    Gap    New York, NY *    999 Montauk Hwy #10
   Shirley    NY       *    Gap    Nassau et al, NY *    423 86th Street   
Brooklyn    NY       *    Gap    New York, NY *    2044 Montauk Hwy. Sp. 1   
Bridgehampton    NY       *    Gap    Nassau et al, NY *    83 Main Street   
Northport    NY       *    Gap    Nassau et al, NY *    1165 Wantagh Avenue   
Wantagh    NY       *    Gap    Nassau et al, NY *    1970 Merrick Road   
Merrick    NY       *    Gap    Nassau et al, NY *    100 Arden Place    Port
Jefferson    NY       *    Gap    Nassau et al, NY *    2530 Hylan Blvd.   
Staten Island    NY       *    Gap    New York, NY *    160-20 Cross Bay Blvd.
   Howard Beach    NY       *    Gap    New York, NY *    159 - 02 Jamaica Ave.
   Queens    NY       *    Gap    New York, NY *    1504 Old Country Rd   
Westbury    NY       *    Gap    Nassau et al, NY *    170 E.Jericho Turnpike   
Commack    NY       *    Gap    Nassau et al, NY *    1466 Broadway    New York
   NY       *    Gap    New York, NY *    1131-1149 Third Avenue    New York   
NY       *    Gap    New York, NY *    1511 Third Avenue    New York    NY      
*    Gap    New York, NY *    1212 AVENUE OF THE AMERICAS    New York    NY   
   *    Gap    New York, NY *    657-59 Third Avneue    New York    NY       *
   Gap    New York, NY *    1988 Broadway    New York    NY       *    Gap   
New York, NY *    211-15 26th Ave.    Bayside    NY       *    Gap    New York,
NY *    One Astor place # 3    New York    NY       *    Gap    New York, NY *
   680 5th Avenue    New York    NY       *    Gap    New York, NY *    278 8th
Avenue    New York    NY       *    Gap    New York, NY *    225 Liberty Street
   New York    NY       *    Gap    New York, NY *    2640 PALISADES CENTER
DRIVE    WEST NYACK    NY    10994       F&T    *    1000 Palisades Center Drive
#H305    West Nyack    NY       *    Gap    New York, NY *    160-10 Cross Bay
Blvd.    Howard Beach    NY       *    Gap    New York, NY *    1215 Niagara
Falls Blvd.    Amherst    NY       *    Banana Republic    Buffalo et al, NY *
   55 Main Street    Lake Placid    NY       *    Gap Inc. Outlet    NY AREA NOT
IN ANY MSA *    10 Farber Dr., Ste 49    Bellport    NY       *    Gap Inc.
Outlet    Nassau et al, NY

 

 

  Gap/IBM Confidential         42 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   1770 West Main Street (#1601 to 601)   

Riverhead

  

NY

     

*

  

Gap Inc. Outlet

   Nassau et al, NY

*

   470 Evergreen Court   

Central Valley

  

NY

     

*

  

Gap Inc. Outlet

   Newburgh, NY-PA

*

   655 Route 318   

Waterloo

  

NY

     

*

  

Gap Inc. Outlet

   NY AREA NOT IN ANY MSA

*

   1970 Military Road   

Niagara Falls

  

NY

     

*

  

Gap Inc. Outlet

   Buffalo et al, NY

*

   31-48 Steinway Street   

Long Island City

  

NY

     

*

  

Gap

   New York, NY

*

   1439 State Route 9, #11, PO Box #8   

Lake George

  

NY

     

*

  

Gap Inc. Outlet

   Glens Falls, NY

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   205 Bleeker Street    New York    NY       *    Banana Republic    New York,
NY

*

   2360 Broadway @ 86th St    New York    NY       *    Banana Republic    New
York, NY

*

   130 East 59th Street    New York    NY       *    Banana Republic    New
York, NY

*

   2106-R NORTHERN BLVD.    Manhasset    NY       *    Banana Republic    Nassau
et al, NY

*

   133-35 Montague Street    Brooklyn Heights    NY       *    Banana Republic
   New York, NY

*

   1 Crossgates Mall Road    Albany    NY       *    Banana Republic    #N/A

*

   1110 3rd Avenue    New York    NY       *    Banana Republic    New York, NY

*

   700 - 729 Whiteplains Road    Scarsdale    NY       *    Banana Republic   
New York, NY

*

   1136 Madison Avenue    New York    NY       *    Banana Republic    New York,
NY

*

   220-7 Route 110    Huntington Station    NY       *    Banana Republic   
Nassau et al, NY

*

   215 Columbus Avenue    New York    NY       *    Banana Republic    New York,
NY

*

   71-18 Austin Street    Forest Hills    NY       *    Banana Republic    New
York, NY

*

   431 Central Avenue    Cedarhurst    NY       *    Banana Republic    Nassau
et al, NY

*

   1 Walden Galleria    Buffalo    NY       *    Banana Republic    Buffalo et
al, NY

*

   1 Carousel Center Drive    Syracuse    NY       *    Banana Republic   
Syracuse, NY

*

   89 Fifth Avenue    New York    NY       *    Banana Republic    New York, NY

*

   Montauk Hwy & Snake Hollow Road    Bridgehampton    NY       *    Banana
Republic    Nassau et al, NY

*

   Space 2046    Garden City    NY       *    Banana Republic    Nassau et al,
NY

*

   2655 Richmond Avenue    Staten Island    NY       *    Banana Republic    New
York, NY

*

   531 Miracle Mile Drive    Rochester    NY       *    Banana Republic   
Rochester, NY

*

   125 Westchester Ave.    White Plains    NY       *    Banana Republic    New
York, NY

*

   552-554 Broadway    New York    NY       *    Banana Republic    New York, NY

*

   107 E. 42nd St. Sp. #44-45    New York    NY       *    Banana Republic   
New York, NY

*

   17-19 West 34th Street    New York    NY       *    Banana Republic    New
York, NY

*

   528 Broadway    New York    NY       *    Banana Republic    New York, NY

*

   1781 Palisades Center Dr. Sp. #G105    West Nyack    NY       *    Banana
Republic    New York, NY

*

   111 8th Avenue (Ground Floor)    New York    NY       *    Banana Republic   
New York, NY

*

   114 Fifth Avenue    New York    NY       *    Banana Republic    New York, NY

*

   626 5th Ave.    New York    NY       *    Banana Republic    New York, NY

*

   8285 Jericho Turnpike, SP E1    Woodbury    NY       *    Banana Republic   
Nassau et al, NY

*

   220 Northern Blvd.    Greenvale    NY       *    Banana Republic    Nassau et
al, NY

*

   27 S. Moger Ave    Mt. Kisco    NY       *    Banana Republic    New York, NY

*

   1529 3rd Ave    New York    NY       *    Banana Republic    New York, NY

*

   5271 Kings Plaza    Brooklyn    NY       *    Banana Republic    New York, NY

*

   313 Smith Haven Mall    Lake Grove    NY       *    Banana Republic    Nassau
et al, NY

*

   3 Congress Park Center    Saratoga Springs    NY       *    Banana Republic
   #N/A

*

   5267 KINGS PLAZA    BROOKLYN    NY    11234       GAP   

*

   125 Westchester Ave., Sp. 3740    White Plains    NY       *    Gap    New
York, NY

*

   225 Liberty St    NEW YORK    NY    10281       GAP   

*

   630 Sunrise Mall    Massapequa    NY       *    Gap    Nassau et al, NY

 

 

  Gap/IBM Confidential         43 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   125 Westchester Ave.   

White Plains

  

NY

     

*

  

Gap

   New York, NY

*

   1183 Wantagh Ave.   

Wantagh

  

NY

     

*

  

Gap

   Nassau et al, NY

*

   3701 McKinley Parkwark, #736   

Hamburg

  

NY

     

*

  

Gap

   Buffalo et al, NY

*

   89 SOUTH STREET   

NEW YORK

  

NY

  

10038

     

GAP

  

*

   3553 Long Beach Road   

Oceanside

  

NY

     

*

  

Gap

   Nassau et al, NY

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   31-02 Steinway Street   

Long Island City

  

NY

     

*

  

Gap

   New York, NY

*

   460 Central Avenue    Cedarhurst    NY       *    Gap    Nassau et al, NY

*

   2110-D Northern Blvd.    Manhasset    NY       *    Gap    Nassau et al, NY

*

   150 Wheatley Plaza    Greenvale    NY       *    Gap    Nassau et al, NY

*

   Route 25 & 347 Sp D14    Lake Grove    NY       *    Gap    Nassau et al, NY

*

   2044 Montauk Highway    Bridgehampton    NY       *    Gap    Nassau et al,
NY

*

   2655 Richmond Avenue    Staten Island    NY       *    Gap    New York, NY

*

   2300 Broadway    New York    NY       *    Gap    New York, NY

*

   90-15 Queens Blvd #A 102/103    Elmhurst    NY       *    Gap    New York, NY

*

   545 MADISON AVE    New York    NY       *    Gap    New York, NY

*

   1535 Third Avenue    New York    NY       *    Gap    New York, NY

*

   G206 Walden Galleria    Buffalo    NY       *    Gap    Buffalo et al, NY

*

   28-30 Purchase Street    Rye    NY       *    Gap    New York, NY

*

   1 Crossgates Mall # A-107    Albany    NY    12202       GAP FULL CON   

*

   650 Lee Blvd    Yorktown Heights    NY       *    Gap    New York, NY

*

   102 Franklin Park Mall    Toledo    OH       *    Gap    Toledo, OH

*

   2400 Elida Rd. Sp.#420-A    Lima    OH       *    Gap    Lima, OH

*

   8265 Factory Shops Blvd    Jeffersonville    OH    43128       BRF   

*

      St. Clairs    OH    43950       OUT   

*

   346 Great Northern Blvd #54    North Olmsted    OH       *    Gap   
Cleveland et al, OH

*

   7850 Mentor Avenue    Mentor    OH       *    Gap    Cleveland et al, OH

*

   26300 Cedar Road #176    Beachwood    OH       *    Gap    Cleveland et al,
OH

*

   230 Huron Road #72.60    Cleveland    OH       *    Gap    Cleveland et al,
OH

*

   820-828 Southpark Center    Strongsville    OH       *    Gap    Cleveland et
al, OH

*

   691 Richmond Rd.    Richmond Heights    OH       *    Gap    Cleveland et al,
OH

*

   2727 Fairfield Commons    Beavercreek    OH       *    Banana Republic   
Dayton et al, OH

*

   200 Market Street    West Lake    OH    44145       BR   

*

   1500 Polaris Parkway    Columbus    OH       *    Banana Republic   
Columbus, OH

*

   7875 Montgomery Road #U-225    Cincinnati    OH       *    Gap    Cincinnati,
OH-KY-IN

*

   9481 Colerain Ave. Sp# 136    Cincinnati    OH       *    Gap    Cincinnati,
OH-KY-IN

*

   28 West 4th Street Space    Cincinnati    OH       *    Gap    Cincinnati,
OH-KY-IN

*

   2659 Edmondson Rd    Norwood    OH       *    Gap    Cincinnati, OH-KY-IN

*

   5900 N. Meadows Drive    Grove City    OH       *    OCC Lab    #N/A

*

   2700 Miamisburg Centerville #724    Dayton    OH       *    Gap    Dayton et
al, OH

*

   2727 S. Fairfield Rd. Sp w 259(2727 N.    Beavercreek    OH       *    Gap   
Dayton et al, OH

*

   Need    Columbus    OH       *    Gap    Columbus, OH

*

   85 Worthington Mall    Worthington    OH       *    Gap    Columbus, OH

*

   5043 Tuttle crossing Blvd. Sp # 237    Dublin    OH       *    Gap   
Columbus, OH

*

   4000 Regent Street, Sp. #C12`    Columbus    OH       *    Gap    Columbus,
OH

*

   1635 River Valley Circle South    Lancaster    OH       *    Gap    Columbus,
OH

*

   1500 Polaris Parkway    Columbus    OH       *    Gap    Columbus, OH

 

 

  Gap/IBM Confidential         44 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

     

Beavercreek

  

OH

  

45431

     

ON

  

*

   641 Richland Mall   

Mansfield

  

OH

     

*

  

Gap

   Mansfield, OH

*

   4230 Beldon Space D-2   

Canton

  

OH

     

*

  

Gap

   Canton et al, OH

*

   3265 W. Market Street Sp. 534   

Fairlawn

  

OH

     

*

  

Gap

   #N/A

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   98 North Main St.   

Hudson

  

OH

     

*

  

Gap

   #N/A

*

   2000 Brittain Rd   

Akron

  

OH

     

*

  

Gap

   #N/A

*

   1760 Hilliard Rome Road   

Columbus

  

OH

  

43228

     

ON

  

*

   Youngstown-Warren Road # 440   

Niles

  

OH

     

*

  

Gap

   Youngstown et al, OH

*

   7401 Market Street Sp #829   

Youngstown

  

OH

     

*

  

Gap

   Youngstown et al, OH

*

   1345 POLARIS PKWY   

Columbus

  

OH

     

*

  

Old Navy

   Columbus, OH

*

   9883 Waterstone Blvd., Space 30   

Cincinnati

  

OH

     

*

  

Old Navy

   Cincinnati, OH-KY-IN

*

   1475 Upper Valley Pike   

Springfield

  

OH

     

*

  

Old Navy

   Dayton et al, OH

*

   11711 Princeton Pike #251   

Springdale

  

OH

     

*

  

Old Navy

   Cincinnati, OH-KY-IN

*

   1155 North Court Street   

Medina

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   3881 Medina Road   

Akron

  

OH

     

*

  

Old Navy

   #N/A

*

   1533 Golden Gate Plaza 153A   

Mayfield Heights

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   7317 Mentor Avenue   

Mentor

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   1731 Olentangy River Road   

Columbus

  

OH

     

*

  

Old Navy

   Columbus, OH

*

   6687 Strip Ave.   

North Canton

  

OH

     

*

  

Old Navy

   Canton et al, OH

*

   3636 W. Dublin Grandville Road   

Columbus

  

OH

     

*

  

Old Navy

   Columbus, OH

*

   18260 Royalton Road   

Strongsville

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   2736 BRICE ROAD   

Reynoldsburg

  

OH

     

*

  

Old Navy

   Columbus, OH

*

   371A Boardman Poland Road   

Youngstown

  

OH

     

*

  

Old Navy

   Youngstown et al, OH

*

   2000 Brittian Road   

Akron

  

OH

     

*

  

Old Navy

   #N/A

*

   3690 Easton Market   

Columbus

  

OH

     

*

  

Old Navy

   Columbus, OH

*

   2700 Miamisburg-Centersville #560   

Dayton

  

OH

     

*

  

Old Navy

   Dayton et al, OH

*

   6025 Kruse Drive #135   

Solon

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   5555 Youngstown-Warren Road Sp 362   

Niles

  

OH

     

*

  

Old Navy

   Youngstown et al, OH

*

   67800 Mall Rd, Space 200,205,210,215   

St. Clairsville

  

OH

     

*

  

Old Navy

   Wheeling, WV-OH

*

   2695 Edmondson Road   

Cinncinati

  

OH

     

*

  

Old Navy

   Cincinnati, OH-KY-IN

*

   2400 Elida Road, Sp 324   

Lima

  

OH

     

*

  

Old Navy

   Lima, OH

*

   2166 West 4th Street   

Mansfield

  

OH

     

*

  

Old Navy

   Mansfield, OH

*

   1420 Holland -Slyvania Rd.   

Holland

  

OH

     

*

  

Old Navy

   Toledo, OH

*

   7800 Montgomery Road, Space 10   

Cincinnati

  

OH

     

*

  

Old Navy

   Cincinnati, OH-KY-IN

*

   6030 Glenway Ave.   

Cincinnati

  

OH

     

*

  

Old Navy

   Cincinnati, OH-KY-IN

*

   35852 Detroit Rd   

Avon

  

OH

     

*

  

Old Navy

   Cleveland et al, OH

*

   3575 Maple Ave.   

Zanesville

  

OH

     

*

  

Old Navy

   OH AREA NOT IN ANY MSA

*

   206 Market Street   

Westlake

  

OH

  

44145

     

Gap

  

*

   5043 Tuttle Crossing Blvd, Sp. 287   

Dublin

  

OH

     

*

  

Gap

   Columbus, OH

*

   3265 West Market Street    Fairlawn    OH       *    Banana Republic    #N/A

*

   549 S. Chillicothe Road, Sp. 440    Aurora    OH       *    Gap Inc. Outlet
   #N/A

*

   8865 Factory Shops Blvd. Sp 865    Jeffersonville    OH       *    Gap Inc.
Outlet    OH AREA NOT IN ANY MSA

*

   9913 Avon Road #560    Burbank    OH       *    Gap Inc. Outlet    Cleveland
et al, OH

*

   26300 Cedar Road #399    Beachwood    OH       *    Banana Republic   
Cleveland et al, OH

*

   7875 Montgomery Road Sp 82    Cincinnati    OH       *    Banana Republic   
Cincinnati, OH-KY-IN

*

   5043 Tuttle Crossing Blvd.,SP #233    Dublin    OH       *    Banana Republic
   Columbus, OH

 

 

  Gap/IBM Confidential         45 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   3961 Regent St.    Columbus    OH       *    Banana Republic    Columbus, OH

*

   2667 Edmondson Rd., Sp A11    Cincinnati    OH       *    Banana Republic   
Cincinnati, OH-KY-IN

*

   700 Franklin Park Mall Sp. 1640    Toledo    OH       *    Banana Republic   
Toledo, OH

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   914 Franklin Park Mall    Toledo    OH       *    Gap    Toledo, OH

*

   4319 Beldon Village Space A8    Canton    OH       *    Gap    Canton et al,
OH

*

   26300 Cedar Road #180    Beachwood    OH       *    Gap    Cleveland et al,
OH

*

   7875 Montgomery Road #U225    Cincinnati    OH    45236       KIDS/BABY   

*

   2501 West Memorial Road    Oklahoma City    OK       *    Gap    Oklahoma
City, OK

*

   1901 Northwest Expressway Sp 1094    Oklahoma City    OK       *    Gap   
Oklahoma City, OK

*

   3401 West Main Street    Norman    OK       *    Gap    Oklahoma City, OK

*

   7021 South Memorial    Tulsa    OK       *    Gap    Tulsa, OK

*

   4107 South Yale (relo415,405,403)    Tulsa    OK       *    Gap    Tulsa, OK

*

   1934 Utica Square    Tulsa    OK       *    Gap    Tulsa, OK

*

   8722 East 71st Street Bldg. B    Tulsa    OK       *    Old Navy    Tulsa, OK

*

   5201 East 41st Street    Tulsa    OK       *    Old Navy    Tulsa, OK

*

   (2210 West Memorial Rd.)    Oklahoma City    OK       *    Old Navy   
Oklahoma City, OK

*

   1711 Belle Isle Blvd.    Oklahoma City    OK       *    Old Navy    Oklahoma
City, OK

*

   605 N. Main Street    Stillwater    OK       *    Old Navy    OK AREA NOT IN
ANY MSA

*

   3328 West Owen K. Garriott Road    Enid    OK       *    Old Navy    Enid, OK

*

   3345 W. Main #1    Norman    OK       *    Old Navy    Oklahoma City, OK

*

   100 Central Mall    Lawton    OK       *    Old Navy    Lawton, OK

*

   3301 West Main Street    Norman    OK       *    Gap    Oklahoma City, OK

*

   1866 21st Utica Square #8    Tulsa    OK       *    Banana Republic    Tulsa,
OK

*

   1100 Penn Square    Oklahoma City    OK       *    Banana Republic   
Oklahoma City, OK

*

   7021 South Memorial Dr. #162    Tulsa    OK       *    Banana Republic   
Tulsa, OK

*

   1899 N.W. Expressway, Sp. 1090    Oklahoma City    OK       *    Gap   
Oklahoma City, OK

*

   7021 S. Memorial Dr. Sp #152    Tulsa    OK    74133       BABY   

*

   2501 West Memorial Sp. #156 & 158    Oklahoma City    OK       *    Gap   
Oklahoma City, OK

*

   2501 W. Memorial Rd., Suite 149    Oklahoma City    OK       *    Gap   
Oklahoma City, OK

*

   1899 Northwest Expressway Suite 1056    Oklahoma City    OK       *    Gap   
Oklahoma City, OK

*

   2201 Lloyd Center, Sp# 1222    Portland    OR       *    Gap    Portland et
al, OR-WA

*

   12000 South East 82nd Ave #1056    Portland    OR       *    Gap    Portland
et al, OR-WA

*

   9724 SW Washington Square Rd F7    Tigard    OR       *    Gap    Portland et
al, OR-WA

*

   700 SW 5th Avenue Sp 034-30 (TempSp311    Portland    OR       *    Gap   
Portland et al, OR-WA

*

   2303 West Burnside St    Portland    OR       *    Gap    Portland et al,
OR-WA

*

   1600 N. Riverside Ave. Sp1130 &1134    Medford    OR       *    Gap   
Medford et al, OR

*

   19346 NW Emma Way    Hillsboro    OR    97124       GAP   

*

   219 Valley River Center    Eugene    OR       *    Gap    Eugene et al, OR

*

   480 Center Street Space #114    Salem    OR       *    Gap    Salem, OR

*

   545 SW Powerhouse Dr    Bend    OR       *    Gap    OR AREA NOT IN ANY MSA

*

   839 North West 12th st. space A-2    Gresham    OR       *    Gap    Portland
et al, OR-WA

*

   1500 East Devils Lake Rd    Lincoln City    OR       *    Gap Inc. Outlet   
OR AREA NOT IN ANY MSA

*

   30 Oakway Center    Eugene    OR       *    Old Navy    Eugene et al, OR

*

   2201 Lloyd Center    Portland    OR    97232       ON   

*

   2600 N. E. Hwy. 20 #510    Bend    OR       *    Old Navy    OR AREA NOT IN
ANY MSA

*

   8656 SE Sunnyside Rd    Clackamas    OR       *    Old Navy    Portland et
al, OR-WA

 

 

  Gap/IBM Confidential         46 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   1752 N. Jantzen Beach Center    Portland    OR       *    Old Navy   
Portland et al, OR-WA

*

   18065 NW Evergreen Parkway    Beaverton    OR       *    Old Navy    Portland
et al, OR-WA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   831 NE Lancaster Drive    Salem    OR       *    Old Navy    Salem, OR

*

   1001 Arney Rd. Ste#100    Woodburn    OR       *    Gap Inc. Outlet    Salem,
OR

*

   747 Northwest 12th St. Bld c    Gresham    OR       *    Old Navy    Portland
et al, OR-WA

*

   3535 Crater Lake Hwy    Medford    OR       *    Old Navy    Medford et al,
OR

*

   3115 SW Cedar Hills Blvd.    Beaverton    OR       *    Old Navy    Portland
et al, OR-WA

*

   1036 Lloyd Center, Sp. C208    Portland    OR       *    Gap    Portland et
al, OR-WA

*

   700 Southwest 5th Ave.    Portland    OR       *    Gap    Portland et al,
OR-WA

*

   2 Valley River Drive    Eugene    OR       *    Banana Republic    Eugene et
al, OR

*

   NW Cornell Rd & NW Stucki Rd    Hillsboro    OR    97214       BR   

*

   450 NW 257th Avenue, Suite 470    Troutdale    OR       *    Gap Inc. Outlet
   Portland et al, OR-WA

*

   1500 S.E. East Devils Lake Road    Lincoln City    OR       *    Gap Inc.
Outlet    OR AREA NOT IN ANY MSA

*

   1500 S.E. East Devils Lake Road    Lincoln City    OR       *    Gap Inc.
Outlet    OR AREA NOT IN ANY MSA

*

   1001 Arnie Road, Space 104    Woodburn    OR       *    Gap Inc. Outlet   
Salem, OR

*

      Tualatin    OR    97224       BR   

*

   9724 SW Washington Square Rd F7    Tigard    OR       *    Banana Republic   
Portland et al, OR-WA

*

   805 South West Broadway    Portland    OR       *    Banana Republic   
Portland et al, OR-WA

*

   545 SW Power House    Bend    OR       *    Banana Republic    OR AREA NOT IN
ANY MSA

*

   9665 Southwest Washington Sq. #C2    Tigard    OR       *    Gap    Portland
et al, OR-WA

*

   12000 S.E. 82nd Ave.    Portland    OR       *    Gap    Portland et al,
OR-WA

*

   207 Valley River Ctr., Sp. C8    Eugene    OR       *    Gap    Eugene et al,
OR

*

   9677 Southwest Washington Square #C2    Tigard    OR       *    Gap   
Portland et al, OR-WA

*

   100 Exton Square Space 252    Exton    PA       *    Gap    Philadelphia,
PA-NJ

*

   500 Germantown Pike, #2215    Plymouth Meeting    PA       *    Gap   
Philadelphia, PA-NJ

*

   1200 Baltimore Pike    Springfield    PA       *    Gap    Philadelphia,
PA-NJ

*

   2300 East Lincoln Hwy    Langhorne    PA       *    Gap    Philadelphia,
PA-NJ

*

   160 North Gulph Road JU-3    King of Prussia    PA       *    Gap   
Philadelphia, PA-NJ

*

   707 Neshaminy Mall Sp 619    Bensalem    PA       *    Gap    Philadelphia,
PA-NJ

*

   555 Park City Center    Lancaster    PA       *    Gap    Lancaster, PA

*

   140 Leigh Valley Mall    Whitehall    PA       *    Gap    #N/A

*

   226 Montgomery Mall    North Wales    PA       *    Gap    Philadelphia,
PA-NJ

*

   9th/Market # L212    Philadelphia    PA       *    Gap    Philadelphia, PA-NJ

*

   1067 West Baltimore Pike, Sp. #224    Media    PA       *    Gap   
Philadelphia, PA-NJ

*

   1665 State Hill Road    Reading    PA       *    Gap    Reading, PA

*

   622 Schuylkill Mall    Frackville    PA       *    Gap    PA AREA NOT IN ANY
MSA

*

   1524-26 Chestnut Street    Philadelphia    PA       *    Gap Inc. Outlet   
Philadelphia, PA-NJ

*

   312 Goddard Blvd    King of Prussia    PA       *    Gap    Philadelphia,
PA-NJ

*

   Park Ave & Route 248 #B-18    Easton    PA       *    Gap    #N/A

*

   2500 Moreland Rd    Willow Grove    PA       *    Gap    Philadelphia, PA-NJ

*

   Route #724-100 Bypass    Pottstown    PA       *    Gap    Philadelphia,
PA-NJ

*

   100 Coulter Avenue    Ardmore    PA       *    Gap    Philadelphia, PA-NJ

*

   ( 1510 Walnut)    Philadelphia    PA       *    Gap    Philadelphia, PA-NJ

*

   500-502 South Street    Philadelphia    PA       *    Gap    Philadelphia,
PA-NJ

*

   132-134 East Lancaster Avenue    Wayne    PA       *    Gap    Philadelphia,
PA-NJ

*

   3423 Walnut Street Box 113    Philadelphia    PA       *    Gap   
Philadelphia, PA-NJ

 

 

  Gap/IBM Confidential         47 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   17-25 South Main Street #137    Doysletown    PA       *    Gap   
Philadelphia, PA-NJ

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   549-553 Glen Eagle Square    Glen Mills    PA       *    Gap    Philadelphia,
PA-NJ

*

   RT. 6 Scranton Carbondale Hwy.    Scranton    PA       *    Gap    Scranton
et al, PA

*

   122 Mall @ Steamtown Sp L-22    Scranton    PA       *    Gap    Scranton et
al, PA

*

   2201 Cottman Avenue    Philadelphia    PA       *    Gap    Philadelphia,
PA-NJ

*

   Terminal BC, upper level, sp.M-1    Philadelphia    PA       *    Gap   
Philadelphia, PA-NJ

*

   2510 Chemical Road    Plymouth Meeting    PA       *    Gap    Philadelphia,
PA-NJ

*

   60 West Road    Newtown    PA       *    Gap    Philadelphia, PA-NJ

*

   35 South Willowdale Dr.    Lancaster    PA       *    Gap Inc. Outlet   
Lancaster, PA

*

      Tannersville    PA    18372         

*

   I-79 & Rt 208    Mercer    PA    16127       BRF   

*

   Route 19 & Fort Couch    Pittsburgh    PA       *    Gap    Pittsburgh, PA

*

   237 Monroeville Mall    Monroeville    PA       *    Gap    Pittsburgh, PA

*

   5436 WALNUT ST.    Pittsburgh    PA       *    Gap    Pittsburgh, PA

*

   1000 Ross Park Mall Drive #E9 (K-11 te    Pittsburgh    PA       *    Gap   
Pittsburgh, PA

*

   500 Galleria Blvd #214    Johnstown    PA       *    Gap    Johnstown, PA

*

   137 West Bridge St.    Homestead    PA       *    Gap    Pittsburgh, PA

*

   1500 West Chestnut St.    Washington    PA       *    Gap    Pittsburgh, PA

*

   100 Robinson Center Dr.    Robinson    PA       *    Gap    Pittsburgh, PA

*

   1863 Gettysburg Dr., Bldg. E-2    Gettysburg    PA       *    Gap Inc. Outlet
   PA AREA NOT IN ANY MSA

*

   1207 Franklin Mills Circle    Philadelphia    PA       *    Gap Inc. Outlet
   Philadelphia, PA-NJ

*

   1460 BETHLEHEM PIKE    Montgomeryville    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   2 Airport Square    North Wales    PA    19454       ON   

*

      OAKDALE    PA    15071       ON   

*

   1055 WOODLAND RD    READING    PA    19610       OLD NAVY   

*

   690 Shaffer Road    Du Bois    PA       *    Old Navy    PA AREA NOT IN ANY
MSA

*

   351 Loucks Road    York    PA       *    Old Navy    York, PA

*

   105 Millcreek Mall    Erie    PA       *    Gap    Erie, PA

*

   3075 Clairiton Rd.    West Mifflin    PA       *    Old Navy    Pittsburgh,
PA

*

   3506 Capital City Mall Drive #600    Camp Hill    PA       *    Old Navy   
Harrisburg et al, PA

*

   Route 220 & Goods Ln, Sp. 940    Altoona    PA       *    Old Navy    #N/A

*

   100 Viewmont Mall    Scranton    PA       *    Old Navy    Scranton et al, PA

*

   Rt. 30 East    Greensburg    PA       *    Old Navy    Pittsburgh, PA

*

   60 E. Wynnewood Rd.    Wynnewood    PA       *    Old Navy    Philadelphia,
PA-NJ

*

   35 Miracle Mile Shopping Center    Monroeville    PA       *    Old Navy   
Pittsburgh, PA

*

   923 Freeport Rd. Sp# 126    Pittsburgh    PA       *    Old Navy   
Pittsburgh, PA

*

   2631 McArthur Road    Whitehall    PA       *    Old Navy    #N/A

*

   140 Commerce Blvd. #3    Fairless Hills    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   4640 E. Roosevelt Blvd.    Philadelphia    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   976 West Street Road    Warminster    PA       *    Old Navy    Philadelphia,
PA-NJ

*

   2158 Northway Mall    Pittsburgh    PA       *    Old Navy    Pittsburgh, PA

*

   160 N. Gulph Road #3229    King of Prussia    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   1700-F Fruitville Pike    Lancaster    PA       *    Old Navy    Lancaster,
PA

*

   2440 Chemical Rd., Space S-7    Plymouth Meeting    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   164 Millcreek Pavillion Sp 150    Erie    PA       *    Old Navy    Erie, PA

*

   911 Old York Rd    Jenkintown    PA       *    Old Navy    Philadelphia,
PA-NJ

 

 

  Gap/IBM Confidential         48 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   277 Main St    Exton    PA       *    Old Navy    Philadelphia, PA-NJ

*

   1100 Stanley K Tanger Blvd.    Lancaster    PA       *    Gap Inc. Outlet   
Lancaster, PA

*

   1875 Franklin Mills Circle    Philadelphia    PA       *    Gap Inc. Outlet
   Philadelphia, PA-NJ

*

   560 East Waterfront Dr.    Homestead    PA       *    Old Navy    Pittsburgh,
PA

*

   1851 So Columbus Blvd    Philadelphia    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   1500 West Chestnut,    Washington    PA       *    Old Navy    Pittsburgh, PA

*

   1001 Market St.    Philadelphia    PA       *    Old Navy    Philadelphia,
PA-NJ

*

   437 Arena Hub Plaza    Wilkes-Barre    PA       *    Old Navy    Scranton et
al, PA

*

   400 South State Road, Unit ABC 7    Springfield    PA       *    Old Navy   
Philadelphia, PA-NJ

*

   380 Beaver Valley Road    Monaca    PA       *    Old Navy    Pittsburgh, PA

*

   5125 Jonestown Rd.    Harrisburg    PA       *    Old Navy    Harrisburg et
al, PA

*

   3518 Capitol Mall    Camp Hill    PA       *    Gap    Harrisburg et al, PA

*

   Route 220 & Goods Lane    Altoona    PA       *    Gap    #N/A

*

   2801 Whiteford Rd.    York    PA       *    Gap    York, PA

*

   Route 22 and Colonial Road    Harrisburg    PA       *    Gap    Harrisburg
et al, PA

*

   Junction Route 11 & 15 space# F8    Selinsgrove    PA       *    Gap    PA
AREA NOT IN ANY MSA

*

   1155 Carlisle Street Sp 704, 706 708    Hanover    PA       *    Gap    York,
PA

*

   3055 Black Gap Rd    Chamberburg    PA       *    Gap    PA AREA NOT IN ANY
MSA

*

   43 South State Street    Newtown    PA       *    Gap    Philadelphia, PA-NJ

*

   2900 East College Avenue Sp 955(new 32    State College    PA       *    Gap
   State College, PA

*

   Junction Route 220 & 180, Sp. 432    Muncy    PA       *    Gap   
Williamsport, PA

*

   29 Wyoming Valley Mall Sp #542    Wilkes-Barre    PA       *    Gap   
Scranton et al, PA

*

   225 Columbia Mall Sp# 550    Bloomsburg    PA       *    Gap    Scranton et
al, PA

*

   81 Wyoming Valley Mall Sp. 224.    Wilkes-Barre    PA       *    Gap   
Scranton et al, PA

*

   1067 West Baltimore Pike Sp 229    Media    PA       *    Gap   
Philadelphia, PA-NJ

*

   301 South Hills Village Sp# 2227    Bethel Park    PA       *    Gap   
Pittsburgh, PA

*

   2900 East College Avenue Sp 512    State College    PA       *    Gap   
State College, PA

*

   132 West Bridge St.    Homestead    PA       *    Gap    Pittsburgh, PA

*

   346 Exton Square Pkwy Space 2165    Exton    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   100 Robinson Center Dr.    Pittsburgh    PA       *    Banana Republic   
Pittsburgh, PA

*

   285 Crossing Outlet Square, Sp. G 208    Tannersville (Pocono)    PA       *
   Gap Inc. Outlet    PA AREA NOT IN ANY MSA

*

   I-79 Route 208    Grove City    PA       *    Gap Inc. Outlet    Sharon, PA

*

   1875 Franklin Mills Circle Sp 163    Philadelphia    PA       *    Gap Inc.
Outlet    Philadelphia, PA-NJ

*

   1863 Gettysburg Village Dr.    Gettysburg    PA       *    Gap Inc. Outlet   
PA AREA NOT IN ANY MSA

*

   311 Outlet Drive Space #1002    Lancaster    PA       *    Gap Inc. Outlet   
Lancaster, PA

*

   2500 Moreland Road Space #2080    Willow Grove    PA       *    Banana
Republic    Philadelphia, PA-NJ

*

   1401 Walnut Street    Philadelphia    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   61 Anderson Avenue    Ardmore    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   5542 Walnut Street    Pittsburgh    PA       *    Banana Republic   
Pittsburgh, PA

*

   315 Goddard Blvd    King of Prussia    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   543-547 Wilmington    Glen Mills    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   4313-17 Main St.    Manayunk    PA       *    Banana Republic   
Philadelphia, PA-NJ

*

   1000 Ross Park Mall Sp.#J456    Pittsburgh    PA       *    Banana Republic
   Pittsburgh, PA

*

   301 South Hills Viliage, Sp1345    Pittsburgh    PA       *    Banana
Republic    Pittsburgh, PA

*

   2300 East Lincoln Highway, Sp 171    Langhorne    PA       *    Banana
Republic    Philadelphia, PA-NJ

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  Gap/IBM Confidential         49 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   160 N. Gulf Road - Sp. 6220    King of Prussia    PA       *    Gap   
Philadelphia, PA-NJ

*

   1000 Ross Park Mall - Sp. J08    Pittsburgh    PA       *    Gap   
Pittsburgh, PA

*

   Route 309, Space B-6    North Wales    PA       *    Gap    Philadelphia,
PA-NJ

*

   230 The Mall @ Steamtown    Scranton    PA       *    Gap    Scranton et al,
PA

*

   160 N. Golph Road, Sp 6226    King of Prussia    PA       *    Gap   
Philadelphia, PA-NJ

*

   517 Glen Eagle Square    Glen Mills    PA       *    Gap    Philadelphia,
PA-NJ

*

   Center Core    Pittsburgh    PA       *    Gap    Pittsburgh, PA

*

   5434-5436 Walnut Street    Pittsburgh    PA    15232       KIDS/BABY   

*

   84 Coulter Avenue    Ardmore    PA       *    Gap    Philadelphia, PA-NJ

*

   2500 Moreland Rd.    Willow Grove    PA       *    Gap    Philadelphia, PA-NJ

*

   2300 E LINCOLN HWY    Langhorne    PA       *    Gap    Philadelphia, PA-NJ

*

   711 Park City Center    Lancaster    PA       *    Gap    Lancaster, PA

*

   240 Exton Square Parkway #2435    Exton    PA       *    Gap    Philadelphia,
PA-NJ

*

   1718 Walnut Street    Philadelphia    PA    19102       KIDS/BABY   

*

   1 Prime Outlets Blvd    Barceloneta    PR    617       BRF   

*

   2050 Ponce Bypass, Ste 103    Ponce    PR    731       ONCS   

*

   525 F. D. Roosevelt Ave.    Hato Rey    PR    918       ONCS   

*

   Fragoso Ave    Carolina    PR    988       ONCS   

*

   65th Infanteria KM 6.1, San Anton Ward    Carolina    PR    979       ONCS   

*

   725 Avenue West Main, Ste 600-1350    Sierra Bayamon    PR    961       ONCS
  

*

   65 infanteria hwy fragaso ave    Carolina    PR    988       GAP   

*

   525 Franklin D. Roosevelt Ave.    Hato Rey    PR    918       GAP   

*

   506 Truncado St.    Hatillo    PR    659       GAP   

*

   Carr #2, Km. 227.9    Ponce    PR    733       GAP/KIDS   

*

   725 West Main Ave space# 600-520    Sierra Bayamon    PR    961      
GAP/KIDS   

*

   165 Prime Outlet Blvd #    Barceloneta    PR    617       GAP OUTLET   

*

   KM. 18.4 State Rd.    Canovanas    PR    729       GAP OUTLET   

*

   456 Las Americas Expressway    Hato Rey    PR    918       BANANA   

*

   Plaza Del Sol Sp. #1640    Bayamon    PR    961       BANANA   

*

   525 SB Rosevelt Ave    Hato Rey    PR    918       KIDS   

*

   81 Hillside Rd.    Cranston    RI       *    Gap    Providence et al, RI

*

   33 Americas Cup Avenue    Newport    RI       *    Gap    RI AREA NOT IN ANY
MSA

*

   400 Bald Hill Road    Warwick    RI       *    Gap    Providence et al, RI

*

   52 Providence Place    Providence    RI       *    Gap    Providence et al,
RI

*

   371 Putnam Pike    Smithfield    RI       *    Gap    Providence et al, RI

*

   199 Connell Hwy    Newport    RI    2840       ON   

*

   371 Putman Pike    Smithfield    RI       *    Old Navy    Providence et al,
RI

*

   144 Providence Place, Sp. R201    Providence    RI       *    Old Navy   
Providence et al, RI

*

   400 Baldhill Road    Warwick    RI       *    Old Navy    Providence et al,
RI

*

   124 Thames Street    Newport    RI       *    Banana Republic    RI AREA NOT
IN ANY MSA

*

   16 Midway Rd.    Cranston    RI       *    Banana Republic    Providence et
al, RI

*

   100 Francis Street B102    Providence    RI       *    Banana Republic   
Providence et al, RI

*

   4-8 Long Wharf Mall South    Newport    RI       *    Gap    RI AREA NOT IN
ANY MSA

*

   50 Hillside Road    Cranston    RI       *    Gap    Providence et al, RI

*

   550 Factory Shops Blvd    Gaffney    SC    29341       BRF   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   10847 Kings Road    Myrtle Beach    SC    29572       BRF   

 

 

  Gap/IBM Confidential         50 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   10847 Kings Road    Myrtle Beach    SC    29572       OUT   

*

   10823 Kings Road Suite 300    Myrtle Beach    SC       *    Gap Inc. Outlet
   Myrtle Beach, SC

*

   1945 W. Palmetto Street    Florence    SC    29501       ON   

*

   7620 Rivers Ave., Suite 210    North Charleston    SC       *    Old Navy   
Charleston et al, SC

*

   1720 Towne Center Way    Mount Pleasant    SC       *    Old Navy   
Charleston et al, SC

*

   142 Station Dr.    Anderson    SC       *    Old Navy    Greenville et al, SC

*

   515 Bypass 72 NW    Greenwood    SC       *    Old Navy    SC AREA NOT IN ANY
MSA

*

   1117 Woodrff rd. SPN217    Greenville    SC       *    Old Navy    Greenville
et al, SC

*

   140 Harbison Blvd.    Columbia    SC       *    Old Navy    Columbia, SC

*

   7201 DL440 Two Notch Road    Columbia    SC       *    Old Navy    Columbia,
SC

*

   1460 Fording Island Rd #300    Bluffton    SC       *    Old Navy    SC AREA
NOT IN ANY MSA

*

   6103 Northwoods Mall    Charleston Heights    SC       *    Gap    Charleston
et al, SC

*

   269 King St.    Charleston    SC       *    Gap    Charleston et al, SC

*

   100 Columbiana Circle Road #1230    Columbia    SC       *    Gap   
Columbia, SC

*

   2070 Sam Ritenberg    Charleston    SC       *    Gap    Charleston et al, SC

*

   700 Haywood Road Space #2003,2004,2005    Greenville    SC       *    Gap   
Greenville et al, SC

*

   1210 Celebrity Circle #AA201    Myrtle Beach    SC       *    Gap    Myrtle
Beach, SC

*

   2701 David McLeod Blvd.    Florence    SC       *    Gap    Florence, SC

*

   1229 Belk Dr., Suite H1    Mt. Pleasant    SC       *    Gap    Charleston et
al, SC

*

   2441 Whiskey Rd South    Aiken    SC       *    Gap    #N/A

*

   660 Spartan Blvd., Ste. 10    Spartanburg    SC       *    Old Navy   
Greenville et al, SC

*

   Highway 291 at Furnam Road    Greenville    SC       *    Old Navy   
Greenville et al, SC

*

   1414 Fording Island Rd.    Bluffton    SC       *    Gap Inc. Outlet    SC
AREA NOT IN ANY MSA

*

   US Hwy 17 & Hwy 501    Myrtle Beach    SC    29577       GAP   

*

   US Hwy 17 & Hwy 501    Myrtle Beach    SC    29577       KID   

*

   240 FActory Shops Blvd #7    Gaffney    SC       *    Gap Inc. Outlet   
Greenville et al, SC

*

   1414 Fording Island Rd sp A100    Bluffton    SC       *    Gap Inc. Outlet
   SC AREA NOT IN ANY MSA

*

   249 KING STREET    Charleston    SC       *    Banana Republic    Charleston
et al, SC

*

   24 Shelter Cove Lane Suite #230    Hilton Head    SC       *    Banana
Republic    SC AREA NOT IN ANY MSA

*

   249 King St.    Charleston    SC       *    Banana Republic    Charleston et
al, SC

*

   700 Haywood Mall Sp. #1044    Greenville    SC       *    Banana Republic   
Greenville et al, SC

*

   100 Columbiana Circle    Columbia    SC       *    Banana Republic   
Columbia, SC

*

   Unit K1A 1232 Belk Drive    Mt. Pleasant    SC       *    Banana Republic   
Charleston et al, SC

*

   700 Haywood Road, Space #2043    Greenville    SC       *    Gap   
Greenville et al, SC

*

   100 Columbiana Circle, Sp #1450    Columbia    SC       *    Gap    Columbia,
SC

*

   2200 North Maple Ave Space 462    Rapid City    SD       *    Gap    Rapid
City, SD

*

   5000 Empire Mall    Sioux Falls    SD       *    Banana Republic    Sioux
Falls, SD

*

   4100 W. 41st Street    Sioux Falls    SD    57106       ON   

*

   2200 N. Maple Street    Rapid City    SD    57701       ON   

*

   5000 Empire Mall #141    Sioux Falls    SD       *    Gap    Sioux Falls, SD

*

      SEVIERVILLE    TN    37862       OUT   

*

   1645 Park Way, #860    Sevierville    TN       *    Gap Inc. Outlet   
Knoxville, TN

*

   1101 Vann Drive    Jackson    TN    38305       ON   

*

      Cookeville    TN    38501       ON   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   Hwy 153 & Hixson Pike    Chattanooga    TN       *    Gap    Chattanooga,
TN-GA

*

   2100 Hamilton Place Blvd.    Chattanooga    TN       *    Gap    Chattanooga,
TN-GA

 

 

  Gap/IBM Confidential         51 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   2295 Gallatin Pike N    Madison    TN       *    Old Navy    Nashville, TN

*

   1954 Old Fort Pkwy    Murfreesboro    TN       *    Old Navy    Nashville, TN

*

   3000 A Mall Rd. N.    Knoxville    TN       *    Old Navy    Knoxville, TN

*

   1618 Service Merchandise Blvd    Brentwood    TN       *    Old Navy   
Nashville, TN

*

   5764 Highway 153    Hixson    TN       *    Old Navy    Chattanooga, TN-GA

*

   3440 Poplar Avenue    Memphis    TN       *    Old Navy    Memphis, TN-AR-MS

*

   3075 Village Shops Drive    Memphis    TN       *    Old Navy    Memphis,
TN-AR-MS

*

   3619 Riverdale Road    Memphis    TN       *    Old Navy    Memphis, TN-AR-MS

*

   218 Morrell Road    Knoxville    TN       *    Old Navy    Knoxville, TN

*

   2220 Hamilton Place Blvd    Chattanooga    TN       *    Old Navy   
Chattanooga, TN-GA

*

   8085 Giacosa Place    Memphis    TN       *    Old Navy    Memphis, TN-AR-MS

*

   3211 Peoples Street # J    Johnson City    TN       *    Old Navy    Johnson
Cty et al, TN-VA

*

   2801 Wilma Rudolph Boulevard Sp 715    Clarksville    TN       *    Old Navy
   Clarksville et al,TN-KY

*

   7620 U.S. 70 South, Space #139    Nashville    TN       *    Old Navy   
Nashville, TN

*

   139 Oprymills Drive    Nashville    TN       *    Old Navy    Nashville, TN

*

   1645 Parkway Sp. 990    Sevierville    TN       *    Gap Inc. Outlet   
Knoxville, TN

*

   240 Oprymills Drive, Sp. 648    Nashville    TN       *    Gap Inc. Outlet   
Nashville, TN

*

   11028 Parkside Dr.    Knoxville    TN       *    Old Navy    Knoxville, TN

*

   5252 HICKORY HOLLOW PARKWAY    Antioch    TN       *    Gap    Nashville, TN

*

   1000 Two Mile Parkway Unit B-3    Goodletsville    TN       *    Gap   
Nashville, TN

*

   Southwest Corner of I-65 & Mooresd Lan    Franklin (Nashville)    TN       *
   Gap    Nashville, TN

*

   7600 Kingston Pike #1100    Knoxville    TN       *    Gap    Knoxville, TN

*

   2011 N. Roan #25    Johnson City    TN       *    Gap    Johnson Cty et al,
TN-VA

*

   2126 Abbott Martin Rd. - Sp. 236    Nashville    TN       *    Gap   
Nashville, TN

*

   2801 Wilma Rudolph Blvd. Sp. 310/325    Clarksville    TN       *    Gap   
Clarksville et al,TN-KY

*

   1720 Old Fort Parkway    Murfreesboro    TN       *    Gap    Nashville, TN

*

   2126 Abbott Martin Rd. - Sp. 256    Nashville    TN       *    Gap   
Nashville, TN

*

   100 Outlet Village Blvd    Lebanon    TN       *    Gap Inc. Outlet   
Nashville, TN

*

   1645 Parkway, Suite 520    Sevierville    TN       *    Gap Inc. Outlet   
Knoxville, TN

*

   2820 Opry Land    Nashville    TN       *    Gap Inc. Outlet    Nashville, TN

*

   7615 West Farmington    Germantown    TN       *    Banana Republic   
Memphis, TN-AR-MS

*

   7600 Kingston Pike, Suite 1196    Knoxville    TN       *    Banana Republic
   Knoxville, TN

*

   2126 Abbott Martin Rd.,Suite 233    Nashville    TN       *    Banana
Republic    Nashville, TN

*

   2760 North Germantown Pkwy.,sp 2440    Bartlett    TN       *    Banana
Republic    Memphis, TN-AR-MS

*

   2100 Hamilton Pl. Blvd.,Sp.217    Chattanooga    TN       *    Banana
Republic    Chattanooga, TN-GA

*

   4465 Poplar Ave. Sp. #210    Memphis    TN       *    Banana Republic   
Memphis, TN-AR-MS

*

   1800 Galleria Blvd Sp 1310    Franklin    TN       *    Banana Republic   
Nashville, TN

*

   2126 Abbott Martin Rd. Sp. 129    Nashville    TN       *    Gap   
Nashville, TN

*

   2055 West Street    Germantown    TN       *    Gap    Memphis, TN-AR-MS

*

   7600 Kingston Pike #1586    Knoxville    TN       *    Gap    Knoxville, TN

*

   4465 Poplar Ave., Sp. 261    Memphis    TN       *    Gap    Memphis,
TN-AR-MS

*

   2760 North Germantown Pkwy    Memphis    TN       *    Gap    Memphis,
TN-AR-MS

*

   2100 Hamilton Place Blvd    Chattanooga    TN       *    Gap    Chattanooga,
TN-GA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   7615 West Farmington    Germantown    TN       *    Gap    Memphis, TN-AR-MS

*

   4465 Poplar #261    Memphis    TN       *    Gap    Memphis, TN-AR-MS

*

   2760 N. Germantown Parkway    Bartlett    TN       *    Gap    Memphis,
TN-AR-MS

 

 

  Gap/IBM Confidential         52 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   150 Peabody Place    Memphis    TN       *    Gap    Memphis, TN-AR-MS

*

   2055 West Street #8    Germantown    TN       *    Gap    Memphis, TN-AR-MS

*

   11400 Burnette    Austin    TX    78758       Lab   

*

   5015 Westheimer #2360    Houston    TX       *    Gap    Houston, TX

*

   208 Memorial City Center    Houston    TX       *    Gap    Houston, TX

*

   1252 Willowbrook Mall    Houston    TX       *    Gap    Houston, TX

*

   Baybrook Mall Drive,    Friendswood    TX       *    Gap    Galveston et al,
TX

*

   1000 West Oaks #108    Houston    TX       *    Gap    Houston, TX

*

   20131 Hwy 59 #1342    Humble    TX       *    Gap    Houston, TX

*

   6225 Kirby #AOG    Houston    TX       *    Gap    Houston, TX

*

   4030 Westheimer    Houston    TX       *    Gap    Houston, TX

*

   1500 Harvey Road #137    College Station    TX       *    Gap    Bryan et al,
TX

*

   1201 Lake Woodlands Dr #1042    The Woodlands    TX       *    Gap   
Houston, TX

*

   1675 S. Voss Road    Houston    TX       *    Gap    Houston, TX

*

   16535 Southwest Freeway,    Sugarland    TX       *    Gap    Houston, TX

*

   600 W. Sam Houston Pkwy. North - Sp. 7    Houston    TX       *    Gap   
Houston, TX

*

   1977 West Gray St.    Houston    TX       *    Gap    Houston, TX

*

   5462 FM 1960 West    Houston    TX       *    Gap    Houston, TX

*

   6155 Eastex Fwy    Beaumont    TX       *    Gap    #N/A

*

   I-30 & Richmond Road    Texarkana    TX    75503       ON   

*

   8687 N Cen.Exprwy    Dallas    TX       *    Gap    Dallas, TX

*

   1080 Town East Mall    Mesquite    TX       *    Gap    Dallas, TX

*

   1110 Valley View    Dallas    TX       *    Gap    Dallas, TX

*

   1976 Green Oaks Road Sp. D10 &11    Fort Worth    TX       *    Gap    Fort
Worth et al, TX

*

   4800 Hulen Street    Fort Worth    TX       *    Gap    Fort Worth et al, TX

*

   6001 West Waco Drive Space 19    Waco    TX       *    Gap    Waco, TX

*

   811 North Central Expresswy #2103    Plano    TX       *    Gap    Dallas, TX

*

   13250 Dallas Parkway    Dallas    TX       *    Gap    Dallas, TX

*

   5350 West Lovers lane    Dallas    TX       *    Gap    Dallas, TX

*

   2401 South Stemmons Freeway Space 2632    Lewisville    TX       *    Gap   
Dallas, TX

*

   1900 Preston Road    Plano    TX       *    Gap    Dallas, TX

*

   3811 South Cooper    Arlington    TX       *    Gap    Fort Worth et al, TX

*

   4601 South Broadway    Tyler    TX       *    Gap    Tyler, TX

*

   6002 Slide Road    Lubbock    TX       *    Gap    Lubbock, TX

*

   10720 Preston Road #100    Dallas    TX       *    Gap    Dallas, TX

*

   1620 S.University Dr., Suite 201    Fort Worth    TX       *    Gap    Fort
Worth et al, TX

*

   7701 W. Interstate 40, Sp. 256    Amarillo    TX       *    Gap    #N/A

*

   4511 N. Midkiff Dr., Sp. C7-10    Midland    TX       *    Gap    Odessa et
al, TX

*

   167& 177 Grand Avenue    Southlake    TX       *    Gap    Fort Worth et al,
TX

*

   49 Central Mall Space 48 & 49    Texarkana    TX       *    Gap   
Texarkana,TX-Texrkana,AR

*

   2201 - I35 E South    Denton    TX       *    Gap    Dallas, TX

*

   7601 N. Mac Arthur Blvd.    Irving    TX       *    Gap    Dallas, TX

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   2200 South 10th Street Sp. F6C    McAllen    TX       *    Gap    McAllen et
al, TX

*

   4600 Medford Sp. 1318    Lufkin    TX       *    Gap    TX AREA NOT IN ANY
MSA

*

   8202 Highway 121    Frisco    TX       *    Gap    Dallas, TX

*

   3701 Mckinney Ave    Dallas    TX       *    Gap    Dallas, TX

 

 

  Gap/IBM Confidential         53 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   2370 N.Expressway, Sp# 10,20,30,35,40    Brownsville    TX       *    Gap   
Brownsville et al, TX

*

   1101 Melboume Road Sp. 3042    Hurst    TX       *    Gap    Fort Worth et
al, TX

*

   1500 North Collins Street    Arlington    TX       *    Gap    Fort Worth et
al, TX

*

   5331 E.Mockingbird Lane    Dallas    TX       *    Gap    Dallas, TX

*

   4015 Interstate 35 South    San Marcos    TX       *    Gap Inc. Outlet   
#N/A

*

   12634 Fountain Lake Circle    Stafford    TX       *    Gap Inc. Outlet   
Houston, TX

*

   301 Tanger Dr.    Terrell    TX       *    Gap Inc. Outlet    Dallas, TX

*

   2416 W. LOOP 340    Waco    TX       *    Old Navy    Waco, TX

*

   1800 S Loop 288    Denton    TX    76205       ON   

*

   Eldorado Pky & US Hwy    McKinney    TX    75069       ON   

*

   Hwy 29 & I-35    GEORGETOWN    TX    78627       OLD NAVY   

*

   4505 S. MEDFORD    LUFKIN    TX    75901       OLD NAVY   

*

   Hwy 75 & Loy Lake Road    Sherman    TX    75090       ON   

*

   SWC McAlister Road    Fort Worth    TX    76028       ON   

*

      ABilene    TX    79606       WHS   

*

   2901 Capitol of Texas Hwy, Space G4    Austin    TX       *    Old Navy   
#N/A

*

   4511 NORTH MIDKIFF    Midland    TX       *    Old Navy    Odessa et al, TX

*

   422 N. Loop 281 W. Suite 200    Longview    TX       *    Old Navy   
Longview et al, TX

*

   5601 Brodie Lane #400    Austin    TX       *    Old Navy    #N/A

*

   20510 Highway 59 North    Humble    TX       *    Old Navy    Houston, TX

*

   5778 Fairmont    Pasadena    TX       *    Old Navy    Houston, TX

*

   13250 Dallas Parkway    Dallas    TX       *    Old Navy    Dallas, TX

*

   501 Plano Road, Suite 417    Richardson    TX       *    Old Navy    Dallas,
TX

*

   2875 Market Center Dr    Rockwall    TX       *    Old Navy    Dallas, TX

*

   2100 S. WS Young Drive #1020    Killeen    TX       *    Old Navy    Killeen
et al, TX

*

   1708 Green Oaks Rd, Sp. 6    Ft. Worth    TX       *    Old Navy    Fort
Worth et al, TX

*

   1182 Sunset Mall Sp 1310    San Angelo    TX       *    Old Navy    San
Angelo, TX

*

   1002 Willowbrook Mall    Houston    TX       *    Old Navy    Houston, TX

*

   3111 Woodridge    Houston    TX       *    Old Navy    Houston, TX

*

   1515 Town East Blvd #500    Mesquite    TX       *    Old Navy    Dallas, TX

*

   801 15th Street Suite 300    Plano    TX       *    Old Navy    Dallas, TX

*

   2325 South Stemmons Freeway    Lewisville    TX       *    Old Navy   
Dallas, TX

*

   9607 Research Blvd Suite 400    Austin    TX       *    Old Navy    #N/A

*

   11081 Westheimer    Houston    TX       *    Old Navy    Houston, TX

*

   5000 Westheimer #300    Houston    TX       *    Old Navy    Houston, TX

*

   1106 West Arbrook Blvd.    Arlington    TX       *    Old Navy    Fort Worth
et al, TX

*

   2575 Towne Center Blvd.    Sugar land    TX       *    Old Navy    Houston,
TX

*

   13839 Brecks St. (Old - 4605 FM 1960 W    Houston    TX       *    Old Navy
   Houston, TX

*

   5601 Bandera Road #120    San Antonio    TX       *    Old Navy    San
Antonio, TX

*

   6867 Hwy 6 North    Houston    TX       *    Old Navy    Houston, TX

*

   4700 Beechnut Sp 260    Houston    TX       *    Old Navy    Houston, TX

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   1701, Ste. B Preston Road    Plano    TX       *    Old Navy    Dallas, TX

*

   11745 I-H10 West #740    San Antonio    TX       *    Old Navy    San
Antonio, TX

*

   2700 Soncy Road    Amarillo    TX       *    Old Navy    #N/A

*

   5000 Hulen Street #124    Fort Worth    TX       *    Old Navy    Fort Worth
et al, TX

*

   1815 South 10th Street    McAllen    TX       *    Old Navy    McAllen et al,
TX

 

 

  Gap/IBM Confidential         54 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   255 E. Basse Road #110    San Antonio    TX       *    Old Navy    San
Antonio, TX

*

   5425 S. Padre Island Drive    Corpus Christie    TX       *    Old Navy   
Corpus Christi, TX

*

   11066 Pecan Park Blvd., Suite #115    Austin    TX       *    Old Navy   
#N/A

*

   3638 Irving Mall, Space C6C    Irving    TX       *    Old Navy    Dallas, TX

*

   4601 S. Broadway Sp. H-17A    Tyler    TX       *    Old Navy    Tyler, TX

*

   6155 Eastex Freeway, Suite C338    Beaumont    TX       *    Old Navy    #N/A

*

   1000 East 41st Street, Suite 810    Austin    TX       *    Old Navy    #N/A

*

   2050 E. Texas Avenue South    College Station    TX       *    Old Navy   
Bryan et al, TX

*

   3000 Grapevine Mill Parkway #245    Grapevine    TX       *    Old Navy   
Fort Worth et al, TX

*

   18030 US Highway 281 North    San Antonio    TX       *    Old Navy    San
Antonio, TX

*

   8401 Gateway West, Space G16    El Paso    TX       *    Old Navy    El Paso,
TX

*

   750 Sunland Park Dr.    El Paso    TX       *    Old Navy    El Paso, TX

*

   13788 Northwest (old address555 Northw    Houston    TX       *    Old Navy
   Houston, TX

*

   7605 San Dario Avenue    Laredo    TX       *    Old Navy    Laredo, TX

*

   5000 Katy Mills Circle #619    Katy    TX       *    Old Navy    Houston, TX

*

   20701 Parker Rd, Bldg. A Ste. 500    Round Rock    TX       *    Old Navy   
#N/A

*

   3111 Midwestern Parkway, Sp. 580    Wichita Falls    TX       *    Old Navy
   Wichita Falls, TX

*

   3333 Preston Rd., Ste. 600    Frisco    TX       *    Old Navy    Dallas, TX

*

   2450 Pablo Kisel Blvd. Bldg. F    Brownsville    TX       *    Old Navy   
Brownsville et al, TX

*

   6249 Slide Road    Lubbock    TX       *    Old Navy    Lubbock, TX

*

   386 East FM 1382    Cedar Hill    TX       *    Old Navy    Dallas, TX

*

   5000 Katy Mills Circle    Katy    TX       *    Gap Inc. Outlet    Houston,
TX

*

   4015 1H 35 S. Suite 335    San Marcos    TX       *    Gap Inc. Outlet   
#N/A

*

   820 West Stacy Road Suite 116    Allen    TX       *    Gap Inc. Outlet   
Dallas, TX

*

   868 Northeast Mall Blvd., Anchor 4    Hurst    TX       *    Old Navy    Fort
Worth et al, TX

*

   2232 Valley View Center    Dallas    TX       *    Old Navy    Dallas, TX

*

   7800 North Navarro Street, Space 135    Victoria    TX       *    Old Navy   
Victoria, TX

*

   19075 IN-45 South    Shenandoah    TX       *    Old Navy    Houston, TX

*

   1003 West Bay Area Blvd.    Webster    TX       *    Old Navy    Houston, TX

*

   2900 East Southlake Blvd.    Southlake    TX       *    Old Navy    Fort
Worth et al, TX

*

   11659 Bandera Rd.    San Antonio    TX       *    Old Navy    San Antonio, TX

*

   2310 SW Military Dr    San Antonio    TX       *    Old Navy    San Antonio,
TX

*

   8328 Agora Parkway    Selma    TX       *    Old Navy    San Antonio, TX

*

   1201 Lake Woodlands Dr., Suite 1044    The Woodlands    TX       *    Gap   
Houston, TX

*

   2401 S. Stemmons Freeway sp# 1298    Lewisville    TX       *    Gap   
Dallas, TX

*

   8401 Gateway Blvd Space #E-3    El Paso    TX       *    Gap    El Paso, TX

*

   750 Sunland Park Dr., #E11    El Paso    TX       *    Gap    El Paso, TX

*

   10000 Research Blvd. - Sp. 105    Austin    TX       *    Gap    #N/A

*

   600 W. Sam Houston Pkwy. North Sp #610    Houston    TX       *    Gap   
Houston, TX

*

   1616 South University Drive    Ft Worth    TX       *    Gap    Fort Worth et
al, TX

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   2200 South 10th Street Sp. F14B    McAllen    TX       *    Gap    McAllen et
al, TX

*

   2063 Town East Mall Sp #1048    Mesquite    TX       *    Gap    Dallas, TX

*

   5450 West Lovers Lane    Dallas    TX       *    Gap    Dallas, TX

*

   849 East Commerce St    San Antonio    TX       *    Gap    San Antonio, TX

*

   16535 South West Freeway    Sugarland    TX       *    Banana Republic   
Houston, TX

*

   2200 S. 10th St.    McAllen    TX       *    Banana Republic    McAllen et
al, TX

 

 

  Gap/IBM Confidential         55 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   1114 Baybrook Mall Dr    Friendswood    TX       *    Banana Republic   
Galveston et al, TX

*

   3939 I.H. 35 South, #770    San Marcos    TX       *    Gap Inc. Outlet   
#N/A

*

   104 Northeast I-35 #199    Hillsboro    TX       *    Gap Inc. Outlet    TX
AREA NOT IN ANY MSA

*

   3000 Grapevine Mills Parkway Sp #224    Grapevine    TX       *    Gap Inc.
Outlet    Fort Worth et al, TX

*

   5000 Katy Mills Circle Spt # 611    Katy    TX       *    Gap Inc. Outlet   
Houston, TX

*

   301 Tanger Drive, Suite 215    Terrell    TX       *    Gap Inc. Outlet   
Dallas, TX

*

   4321 Interstate 35 N. Suite 307    Gainesville    TX       *    Gap Inc.
Outlet    Sherman et al, TX

*

   13350 Dallas Parkway Suite 2010    Dallas    TX       *    Banana Republic   
Dallas, TX

*

   6001 Airport Blvd Suite #2242    Austin    TX       *    Banana Republic   
#N/A

*

   10000 Research Blvd Suite 106    Austin    TX       *    Banana Republic   
#N/A

*

   7400 San Peddro Ave. Unit 11    San Antonio    TX       *    Banana Republic
   San Antonio, TX

*

   5137 West Alabama    Houston    TX       *    Banana Republic    Houston, TX

*

   1554 Willowbrook Mall    Houston    TX       *    Banana Republic    Houston,
TX

*

   4800 South Hulen Street Sp#2050    Fort Worth    TX       *    Banana
Republic    Fort Worth et al, TX

*

   2400 University Blvd #110    Houston    TX       *    Banana Republic   
Houston, TX

*

   712 Northpark Center    Dallas    TX       *    Banana Republic    Dallas, TX

*

   30 Highland Park Village    Dallas    TX       *    Banana Republic   
Dallas, TX

*

   3922 Westheimer    Houston    TX       *    Banana Republic    Houston, TX

*

   1900 Preston Rd., Ste. 185, 191    Plano    TX       *    Banana Republic   
Dallas, TX

*

   600 West Sam Houston Pkwy. N, Ste. 600    Houston    TX       *    Banana
Republic    Houston, TX

*

   2901 Capital of Texas Highway, B4    Austin    TX       *    Banana Republic
   #N/A

*

   40 Highland Park Village    Dallas    TX       *    Banana Republic   
Dallas, TX

*

   1174 5th-10 West Sp # R-4    San Antonio    TX       *    Banana Republic   
San Antonio, TX

*

   1604 South University Plaza Suite #504    Fort Worth    TX       *    Banana
Republic    Fort Worth et al, TX

*

   101 Grand Ave.    Southlake    TX       *    Banana Republic    Fort Worth et
al, TX

*

   8201 Quaker Ave. Suite #130    Lubbock    TX       *    Banana Republic   
Lubbock, TX

*

   3699 McKinney Ave    Dallas    TX       *    Banana Republic    Dallas, TX

*

   2601 Preston Road Sp. #1190    Frisco    TX       *    Banana Republic   
Dallas, TX

*

   8401 GATEWAY BLVD W    EL PASO    TX    79925       BR   

*

   1101 Melbourne Road    Hurst    TX       *    Banana Republic    Fort Worth
et al, TX

*

   4970    Houston    TX       *    Banana Republic    Houston, TX

*

   3811 South Cooper Street, #1054    Arlington    TX       *    Banana Republic
   Fort Worth et al, TX

*

   7322 Jones-Malts Berger Rd.    San Antonio    TX       *    Banana Republic
   San Antonio, TX

*

   13250 Dallas Parkway    Dallas    TX    75240       BABY   

*

   2901 Capital of Texas Highway, Sp. J-5    Austin    TX    78746       BABY   

*

   2512 University Blvd.    Houston    TX       *    Gap    Houston, TX

*

   1900 Preston Rd.    Plano    TX    75075       BABY   

*

   2200 South 10th Street    McAllen    TX       *    Gap    McAllen et al, TX

*

   7400 San Peddro Ave. #148    San Antonio    TX       *    Gap    San Antonio,
TX

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   849 East Commerce Street    San Antonio    TX       *    Gap    San Antonio,
TX

*

   6301 Northwest Loop 410 #h-7 & h8    San Antonio    TX       *    Gap    San
Antonio, TX

*

   11745 Interstate 10 West, Sp. 501 & 50    San Antonio    TX       *    Gap   
San Antonio, TX

*

   6909 North Loop 1604 East, Sp. C10A    San Antonio    TX       *    Gap   
San Antonio, TX

*

   7800 N. Navarro    Victoria    TX       *    Gap    Victoria, TX

*

   7322 Jones-Maltsberger Rd.    San Antonio    TX       *    Gap    San
Antonio, TX

*

   6002 Slide Road    Lubbock    TX       *    Gap    Lubbock, TX

 

 

  Gap/IBM Confidential         56 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*

   10720 Preston Road, Ste 1200    Dallas    TX       *    Gap    Dallas, TX

*

   1230 Highland Mall #306    Austin    TX       *    Gap    #N/A

*

   2901 Capital of Texas Hwy,    Austin    TX       *    Gap    #N/A

*

   10000 Research Blvd. Sp # 6-8    Austin    TX       *    Gap    #N/A

*

   11200 Lake Stop Blvd, Sp F7    Austin    TX       *    Gap    #N/A

*

   4001 N. Lamar Blvd.,Ste.250    Austin    TX       *    Gap    #N/A

*

   2100 S. West Young Dr. Sp. #1090    Killeen    TX       *    Gap    Killeen
et al, TX

*

   5488 Padre Staple Mall #1534 & 1538    Corpus Christi    TX       *    Gap   
Corpus Christi, TX

*

   5300 San Dario Space #314    Laredo    TX       *    Gap    Laredo, TX

*

   8401 Gateway Blvd West #A1 & A2    El Paso    TX       *    Gap    El Paso,
TX

*

   4511 North Midkiff Dr., Sp E1-E3    Midland    TX       *    Gap    Odessa et
al, TX

*

   4601 S. Broadway, Sp. F18A    Tyler    TX       *    Gap    Tyler, TX

*

   1114 Baybrook Mall    Friendswood    TX    77546       KIDS/BABY   

*

   1000 West Oaks Mall, Sp. #117    Houston    TX       *    Gap    Houston, TX

*

   2400 South Stemmons Freeway Space 2632    Lewisville    TX       *    Gap   
Dallas, TX

*

   13250 Dallas Parkway    Dallas    TX    75240       KIDS   

*

   428 Northpark Center    Dallas    TX    75225       KIDS/BABY   

*

   6699 Northlandmark Dr.SP#M-120    Park City    UT       *    Gap Inc. Outlet
   Salt Lake City et al, UT

*

   15 South Rio Grande St.    Salt Lake City    UT       *    Banana Republic   
Salt Lake City et al, UT

*

      Ogden    UT    84405       WHS   

*

   6800 West State Street    American Fork    UT    84083       ON   

*

   1168 East 2100 South    Salt Lake City    UT       *    Old Navy    Salt Lake
City et al, UT

*

   245 N. Red Cliff Drive, Suite 3    St. George    UT       *    Old Navy    UT
AREA NOT IN ANY MSA

*

   7123 South 1300 East Street    Midvale    UT       *    Old Navy    Salt Lake
City et al, UT

*

   246 West 1300 South    Orem    UT       *    Old Navy    Provo et al, UT

*

   634 East 400 South    Salt Lake City    UT       *    Old Navy    Salt Lake
City et al, UT

*

   10210 South State St. #C    Sandy    UT       *    Old Navy    Salt Lake City
et al, UT

*

   1782 N. Woodland Park Drive    Layton    UT       *    Old Navy    Salt Lake
City et al, UT

*

   7127 South Plaza Center Drive    West Jordan    UT       *    Old Navy   
Salt Lake City et al, UT

*

   6699 North Landmark Dr.    PARK CITY    UT       *    Gap Inc. Outlet    Salt
Lake City et al, UT

*

   1050 N Main St    Logan    UT       *    Old Navy    UT AREA NOT IN ANY MSA

*

   6699 N. Landmark Dr.    Park City    UT       *    Gap Inc. Outlet    Salt
Lake City et al, UT

*

   389 Trolley Square    Salt Lake City    UT       *    Banana Republic    Salt
Lake City et al, UT

*

   6191 South State 221    Murray    UT       *    Banana Republic    Salt Lake
City et al, UT

*

   1200 North Field Road #1058    Layton    UT       *    Gap    Salt Lake City
et al, UT

*

   6191 South State Street    Murray    UT       *    Gap    Salt Lake City et
al, UT

*

   1300 South State Street    Orem    UT       *    Gap    Provo et al, UT

*

   Suite 211    Salt Lake City    UT       *    Gap    Salt Lake City et al, UT

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*

   10450 South State #1018    Sandy    UT       *    Gap    Salt Lake City et
al, UT

*

   1094 Newgate, Sp. 1094 & 1096    Ogden    UT       *    Gap    Salt Lake City
et al, UT

*

   1200 Towne Centre Blvd. Sp. 1046    Provo    UT       *    Gap    Provo et
al, UT

*

   110 South Rio Grande St    Salt Lake City    UT       *    Gap    Salt Lake
City et al, UT

*

   1300 South State Street, Sp #N242    Orem    UT       *    Banana Republic   
Provo et al, UT

*

   South 6th & East 7th, Sp. d-109    Salt Lake City    UT       *    Gap   
Salt Lake City et al, UT

*

   4835 Highland Drive    Salt Lake City    UT       *    Gap    Salt Lake City
et al, UT

*

   7906 Tysons Corner Center    McLean    VA       *    Gap    Washington,
DC-MD-VA-WV

 

 

  Gap/IBM Confidential         57 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    6702 Springfield Mall #E10    Springfield    VA       *    Gap   
Washington, DC-MD-VA-WV *    1600 East Rio Road    Charlottesville    VA       *
   Gap    Charlottesville, VA *    1124-L Fair Oaks Shopping Center    Fairfax
   VA    22033       GAP    *    622 King Street    Alexandria    VA       *   
Gap Inc. Outlet    Washington, DC-MD-VA-WV *    11924 Market Street    Reston   
VA       *    Gap    Washington, DC-MD-VA-WV *    1100 South Hayes Street #D-5
ground le    Arlington    VA       *    Gap    Washington, DC-MD-VA-WV *    3405
Candlers Mountain Rd. Sp B65    Lynchburg    VA       *    Gap    Lynchburg, VA
*    21100 Dulles Town Circle    Sterling    VA       *    Gap    Washington,
DC-MD-VA-WV *    1925 E. Market St. Suite #440    Harrisonburg    VA       *   
Gap    VA AREA NOT IN ANY MSA *    11500 Midlothian Turnpike Space #328   
Richmond    VA       *    Gap    Richmond et al, VA *    10101 Brook Road   
Glen Allen    VA       *    Gap    Richmond et al, VA *    4802 Valley View
Blvd.NW, Sp#LB75, LB8    Roanoke    VA       *    Gap    Roanoke, VA *    5715
Richmond Road    Williamsburg    VA    23188       OUT    *    241 Fort Evans
Rd. sp1403    Leesburg    VA       *    Gap Inc. Outlet    Washington,
DC-MD-VA-WV *    2700 Potomic Mills S/C Sp 311    Woodbridge    VA       *   
Gap Inc. Outlet    Washington, DC-MD-VA-WV *    9200 STONY POINT PKWY    Stony
Point    VA       *    Banana Republic    Richmond et al, VA *       COLONIAL
HEIGHTS    VA    23834       ON    *    4848 Commonwealth Center    Midlothian
   VA       *    Old Navy    Richmond et al, VA *    235 Commonwealth   
Wytheville    VA       *    Old Navy    VA AREA NOT IN ANY MSA *    11500
MIDLOTHIAN TPKE    RICHMOND    VA    23235-4799       OLD NAVY    *    12300
Jefferson Ave.    Newports News    VA       *    Old Navy    Norfolk et al,
VA-NC *    4802 Valley View Blvd N.W.    Roanoke    VA       *    Old Navy   
Roanoke, VA *    21100 Dulles Town Circle, Ste. 203    Dulles    VA       *   
Old Navy    Washington, DC-MD-VA-WV *    5900 E. Virginia Beach Blvd. #50   
Norfolk    VA       *    Old Navy    Norfolk et al, VA-NC *    12209 Fair Lakes
Promenade Dr.    Fairfax    VA       *    Old Navy    Washington, DC-MD-VA-WV *
   1322 Greenbrier Parkway    Chesapeake    VA       *    Old Navy    Norfolk et
al, VA-NC *    3621 Jefferson Davis Hwy #5    Alexandria    VA       *    Old
Navy    Washington, DC-MD-VA-WV *    701 Lynnhaven Parkway    Virginia Beach   
VA       *    Gap    Norfolk et al, VA-NC *    12300 Jefferson Ave.    Newport
News    VA       *    Gap    Norfolk et al, VA-NC *    4200 Portsmouth Blvd. Sp
444A    Chesapeake    VA       *    Gap    Norfolk et al, VA-NC *    6711
Frontier Drive    Springfield    VA       *    Old Navy    Washington,
DC-MD-VA-WV *    1260 Carl D. Silver Parkway    Fredericksberg    VA       *   
Old Navy    Washington, DC-MD-VA-WV *    11096 Bulloch Drive    Manassas    VA
      *    Old Navy    Washington, DC-MD-VA-WV *    10101 Brook Road, Suite 680
   Glen Allen    VA       *    Old Navy    Richmond et al, VA *    701 Lynnhaven
Parkway, Ste. 1068    Virginia Beach    VA       *    Old Navy    Norfolk et al,
VA-NC *    1601 Willow Lawn Dr.    Richmond    VA       *    Old Navy   
Richmond et al, VA *    1117 EMMET ST N    Charlottesville    VA       *    Old
Navy    Charlottesville, VA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    5800 Crossroads Center Way    Falls Church    VA       *    Old Navy   
Washington, DC-MD-VA-WV *    241 Fort Evans Rd. NE Suite #441    Leesburg    VA
      *    Gap Inc. Outlet    Washington, DC-MD-VA-WV *    2700 Potomac Mills
St. Sp #961    Woodbridge    VA       *    Gap Inc. Outlet    Washington,
DC-MD-VA-WV *    9200 STONY POINT PKWY    Richmond    VA       *    Gap   
Richmond et al, VA *    9200 STONY POINT PKWY    Richmond    VA       *    Gap
   Richmond et al, VA *    4802 Valley View Blvd NE - LE-185    Roanoke    VA   
   *    Gap    Roanoke, VA *    241 Fort Evans Road NE, Suite 601    Leesburg   
VA       *    Gap Inc. Outlet    Washington, DC-MD-VA-WV *    2700 Potomac Mills
Circle, Sp. 319    Woodbridge    VA       *    Gap Inc. Outlet    Washington,
DC-MD-VA-WV *    7937 Tysons Corner Center    McLean    VA       *    Banana
Republic    Washington, DC-MD-VA-WV

 

 

  Gap/IBM Confidential         58 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    628 King Street Old Towne    Alexandria    VA       *    Banana Republic   
Washington, DC-MD-VA-WV *    1100 South Hayes Street #F-9A    Arlington    VA   
   *    Banana Republic    Washington, DC-MD-VA-WV *    11901 Democracy Drive   
Reston    VA       *    Banana Republic    Washington, DC-MD-VA-WV *    11922 U
Fair Oaks    Fairfax    VA       *    Banana Republic    Washington, DC-MD-VA-WV
*    701 Lynnhaven Parkway, Ste 1068    Virginia Beach,    VA       *    Banana
Republic    Norfolk et al, VA-NC *    1047 Emmet Street, Unit A   
Charlottesville    VA       *    Banana Republic    Charlottesville, VA *   
21100 Dulles Town Center Sp. 167    Dulles    VA       *    Banana Republic   
Washington, DC-MD-VA-WV *    1100 S. Hayes St., Box M-100, Sp.J94    Arlington
   VA       *    Gap    Washington, DC-MD-VA-WV *    1961 Chain Bridge Road
Space #E9U    McLean    VA       *    Gap    Washington, DC-MD-VA-WV *    11826U
Lee Jackson Highway    Fairfax    VA    22033       KIDS    *    1596 Rio Road
Space #E22    Charlottesville    VA    22901       KIDS/BABY    *    11500
Midlothian Turnpike    Richmond    VA       *    Gap    Richmond et al, VA *   
#5 Burlington Square- 2016    Burlington    VT       *    Gap    Burlington, VT
*    155 Dorset Street #G1    South Burlington    VT       *    Gap   
Burlington, VT *    Route 7 46 Diamond Run Place space 610    Rutland    VT   
   *    Gap    VT AREA NOT IN ANY MSA *    41 Church Street    Burlington    VT
      *    Old Navy    Burlington, VT *    56 Church Street    Burlington    VT
      *    Banana Republic    Burlington, VT *    5 BURLINGTON SQUARE MALL   
Burlington    VT       *    Gap    Burlington, VT *    4502 S. Steele Ste.
909&415    Tacoma    WA       *    Gap    Tacoma, WA *    546 Northgate Mall   
Seattle    WA       *    Gap    Seattle et al, WA *    1048 Southcenter Mall   
Tukwila    WA       *    Gap    Seattle et al, WA *    242 Black Lake Blvd   
Olympia    WA       *    Gap    Olympia, WA *    1530 Fifth Ave.    Seattle   
WA       *    Gap    Seattle et al, WA *    3000 184th Street Southwest Room 546
   Lynnwood    WA       *    Gap    Seattle et al, WA *    183 Bellevue Square
   Bellevue    WA       *    Gap    Seattle et al, WA *    10315 S.Silverdale NW
Sp.E-8    Silverdale    WA       *    Gap    Bremerton, WA *    One Bellis Fair
Parkway #354    Bellingham    WA       *    Gap    #N/A *    3500 South Meridian
#300    Puyallup    WA       *    Gap    Tacoma, WA *    2730 NE University
Village #D    Seattle    WA       *    Gap    Seattle et al, WA *    16428 North
East 74th Street    Redmond    WA       *    Gap    Seattle et al, WA *      
MARYSVILLE    WA    98270       BRF    *       MARYSVILLE    WA    98270      
OUT    *    1101 Supermall Way    AUBURN    WA       *    Gap Inc. Outlet   
Seattle et al, WA *    5810 Lakewood Town Center    Lakewood    WA       *   
Old Navy    Tacoma, WA *    1300 North Miller    Wenatchee    WA       *    Old
Navy    WA AREA NOT IN ANY MSA *    1800 S. Burlington Ave.    Burlington    WA
   98233       ON   

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    559 Columbia Center    Kennewick    WA       *    Old Navy    Richland et
al, WA *    4502 South Steele Street, Suite 415    Tacoma    WA       *    Old
Navy    Tacoma, WA *    1718 South 320th Street, Space A2    Federal Way    WA
      *    Old Navy    Seattle et al, WA *    17470 South Center Parkway   
Tukwila    WA       *    Old Navy    Seattle et al, WA *    8700 NE Vancouver
Mall Dr.    Vancouver    WA       *    Old Navy    Portland et al, OR-WA *    1
Bellis Fair Parkway #302    Bellingham    WA       *    Old Navy    #N/A *   
14022 E. Indiana Ave    Spokane    WA       *    Old Navy    Spokane, WA *   
3500 S. Meridian    Puyallup    WA       *    Old Navy    Tacoma, WA *    1101
SuperMall Way #1070    Auburn    WA       *    Old Navy    Seattle et al, WA *
   15600 Northeast 8th Street #E2    Bellevue    WA       *    Old Navy   
Seattle et al, WA

 

 

  Gap/IBM Confidential         59 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    19401 Alderwood Mall Parkway #120    Lynnwood    WA       *    Old Navy   
Seattle et al, WA *    601 Pine St    Seattle    WA       *    Old Navy   
Seattle et al, WA *    1200 Cooper Point Road, SW    Olympia    WA       *   
Old Navy    Olympia, WA *    4037 128th Avenue SE    Bellevue    WA       *   
Old Navy    Seattle et al, WA *    1716 East Washington    Union Gap    WA      
*    Old Navy    Yakima, WA *    808 West Main    Spokane    WA    99201      
KIDS/BABY    *    808 West Main    Spokane    WA       *    Gap    Spokane, WA *
   4750 North Devison #249    Spokane    WA       *    Gap    Spokane, WA *   
556 Columbia Center #537    Kennewick    WA       *    Gap    Richland et al, WA
*    14700 East Indiana    Spokane    WA       *    Gap    Spokane, WA *    1512
5th Avenue    Seattle    WA       *    Banana Republic    Seattle et al, WA *   
1101 Supermall Way, Ste. 1373    Auburn    WA       *    Gap Inc. Outlet   
Seattle et al, WA *    416 Fashion Way    Burlington    WA       *    Gap Inc.
Outlet    WA AREA NOT IN ANY MSA *    521 South Fork Avenue, Suite L    North
Bend    WA       *    Gap Inc. Outlet    Seattle et al, WA *    208 Bellevue
Square    Bellevue    WA       *    Banana Republic    Seattle et al, WA *   
500 Pike Street    Seattle    WA       *    Banana Republic    Seattle et al, WA
*    3000 184 St. Southwest #262    Lynnwood    WA       *    Banana Republic   
Seattle et al, WA *    4625 University Village Plaza N.E.    Seattle    WA      
*    Banana Republic    Seattle et al, WA *    722 West Main    Spokane    WA   
   *    Banana Republic    Spokane, WA *    2048 Bellevue Square    Bellevue   
WA       *    Banana Republic    Seattle et al, WA *    108 Bellevue Square   
Bellevue    WA       *    Gap    Seattle et al, WA *    3000 184th St. S.W., Sp.
256    Lynnwood    WA       *    Gap    Seattle et al, WA *    112 West Linmar
Ln.    Johnsen Creek    WI       *    Gap Inc. Outlet    WI AREA NOT IN ANY MSA
*    95 North Mooreland Road #B-4    Brookfield    WI       *    Gap   
Milwaukee et al, WI *    5300 South 76th Street #D-211    Greendale    WI      
*    Gap    Milwaukee et al, WI *    5732 Durand Avenue Space #0436    Racine   
WI       *    Gap    Racine, WI *    275 West Wisconsin Avenue Space 1035   
Milwaukee    WI       *    Gap    Milwaukee et al, WI *    66 West Town Mall   
Madison    WI       *    Gap    Madison, WI *    5900 North Port Washington Road
   Glendale    WI       *    Gap    Milwaukee et al, WI *    4800 Golf Road #312
   Eau Claire    WI       *    Gap    Eau Claire, WI *    3800 U.S. Hwy 16, #157
   Lacrosse    WI       *    Gap    La Crosse, WI-MN *    111 East Towne Mall   
Madison    WI       *    Gap    Madison, WI *    2500 N. Mayfair Mall Suite   
Wauwatosa    WI       *    Gap    Milwaukee et al, WI *    Wausau Center Sp
B-236    Wausau    WI       *    Gap    Wausau, WI *    521 Bay Park Square, Sp.
431A    Green Bay    WI       *    Gap    Green Bay, WI

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    341 State Street    Madison    WI       *    Gap    Madison, WI *    2500
Milton Ave. Sp. #103,140,105A    Janesville    WI       *    Gap    Janesville
et al, WI *    4733 W. Grand Market Dr.    Appleton    WI       *    Old Navy   
#N/A *    3651 Rib Mountain Drive    Wausau    WI    54401       ON    *   
2308-2406 S. Green Bay Road    Racine    WI    53406       ON    *    2900
Deerfield Drive, Space 3    Janesville    WI       *    Old Navy    Janesville
et al, WI *    303 Bay Park SQ. Sp 110    Green Bay    WI       *    Old Navy   
Green Bay, WI *    9094 N.Green Bay Rd.    Milwaukee    WI       *    Old Navy
   Milwaukee et al, WI *    5300 South 76th Street    Greendale    WI       *   
Old Navy    Milwaukee et al, WI *    4301 West Wisconsin Avenue Space #518   
Appleton    WI       *    Gap    #N/A *    239 Junction Rd. #D    Madison    WI
      *    Old Navy    Madison, WI

 

 

  Gap/IBM Confidential         60 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    95 North Moorland #C24    Brookfield    WI       *    Old Navy    Milwaukee
et al, WI *    2348 E. Springs Drive    Madison    WI       *    Old Navy   
Madison, WI *    11211 120th Ave    Pleasant Prairie    WI       *    Gap Inc.
Outlet    Kenosha, WI *    275 W. Wisconsin Ave    Milwaukee    WI    53203   
   ON    *    4800 Golf Road    Eau Claire    WI       *    Old Navy    Eau
Claire, WI *    2500 N. Mayfair Road    Wauwatosa    WI       *    Gap   
Milwaukee et al, WI *    5900 N. Port Washington Rd. - Sp. B9    Milwaukee    WI
      *    Gap    Milwaukee et al, WI *    5300 South 76th st. sp# 1210   
Greendale    WI       *    Gap    Milwaukee et al, WI *    521-A Bay Park Square
   Green Bay    WI       *    Gap    Green Bay, WI *    4301 West Wisconsin Ave.
   Appleton    WI       *    Banana Republic    #N/A *    171 West Limmar Lane -
Suite A107    Johnson Creek    WI       *    Gap Inc. Outlet    WI AREA NOT IN
ANY MSA *    11211 - 120th Avenue #66    Kenosha    WI       *    Gap Inc.
Outlet    Kenosha, WI *    2500 North Mayfair Rd. Sp. #20    Wawautosa    WI   
   *    Banana Republic    Milwaukee et al, WI *    5900 North Port Washington,
Sp. E005    Glendale    WI       *    Banana Republic    Milwaukee et al, WI *
   32 West Town Mall    Madison    WI       *    Banana Republic    Madison, WI
*    4301 West Wisconsin Avenue    Appleton    WI       *    Gap    #N/A *    66
West Towne Mall Suite D3    Madison    WI       *    Gap    Madison, WI *   
Mall Rd.    Barboursville    WV       *    Old Navy    Huntngtn et al, WV-KY-OH
*    2740 Meadowbrook Road    Bridgeport    WV       *    Old Navy    WV AREA
NOT IN ANY MSA *    2345 Meadowbrook Road Unit 345    Bridgeport    WV       *
   Gap    WV AREA NOT IN ANY MSA *    100 Grand Central Ave Sp # 380    Vienna
   WV       *    Gap    Parkersburg et al, WV-OH *    Mall Rd.    Barboursville
   WV       *    Gap    Huntngtn et al, WV-KY-OH *    2033 Charleston Town
Center    Charleston    WV       *    Gap    Charleston, WV *    9907 Mall Rd   
Morgantown    WV       *    Gap    WV AREA NOT IN ANY MSA *    601 South East
Wyoming Blvd., Space 13    Casper    WY       *    Gap Inc. Outlet    Casper, WY
*    12 Center Street    Jackson    WY       *    Gap    WY AREA NOT IN ANY MSA
*    #N/A    #N/A    #N/A       *    Gap    San Francisco, CA *    #N/A    #N/A
   #N/A       *    Gap    San Francisco, CA *    #N/A    #N/A    #N/A       *   
Gap    Oakland, CA *    #N/A    #N/A    #N/A       *    Gap    Los Angeles et
al, CA *    #N/A    #N/A    #N/A       *    Gap    Los Angeles et al, CA *   
#N/A    #N/A    #N/A       *    Gap    Brazoria, TX *    #N/A    #N/A    #N/A   
   *    Gap    #N/A *    #N/A    #N/A    #N/A       *    Gap    Chicago, IL

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    #N/A    #N/A    #N/A       *    Gap    Decatur, IL *    #N/A    #N/A   
#N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A       *    Gap    New
York, NY *    #N/A    #N/A    #N/A       *    Gap    AZ AREA NOT IN ANY MSA *   
#N/A    #N/A    #N/A       *    Gap    MO AREA NOT IN ANY MSA *    #N/A    #N/A
   #N/A       *    Gap    St. Louis, MO-IL *    #N/A    #N/A    #N/A       *   
Gap    Washington, DC-MD-VA-WV *    #N/A    #N/A    #N/A       *    Gap   
Washington, DC-MD-VA-WV *    #N/A    #N/A    #N/A       *    Gap    Washington,
DC-MD-VA-WV *    100 New River Rd sp #766    #N/A    #N/A       *    Gap    VA
AREA NOT IN ANY MSA *    #N/A    #N/A    #N/A       *    Gap    Oklahoma City,
OK *    2350 SE Washington Blvd. Sp. 212&214    #N/A    #N/A       *    Gap   
OK AREA NOT IN ANY MSA

 

 

  Gap/IBM Confidential         61 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    #N/A    #N/A    #N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A      
*    Gap    #N/A *    #N/A    #N/A    #N/A       *    Gap    #N/A *    #N/A   
#N/A    #N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A       *    Gap   
Seattle et al, WA *    #N/A    #N/A    #N/A       *    Gap    Detroit, MI *   
#N/A    #N/A    #N/A       *    Gap    Toledo, OH *    #N/A    #N/A    #N/A   
   *    Gap    Pittsburgh, PA *    #N/A    #N/A    #N/A       *    Gap   
Pittsburgh, PA *    #N/A    #N/A    #N/A       *    Gap    Boston et al, MA-NH *
   #N/A    #N/A    #N/A       *    Gap    Providence et al, RI *    #N/A    #N/A
   #N/A       *    Gap    Jamestown, NY *    #N/A    #N/A    #N/A       *    Gap
   Denver, CO *    #N/A    #N/A    #N/A       *    Gap    Boise City, ID *   
#N/A    #N/A    #N/A       *    Gap    Boulder et al, CO *    #N/A    #N/A   
#N/A       *    Gap    Greeley, CO *    #N/A    #N/A    #N/A       *    Gap   
Grand Junction, CO *    #N/A    #N/A    #N/A       *    Gap    Cleveland et al,
OH *    #N/A    #N/A    #N/A       *    Gap    Cleveland et al, OH *    #N/A   
#N/A    #N/A       *    Gap    Portland et al, OR-WA *    #N/A    #N/A    #N/A
      *    Gap    Portland et al, OR-WA *    #N/A    #N/A    #N/A       *    Gap
Inc. Outlet    Reading, PA *    #N/A    #N/A    #N/A       *    Gap Inc. Outlet
   KS AREA NOT IN ANY MSA *    #N/A    #N/A    #N/A       *    Gap    Santa Fe,
NM *    5900 North Meadows Drive    #N/A    #N/A       *    OCC Lab    #N/A *   
#N/A    #N/A    #N/A       *    Gap    Cincinnati, OH-KY-IN *    #N/A    #N/A   
#N/A       *    Gap    Dayton et al, OH *    #N/A    #N/A    #N/A       *    Gap
   OH AREA NOT IN ANY MSA *    #N/A    #N/A    #N/A       *    Gap    Sarasota
et al, FL *    #N/A    #N/A    #N/A       *    Gap    Punta Gorda, FL *    #N/A
   #N/A    #N/A       *    Gap    Orlando, FL *    #N/A    #N/A    #N/A       *
   Gap    Orlando, FL *    #N/A    #N/A    #N/A       *    Gap    #N/A

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    #N/A    #N/A    #N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A      
*    Old Navy    Dallas, TX *    #N/A    #N/A    #N/A       *    Old Navy   
Sherman et al, TX *    #N/A    #N/A    #N/A       *    Gap    Omaha, NE-IA *   
#N/A    #N/A    #N/A       *    OCC Lab    #N/A *    #N/A    #N/A    #N/A      
*    Old Navy    Oakland, CA *    #N/A    #N/A    #N/A       *    Old Navy   
Dallas, TX *    #N/A    #N/A    #N/A       *    Old Navy    Chicago, IL *   
#N/A    #N/A    #N/A       *    Old Navy    Philadelphia, PA-NJ *    #N/A   
#N/A    #N/A       *    Old Navy    Orlando, FL *    #N/A    #N/A    #N/A      
*    Gap    Norfolk et al, VA-NC *    #N/A    #N/A    #N/A       *    Gap   
Richmond et al, VA *    #N/A    #N/A    #N/A       *    Old Navy    Houston, TX

 

 

  Gap/IBM Confidential         62 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

*    #N/A    #N/A    #N/A       *    Old Navy    Mansfield, OH *    #N/A    #N/A
   #N/A       *    Old Navy    Oakland, CA *    #N/A    #N/A    #N/A       *   
Old Navy    Springfield, MA *    #N/A    #N/A    #N/A       *    Old Navy   
#N/A *    #N/A    #N/A    #N/A       *    Gap    Wheeling, WV-OH *    #N/A   
#N/A    #N/A       *    Old Navy    Minneapolis et al, MN-WI *    #N/A    #N/A
   #N/A       *    Gap    York, PA *    #N/A    #N/A    #N/A       *    Gap   
New York, NY *    #N/A    #N/A    #N/A       *    Gap    New Haven et al, CT *
   #N/A    #N/A    #N/A       *    Gap    Wichita, KS *    #N/A    #N/A    #N/A
      *    Gap    Colorado Springs, CO *    #N/A    #N/A    #N/A       *    Gap
   Lansing et al, MI *    #N/A    #N/A    #N/A       *    Gap    Lansing et al,
MI *    #N/A    #N/A    #N/A       *    Gap    Salem, OR *    #N/A    #N/A   
#N/A       *    Gap    Lansing et al, MI *    #N/A    #N/A    #N/A       *   
Banana Republic    Miami, FL *    #N/A    #N/A    #N/A       *    Banana
Republic    #N/A *    #N/A    #N/A    #N/A       *    Banana Republic   
Portland et al, OR-WA *    2800 W. Big Beaver Rd., Sp R250    #N/A    #N/A      
*    Banana Republic    Detroit, MI *    #N/A    #N/A    #N/A       *    Banana
Republic    Columbus, OH *    #N/A    #N/A    #N/A       *    Gap    WV AREA NOT
IN ANY MSA *    #N/A    #N/A    #N/A       *    Banana Republic    Orange
County, CA *    #N/A    #N/A    #N/A       *    Gap    Cleveland et al, OH *   
#N/A    #N/A    #N/A       *    Gap    New York, NY *    #N/A    #N/A    #N/A   
   *    Gap    Middlesex et al, NJ *    #N/A    #N/A    #N/A       *    Gap   
Chicago, IL *    #N/A    #N/A    #N/A       *    Gap    Los Angeles et al, CA *
   #N/A    #N/A    #N/A       *    Gap    Vallejo et al, CA *    #N/A    #N/A   
#N/A       *    Gap    Sacramento, CA *    #N/A    #N/A    #N/A       *    Gap
   Honolulu, HI *    #N/A    #N/A    #N/A       *    Gap    Boise City, ID *   
#N/A    #N/A    #N/A       *    Gap    Spokane, WA

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

*    #N/A    #N/A    #N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A      
*    Gap    IA AREA NOT IN ANY MSA *    30 Mall Drive West    #N/A    #N/A      
*    Gap    Jersey City, NJ *    2901 Pines Mall Drive Sp #210/212/214    #N/A
   #N/A       *    Gap    Pine Bluff, AR *    #N/A    #N/A    #N/A       *   
Gap    New York, NY *    #N/A    #N/A    #N/A       *    Gap    San Diego, CA *
   #N/A    #N/A    #N/A       *    Gap    #N/A *    #N/A    #N/A    #N/A       *
   Gap    Cleveland et al, OH *    #N/A    #N/A    #N/A       *    Gap    Fort
Lauderdale, FL *    #N/A    #N/A    #N/A       *    Gap    Cleveland et al, OH *
   #N/A    #N/A    #N/A       *    Gap    Philadelphia, PA-NJ *    #N/A    #N/A
   #N/A       *    Gap    #N/A

 

Note: Duplicate addresses may appear above in this Exhibit, but for purposes of
baseline counts they constitute a single Store location.

 

 

  Gap/IBM Confidential         63 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Stores Network & POS

 

Store #

  

Street Address

  

City

  

State

  

Zip

  

NPA-NXX

  

Division

  

Metropolitan Area

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  Gap/IBM Confidential         64 of 83



--------------------------------------------------------------------------------

Exhibit D-17 – Field Offices-Network & EUS Rem

 

Field Offices - Network & EUS Remote / Dispatch Support to Gap Locations

 

City

  

State

    

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

*

   *   

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  Gap/IBM Confidential         65 of 83



--------------------------------------------------------------------------------

Exhibit D-17 – Field Offices EUS Remote Spt

 

Field Offices - EUS Remote / Dispatch Support to Gap Locations

 

City

   State   

City

   State   

City

   State   

City

   State *    *    *    *    *    *    *    * *    *    *    *    *    *    *   
* *    *    *    *    *    *    *    * *    *    *    *    *    *    *    * *   
*    *    *    *    *    *    * *    *    *    *    *    *    *    * *    *    *
   *    *    *    *    * *    *    *    *    *    *    *    * *    *    *    *
   *    *    *    * *    *    *    *    *    *    *    * *    *    *    *    *
   *    *    * *    *    *    *    *    *    *    * *    *    *    *    *    *
   *    * *    *    *    *    *    *    *    * *    *    *    *    *    *    *
   * *    *    *    *    *    *    *    * *    *    *    *    *    *    *    * *
   *    *    *    *    *    *    * *    *    *    *    *    *    *    * *    *
   *    *    *    *    *    * *    *    *    *    *    *    *    * *    *    *
   *    *    *    *    * *    *    *    *    *    *    *    * *    *    *    *
   *    *    *    * *    *    *    *    *    *    *    * *    *    *    *    *
   *    *    * *    *    *    *    *    *    *    * *    *    *    *    *    *
   *    * *    *    *    *    *    *    *    * *    *    *    *    *    *    *
   * *    *    *    *    *    *    *    * *    *    *    *    *    *    *    * *
   *    *    *    *    *    *    * *    *    *    *    *    *    *    * *    *
   *    *    *    *    *    * *    *    *    *    *    *    *    * *    *    *
   *    *    *    *    * *    *    *    *    *    *    *    * *    *    *    *
   *    *    *    * *    *    *    *    *    *    *    * *    *    *    *    *
   *    *    * *    *    *    *    *    *    *    * *    *    *    *    *    *
   *    * *    *    *    *    *    *    *    * *    *    *    *    *    *    *
   * *    *    *    *    *    *    *    *                   *    *            
      *    *                   *    *

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  Gap/IBM Confidential         66 of 83



--------------------------------------------------------------------------------

Exhibit D-17 – Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    DEVONSHIRE MALL    3100 HOWARD AVE       WINDSOR    ON    N8X 3Y8    CA   
519    250-3366    CA NAVY    Mall *    NORTH CITY S/C    13300 Blk 137th Avenue
   tbd    EDMONTON    AB    T5L 5G6    CA    780    478-4477    CA NAVY    Strip
*    WESTRIDGE OUTLET    200 Windflower    Suite 500 & 501    WOODBRIDGE    ON
   L4L 1A6    CA    905    264-7238    CAN GAP    Strip *    WESTHILLS OUTLET   
600 STEWART GREEN WAY SW       CALGARY    AB    T3H 3C8    CA    403    685-4451
   CAN GAP    Strip *    SQUARE ONE - ON    100 City Centre Drive    2-841 &
2-842    MISSISSAUGA    ON    L5B 2C9    CA    905    270-6420    CA BR    Mall
*    MARKET MALL BR    3625 Shaganappi Trail NW    P032    CALGARY    AB    T3A
0E2    CA    403    288-8555    CA BR    Mall *    BAYSHORE S/C    100 BAYSHORE
DR       OTTAWA    ON    K2B 8C1    CA    613    721-1129    CA BR    Mall *   
PRESTON CROSSING    1723 PRESTON AVE N    200    SASKATOON    SK    S7N 4V2   
CA    306    653-4420    CA NAVY    Strip *    HYDE P/C-FIRST PRO    1250
FANSHAWE PARK RD W    B-2    LONDON    ON    N6G 5B1    CA    519    641-7227   
CA NAVY    Strip *    HARWOOD CTR FIRST PR    20 KINGSTON RD WEST    Unit 2   
AJAX    ON    L1T 4K8    CA    905    426-1221    CA NAVY    Strip *    ST JAMES
STATION    830 ST JAMES ST       WINNIPEG    MB    R3G 3J7    CA    204   
786-3868    CA NAVY    Strip *    VICTORIA GATE    3120 QUANCE ST E       REGINA
   SK    S4V 3B8    CA    306    775-1860    CA NAVY    Strip *    QUEEN’S
SQ-FIRST PRO    177 NORTH QUEEN ST       ETOBICOKE    ON    M9C 1A7    CA    416
   622-6021    CA NAVY    Strip *    TILLICUM MALL    3130-3170 TILLICUM RD   
tbd    VICTORIA    BC    V9A 7C5    CA    250    386-8797    CA NAVY    Strip *
   WELLINGTON COMMONS    1270 WELLINGTON RD    tbd    LONDON    ON    N6E 1M3   
CA    519    685-9604    CA NAVY    Strip *    FAIRVIEW PNTE CLAIRE    6815
Transcanada Hwy       POINTE-CLAIRE    QC    H9R 5J2    CA    514    630-7771   
CA NAVY    Mall *    THUNDER CENTRE    389 Main Street    UNIT B1    THUNDER BAY
   ON    P7B 5L6    CA    807    622-8800    CA NAVY    Strip *    PROMENADES
ST. BRUNO    1 Boul. Des Promenades       ST BRUNO    QC    J3V 5J5    CA    450
   441-6300    CA NAVY    Strip *    CARREFOUR LAVAL    3035 Boulevard Les
Carrefour       LAVAL    QC    H7T 1C8    CA    450    682-9410    CA NAVY   
Mall *    CABOT POWER CTR    22 STRAVENGER DR    tbd    ST JOHN’S    NF    A1A
5E8    CA    709    738-6281    CA NAVY    Strip *    MAIL CHAMPLAIN    2150
Lapiniere Blvd.    32    BROSSARD    QC    J4W 2T5    CA    450    465-7272   
CA NAVY    Mall *    GALERIES D’ANJOU    7999 BLVD LES GALERIES D’ANJOU    322
   VILLE D’ANJOU    QC    H1M 1W9    CA    514    352-7800    CA NAVY    Mall *
   WHEELER PARK POWER C    200 TRINITY DR       MONCTON    NB    E1G 2J7    CA
   506    854-6195    CA NAVY    Strip

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 67 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    MARKET MALL    3625 Shaganappi Trail NW    Y-5    CALGARY    AB    T3A 0E2
   CA    403    288-8002    CA NAVY    Mall *    GUILDFORD T/C    2272 Guildford
Town Centre       SURREY    BC    V3R 7B9    CA    604    930-9801    CA NAVY   
Mall *    COQUITLAM CENTRE    2929 Barnet Highway    2810    COQUITLAM    BC   
V3B 5R5    CA    604    468-4278    CA NAVY    Mall *    CHINOOK CENTRE    6455
Macleod Trail SW    179    CALGARY    AB    T2H 0K9    CA    403    319-0431   
CA NAVY    Mall *    METROPOLIS AT METROT    4700 KINGSWAY    UNIT #E14   
BURNABY    BC    V5H 4M1    CA    604    451-9064    CA NAVY    Mall *   
RICHMOND CENTRE    6551 Number 3 Road       RICHMOND    BC    V6Y 2B6    CA   
604    303-6700    CA NAVY    Mall *    WEST EDMONTON MALL    8882 - 170 Street
   SP #2591    EDMONTON    AB    T5T 4M2    CA    780    481-6352    CA NAVY   
Mall *    FIRST PRO LANGLEY    210-20202 66TH AVE    210    LANGLEY    BC    V2Y
1P3    CA    604    539-8559    CA NAVY    Strip *    FIRST WESTMORLAND    90
CONSUMERS DR    E    SAINT JOHN    NB    E2J 4Z3    CA    506    634-7597    CA
NAVY    Strip *    PLACE LAURIER    2700 LAURIER BLVD    2615    SAINTE-FOY   
QC    G1V 4J9    CA    418    651-7475    CA NAVY    Mall *    MONTREAL EATON
CTR    705 SAINTE CATHERINE WEST    4-116A    MONTREAL    QC    H3B 4G5    CA   
514    288-6877    CA NAVY    Mall *    GALERIES DE LANAUDIE    360 MONTEE DES
PIONNIERS       LACHENAIE    QC    J6V 1S6    CA    450    654-2131    CA NAVY
   Strip *    STONE ROAD MALL    435 STONE RD W       GUELPH    ON    N1G 2X6   
CA    519    763-4158    CA NAVY    Mall *    VILLAGE @ PARK ROYAL    860 MAIN
ST       WEST VANCOUVER    BC    V7T 2Z3    CA    604    921-8808    CA NAVY   
Strip *    PACIFIC CENTRE    700 W GEORGIA ST    tbd    VANCOUVER    BC    V7Y
1A1    CA    604    408-3583    CA NAVY    Mall *    TORONTO EATON CENTRE    220
YONGE ST    2-131    TORONTO    ON    M5B 2H6    CA    416    591-0512   
CAN KIDS    Mall *    FIRST CANADIAN PLACE    100 KING ST W    CM-3    TORONTO
   ON    M5X 1B5    CA    416    364-9200    CAN KIDS    Mall *    YORKDALE S/C
   3401 Dufferin Street    61    TORONTO    ON    M6A 2T9    CA    416   
256-1176    CAN KIDS    Mall *    SOUTHCENTRE - AB    100 Anderson Road S.E.   
220    CALGARY    AB    T2J 3V1    CA    403    225-1400    CAN KIDS    Mall *
   D’ANJOU (GALLERIES)    7999 Blvd. Les Galeries d’Anjou       MONTREAL    QC
   H1M 1W6    CA    514    353-5661    CAN GAP    Mall *    CASCADE PLAZA    319
Banff Ave    M9-S9    BANFF    AB    T0L 0C0    CA    403    760-8630    CAN GAP
   Mall *    NORTHGATE - ON    1500 Fisher Street    168    NORTH BAY    ON   
P1B 2H3    CA    705    498-6589    CAN GAP    Mall *    MAPLEVIEW MALL    900
Maple Ave       BURLINGTON    ON    L7S 2J8    CA    905    637-7785    CAN GAP
   Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 68 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    SOUTH EDMONTON COMMO    1978 - 99TH STREET NW       EDMONTON    AB    T6N
1K9    CA    780    462-1514    CA NAVY    Strip *    PLAZA DEL CARIBE    2050
PONCE BYP STE 225    225    PONCE    PR    00717-1327    US    787    812-2054
   US NAVY    Mall *    MARKVILLE S/C    5000 HWY 7 EAST    E001    MARKHAM   
ON    L3R 4M9    CA    905    470-2384    CA NAVY    Mall *    LIME RIDGE    999
UPPER WENTWORTH ST    0413    HAMILTON    ON    L9A 4X5    CA    905    318-4506
   CA NAVY    Mall *    PROMENADE (THE)    1 PROMENADE CIRCLE    Y005   
THORNHILL    ON    L4J 4P8    CA    905    764-5538    CA NAVY    Mall *   
EGLINTON T/C, THE    6 LEBOVIC AVENUE    Unit 1    SCARBOROUGH    ON    M1L 2L8
   CA    416    757-1481    CA NAVY    Strip *    CAMBRIDGE    70 PINEBUSH RD   
   CAMBRIDGE    ON    N1R 8K5    CA    519    621-4612    CA NAVY    Strip *   
BARRIE    468 BAYFIELD ST N       BARRIE    ON    L4M 5A2    CA    705   
725-0738    CA NAVY    Strip *    OSHAWA CENTRE    419 KING STREET WEST      
OSHAWA    ON    L1J 2K5    CA    905    434-5778    CA NAVY    Mall *   
BURLINGTON MALL    777 GUELPH LINE    UNIT A6    BURLINGTON    ON    L7R 3N2   
CA    905    681-7188    CA NAVY    Mall *    UPPER CANADA    17600 YONGE STREET
      NEWMARKET    ON    L3Y 4Z1    CA    905    830-1889    CA NAVY    Mall *
   SQUARE ONE    100 CITY CENTRE DR    2-426    MISSISSAUGA    ON    L5B 1M7   
CA    905    270-0321    CA NAVY    Mall *    ERIN MILLS T/C    5100 ERIN MILLS
PARKWAY    UNIT B200A    MISSISSAUGA    ON    L5M 4Z5    CA    905    828-0517
   CA NAVY    Mall *    BRAMALEA CITY CENTRE    25 PEEL CENTRE DRIVE    UNIT
173B    BRAMPTON    ON    L6T 3R5    CA    905    790-9284    CA NAVY    Mall *
   TORONTO EATON CENTRE    260 YONGE STREET    2 BELOW    TORONTO    ON    M5B
2L9    CA    416    593-2551    CA NAVY    Mall *    RIO CAN CENTRE    636
GARDINERS ROAD    13    KINGSTON    ON    K7M 3X9    CA    613    389-9040    CA
NAVY    Strip *    BAYSHORE S/C    100 Bayshore Drive       NEPEAN    ON    K2B
8C1    CA    613    828-8846    CA NAVY    Mall *    PEN CENTRE    221 GLENDALE
AVENUE    CRU 120    ST. CATHARINE’S    ON    L2T 2K9    CA    905    704-0667
   CA NAVY    Mall *    SCARBOROUGH T/C    300 BOROUGH DR    763    SCARBOROUGH
   ON    M1P 4P5    CA    416    279-1143    CA NAVY    Mall *    SILVER CITY   
2280 CITY PARK DRIVE    Unit #1A    GLOUCESTER    ON    K1J 1G1    CA    613   
749-9825    CA NAVY    Strip *    COLOSSUS CENTRE    7575 WESTON RD    UNIT #116
   WOODBRIDGE    ON    L4L 9K5    CA    905    851-3192    CA NAVY    Strip

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 69 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    TORONTO EATON CENTRE    218 YONGE ST    GP01    TORONTO    ON    M5B 2H6   
CA    416    595-6336    CA BR    Mall *    YORKDALE S/C    3401 DUFFERIN ST   
SPACE 26 & 27    TORONTO    ON    M6A 3A1    CA    416    782-0814    CA BR   
Mall *    WEST EDMONTON    8770 170th St    2568    EDMONTON    AB    T5T 4M2   
CA    780    486-1266    CA BR    Mall *    BLOOR ST-TORONTO    80 BLOOR STREET
WEST    PROMENADE    TORONTO    ON    M5S 2V1    CA    416    515-0018    CA BR
   Street *    SHERWAY GARDENS    25 THE WEST MALL    SPACE E-15    ETOBICOKE   
ON    M9C 1B8    CA    416    622-3797    CA BR    Mall *    PACIFIC CENTRE   
701 WEST GEORGIA ST    D-62, D-63, D-64    VANCOUVER    BC    V7Y 1A1    CA   
604    688-1630    CA BR    Mall *    OAKRIDGE CENTRE    650 WEST 41ST AVENUE   
109    VANCOUVER    BC    V5Z 2M9    CA    604    267-3741    CA BR    Mall *   
ROBSON CENTREPOINT    1098 Robson St       VANCOUVER    BC    V6E 1A7    CA   
604    331-8285    CA BR    Street *    TORONTO DOM SQ CALGA    317 7TH AVE SW
   228    CALGARY    AB    T2P 2Y9    CA    403    264-8886    CA BR    Mall *
   PARK ROYAL S/C    600 PARK ROYAL NORTH       WEST VANCOUVER    BC    V7T 1H9
   CA    604    913-2461    CA BR    Strip *    CHINOOK CENTRE    6455 Macleod
Trail South    137    CALGARY    AB    T2H 0K8    CA    403    319-0586    CA BR
   Mall *    TORONTO EATON CENTRE    218 Yonge Street    2102    TORONTO    ON
   M5B 2H1    CA    416    260-6016    CA BR    Mall *    BAYVIEW VILLAGE   
2901 Bayview Avenue       WILLOWDALE    ON    M2K 1E6    CA    416    733-0021
   CA BR    Mall *    RICHMOND CENTRE-BC    6551 Number 3 Road       RICHMOND   
BC    V6Y 2B6    CA    604    279-0221    CA BR    Mall *    SOUTHCENTRE-AB   
100 Anderson Road       CALGARY    AB    T2J 3V1    CA    403    225-9459    CA
BR    Mall *    PLAZA CAROLINA    1 CAROLINA CT    154    CAROLINA    PR   
00982    US    787    752-0000    US GAP    Mall *    PLAZA DEL NORTE    506
CALLE TRUNCADO    A110    HATILLO    PR    00659-2722    US    787    878-4407
   US GAP    Mall *    PLAZA DEL SOL    725 W MAIN AVE    520 & 600    BAYAMON
   PR    00961-4470    US    787    778-2660    US GAP    Mall *    PLAZA LAS
AMERICAS    525 AVE F D ROOSEVELT       SAN JUAN    PR    00918    US    787   
296-7100    US BR    Mall *    PLAZA DEL SOL    725 W MAIN AVE    1649   
BAYAMON    PR    00961-4470    US    787    778-3010    US BR    Mall *   
GALERIES CAPITALE    5401 BLVD DE GALERIES       QUEBEC CITY    QC    G2K 1N4   
CA    418    624-2862    CAN KIDS    Mall *    WOODGROVE CENTRE    6631 Island
Highway North    110    NANAIMO    BC    V9T 4T7    CA    250    390-6886    CAN
KIDS    Mall *    SEVEN OAKS S/C    32900 South Fraser Way       ABBOTSFORD   
BC    V2S 3P9    CA    604    859-7700    CAN KIDS    Mall *    HILLCREST MALL
   9350 Younge street       RICHMOND HILL    ON    L4C 5G2    CA    905   
770-5918    CAN KIDS    Mall *    MAYFAIR S/C    3147 Douglas Street      
VICTORIA    BC    V8Z 6E3    CA    250    386-7723    CAN KIDS    Mall *   
TORONTO EATON CENTRE    260 Yonge St       TORONTO    ON    M5B 2L9    CA    416
   599-8802    CAN KIDS    Mall *    MAPLEVIEW MALL    900 Maple Avenue      
BURLINGTON    ON    L7S 2J8    CA    905    637-2658    CAN KIDS    Mall *   
NORTHGATE - ON    1500 Fisher Street       NORTH BAY    ON    P1B 2H3    CA   
705    498-6589    CAN KIDS    Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 70 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    WILLOWBROOK-BC    19705 Fraser Highway    Space #301    LANGLEY    BC   
V3A 7E9    CA    604    514-0222    CAN KIDS    Mall *    CARREFOUR ANGRIGNON   
7077 Newman Boulevard    01120    MONTREAL    QC    H8N 1X1    CA    514   
367-1114    CAN KIDS    Mall *    CAVENDISH    5800 CAVENDISH BLVD    B2-4   
COTE ST LUC    QC    H4W 2T5    CA    514    482-8210    CAN KIDS    Mall *   
FAIRVIEW PARK    2960 Kingsway Drive    K11    KITCHENER    ON    N2C 1X1    CA
   519    895-2434    CAN KIDS    Mall *    SCARBOROUGH T/C    300 Borough Drive
   235    SCARBOROUGH    ON    M1P 4P5    CA    416    296-0544    CAN KIDS   
Mall *    OSHAWA CENTRE    419 KING STREET WEST       OSHAWA    ON    L1J 2K5   
CA    905    438-0870    CAN KIDS    Mall *    BLOOR ST-TORONTO    80 BLOOR
STREET WEST       TORONTO    ON    M5S 2V1    CA    416    515-0668    CAN KIDS
   Street *    METROPOLIS METROTOWN    4700 KINGSWAY    2145    BURNABY    BC   
V5H 4M1    CA    604    431-6559    CAN KIDS    Mall *    ROBSON ST-VANCOUVER   
1121 ROBSON ST       VANCOUVER    BC    V6E 1B5    CA    604    683-0906    CAN
KIDS    Street *    OAKRIDGE CENTRE    650 WEST 41ST AVENUE    469    VANCOUVER
   BC    V5Z 2M9    CA    604    264-1151    CAN KIDS    Mall *    GEORGIAN   
509 BAYFIELD ST    H008    BARRIE    ON    L4M 4Z8    CA    705    728-9686   
CAN KIDS    Mall *    LIMERIDGE    999 UPPER WENTWORTH ST    SPACE # 0274   
HAMILTON    ON    L9A 4X5    CA    905    574-3444    CAN KIDS    Mall *   
KINGSWAY GARDEN    243 KINGSWAY GARDEN MALL    243    EDMONTON    AB    T5G 3A6
   CA    780    474-1622    CAN KIDS    Mall *    GOVERMENT ST-VCTORIA    1319
GOVERMENT STREET       VICTORIA    BC    V8W 1Y9    CA    250    920-5585    CAN
KIDS    Street *    ST VITAL S/C    1225 ST. MARY’S RD    3    WINNIPEG    MB   
R2M 5E5    CA    204    254-0077    CAN KIDS    Mall *    PRINCESS ST-KINGSTON
   230-234 Princess St       KINGSTON    ON    K7L 1B2    CA    613    545-4046
   CAN KIDS    Street *    PEN CENTRE    221 Glendale Av/Hwy 406    100    ST.
CATHERINES    ON    L2T 2K9    CA    905    682-9985    CAN KIDS    Mall *   
RICHMOND CENTRE-BC    6551 Number 3 Rd    1924    RICHMOND    BC    V6Y 2B9   
CA    604    270-6412    CAN KIDS    Mall *    EDMONTON CITY CTR W    10200
102ND AVE    1281    EDMONTON    AB    T5J 4B7    CA    780    426-1111    CAN
KIDS    Mall *    CHAMPLAIN-MONCTON    477 PAUL ST    H1    DIEPPE    NB    E1A
4X5    CA    506    382-6482    CAN KIDS    Mall *    ORCHARD PARK S/C    UNIT
0877, 2271 HARVEY AVENUE    877    KELOWNA    BC    V1Y 6H2    CA    250   
860-0151    CAN KIDS    Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 71 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    MONT BLANC    4308 Main Street    5A    WHISTLER    BC    V0N 1B4    CA   
604    938-6364    CAN KIDS    Strip *    BAYSHORE S/C    100 BAYSHORE DRIVE   
B6    NEPEAN    ON    K2B 8C1    CA    613    828-0807    CAN KIDS    Mall *   
AVALON    48 KENMOUNT ROAD       ST. JOHN’S    NF    A1B 1W3    CA    709   
753-3007    CAN KIDS    Mall *    W 41ST AVE-VANCOUVER    2134 West 41st Avenue
      VANCOUVER    BC    V6M 1Z1    CA    604    269-2550    CAN KIDS    Street
*    WHITE OAKS - ON    1105 Wellington Road South    87    LONDON    ON    N6E
1V4    CA    519    685-2025    CAN KIDS    Mall *    FAIRVIEW PNTE CLAIRE   
6815 TRANS CANADA HWY.    Space B7-A    POINTE CLAIRE    QC    H9R 1C4    CA   
514    426-8281    CAN KIDS    Mall *    GUILDFORD T/C    2232 Guildford Towne
Centre       SURREY    BC    V3R 7B9    CA    604    582-2522    CAN KIDS   
Mall *    MARKVILLE S/C    5000 Highway 7    E003    MARKHAM    ON    L3R 4M9   
CA    905    513-6477    CAN KIDS    Mall *    DEVONSHIRE    3100 Howard Avenue
   Space #E11-E11A    WINDSOR    ON    N8X 3Y8    CA    519    250-6834    CAN
KIDS    Mall *    INTERCITY S/C    1000 FORT WILLIAM RD    31CDE    THUNDER BAY
   ON    P7B 6B9    CA    807    624-0500    CAN KIDS    Mall *    SOUTHGATE S/C
- AB    11100 51st Avenue    12, 13    EDMONTON    AB    T6H 4M6    CA    780   
438-8845    CAN KIDS    Mall *    HALIFAX S/C    7001 Mumford Road, Tower 1 Su.
202    Tower 1 Su. 202    HALIFAX    NS    B3L 4N9    CA    902    453-9625   
CAN KIDS    Mall *    CORNWALL CENTRE    2102 11th Avenue    Space #TT05   
REGINA    SK    S4P 3Y6    CA    306    565-1870    CAN KIDS    Mall *   
LOUGHEED    9855 AUSTIN AVE    106    BURNABY    BC    V3J 1N4    CA    604   
415-9590    CAN KIDS    Mall *    UPPER CANADA    17600 Yonge Street    D16,
D17, D18, D19, D20    NEWMARKET    ON    L3Y 4Z1    CA    905    836-1738    CAN
KIDS    Mall *    PICKERING T/C    1355 Kingston Road    67A    PICKERING    ON
   L1V 1B8    CA    905    420-6335    CAN KIDS    Mall *    ERIN MILLS T/C   
5100 Erin Mills Parkway    B101A    MISSISSAUGA    ON    L5M 4Z5    CA    905   
569-6746    CAN KIDS    Mall *    COQUITLAM CENTRE    2929 Barnet Highway   
2830    COQUITLAM    BC    V3B 5R5    CA    604    472-0101    CAN KIDS    Mall
*    BRAMALEA CITY CENTRE    25 Peel Centre Drive    217A    BRAMPTON    ON   
L6T 3R5    CA    905    790-2100    CAN KIDS    Mall *    MASONVILLE PLACE   
1680 Richmond St. N    U64A    LONDON    ON    N6G 3Y9    CA    519    673-1399
   CAN KIDS    Mall *    CONESTOGA    550 King Street North    E-8    WATERLOO
   ON    N2L 5W6    CA    519    746-8874    CAN KIDS    Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 72 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    PLACE ST FOY    2450 Blvd. Laurier    E04    STE. FOY    QC    G1V 2L1   
CA    418    653-2100    CAN KIDS    Mall *    SHERWAY GARDENS    25 THE WEST
MALL    166    ETOBICOKE    ON    M9C 1B8    CA    416    621-6395    CAN KIDS
   Mall *    YONGE ST-TORONTO    2574 YONGE STREET       TORONTO    ON    M4P
2J1    CA    416    440-0187    CAN KIDS    Street *    ST LAURENT S/C    1200
ST LAURENT BOULEVARD       OTTAWA    ON    K1K 3B8    CA    613    746-8787   
CAN KIDS    Mall *    PROMENADE (THE)    1 Promenade Circle    Space #222, #224,
#226    THORNHILL    ON    L4J 4P8    CA    905    886-9509    CAN KIDS    Mall
*    SQUARE ONE - ON    100 CITY CENTRE DRIVE    CRU 2/425    MISSISSAUGA    ON
   L5B 2C9    CA    905    897-1261    CAN KIDS    Mall *    BAYVIEW VILLAGE   
2901 BAYVIEW AVENUE    126    WILLOWDALE    ON    M2K 1E6    CA    416   
250-1958    CAN KIDS    Mall *    YORKDALE S/C    3401 DUFFERIN ST.    51/52   
TORONTO    ON    M6A 2T9    CA    416    783-2995    CAN KIDS    Mall *   
RIDEAU CENTRE    50 RIDEAU CENTRE    213    OTTAWA    ON    K1N 9J7    CA    613
   569-4110    CAN KIDS    Mall *    PARK ROYAL S/C    640 PARK ROYAL SHOPPING
CENTRE    640    VANCOUVER    BC    V7T 1H9    CA    604    925-3929    CAN KIDS
   Mall *    MIDTOWN PLAZA    21st Street East    unit 18018    SASKATOON    SK
   S7K 1J9    CA    306    653-8488    CAN KIDS    Mall *    CHINOOK CENTRE   
6455 McCloud Trail South    150, 151    CALGARY    AB    T2H 0K8    CA    403   
640-1305    CAN KIDS    Mall *    MARKET    3625 SHAGNAPPI TRAIL    D01   
CALGARY    AB    T3A 0E2    CA    403    288-5188    CAN KIDS    Mall *   
SOUTHCENTRE - AB    100 Anderson Road South East    220    CALGARY    AB    T2J
3V1    CA    403    225-1400    CAN KIDS    Mall *    MIC MAC    21 MIC MAC BLVD
   300    DARTMOUTH    NS    B3A 4N3    CA    902    461-1116    CAN KIDS   
Mall *    MONTREAL EATON CNTR    705 St. Catherine Street West    3123   
MONTREAL    QC    H3B 4G5    CA    514    281-5033    CAN KIDS    Mall *   
CARREFOUR LAVAL    3003 BLVD LE CARREFOUR       LAVAL    QC    H7T 1C8    CA   
450    686-4031    CAN KIDS    Mall *    PROMENADE ST BRUNO    304 BOUL. DES
PROMENADES    B21    MONTARVILLE    QC    J3V 6A7    CA    450    441-7977   
CAN KIDS    Mall *    CENTRE ROCKLAND    2305 ROCKLAND ROAD    2040    MONTREAL
   QC    H3B 4G5    CA    514    737-2334    CAN KIDS    Mall *    WEST EDMONTON
   8882 170th Street    1802    EDMONTON    AB    T5T 4J2    CA    780   
489-1985    CAN KIDS    Mall *    POLO PARK    1485 Portage Avenue    L115   
WINNIPEG    MB    R3G 0W4    CA    204    775-5216    CAN KIDS    Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 73 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    TD SQUARE    317 7th Ave SW       CALGARY    AB    T2P 2Y9    CA    403   
206-9960    CAN KIDS    Mall *    PLAZA LAS AMERICAS    525 AVE F D ROOSEVELT   
   SAN JUAN    PR    00918    US    787    758-0364    US GAP    Mall *   
PACIFIC CENTRE    PACIFIC CTR BOX 10241    G61    VANCOUVER    BC    V7Y 1E7   
CA    604    682-5503    CAN GAP    Mall *    ROBSON ST-VANCOUVER    1121 ROBSON
ST.       VANCOUVER    BC    V6E 1B5    CA    604    683-0906    CAN GAP   
Street *    RICHMOND CENTRE-BC    6551 No. 3 Road    STE 1924    RICHMOND    BC
   V6Y 2B9    CA    604    270-6747    CAN GAP    Mall *    METROPOLIS METROTWN
   4700 KINGSWAY    2145    BURNABY    BC    V5H 4M1    CA    604    431-6559   
CAN GAP    Mall *    GOVERMENT ST-VCTORIA    1319 GOVERNMENT STREET      
VICTORIA    BC    V8W 1Y9    CA    250    920-9925    CAN GAP    Street *   
PARK ROYAL S/C    640 PARK ROYAL SHOPPING CENTRE    640    VANCOUVER    BC   
V7T 1H9    CA    604    925-3639    CAN GAP    Mall *    GUILDFORD T/C    2232
GUILDFORD TOWN    2232    SURREY    BC    V3R 7B9    CA    604    582-2522   
CAN GAP    Mall *    ORCHARD PARK S/C    2271 HARVEY AVE    877    KELOWNA    BC
   V1Y 6H2    CA    250    860-0151    CAN GAP    Mall *    OAKRIDGE CENTRE   
650 WEST 41ST AVENUE    469    VANCOUVER    BC    V5Z 2M9    CA    604   
264-7723    CAN GAP    Mall *    MONT BLANC    4308 Main Street    Unit 5   
WHISTLER    BC    V0N 1B4    CA    604    938-6364    CAN GAP    Strip *   
LOUGHEED    9855 Austin Avenue    111    BURNABY    BC    V3J 1N4    CA    604
   415-9590    CAN GAP    Mall *    WILLOWBROOK - BC    19705 Fraser Highway   
301    LANGLEY    BC    V3A 7E9    CA    604    514-0222    CAN GAP    Mall *   
COQUITLAM CENTRE    2929 Barnet Highway       COQUITLAM    BC    V3B 5R5    CA
   604    472-0101    CAN GAP    Mall *    SOUTHCENTRE - AB    100 Anderson Road
South East    239    CALGARY    AB    T2J 3V1    CA    403    278-7200    CAN
GAP    Mall *    CHINOOK CENTRE    6455 McCloud Trail South    150, 151   
CALGARY    AB    T2H 0K8    CA    403    640-1303    CAN GAP    Mall *    MARKET
   3625 SHAGNAPPI TRAIL    D01    CALGARY    AB    T3A 0E2    CA    403   
288-5188    CAN GAP    Mall *    BOWER PLACE    4900 Molly Banister Drive    165
   RED DEER    AB    T4R 1N9    CA    403    314-4050    CAN GAP    Mall *   
PARK PL - LETHBRIDGE    501 FIRST AVE S    28    LETHBRIDGE    AB    T1H 4L9   
CA    403    317-0444    CAN GAP    Mall *    CORNWALL CENTRE    2102 11th
Avenue    Space #TT05    REGINA    SK    S4P 3Y6    CA    306    565-1870    CAN
GAP    Mall *    MASONVILLE PLACE    1680 Richmond St. N    Space #U64A   
LONDON    ON    N6G 3Y9    CA    519    673-1399    CAN GAP    Mall *   
SOUTHGATE S/C - AB    11100 51st Avenue    10    EDMONTON    AB    T6H 4M6    CA
   780    438-8845    CAN GAP    Mall *    KINGSWAY GARDEN    243 KINGSWAY
GARDEN MALL    109 STREET AND KINGSWAY AVENUE    EDMONTON    AB    T5G 3A6    CA
   780    471-1233    CAN GAP    Mall *    MIDTOWN PLAZA    201 21ST St E   
T018    SASKATOON    SK    S7K 1J9    CA    306    653-8484    CAN GAP    Mall *
   WEST EDMONTON    8882 170th Street    1622    EDMONTON    AB    T5T 4M2    CA
   780    444-1616    CAN GAP    Mall *    EDMONTON CITY CTR W    10200-102ND
AVE    D215    EDMONTON    AB    T5J 4B7    CA    780    429-3577    CAN GAP   
Mall *    PRINCESS ST-KINGSTON    230-234 Princess St       KINGSTON    ON   
K7L 1B2    CA    613    545-4046    CAN GAP    Street *    WHITE OAKS - ON   
1105 Wellington Road South    70, 71    LONDON    ON    N6E 1V4    CA    519   
685-1699    CAN GAP    Mall *    FAIRVIEW    1800 Sheppard Avenue East    Space
#255    TORONTO    ON    M2J 5A7    CA    416    499-5919    CAN GAP    Mall *
   LIMERIDGE    999 UPPER WENTWORTH ST    SPACE # 0274    HAMILTON    ON    L9A
4X5    CA    905    574-3444    CAN GAP    Mall *    OSHAWA CENTRE    419 KING
STREET WEST    2445    OSHAWA    ON    L1J 2K5    CA    905    438-0865    CAN
GAP    Mall *    FAIRVIEW PARK    2960 KINGSWAY DRIVE    SPACE K11-14   
KITCHENER    ON    N2C 1X1    CA    519    895-2995    CAN GAP    Mall *   
YORKDALE S/C    3401 DUFFERIN ST    UNIT #12    TORONTO    ON    M6A 2T9    CA
   416    783-5684    CAN GAP    Mall *    BAYVIEW VILLAGE    2901 BAYVIEW AVE
   41    WILLOWDALE    ON    M2K 1E6    CA    416    250-1958    CAN GAP    Mall

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 74 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    PROMENADE (THE)    1 Promenade Circle    Space #222, #224, #226   
THORNHILL    ON    L4J 4P8    CA    905    886-9509    CAN GAP    Mall *   
SHERWAY GARDENS    25 THE WEST MALL    164    ETOBICOKE    ON    M9C 1B8    CA
   416    621-0239    CAN GAP    Mall *    ERIN MILLS T/C    5100 Erin Mills
Parkway    B102    MISSISSAUGA    ON    L5M 4Z5    CA    905    569-6746    CAN
GAP    Mall *    TORONTO EATON CENTRE    260 YONGE ST - E1    E-1    TORONTO   
ON    M5B 2L9    CA    416    599-8802    CAN GAP    Mall *    MARKVILLE S/C   
5000 HIGHWAY 7    E003    MARKHAM    ON    L3R 4M9    CA    905    513-6477   
CAN GAP    Mall *    YONGE ST-TORONTO    2635-37 YONGE ST       TORONTO    ON   
M4P 2J5    CA    416    487-1583    CAN GAP    Street *    PLACE D’ORLEANS   
1101 Place D’Orleans Dr    1344    ORLEANS    ON    K1C 2L9    CA    613   
834-8977    CAN GAP    Mall *    FIRST CANADIAN PLACE    100 KING ST W    CN22
   TORONTO    ON    M5X 1C9    CA    416    777-1332    CAN GAP    Mall *   
SCARBOROUGH T/C    300 Borough Drive    235    SCARBOROUGH    ON    M1P 4P5   
CA    416    296-0528    CAN GAP    Mall *    SQUARE ONE - ON    100 CITY CENTRE
DRIVE    100 CITY CENTRE DRIVE    MISSISSAUGA    ON    L5B 2C9    CA    905   
277-2989    CAN GAP    Mall *    UPPER CANADA    17600 YONGE ST    SPACE CC5   
NEWMARKET    ON    L3Y 4Z1    CA    905    836-1738    CAN GAP    Mall *   
BRAMALEA CITY CENTRE    25 Peel Centre Drive    Space #217A    BRAMPTON    ON   
L6T 3R5    CA    905    790-2100    CAN GAP    Mall *    MONTREAL EATON CNTR   
705 St. Catherine Street West    3123    MONTREAL    QC    H3B 4G5    CA    514
   281-5033    CAN GAP    Mall *    CARREFOUR LAVAL    3035 LE CARREFOUR BLVD   
L00718    LAVAL    QC    H7T 1C8    CA    450    686-4027    CAN GAP    Mall *
   FAIRVIEW PNTE CLAIRE    6801 TRANS CANADA HWY    B7-A    POINTE CLAIRE    QC
   H9R 1C4    CA    514    426-8281    CAN GAP    Mall *    PROMENADE ST BRUNO
   302 BOUL DES PROMENADES    B20    MONTARVILLE    QC    J3V 6A7    CA    450
   441-7977    CAN GAP    Mall *    CENTRE ROCKLAND    2305 ROCKLAND ROAD   
2040    MONTREAL    QC    H3P 3E9    CA    514    737-2334    CAN GAP    Mall *
   ST DENIS ST-MONTREAL    4214 ST DENIS STREET       MONTREAL    QC    H3P 3E9
   CA    514    848-0058    CAN GAP    Street *    RIDEAU CENTRE    50 RIDEAU
CENTRE    SP #213    OTTAWA    ON    K1N 9J7    CA    613    569-4100    CAN GAP
   Mall *    MIC MAC    21 MIC MAC BOULEVARD    300    DARTMOUTH    NS    B2W
4A3    CA    902    461-1116    CAN GAP    Mall *    AVALON    48 KENMOUNT RD   
   ST. JOHN’S    NF    A1B 1W3    CA    709    753-3007    CAN GAP    Mall *   
STE CATHERINE ST W    1255-63 RUE STE-CATHERINE OUEST       MONTREAL    QC   
H3G 1P3    CA    514    985-5311    CAN GAP    Street *    CHAMPLAIN-MONCTON   
477 PAUL ST    H1    DIEPPE    NB    E1A 4X5    CA    506    382-6482    CAN GAP
   Mall *    HALIFAX S/C    7001 Mumford Road, Tower 1 Su. 202    Tower 1 Su.
202    HALIFAX    NS    B3L 4N9    CA    902    453-9625    CAN GAP    Mall *   
POLO PARK    1485 PORTAGE AVE    L115    WINNIPEG    MB    R3G 0W4    CA    204
   775-5330    CAN GAP    Mall *    ST VITAL S/C    1225 St. Mary’s Rd    3   
WINNIPEG    MB    R2M 5E5    CA    204    254-0001    CAN GAP    Mall *   
PICKERING T/C    1355 KINGSTON RD    SPACE #67A    PICKERING    ON    L1V 1B8   
CA    905    420-6335    CAN GAP    Mall *    CARREFOUR ANGRIGNON    7077 NEWMAN
BLVD    SPACE #01120    MONTREAL    QC    H8N 1X1    CA    514    367-1114   
CAN GAP    Mall *    TD SQUARE    317 7TH AVE SW    326    CALGARY    AB    T2P
2Y9    CA    403    206-9960    CAN GAP    Mall *    GALERIES CAPITALE    5401
BOULEVARD DE GALERIES       QUEBEC CITY    QC    G2K 1N4    CA    418   
624-2862    CAN GAP    Mall *    YONGE ST & DUNDAS ST    302 YONGE ST      
TORONTO    ON    M5B 1R5    CA    416    595-1306    CAN GAP    Street *   
PLAZA CAROLINA    1 CAROLINA CT    105    CAROLINA    PR    00982    US    787
   701-3900    US NAVY    Mall *    ST LAURENT S/C    1200 ST LAURENT BLVD      
OTTAWA    ON    K1K 3B8    CA    613    746-1070    CAN GAP    Mall *    BLOOR
ST-TORONTO    60 BLOOR ST W       TORONTO    ON    M4W 3B8    CA    416   
921-2225    CAN GAP    Street

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 75 of 83



--------------------------------------------------------------------------------

Exhibit D-17 - Canada Stores

 

Store #

  

Store Name

  

Address Line 1

  

Address Line 2

  

City

  

State

  

Zip Code

  

Country

  

Area
Code

  

Phone #

  

Division

  

Location
Type

*    QUEEN STREET W - TOR    375 QUEEN ST W       TORONTO    ON    M5V 2A5    CA
   416    591-3517    CAN GAP    Street *    GEORGIAN    509 BAYFIELD ST    H008
   BARRIE    ON    L4M 4Z8    CA    705    728-9686    CAN GAP    Mall *   
PLAZA DEL SOL    725 W MAIN AVE    350    BAYAMON    PR    00961-4470    US   
787    778-2550    US NAVY    Mall *    PEN CENTRE    221 GLENDALE AVE AND
HIGHWAY 406    SPACE #100 101    ST CATHERINES    ON    L2T 2K9    CA    905   
682-3131    CAN GAP    Mall *    BAYSHORE S/C    100 BAYSHORE DR       NEPEAN   
ON    K2B 8C1    CA    613    828-8131    CAN GAP    Mall *    DEVONSHIRE   
3100 HOWARD AVE    SPACE #E11-E11A    WINDSOR    ON    N8X 3Y8    CA    519   
250-6834    CAN GAP    Mall *    INTERCITY S/C    1000 FORT WILLIAM RD    SPACE
#31CDE    THUNDER BAY    ON    P7B 6B9    CA    807    624-0500    CAN GAP   
Mall *    CONESTOGA    550 KING ST N    E8    WATERLOO    ON    N2L 5W6    CA   
519    746-8874    CAN GAP    Mall *    WOODGROVE CENTRE    6631 ISLAND HWY N   
110    NANAIMO    BC    V9T 4T7    CA    250    390-6886    CAN GAP    Mall *   
PLAZA LAS AMERICAS    525 AVE F D ROOSEVELT       SAN JUAN    PR    00918    US
   787    294-0660    US NAVY    Mall *    PLACE ST FOY    2450 BOULEVARD
LAURIER    E04    STE FOY    QC    G1V 2L1    CA    418    653-2100    CAN GAP
   Mall *    SEVEN OAKS S/C    32900 S FRASER WAY    164    ABBOTSFORD    BC   
V2S 5A1    CA    604    859-7700    CAN GAP    Mall *    HILLCREST MALL    9350
YONGE ST       RICHMOND HILL    ON    L4C 5G2    CA    905    770-5918    CAN
GAP    Mall *    MAYFAIR S/C    3147 DOUGLAS ST       VICTORIA    BC    V8Z 6E3
   CA    250    386-7723    CAN GAP    Mall

Note: Duplicate addresses may appear above in this Exhibit, but for purposes of
baseline counts they constitute a single Store location.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

  IBM/Gap Confidential         Page 76 of 83



--------------------------------------------------------------------------------

Loc. Code

  

Location

  

Location Name

  

Address 1

  

Address 2

  

City

  

State

  

Country

  

Division

*    *    WALTON ON THAMES    UNIT 16, THE HEART    NEW ZEALAND AVENUE    WALTON
ON THAMES       UK    GAP KIDS *    *    BLOOMSBURY    UNIT 8, THE BRUNSWICK   
BLOOMSBURY    LONDON    EG    UK    GAP KIDS *    *    SALISBURY    49-51 NEW
CANAL       SALISBURY    EG    UK    GAP KIDS *    *    BRENTWOOD    UNIT SU4C
   THE BAYTREE CENTRE    BRENTWOOD    EG    UK    GAP KIDS *    *    SEVENOAKS
   5 BLIGH’S WALK    BLIGH’S MEADOW    SEVENOAKS    EG    UK    GAP KIDS *    *
   ESO    ESO OFFICE    17 BRUTON ST    LONDON    ENG    UK    *    *    ESO
TEST CONTROLLER    ESO OFFICE       LONDON    ENG    UK    *    *    ESO TEST
CONTROLLER    ESO OFFICE       LONDON    ENG    UK    *    *   
NOTTINGHAM/VICTORIA    UNIT 37 VICTORIA CENTRE       NOTTINGHAM    EG    UK   
GAP KIDS *    *    ROMFORD    UNIT 8    THE BREWERY    ROMFORD    EG    UK   
GAP U *    *    COVENT GARDEN    121-123 LONG ACRE    COVENT GARDEN    LONDON   
EG    UK    GAP KIDS *    *    IPSWICH/WESTGATE ST    21/21A WESTGATE ST      
IPSWICH    EG    UK    GAP U *    *    KENSINGTON    99-101 HIGH STREET      
LONDON    EG    UK    GAP KIDS *    *    HANLEY/POTTERIES    THE POTTERIES   
UNITS #255,256,257    STOKE ON TRENT    EG    UK    GAP U *    *    COVENTRY   
6A CENTRAL SIX FASHION PARK    WARICK RD    COVENTRY    EG    UK    GAP KIDS *
   *    WINDSOR    119 PEASCOD STREET       WINDSOR    EG    UK    GAP U *    *
   KINGSTON    BENTOLL SHOPPING CENTRE       KINGSTON SURREY    EG    UK    GAP
KIDS *    *    BLUEWATER PARK    UNIT L121-122 & U124    BLUEWATER PARK    KENT
   EG    UK    GAP KIDS *    *    WHITELEY’S S/C    WHITELEYS SHOPPING CENTRE   
QUEENSWAY ROAD, UNITS 131-13    LONDON    EG    UK    GAP U *    *   
BOURNEMOUTH    CASTLE POINT SHOPPING CENTRE       BOURNEMOUTH       UK    GAP
KIDS *    *    KENSINGTON    99-101 HIGH ST    KENSINGTON    LONDON    EG    UK
   GAP U *    *    COVENTRY    COVENTRY    CENTRAL SIX FASHION PARK    COVENTRY
   EG    UK    GAP U *    *    BRENT CROSS    BRENT CROSS SHOPPING CENTRE   
UNIT D19    LONDON    EG    UK    GAP KIDS *    *    BLUEWATER PARK    UNIT
L121-122 & U124    BLUEWATER PARK    KENT    EG    UK    GAP U *    *   
CHELMSFORD/HIGH ST    15/18 HIGH STREET       CHELMSFORD    EG    UK    GAP U *
   *    BROUGHTON PARK    BROUGHTON PARK       CHESTER    EG    UK    GAP KIDS *
   *    CHIMES/UXBRIDGE    THE CHIMES    UNITS 31-32    UXBRIDGE    EG    UK   
GAP KIDS *    *    SERPENTINE GREEN    SERPENTINE GREEN    SERPENTINE GREEN
SHOPPING CE    PETERBOROUGH    EG    UK    GAP U *    *    EDINBURGH/PRINCES ST
   84/84A PRINCES STREET       EDINBURGH    SC    UK    GAP U *    *   
BASINGSTOKE    QUEEN ANNE’S WALK    FESTIVAL PLACE UNIT 62-64    BASINGSTOKE   
EG    UK    GAP KIDS *    *    OXFORD CIRCUS    223-235 OXFORD STREET      
LONDON    EG    UK    GAP KIDS *    *    CANTERBURY    1-3 GEORGE’S ST    THE
PARADE    CANTERBURY, KENT    EG    UK    GAP U *    *    PETERBOROUGH   
QUEENSGATE CENTRE    UNIT S88 & 89    PETERBOROUGH    EG    UK    GAP U *    *
   WINDSOR    119 PEASCOD STREET       WINDSOR    EG    UK    GAP KIDS *    *   
MEADOWHALL CENTRE    19/20 PARK LANE    MEADOWHALL CENTRE    SHEFFIELD    EG   
UK    GAP U *    *    TUNBRIDGE WELLS    ROYAL VICTORIA PLACE       TUNBRIDGE
WELLS    EG    UK    GAP KIDS *    *    MERRY HILL S/C    UNITS 80-81 MERRYHILL
   PEDMORE RD, BRIERYLY HILL    DUDLEY,WEST MIDLANDS    EG    UK    GAP KIDS *
   *    CARDIFF    QUEEN’S ARCADE    UNITS 41-42, 23 QUEENS STREE    CARDIFF   
WL    UK    GAP KIDS *    *    HUDDERSFIELD    KINGSGATE CENTRE      
HUDDERSFIELD    EG    UK    GAP U *    *    KINNAIRD PARK    UNIT 272 KINNAIRD
PARK       EDINBURGH    SC    UK    GAP KIDS *    *    BROMPTON ROAD    145
BROMPTON ROAD    KNIGHTSBRIDGE    LONDON    EG    UK    GAP KIDS *    *    YORK
   22-24 DAVYGATE, UNITS 3/4       YORK    EG    UK    GAP KIDS *    *   
KINGSTON    BENTOLL SHOPPING CENTRE    UNIT F 22-23    KINGSTON, SURREY    EG   
UK    GAP KIDS *    *    BELFAST    UNIT 1C CASTLE COURT    ROYAL AVE    BELFAST
   NI    UK    GAP KIDS *    *    GYLE SHOPPING CENTRE    25-30 GYLE CENTER   
   EDINBURGH    SC    UK    GAP KIDS *    *    READING    107/108 BROAD STREET
      READING    EG    UK    GAP U *    *    FOSSE PARK    FOSSE PARK    UNIT 5
   LEICESTER    EG    UK    GAP KIDS *    *    TRAFFORD CENTRE    148 REGENT
CRESCENT    THE TRAFFORD CENTRE    MANCHESTER    EG    UK    GAP KIDS *    *   
GYLE SHOPPING CENTRE    GYLE SHOPPING CENTRE       EDINBURGH    SC    UK    GAP
U *    *    PRESTON/FISHERGATE    17/19 FISHERGATE       PRESTON    EG    UK   
GAP U *    *    ST JOHNS WOOD    47/49 HIGH STREET       ST JOHNS WOOD    EG   
UK    GAP KIDS *    *    CASTLE COURT CENTRE    CASTLE COURT CENTRE, UNIT 10   
   BELFAST    NI    UK    GAP KIDS *    *    PICCADILLY    1-7 SHAFTESBURY
AVENUE    PICCADILLY    LONDON    EG    UK    GAP U

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 77



--------------------------------------------------------------------------------

*    *    MANCHESTER/WEST ONE    UNIT 8    WEST ONE RETAIL PARK    MANCHESTER   
   UK    GAP KIDS *    *    PUTNEY    UNIT 30, PUTNEY EXCHANGE    PUTNEY HIGH
STREET    LONDON    EG    UK    GAP KIDS *    *    KINGS ROAD    122 KINGS ROAD
   CHELSEA    LONDON    EG    UK    GAP U *    *    BOURNEMOUTH    CASTLE POINT
SHOPPING CENTRE       BOURNEMOUTH       UK    GAP U *    *    BATH    18-19 OLD
BOND ST.       BATH, AVON    EG    UK    GAP U *    *    CARLISLE    UNIT 9, THE
LANES SHOPPING C       CARLISLE, UK    EG    UK    GAP KIDS *    *    YORK   
22-24 DAVYGATE, UNITS 3/4       YORK    EG    UK    GAP U *    *    EDINBURGH   
131-133 PRINCES STREET       EDINBURGH    SC    UK    GAP U *    *   
GLASGOW/ARGYLE, 167    167-201 ARGYLE ST       GLASGOW    SC    UK    GAP U *   
*    WATFORD GAP    113 HIGH STREET       WATFORD    EG    UK    GAP U *    *   
SPEKE-NEW MERSEY    NEW MERSEY RETAIL PARK    SPEKE RD. UNIT 8B    LIVERPOOL   
EG    UK    GAP U *    *    GUILDFORD    58-62 HIGH STREET    GUILDFORD   
SURREY    EG    UK    GAP U *    *    PARKWAY PLAZA    6-12 PARKWAY PLAZA   
CAMDEN TOWN    LONDON    EG    UK    GAP KIDS *    *    OXFORD ST, 315    315
OXFORD STREET       LONDON    EG    UK    GAP U *    *    CHELTENHAM    106 THE
PROMENADE    CHELTENHAM    GLOUCESTER    EG    UK    GAP KIDS *    *    YORK
MCARTHUR GLEN    DESIGNER OUTLET VILLAGE    ST NICHOLAS AVE    YORK       UK   
GAP U *    *    KINNAIRD PARK    UNIT 272 KINNAIRD PARK       EDINBURGH    SC   
UK    GAP U *    *    STIRLING/THISTLE, 29    UNIT 1 THISTLE CENTRE      
STIRLING    SC    UK    GAP KIDS *    *    CHELMSFORD/HIGH ST    15/18 HIGH
STREET       CHELMSFORD    EG    UK    GAP KIDS *    *    OXFORD CIRCUS   
223-235 OXFORD STREET       LONDON    EG    UK    GAP U *    *    BRIGHTON   
16-19 EAST STREET       BRIGHTON    EG    UK    GAP KIDS *    *    CORNMARKET ST
   52 CORNMARKET STREET       OXFORD    EG    UK    GAP U *    *    TRAFFORD
CENTRE    148 REGENT CRESCENT    THE TRAFFORD CENTRE    MANCHESTER    EG    UK
   GAP U *    *    GUN WHARF QUAYS OUT    GUN WHARF QUAYS OUTLETS    UNITS 9, 10
AND 11, GUN WHAR    PORTSMOUTH    EG    UK    GAP U *    *    EDINBURGH/PRINCES
ST    84/84A PRINCES STREET       EDINBURGH    SC    UK    GAP KIDS *    *   
ORACLE S/C (THE)    TOWNMALL WALK    THE ORACLE    BERKS    EG    UK    GAP U *
   *    IPSWICH/WESTGATE ST    21/21A WESTGATE STREET       IPSWICH    EG    UK
   GAP KIDS *    *    RICHMOND    47 GEORGE ST       SURREY    EG    UK    GAP U
*    *    BRENT CROSS    BRENT CROSS SHOPPING CENTRE    UNIT E1    LONDON    EG
   UK    GAP KIDS *    *    KINGSTON    45-49 CLARENCE ST       KINGSTON UPON
THAMES    EG    UK    GAP U *    *    NOTTINGHAM/VICTORIA    VICTORIA CENTRE,
UNIT 37       NOTTINGHAM    EG    UK    GAP U *    *    DUNDEE/OVERGATE   
OVERGATE SHOPPING CENTRE       DUNDEE    SC    UK    GAP U *    *    CARLISLE   
CARLISLE    UNIT 9 THE LANES SHOPPING CE    CARLISLE    EG    UK    GAP U *    *
   CRIBBS CAUSEWAY    UNIT 104 UPPER LEVEL    THE MALL AT CRIBBS CAUSEWAY   
BRISTOL    EG    UK    GAP U *    *    ABERDEEN/ST NICHOLAS    7-21A ST NICHOLAS
ST       ABERDEEN    SC    UK    GAP U *    *    BROMLEY-KENT    103-105 HIGH
STREET    BROMLEY    KENT    EG    UK    GAP U *    *    LAKESIDE CENTRE    325
LAKESIDE CENTRE       THURROCK,ESSEX    EG    UK    GAP U *    *    HARROGATE   
13JAMES STREET       HARROGATE, YORKSHIRE    EG    UK    GAP KIDS *    *   
BASINGSTOKE    QUEEN ANNE’S WALK    FESTIVAL PLACE UNIT 62-64    BASINGSTOKE   
EG    UK    GAP U *    *    HULL    UNITS F1-F5    PRINCES QUAY SHOPPING CENTRE
   HULL    EG    UK    GAP U *    *    BUCHANAN GALLERIES    UNIT U16   
BUCHANAN GALLERIES    GLASGOW    SC    UK    GAP KIDS *    *    EDINBURGH   
131-133 PRINCES STREET       EDINBURGH    SC    UK    GAP KIDS *    *   
MANCHESTER    30 ST ANNE’S STREET       MANCHESTER    EG    UK    GAP U *    *
   GUILDFORD    68 HIGH STREET    GUILDFORD    SURREY    EG    UK    GAP KIDS *
   *    HAMPSTEAD    6-6A HAMPSTEAD HIGH STREET       LONDON    EG    UK    GAP
U *    *    PARKWAY PLAZA    6-12 PARKWAY PLAZA    CAMDEN TOWN    LONDON    EG
   UK    GAP U *    *    BROMPTON ROAD    145 BROMPTON ROAD    KNIGHTSBRIDGE   
LONDON    EG    UK    GAP U *    *    CRIBBS CAUSEWAY    UNIT 104 UPPER LEVEL   
THE MALL AT CRIBBS CAUSEWAY    BRISTOL    EG    UK    GAP KIDS *    *    TWO
RIVERS    TWO RIVERS       STAINES    EG    UK    GAP U *    *    MILTON KEYNES
   33 SILBURY ARCADE       MILTON KEYNES    EG    UK    GAP KIDS *    *   
COLCHESTER    21-22 CULVER ST WEST       COLCHESTER       UK    GAP KIDS *    *
   PICCADILLY    1-7 SHAFTESBURY AVENUE    PICADILLY    LONDON    EG    UK   
GAP KIDS *    *    MANCHESTER/WEST ONE    WEST ONE RETAIL PARK    GILDABROOK RD
   MANCHESTER    EG    UK    GAP U *    *    CAMBRIDGE    2 MARKET HILL      
CAMBRIDGE    EG    UK    GAP KIDS

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 78



--------------------------------------------------------------------------------

*    *    PRESTON/FISHERGATE    17/19 FISHERGATE       PRESTON    EG    UK   
GAP KIDS *    *    SWANSEA    18-20 ST MARY’S SQUARE       SWANSEA       UK   
GAP U *    *    OCEAN TERMINAL    EDINBURGH OCEAN TERM’L, VICT    LEITH   
EDINBURGH    SC    UK    GAP U *    *    HAMPSTEAD    35 HAMPSTEAD HIGH STREET
   UNITS 2 & 3    LONDON    EG    UK    GAP KIDS *    *    LEAMINGTON SPA   
ROYAL PRIORS SHOPPING CENTRE       LEAMINGTON SPA       UK    GAP KIDS *    *   
CORNMARKET ST    52 CORNMARKET STREET       OXFORD    EG    UK    GAP KIDS *   
*    FINSBURY PAVEMENT    50 FINSBURY SQUARE       LONDON    EG    UK    GAP U *
   *    BELFAST    CASTLE COURT CENTRE, UNIT 1B       BELFAST    NI    UK    GAP
U *    *    MEADOWHALL CENTRE    19/20 PARK LANE, MEADOWHALL       SHEFFIELD   
EG    UK    GAP KIDS *    *    BROUGHTON PARK    BROUGHTON PARK       CHESTER   
EG    UK    GAP U *    *    SOLIHULL/TOUCH WOOD    UNIT 56 TOUCH WOOD      
SOLIHULL    EG    UK    GAP KIDS *    *    WIMBLEDON KIDS    CENTRE COURT
SHOPPING CENTRE    UNITS 108-109    LONDON    EG    UK    GAP KIDS *    *   
SERPENTINE GREEN    SERPENTINE GREEN    SERPENTINE GREEN SHOPPING CE   
PETERBOROUGH    EG    UK    GAP KIDS *    *    POULTRY    1 POULTRY STREET, UNIT
4       LONDON    EG    UK    GAP U *    *    HANLEY/POTTERIES    THE POTTERIES
   UNITS 255, 256, 257    STOKE ON TRENT    EG    UK    GAP KIDS *    *   
COVENT GARDEN 2    2-3 JAMES STREET    COVENT GARDEN    LONDON    EG    UK   
GAP U *    *    SOUTHAMPTON/W QUAY    UNITS SU23/24 WEST QUAY S/C      
SOUTHAMPTON    EG    UK    GAP KIDS *    *    REGENT ST    208 REGENT STREET   
   LONDON    EG    UK    GAP KIDS *    *    LEEDS-BIRSTALL    BIRSTALL RETAIL
PARK    BIRSTALL    LEEDS    EG    UK    GAP KIDS *    *    GLASGOW/ARGYLE,87/91
   167-201 ARGYLE STREET       GLASGOW    SC    UK    GAP KIDS *    *   
INVERNESS/EASTGATE    INVERNESS    15 EASTGATE CENTRE    INVERNESS    SC    UK
   GAP KIDS *    *    EXETER/HIGH ST    8-11 HIGH STREET       EXETER    EG   
UK    GAP U *    *    BULL RING    BULLRING SHOPPING CENTRE    MSU13, UPPER MALL
WEST    BIRMINGHAM    EG    UK    GAP U *    *    ISLINGTON    UNIT MSU5   
PARKFIELD STREET    ISLINGTON    EG    UK    GAP U *    *    LIVERPOOL/LORD ST
   99 LORD STREET       LIVERPOOL    EG    UK    GAP U *    *    KEW RETAIL PARK
   KEW RETAIL PARK    RICHMOND    LONDON    EG    UK    GAP U *    *    KEW
RETAIL PARK    KEW RETAIL PARK, BESSANT DRI    RICHMOND    LONDON       UK   
GAP KIDS *    *    LEEDS-BIRSTALL    BIRSTALL RETAIL PARK    BIRSTALL    LEEDS
   EG    UK    GAP U *    *    HARROGATE    2-6 HIGH STREET       HARROGATE,
YORKSHIRE    EG    UK    GAP U *    *    BRENT CROSS    BRENT CROSS SHOPPING
CENTRE    UNIT D19    LONDON    EG    UK    GAP U *    *    OXFORD STREET PLAZA
   118 OXFORD STREET       LONDON    EG    UK    GAP U *    *    TRAFFORD CENTRE
   TRAFFORD CENTRE    UNIT U60    MANCHESTER    EG    UK    GAP KIDS *    *   
OXFORD ST, 376/384    376/384 OXFORD ST       LONDON    EG    UK    GAP U *    *
   CHESHIRE OAKS    KINSEY ROAD, UNIT 29    ELLESMERE PORT    SOUTH WIRRAL    EG
   UK    GAP U *    *    BULL RING    BULLRING SHOPPING CENTRE    MSU13, UPPER
MALL WEST    BIRMINGHAM    EG    UK    GAP KIDS *    *    BRAEHEAD PARK    UNITS
LR33 & LR34    BRAEHEAD PARK    GLASGOW    SC    UK    GAP KIDS *    *   
SUNDERLAND    UNITS 14/15    THE BRIDGES SHOPPING CENTRE    SUNDERLAND    EG   
UK    GAP U *    *    COVENT GARDEN    30-31 LONG ACRE    COVENT GARDEN   
LONDON    EG    UK    GAP U *    *    BANBURY    CASTLE QUAY       BANBURY      
UK    GAP U *    *    COLCHESTER    21-22 CULVER ST WEST       COLCHESTER      
UK    GAP U *    *    TWO RIVERS    TWO RIVERS       STAINES    EG    UK    GAP
KIDS *    *    KINGS ROAD    122 KINGS ROAD    CHELSEA    LONDON    EG    UK   
GAP KIDS *    *    CHISWICK    26-22 CHISWICK HIGH ROAD    CHISWICK    LONDON   
EG    UK    GAP KIDS *    *    OXFORD ST, 376/384    376/384 OXFORD STREET      
LONDON    EG    UK    GAP KIDS *    *    CRIBBS CAUSEWAY    UNIT 164 UPPER LEVEL
   THE MALL AT CRIBBS CAUSEWAY    BRISTOL    EG    UK    GAP KIDS *    *   
SOLIHULL/HIGH ST    73-79 HIGH STREET       SOLIHULL    EG    UK    GAP U *    *
   BROMLEY-KENT    103-105 HIGH STREET    BROMLEY    KENT    EG    UK    GAP
KIDS *    *    INVERNESS/EASTGATE    BUCHANAN GALLERIES    UNIT 16    GLASGOW   
SC    UK    GAP U *    *    CHIMES/UXBRIDGE    THE CHIMES    UNITS 31-32   
UXBRIDGE    EG    UK    GAP U *    *    LEAMINGTON SPA    ROYAL PRIORS SHOPPING
CENTRE       LEAMINGTON SPA    EG    UK    GAP U *    *    READING    107/108
BROAD STREET       READING    EG    UK    GAP KIDS *    *    TELFORD    TELFORD
SHOPPING CENTRE       TELFORD    EG    UK    GAP KIDS *    *    OXFORD ST, 315
   315 OXFORD STREET       LONDON    EG    UK    GAP KIDS *    *    BRISTOL   
UNIT G1 THE GALLERIES    BROADMEAD    BRISTOL    EG    UK    GAP U

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 79



--------------------------------------------------------------------------------

*    *    BATH    17 MILSOM STREET    BATH    AVON    EG    UK    GAP KIDS *   
*    TELFORD    TELFORD SHOPPING CENTRE       TELFORD    EG    UK    GAP U *   
*    HULL    PRINCES QUAY SHOPPING CENTRE       HULL    EG    UK    GAP KIDS *
   *    MERRY HILL S/C    79/81 MERRY HILL SHOPPING CE       DUDLEY    NA    UK
   GAP U *    *    SOUTHAMPTON/W QUAY    UNITS SU23/24 WEST QUAY S/C      
SOUTHAMPTON    EG    UK    GAP U *    *    HUDDERSFIELD    KINGSGATE CENTRE   
   HUDDERSFIELD    EG    UK    GAP KIDS *    *    LIVINGSTON OUTLET    UNITS 3-8
LIVINGSTON OUTLETS    ALMONDVILLE AVENUE    LIVINGSTON    SC    UK    GAP U *   
*    SPEKE-NEW MERSEY    NEW MERSEY RETAIL PARK       LIVERPOOL    EG    UK   
GAP KIDS *    *    CHESHIRE OAKS    KINSEY ROAD, UNIT 32    ELLESMERE PORT   
SOUTH WIRRAL    EG    UK    GAP KIDS *    *    ISLINGTON    UNIT MSU5   
PARKFIELD STREET    ISLINGTON    EG    UK    GAP KIDS *    *    TUNBRIDGE WELLS
   ROYAL VICTORIA PLACE    UNITS SU5-SU6    TUNBRIDGE WELLS    EG    UK    GAP U
*    *    ABERDEEN/ST NICHOLAS    7-21A ST NICHOLAS ST       ABERDEEN    SC   
UK    GAP KIDS *    *    TOWN HALL CHAMBERS    PINSTONE STREET    TOWN HALL
CHAMBERS    SHEFFIELD    EG    UK    GAP KIDS *    *    CAMBRIDGE    2 MARKET
HILL       CAMBRIDGE    EG    UK    GAP U *    *    ROMFORD    UNIT 8    THE
BREWERY    ROMFORD    EG    UK    GAP KIDS *    *    WHITELEY’S S/C    WHITELEYS
SHOPPING CENTRE    QUEENSWAY ROAD, UNIT 29    LONDON    EG    UK    GAP KIDS *
   *    PUTNEY    UNIT 7/7A, PUTNEY EXCHANGE    PUTNEY HIGH STREET    LONDON   
EG    UK    GAP U *    *    LAKESIDE CENTRE    LAKESIDE CENTRE       THURROCK   
EG    UK    GAP KIDS *    *    GLASGOW/ARGYLE,87/91    87/91 ARGYLE STREET      
GLASGOW    SC    UK    GAP U *    *    WIMBLEDON GAP    CENTRE COURT SHOPPING
CENTRE    UNITS 212 - 215    LONDON    EG    UK    GAP U *    *   
STIRLING/THISTLE, 39    UNIT 1 THISTLE CENTRE       STIRLING    SC    UK    GAP
U *    *    MILTON KEYNES    33 SILBURY ARCADE       MILTON KEYNES    EG    UK
   GAP U *    *    CANARY WHARF    CANADA SQUARE RETAIL MALL       CANARY WHARF
   EG    UK    GAP U *    *    SWANSEA    18-20 ST MARY’S SQUARE       SWANSEA
      UK    GAP KIDS *    *    BRAEHEAD PARK    KINGS INCH ROAD    UNIT LR7, LR8
   GLASGOW    SC    UK    GAP U *    *    EXETER/HIGH ST    8-11 HIGH STREET   
   EXETER    EG    UK    GAP KIDS *    *    NOTTING HILL GATE    132-136 NOTTING
HILL GATE       LONDON    EG    UK    GAP U *    *    MANCHESTER    30 ST ANNE’S
SQUARE       MANCHESTER    EG    UK    GAP KIDS *    *    BANBURY    CASTLE QUAY
      BANBURY       UK    GAP KIDS *    *    BLUEWATER PARK 2    UNIT L100   
BLUEWATER PARK    KENT    EG    UK    GAP KIDS *    *    CHESTER    22/24
NORTHGATE STREET    CHESTER    CHESHIRE    EG    UK    GAP KIDS *    *   
RICHMOND    38 GEORGE STREET       RICHMOND, SURREY    EG    UK    GAP KIDS *   
*    OCEAN TERMINAL    EDINBURGH OCEAN TERM’L, VICT    LEITH    EDENBURGH    SC
   UK    GAP KIDS *    *    BLUEWATER PARK    BLUEWATER PARK    UNIT 15    KENT
   EG    UK    GAP KIDS *    *    CHELTENHAM    106 THE PROMENADE    CHELTENHAM
   GLOUCESTER    EG    UK    GAP U *    *    LEEDS    135/137 BRIGGATE    LEEDS
   WEST YORKS    EG    UK    GAP KIDS *    *    ASHFORD DESIGNER OUT    ASHFORD
DESIGNER OUTLET VILL    ROMNEY MARSH ROAD, ASHFORD    KENT    EG    UK    GAP U
*    *    WATFORD KIDS    113 HIGH STREET       WATFORD    EG    UK    GAP KIDS
*    *    LEEDS    135/137 BRIGGATE    LEEDS    WEST YORKS    EG    UK    GAP U
*    *    NORWICH    30 LONDON STREET       NORWICH    EG    UK    GAP U *    *
   LEICESTER    UNIT 1-3 HAYMARKET TOWERS    HUMBERSTONE GATE    LEICESTER      
UK    GAP U *    *    BRIGHTON    192 WESTERN ROAD       BRIGHTON    EG    UK   
GAP U *    *    CANTERBURY    1-3 GEORGES STREET    THE PARADE    CANTERBURY,
KENT    EG    UK    GAP KIDS *    *    MARTINEAU GALLERIES    CORPORATION ST   
   BIRMINGHAM    EG    UK    GAP KIDS *    *    SWINDON OUTLET    GREAT WESTERN
FACTORY OUTLET    UNITS 57A/58/59/60 KEMBLE DR    SWINDON    EG    UK    GAP U *
   *    FOSSE PARK    FOSSE PARK    UNIT 5 FOSSE PARK    LEICESTER    EG    UK
   GAP U *    *    BRISTOL/BROADMEAD    30-32 BROADMEAD       BRISTOL    EG   
UK    GAP KIDS *    *    PERTH/HIGH STREET    174/175 HIGH STREET       PERTH   
SC    UK    GAP U *    *    TOWN HALL CHAMBERS    PINSTONE STREET    TOWN HALL
CHAMBERS    SHEFFIELD    EG    UK    GAP U *    *    LEICESTER    THE SHIRES
SHOPPING CENTRE       LEICESTER       UK    GAP KIDS *    *    MARTINEAU
GALLERIES    CORPORATION ST       BIRMINGHAM       UK    GAP U *    *   
METROCENTRE    UNITS 24B, 25, 25A    METROCENTRE    GATESHEAD    EG    UK    GAP
KIDS *    *    DUNDEE/OVERGATE    OVERGATE SHOPPING CENTRE       DUNDEE    SC   
UK    GAP KIDS *    *    SUNDERLAND    UNITS 14/15    THE BRIDGES SHOPPING
CENTRE    SUNDERLAND    EG    UK    GAP KIDS

 

*  Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 80



--------------------------------------------------------------------------------

*    *    PERTH/HIGH STREET    174/175 HIGH STREET       PERTH    SC    UK   
GAP KIDS *    *    BUCHANAN GALLERIES    BUCHANAN GALLERIES    UNIT 46 BUCHANAN
STREET    GLASGOW    SC    UK    GAP U *    *    CHESTER    22/24 NORTHGATE
STREET    CHESTER    CHESHIRE    EG    UK    GAP U *    *    METROCENTRE   
UNITS 24B, 25, 25A    METROCENTRE    GATESHEAD    EG    UK    GAP U *    *   
CARDIFF    QUEEN’S ARCADE    UNITS 41-42, 24 QUEENS STREE    CARDIFF    WL    UK
   GAP U *    *    CANARY WHARF    UNIT RS 330 CABOT PLACE EAST    CANARY WHARF
   LONDON    EG    UK    GAP KIDS *    *    LIVERPOOL/LORD ST    99 LORD STREET
      LIVERPOOL    EG    UK    GAP KIDS *    *    NOTTING HILL GATE    132-136
NOTTING HILL GATE       LONDON    EG    UK    GAP KIDS *    *    BRIDGEND - UK
   UNIT 1 & 2, WELSH DESIGNER V    DERWEN    BRIDGEND    NA    UK    GAP U *   
*    GAP UK CUSTOMER SVC    GAP INC. EUROPEAN HQ    CASTLEMOUND WAY    RUGBY   
   UK    GAP KIDS *    *    LONDON - IRELAND    UNIT 2, POLAR PARK, BATH ROA   
HARMONDSWORTH    WEST DRAYTON       UK    ISP *    *    STREET    CLARKS VILLAGE
      STREET    EG    UK    GAP U *    *    CASTLEFORD    JUNCTION 32 OUTLET
VILLAGE    CARRWOOD ROAD, GLASS HOUGHTO    CASTLEFORD    EG    UK    GAP U *   
*    GAP UK CUSTOMER SVC    GAP INC. EUROPEAN HQ    CASTLEMOUND WAY    RUGBY   
   UK    GAP U    *    RUGBY LAB    CASTLE MOUND WAY    CENTRAL PARK    RUGBY   
   UK   

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 81



--------------------------------------------------------------------------------

Loc. Code

  

Location

  

Location Name

  

Address 1

  

Address 2

  

City

  

State

  

Country

  

Division

  

Phone

*    *    RENNES, 62 RUE DE    62 RUE DE RENNES       PARIS    NA    FRANCE   
GAP KIDS    *    *    CHAMPS ELYSEES, 36    36 AVENUE DES CHAMPS-ELYSEES      
PARIS       FRANCE    GAP KIDS    *    *    COMMERCE, 1 RUE DU    1, RUE DU
COMMERCE       PARIS       FRANCE    GAP F    *    *    MARCHE ST GERMAIN    14,
RUE MABILLON       PARIS    FR    FRANCE    GAP F    *    *    TRONCHET, 36 RUE
   36 RUE TRONCHET       PARIS       FRANCE    GAP F    *    *    FORUM DES
HALLES    PORTE RAMBUTEAU - NIVEAU 2       PARIS       FRANCE    GAP F    *    *
   SCRIBE, 1 RUE    1 RUE SCRIBE       PARIS       FRANCE    GAP F    *    *   
COMMERCE, 6 RUE DU    6, RUE DU COMMERCE       PARIS       FRANCE    GAP KIDS   
*    *    VICTOR HUGO    32, AVENUE VICTOR HUGO       PARIS       FRANCE    GAP
KIDS    *    *    TRONCHET, 36 RUE    36 RUE TRONCHET       PARIS       FRANCE
   GAP KIDS    *    *    MONTPELLIER POLYGONE    1 RUE DES PERTUISANES BP 958   
1 RUE DES PERTUISANES    MONTPELLIER       FRANCE    GAP F    *    *    CRETEIL
SOLEIL    CENTRE COMMERCIAL DE CRETEIL    AVENUE DU GENERAL DE GAULLE    CRETEIL
      FRANCE    GAP KIDS    *    *    VELIZY 2    CENTRE COMMERCIAL VELIZY II   
   VELIZY-VILLACOUBLAY    FR    FRANCE    GAP F    *    *    KLEBER, 112 AVE   
112 AVENUE KLEBER       PARIS       FRANCE    GAP F    *    *    MARCHE ST
GERMAIN    14 RUE MABILLON       PARIS    FR    FRANCE    GAP KIDS    *    *   
VAL D’EUROPE    ESPACE COMMERCIAL INTERNATIO    VAL D’EUROPE    SERRIS      
FRANCE    GAP KIDS    *    *    LILLE-BETHUNE    50 RUE DE BETHUNE       LILLE
   FR    FRANCE    GAP KIDS    *    *    PRINTEMPS NATION    PRINTEMPS NATION   
22 RUE DE LAGNY    PARIS       FRANCE    GAP KIDS    *    *    LA DEFENSE   
CENTRE COMMERCIAL LES 4 TEMP    NIVEAU 1 ZONE PERGOLA    PUTEAUX       FRANCE   
GAP F    *    *    AIX-EN-PROVENCE    15 RUE DES CHAPELIERS      
AIX-EN-PROVENCE    FR    FRANCE    GAP F    *    *    BOULEVARD CAPUCINES    22
BOULEVARD. DES CAPUCINES       PARIS       FRANCE    GAP KIDS    *    *    ST
MICHEL, 47 BLVD    47, BLVD ST MICHEL       PARIS       FRANCE    GAP KIDS    *
   *    VICTOR HUGO    28 AVENUE VICTOR HUGO       PARIS       FRANCE    GAP F
   *    *    SEBASTOPOL, 9 BLVD    9 BLVD. DU SEBASTOPOL       PARIS    FR   
FRANCE    GAP KIDS    *    *    RENNES, 64 RUE DE    64 RUE DE RENNES      
PARIS    NA    FRANCE    GAP F    *    *    TERNES, 13/15 AVENUE    13-15
AVENUES DES TERNES       PARIS       FRANCE    GAP KIDS    *    *    LA PART
DIEU    17 RUE DU DOCTEUR BOUCHET       LYON CEDEX 3    FR    FRANCE    GAP F   
*    *    FBG ST. ANTOINE, 64    64, RUE DU FAUBOURG ST ANTOI       PARIS      
FRANCE    GAP KIDS    *    *    BOULOGNE    106 BOULEVARD JEAN JAURES      
BOULOGNE       FRANCE    GAP F    *    *    SCRIBE, 1 RUE    1 RUE SCRIBE      
PARIS       FRANCE    GAP KIDS    *    *    LILLE-BETHUNE    50 RUE DE BETHUNE
      LILLE    FR    FRANCE    GAP F    *    *    AIX-EN-PROVENCE    15 RUE DES
CHAPELIERS    UNIT 21    AIX-EN-PROVENCE    FR    FRANCE    GAP KIDS    *    *
   LA DEFENSE    CENTRE COMMERCIAL LES 4 TEMP    NIVEAU 2 GRANDE PLACE   
PUTEAUX       FRANCE    GAP KIDS    *    *    CHAMPS ELYSEES, 36    36 AVENUE
DES CHAMPS       PARIS       FRANCE    GAP F    *    *    RUE ST. DENIS    12-14
RUE SAINT-DENIS       PARIS       FRANCE    GAP KIDS    *    *    PASSY PLAZA   
CENTRE COMMERCIAL PASSY PLAZ    53 RUE DE PASSY    PARIS    FR    FRANCE    GAP
KIDS    *    *    PALAIS DES CONGRES    L’ATRIUM DU PALAIS    2 PLACE DE LA
PORTE MAILLOT    PARIS       FRANCE    GAP KIDS    *    *    VELIZY 2    CENTRE
COMMERCIAL VELIZY II       VELIZY-VILLACOUBLAY    FR    FRANCE    GAP KIDS    *
   *    CRETEIL SOLEIL    CENTRE COMMERCIAL DE CRETEIL    AVENUE DU GENERAL DE
GAULLE    CRETEIL       FRANCE    GAP F    *    *    VAL D’EUROPE    ESPACE
COMMERCIAL INTERNATIO    VAL D’EUROPE    SERRIS       FRANCE    GAP F    *    *
   BOULOGNE    96-100 BOULVARD JEAN JAURES    BOULOGNE BILLANCOURT    PARIS   
   FRANCE    GAP KIDS    *    *    TERNES, 13/15 AVE    13/15 AVENUE DES TERNES
      PARIS       FRANCE    GAP F    *    *    RIVOLI    102 RUE DU RIVOLI      
PARIS, FRANCE    FR    FRANCE    GAP F    *    *    ROSNY 2    CENTRE COMMERCIAL
ROSNY 2    AVENUE DU GENERAL DE GAULLE    ROSNY       FRANCE    GAP KIDS    *   
*    ST MICHEL, 47 BLVD    47, BLVD ST MICHEL       PARIS       FRANCE    GAP F
   *    *    PRINTEMPS NATION    22 RUE DE LAGNY       PARIS       FRANCE    GAP
F    *    *    PASSAGE DU HAVRE    109, RUE ST LAZARE    CENTRE COMMERCIAL RUE
DU HAV    PARIS       FRANCE    GAP F    *    *    FBG ST. ANTOINE, 64    64,
RUE DU FAUBOURG ST ANTOI       PARIS       FRANCE    GAP F    *    *    PASSY
PLAZA    CENTRE COMMERCIAL PASSY PLAZ    53 RUE DE PASSY    PARIS    FR   
FRANCE    GAP F    *    *    LA PART DIEU    CENTRE COMMERCIAL LA PART DI    17
RUE DU DOCTEUR BOUCHET    LYON CEDEX 3    FR    FRANCE    GAP KIDS    *    *   
PALAIS DES CONGRES    L’ATRIUM DU PALAIS    2 PLACE DE LA PORTE MAILLOT    PARIS
      FRANCE    GAP F    *    *    ROSNY 2    CENTRE COMMERCIAL ROSNY 2   
AVENUE DU GENERAL DE GAULLE    ROSNY       FRANCE    GAP F    *    *    GAP
FRANCE OFFICE    9 AVENUE MATIGNON       PARIS       FRANCE       +33
(0)1-5389-2300 *    *    PASSAGE DU HAVRE    109 RUE ST LAZARE       PARIS      
FRANCE    GAP KIDS   

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 82



--------------------------------------------------------------------------------

Loc. Code

  

Location

  

Location Name

  

Address 1

  

Address 2

  

City

  

State

  

Country

  

Division

  

Phone

*    *    ARNOTTS DUBLIN    12 HENRY STREET       DUBLIN       IRELAND    IE KI
   *    *    ARNOTTS DUBLIN    12 HENRY STREET       DUBLIN       IRELAND    GAP
I   

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  IBM/Gap Confidential    Page 83



--------------------------------------------------------------------------------

Exhibit D.18 – Refresh Schedule

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.18   Gap/IBM Confidential and Proprietery Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

1. GENERAL

1.1 Refresh Schedule. This Exhibit D.18 (Refresh Schedule) of the Amended and
Restated Master Services Agreement dated as of March 2, 2009 between Gap and
Supplier (the “Agreement”) describes the Parties’ responsibilities with respect
to Equipment refresh.

 

2. GAP REFRESH CYCLE – SERVERS, STORAGE AND NETWORK

The Refresh Cycle below describes the frequency of Gap’s refresh schedule by
device type. Gap’s failure to refresh pursuant to the schedule in this Exhibit
D.18 will not be considered a material breach of the Agreement.

 

Device Type

  

Refresh Cycle

Mainframe    *

Midrange

*

(includes all internal server system components)

   *

Midrange

*

(includes all internal server system components)

   *

Storage

*

   *

Stores Data Network

*

   *

Non-Store Data Networks

*

   *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.18    Gap/IBM Confidential and Proprietary Information    Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

3. GAP REFRESH CYCLE – WORKSTATIONS, DEVICES AND PDAS

The Refresh Cycle below describes the frequency of Gap’s refresh obligations by
device type. Gap’s failure to refresh pursuant to the schedule in this Exhibit
D.18 will not be considered a material breach of the Agreement.

 

Warehouse Devices    * Workstations    * POS Devices    * PDAs    *

3.1. The Gap Refresh Cycle for Workstations, Warehouse and POS Devices and PDAs
represents Gap’s financial responsibility for the cost of the refreshed
equipment, which includes the purchase of a * on-site warranty and is preloaded
with the Golden Image.

3.2. Supplier will provide (i) installation support for the Gap refreshed
equipment, excluding handsets, as detailed in Exhibit A.4 (End User Support
Services) of the Agreement; and (ii) ongoing IT Support for all Gap refreshed
equipment.

3.3. Gap Workstations will normally follow a * refresh cycle. However, Gap
retains the flexibility to not refresh workstations. Workstations falling off
warranty support will move to the “Off-warranty” baseline where * hardware
maintenance charges are taken into account. If Gap deems necessary, workstations
may also fall off both warranty and hardware maintenance and Supplier will
handle hardware break/fix under Time & Materials. Workstation support will be
provided as described in Exhibit A.4 (End User Support Services) of the
Agreement.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.18    Gap/IBM Confidential and Proprietary Information    Page 3 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.19 – Systems Operation Schedule

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.19    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

This Exhibit D.19 (Systems Operation Schedule) is an exhibit to the Revised and
Amended Master Services Agreement dated as of March 2, 2009 between Gap and
Supplier (the “Agreement”). Capitalized terms used herein but not otherwise
defined herein have the meanings given in the Agreement. Supplier shall provide
each of the Services set forth below during the Service Hours specified in the
following chart. All times are Local Time (unless otherwise specified per
Implementation Agreements pursuant to the Change Control Procedures). This
Exhibit D.19 will be updated by the Parties in detail during the Transition.

 

Service

  

Scheduled

Hours

  

Scheduled Maintenance

Windows

  

Notes

Data Center - Data Center    *    *    * Mainframe          - Mainframe    *   
*    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.19    Gap/IBM Confidential and Proprietary Information            
Page 2   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service

  

Scheduled

Hours

  

Scheduled Maintenance
Windows

  

Notes

Servers - Servers    *    *    * Network (Data Services) - WANs    *    *    * -
LANs    *    *    * Network (Voice Services) - PBXs, Key Systems    *    *    *
- Voice IMACs    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.19    Gap/IBM Confidential and Proprietary Information            
Page 3   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Service

  

Scheduled

Hours

  

Scheduled Maintenance
Windows

  

Notes

- On-site Support Services    *    *    * Corporate Help Desk - Corporate Help
Desk    *    *    * EUC Corporate On-site Services - IMACs    *    *    * -
On-site Support Services    *    *    * Distribution Center Services - On-site
Support    *    *    * - On-site Maintenance Services    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.19    Gap/IBM Confidential and Proprietary Information            
Page 4   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Store Services - On-site Maintenance Services    *    *    * - IBM Level 2
Stores Help Desk    *    *    *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.19    Gap/IBM Confidential and Proprietary Information            
Page 5   



--------------------------------------------------------------------------------

Exhibit D.20 – Supplier Locations

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.20   Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

SUPPLIER LOCATIONS

 

1. HELP DESK LOCATIONS

 

*

*1

 

2. SERVICE DELIVERY

 

*

 

*

 

*

*2

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1

The locations within this geography may change, and Supplier may provide
Services at other sites within this country.

2

The locations within this geography may change, and Supplier may provide
Services at other sites within this country

 

Exhibit D.20       Page 2



--------------------------------------------------------------------------------

Note: Resources from other IBM locations may also be leveraged as needed for
activities related to Supplier’s delivery of Services.

 

Exhibit D.20       Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit D.21 – Approved Benchmarkers

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.21    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

This Exhibit D.21 (Approved Benchmarkers) of the Revised and Amended Master
Services Agreement dated as of March 2, 2009 between Gap and Supplier (the
“Agreement”) sets forth the following Benchmarkers which are approved by the
Parties for use by Gap in conducting benchmarking activities as set forth in and
in accordance with the Agreement.

 

  1. Gartner Group

 

Exhibit D.21    Gap/IBM Confidential and Proprietary Information          Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.22 – Gap Data Centers

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.22    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

This Exhibit D.22 (Gap Data Centers) sets forth below the Gap Data Centers.

 

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.22    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.23 – Subcontractors

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.23    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

This Exhibit D.23 (Subcontractors) of the Revised and Amended Master Services
Agreement dated as of March 2, 2009 between Gap and Supplier (the “Agreement”)
sets forth the current approved Subcontractors which may be utilized by Supplier
to provide the Services, unless expressly provided otherwise in the Agreement.

 

1.0 Subcontractors for Existing Services

For purposes of this Exhibit D.23 and the Services contemplated under the
Agreement, any and all subcontractors providing the in-scope Services to Gap as
of the Reference Date shall continue to be considered approved Subcontractors
following the Reference Date, unless otherwise mutually agreed by Gap and
Supplier.

 

2.0 Specific Subcontractors Identified by Supplier Based on Scope of Services

 

  2.1 Sprint

 

  2.2 Symbol

 

  2.3 Iron Mountain

 

  2.4 OAO

 

3.0 Standard Subcontractors Typically Employed by Supplier for Similar Services

For purposes of this Exhibit D.23 and the Services contemplated under the
Agreement, the following list of standard Subcontractors typically utilized by
Supplier to perform outsourcing activities similar to those included in the
scope of the Services shall be considered approved Subcontractors, unless
otherwise mutually agreed by Gap and Supplier.

Ajilon, Analysts International Corp, Apollo Consulting Services Corp.,
Alternative Resources Corp., Artech Information Systems, LLC., CDI Corp,
Computer Generated Solutions, Global Consultants, Inc., Infinite Computer
Solutions, Inc., Manpower Inc., SAI People Solutions, Inc., Spherion Atlantic,
Synova Corp.

 

Exhibit D.23    Gap/IBM Confidential and Proprietary Information            
Page 2   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit D.25 – Gap Work Procedures

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

Exhibit D.25    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

1. GENERAL

 

  1.1 This Exhibit D.25 (Gap Work Procedures) of the Revised and Amended Master
Services Agreement dated as of March 2, 2009 between Gap and Supplier (the
“Agreement”) sets forth the Gap work procedures in use at Gap as of March 2,
2009, with respect to the Services, unless expressly provided otherwise in the
Agreement or the Statements of Work. This Exhibit D.25 may be updated during the
Term using the Change Management process as described in Exhibit A.2 (Cross
Functional Services) of the Agreement.

 

  1.2 Section References. Unless otherwise specified, Section references in this
Exhibit D.25 refer to the Sections of this Exhibit D.25

 

  1.3 Definitions. Capitalized terms used and not otherwise defined in this
Exhibit D.25 have the meanings given them in the Agreement.

 

2. GAP WORK PROCEDURES

The current Gap work procedures in use as of the Reference Date are reflected in
the following referenced document, as they may be updated from time to time by
Gap.

Gap Inc. IT Contractor Work Rules 2005

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.25    Gap/IBM Confidential and Proprietary Information            
Page 1   



--------------------------------------------------------------------------------

Exhibit D.26 – Service Catalog

to

First Amended and Restated Master Services Agreement

March 2, 2009

 

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

1.1 Services Catalog: In support of the high quality, timely, and predictable
delivery of Services, the Parties agree the Services defined in this Exhibit
(“Services Catalog Item(s)”) will be provided as described in this Exhibit.

The Service Catalog is subject to the terms and conditions of the
Agreement. Service Catalog Items will be defined in Attachment B (Gap/IBM Image
Bill-of-Materials/Engineering Specification). All Service Catalog Items shall
comply with the requirements of Exhibit D.6 (Technical Architecture and Product
Standards) and agreed to Production Image Completion Criteria (see Attachment
E).

 

1.2 Service Catalog Delivery: The costs associated with Supplier’s delivery of
the Service Catalog Item shall be described in Table C.14 (Definitions) of
Exhibit C (Fees and Resource Baselines).

 

1.3 Governance of Services Catalog: On a quarterly basis, Gap and the Supplier
will agree to the governance and improvement of the Service Catalog through the
examination of Exhibit D.6 (Technical Architecture and Product Standards) and
direction of Gap. This governance will provide the mechanism by which mutually
agreed to Service Catalog updates occur.

 

1.4 Image Definition and Standard Options: The Service Catalog will contain an
agreed upon bill of materials (BOM). This BOM will include the categories
enumerated in Attachment B (Gap/IBM Image Bill-of Materials/Engineering
Specification). The initial support of the BOM categories will include section 1
and section 4. Additional standard deployment definitions to support remaining
categories in the BOM will be defined in more detail and added to via future
joint governance.

 

1.5 Service Catalog Ordering Process: The process for ordering a Service Catalog
Item will vary depending on the Service Catalog Item being requested by Gap. The
process for each Service Catalog Item will be specified in the Service Catalog
Item description. The following is the process for ordering * and *.

(a) *

(b)*

(c)*

(d)*

(e)*

 

1.6 Standard Gold Image Specification: The Standard Gold Image Specification in
Attachment A (Initial Base Operating System Gold Images) defines the mutually
agreed to standard base Operating System and tools configuration for new image
deployments. Mutually agreed to changes to this standard will occur via
quarterly joint governance review.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

Attachments:

Attachment A (Initial Base Operating System Gold Images)

Attachment B (Gap/IBM Image Bill-of-Materials/Engineering Specification)

Attachment C (Image Configuration Detail Sheet)

Attachment D (Image Build Activities)

Attachment E (Image Completion Criteria)

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

Attachment A – Initial Base Operating System Gold Images

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

Attachment B – Gap/IBM Image Bill-of-Materials/Engineering Specification –
Non-Prod

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

Attachment C – Image Configuration Detail Sheet

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

Attachment D – Image Build Activities

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 4



--------------------------------------------------------------------------------

Attachment E – Image Completion Criteria

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit D.26    Gap/IBM Confidential and Proprietary Information    Page 5



--------------------------------------------------------------------------------

Exhibit D.27 – Server Images

to

First Amended and Restated Master Services Agreement

2-Mar-09

This document contains confidential and proprietary information of The Gap, Inc.
and Supplier. Except with the express prior written permission of The Gap, Inc.
and Supplier, this document and the information contained herein may not be
published, disclosed, or used for any other purpose.

 

IBM/Gap Confidential



--------------------------------------------------------------------------------

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

IBM/Gap Confidential



--------------------------------------------------------------------------------

 

IBM/Gap Confidential



--------------------------------------------------------------------------------

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

IBM/Gap Confidential



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit E – Innovation Center

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Gap/IBM Confidential and Proprietary Information

Exhibit E



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. INTRODUCTION

 

  (a) The Gap Innovation Center (the “IC”) is a jointly-staffed organization
that focuses on delivering competitive advantage to Gap – driving innovation and
transformation, while supporting the alignment of business and technology
strategies. It will provide Gap with access to leading technologies, best
practices, and expertise from the worldwide experience of Supplier and our
business partners.

 

  (b) Capitalized words not defined herein shall have the meanings set forth in
the Master Services Agreement, between Gap and Supplier dated as of the
Reference Date (the “Agreement”), and all Exhibits attached thereto.

 

II. MISSION

 

  (a) The mission of the IC is to enable Gap to gain the greatest possible
business value from the innovative use of technology by:

 

  (1) Support of evolving and emerging Gap business initiatives by bringing
together leading ideas and technologies, and precipitating their smooth
migration from concept, to proof-of-concept.

 

  (2) Providing insight into new internal and external business
technology-driven opportunities.

 

  (b) The IC value proposition includes its ability to:

 

  (1) Leverage talent from Supplier for strategic Gap initiatives.

 

  (2) Provide access to Supplier’s understanding of trends and directions for
technology and business.

 

  (3) Synthesize across business and technology organizations.

 

III. RISK/REWARD MODEL

 

  (a) This IC structure will consist of staff contributed by Supplier and by
Gap, to source appropriate initiatives and provide overall program management as
depicted below. Co-leaders from Gap and Supplier should be identified and
committed by the Parties to supporting the effort. The staff will be supported
by a virtual team of subject matter experts drawn upon from both Supplier and
Gap. To be most effective, active participation is required from Gap’s
technology infrastructure organization, its lines of business and its technology
governance organizations.

 

Exhibit E    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

LOGO [g67911img-pg830.jpg]

 

  (b) IC initiatives may be drawn from any of the lines of business or functions
within Gap, with specific topics agreed to by Gap and Supplier. The ability to
apply IC results to multiple lines of business and the ultimate impact on
infrastructure are important factors in rating the desirability of an
initiative. Each IC initiative should have both a business and a technology
sponsor to provide overall guidance for the effort and to assure its relevance
to the organization.

 

  (c) The IC process is designed to evaluate and test feasibility. Once the IC
establishes that a viable approach exists to address a particular strategic
opportunity, which Gap chooses to pursue, then the initiative would only
continue if Approved by Gap as a NRI or, as applicable, proposal for New
Services. Use of the IC does not guarantee the identification or actual
implementation of any of the reviewed initiatives.

 

IV. SUPPLIER RESPONSIBILITIES

 

  (a) Supplier shall staff the IC with the equivalent of two (2) full-time
equivalent personnel resources. Additional dedicated IC personnel resources
requested and Approved by Gap shall be subject to additional charges in
accordance with the mutually agreed upon Statement of Work. For the avoidance of
doubt, the use of multiple Supplier subject matter experts in connection with IC
initiatives shall not result in additional Charges to Gap if the cumulative
staffing remains within the two (2) full-time equivalent personnel metric
referenced above.

 

  (b) The IC is intended to provide access to a large, virtual pool of
specialists. Supplier shall work with retained Gap staff to identify IT
strategic directions that relate to Gap.

 

V. GAP RESPONSIBILITIES

Gap’s responsibilities with respect to the implementation of the IC shall be as
follows:

 

  (a) Provide space at Gap office for Supplier and Gap IC staff;

 

Exhibit E    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Provide active participation in selected IC initiatives from Gap’s
technology organization and its lines of business leadership;

 

  (c) Provide appropriate sponsorship for the IC to provide overall guidance for
the effort and to assure its relevance to Gap; and

 

  (d) Should Gap determine to pursue a strategic opportunity identified by the
IC, Gap will submit a non-confidential description of the IC Services that it
proposes be provided. The Parties will then meet and confer to jointly develop a
mutually agreeable Statement of Work describing the IC Services to be performed.
Such Statement of Work shall not modify the terms of the Agreement as to
confidentiality, intellectual property ownership, or limitation of liability
unless such modification is approved by Gap’s General Counsel or his/her
designee.

 

VI. IC IMPLEMENTATION

Within one hundred and twenty (120) calendar days following the Initiation Date,
the Parties will:

 

  (a) Document and agree on detailed governance, roles, resources, milestones,
and measurements;

 

  (b) Identify specific Supplier and Gap individuals to lead and staff the IC;
and

 

  (c) Commence operation of the IC, including the first scheduled meeting and
identifying the first set of themes and directions for consideration.

 

VII. IC INITIATIVE INITIATION

Pending modification to this IC initiative initiation process resulting from the
detailed IC governance process described in Section 6 (IC Implementation), IC
initiative Statements of Work must be approved by the Gap Chief Information
Officer and as provided in Section V(d) above. Until such time as Supplier
provides written notification (not electronic) to the Gap Infrastructure
Partnership Executive, with copy to the Gap Chief Information Officer,
identifying a specific Innovation Center meeting and purpose with a listing of
Supplier representatives that are expected to participate in such meeting,
efforts of the Parties in connection with the Statement of Work development
shall not be deemed “developed pursuant to the Innovation Center Protocol” as
provided in Section 22.3A (Joint Patent And Patent License Rights) of the
Agreement. Upon receipt of such notice, all efforts associated with the meeting
and subsequent agreed upon projects resulting from the meeting shall be deemed
“developed pursuant to the Innovation Center Protocol” as provided in
Section 22.3A (Joint Patent And Patent License Rights) of the Agreement.

 

Exhibit E    Gap/IBM Confidential and Proprietary Information    Page 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit F – Form of Implementation Agreement

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Gap/IBM Confidential and Proprietary Information

Exhibit F



--------------------------------------------------------------------------------

 

Gap/IBM Confidential and Proprietary Information

Exhibit F

Page 2



--------------------------------------------------------------------------------

FORM OF IMPLEMENTATION AGREEMENT

This Implementation Agreement (“Implementation Agreement”) is entered into
between The Gap, Inc., a Delaware corporation, (“Gap In-Country Affiliate”) and
International Business Machines, a New York Corporation (“Supplier In-Country
Affiliate”) (collectively, the “Parties”) and is effective as of
                        ,              (the “Initiation Date”) as to all
Services provided under the Master Agreement.

In consideration of the mutual covenants and agreements contained herein, the
Parties hereto agree as follows:

 

1. Implementation Agreement.

Except for those country specific terms and conditions set forth herein, this
Implementation Agreement expressly incorporates by reference all the terms and
conditions of the Master Services Agreement dated for reference as of
                        ,              between The Gap, Inc. and International
Business Machines Corporation (the “Master Agreement”).

 

1.1 General. This Implementation Agreement governs the provision of the Services
by Supplier In-Country Affiliate to the Gap In-Country Affiliate in the United
States (the “Country”). The Supplier In-Country Affiliate and the Gap In-Country
Affiliate will not have any rights or obligations, including the providing or
receiving of Services, unless and until each sign this Implementation Agreement.

 

1.2 English Language. This Implementation Agreement and the Master Agreement
are: (i) written and were negotiated in English; (ii) the complete and exclusive
agreement between the Parties regarding the subject matter of this
Implementation Agreement; and (iii) replace any prior oral or written
communications between the Parties with respect to the subject matter of this
Implementation Agreement. Any inconsistency with regard to the translation of
this Implementation Agreement or the Master Agreement shall be resolved by
utilizing the English language.

 

1.3 Certain References. All references in the Master Agreement to its Schedules
and Exhibits shall mean the Schedules and Exhibits attached to the Master
Agreement as modified by the Schedules and Exhibits attached hereto. All
references in the Exhibits or Schedules attached hereto to “IBM”, “Supplier” or
“Outsourcer” shall mean International Business Machines and all references in
the Schedules to Gap shall mean The Gap, Inc. All capitalized terms not defined
in this Implementation Agreement shall have the meaning as set forth in the
Master Agreement.

 

2. Term.

This Agreement is coterminous with the Master Agreement.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 3



--------------------------------------------------------------------------------

3. Country Specific Terms and Conditions.

The following modifications to the Master Agreement are specifically mandated by
the laws, rules, regulations, directives, company human resource policies,
and/or statutes of the Country:

 

3.1 Human Resources. [None/See Schedule 3.1.]

 

3.2 Data Protection. [None/See Schedule 3.2.]

 

3.3 Taxes. [None/See Schedule 3.3.]

 

3.4 Other Mandated Requirements. [None/See Schedule 3.4.]

 

4. Other Country Specific Terms and Conditions.

The following subsections amend the terms of the Master Agreement:

 

4.1 Invoices. [None/See Schedule 4.1.]

 

4.2 Assignment and Assumption of Technology Assets. [None/See Schedule 4.2.]

 

4.3 Provision Required to Establish Jurisdiction and Venue as Set Forth in
Section 46.3 (Venue and Jurisdiction) of the Master Agreement. [None/See
Schedule 4.3.]

 

4.4 Gap General Counsel Approved Modifications. [None/See Schedule 4.4.]

 

4.5 Additional Notices. [None/See Schedule 4.5.]

[Signature Page Follows]

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Implementation Agreement to
become effective as set forth in the preamble.

 

THE GAP, INC.     INTERNATIONAL BUSINESS MACHINES CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

Address:     Address:

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 5



--------------------------------------------------------------------------------

SCHEDULE 3.1

(HUMAN RESOURCES)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 6



--------------------------------------------------------------------------------

SCHEDULE 3.2

(DATA PROTECTION)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 7



--------------------------------------------------------------------------------

SCHEDULE 3.3

(TAXES)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 8



--------------------------------------------------------------------------------

SCHEDULE 3.4

(OTHER MANDATED REQUIREMENTS)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 9



--------------------------------------------------------------------------------

SCHEDULE 4.1

(INVOICES)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 10



--------------------------------------------------------------------------------

SCHEDULE 4.2

(ASSIGNMENT AND ASSUMPTION OF TECHNOLOGY ASSETS)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 11



--------------------------------------------------------------------------------

SCHEDULE 4.3

(PROVISIONS REQUIRED TO ESTABLISH JURISDICTION AND

VENUE AS SET FORTH IN SECTION 46.3 (VENUE AND JURISDICTION)

OF THE MASTER AGREEMENT)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 12



--------------------------------------------------------------------------------

SCHEDULE 4.4

(GAP GENERAL COUNSEL APPROVED MODIFICATIONS)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 13



--------------------------------------------------------------------------------

SCHEDULE 4.5

(ADDITIONAL NOTICES)

None.

 

   Gap/IBM Confidential and Proprietary Information    Exhibit F            
Page 14



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit G – Service Recipients

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit G    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit G

Service Recipients

[RESERVED]

 

Exhibit G    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit H – Human Resources

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

TABLE OF CONTENTS

 

          Page I.    General Terms    1 II.    Supplier Indemnity    1 III.   
Gap Indemnity    3 IV.    Definitions    5 V.    Hiring Requirements    7 VI.   
Employee Transition Process    8 VII.    Terms of Employment    11 VIII.   
Employee Benefits    13 IX.    Human Resources Representative    16

 

Exhibit H    Gap/IBM Confidential and Proprietary Information             Page i
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

I. GENERAL TERMS

 

  1.1 This Exhibit H (Human Resources) to the Revised and Amended Master
Services Agreement (this “Exhibit H”) contains agreed to provisions affecting
Supplier’s offers of employment to Affected Employees, terms and conditions of
Supplier’s employment of Transitioned Employees on and after their respective
Supplier Employment Dates, and Supplier employee benefits to be provided to the
Transitioned Employees under the Agreement. Nothing in this Exhibit H is
intended to create any right or cause of action in or on behalf of any person or
entity other than Gap and Supplier.

 

  1.2 Notwithstanding any of the provisions set forth herein, it is the intent
of the Parties that Gap will have all rights, responsibilities and obligations
as the employer of the Affected Employees until, but not beyond, the Supplier
Employment Date, and that Supplier shall have all rights, responsibilities and
obligations as the employer of the Transitioned Employees commencing with the
Supplier Employment Date.

 

  1.3 Unless otherwise specified, all provisions set forth in this Exhibit H
will apply to all Affected Employees and Transitioned Employees, regardless of
their location in the United States or Canada.

 

  1.4 Attachments. The following additional attachments are hereby incorporated
into this Exhibit H by reference:

Attachment H.1            Affected Employees

Attachment H.2            Critical Support Personnel

 

II. SUPPLIER INDEMNITY

 

  2.1 At Supplier’s expense and as described herein, Supplier agrees to defend
and indemnify (as set forth in this Section II (Supplier Indemnity)) Gap, its
Affiliates and its Subcontractors (and their respective directors, officers,
agents, and employees) from and against any third party claims, actions, or
proceedings (and liability, damages, costs, or expenses arising under such third
party claims, actions, or proceedings):

 

  (a)

Arising or resulting from the employment of Supplier Personnel by Supplier,
Supplier Affiliates or Subcontractors during the period of their employment by
Supplier, Supplier Affiliates or Subcontractors including third party claims
based on Supplier’s obligations, if any, as set forth in Sections VII (Terms of
Employment) and VIII (Employee Benefits) of this Exhibit H, with respect to
Affected or Transitioned Employees including (1) liability for any social
security or other employment taxes, workers’ compensation claims and premium
payments, and contributions applicable to the wages and salaries of such
Supplier Personnel; (2) payment or failure to pay any salary, wages or other
cash compensation due and

 

Exhibit H    Gap/IBM Confidential and Proprietary Information             Page 1
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

owing to any Supplier Personnel; (3) Supplier’s failure to pay employee pension
or other benefits of any Supplier Personnel; or (4) other acts or omissions of
Supplier, Supplier Affiliates or Subcontractors in their capacity as an employer
of Supplier Personnel or the termination of such relationship, including claims
for wrongful discharge, and claims for breach of an express or implied
employment contract, tortious breach of contract or other tortious claims
arising out of the employment, failure to employ or the termination of any
Supplier Personnel; and/or

 

  (b) Liability arising or resulting from representations, whether oral or
written, to Affected or Transitioned Employees by Supplier, Supplier Affiliates
or Subcontractors, or their respective officers, directors, employees,
representatives or agents, occurring after the Joint Announcement Date.

(For purposes of this Section II (Supplier Indemnity), subsections 2.1(a) and
(b) above are hereafter collectively referred to as “Supplier Third Party
Claim(s).”)

 

  (c) For avoidance of doubt, a claim brought by an Affected or Transitioned
Employee against Gap that otherwise qualifies as a Supplier Third Party Claim
shall continue to be deemed a Supplier Third Party Claim as to Gap irrespective
of the fact it was brought by an Affected or Transitioned Employee.

 

  2.2 Supplier shall pay all amounts that a court finally awards to a third
party or that Supplier agrees to in settlement with a third party of any such
Supplier Third Party Claim(s), as well as any and all reasonable attorneys’ fees
and costs of investigation arising from such Supplier Third Party Claim(s)
incurred by Gap or any other party indemnified under this Section II (Supplier
Indemnity) associated with such Supplier Third Party Claim and incurred prior to
Supplier’s assumption of the defense against any Supplier Third Party Claim.
After Supplier assumes the defense against any Supplier Third Party Claim in
accordance with this Section II (Supplier Indemnity), Supplier shall not be
responsible for the payment of expenses or charges incurred by Gap in connection
with such Supplier Third Party Claim, except:

 

  (a) To the extent Supplier pre-approves any such charge or expense after
Supplier assumes control of the defense of such Supplier Third Party Claim;
provided, however, such approval by Supplier is not to be unreasonably withheld;
or

 

  (b) Charges or expenses incurred by Gap in connection with the cooperation by
any Gap employee with Supplier’s defense to the extent such cooperation
materially disrupts or interferes with the performance of such employee’s job,
in which case Supplier shall reimburse Gap for the employee’s actual expenses
and time at a rate to be agreed to by the Parties in advance.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information             Page 2
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  2.3 Supplier’s obligation to defend and indemnify Gap, as applicable, pursuant
to this Exhibit H shall be subject to Gap having given Supplier (a) prompt
written notice of the claim, of the commencement of the claim or of the
commencement of the related action, as the case may be; (b) information and
reasonable assistance, at Supplier’s expense, for the defense or settlement
thereof; and (c) sole control of the defense and settlement of such claim or
related action; provided, however, that Supplier shall not settle such claim or
related action in a manner which imposes any obligation on Gap without the prior
written consent of Gap; provided, however, such consent is not to be
unreasonably withheld. Gap shall be entitled to engage counsel at its sole
expense to consult with Supplier with respect to the defense of the claim and
related action.

 

  2.4 If Supplier has indemnified Gap pursuant to this Section II (Supplier
Indemnity), and it is Finally Determined that such indemnified claim arose or
was caused, in whole or in part, from or by Gap’s wrongful act or omission, Gap
shall reimburse Supplier for the damages and costs of defense of that
indemnified claim, including reasonable attorneys’ fees, in accordance with the
adjudicated allocation of causal responsibility for such indemnified claim.
Solely for purposes of this Section 2.4 of Exhibit H, such reimbursement shall
be deemed an indemnity obligation under Section 28.3(B) (Limitations of
Liability and Damages; Exclusions) of the Agreement.

 

III. GAP INDEMNITY

 

  3.1 At Gap’s expense and as described herein, Gap agrees to defend and
indemnify (as set forth in this Section III (Gap Indemnity)) Supplier, its
Affiliates and its Subcontractors (and their respective directors, officers,
agents, and employees) from and against any third party claims, actions, or
proceedings (and liability, damages, costs, or expenses arising under such third
party claims, actions, or proceedings):

 

  (a) Arising or resulting from the employment of Gap Personnel by Gap, Gap
Affiliates or contractors during the period of their employment by Gap, Gap
Affiliates or contractors including (1) liability for any social security or
other employment taxes, workers’ compensation claims and premium payments, and
contributions applicable to the wages and salaries of such employees;
(2) payment or failure to pay any salary, wages or other cash compensation due
and owing to any such employees; (3) Gap’s failure to pay employee pension or
other benefits; or (4) other acts or omissions of Gap, Gap Affiliates or
contractors in their capacity as an employer or the termination of such
relationship, including claims for wrongful discharge, and claims for breach of
an express or implied employment contract, tortious breach of contract or other
tortious claims arising out of the employment, failure to employ or termination
of any employee; and/or

 

  (b)

Liability arising or resulting from representations, whether oral or written, to
Affected or Transitioned Employees by Gap, Gap Affiliates or

 

Exhibit H    Gap/IBM Confidential and Proprietary Information             Page 3
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

contractors, or their respective officers, directors, employees, representatives
or agents occurring prior to the Joint Announcement Date, provided that if such
representations are made after the Joint Announcement Date and it is Finally
Determined that liability to Supplier was caused, in whole or in part, by such
Gap representations, Gap shall reimburse Supplier for all damages and costs of
defense, including reasonable attorneys’ fees, in accordance with the
adjudicated allocation of liability.

(For purposes of this Section III (Gap Indemnity), subsections 3.1(a) and
(b) above are hereafter collectively referred to as “Gap Third Party Claim(s).”)

 

  (c) For avoidance of doubt, a Gap Third Party Claim brought by an Affected or
Transitioned Employee against Supplier that otherwise qualifies as a Gap Third
Party Claim, shall continue to be deemed a third party claim as to Supplier
irrespective of the fact it was brought by an Affected or Transitioned Employee.

 

  3.2 Gap shall pay all amounts that a court finally awards to a third party or
that Gap agrees to in settlement with a third party of any such Gap Third Party
Claim(s), as well as any and all reasonable attorneys’ fees and costs of
investigation arising from such Gap Third Party Claim(s) incurred by Supplier or
any other party indemnified under this Section III (Gap Indemnity) associated
with such Gap Third Party Claim and incurred prior to Gap’s assumption of the
defense against any Gap Third Party Claim. After Gap assumes the defense against
any Gap Third Party Claim in accordance with this Section III (Gap Indemnity),
Gap shall not be responsible for the payment of expenses or charges incurred by
Supplier in connection with such Gap Third Party Claim, except:

 

  (a) To the extent Gap pre-approves any such charge or expense after Gap
assumes control of the defense of such Gap Third Party Claim; provided, however,
such approval by Gap is not to be unreasonably withheld; or

 

  (b) Charges or expenses incurred by Supplier in connection with the
cooperation by any Supplier employee with Gap’s defense to the extent such
cooperation materially disrupts or interferes with the performance of such
employee’s job, in which case Gap shall reimburse Supplier for the employee’s
actual expenses and time at a rate to be agreed to by the Parties in advance.

 

  3.3

Gap’s obligation to defend and indemnify Supplier, as applicable, pursuant to
this Exhibit H shall be subject to Supplier having given Gap (a) prompt written
notice of the claim, of the commencement of the claim or of the commencement of
the related action, as the case may be; (b) information and reasonable
assistance, at Gap’s expense, for the defense or settlement thereof; and
(c) sole control of the defense and settlement of such claim or related action;
provided, however, that

 

Exhibit H    Gap/IBM Confidential and Proprietary Information             Page 4
  



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Gap shall not settle such claim or related action in a manner which imposes any
obligation on Supplier without the prior written consent of Supplier; provided,
however, such consent is not to be unreasonably withheld. Supplier shall be
entitled to engage counsel at its sole expense to consult with Gap with respect
to the defense of the claim and related action.

 

  3.4 If Gap has indemnified Supplier pursuant to this Section III (Gap
Indemnity) of Exhibit H, and it is Finally Determined that such indemnified
claim arose or was caused, in whole or in part, from or by Supplier’s wrongful
act or omission, Supplier shall reimburse Gap for the damages and costs of
defense of that indemnified claim, including reasonable attorneys’ fees, in
accordance with the adjudicated allocation of causal responsibility for such
indemnified claim. Solely for purposes of this Section 3.4 of this Exhibit H,
such reimbursement shall be deemed an indemnity obligation under Section 28.3(B)
(Limitations of Liability and Damages; Exclusions) of the Agreement.

 

IV. DEFINITIONS

Capitalized terms used but not defined in this Exhibit H shall have the meanings
specified in the Agreement. The following defined terms used in this Exhibit H
shall have the meanings specified below:

 

  4.1 “Affected Employee(s)” shall mean the in-scope employees identified by Gap
by generic number, country location and title in Attachment H.1 (Affected
Employees) as being employed by Gap up to March 24, 2006, and who had provided
services, functions and responsibilities that will constitute Services. Gap
reserves the right to remove employees from Attachment H.1 (Affected Employees)
prior to the date Supplier makes job offers to the Affected Employees. Such
Attachment H.1 (Affected Employees) shall be subject to such corrections as are
mutually acceptable to Gap and Supplier on the Supplier Employment Date.

 

  4.2 “Agreement” shall mean the Master Services Agreement dated as of the
Reference Date between Gap and Supplier.

 

  4.3 “Critical Support Personnel” shall mean the Affected Employees specified
by generic number, country location and title in Attachment H.2 (Critical
Support Personnel) who have been designated by Gap as being essential to
providing Services, including the transition thereof to Supplier; provided,
however, that Gap shall consult with Supplier with respect to the designation of
Affected Employees as Critical Support Personnel and provided further that
increase in the number of Critical Support Personnel beyond those identified
requires the mutual agreement of the Parties. In any event, unless otherwise
agreed, at no point shall the number of Critical Support Personnel exceed * of
the Affected Employees.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 5   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.4 “For Cause” shall mean involuntary termination by Supplier of the employee
for serious misconduct (including but not limited to fraud, violence, sexual or
other harassment or theft), violation of Supplier’s Business Conduct Guidelines
or failure of performance sufficient to warrant placing the employee on a
performance improvement plan or rating the employee’s performance
“unsatisfactory.”

 

  4.5 “Gap Leave of Absence” shall mean a Gap approved leave of absence, not to
exceed fifty-two (52) weeks (with the exception that authorized military leaves
of absence commenced prior to the Supplier Employment Date may exceed fifty-two
(52) weeks), as determined under any of the Gap leave of absence policies.

 

  4.6 “Gap Net Credited Service” shall mean an Affected Employee’s total years
of Gap service as recognized under Gap’s employment policies in effect as of the
Supplier Employment Date.

 

  4.7 “Gap Personnel” shall mean individuals employed by Gap, Gap Affiliates or
contractors and includes Affected Employees and Transitioned Employees.

 

  4.8 “Gap Third Party Claim(s)” shall have the meaning set forth in
Section 3.1(b).

 

  4.9 “Joint Announcement Date” shall mean the date on which announcement of the
outsourcing of the Services to Supplier is made to Gap employees.

 

  4.10 “PTO” shall have the meaning set forth in Section 8.4(a).

 

  4.11 “PTO Balance” shall have the meaning set forth in Section 8.4(a).

 

  4.12 “Reasonable Commuting Distance” shall mean a distance that (a) is fewer
than * straight-line miles from the Transitioned Employee’s principal residence
and does not increase his or her commute by at least * straight-line miles; or
(b) is the same as the current commute from the Transitioned Employee’s
principal residence.

 

  4.13 “Supplier Benefit Plans” shall have the meaning set forth in Section VIII
(Employee Benefits).

 

  4.14 “Supplier Employment Date” shall mean the date on which each Transitioned
Employee begins his or her employment with Supplier, which date shall be
March 25, 2006; provided, however, that subject to Section 6.5, any Affected
Employee who is on a Gap Leave of Absence shall begin his or her employment with
Supplier on the first Business Day following his or her return to active service
with Gap at the end of such Gap Leave of Absence.

 

  4.15 “Supplier Personnel” shall mean individuals employed by Supplier,
Supplier Affiliates or Subcontractors and includes Transitioned Employees
following the effective date of their employment by Supplier.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 6   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  4.16 “Supplier Third Party Claim(s)” shall have the meaning set forth in
Section 2.1(b).

 

  4.17 “Transitioned Employee(s)” shall mean the Affected Employees that are
subsequently hired by Supplier and identified by name pursuant to Section 6.7.

 

  4.18 “USCIS” shall mean the U. S. Citizenship and Immigration Services.

 

V. HIRING REQUIREMENTS

 

  5.1 Supplier shall extend offers of employment to all Affected Employees,
regardless of whether any such Affected Employee is on a Gap Leave of Absence,
subject to the following and the other terms and conditions set forth in this
Exhibit H.

 

  5.2 Affected Employees who receive and do not accept Supplier offer of
employment will have in effect resigned from Gap, and will not be eligible for
any Gap severance. Subject to employees’ voluntary resignation prior to a
release date, Gap will arrange for a release date of these employees that is at
least * days after the Joint Announcement Date.

 

  5.3 Supplier employment offers will be contingent on each employee completing
Supplier’s standard pre-employment process. The Affected Employees will be
required to complete and sign the country-specific documents associated with
Supplier’s employment process which includes the IBM Application for Employment
and the Security Data Sheet. *.

 

  5.4 Supplier will provide employment offers as follows:

 

  (a) Employment offers with no stated end dates will be extended to employees
whose work and skills are required for over * from the Supplier Employment Date
based on Supplier technical solution for delivery of Services to Gap.

 

  (1) For Transitioned Employees working in the United States, severance will be
paid based on Supplier plan and programs and Supplier service only if released,
other than For Cause or voluntary resignation, after * from the Supplier
Employment Date.

 

  (2) For Transitioned Employees working in the United States, severance will be
paid based on Supplier plan and programs with combined service with Gap and
Supplier, if released other than For Cause or voluntary resignation, before *
from the Supplier Employment Date.

 

  (3) For Transitioned Employees working in Canada, severance will be paid based
on Supplier plan and programs with combined service with Gap and Supplier, if
released other than For Cause or voluntary resignation, at any time.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 7   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (b) Employment offers with stated end dates will be extended to employees
whose work and skills are required for * or less from the Supplier Employment
Date based on Supplier technical solution for delivery of Services to Gap.

 

  (1) Severance will be paid based on Supplier plan and programs with combined
service with Gap and Supplier if released, other than For Cause or voluntary
resignation, during the * period from the Supplier Employment Date.

 

  (2) Should Supplier wish to extend the employment of an employee with a stated
end date, Supplier will notify the employee of such extension. If the employee
declines such extension, Supplier will maintain the previously stated end date
and termination commitments.

 

VI. EMPLOYEE TRANSITION PROCESS

The process by which any or all of the Affected Employees shall become
Transitioned Employees is as follows:

 

  6.1 Gap shall provide Supplier with access to the Affected Employees for group
informational meetings at such dates and times and with such frequency as
reasonably necessary after the Joint Announcement Date. Prior to any such
meetings, the Parties shall work together to agree upon guidelines for the
meetings, based on United States and Canada processes. In addition, Gap
executives may attend the meetings. During the meetings, Supplier shall provide
the Affected Employees with:

 

  (a) A general introduction package that includes information regarding
non-individualized terms and conditions of Supplier’s offer of employment,
including general benefits enrollment information, and information regarding
Supplier, its general management values, policies and practices and its
performance standards and business conduct requirements; and

 

  (b) Access to a Supplier Human Resources Transition manager, as described in
Section 9.1, to receive answers to their questions in person, by telephone or
e-mail.

 

  6.2 No later than five (5) Business Days after the Joint Announcement Date,
provided that the Joint Announcement Date shall occur at least sixty (60) days
prior to the Supplier Employment Date, Gap shall have provided Supplier with a
complete electronic listing of all Affected Employees, which listing shall have
included *.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 8   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Immediately prior to the Supplier Employment Date, Gap shall provide Supplier
with an updated listing of the foregoing to the extent necessary to reflect any
changes. Supplier agrees not to use any information provided by Gap to contact
Affected Employees prior to the Joint Announcement Date. Canada Affected
Employees are required to provide written consent, based on privacy legislation,
in order for Gap to be able to release this information to Supplier. Affected
Employees in Canada shall be provided five (5) days to return such consent
letter.

 

  (a) *

 

  (b) *

 

  6.3

Supplier shall *. Affected Employees who do not accept Supplier’s offer within
such *

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 9   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

shall be deemed to have rejected such offer subject to reasonable accommodation
and extension of such period with respect to those United States Affected
Employees on a Gap Leave of Absence or United States work permit or application,
unless the Parties mutually agree otherwise.

 

  6.4 Subject to the other provisions of this Section VI (Employee Transition
Process), each Affected Employee who timely accepts Supplier’s offer of
employment shall become a Transitioned Employee and shall commence employment
with Supplier on the Supplier Employment Date, which shall be his or her
Supplier Employment Date.

 

  6.5 Notwithstanding the foregoing Section 6.4, in the United States, any
Affected Employee who is on a Gap Leave of Absence shall commence employment
with Supplier immediately following his or her return to work; provided,
however, Supplier shall not be required to employ any such Affected Employee who
does not return to work on or before *, unless in the case of authorized
military leaves of absence, or otherwise mutually agreed upon by Gap and
Supplier.

 

  (a) An Affected Employee returning from an authorized military leave in
compliance with the terms of that leave, shall commence employment with Supplier
immediately following his or her return to work; provided, however, Supplier
shall not be required to employ any such Affected Employee who does not return
to work on or before *, and provided further that if an Affected Employee
returns from an authorized military leave in compliance with the terms of that
leave and in compliance with state and federal law after *, but before *,
Supplier shall use every effort to employ such Affected Employee in a position,
within a Reasonable Commuting Distance, for which such Affected Employee is
qualified to perform the duties, or would be qualified to perform the duties
after reasonable efforts by Supplier. Nothing in this paragraph is intended to
limit the rights of Affected Employees returning from authorized military leave
under applicable state and federal laws.

 

  (b) In Canada, Supplier will extend a written offer of employment to any
Affected Employee who is on a Gap Leave of Absence as of the Initiation Date at
such time as the Affected Employee commences active employment with Gap in their
pre-Gap Leave of Absence position; provided, however, that Supplier will not be
required to extend a written offer of employment to an Affected Employee who is
unable to commence active employment with Supplier in their pre-Gap Leave of
Absence position on or before *, or following the end of a statutory pregnancy
or parental leave of absence, whichever is later.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 10   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (c) Gap and Supplier may mutually agree to postpone the Supplier Employment
Date of any Affected Employee in appropriate circumstances.

 

  6.6 Each Affected Employee who accepts Supplier’s offer of employment will be
required to sign documents which include an agreement regarding confidential
information and intellectual property and country-specific tax forms and
beneficiary forms on such date(s) as Supplier may reasonably determine.

 

  6.7 Supplier shall provide Gap with periodic lists of all Affected Employees
who have accepted Supplier’s offer of employment, and no later than five
(5) Business Days after the Supplier Employment Date, Supplier shall provide Gap
with a complete list of such Transitioned Employees.

 

VII. TERMS OF EMPLOYMENT

The following shall apply to the Transitioned Employees:

 

  7.1 Retention Requirements.

 

  (a) Supplier shall not terminate the employment of any Transitioned Employees
during the first * of his or her employment with Supplier except for cause;
provided, however, in the event of a reduction of Services constituting an
Extraordinary Event as referenced in Section 40.1 (Extraordinary Events;
Defined) of the Agreement, and as a result of such Extraordinary Event, Supplier
is unable to utilize certain Transitioned Employees, Supplier shall be entitled
to terminate such Transitioned Employee(s) and Supplier shall be obligated to
pay the balance of * of such employee’s salary in addition to any applicable
severance payment. For the avoidance of doubt, such * salary payment will not be
required in the event of termination for cause.

 

  (b) Unless agreed upon by Supplier and Gap, Supplier agrees to make reasonable
attempts to avoid the termination, transition or movement of employees working
on Gap matters during Gap’s Peak Period, as defined in Attachment A
(Definitions) of Exhibit B (Service Level Agreement) to the Agreement.

 

  (c) Notwithstanding anything to the contrary contained in this Section 7.1
(Retention Requirements):

 

  (1) Supplier may terminate the employment of any Transitioned Employee,
including any Critical Support Personnel, For Cause; and

 

  (2) All termination decisions regarding Transitioned Employees shall be the
sole responsibility of Supplier.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 11   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  7.2 Positions. For a period of no less than * following each Transitioned
Employee’s Supplier Employment Date, such Transitioned Employee shall be
assigned to perform job responsibilities substantially similar to the job
responsibilities performed by such Transitioned Employee at Gap as of the
Supplier Employment Date, unless mutually agreed to by Gap and Supplier;
provided, however, that Transitioned Employees may be assigned titles or job
classifications that are different from the titles or job classifications
assigned to them at Gap. Supplier shall assign Critical Support Personnel to
perform job responsibilities substantially similar to the job responsibilities
performed by such Transitioned Employee while at Gap for a period of * following
each Critical Support Personnel’s Supplier Employment Date, unless mutually
agreed to by Gap and Supplier. Nothing in this Section VII (Terms of Employment)
is intended to conflict with the terms set forth in the Agreement regarding
continuity of operations.

 

  7.3 Location. Supplier shall assign each Transitioned Employee to a position
at the same facility at which he or she was employed by Gap prior to the
Supplier Employment Date or at another commercial facility within a Reasonable
Commuting Distance for a period of * following his or her Supplier Employment
Date, with the exception that for Critical Support Personnel, this period shall
be * from his/her Supplier Employment Date. Any Transitioned Employee who, at
the request of Supplier, voluntarily agrees to relocate beyond a Reasonable
Commuting Distance will receive relocation benefits from Supplier, if
applicable, under the terms of Supplier’s relocation plan.

 

  7.4 Status, Training and Long-Term Career Opportunities. Transitioned
Employees shall have the same status, training and career opportunities as
similarly experienced Supplier employees. Supplier shall make training available
to all Transitioned Employees based on the needs of the business and each such
employee, in accordance with Supplier technical and professional development
programs.

 

  7.5 Annual Compensation. Supplier shall pay Transitioned Employees annual
compensation in accordance with the following:

 

  (a) Base Salary. Each Transitioned Employee shall be paid a base annual salary
that is * the base salary he or she was receiving from Gap as of his or her last
date of employment with Gap.

 

  (b) Incentive Pay. Transitioned Employees who are eligible for Gap incentive
pay at the time of the Supplier Employment Date shall be eligible to participate
in Supplier’s applicable incentive plan (annual incentive bonus), currently
Performance Bonus, in accordance with Supplier’s standard practices and/or
policies. The applicable plan bonus payment (currently the Performance Bonus
payments) for the performance year coinciding with the Supplier Employment Date
will be pro-rated based on such Supplier Employment Date.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 12   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (1) Transitioned Employees who are not eligible for Gap incentive pay at the
time of the Supplier Employment Date shall not be eligible to participate in
Supplier’s applicable incentive plan for 2006, but will be eligible to
participate in plan years after 2006, subject to all the conditions in
Supplier’s applicable annual incentive plan on any relevant date.

 

  (c) Retention Bonus. At its sole discretion, Gap may designate Critical
Support Personnel as eligible for a retention bonus prior to the Supplier
Employment Date. Such designated Critical Support Personnel shall be eligible
for a retention bonus, in an amount and at a time determined in agreement with
Gap and Supplier.

 

  (d) Annual Increases in Base Salary. All Transitioned Employees will be
eligible for annual increases in their base salaries to the same extent as
similarly situated Supplier employees on Supplier payroll date, in accordance
with Supplier policy applicable to similarly situated non-transitioned
employees. As such, Transitioned Employees will not be eligible to participate
in Supplier’s 2006 program which is the same calendar year of the Supplier
Employment Date.

 

VIII. EMPLOYEE BENEFITS

 

  8.1 General Provisions. As of each Transitioned Employee’s Supplier Employment
Date, such Transitioned Employee shall be eligible to participate in all
employee benefit programs, plans or policies maintained for employees of
Supplier (“Supplier Benefit Plans”) under the same terms and conditions that
apply to similarly situated employees of Supplier, unless otherwise provided in
this Section VIII (Employee Benefits).

 

  8.2 In the United States, Supplier shall recognize each Transitioned
Employee’s Gap Net Credited Service as service with Supplier specifically for
Supplier Vacation Plan, Short Term Disability, Long Term Disability, and access
to Retiree Medical Group rates, as provided in this Section VIII (Employee
Benefits). In Canada, Supplier shall recognize each Transitioned Employee’s Gap
Net Credited Service as service with Supplier for all purposes under Supplier
benefit plan including Supplier Vacation Plan, Short Term Disability, and Long
Term Disability. Transitioned Employees will not be eligible for Post Retirement
Benefits.

 

  8.3

Welfare Benefits. Each Transitioned Employee shall be eligible as of his or her
Supplier Employment Date for participation in all Supplier Benefit Plans that
are welfare benefits, including medical, dental, life insurance, short-term and
long-term disability. Supplier shall make available to each Transitioned
Employee health care coverage so that on his or her Supplier Employment Date,
the

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 13   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Transitioned Employee and his or her dependents, as defined by Supplier Benefit
Plans, are eligible to be covered by such Supplier health care plans, and no
exclusionary provisions, waiting periods or pre-existing condition limitations
in respect of conditions and services covered by Supplier health care plan shall
be applicable with respect to any Transitioned Employee or covered dependent. In
the United States, all deductible expenses incurred and paid by each
Transitioned Employee in the 2006 plan year under Gap health care plans up to
his or her Supplier Employment Date shall be credited as 2006 deductible
expenses under similar Supplier Benefit Plans as of his or her Supplier
Employment Date. Supplier’s Canadian benefit plans do not have deductibles.
Transitioned Employees will start on Supplier’s Canadian benefit plans as new
employees with full entitlements.

 

  8.4 Paid Time Off.

 

  (a) In the United States, upon termination of Gap employment, Gap will pay out
to each Transitioned Employee all but * of Paid Time Off (“PTO”) to the
Transitioned Employee. If at the time of termination, a Transitioned Employee
has less than * of Gap PTO accrued, no such payment will be made. The remaining
PTO balance, up to * (the “PTO balance”), will be transferred to Supplier, and
the Transitioned Employees will begin their employment with Supplier with the
equivalent of * of vacation (or the amount transferred from Gap) accrued in the
vacation bank of Supplier’s vacation policy. Transitioned Employees will be
required to use the PTO balance, up to *, in the calendar year of the Supplier
Employment Date, as there will be no carry over of PTO balance to the following
calendar year. Supplier agrees to apply the PTO balance toward Transitioned
Employee’s vacation prior to applying Supplier vacation days, and further agrees
to pay out in a lump sum by January of the following calendar year to
Transitioned Employees any amounts of the PTO balance not used.

 

  (b) Gap will pay out all remaining PTO balances to Affected Employees in
Canada upon termination of Gap employment.

 

  (c) On the Supplier Employment Date, Transitioned Employees shall accrue
vacation with Supplier, and shall be eligible for other time off, in accordance
with Supplier’s policies, which shall take into account each Transitioned
Employee’s combined Gap Net Credited Service and Supplier service.

 

  8.5 United States Savings Plans. Each United States Transitioned Employee
shall be eligible, as of his or her Supplier Employment Date, to participate in
Supplier 401(k) Pension Program and can contribute before-tax and after-tax
eligible earnings in accordance with the terms of the plan.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 14   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

  (a) Each Transitioned Employee who does not enroll within thirty (30) days of
joining Supplier will be automatically enrolled at a minimum of * savings rate,
and can elect to withdraw contributions at any time.

 

  (b) The Transitioned Employee’s Gap Net Credited Service shall be credited
under Supplier 401(k) Pension Program for eligibility towards the one year of
service requirement for Supplier match. Service credit under the 401(k) Pension
Program for such individuals will equal their combined service with Supplier and
Gap for eligibility for Supplier current match of one hundred percent (100%) of
the first * contributed on a before-tax basis. After the Transitioned Employee
has become eligible, Transitioned Employees are immediately vested in Supplier
match. Participants are always one hundred percent (100%) vested in their own
contributions.

 

  8.6 Canadian Defined Contribution Match Pension Plan.

 

  (a) As of each Canada Transitioned Employee’s Hire Date, the Canadian
Transitioned Employee will cease to accrue benefits under the Gap, Inc. Canada
Pension Plan. Canada Transitioned Employees will immediately commence
participation from and after the Transitioned Employee’s Hire Date in the IBM
Canada Defined Contribution Match Pension Plan.

 

  (b) The pension and other benefit entitlements of the Canada Transitioned
Employees under the IBM Pension Plan will be the responsibility of Supplier. Gap
will maintain responsibility as plan sponsor and administrator for all pension
and other benefit entitlements of Canada Transitioned Employees under the Gap,
Inc. Canada Pension Plan, and will be free to settle these benefits, subject to
Gap, Inc. Canada Regulatory Requirements, in the manner which Gap, Inc. Canada
deems most appropriate in its sole discretion.

 

  8.7 Stock Purchase Plan. Each Transitioned Employee shall be eligible to
participate in Supplier Employees Stock Purchase Plan pursuant to the terms of
the plan.

 

  8.8 United States Flexible Spending Accounts. Each Transitioned Employee shall
be eligible as of his or her Supplier Employment Date to participate in all
flexible spending accounts maintained by Supplier under the terms and conditions
thereof that apply to Supplier employees, including such terms as may apply to
employees who begin participation in such flexible spending accounts during a
coverage period.

 

  8.9

Tuition Aid. Each Transitioned Employee shall be eligible to participate in
Supplier’s Tuition Assistance Refund Program as of his or her Supplier
Employment Date. Tuition in respect of any course in which a Transitioned
Employee is enrolled as of his or her Supplier Employment Date and for which

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 15   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

 

Gap has previously approved reimbursement shall be paid by Gap upon the
Transitioned Employee’s presentation of evidence of satisfactory completion to
Gap. Tuition for courses in which the Transitioned Employee enrolls after the
Supplier Employment Date shall be reimbursed by Supplier subject to Supplier’s
reasonable review and approval of such course work in accordance with Supplier’s
Tuition Assistance Refund Program then in effect. Course work that has been
previously approved for reimbursement by Gap, but which has not yet begun, shall
be reimbursed by Supplier, based on Supplier’s Tuition Assistance Refund
Program. Consistent with Section 6.2 above, Gap will provide Supplier with
information regarding the status of any employees receiving tuition assistance
under Gap policies.

 

  8.10 Immigration Matters.

 

  (a) It is the intent of the Parties that Supplier and Gap shall work together
cooperatively to effect the smooth transfer of Affected Employees to
Transitioned Employees and to facilitate the employment of those Transitioned
Employees by Supplier, who are United States visa holders, without a gap in work
authorization. Within five (5) days after the Joint Announcement Date, provided
that the Joint Announcement Date shall occur at least sixty (60) days prior to
the Supplier Employment Date, Gap shall provide to Supplier all relevant
immigration documents in Gap’s possession or subject to Gap’s control regarding
the visa holders.

 

  (b) Gap and Supplier shall cooperate with each other to apply to transfer to
Supplier any H-1B, or other nonimmigrant, work authorization obtained on behalf
of any Affected Employee by Gap from the USCIS in order to permit such Affected
Employee to become a Transitioned Employee.

 

IX. HUMAN RESOURCES REPRESENTATIVE

 

  9.1 Supplier shall appoint a Human Resources representative. Such Human
Resources representative shall be responsible for the transition of Gap
employees from Gap to Supplier. The costs associated with the services of this
representative are included in Supplier’s transition costs.

 

Exhibit H    Gap/IBM Confidential and Proprietary Information       Page 16   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit J – Gap Competitors

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit J    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

This Exhibit J (Gap Competitors) to the Agreement sets forth the following Gap
Competitors which are subject to the restrictions set forth in the Agreement.
For purposes of this Exhibit and the Agreement, the Gap Competitors listed below
shall include any affiliates of such Gap Competitors.

 

*

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit J    Gap/IBM Confidential and Proprietary Information    Page 2 of 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit L – Monthly Performance Review – Standing Agenda

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit L    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

Exhibit L

Monthly Performance Review – Standing Agenda

This Exhibit L (Monthly Performance Review – Standing Agenda) of the Revised and
Amended Master Services Agreement dated as of March 2, 2009 between Gap and
Supplier (the “Agreement”) sets forth the standing agenda for the Monthly
Performance Review meetings. The purpose of the Monthly Performance Review
meeting shall be to: (i) review Supplier’s overall monthly performance against
the Agreement; (ii) resolve escalated issues; (iii) review the status of key
Projects; and (iv) provide a forum for strategic planning discussions and
recommendations for action.

For each agenda category below, Supplier will provide, in advance of the
meeting, an executive summary of Supplier’s performance in the prior month with
relevant Supplier data to illustrate or support Supplier’s summary.

The Monthly Performance Review meeting shall have the following agenda:

 

1. Overall Performance

 

  A. Are the Services meeting Gap’s strategic information technology needs

 

  •  

Innovation Center Status

 

  •  

Innovation Proposals

 

  •  

Best Practice Introduction Recommendations

 

  •  

Cost/Efficiency Assessment Updates (Section 7.4 of the Agreement)

 

  B. Are the Services meeting Gap’s operational information technology needs

 

  •  

Service Level Review

 

  •  

Current Attainment/Misses

 

  •  

Applicable Root Cause Analysis Reviews

 

  •  

Financial Review

 

  •  

Invoice Compliance

 

  •  

Resource Use Variance

 

  •  

Non-Recurring Initiative Costs

 

  C. Transition/Transformation Status

 

  •  

Status against Project Plan

 

  •  

Critical Deliverable Status

 

  D. Project Performance

 

  E. Refresh Status

 

  F. Major Subcontractor Performance

 

2. Review/Resolve Escalated Issues

 

  A. Issue Overview

 

  •  

Current Status

 

  •  

Business Impact

 

3. Key Project Status

 

  A. Resource Use Variance

 

  B. Non Recurring Initiative Costs

 

  C. New Projects

 

4. Open Discussion

 

  A. Strategic Planning

 

  B. Recommendations and follow-on actions

 

Exhibit L    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit M – Key Personnel

to

Final Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit M    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Exhibit M    Gap/IBM Confidential and Proprietary Information    Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

 

Key IBM Personnel

*

*

*

*

 

Key Gap Personnel

*

*

*

*

*

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit M    Gap/IBM Confidential and Proprietary Information    Page 3 of 3



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit N – Guarantees

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit N    Gap/IBM Confidential and Proprietary Information   



--------------------------------------------------------------------------------

LOGO [g67911gap-logo.jpg]

Exhibit N - Guarantees

Attached to this Exhibit N (Guarantees) are the following Exhibits:

Exhibit N.1 (Supplier Guarantee)

Exhibit N.2 (Gap Guarantee)

 

Exhibit N    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

SUPPLIER GUARANTEE

This SUPPLIER GUARANTEE ("Guarantee") is executed as of the 13th day of January,
2006, by INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation
("Supplier"), for the benefit of THE GAP, INC., a Delaware corporation ("Gap").

RECITALS

A. Supplier and Gap have entered into that certain First Amended and Restated
Master Services Agreement dated March 2, 2009 (the “Agreement"). Capitalized
terms not defined in this Guarantee shall have the meanings as set forth in the
Agreement.

B. Supplier has agreed to guarantee, to the extent provided herein, the full and
faithful payment of any Liability that any Supplier In-Country Affiliate may
incur pursuant to the applicable Implementation Agreement.

C. For purposes of this Guarantee, the term “Liability or Liabilities” includes
any and all debts, payment obligations, and/or liabilities finally determined by
a court of competent jurisdiction to be due and owing from any Supplier
In-Country Affiliate to Gap or a Gap In-Country Affiliate whether the Supplier
In-Country Affiliate is liable individually or jointly with others, whether for
principal, interest or other debts or liabilities.

AGREEMENT

In consideration of the foregoing Recitals (which are incorporated herein) and
the mutual covenants and agreements contained herein and the Agreement, the
Parties hereto agree as follows:

1. Supplier unconditionally guarantees, without deduction by reason of set-off,
defense or counterclaim, to Gap the full, faithful, and prompt payment by any
Supplier In-Country Affiliate of any Liability incurred under the applicable
Implementation Agreement. If the Supplier In-Country Affiliate shall at any time
during the Guarantee Period default in the payment of any Liabilities due Gap or
the applicable Gap In-Country Affiliate under the applicable Implementation
Agreement, Supplier shall immediately pay to Gap all such Liabilities due to Gap
or the applicable Gap In-Country Affiliate.

2. Except as otherwise provided herein, the liability of Supplier hereunder
shall in no way be affected by (a) any bankruptcy or insolvency filing or
proceeding with respect to the Supplier In-Country Affiliate or any action taken
thereunder or with respect thereto, (b) the assignment or transfer of the
applicable Implementation Agreement by the Supplier In-Country Affiliate without
the written consent of Gap; (c) any defense of the Supplier In-Country
Affiliate; (d) the exercise by Gap or the Gap In-County Affiliate of any of its
rights or remedies reserved under the Agreement, the Implementation Agreement,
or by law; or (e) any termination of the applicable Implementation Agreement.

 

Exhibit N.1    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

3. In no event shall the cumulative Liability of Supplier under this Guarantee
exceed the total amount of Liabilities for which the Supplier In-Country
Affiliate would be liable under the applicable Implementation Agreement. In no
event shall Supplier be liable for Liabilities under this Guarantee for which
the Supplier In-Country Affiliate would not be liable under the applicable
Implementation Agreement.

4. This Guarantee shall continue in effect until the earlier of (1) the date on
which Supplier and/or the Supplier In-Country Affiliate have fulfilled the
Supplier In-Country Affiliate’s Liabilities pursuant to the terms and conditions
of the applicable Implementation Agreement or (2) the date on which Supplier no
longer has Control (defined as the legal, beneficial or equitable ownership,
directly or indirectly, of more than fifty percent of the aggregate of all
voting equity shares in an entity) of a Supplier In-Country Affiliate; provided,
however, Supplier shall retain responsibility for any acts and/or omissions of
the Supplier In-Country Affiliate as to which the primary cause of any debt,
payment obligation, and/or other liability incurred under the applicable
Implementation Agreement occurred prior to the date of change of Control ((1)
and (2) above are collectively referred to as the “Guarantee Period”).

5. The terms and conditions of Sections 43 (Waiver), 46.2 (Choice of Law), 46.3
(Venue and Jurisdiction), 46.4 (Agreement Drafted By All Parties), 46.8
(Appointment of Agent for Service of Process), 47 (Notices), 48 (Entire
Agreement), 49 (Severability), and 51 (Force Majeure) of the Agreement are
incorporated by reference, except that all references to the Agreement shall be
to this Guarantee.

 

International Business Machines Corporation By:  

 

Name:   Mark S. Brewer Title:  

Vice President

Global Strategic Relations

IBM Global Services

 

Exhibit N.1    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

GAP GUARANTEE

This GUARANTEE ("Guarantee") is executed as of the 1st day of March, 2009, by
THE GAP, INC., a Delaware corporation ("Gap"), for the benefit of INTERNATIONAL
BUSINESS MACHINES CORPORATION, a New York corporation ("Supplier").

RECITALS

A. Gap and Supplier have entered into that certain First Amended and Restated
Master Services Agreement dated as of March 2, 2009 (the “Agreement").
Capitalized terms not defined in this Guarantee shall have the meanings as set
forth in the Agreement.

B. Gap has agreed to guarantee, to the extent provided herein, the full and
faithful payment of any Liability that any Gap In-Country Affiliate may incur
pursuant to the applicable Implementation Agreement.

C. For purposes of this Guarantee, the term “Liability or Liabilities” includes
any and all debts, payment obligations, and/or liabilities finally determined by
a court of competent jurisdiction to be due and owing from any Gap In-Country
Affiliate to Supplier or a Supplier In-Country Affiliate whether the Gap
In-Country Affiliate is liable individually or jointly with others, whether for
principal, interest or other debts or liabilities.

AGREEMENT

In consideration of the foregoing Recitals (which are incorporated herein) and
the mutual covenants and agreements contained herein and the Agreement, the
Parties hereto agree as follows:

1. Gap unconditionally guarantees, without deduction by reason of set-off,
defense or counterclaim, to Supplier the full, faithful, and prompt payment by
any Gap In-Country Affiliate of any Liability incurred under the applicable
Implementation Agreement. If the Gap In-Country Affiliate shall at any time
during the Guarantee Period default in the payment of any Liabilities due
Supplier or the applicable Supplier In-Country Affiliate under the applicable
Implementation Agreement, Gap shall immediately pay to Supplier all such
Liabilities due to Supplier or the applicable Supplier In-Country Affiliate.

2. Except as otherwise provided herein, the liability of Gap hereunder shall in
no way be affected by (a) any bankruptcy or insolvency filing or proceeding with
respect to the Gap In-Country Affiliate or any action taken thereunder or with
respect thereto, (b) the assignment or transfer of the applicable Implementation
Agreement by the Gap In-Country Affiliate without the written consent of
Supplier; (c) any defense of the Gap In-Country Affiliate; (d) the exercise by
Supplier or the Supplier In-County Affiliate of any of its rights or remedies
reserved under the Agreement, the Implementation Agreement, or by law; or
(e) any termination of the applicable Implementation Agreement.

 

Exhibit N.2    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

3. In no event shall the cumulative Liability of Gap under this Guarantee exceed
the total amount of Liabilities for which the Gap In-Country Affiliate would be
liable under the applicable Implementation Agreement. In no event shall Gap be
liable for Liabilities under this Guarantee for which the Gap In-Country
Affiliate would not be liable under the applicable Implementation Agreement.

4. This Guarantee shall continue in effect until the earlier of (1) the date on
which Gap and/or the Gap In-Country Affiliate have fulfilled the Gap In-Country
Affiliate’s Liabilities pursuant to the terms and conditions of the applicable
Implementation Agreement or (2) the date on which Gap no longer has Control
(defined as the legal, beneficial or equitable ownership, directly or
indirectly, of more than fifty percent of the aggregate of all voting equity
shares in an entity) of a Gap In-Country Affiliate; provided, however, Gap shall
retain responsibility for any acts and/or omissions of the Gap In-Country
Affiliate as to which the primary cause of any debt, payment obligation, and/or
other liability incurred under the applicable Implementation Agreement occurred
prior to the date of change of Control ((1) and (2) above are collectively
referred to as the “Guarantee Period”).

5. The terms and conditions of Sections 43 (Waiver), 46.2 (Choice of Law), 46.3
(Venue and Jurisdiction), 46.4 (Agreement Drafted By All Parties), 46.8
(Appointment of Agent for Service of Process), 47 (Notices), 48 (Entire
Agreement), 49 (Severability), and 51 (Force Majeure) of the Agreement are
incorporated by reference, except that all references to the Agreement shall be
to this Guarantee.

 

The Gap, Inc. By:  

 

Name:   Michael B. Tasooji Title:  

Executive Vice President and

Chief Information Officer

 

Exhibit N.2    Gap/IBM Confidential and Proprietary Information    Page 2



--------------------------------------------------------------------------------

Exhibit O – Gap Sarbanes-Oxley Reporting Controls and Processes

to

First Amended and Restated Master Services Agreement

March 2, 2009

This document contains confidential and proprietary information of The Gap, Inc.
and IBM. Except with the express prior written permission of The Gap, Inc. and
IBM, this document and the information contained herein may not be published,
disclosed, or used for any other purpose.

 

Exhibit O    Gap/IBM Confidential and Proprietary Information    Page 1



--------------------------------------------------------------------------------

1 Gap Sarbanes-Oxley Reporting Controls and Processes

 

1.1 This Exhibit O (Gap Sarbanes-Oxley Reporting Controls and Processes) to the
Revised and Amended Master Services Agreement dated as of March 2, 2009 (the
“Agreement”), supersedes all previous versions of Exhibit O, is effective as of
March 2, 2009, and sets forth the reporting, controls and processes developed by
Gap and to be implemented by Supplier at Gap’s direction as set forth in the
Agreement and the CAT Tool (described in Section 3). This Exhibit O may be
updated during the Term, and all changes to this Exhibit O will be mutually
agreed to by Gap and Supplier and implemented and managed using the Change
Control Procedures.

 

1.2 Section References. Unless otherwise specified, Section references in this
Exhibit O refer to the Sections of this Exhibit O.

 

1.3 Definitions. Capitalized terms used and not otherwise defined in this
Exhibit O have the meanings given them in the Agreement.

 

2 Gap Processes and Procedures

The Excel document below, which represents the ISO Program Information
Infrastructure in use by Gap as of the Reference Date as part of Gap’s overall
quality management system and is integral to Gap’s ability to meet its
collective compliance objectives, is provided as an example of the types of
processes and procedures currently being utilized by Gap.

*

 

3. Control Assessment Template

The Control Assessment Template, to include the most current version, or its
successor serving a substantially similar function (“CAT Tool”), shall contain
the general computer controls infrastructure as agreed by the Parties as of the
effective date set forth above, outlining the responsibilities of the Parties in
connection with this Exhibit O. Any changes to the information contained in the
CAT Tool will be mutually agreed to by Gap and Supplier and implemented and
managed using the Change Control Procedures.

 

 

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibit O    Gap/IBM Confidential and Proprietary Information    Page 2